NOVEMBER INDEX 1980
Connnission Decisions
PENN 79-70-M
DENV 79-102-M
PITT 76-108-P
SE 79-33
HOPE 79-113-P
PENN 80-56-R
WEVA 79-117-R
WEVA 80-40
WEVA 80-150
LAKE 79-238
PITT 78-458
PIKE 76-66
VINC 75-180-P
MORG 76Xl38
NORT 75-377

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

09-19-80 Federal American Partners
09-24-80 Central Pre-Mix Concrete Co.
09-29-80 Pocahontas Fuel Co, Patsy Trucking Co.

WEST 80-197-M
WEST· 80-325-M
VA 80-55

Pg. 2822
Pg. 2825
Pg. 2827

10-03-80 Martin County Coal Corp. et al
10-06-80 Mulzer Crushed Stone Co.
10-06-80 J. Santoro Inc.,
10-06-80 Itmann Coal Co
10-06-80 Aggregate Materials Corp.
10-07-80 Consolidation Coal Co.
10-09-80 Climax Molybdenum Co.
10-09-80 Derby Granite Inc.,
10-10-80 Mullin Creek Coal Co & Kenneth Stanley
10-10-80 Atlantic Cement Co.
10-14-80 Madison Granite Co.
10-14-80 Shirley's Sand Inc.,
10-15-80 John R. Sand & Gravel
10-16-80 South Dakota Cement Plant
10-17-80 Pennsylvania Glass Sand Corp.
10-17-80 Ohio Amco Inc.,
10-17-80 Peabody Coal Company
10-17-80 Phelps Dodge Corp.
10-17-80 Climax Molybdenum Co.

KENT 80-212-R
LAKE 80-201-M
WILK 79-103-PM
WEVA 80-321-D
LAKE 80-152-M
WEVA 80-116-R
DENV 79-21-M
WILK 79-24-PM
KENT 80-102-D
YORK 79-10-M
WEST 79-323-M
CENT 80-85-M
LAKE 80-158-M
CENT 80-297-M
WEVA 80-61-M
LAKE 80-3
KENT 80-187
CENT 79-188-M
DENV 79-196-M

Pg.
Pg.
Pg.
Pg.
·pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

10-·0+-:-80 Brady's Bend Corp.
10-07-80 Climax Molybdenum
10-07-80 Cambria Coal Company
10-08-80 Alabama By-Products Corp.
10-08-80 Olga Coal Company
10-09-80 Republic Steel Corp.
10-09-80 Eastern Associated Coal Corp.
10-09-80 Kanawha Coal Company
10-09-80 Kanawha Coal Company
10-09-80 Old Ben Coal Company
10-14-80 Consolidation Coal Co.
10-23-80 Deskins Branch Coal Co.
10-24-80 Old Ben Coal Co.
10-27-80 Consolidation Coal Co.
10-27-80 L & M Coal Corp., Jack W Parks v.

2747
2748
2756
2760
2769
2772
2774
2780
2782
2784
2786
2803
2806
2812
2815

Administrative Law Judge Decisions

2829
2851
2853
2856
2858
2862
2873
2900
2907
2910
2920
2922
2925
2928
2930
2941
2953
2964
2976

NOVEMBER INDEX 1980
Administrative Law Judge Decisions
10-17-80
10-17-80
10-17-80
10-17-80
10-17-80
10-20-80
10-20-80
10-20-80
10-21-80
10-21-80
10-21-80
10-21-80
10-22-80
10-23-80
10-27-80
10-27-80
10-27-80
10-28-80
10-29-80
10-29-80
10-29-80
10-29-80
10-29-80
10-30-80
10-30-80
10-30-80
10-30-80
10-31'-80
10-31-80

N.A. Dagerstrom, Inc.,
WEST 80-363-M
Pyro Mining Company
KENT 80-39
Billy Moon Trucking Co.
SE 79-86
WEST 80-312-R
U.S. Steel Corp.
Clinchfield Coal Co.
VA 79-66
. WEVA 80-457-D
Consolidation Coal Co.
Eldean Gravel Co.
LAKE 80-279-M
YORK 79-9-M
N. L. Industries Inc.,
The Pittsburg & Midway Coal Mini~g Co. WEST 79-127
Davis Coal Company
WEVA 80-309
Kessler Coals Inc.~
WEVA 80-499
Penn Allegh Coal Co.
PENN 81-6-R
Concrete Materials, Inc.,
YORK 80-36-M
Clinchfield Coal Co.
VA 79-98-R
Phillups Uranium Corp.
CENT 80-208
Hudson River Aggregates
YORK 80-13-M
Mathies Coal Co.
PENN 80-319-R
Texas Architectural Aggregates
CENT 79-16-M
Atlantic Cement Co.
YORK 80-34-M
Climax Molybdenum Co.
DENV 79-393-PM
Old Ben Coal Co.
LAKE 80-358
Continential Oil Co.
DENV 79-554-PM
Heldenfels Brothers, Inc.,
CENT 79-280-M
WEVA 80-352
Consolidation Coal Co.
LAKE 80-341
Southwestern Illinios Coal Corp.
Consolidation Coal Co.
WEVA 80-648-D
CENT 79-156-M
Kerr-McGee Corp.
LAKE 80-290
Nacco Mining Co.
KENT 80-243-R
McCoy Elkhorn Coal Corp.

Pg. 3005
Pg. 3006
Pg. 3016
Pg. 3022
Pg • 3026
Pg. 3037
Pg. 3039
Pg. 3040
Pg. 3049
Pg. 3053
Pg. 3070
Pg. 3072
Pg. 3105
Pg. 3109
Pg. 3111
Pg. 3119
Pg. 3123
Pg. 3124
Pg. 3155
Pg. 3158
Pg. 3164
Pg. 3165
Pg. 3173
Pg. 3184
Pg. 3187
Pg. 3189
Pg. 3190
Pg. 3194
Pg. 3196

Connnission Decisions

OCTOBER
The following cases were Directed for Review during the month of October:
Secretary of Labor, MSHA v. Capitol Aggregates, Inc., DENV 79-163-PM, 240-PM.
(Judge Moore, August 27, 1980)
Secretary of Labor, MSHA v. Cowin and Company, HOPE 76-210-P, etc.
(Judge Broderick, September 8, 1980)
Secretary of Labor, MSHA v. Quarto Mining, NACCO Mining and North American
Coal Corporation, LAKE 79-119, etc. (Judge Merlin, September 22, 1980)
Review was Denied in the following cases during the month of October:
Secretary of Labor, MSHA v. Allied Products Company, SE 79-46-PM.
(Judge Fauver, September 4, 1980)
Secretary of Labor, MSHA v. Kaiser Steel Corporation, DENV 78-512-P.
(Judge Broderick, September 8, 1980)
Secretary of Labor, MSHA v. U.S. Steel Corporation, WEST 80-12-M.
(Judge Boltz, September 9, 1980)
Virginia Pocahontas Company v. Secretary of Labor, MSHA, VA 79-131-R, 79-137-R.
(Judge Steffey, September 11, 1980)
Island Creek Coal Company v. Secretary of Labor, MSHA, VA 79-74-R, 80-9-R.
(Judge Steffey, September 11, 1980)
National Mines Corporation v. Secretary of Labor, MSHA, KENT 80-130-R.
(Judge Steffey, September 11, 1980)
Secretary of Labor on behalf of Larry Long v\ Island Creek Coal Co., &
Langley & Morgan Construction, VA 79-81-D. (Judge Fauver, September 18, 1980)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 7, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Docket No. PENN 79-70-M

v.
BRADY'S BEND CORPORATION
ORDER

On May 19, 1980, the administrative law judge issued a decision and
order that constituted his final disposition of these proceedings. The
judge approved the parties' proposed penalty settlements with respect to
some of the involved citations. As to the remainder of the citations,
he disapproved the proposed settlements and assessed higher penalties.
In letters to the Judge dated June 5th and June 23rd, the mine operator
protested those assessments higher than the proposed settlement amounts
and tendered further factual information as to those citations. On July
10th, the judge requested leave from the Commission under Rule 65(c), 29
CFR 2700.65(c), to issue a new decision approving the entire settlement
originally proposed by the parties.
Commission Rule 65(c) permits the correction of "clerical mistakes
and errors arising from oversight or omission in decisions, orders or
other parts of the record." The judge's request does not identify any
clerical mistake or error to be corrected and none appears from the
record. Instead, the judge seeks leave to issue a new decision based
upon his consideration of additional information. Commission Rule 65(c)
was not intended for this purpose. Accordingly, the judge's request is
denied.

02747
80-10-3

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 7, 1980
CLIMAX MOLYBDENUM COMPANY, a
division of AMAX, INC.
v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket Nos. DENV 79-102-M
through 79-105-M

and
OIL, CHEMICAL, AND ATOMIC
WORKERS' INTERNATIONAL
UNION, LOCAL 2-24410
DECISION
In this case, a mine operator filed notices of contest of citations
issued by the Secretary of Labor. After substantial pre-hearing discovery by both parties, the Secretary concluded that he could not prove
that violations occurred. He vacated the citations and moved that the
operator's notices of contest be dismissed as moot. The Sec.retary took
the posit:Lon then, and restates it before us, that his vacation of a
contested citation automatically deprived the judge and this Commission
of jurisdiction. The operator and the union did not challenge the
vacation of the citations, but the operator did resist the dismissal of
its notices of contest. It now seeks a declaratory order interpreting
the standard alleged by the citations to have been violated, or, in the
alternative, a set-off of its litigation expenses against future civil
penalties. We hold today that once an operator contests a citation, the
Secretary cannot deprive the Commission of jurisdiction by vacating such
citation. In this case, the Secretary's motion to dismiss the operator's
notices of contest should have been granted only upon terms and conditions that the judge deemed proper. However, for the reasons set
forth herein, we believe that the only appropriate relief which should
have been granted by the judge in this case was to vacate the citations
in question with prejudice. We deny the operator's requests f9r
declaratory relief and set-off expenses.

02748
80-10-2

I.

On October 31, 1978, an inspector of the Labor Department's
Mine Safety and Health Administration (MSHA) issued to Climax Molybdenum Company, a division of AMAX, Inc., four citations under section
104(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§801 et~· (Supp. II 1978) ["the Act"]. The citations alleged that,
contrary to 30 CFR §57.5-5, there existed at the Climax mine in July
of 1978, excessive concentrations of silica-bearing dust and that
"[f]easible engineering and administrative controls were not being
used to eliminate the need for respiratory protection [i.e., personal
respirators]." ±__/
Climax filed notices of contest of the citations under section
105(d) of the Act and asked that the citations be vacated and declared
void. Climax denied that it violated the standard, alleging that
feasible engineering and administrative controls were being used, and
that officials of the Department of Labor had not indicated what other
engineering or administrative controls they believed would be necessary
to abate the alleged violations. Climax also alleged that the abatement periods set by the citations were too short, and requested, in
the alternative, that the abatement period be extended. Climax did not
comply with the abatement requirements of the citations.
1/

30 CFR §57.5 reads in part as follows:
§57.5 Air quality, ventilation, radiation, and physical
agents. Air Quality[.]
General--Surface and Underground.
57.5-1 Mandatory. Except as permitted by §57.5-5: (a)
[T]he exposure to airborne contaminants shall not exceed, on the
basis of a time weighted average, the threshold limit values
adopted by the American Conference of Governmental Industrial
Hygenists, as set forth and explained in the 1973 edition of the
Conference's publication, entitled "TLV's Threshold Limit Values
for Chemical Substan:"=S in Workroom Air Adopted by ACGIH for 1973,"
pages 1 through 54, which are hereby incorporated by reference and
made a part hereof. * * * Excµrsions above the listed thresholds
shall not be of a greater magnitude than is characterized as permissible by the Conference.
57.5-5 Mandatory. Control of employee exposure to harmful
contaminants shall be, insofar as feasible, by prevention of
contamination, removal by exhaust ventilation, or by dilution with
air. However, where accepted engineering controls measures have
not been developed or when necessary by the nature of work involved
(for example, while establishing controls or occasional entry into
hazardous atmospheres to perform maintenance or investigation),
employees may work for reasonable periods of time in concentration
of airborne contaminants exceeding permissible levels if they are
protected by appropriate re~piratory protective equipment. * * *

02749

On June 26, 1979, the administrative law judge scheduled a prehearing conference for July 9 and a hearing for July.10. On July 2,
the Secretary moved to dismiss Climax's notices of contest. The motion
stated that the Secretary had determined that he "cannot sustain
the particular violations alleged" and would vacate the citations. 1:./
At a hearing before the administrative law judge, the Secretary stated
he had found "problems with our sampling procedures" and "problems with
our evaluation of feasibility." On July 5, MSHA vacated the citations
on the ground that the Secretary had "insufficient evidence to establish
that Climax was in violation of [section] 57.5-5, on the date the sample
was taken."
At a conference on July 9 and 10, Climax opposed dismissal of its
notices of contest. Climax argued it needed an interpretation of the
· standard now because the Secretary contemplated future enforcement of
the dust standard based on the Secretary's erroneous interpretation.
Climax argued that section 105(d) of the Act empowered the Commission to
accord "other appropriate relief" over and above the vacation of
citations, and that the "affirmative rulings" it was requesting were
appropriate. Climax specifically stated that it did not dispute the
Secretary's vacation of the citations.
In his decision the judge granted the Secretary's motion to dismiss
the notices of contest on the ground that the case is moot. He noted
that the interpretation Climax seeks will not necessarily be incapable
of resolution in future cases. Inasmuch as the Secretary had vacated
the citations, the judge reasoned, Climax "had obtained ... all the
relief it can reasonably expect to obtain." The judge also recommended
to the Commission that Climax be granted a set-off of its expenses
against future civil penalties. ]_/ Climax petitioned for discretionary
review, which we granted.
II.

We first reject the Secretary's argument that his vacation of a
contested citation automatically deprives the Commission of jurisdiction.
The rule urged by the Secretary would leave no room for the Commission
to ensure that cases over which the Commission has jurisdiction are
terminated on terms in accordance with the Act. We hold therefore that
once an operator contests a citation before the Commission, the
Secretary cannot by vacating the citation deprive the Commission of
jurisdiction.
2/ Section 104(h) states:
Any citation or order issued under this section shall remain
in effect until modified, terminated or vacated by the Secretary or
his authorized representative, or modified, terminated or vacated
by the Commission or the courts pursuant to section 105 or 106.
3/
Before issuing his decision, the judge stated to the parties that
if Climax submitted a statement of its expenses and a request for a setoff, he would recommend a set-off to the Commission. Climax later
submitted a statement of its expenses and a request for a set-off; the
expen~e claimed amounted to about $190,500.

02750

We view the Secretary as a plaintiff in this matter and apply Fed.
R. Civ. P. 4l(a)(2). 41 The Secretary's representation that he cannot
prove that excess concentrations occurred and the Secretary's concession
that there can be no violation of the engineering control requirement of
section 57.5-5 if the dust levels are not proved to exceed those
permitted by section 57.5-1, lead us to hold that the judge should have
required the Secretary to vacate the citations with prejudice, or should
have done so himself. It appears that Climax is in substantial agreement
with the position of the Secretary that without a violation of section
57.5-1, the issue of whether the engineering control requirements of
section 57.5-5 are met does not arise. Cf. Morgan v. Koch, 419 F.2d
993, 999 (7th Cir. 1979)(federal court may dismiss where clear from
opening statement that plaintiff had no possibility of recovery); Levine
v. Colgate-Palmolive Co., 283 F.2d 532 (2d Cir. 1960), cert. denied, 356
U.S. 821 (196l)(federal court procedure; disclosure at pre-trial conference
showed that plaintiff had no claim). To erase any doubt as to whether
these citations were dismissed with prejudice, we now enter an adjudication
on the merits and vacate the citations with prejudice.
Climax seeks a declaratory order pursuant to the provisions of
section 105(d) of the Act and.section 5(d) of the Administrative Procedure
Act ["the APA"], 5 U.S.C. §554(e), ii interpreting 30 CFR §57.5-5 and
stating that in.July, 1978, there were no feasible dust controls that

!±_I Commission Rule l(b) states:
Applicability of other rules. On any procedural question not
regulated by the Act, these Procedural Rules, or the Administrative
Procedure Act (particularly 5 U.S.C. §§554 and 556), the Commission
or any judge shall be guided so far as practicable by any pertinent
provisions of the Federal Rules of Civil Procedure as appropriate.
Fed.R.Civ.P. 4l(a)(2) states in part:
(a) Voluntary Dismissal: Effect Thereof.

*

*

*

(2) By Order of Court. Except as provided in paragraph (1)
of this subdivision of this rule, an action shall not be dismissed
at the plaintiff's instance save upon order of the court and upon
such terms and conditions as the court deems proper .••• Unless
otherwise specified in the order, a dismissal under this paragraph
is without prejudice.

ii

Section 105(d) states in part:
If •.. an operator of a .•. mine notifies the Secretary that he
intends to contest the issuance of [a] .•• citation ••• the
Secretary shall immediately advise the Commission of such notification, and the Commission shall afford an opportunity for a
hearing (in accordance with [5 U.S.C. §554] ••• ), and thereafter
shall issue an order, based on findings of facts, affirming, modifying,
or vacating the Secretary's citation ••• or directing other
appropriate relief ••. [Emphasis added.]

The declaratory relief provision of the APA states that "[t]he
agency, with like effect as in the case of other orders, and in its
sound discretion, may issue a declaratory order to terminate a controversy or remove uncertainity."

027~1

should have been implemented other than those then in use at the Climax
mine. Climax argues that the case is not moot because the vacated
citations were short-term administrative orders, capable of repetition,
yet evading review within the meaning of Southern Pacific Terminal Co.
v. I.C.C., 219 U.S. 498, 515 (1910); this same controversy will arise
again apd there is a need for resolving the legal issues now for the
guidance of Climax; and the mere cessation by the Secretary of his
allegedly illegal conduct (e.g., the issuance of the citations without
inquiring into feasibility) does not moot a case, citing United States
v. Concentrated Phosphate Export Ass'n., 393 U.S. 199, 203 (1968).
Climax also emphasizes the Secretary's unwillingness to concede that his
interpretation of the standard is fundamentally wrong.
The Secretary's position is that his vacation of the citations
rendered this case moot because there is no longer a live controversy
between adverse parties as to whether Climax violated 30 CFR §57.5-5.
He argues that, because he would have been unable to prove the necessary
predicate that dust levels were excessive, the judge could not have
properly issued a ruling on the contours of Climax's duty to use
engineering controls where there had been over-exposure; such a ruling,
he argues, "would have been nothing more than an advisory opinion based
upon a hypothetical state of facts." The Secretary also states that the
enforcement policy that caused MSHA to issue these citations no longer
exists, but he does not describe the new policy that has replaced it.
Finally, the Secretary argues that the "capable of repetition, yet
evading review" exception to the federal courts' mootness doctrine does
not apply here because the issue of the proper interpretation of the
dust standard will not evade review once the Secretary cures whatever
deficiency afflicted his sampling here.
We need not decide whether our vacation of the citations renders
the Commission powerless to accord declaratory relief, or whether the
declaratory relief aspects of this case are otherwise moot or not ripe
for adjudication, for we conclude that we should not issue a declaratory
order in any event.
We are not convinced that further proceedings in this case will
serve the primary purpose of declaratory relief--to save parties from
unnecessarily acting at their peril upon their own view of the law.
Climax is not in the position of a party which must act at its peril if
declaratory relief is denied, nor is it in the position of an operator
that has obeyed a citation, contested it, sees it vacated, and seeks
declaratory relief. Climax did not obey these citations, and, of equal
importance, the Secretary did not attempt to enforce them by issuing a
withdrawal order for failure to abate under section 104(b) or a notification of proposed assessment of penalty for failure to abate under
sections 105(b) and llO(b). Climax has therefore not suffered abatement
expenses, and there is little reason to believe that it will expend

02752

monies on abatement or risk loss from failure-to-abate enforcement
actions by MSHA before contests of any future citations are fully
litigated. It appears that the Secretary's position on feasibility is
now unsettled, or at least different from that which he took at the
outset of this litigation. '}_/ In short, we are not yet convinced that
our early resolution of these issues is prudent. Declaratory relief is,
accordingly, denied.
III.

Climax requests in the alternative that the Commission order that
future civil penalties assessed against Climax be set off against the
expenses Climax incurred in this litigation. We conclude that such a
set-off is not appropriate relief and therefore deny the request.
Climax relies upon a decision of the Interior Department's Board of
Mine Operations Appeals under the Federal Coal Mine Health and Safety
Act of 1969, 30 U.S.C. §801 et~· (1976)(amended 1977). In North
American Coal Co., 3 IBMA 93, 1973-74 CCR OSHD ,[17, 658 (1974), the Board
recognized a limited right to a set-off of losses caused by later vacated
withdrawal orders against the civil penalty for the associated
violation. The Board's decision turned on its view that economic losses
from withdrawal orders had "independent penalizing, deterrent effects"
that should be considered when calculating the deterrent effect of a
penalty for the associated violation. Climax argues that the principle
established by the Board's North American decision is equally applicable
here. We disagree.
The Board believed that the prospect of suffering economic loss
from the disruption caused by a withdrawal order would deter an
operator from violating the Act and would induce compliance. It
therefore viewed the civil penalty as a supplementary deterrent and
inducement to comply that could be assessed in light of the economic
loss from a withdrawal order. That premise does not apply, however, if
the condition that gave rise to the withdrawal order is not the same
condition for which a civil penalty is assessed. Thus, if the economic
loss from a withdrawal order were set off against a penalty for a later
violation, the later violation will not have been sufficiently penalized.
That is apparently why the Board insisted that the withdrawal order and
the penalty must stem from the same violation.
9/
Cf. Mechling Barge Lines v. United States, supra note 17, 368
U.S. at 331 (discretion of federal courts to withhold declaratory
relief where "ultimate form [of challenged administrative practice]
cannot be confidently predicted"). We also note that the Secretary's
brief in Hilo Coast Processing Co., No. DENV 79-50-M, took no clear
position on the proper interpretation of the term "feasible" in this
same 1977 Mine Act standard.

02753

Therefore, in this case, the Board's rationale in North American
does not apply. Climax wants penalties for future violations to be set
off by its expenses for litigation over past conditions. Yet, the
litigation expenses Climax has incurred in the present case will not
necessarily have any deterrent effect against future violations.
Accordingly, the alternative requests for a declaratory order or
for an order granting a set-off are denied. The citations are vacated
with prejudice.

Commissioner

02754

Distribution
Hugh A. Burns, Esq.
Rosemary M. Collyer, Esq.
Dawson, Nagel, Sherman & Howard
2900 First of Denver Plaza
633 Seventeenth St.
Denver, Colorado 80202
W. Michael Hackett, Esq.
Climax Molybdenum Company
13949 West Colfax Ave.
Golden, Colorado 80401
David Jones, President
Oil, Chemical & Atomic Workers Int'l. Union
Local No. 2-24410
P.O. Box 949
Leadville, Colorado 80461
Edwin Matheson, Chairman
Int'l Brotherhood of Elec. Workers
Local Union 1823
Minturn, Colorado 81645
Thomas A. Mascolino, Esq.
Dennis R. McDaniel, Esq.
Off ice of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
James A. Kasie
440 S. 43rd St.
Boulder, Colorado

80303

02755

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 7, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. PITT 76-108-P

CAMBRIA COAL COMPANY

IBMA No. 76-121
DECISION

This case involves a strip coal mining company against which
penalties were assessed for alleged violations of the 1969 Coal Act.
The assessments were made as a result of an inspection conducted in 1975
by the Mining Enforcement and Safety Administration (MESA) of the
Department of Interior. The case was heard before an Administrative Law
Judge in 1976, following which a written opinion was issued. An appeal
was filed by the operator in late 1976 and it was pending before the
Board of Mine Operations Appeals at the time that the 1977 Mine Act
became effective. Consequently, the case was transferred to this
Commission for disposition. ];./
The Administrative Law Judge assessed individual penalties for each
of 12 violations. In making the assessments, he relied on the tonnage
and number of employees of Gulf Resources and Chemical Company, of which
the appellant is a wholly owned subsidiary, in considering the appropriateness of the penalties to the size of the business of the operator
charged. '};_/
"};./ Section 301, Federal Mine Safety and Health Amendments Act of 1977,
30 U.S.C.A. §.961 (1978).
2/ Section 109(a)(l) of the 1969 Coal Act provides in pertinent part
that ••• "In determining the amount of the penalty, the Secretary shall
consider the operator's history of previous violations, the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the affect on the operator's ability
to continue in business, the gravity of the violation, and the demonstrated good faith of the operator charged in attempting to achieve
rapid comrliance after notification of a violation." (Emphasis added)

02755
80-10-5

The operator's appeal raises three points:
1.

Whether it was proper to consider the size of the
parent company in determining penalties to be assessed
against a subsidiary;

2.

Whether the penalties assessed for Notices 5-2, 5-3, 5-5,
5-6, 5-9, 5-10, 5-12 and 5-15 were so excessive as to
constitute an abuse of discretion; and

3.

Whether the judge erred in finding the operator in
violation of 30 C.F.R. 77.1000 ]./ for failure to follow
its approved ground control plan when the alleged violation was located on a highwall which the operator did
not create.
I

Without determining the propriety of considering the size of the
parent company, Gulf Resources and Chemical Company, in assessing the
penalties herein, we have considered the size of appellant Cambria Coal
Company alone 4/ and reviewed the record evidence in support of the
remaining five criteria of§ 109(a)(l). We find that the penalties
assessed were proper in each instance of violation.
II

Based on our further review of the record we conclude that the
finding of the Administrative Law Judge that the operator is responsible
for the conditions on the highwall which gave rise to the violation of
30 C.F.R. 77.1000 is legally sound and that it is supported by the
evidence of record. We find no reversible error.
]_/

The regulation at 77.1000 provides:

Section 77.1000 Highwalls, pits and spoil banks; plans.
Each operator shall establish and follow a ground control plan
for the safe control of all highwalls, pits and spoil banks to be
developed after June 30, 1971 which shall be consistent with prudent
engineering design and will insure safe working conditions. The
mining methods employed by the operator shall be selected to insure
highwall and spoil bank stability.

!!_/ The evidence of record shows the tonnage of Cambria Coal Company
for the years 1972-1975, as well as the number of employees for the
same period. (Government Exhibit One).
.

02757

Accordingly, the decision of the Administrative Law Judge is
AFFIRMED in its entirety.

Nease, Connnissioner

02753

Distribution
Thomas A. Mascolino, Esq.
Cynthia L. Attwood, Esq.
Office of ~?e Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
Bruno A. Muscatello, Esq.
Brydon and Stepanian
508 Mellon Bank Bldg.
Butler, Pennsyl~ania 16001
Administrative Law Judge George Koutras
FMSHRC
5203 Leesburg Pike
Skyline Center #2, 10th Floor
Falls Church, Virginia 22041

•,.

027.SS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 8, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. SE 79-33 ·
SE 79-74
SE 79-82
SE 79-108
SE 79-110
SE 79-123
BARB 79-215-P
SE 80-8

v.

ALABAMA BY-PRODUCTS CORPORATION

DECISION
The question before us is whether the administrative law judge
erred in holding that there is no presently enforceable respirable dust
standard under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§801 et seq. (Supp. I I 1978) [the 1977 Mine Act]. We conclude that he
did. - - This controversy arose when the Mine Safety and Health Administration (MSHA) sought civil penalties under the 1977 Mine Act for thirteen
alleged violations of 30 CFR §70.lOO(b). 1/ The facts are not in
dispute. The parties stipulated as to the number of samples taken which
resulted in each citation. They also agreed as to the average
concentrations of dust per cubic meter of air revealed by the combined
results of the samples. ]:_/ These average concentrations of respirable
1/ 30 CFR §70.lOO(b) states in pertinent part:
[E]ach operator shall continuously maintain the average
concentration of respirable dust in the mine atmosphere during each
shift to which each miner in the active workings of such mine is
exposed at or below 2.0 milligrams of respirable dust per cubic
meter of air.
That section restates section 202(b)(2) of the former Federal Coal Mine
Health and Safety Act of 1969 [the 1969 Coal Act], 30 U.S.C. §842(p)(2)
(1976), and section 202(b)(2) of the 1977 Mine Act, 30 U.S.C. §842
(b)(2)(Supp. II 1978).
2/ The average concentration is determined through sampling of the inmine atmosphere with a device which collects respirable dust particles.
The type of device most often used, and the one used in these matters, is
the personal sampler. The Interior Board of Mine Operations Appeals
[Board] described the sampling device and the procedures used for
analyzing the samples it produces as follows:

02760
80-10-6

dust exceeded the limit of 2.0 milligrams per cubic meter of air set
forth in the standard. 3/ The parties also agreed as to the type of
devices used to collect the samples and stipulated that the devices had
been approved by ·the Secretary of the Interior and the Secretary of
Health, Education and Welfare. 4/ The administrative law judge concluded, howeve.r, for reasons discussed below, that 30 CFR §70.lOO(b) is
presently unenforceable. He therefore vacated the citations.
fn. 2/ cont.
-*** [The] device is a unit which is purchased by an operator and
worn by the individual miner. Each device is supposed to duplicate
the behavior of ·the human respiratory sys tern which draws in air,
filters larger particulates, and allows others to reach the lungs.
Air is drawn into a sampler by a pump and battery-driven motor. It
passes through a nylon cyclone 10 mm. in diameter which is supposed
to separate the respirable from the nonrespirable particulates.
\
Theoretically, only the former reaches the filter where the particulates are captured. The filter is the analog of the lobes of a
human lurtg.
The manufacturer of the personal air sampler weighs each
filter before sealing it in the device and records the weight on an
attached data card. After the sample is collected, the sampler is
forwarded to a MESA laboratory. ***
At the laboratory, each sampler is opened and among other
things the filter is weighed so that a comparison can be made with
the weight recorded on the data card by the manufacturer.
Theoretically, the result reflects the weight of the particulates
which were being deposited on the lungs of the wearer of the
sampler at the time the sample was taken. [Eastern Associated
Coal Corporation, 7 IBMA 14, 30 (1976).]
3/
The average concentrations ranged from 2.1 milligrams to 2.95
;illigrams of respirable dust per cubic meter or air.
4/ Section 202(e) of the 1969 Coal Act, 30 U.S.C. §842(e) (1976),
provided:
References to concentrations of respirable dust in this title
means (sic) the average concentration of respirable dust if
measured with an MRE instrument or such equivalent concentrations if
measured with another device approved by the Secretary and the
Secretary of Health, Education and Welfar_e. As used in this title,
the term "MRE instrument" means the gravametric dust sampler with
four channel horizontal elutriator developed by the Mining Research
Establishment of the National Coal Board, London, England.
"Secretary" was defined by section 102 of the 1969 Coal Act to mean "the
Secretary of the Interior or his delegate." 30 U.S.C. §802(a)(l976).
The procedures for the approval of such devices are set forth in 30 CFR
Part 74. Prior to March 8, 1978, the National Institute for Occupational Safety and Health (NIOSH) acted for the Secretary of Health
Education and Welfare and the Mining Enforcement and Safety Administration (MESA) acted for the Secretary of the Interior in approving the
devices. NIOSH was responsible for determining whether the sampler unit
met the performance specifications set forth in 30 CFR §74.3 to ensure
the units accurately reflected the concentration of respirable dust in
the air at the time the samples were taken. MESA was responsible for
determining whether the pump unit met the specifications for intrinsic
safety set forth at 30 CFR §18.68 to ensure the units could not cause an
explosion.

To begin our analysis, we look first to the 1969 Coal Act and the
history of the respirable dust standard under that Act. One of the
prime purposes of the Act was to protect miners from "black lung" or
pneumoconiosis. Section 20l(b) of the 1969 Coal Act stated:
Among other things, it is the purpose
of this title to provide, to the greatest
extent possible, that the working conditions in each underground mine are
sufficiently free of respirable dust
concentrations in the mine atmosphere to
permit each miner the opportunity to work
underground during the period of his entire
adult working life without incurring any
disability from pneumoconiosis or any other
occupation-related disease during or at the
end of such period. 2/
Thus, it is clear that one of the essential purposes of this legislation
was to prevent miners from contracting pneumoconiosis as a result of
inhaling respirable coal dust, and to require mine operators to maintain
to the greatest extent possible an atmosphere free from such dust.
To achieve this goal, section 202(b)(2) of the 1969 Coal Act
restricted the amount of respirable dust to which miners could be
exposed to an average concentration during each shift no greater than
2.0 milligrams per cubic meter of air. (See note 1, supra.) Section
202(e) authorized the Secretaries of Interior and Health, Education, and
Welfare to approve devices for collecting respirable dust samples in
order to determine whether the statutory limits of exposure were
exceeded. (See note 4, supra.) The 1969 Coal Act also defined
"respirable dust" in section 318(k) as "only dust particulates 5 microns
or less in size."
In Eastern Associated Coal Corporation, 7 IBMA 14 (September 30,
1976), and 7 IBMA 133 (Decmeber 20, 1976)(on reconsideration), the Board
of Mine Operations Appeals considered a challenge to MESA's administration of the respirable dust program. The Board found a discrepancy
between the definition of respirable dust in section 318(k) of the 1969
Coal Act and the definition of concentrations of respirable dust in
section 202(e) of that Act. Section 202(e) defined concentrations of
respirable dust as average concentrations if measured with an MRE
instrument, or equivalent concentrations if measured with another device
approved by the Secretaries. By contrast, section 318(k) defined respirable dust as particles 5 microns or less in size. However, the MRE and
the approved sampling devices collected and treated as respirable dust
particles in excess of 5 microns in size. The Board found that the
inconsistency between the statutory definition of respirable dust and
the size of dust actually collected by the devices then approved made
the respirable dust standard unenforceable.
5/

Section 20l(b) of the 1977 Mine Act provides the same.

02762

Congress reacted swiftly to the Board's decision. On February 11,
1977, Senate Bill 717was introduced. S.717, 95th Cong., 1st Sess.
(1977). The bill was the latest in a series of legislative efforts to
amend the 1969 Coal Act. The bill responded directly to the Eastern
decision, repealing section 318(k) and the definition of respirable dust
contained therein. Moreover, section 202(e) was amended to read:
"References to concentrations of respirable dust in this title mean the
average concentration of respirable dust measured with a device approved
by the Secretary and the Secretary of Health, Education, and Welfare."
The amended version eliminated any reference to the MRE or its equivalent
as devices for determining concentrations of respirable dust. These
amendments were to take effect on July 1, 1978. On March 31, 1977, in
testimony before the Senate Committee on Human Resources, Arnold Miller,
then president of the United Mine Workers of America, stated:
While proposed section 202(e) goes a long
way to eliminate the problems created by
recent Interior Board misinterpretations of
the respirable dust statutes and regulations, it would not take effect until July
1, 1978, and does not expressly repeal the
parts of the regulations that have been
misinterpreted. To solve the problem as
soon as possible, proposed section 307
[effective date provision] ••. should be
amended by adding ••• "and _except that
section 202(e) of the Act shall become
effective immediately" and a section
202(e)(3) should be added .•• as follows:
(3) sections 70.2(i) and 75.2(k) of
title 30 of the Code of Federal Regulations
are hereby repealed. 6/
Hearings before the Subcommittee on Labor of the Committee on Human
Resources on S. 717, Senate; 95th Cong., 1st Sess. (1977) at 163. The
Senate Committee adopted Miller's suggestion with respect to the
effective date of section 202(e). J..!
The committee report described the changes made relative to respirable dust:
6/
These regulations defined respirable dust in terms of the statutory
definition of the 1969 Coal Act--particulates only 5 microns or less in
size.
7/ As amended, section 307 of S.717 read:
Effective Date. Sec. 307. Except as otherwise provided, this Act
and the amendments made by this Act shall take effect on the first day
of July 1978. *** The amendment to the Federal Coal Mine Health and
Safety Act of 1969 made by section 202 of this Act shall be effective
immediately upon enactment. [Emphasis supplied.]

02753

Respirable Dust
Section 318 of the Federal Coal Mine
Health and Safety Act of 1969 is amended by
deleting subsection (k) which defines
respirable dust in terms of dust particulates 5 microns or less in size. The new
definition in subsection (e) defines
respirable dust in terms of average concentration, a method of determining the
amount of dust in a mine atmosphere on the
basis of weight. Since all devices
approved by the Secretary and the Secretary
of Health, Education and Welfare measure
respirable dust on the basis of weight,
rather than particle size, this amendment
is necessary to make the definition of
respirable dust conform to the approved
method of sampling.
Legislative History of the Federal Mine Safety and Health Act of 1977,
Subcommittee on Labor of the Committee on Human Resources, Senate, 95th
Cong., 2nd Sess. (1978) [Legis. Hist.], at 639.
During the conference between the House and the Senate no change was
made in the Senate Committee's provisions concerning respirable dust. 8/
Moreover, the Conference Committee retained the Senate provision
making changes in the definition of respirable dust effective immediately
upon enactment. 2./
8/ The Conference Report states:
The Senate bill rewrote the reference to concentrations of
respirable dust, to eliminate the reference to the MRE device
contained in section 202(e) of the Coal Act, and eliminated a
definition of respirable dust contained in section 318(k) of the
Coal Act in order to eliminate apparently conflicting definitions
of respirable dust which have threatened to interfere with the
civil penalty enforcement of the dust sampling program established
in section 202 of the Coal Act. The House amendment did not make
these changes.
The conference substitute conforms to the Senate bill. [Legis.
Hist. at 1341-42.]
2./ The Conference Report states:
The Senate bill provided that the changes in the definition of
respirable dust made by section 202 are to become effective immediately.
The House amendment did not make these changes in the definition of
respirable dust.
The conference substitute ••• [provides] that the effective date
of the act shall be 120 days after enactment ••• and that the revised
definition of respirable dust shall become effective upon enactment.
[Legis. Hist. at 1346.]

02764

The legislative history clearly indicates Congressional desire to
reverse the affects of the Eastern decision by eliminating the 1969 Coal
Act definition of respirable dust, and the allegedly conflicting reference to the MRE device or its approved equivalent. Section 202(e) of
the 1977 Mine Act defines concentrations of respirable dust as that dust
measured by a "device approved by the Secretary and the Secretary of
Health, Education and Welfare."
The judge in this case, however, held that the standard is still
unenforceable. In reaching his conclusion the judge emphasized
testimony before Congress when it considered amending the 1969 Coal Act
that catalogued the inadequacies of the procedures for measuring respirable dust and stated his belief that Congress could not have intended to
perpetuate those inadequacies. Rather, he thought it sought to correct
them under the 1977 Mine Act by repealing the definition of respirable
dust contained in the 1969 Coal Act and by requiring the Secretary of
Labor and the Secretary of Health, Education and Welfare to approve
devices for the collection of respirable dust in order to redefine the
nature of respirable dust.
The question before us is whether the words "device approved by the
Secretary and the Secretary of Health, Education and Welfare" is
intended to mean a device that has been or will be approved by the
Secretary of the Interior or the Secretary of Labor and the Secretary of
Health, Education and Welfare or a device to be approved in the future
by the Secretary of Labor and the Secretary of Health, Education and
Welfare. The judge stated that Congress intended "that the Secretary of
Labor and the Secretary of Health, Education and Welfare come up with a
new definition" through the approval of collection devices, which they
concededly have not done. We disagree. Our review of the history of
the 1977 amendments to the respirable dust provisions of the 1969 Coal
Act, as set forth above, convinces us that Congress intended to remove
the obstacles presented by the Eastern decision and to approve the
Secretary's existing respirable dust program. It sought to accomplish
this by sweeping away the impediment presented by section 318(k)--the 5
micron definition--and to define respirable dust through the collection
devices which had already been approved by the Secretary of the Interior
and the Secretary of Health, Education, and Welfare. 10/
Our view is supported by the Senate Report which describes the
deletion of section 318(k) and the effect of the amended section 202(e),
as follows: "Since all devices approved by the Secretary [of the
Interior] and the Secretary of Health, Education, and Welfare measure
respirable dust on the basis of weight, rather than particle size, this
amendment is necessary to make the definition of respirable dust conform
to the approved method of sampling." [Legis. Hist. at 639.] Thus, the
desired effect, "to make the definition ••• conform to the approved
method of sampling", depends in the first instance upon devices which
had already been approved at the time the amendment was enacted. This
language strongly suggests that Congress did not anticipate that any
additional approvals would be necessary before the "definition of
respirable dust [would] conform to the approved method of sampling."
10/ This would not, of course, preclude the Secretary of Labor together
with the Secretary of Health, Education and Welfare [now the Secretary
of Health and Human Services], from in the future approving new collection
devices or withdrawing approving of existiQ1!1t1i'{4.f:es. Congress left
that determination to the Secretaries.
U
0\J

Our view is further supported by section 30l(c)(2) of the 1977
Amendments Act, 30 U.S.C. §96l(c)(2) (Supp. II 1978), which provides
that the existing orders, decisions, determinations, rules, regulations,
etc., in effect on the effective date of the Act remain in effect until
modified, terminated, superseded, set aside, revoked or repealed. 11/
We believe that section evinces Congressional intent to provide as-much
continuity to the enforcement of mine safety and health as possible,
with no intention to create enforcement lapses. This provision, if
applicable to the existing Secretarial approvals of the respirable dust
collection devices, as we believe it is, assured effectuation of the
Senate's desire that the definition immediately conform to the approved
method of sampling then in effect.
Finally, we reject as unsound the argument that the word
"Secretary", as used in section 202(e) of the 1977 Mine Act, means only
the Secretary of Labor because section 3(a) defines Secretary as
"Secretary of Labor or his delegate." The amendments in section 202 of
the 1977 Mine Act were made effective immediately, while the change in
definition of "Secretary" did not become effective until 120 days after
enactment. Thus, for us to accept that "Secretary" means only
"Secretary of Labor" is to find that Congress intended at least a 120
day lapse in enforcement of the respirable dust provisions. Given the
emphasis placed upon those provisions in the Act and the speed with
which Congress moved to correct what was viewed as a defect in the 1969
Coal Act, such a result would be untenable. ];};_/
Therefore, we conclude that Congress has defined respirable dust as
that which is collected with a device approved by the Secretary of the
Interior and the Secretary of Health, Education and Welfare before
11/ Section 30l(c) (2) of the 1977 Amendments Act provides:
All orders, decisions, determinations, rules, regulations,
permits, contracts, certificates, licenses, and privileges (A)
which have been issued, made, granted, or allowed to become
effective in the exercise of functions which are transferred under
this section by any department or agency, any functions of which
are transferred by this section, and (B) which are in effect at the
time this section takes effect, shall continue in effect according
to their terms until modified, terminated, superseded, set aside,
revoked, or repealed by the Secretary of Labor, the Federal Mine
Safety and Health Review Commission or other authorized officials,
by any court of competent jurisdiction, or by operation of law.
12/ Moreover, the very fact that section 202(e) was made effective
immediately upon enactment, while all other provisions took effect 120
days later, is also, in our view, indicative of Congressional desire to
have a valid program immediately upon enactment without any additional
action on the Secretary's part.

02766

the effective date· of section 202 of the 1977 Mine Act or by the Secretary of Labor and the Secretary of Health, Education and Welfare thereafter. 30 CFR §70.lOO(b) is a presently enforceable standard. 13/ The
judge's decision to the contrary is reversed and the case is remanded
for further proceedings consistent with this decision.

13/ In reaching this conclusion we recognize that until April 8, 1980
the Secretary of Labor continued to use the five micron definition in
his regulations. 30 CFR §75.2(k), repealed April 8, 1980, 45 F.R. 24000
(1980). However, that fact does not, in our view, invalidate samples
collected before April 8, 1980 which may include particulates above 5
microns in size. The repeal of section 318(k) removed the statutory
basis for 30 CFR §75.2(k), and that regulation became a dead letter.

02767

Distribution
Cynthia L. Attwood, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
J. Fred McDuff, Esq.
Curtis W. Jones, Esq.
Alabama-By-Products Corp.
P.O. Box 10246
Birmingham, Alabama 35202
Joyce A. Hanula, Legal Asst.

UMWA
900 Fifteenth St., N.W.
Washington, D.C. 20005
Administrative Law Judge Charles Moore, Jr.
FMSHRC
5203 Leesburg Pike
Skyline Center #2, 10th Floor
Falls Church, Virginia 22041

02758

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 8, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
v.
Docket No. HOPE 79-113-P
OLGA COAL COMPANY
DECISION
The issue in this case is whether the administrative law judge
erred by sua sponte vacating a citation and dismissing a penalty
proceeding, without providing the Secretary an opportunity to be heard.
We hold that the judge erred, reverse the order of dismissal, and
r~mand the case for further proceedings consistent with this opinion.
On November 7, 1978, the Secretary of Labor filed a petition for
assessment of civ'il penalty under section llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §820(a)(Supp. II 1978). The
petition alleged that Olga Coal Company violated the respirable dust
regulation at 30 CFR §70.lOO(b). 1/ Olga filed a timely answer, stating
in part that the petition failed to state a claim upon which relief can
be granted. The parties thereafter conferred and agreed. upon a proposed
settlement. On June 5, 1979, the Secretary filed a motion to approve
the proposed settlement and dismiss the proceeding. The judge rejected
the settlement. Instead, without first seeking argument from the parties,
he vacated the citation because of his view that the Act's respirable
dust standard is currently unenforceable.

The Commission granted the Secretary's petition for discretionary
review on August 7, 1979. The petition challenged the judge's decision
on both procedural and substantive grounds: his dismissal sua sponte
without providing an opportunity to be heard, and his conclusion that
the respirable dust standard is unenforceable.

1/ 30 CFR §70.lOO(b) provides:
[E]ach operator shall continuously maintain the average concentration of respirable dust in the mine atmosphere during each shift to
which each miner in the active workings of such mine is exposed at
or below 2.0 milligrams of respirable dust per cubic meter of air.

02769
80-10-7

We hold th.at an administrative law judge has the inherent authority
to question whether, as a matter a law, a case before him presents a
cause of action. 2/ Cf. Literature, Inc. v. Quinn, 482 F.2d 372, 374
(1st Cir. 1973); S Wright & Miller, Federal Practice and Procedure:
Civil, §1357, p. 593 (and cases cited at n.43 thereat). The judge
erred, however, in issuing a final ruling on that question without first
affording the Secretary an opportunity to present legal arguments
supporting the enforceability of the standard. See Literature, Inc.,
supra. The Administrative Procedure Act requires that parties be-afforded the opportunity to submit arguments when time, the nature of
the proceedings, and the public interest permit. 5 U.S.C. §554(c). The
judge did not comply with this requirement. He failed to advise the
parties that he was prepared to dismiss the case on the ground that the
respirable dust standard was unenforceable, and did not give the parties
an opportunity to be heard on that question. 2/
When we find that the judge erred by failing to allow the parties
the opportunity to present arguments, we would normally remand for
argument. Events subsequent to the judge's decision have rendered his
error harmless, however. In Alabama By-Products Corporation, Docket No.
SE 79-110 (October 8, 1980), we held that the respirable dust standard
involved here is enforceable. Thus, no purpose would now be served by
remanding for argument before the judge on the legal question of whether
30 CFR §70.lOO(b) is presently enforceable. Accordingly, upon remand
the parties and the judge may proceed with further settlement
proceedings or adjudication of the merits of the citation and penalty
assessment.

~~w\
\~~tilL:\lQA~
Marian Pearlman Nease, Commissioner
2/ The judge's authority is not altered merely because, as here, a
motion to approve a settlement is filed before he raises the question.
3/ Under the Administrative Procedure Act, a party is not always
entitled to an evidentiary hearing. The only "hearing" which was denied
the Secretary here was an opportunity to file written argument with the
judge. See Mezines, Stein, Gruff, Administrative Law, §33,02[1] (1980);
Davis, Adffiinistrative Law, §10.9 (2d ed. 1978).

02770

Distribution
M. Susan Carlson, Esq.
Michael T. Heenan, Esq.
Smith, Heenan, Althen & Zanolli
1800 M Street, N.W.
Washington, D.C. 20036
Cynthia L. Attwood, Esq.
Dennis R. McDaniel~ Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Charles C. Moore, Jr.
FMSHRC
5203 Leesburg Pike
Skyline Center #2, 10th Floor
Falls Church, Virginia 22041

02771

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 9, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION.(MSHA),

Docket Nos. PENN 80-56-R
PENN 80-61-R

v.
REPUBLIC STEEL CORPORATION
DECISION
Republic Steel Corporation contested two withdrawal orders issued
by the Secretary of Labor under section 104(b) of the Federal Mine
Safety and Health Act of 1977. The administrative law judge issued
orders to show cause why the cases should not be continued until either
petitions for assessment of civil penalties are filed and consolidated
with the withdrawal order contests, or Republic waives further proceedings under 30 CFR Part 100 and agrees to consolidation. Republic
informed the judge that it had no objection to a continuance until
associated penalty petitions were filed. The judge then issued an order
dismissing the withdrawal order contests without prejudice to reinstatement at such t.ime as penalty petitions are filed.
For the reasons expressed in our decision in Eastern Associated
Coal Corporation, Docket No. WEVA 79-117-R (October 9, 1980), we hold
that as a matter of Commission policy a continuance rather than a
dismissal without prejudice is the proper procedural device for postponing adjudication of a contest of a withdrawal order when, as here,
postponement is warranted.
Accordingly, the order of dismissal is vacated and the case is
remanded for further proceedings consistent with this opinion.

02772
80-10-8

DISTRIBUTION
Cynthia L. Attwood, Esq.
Office of the Solicitor, U.S. DOL
4015 Wilson Boulevard
Arlington, VA 22203
David E. Street, Esq.
U.S. Department of Labor
Office of Solicitor
14480 Gateway Building
3535 Market Street
Philadelphia, PA
19104
B.K. Taoras, Esq.
Law Department
Republic Steel Corp.
Coal Mining Division
455 Race Track Road
P.O. Box 550
Meadow Lands, PA
15347
Harrison B. Combs, Esq.
United Mine Workers of America
900 15th Street, N.W.
Washi~gton, D.C.
20005
David R. Case, Esq.
Crowell & Moring
1100 Connecticut Ave., N.
Washington, D.C. 20036

w:

Administrative Law Judge Joseph B. Kennedy
Federal Mine Safety and Health Review Commission
Skyline Towers No. 2, 10th Floor
5203 Leesburg Pike
Falls Church, VA 22041

02773

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

October 9, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

v.

Docket No. WEVA 79-117-R

EASTERN ASSOCIATED COAL
CORPORATION
DECISION
The administrative law judge in this case dismissed without prejudice an operator's notice of contest of a withdrawal order, after
having ordered the operator to show cause why the contest of the withdrawal order should not be stayed until an associated penalty contest
arose. We granted discretionary review to determine (1) whether the
judge erred in dismissing without prejudice when the show cause order
mentioned only a stay as a possible consequence of failing to show
cause; (2) whether the judge erred in his implicit holding that a
dismissal without prejudice is a permissible substitute for a stay; and
(3) whether the judge erred in holding that no immediate hearing was
necessary because the operator had failed to show an "urgent need" for
one before an associated penalty contest arose. We hold that the judge
erred in all of these respects.
An inspector from the Department of Labor's Mine Safety and Health
Administration (MSHA) issued to Eastern Associated Coal Corporation a
withdrawal order under section 104(d)(l) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §801 et~· (Supp. III 1979). The
withdrawal order, having been complied with, was terminated an hour
later. Eastern Associated then filed a notice of contest under section
lOS(d) of the Act.
After responses were filed by both the Secretary of Labor and the
United Mine Workers of America, the judge issued on his own motion to
all parties an order to show cause why proceedings on the withdrawal
order should not be "stayed" until either (1) a penalty contest concerning the same alleged violation that gave rise to this withdrawal

02774
80-10-9

order under sections lOS(a) and (d) was filed and could be consolidated
with the contest of the withdrawal order; or (2) Eastern Associated
waives further proceedings under 30 CFR Part 100 and agrees to con~
solidation. The order stated that its purpose was "to conserve scarce
judicial resources, and to expedite the disposition in one proceeding of
all claims pertaining to the conditions or practices giving rise to the
contest of the violation charged in the [withdrawal order]". 1/
Eastern Associated's response to the show cause order objected to
the proposed stay and stated that Eastern did not waive further proceedings under 30 CFR Part 100. Eastern Associated argued that it had a
special interest in avoiding a stay because a stay "would subject
[Eastern Associated] to potentially damaging closure orders based on the
order and underlying citation involved in this case." The Secretary of
Labor's response stated that he had no objection to a stay.

1./

The full text of the order is as follows:
Pursuant to Rule 14 of the Commission's Rules of Practice, to conserve scarce resources, and to expedite the disposition in one
proceeding of all claims pertaining to the conditions or practices
giving rise to the contest of the violation charged in the captioned
review proceeding, it is ORDERED that on or before Wednesday, June
20, 1979, counsel for each party SHOW CAUSE why the captioned application for review should not be stayed until (1) a petition for the
assessment of civil penalty is filed and consolidated with the
review proceeding; or (2) applicant waives further proceedings
under 30 CFR Part 100 and agrees to consolidation and determination
in one proceeding of the issues of fact and law common to a disposition of the application for review and the amount of the
penalty, if any, found warranted for the violation charged.
30 CFR Part 100 contains a series of MSHA regulations governing the MSHA
Office of Assessments' procedures for issuing notifications of proposed
assessment of penalty under section lOS(a) and (b) of the Act. The
regulations provide operators with an opportunity to review the Assessment Office's tentative penalty proposal (i.e., before it becomes a
formal notification of proposed assessment of penalty). Operators may
request a conference or may submit additional evidence pertaining to the
penalty amount tentatively proposed by the Assessment Office. Thereafter, the Assessment Office, which may or may not change its tentative
amount, issues a notification of proposed assessment of penalty under
the statute. The operator may then pay the proposed assessment, or
contest it before the Commission and obtain a de novo determination as
to the fact of violation and assessment of a penalty.

02775

Eastern Associated's concern with further withdrawal orders derives
from the enforcement scheme set out in sections 104(d) and (e) of the
Act. Section 104(d) of the Act permits an MSHA inspector to include in
citations issued under section 104(a) "unwarrantable failure" and
"significant and substantial" findings. If, within the 90-day period
following the issuance of the citation, an inspector finds what he
believes to be another violation of a standard, and finds that the
second violation was also caused by an unwarrantable failure to comply,
an order is issued requiring withdrawal of miners until the inspector
finds that the violation has been abated. Thereafter, additional
withdrawal orders must be issued if, prior to an inspection that discloses no similar violations, an inspector finds violative conditions
similar to those that precipitated the first withdrawal order. Section
104(e) also permits the issuance of withdrawal orders if an operator has
a "pattern" of 11 significant and substantial" violations, and, within 90
days after the issuance of a notice to that effect, another 11 significant
and substantial" violation is found. Further withdrawal orders may be
precipitated by subsequent 11 significant and substantial" findings.
Despite Eastern Associated's desire not to postpone adjudication of
the withdrawal order, the judge issued the following order of "dismissal":
Applicant having failed to show urgent need why the subject
§104(d)(l) order should be immediately reviewed, it is hereby
ORDERED that the captioned application for review be DISMISSED
without prejudice to reinstatement at such time as petition for
assessment of civil penalty is filed so that the matters may be
consolidated for disposition. See Energy Fuels Corp., DENV 78-410,
FMSHRC 79-5-1, at p. 10.
Eastern then filed a petition for discretionary review, which we granted.
We first examine whether the administrative law judge erred in
dismissing Eastern Associated's notice of contest when the order to show
cause mentioned only a stay. We conclude that the judge erred. The
problem is essentially one of fair notice. Section S(b) of the Administrative Procedure Act, 5 U.S.C. §554(c), required that the parties be
afforded the opportunity for "the submission and consideration of facts
[and] argument ••.• " This opportunity was not afforded by the judge; the
parties had no inkling that a dismissal might occur. Had the parties
been fairly informed of the action the judge might take, they could have
presented to him the arguments against the use of a dismissal without
prejudice as a technique for staying a case that they have presented to
us. Although the judge may have believed that there is little or no
practical difference between a stay and a dismissal without prejudice,
the parties had the right to at least try to convince him otherwise.
Accordingly, we hold that the judge erred in dismissing the notice of
contest when he had mentioned only a possible stay of proceedings.

02772

Further, we hold as a matter of Commission policy that a stay,
rather than a dismissal without prejudice, is the appropriate procedural
device for postponing adjudication of a contest of a withdrawal order,.
when a postponement is otherwise warranted. ]} As a practical matter,
the difference between a dismissal without prejudice and a stay is
merely one of convenience. A dismissal is convenient to the judge
because it removes a case from his docket and inconvenient to the
operator who must later refile his pleadings; a stay causes the operator
no additional administrative inconvenience, but is "inconvenient" to the
judge who must carry the case along on his docket. We believe a balancing of these conveniences and inconveniences requires the use of a stay,
rather than a dismissal without prejudice, in a withdrawal order case.
Additionally, use of a stay avoids any legal questions that might arise
concerning the effect of a dismissal, even though labelled without
prejudice, on the section lOS(d) requirement that contests of withdrawal
orders be made within thirty days of the issuance of the order.
Finally, we hold that even a stay would have been inappropriate in
this case and that the judge erred in requiring the operator to show an
"urgent need" in order to receive a prompt hearing on its notice of
contest before an associated penalty proceeding arose. The final
sentence of section lOS(d) of the Act reads:
The Commission shall take whatever action is necessary to expedite
proceedings for hearing appeals of orders issued under section 104.
The reason for this provision is obvious. Not only is an operator
subject to a continuing shutdown of all or a part of its mine in the
case of an unterminated withdrawal order, but even in the case of a
terminated order, as here, the operator remains subject to the sanctions
of additional withdrawal orders under sections 104(d) and (e). The
judge's requirement that there be a showing of urgent need is clearly
inconsistent with the mandate of section lOS(d). It was error to
require the unwilling operator to wait until an associated penalty
proceeding arose before providing an adjudication of its contest of the
withdrawal order.

]:_/ Republic Steel Corporation, Docket No. PENN 80-56-R, etc. (decided
this date), presented such a situation, where the operator consented to
postponing adjudication of its withdrawal order contest.

02777

Accordingly, we reverse and remand for further proceedings consistent with this opinion. ll

ll

Our disposition makes it unnecessary to address the operator's
arguments relating to waiver of 30 CFR Part 100 proceedings.

02778

Distribution
Cynthia L. Attwood, Esq.
Judith N. Macaluso, Esq.
Off ice of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Robert C. Brady, Esq.
Eastern Associated Coal Corp.
1728 Koppers Bldg.
Pittsburgh, PA 15219
Harrison Combs, Esq.

UMWA
900 Fifteenth St., N.W.
Washington, D.C. 20005
Administrative Law Judge Joseph Kennedy
FMSHRC
5203 Leesburg Pike
Skyline Center #2, 10th Floor
Falls Church, Virginia 22041

02779

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

October 9, 1980
SECRETARY OF LABOR,
MINE SAFETY AJ.'ill HEALTH
ADMINISTRATION (MSHA) , .

v.

Docket Nos. WEVA 80-40
WEVA 80-78
WEVA 80-83

KANAWHA COAL COMPANY
DECISION
For the reasons stated in our decision in Alabama By-Products
Corp., Docket No. SE 79-110 et al. (October 8, 1980), the decision of
the administrative law judge is affirmed.

02780

80-10-10

KANAWHA COAL COMPANY
Docket Nos. WEVA 80-40 et al.

--

Distribution
Harold S. Albertson, Jr., Esq.
Hall, Albertson & Jones
P. O. Box 1989
Charleston, West Virginia 25327
Cynthia L. Attwood, Esq.
Counsel, Appellate Litigation
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Suite 400
Arlington, VA 22203
Administrative Law Judge Edwin Bernstein
FMSHRC
Skyline Center, 10th Floor
5203 Leesburg Pike
Falls Church, VA 22041

02781

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION

/

1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 9, 1980

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. WEVA 80-150
WEVA 80-154

KANAWHA COAL COMPANY
BECKLEY COAL MINING COMPANY
DECISION
For the reasons stated in our decision in Alabama By-Products Corp.,
Docket No. SE 79-110 et al. (October 8, 1980), the decision of the
administrative law judge is affirmed.

Marian Pearlman Nease, Commissioner

02782
80-10-11

KANAWHA COAL & BECKLEY MINING
Docket . Nos. WEVA 80-150, 154

Distribution
Harold S. Albertson, Jr., Esq.
Hall, Albertson & Jones
P. 0. Box 1989
Charleston, West Virginia 25327
Cynthia L. Attwood, Esq.
Counsel, Appellate Litigation
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Suite 400
Arlington, VA 22203
Administrative Law Judge Joseph B. Kennedy
FMSHRC
Skyline Center, 10th Floor
5203 Leesburg Pike
Falls Church, VA 22041

0278.3

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 9, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,

Docket Nos. LAKE 79-238, 239
LAKE 79-251, 252
79-240, 241
LAKE 80-40
LAKE 80-80

v.

LAKE

OLD BEN COAL COMPANY

LAKE 79-242
LAKE 80-66
LAKE 80-81
LAKE 79-243, 244
DECISION
For the reasons stated in our decision in Alabama By-Products Corp.,
Docket No. SE 79-110 et al. (October 8,,1980), the decision of the
administrative law judge is affirmed.

Commissioner

02784
80-10-12

OLD BEN COAL COHPA'J:;-Y
Docket No~ .. LAKE 79-:-238, 239 et .al.

Distribution
Robert J. Araujo, Esq.
Old Ben Coal Company
125 South Wacker Drive a2400
Chicago, Illinois 60606
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Edwin Bernstein
FMSHRC
Skyline Center, 10th Floor
5203 Leesburg Pike
Falls Church, VA 22041

·._;
027 0~
'...)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 14, 1980
SECRETARY OF LABOR
on behalf of DAVID FASULA

Docket Nos. PITT 78-458
PITT 79-35
PITT 79-36

v.
CONSOLIDATION COAL COMPANY

DECISION
This case raises several questions under section 105(c)(l) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. §801 et~·
(Supp. II 1978)["the 1977 Mine Act"]. These questions include in what
circumstances a miner may refuse to work in conditions that he believes
are unsafe or unhealthful, and whether a violation should be found when
adverse action taken against a miner is motivated by both unlawful and
lawful reasons.
I.

The Secretary of Labor filed this complaint alleging that Consolidation
Coal Company ("Consol") violated section 105 (c) (1) of the 19.77 Mine Act by
firing David Fasula for engaging in the allegedly protected activity of
refusing to work "in unsafe and unhealth[ful] conditions." Consol's
answer "specifically denie[d] that Fasula was engaged in activity
protected by section 105 (c) of the 1977 Act. ••• " Consol alleged that
Fasula was fired "because he was insubordinate, because he interfered
with the company's right to manage the mine and also because he caused
an unnecessary interruption in production." The administrative law
judge, after an extensive hearing, issued a decision in Pasula's favor,
ordering that he be reinstated. Consol filed a petition for discretionary review, which we granted in part. Consol, the Secretary, and the
United Mine Workers of America (the UMWA) submitted briefs and orally
argued.
David Fasula was employed by Consol as a continuous mining machine
operator in its underground coal mine. At the beginning of the midnight
shift on June 1, 1978, Fasula was assigned to operate such a machine
that had recently been damaged in a roof fall. Mechanics repairing the
machine had replaced some gears, but the new gears failed to mesh smoothly
with the old gears, and as a result, the machine was noisier than usual.

02786
80-10-13

Pasula operated the machine for about an hour and a half, but stopped
the machine because the noise gave him an "extreme headache", made his
ears hurt, and made him nervous. 1/ Immediateiy upon shutting down the
machine, Pasula told Consol about the noise and physical problems, and
requested that a noise level reading be taken by Consol or by federal
inspectors before he operated the machine any more. The judge fqund
that Consol declined to take a noise level reading because it thought it
was not obligated to do so and further refused Pasula the use of a mine
phone to call in MSHA inspectors. Consol instead followed procedures
established under its collective bargaining agreement with the UMWA, and
called in a member of the Mine Health and Safety Committee to listen to
the machine. The safety committeeman took no noise level reading but,
after listening to the machine, agreed with Consol that the machine was
not too loud to operate. He listened to the machine at an intersection,
rather than at the face, with fewer than all its motors running, and in
Pasula's absence. When Pasula returned and learned of the safety
committeeman's views, he became very upset and harsh words were spoken.
Consol management asked Pasula to return to work and operate the machine.
Pasula refused, and again demanded that a noise level reading be taken.
Consol management personnel then turned to Pasula's helper, with
whom Pasula had alternated in making cuts, and either asked him or was
about to ask him to operate the machine. Pasula hit the machine and
said, "nobody's going to run it." Consol then had Pasula clock out.
The judge found that whether the helper was asked to run the machine or
not before Pasula made his statement, the helper would not have operated
the machine anyway, for "it is a general longstanding mine custom that
when one miner will not operate a piece of equipment, another one will
not." The mine section was then shut down by Consol.
Later that day, an inspector from the Department of Labor's Mine
Safety and Health Administration (MSHA) was at the mine and was asked by
the UMWA to measure the noise level on the machine. He did so, but
found no noise violation. He took noise level readings for about 15
minutes and found that with the pump motor running alone and with the
machine not cutting coal, the noise level was 93 decibels; with the pump
motor running, the conveyor running, and the machine mining coal, the
level was 103 decibels. '])

1/

Pasula was not equipped with a personal hearing protector.
The noise standard applicable. to underground coal mines, 30 CFR
§70.510, does not, at least in the absence of hearing protectors, permit
miners to be exposed to 90 dbA for more than an eight hour period, or
to 102 dbA for more than one and one-half hours.

'"fj

02787

The next day, June 2, 1978, Consol gave a letter to Pasula stating
he was "being suspended with intent to discharge" because Consol had
"concluded that your insubordination (refusal to perform assigned duties),
interference with management of the mines and causing an unnecessary
interruption in production and your past disciplinary record cannot be
tolerated by Consolidation Coal Company." (Emphasis added.) Pasula was
later fired. Robert J. FlorJancic, the Consol official who signed the
letters and fired Pasula, explained the reasons further during the
hearing. He stated that the safety committeeman and Consol management
personnel had resolved the matter about which Pasula had complained, and
that, despite the contractual provision that required Pasula to return
to work once it was so resolved, Pasula refused to do so. FlorJancic
also stated that in addition to refusing to work, Pasula also "refused
to let anybody else work, too", and that this also was a factor in his
decision to fire Pasula.
To fully understand FlorJancic's reasons for firing Pasula, it is
necessary to briefly summarize the provisions of the collective bargaining agreement between Consol and the UMWA. The National Bituminous Coal
Wage Agreement of 1978 reserves to miners a limited right to refuse to
work. Article III, section (i), entitled "Preservation of Individual
Safety Rights", states that "No employee will be required to work under
conditions he has reasonable grounds to believe to be abnormally and
immediately dangerous to himself beyond the normal hazards inherent in
the operation which could reasonably be expected to cause death or
serious physical harm before such condition or practice can be abated."
If the existence of such a condition is disputed by the operator, a
safety committeeman "shall review such condition with mine management
within four (4) hours to determine whether it exists .. If there is
agreement that the condition does not exist, the employee shall return
to his regular job immediately." FlorJancic evidently believed that
Pasula had violated this provision of the contract.
Pasula later challenged his discharge through the arbitration
machinery established under the collective bargaining agreement.
Arbitrator Beckman inquired into whether the condition described in
article III, section (i)(l) of the contract existed, and found that it
did not. He found that although the machine was making "an abnormal
noise", the evidence "fails to support a conclusion that such noise was
immediately dangerous and it also fails to support the conclusion that
the noise could reasonably be expected to cause death or serious
physical harm before abatement." He also found that Pasula "did not act
in good faith." He therefore denied the grievance. The Arbitration
Review Board denied discretionary review of Arbitrator Beckman's decision. This action was later filed before us under section 105(c) of the
1977 Mine Act.

02788

II.

The Secretary's complaint alleges that Pasula was fired for refusing to work in unsafe and unhealthful conditions. The Secretary maintains
that this refusal to work was, in these circumstances, protected by
section 105(c)(l) of the 1977 Mine Act. Section 105(c)(l) reads in part
as follows:
No person shall discharge or in any other manner discriminate
against ••• or otherwise interfere with the exercise of the
statutory rights of any miner ••• because such miner ••• has
filed or made a complaint under or relating to this Act, including a complaint notifying the operator or the operator's
agent, or the representative of the miners ••• of an alleged
danger or safety or health violation ••• , or because such ,
miner ••• is the subject of medical evaluations and potential
transfer under a standard published pursuant to section 101
or because such miner ••• has instituted or caused to be
instituted any proceeding under or related to this Act or
has testified or is about to testify in any such proceeding,
or because of the exercise by such miner ••• on behalf of
himself or others of any statutory right afforded by this
Act.
The activity alleged by the Secretary is arguably not clearly
protected by the plain language of this provision. The complaint did
not allege that Pasula was fired for filing or making a safety complaint, for instituting proceedings or testifying, nor did the complaint
identify a provision of the 1977 Mine Act that expressly permits miners
to refuse work. This does not end the matter, however. We must look to
the entire statute, being mindful that the 1977 Mine Act is remedial
legislation, and is therefore to be liberally construed.
In determining whether section 105(c)(l) protects Pasula's refusal
to work, we consider it important that the 1977 Mine Act was drafted to
encourage miners to assist in and participate in its enforcement.
Section 103(g)(l) accords to miners and their representatives having
reasonable grounds to believe that a violation or imminent danger exists
the right to obtain an inspection of the mine by giving notice to the
Secretary. Section 103(f) permits miners to accompany MSHA inspectors
on all inspections and accords a limited right to pay for their
participation. 1/
Section 103(c) requires the Secretary to adopt regulations permitting
miners to observe the monitoring or measuring of toxic materials and
harmful physical agents, !!_/ to have access to records of such monitoring
]_/ See Magma Copper Corp., 1 FMSHRC 1948, 1 BNA MSHC 2227, 1979 CCH
OSHD ,123,075 (1979), pet. for rev. filed, No. 79-7535 (9th Cir., October
15, 1979); Helen Mining Co., 1 FMSHRC 1976, 1 BNA MSHC 2193, 1979 CCH
OSHD ,124,045 (1979), pets. for rev. filed, Nos. 79-2518, 79-2536 (D.C.
Cir. December 19, 21, 1979); Kentland-Elkhorn Coal Corp., 1FMSHRC1833,
1 BNA MSHC 2230, 1979 CCR OSHD ,124,071 (1979), pets. for review filed,
Nos. 79-2503, 79-2536 (D.C. Cir. December 17, 21, 1979).
!!/ At least one standard applicable under the 1977 Mine Act identifies
noise as a harmful physical agent. 30 CFR §57.5-50.

02789

or measuring, and to have access to records of· one's own exposure. The
regulations must also require operators to promptly notify a miner that
he has been excessively exposed, and of the corrective action being
taken. See also section 103(d)(interested persons' access to accident
reports), and, with respect to underground coal mines, sections 302(a)
(miners' access to roof control plan), 303(d)(l), (f), (g), and (w)
(interested persons' access to records of operator's safety and health
examinations), 305(e)(miners' access to map of electrical system),
305(g)(miners' access to records of operator's electrical examinations),
and 312(b) (miners' access to confidential mine map).
The 1977 Mine Act and the Commission'$ regulations also permit
miners to initiate and participate in litigation before the Connnission.
For example, miners' representatives may challenge the Secretary's
modification or termination of an imminent danger order of withdrawal
(section 107(e)(l)), miners may challenge the modification or termination of all withdrawal orders issued under section 104, and may contest
"the reasonableness of the length of time set for abatement by a citation or modification thereof." Section lOS(d). The Commission's rules
are also required to "provide affected miners ••• an opportunity to
participate as parties to hearings under this section [105]." Section
lOS(d). Our rules of procedure allow miners to intervene as of right
before the start of hearings, and thereafter for good cause shown and
upon just terms. In discrimination actions brought by the Secretary,
the complaining miner may intervene and present evidence on his own
behalf. 29 CFR §2700.4(b)(l) and (2). i/
That Congress gave miners many valuable rights under the 1977 Mine
Act clearly demonstrates the congressional view that their participation
in the enforcement of the Act is essential to the achievement of safe
and healthful mines. This is particularly true of the right to complain
to the operator and to the Secretary of alleged dangers or violations.
MSHA inspectors cannot be everywhere at once, nor can they be expected
to be so familiar with every mine that they will become aware of every
condition or practice in need of correction. The successful enforcement
of the 1977 Mine Act is therefore particularly dependent upon the
voluntary efforts of miners to notify either MSHA officials or the
operator of conditions or practices that require correction. The right
to do so would be hollow indeed, however, if before the regular statutory
enforcement mechanisms could at least be brought to bear, the condition
complained of caused the very injury that the Act was intended to
prevent. A holding that miners have some right to refuse work under the
1977 Mine Act therefore appears necessary to fully effectuate the
congressional purpose.

~/

This description of miners' rights is not exhaustive.

02790

Any doubts on the matter are resolved by the legislative history of
the Act, which clearly indicates that Congress intended that section
lOS(c)(l) be construed to accord to miners a right to refuse work.§_/
The report of the Senate conunittee that largely drafted the 1977 Mine
Act states:
Protection of miners against discrimination
If our national mine safety and health program is to be
truly effective, miners will have to play an active part
in the enforcement of the Act. The Conunittee is cognizant
that if miners are to be encouraged to be active in matters
of safety and health, they must be protected against any
possible discrimination which they might suffer as a result
of their participation. The Conunittee is also aware that
mining often takes place in remote sections of the country,
and in places where work in the mines offers the only real
employment opportunity.
Section lO[S](c) .•. prohibits any discrimination against
a miner for exercising any right under the Act. It should
also be noted that the class protected is expanded from
the current Coal Act. The prohibition against discrimination applies to miners, applicants for employment, and
the miners' representatives. The Conunittee intends that
the scope of the protected activities be broadly interpreted by the Secretary, and intends to include not only
the filing of complaints seeking inspection under section
[103(g)] or the participation in mine inspections under
Section [103(f)], but also the refusal to work in conditions which are believed to be unsafe or unhealthful
and the refusal to comply with orders which are violative
of the Act or any standard promulgated thereunder, or the
participation by a miner or his representative in any
administrative and judicial proceeding under the Act.

*

*

*

The listing of protected rights contained in section
lO[S](c)(l) is intended to be illustrative and not exclusive.
The wording of section lO[S](c) is broader than the counterpart language in section 110 of the Coal Act and the
Conunittee intends section lO[S](c) to be construed expansively
to assure that miners will not be inhibited in any way in
exercising any rights afforded by the legislation. This
section is intended to give miners, their representatives,
and applicants, the right to refuse to work in conditions
they believe to be unsafe or unhealthful and to refuse
to comply if their employers order them to violate a safety
§_/
It is well-settled that we may refer to legislative history even if
a statute appears clear on superficial examination. Train v. Colorado
Public Interest Research Group, 426 U.S. 1, 9-10 (1976).

02791

and health standard promulgated under the law. The Committee
intends to insure the continuing vitality of the various
judicial interpretations of section 110 of the Coal Act
which are consistent with the broad protections of the
bill's provisions; See, ~· Phillips v. IBMA, 500 F.2d
772; Munsey v. Morton, 507 F.2d 1202. The Committee also
intends to cover within the ambit of this protection any
discrimination against a miner which is the result of
the safety training provisions .•. or the enforcement of
those provisions .•..
S. Rep. No. 95-181, 95th Cong., 1st Sess., at 35 & 36 (1977) ["S.
Rep."], reprinted in Senate Subcommittee on Labor, Committee on Human
Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 623 & 624 (1978) ["Leg. Hist."]. The
matter was also discussed on the floor of the Senate:
MR. CHURCH. I wonder if the distinguished chairman
would be good enough to clarify a point concerning
section 10[5](c), the discrimination clause.
It is my impression that the purpose of this section
is to insure that miners will play an active role in the
enforcement of the act by protecting them against any
possible discrimination which they might suffer as a
result of their actions to afford themselves of the protection of the act.
It seems to me that this goal cannot be achieved
unless miners faced with conditions that they believe
threaten their safety or health have the right to refuse
to work without fear of reprisal. Does the committee
contemplate that such a right would be afforded under
this section?
MR. WILLIAMS. The committee intends that miners
not be faced with the Robson's choice of deciding
between their safety and health or their jobs.
The right to refuse work under conditions that a miner
believes in good faith to threaten his health and safety
is essential if this act is to achieve its goal of a
safe and healthful workplace for all miners.
MR. JAVITS. I think the chairman has succintly
presented the thinking of the committee on this matter.
Without such a right, workers acting in good faith would
not be able to afford themselves their rights under the
full protection of the act as responsible human beings.
MR. CHURCH. I thank the floor managers for
their clarification of this matter and for their outstanding work on this very necessary legislation.
Leg. Hist. at 1088-1089. Finally, Representative Perkins, the chief
House conferee and chairman of the House committee that drafted a House
bill, stated the following during the customary oral report to the House
describing the bill agreed to by the conference committee:

02792

Mr. Speaker, this legislation also provides broader
protection for miners who invoke their safety rights. If
miners are to invoke their rights and to enforce the act
as we intend, they must be protected from_ retaliation.
In the past, administrative rulings of the Department of
the Interior have improperly denied the miner the rights
Congress intended. For example, Baker v. North American
Coal Co., 8 IBMA 164 (1977) held that a miner who refused
to work because he had a good faith belief that his life
was in danger was not protected from retaliation because
the miner had no "intent" to notify the Secretary. This
legislation will wipe out such restrictive interpretations
of the safety discrimination provision and will insure
that they do not recur.
Leg. Hist. at 1356. ]_/
III.

We do not in this early opinion definitively set all the contours
of the right to refuse to work. This case does not require it. We also
think it wiser to allow the Commission's judges, the Secretary, affected
miners and their representatives, and mine operators to gain some
practical experience with the implementation of this right, to reflect
on how it should be shaped, and to communicate their considered views to
us.
We hold that in this case the miner's refusal to work was protected
under the 1977 Mine Act. Pasula refused to obey Consol's order to work
because he believed the work conditions to be unhealthful. He contacted
Consol management officials to obtain corrective action, but this was
unavailing. He requested an MSHA inspection. His good faith belief was
reasonable, and was directed to a hazard that we consider sufficiently
severe whether or not the right to refuse work is limited to hazards of
some severity. Pasula was not merely speculating that he might in the
future suffer from the effects of loud noise, but he was already so
suffering when he stopped the machine. He was not equipped with
personal hearing protectors, he had already been or would have shortly
been exposed to more noise than permitted by the applicable mine health
standard, and he was also operating a machine that requires substantial
attention to its operation. In view of his actual suffering, his view
that he was exposed to unhealthful and excessive noise levels was reasonable and was supported by objective, ascertainable evidence. The duration
of the work stoppage was permissible here because Pasula's work stoppage
]_/
The significance of the 1977 Mine Act's legislative history was
noted by the Supreme Court during its consideration of a similar
question under the Occupational Safety and Health Act of 1970, 29 U.S.C.
§651 et~· (1976). Whirlpool Corp. v. Marshall, 63 L.Ed.2d 154, 164
n. 18 (1980).

02793

ended when management sent him home, before the MSHA inspector determined
in his opinion that there was no violation of the noise standard.
Whether the duration of the right to refuse work continues only until
an MSHA inspector has inspected a complained of condition, or whether
it is dependent upon the inspector's .decision to issue or not to issue
a c·itation, or withdrawal order, we need not now decide.
Consol maintains that any right to refuse to work under the 1977
Mine Act should be fashioned in the light of, and to give effect to, the
contractual method for resolving safety disputes agreed to by Consol and
the UMWA. Consol argues, in particular, that once the union safety
committeeman agreed with Consol that a hazard of sufficient gravity
under the contract to justify a work stoppage did not exist, Pasula
should be held to have had no right to refuse work under the 1977 Mine
Act.
Pasula's contractual right to refuse work, however, is limited to
a narrow class of hazards: those ~hat are "abnormally and immediately
dangerous ••• beyond the normal hazards inherent in the operation which
could reasonably be expected to cause death or serious physical harm
before such condition or practice can be abated." As the arbitrator's
and the safety committeeman's views indicate, this language does not
appear to encompass the condition here. In our view, the statutory
right to refuse work under the 1977 Mine Act is broader and does
.
apply to the condition here. The contractual language permits refusals
to work in only what might be called an "abnormal imminent danger".
We do not construe the 1977 Mine Act to limit a miner's refusal to work
only to such conditions. §_/
Consol also argues that the administrative law judge did not attach
any weight to the arbitrator's factual findings that a sufficiently
severe hazard was not present and that Mr. Pasula "did not act in good
faith." Consol cites Alexander v. Gardner-Denver Co., 415 U.S. 36
(1974), for the proposition that the judge erred in not attaching more
weight to the arbitrator's findings.
In Gardner-Denver, the Supreme Court held that an employee may
obtain a trial de novo in federal district court of a claim of racial
discrimination in employment under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et~· (1976), even though that employee had
already unsuccessfully sought relief through the arbitration machinery
of a collective bargaining agreement. The Court went on to hold,
however, that while the federal district court should consider the
employee's claim de novo, "[t]he arbitral decision may be admitted as
evidence and accorded such weight as the court deems appropriate." 415
U.S. at 60. This textual statement was accompanied by the following
footnote:

§_/ Compare section 502 of the Labor-Management Relations Act, 29 U.S.C.
§143, which may, unlike the 1977 Mine Act, limit refusals to work over
safety, for purposes of that statute, to conditions of the gravity required
by the collective bargaining agreement involved here. See Gateway Coal
Co. v. Mine Workers, 414 U.S. 368 (1974).

02794

We adopt no standards as to the weight to be accorded
an arbitral decision, since this must be determined in the
court's discretio~ with regard to the facts and circumstances
of each case. Relevant factors include the existence of
provisions in the collective bargaining agreement that
conform substantially with Title VII, the degree of
procedural fairness in the arbitral forum, adequacy of the
record with respect to the issue of discrimination, and
the special competence of particular arbitrators. Where
an arbitral determination gives full consideration to an
employee's Title VII rights, a court may properly accord
it great weight. This is especially true where the issue
is solely one of fact, specifically addressed by the
parties and decided by the arbitrator on the basis of an
adequate record. But courts should ever be mindful that
Congress, in enacting Title VII, thought it necessary to
provide a judicial forum for the ultimate resolution of
discriminatory employment claims. It is the duty of courts
to assure the full availability of this forum.
We adopt the Gardner-Denver approach to arbitral findings in
discrimination proceedings under the Act. We believe that according
weight to the findings of arbitrators may aid the Commission's judges in
finding facts. A juuge faced with a credibility problem may find the
views of the arbitrator on labor practices in the mines, mine customs,
or on the "common law of the shop" helpful.
This does not diminish the role of the Commission's judges.
The hearing before the administrative law judge is still de nova and it
is the responsibility of the judge to render a decision in accordance
with his own view of the facts, not that of the arbitrator. Arbitral
findings, even.those addressing issues perfectly congruent with those
before the judge, are not controlling upon the judge.
As Gardner-Denver indicates, there are several factors that must be
considered in determining the weight to be accorded to arbitral findings:
the congruence of the statutory and contractual provisions; the degree
of procedural fairness in the arbitral forum; the adequacy of the
record; and the special competence of the particular arbitrator.
Arbitral findings may be entitled to great weight if the arbitrator gave
full consideration to the employee's statutory rights; the issue before
the judge is solely one of fact; the issue was specifically addressed by
the parties when the case was before the arbitrator; and the issue was
decided by the arbitrator on the basis of an adequate record.
In this case, we hold that the judge did not err in according
little or no weight to the arbitral findings. The problem here is
primarily the congruence of the statutory and contractual rights. The
factual issues raised by the statutory and contractual rights to refuse
to work are not congruent. The contractual right to refuse work, and
the concomitant arbitral findings, turn upon different criteria than
the statutory right. The gravity element in the contractual right is
indeed far narrower than the gravity element in the 1977 Mine Act. With

02795

respect to the arbitrator's finding that Fasula did not act in good
faith, we note that the arbitrator's finding is unexplained. It appears,
however, that the arbitrator's finding was made because the arbitrator
thought that Fasula had no basis for believing that a hazard of the
severity required by the contract to permit a refusal to work existed,
because Pasula failed to follow the contractual procedure by failing to
return to work once the safety committeeman agreed with management,
because he announced that the machine was shut down and that nobody else
could operate it, and because he failed to alternate operation of the
machine with his helper. See Arb. Dec. at 13-14. If any of these
reasons are a bas.is for the arbitral finding, then we believe that it
is entitled to little or no weight. Any good faith finding necessary to
uphold a work stoppage under section 105(c)(l) of the 1977 Mine Act
would concern the good faith of the miner's belief that there existed a
hazard of at least the severity present here. The miner's good faith is
not "lost" by his subsequent misconduct, and it is obviously not defeated
by his refusal, in this case, to follow contractual procedures requiring
a return to work that are inconsistent with the statutory right to
refuse work. In short, we find no prejudicial error in the judge's
approach.

IV.
Although we find that Pasula's firing was motivated at least in
part by his engaging in a protected activity, this is not necessarily
the end of the matter. Consol argues that when Fasula "refused to
permit anyone else to operate" the machine, "he stepped outside of any
protection ••. afforded to him under the Act", and that Fasula could
not, upon engaging in protected activity, do as he pleased.
We will assume that Fasula was fired also in part for engaging in
the presumably unprotected activity of, in Consol's words, refusing "to
permit anyone else to operate" the machine. There is insufficient
evidence to find that Fasula would have been fired for engaging only in
the unprotected activity. 'ii The question is, therefore, whether Fasula
is entitled to a remedy under these circumstances. We hold that he is.

'}_I
See,~· Youngstown Osteopathic Hospital Assn., 224 NLRB 574,
575, 91LRRM1255 (1976)(in any part); Allen v. NLRB, 561 F.2d 976 (D.C.
Cir. 1977)(same); Pelton Casteel, Inc. v. NLRB, 105 LRRM 2124, 2128 (7th
Cir. 1980); NLRB v. Eastern Smelting & Refining Corp., 598 F.2d 666, 671
(1st Cir. 1979)("but for" test burden on employer); Loeb v. Textron,
Inc., 600 F.2d 1003, 1019 (1st Cir. 1979)(age discrimination)("but for"
test, burden on plaintiff); Colletti's Furniture, Inc. v. NLRB, 550 F.2d
1292 (1st Cir. 1977)(same), following Mt. Healthy City School District
Bd. of Education v. Doyle, 429 U.S. 274,285-286 (1977)(constitutionally
protected conduct)("but for" burden on employer); Waterbury Community
Antenna, Inc. v. NLRB, 587 F.2d 90, 98 (2d Cir. 1978)("but for" burden
on plaintiff).
~~

02796

The question raised here is similar to difficult anti-retaliation
issues arising under other federal statutes. Part of the reason this
question has been so vexing is that courts and agencies often have great·
reluctance to order the reinstatement of an employee who may deserve to
be fired in any event. Various approaches have been suggested, the most
common being the "in any part" test and the "but for" test. The "in any
part" test can be simply stated as follows: If any part of the motivation for an employer's adverse action against an employee has been that
employee's protected activity, the adverse action is unlawful. It
matters not that the employee's unprotected activities were outrageous,
would have alone justified adverse action, and did in fact partially
motivate the adverse action. The partial illegality of the employer's
motive irretrievably taints the adverse action. The "but for" test can
be simply stated as follows: it is not enough to support relief to
find that the protected activity played a part, however great, in the
adverse action; the evidence must also show that the employer would not
have acted against the employee but for the protected activity, i.e.,
that in the absence of the protected activity, no adverse action would
have been taken.
These tests represent different balancings of many considerations.
The "in any part" test has been criticized on various grounds: that it
is so easy to satisfy that almost any employer can be caught up in it,
for it is a rare employer who cannot resist feeling some resentment over
an employee's protected activities; 10/ that it protects employees who
would have been fire_d anyway for their unprotected activities; 11/ that
it puts such employees in a better position than they would have been' in
had they never engaged in the protected activity; 12/ and that it
10/ See, ~' Waterbury Community Antenna, Inc. v. NLRB, 587 F.2d 90,
97 (2d Cir. 1978):
If partial motivation were ••. the [only factual issue], then
its resolution would be simple. In all cases involving the discharge of a union activist, there is always sufficient evidence to
pass such a test, and this case is no exception. It is unrealistic
to expect management to ignore the fact that an employee is a union
activist. When a union activist is discharged for cause, human
nature is such that little employer disappointment can be expected.
In such cases, more is required to support a finding of discrimination than an absence of remorse.
See also NLRB v. Lowell Sun Publishing Co., 320 F.2d 835, 842 (1st Cir.
1963)(concurring opinion).
11/ Waterbury Community Antenna, supra note 15, 587 F.2d at 97.
11_/ Mt. Healthy City Bd. of Education v. Doyle, 429 U.S. 274, 285-286
(1977). The test has been particularly criticized on this ground under
the LMRA because the "in any part" test is so tilted to employees that
the neutral posture of the LMRA would be upset by its application.
Waterbury Connnunity Antenna, 587 F.2d at 99 & n.6. This criticism of
the test is not apposite under the 1977 Mine Act, however, for as the
legislative history of the Act makes clear, and Consol concedes,
Congress wanted miners to exercise their rights.

02797

encourages empioyees to think that they can "get away with" outrageous
disruptive behavior. 13/ The test also has merit. It is the rare employee
who can prove more than that the protected activity played a part in his
firing; the test reflects better the congressional policy under the 1977
Act of encouraging the free engagement by employees in protected
activities; and puts the burden of an adverse decision upon the party
better able to bear it--the employer.
The "but for" test has the advantage of placing employer and
employee in the position they would have occupied had the adverse action
not been partially tainted, but it also has drawbacks. It may chill
the willingness of other employees to engage in protected activity.
Miners may be skeptical of a finding that their fellow miner would have
been fired anyway; they would be even more discouraged if their statutory
rights can be exercised only if they could prove that they would not
have been fired anyway. And, as we have said, problems of proof may be
almost insurmountable for the employee.
The language of the 1977 Mine Act considered alone does not provide
a complete answer to this problem. Section 105(c)(l) proscribes adverse
action "because" a miner engages in a protected activity. The comparable provision of the 1969 Coal Act used the term "by reason of the fact
that". The legislative history of section 105(c)(l) of the 1977 Mine
Act briefly but significantly touches upon a possible reason for this
change. The report of the Senate committee that drafted section
105(c)(l) states that "[w]henever protected activity is in any manner a
contributing factor to the retaliatory conduct, a finding of discrimination should be made." S. Rep. at 36; Leg. Hist. at 624 (emphasis
added).
We conclude that many of the drawbacks of the "in any part" and
"but for" tests are presented not so much by the tests themselves, but
in the allocation of burdens of persuasion and going forward that have
accompanied their application. In Mt. Healthy City Board of Education
v. Doyle, 429 U.S. 274 (1977), the Supreme Court dealt with the multiple
motivation issue with respect to constitutionally protected speech. The
Court held that a school teacher not rehired in part because of his
protected activity met his burden of persuasion by showing that his
protected conduct was a "motivating factor" in the decision not to
rehire him. The Court also held that the school board that refused to
re-employ the teacher may prove by a preponderance of the evidence "that
it would have reached the same decision as to [Doyle's] re-employment
even in the absence of the protected conduct." Id. at 274. The Court
explained:

QI

NLRB v. Lowell Sun Publ.ishing Co., 320 F.2d 835, 842 (1st Cir.
1963)(concurring opinion): NLRB v. Billen Shoe Co., 397 F.2d 801 (1st
Cir. 1968); Colletti's Furniture, Inc. v. NLRB, 550 F.2d 1292, 1294 (1st
Cir. 1977). See also Liberty Mutual Ins. Co. v. NLRB 592 F.2d 595, 606
(1st Cir. 197~(concurring opinion).
~~

02798

A rule of causation which focuses solely on whether protected
conduct played a part, "substantial" or otherwise, in a decision
not to rehire, could place an employee in a better position as a
result of the exercise of constitutionally protected conduct than
he would have occupied had he done nothing. The difficulty with
the rule enunciated by the District Court is that it would require
reinstatement in cases where a dramatic and perhaps abrasive incident is inevitably on the minds of those responsible for the
decision to rehire, and does indeed play a part in that decision-even if the same decision would have been reached had the incident
not occurred. The constitutional principle at stake is sufficiently
vindicated if such an employee is placed in no worse a position
than if he had not engaged in the conduct. But that same candidate
ought not to be able, by engaging in such conduct, to prevent his
employer from assessing his performance record and reaching a
decision not to rehire on the basis of that record, simply because
the protected conduct makes the employer more certain of the
correctness of its decision.
This is especially true where, as the District Court observed
was the case here, the current decision to rehire will accord
"tenure." The long-term consequences of an award of tenure are of
great moment both to the employee and to the employer. They are
too significant for us to hold that the Board in this case would be
precluded, because it considered constitutionally protected conduct
in deciding not to rehire Doyle, from attempting to prove to a
trier of fact that quite apart fro~ such conduct Doyle's record was
such that he would not have been rehired in any event.

*

*

*

[Other constitutional law cases] suggest that the proper test
to apply in the present context is one which likewise protects
against the invasion of constitutional rights without commanding
undesirable consequences not necessary to the assurance of those
rights.
Id. at 285-287. See also Givhan v. Western Line Consolidated School
District, 439 u.s-:--41.o:--416-417 (1979); and Village of Arlington Heights
v. Metropolitan Housing Development Corp., 429 U.S. 252, 270 n.21
(1977). Although Mt. Healthy dealt with constitutionally protected
rights, and not with statutory rights granted by Congress, we find that
Mt. Healthy is nevertheless instructive, particularly with respect to
the need for flexibility in the allocation of burdens of persuasion, and
is consistent with the 1977 Mine Act.
We hold that the complainant has established a prima facie case of
a violation of section 105(c)(l) if a preponderance of the evidence
proves (1) that he engaged in a protected activity, and (2) that the
adverse action was motivated in any part by the protected activity. On
these issues, the complainant must bear the ultimate burden of persuasion. The employer may affirmatively defend, however, by proving by

02799

a pr.eponderance of all the evidence that, although part of his motive
was unlawful, (1) he was also motivated by the miner's unprotected
activities, and (2) that he would have taken adverse action againt the
miner in any event for the unprotected activities alone. On these
issues, the employer must bear the ultimate burden of persuasion. It is
not sufficient for the employer to show that the miner deserved to have
been fired for engaging in the unprotected activity; if the unprotected
conduct did not originally concern the employer enough to have resulted
in the same adverse action, we will not consider it. The employer must
show that he did in fact consider the employee deserving of discipline
for engaging in the unprotected activity alone and that he would have
disciplined him in any event.
By adopting this approach, we have adopted both the "in any part"
and "but for" tests, but we have allocated differing burdens of persuasion to each party. The adoption·of the "in any part" element is consistent with the congressional intent underlying the anti-retaliation
provisions of the 1977 Mine Act, prevents the imposition upon the
complainant of what may be an impossible burden to shoulder, and does
not chill the exercise of miners' rights that may occur if the burden of
persuasion were any heavier. On the other hand, the Commission recognizes
that it would hardly further the statutory purpose to order the reinstatement of a miner who would have been discharged for lawful reasons alone.
It would put a miner who has engaged in both protected and unprotected
activities in a better position than he would have occupied had he done
nothing. It would require reinstatement even though the record shows
that the employer would have lawfully assessed the miner as unfit for
'further employment. We have placed the ultimate burden of persuasion
upori the employer 14/ because it is the employer who is in the best
position to prove what he would have done. 15/

14/ As to the allocation of the ultimate burden of persuasion upon the
employer, see, in addition to Mt. Healthy, E. Horgan, Some Problems of
Proof Under the Anglo-American System of Litigation 81 (1956):
Just as the courts have come to recognize that there is no a priori
formula for fixing the burden of persuasion, so they should recognize
that if ther.e is a good reason for putting on one party or the
other the burden of going forward with evidence ••• it ought to be
enough to control a finding when the mind of the trier is in
equilibrium.
15/ While this opinion was in preparation, the National Labor Relations
Board issued its decision in Wright Line, 251 NLRB No. 15·0 (1980), in
which the Board adopted a test substantially the same as we adopt here
and for many of the same reasons.

02800

The employer· has admitted, and the record in any event establishes,
that at least part of the motive for Pasula's discharge was activity
that was protected. Under our test, the issues are whether the employer
has proven that (1) unprotected activities also partially motivated the
discharge, and (2) Fasula would have been fired in any event for the
unprotected activities alone.
The record fails to support Consol's claim that the evidence shows
that Pasula's "misdeeds are so obvious that the employee would have in
any event been disciplined." 16/ Indeed, part of the misconduct that
Consol claims would have caused Fasula to be fired in any event (Consol
Br. at 32, 34) is conduct that we have concluded is protected by the
1977 Mine Act--Pasula's refusal to work.
Accordingly, the judge's decision is affirmed.

Marian Pearlman Nease, Commissioner

16/ Consol argues at length that the administrative law judge erred in
his approach to evidence of past instances of misconduct by Fasula.
Even if we were to agree with Consol's argument, the outcome here would
be unaffected. As we note above, the record fails to show that Fasula
would have been fired in any event for his past and present misconduct
alone.

02891

Distribution
Cynthia L. Attwood, Esq.
Ronald E. Meisburg, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
Kenneth J. Yablonski, Esq.
Yablonski, King, Costello & Leckie
505 Washington Trust Bldg.
Washington, Pennsylvania 15301
Anthony J. Polito, Esq.
Frederick W. Hill, Esq.
Rose, Schmidt, Dixon, Hasley, Whyte & Hardesty
900 Oliver Bldg.
Pittsburgh, Pennsylvania 15222
Administrative Law Judge Charles C. Moore, Jr.
FMSHRC
5203 Leesburg Pike
Skyline Center 112, 10th Floor
Falls Church, Virginia 22041

02802

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 23, 1980
TAYLOR ADKINS AND FRED HUNT,
Applicants

v.

Docket No. PIKE 76-66

DESKINS BRA.i'{CH COAL COMPANY
Respondent

IBMA No. 77-13
DECISION

This case arises under the Federal Coal Mine Health and Safety Act
of 1969. J:./ The issue is whether two miners, Taylor Adkins and Fred Hunt,
were discharged by their employer, Deskins Branch Coal Company, in
violation of section llO(b)(l) of the Act.!:._/
Adkins and Hunt were discharged on September 26, 1975. They filed
an application for review of the discharges under section llO(b) of the
Act. A hearing was held before an administrative law judge. Conflicting
testimony concerning the circumstances of the discharge was presented.
The judge resolved the conflicting testimony, concluded that the discharges did not occur because the miners had made a safety complaint,
and denied the application for review. Adkins and Hunt appealed. 1_/
Oral argument was heard on July 16, 1980. We have carefully reviewed
the record and the judge's decision and affirm his dismissal of the
application for review.
We conclude that, if Adkins and Hunt had made a safety complaint to
their foreman, this woulci have constituted notice to the Secretary for
the purposes of section llO(b) of the Act. In a non-union mine without
established procedures for reporting complaints, as was the situation
here, a miner's notification to any mine official brings the miner
within the protection of section llO(b). !!._/ However, the record does

J:./

30 U.S.C. §801 et~· (1976 and Supp. I 1977). This case presents
no issue under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§801 et~· (Supp. II 1978).
2/
Section llO(b) provides in part:
(b)(l) No person shall discharge or in any other way discriminate against or cause to be discharged or discriminated
against any miner or any authorized representative of miners
by reason of the fact that such miner or representative
(A) has notified the Secretary or his authorized representative of any alleged violation or danger .... "
ll The appeal was filed with the Interior Department's Board of Mine
Operations Appeals. It is before the Commission pursuant to section 301
of the 1977 Act, 30 U.S.C. §901 (Supp. II 1978).
!!} Phillips v. IBMOA, 500 F.2d 772 (D.C. Cir. 1974), cert.· denied, 420
U.S. 938 (1975); Local Union No. 1110, UMWA and Carney v. Consolidation
Coal Company, 1 FMSHRC 338 (1979).

02803

80-10-23

not establish that Adkins and Hunt made a safety complaint to their
foreman. Adkins and Hunt did testify that they were troubled by the
condition o~ the roof in the No. 3 heading as well as the hazards that
exist when two pinning machines operate in the same heading. Both the
foreman and the foreman's· supervisor testified that neither Adkins nor
Hunt made a safety complaint to them or otherwise indicated that their
refusal to work in the No. 3 heading was based on their fear of unsafe
conditions.
We interpret the judge's decision as making credibility findings,
at least implicitly, that no complaint concerning unsafe conditions was
made to the foreman and that the employees' refusal to perform their
assigned tasks was not safety related. Based on our review of the
record, we conc·lude that these findings are supported by the evidence
and must be affirmed. ~_/ Thus, Ad~ins and Hunt failed to invoke the
protections of section llO(b) of the Act.
For these reasons, the decision of the administrative law judge
denying the application for review is affirmed. &_/

Marian Pearlman Nease, Commissioner

l_/
During the oral argument before the Commission both parties agreed
that a new hearing would not be fruitful because of the passage of time
since the occurrence of the events at issue and the retirement of the
judge who presided at the hearing.
&_/
We further find, for the reasons stated by the judge, that no
prejudicial error was committed by admitting the Company's exhibit 7
into evidence.

02804

Distribution
L. Thomas Galloway, Esq . •
Center for Law and Social Policy
1751 N Street, N.W.
Washington, D.C. 20036
Donald Combs, Esq.
Stephens, Combs & Page
First National Bank Bldg.
Pikeville, Kentucky 40501
Cynthia L. Attwood, Esq.
Thomas A. Mascolino, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203

02805

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 24, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. VINC 75-180-P
VINC 75-181-P
VINC 75-183-P
VINC 75-185-P
VINC 75-186-P
IBMA 76-102

v.
OLD BEN COAL COMPANY
DECISION

This is a penalty proceeding arising under the Federal Coal Mine
Health and Safety Act of 1969, 30 U.S.C. §801 et~· (1976)(amended
1977) [the 1969 Coal Act], in which the Mining Enforcement and Safety
Administration (MESA) appealed portions of a June 10, 1976 administrative law judge decision. The appeal was pending before the Interior
Department Board of Mine Operations Appeals on March 8, 1978. Accordingly,
it is before the Commission for decision. 30 U.S.C. §961 (Supp. III
1979). The issues are: 1) whether the judge properly vacated two
notices alleging violations of 30 CFR §75.400; and 2) whether the judge
properly vacated four notices alleging violations of 30 CFR 75.403.
I.

We hold that it was error for the judge to vacate the notices
alleging violations of 30 CFR §75.400. lJ
On January 15, 1974, and February,28, 1974, a MESA inspector issued
notices to the Old Ben Coal Company for violations of 30 CFR §75.400.
One notice alleged that loose coal and coal dust saturated with oil were
allowed to accumulate on the pump motor and in the transmission compartment of a shuttle car; the other alleged that fine coal and coal
dust saturated with oil and grease were allowed to accumulate on the
controls, jacks and underneath the conveyor area of a continuous miner.
The administrative law judge vacated both notices of violation, basing

l/

30 CFR §75.400 provides:
Coal dust, including float coal dust deposited on rock-dusted
surfaces, loose coal, and other combustible materials, shall be
cleaned up and not be permitted to accumulate in active workings,
or on electric equipment therein.
The regulation is identical to section 304(a) of the 1969 Coal Act and
to section 304(a) of the Federal Mine Safet~ and Health Act of 1977, 30
U.S.C. §801 et~· (Supp. III 1979)[the 1977 Mine Act].

02806
80-10-25

his decision on the inspector's failure to measure either the depth or
extent of the coal accumulations, and, in the case of the shuttle car,
to even estimate the depth. The judge Is decis-ion was based upon the
Board of Mine Operation Appeals decision in North American Coal Corp.,
3 IBMA 93 (1974). 2/ In North American, the Board held that to
establish a violation of 30 CFR §75.400, "[a]s a minimum evidence of
depth and extent must appear in the record; otherwise, a finding of
violation is unjustified." The Board found such evidence necessary for
the judge to make an independent appraisal of whether the mass of
combustible material was of such dangerous size as to constitute an
"accumulation." North American, supra at 104. We believe the requirement of evidence of depth and extent as a prerequisite to finding a
violation of 30 CFR §75.400 is erroneous. It is too restrictive and
does not further congressional intent.
We have previously noted that section 304(a) of the 1969 Coal Act,
which section 75.400 restates, is one of the mandatory standards aimed
at the elimination of fuel sources for explosions and fires, 1_/ and that
through its requirements Congress hoped to achieve one of the prime
purposes of the Act--the prevention of loss of life and serious injury
arising from explosions and fires in mines. A requirement that evidence
of depth and extent be a prerequisite in establishing the fact of
violation does not further that purpose. It may often be dangerous or
even impossible to obtain evidence of depth or extent or even to
estimate it, !!_/ but that in no way diminishes the danger of fire or
explosion posed by the presence of dangerous quantities of combustible
materials. Thus, we hold that in establishing the fact of violation,
the absence of evidence of depth and extent of the combustible materials
will not, in and of itself, be cause for vacating a c"itation alleging a
violation of 30 CFR §75.400. '}_/

'!:._/ In his decision, the judge cited the Board's summary affirmance of
K&L Coal Co., 6 IBMA 130 (1976). In the underlying K&L decision (HOPE
75-149-P, January 19, 1976), the judge, citing North American, had
vacated a notice of violation of §75.400 because the notice failed to
indicate the depth and extent of the alleged accumulations, and because
other evidence of record also failed to indicate such.
1../ See our discussion of the genesis of the standard in Old Ben Coal
Corp., 1 FMSHRC 1954 (1979).
!!_/ We note, for example, the inspector's undisputed testimony that
measuring the alleged combustible materials on the shuttle car would
involve putting his hand into a hot area and that measuring the alleged
combustible materials under the conveyor area of the continuous miner
would be dangerous unless the tail piece of the miner was properly
blocked.
'}_/ We do not advocate an end to consideration of testimony as to the
depth and extent of materials which allegedly violate the standard. In
fact, the opposite is true, for such testimony may be highly relevant in
determining the existence of combustible materials. We only seek to end
the rule that evidence of depth and extent is a necessary prerequisite
to establishing a violation oi 30 CFR §75.400.

02ao·1

We have recognized that some spillage of combustible materials may
be inevitable in mining operations. E_/ However, it is clear that those
masses of combustible materials which could cause or propagate a fire or
explosion are what Congress intended.to proscribe. Thus, we hold that
an accumulation exists wh'ere the quantity of combustible materials is
such that, in the judgment of the authorized representative of the
Secretary, ]_/ it likely could cause or propagate a fire or explosion if
an ignition source were present. §_/
Therefore, we reinstate the notices of violation of 30 CFR §75.400
vacated by the judge and remand for further proceedings consistent with
the above discussion.
II.

We hold that the judge also erred in vacating the notices of
violation of 30 CFR §75.403. 2_/
Old Ben was issued four notices of violation of 30 CFR §75.403.
All of the notices charged that Old Ben had failed to maintain suff icient incombustible content as required by the standard. The samples
upon which the alleged violations were based were collected by the "band
sample method." The judge noted that MESA's inspectors' manuals state
6/

Old Ben Coal Corp., 1 F11SHRC at 1958.
The validity of that judgment is, of course, subject to challenge
before the administrative law judge.
§_/ The actual or probable presence of an ignition source is not,
however, an element of the violation. As we have noted, in seeking to
prevent mine fires and explosions, Congress sought to eliminate both
accumulations of combustible materials (fuel) and ignition sources.
2_/ 30 CFR §75.403 provides:
~Where rock dust is required to be applied, it shall be
distributed upon the top, floor, and sides of all underground areas
of a coal mine and maintained in such quantities that the incombustible content of the combined coal dust, rock dust, and other
dust shall be not less than 65 per centum, but the incombustible
content in the return air courses shall be no less than 80 per
centum. Where methane is present in any ventilating current, the
per centum of incombustible content of such combined dusts shall be
increased 1.0 and 0.4 per centum for each 0.1 per centum of methane
where 65 and 80 per centum, respectively, of inco~bustibles are
required.
The regulation is identical to section 304(d) of the 1969 Coal Act.
Section 304(d) of the 1977 Mine Act is also identical ~o the regulation.

71

/

02808

that the band sample method is not to be used when collecting samples of
dust to substantiate a violation of 30 CFR §75.403. 10/ The judge
vacated these notices of violation solely because the band sample method
of collection was used. This was error. Not following directives
contained in instructional manuals is not, on its own, a sufficient
basis to vacate a notice of violation. Such instructions are not
officially promulgated and do not prescribe rules of law binding upon an
agency. Concerned Residents of Buck Hill Falls v. Grant, 537 F.2d 29,
38 (3rd Cir. 1976); Brennan v. Ace Hardware Corp, 495 F.2d 368, 376
(8th Cir. 1974); FMC Corp.' 5 OSHC 1707' 1977-78 OSHD ,122,060 (1977).
There is no evidence in the record to establish what effect, if any, use
of the band sample method has on the reliability of the sample results.
We do not know if the inspector's manuals proscribed that method because
it could lead to results distorted unfairly against the operator, in
favor of the operator, or for some other reason unrelated to sample
reliability. The record simply contains no evidence on the matter.
Thus, the judge erred in vacating the notices of violation solely
because the band method of collecting samples was used. 11/ Therefore,
we reinstate the notices of violation of 30 CFR §75.403 vacated by the
judge.
10/

The judge stated:
All of th~ inspector's manuals (these are not paginated so
citations cannot be given) state that in collecting samples of the
mixtures of rock dust and coal dust for the purpose of substantiating a violation of 30 CFR 75.403, the band or perimeter method
of collecting the samples shall not be used. [Dec. 6-7.]
11/ The judge also vacated one of the four notices of violation of 30
CFR §75.403 because of the procedure used to store the collected
samples. The judge questioned MESA's inspector concerning the storage
procedures. His questions revealed the inspector had tied a knot around
the bags containing the samples and had set them on his desk in an
enclosed box. Thirty-two days after collecting the samples he sent them
to the laboratory for anal', f'i::::. The judge ruled that the "respondent,
by the regulations is entitled to have any moisture in the mixture
counted as part of the incombustible content. Merely tying a string
around the cellophane bag in which the sample is collected without some
further action such as sealing it or establishing that the analysis was
made before ahy significant moisture could evaporate, does not assure a
respondent of the benefit of the possible moisture content of the
mixture. The notice of violation is accordingly vacated." Dec. 6-7.
However, we find no testimony in the record as to the effect on the
sample's moisture content of tying or knotting the sample bags and of
retaining the bags for 32 days before sending them for analysis. The
conclusion of the judge that these procedures do "not assure a
respondent of the benefit of the possible moisture content of the
mixture" is apparently based solely upon the judge's belief that the
possibility of evaporation is sufficient to cast reasonable doubt on the
sample results. We may share his doubts. However, since there is no
testimony as to the effect of these procedures upon the moisture
content, there is not substantial evidence in the record to support the
judge's supposition. The vacation of the notice of violation on this
basis was also error.

02808

Accordingly, this case is remanded to the administrative law
judge for further proceedings consistent with this decision. 12/

Marian Pearl an Nease, Commissioner
'

\

12/ The judge dismissed without prejudice one alleged violation of
30 CFR §75.400, upon finding that the validity of the withdrawal order
in which the alleged violation had been cited was pending on review
before the Board. We find under the circumstances no error in the
dismissal without prejudice.

028 .J.~ ("'0

Distribution
Edmund J. Moriarity, Esq~
Old Ben Coal Company
125 South Wacker Drive
Chicago, Illinois 60606
Thomas A. Mascolino, Esq.
Cynthia L. Attwood, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
Administrative Law Judge Charles C. Moore, Jr.
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

02811

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 27, 1980

LOCAL UNION 1110, UNITED
MINE WORKERS OF AMERICA (UMWA)
ET AL.

v.

Docket No. MORG 76Xl38
IBMA No. 77-43

CONSOLIDATION COAL COMPANY
DECISION
This discrimination case arises under the Federal Coal Mine Health
and Safety Act of 1969, 30 U.S.C. §801 ~~· (1976)(amended 1977).
Consolidation Coal,Company ("Consol") appeals from the March 26, 1977,
decision of former Administrative Law Judge Michels. Judge Michels,
after holding an extensive evidentiary hearing, issued a detailed
decision finding that Consol had withheld from miners ordinarily
conferred benefits in retaliation for their engaging in protected
activities. Consol's appeal was pending before the Interior Department's Board of Mine Operations Appeals on the effective date of 30
U.S.C. §96l(c)(3) (Supp.III 1979), and is therefore pending before the
Commission for disposition. 1/ We affirm.
Consol's arguments furnish no ground for reversal. Consol attacks
the judge's finding that the miners notified the Secretary of the
Interior, his authorized representative, or Consol of an alleged danger.
The judge found that the miners communicated their fears over safety by
both words and deeds, and, based on our review of the record, we agree.
Consol also objects to the lack of evidence that each of the miners so

1./

This case presents no issue under the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. §801 et~· (Supp.Ill 1979).

02812
80-10-26

complained. We adopt the judge's reasons for rejecting the argument. '!:._/
Finally, Consol argues that the miners were not entitled to compensation
after the union safety committee declared the mine an imminent danger.
This objection apparently refers to certain provisions of the collective
bargaining agreement between Consol and the UMWA. As we read the
judge's opinion, he rested his decision on his finding that benefits
ordinarily conferred were withheld in retaliation for the miners'
engaging in protected activity, not that the miners were entitled to
compensation by their contract. The judge's finding is supported by the
record.
Accordingly, the judge's decision is affirmed.

Marian Pearlman Nease, Commissioner

'!:._/

The judge stated:
I further recognize that only a few miners communicated any
form of safety complaint to their supervisors. It cannot be
concluded from this that the other men failed to make a complaint.
They all wanted the safety committee brought in and management
believed that the whole shift was involved in the action (Tr. 117,
289). In this kind of a situation in which, as the record shows,
the word passes around on what has been done, it would be unrealistic to expect each man to make his own individual complaint to
his supervisor. The group learns of and supports the action taken
by the few. Terry Marvin testified that a majority rule prevails
and that if most believe the elevator to be unsafe none will use it
(Tr. 257). It may be inferred that the fears and concerns expressed
by the applicants who testified were shared by many of the other
applicants. Further, by refusing to use the elevator they communicated their agreement to call the safety committee and their
belief that the elevator was unsafe. It is noted on this point the
parties stipulated that some of the applicants requested the presence
of their safety committee. However, the parties also stipulated
that the testimony of applicants' witnesses "shall be used and
considered on behalf of each individual applicant without the
necessity of each individual applicant's testifying." (Stipulation
of Facts Nos. 4 and 6).

0281-3

Distributio"n
Thomas A. Smock, Esq.
David L. Strickler, Esq.u
Rose, Schmidt, Dixon, Hasley
Whyte and Hardesty
900 Oliver Bldg.
Pittsburgh, PA 15222
Abraham Pinsky, Esq.
Pinsky, Barnes, Watson, Cuomo & Hinerman
800 Main Street
Wellsburg, West Virginia 26070

02814

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 27, 1980
JACK W. PARKS
Docket No. NORT 75-377
IBMA No. 77-65

v.

L & M COAL CORPORATION
DECISION
The question here is whether the L & M Coal Corporation discharged
Jack W. Parks in violation of section llO(b)(l) of the Federal Coal Mine
Health Safety Act of 1969, 30 U.S.C. §801 et seq. (1976)(amended
1977). 1/ The administrative law judge held that L & M had unlawfully
discharged Parks for making a safety complaint to the Mining Enforcement
and Safety Administration (MESA), and for refusing, in good faith, to
work under mine roof that was unsafe, or believed by the miners to be
unsafe. The judge ordered L & M to reinstate Parks. The judge also
awarded Parks back pay, to be computed from the date of discharge to the
date of reinstatement, 2/ together with interest at a rate of six percent per year, and litigation expenses that included reasonably incurred
attorneys' fees. L & M appealed the judge's finding of a violation of
section llO(b)(l), as well as the order of reinstatement and awards of
back pay and attorneys' fees. L & M did not appeal the judge's award of
interest. ]./

l/ Section llO(b)(l) provided:
No person shall discharge or in any other way discriminate
against or cause to be discharged or discriminated against any miner
or any authorized representative of miners by reason of the fact
that such miner or representative (A) has notified the Secretary or
his authorized representative of any alleged violation or danger,
(B) has filed, instituted, or caused to be filed or instituted any
proceeding under this Act, or (C) has testified or is about to
testify in any proceeding resulting from the administration or
enforcement of the provisions of this Act.
!)
The judge's order of relief allowed L & M to deduct from the back
pay award all wages that Parks earned from other employment during the
period covered by the order.
3/
The original decision in this case was appealed to the Interior
Department's Board of Mine Operations Appeals in July, 1976. The Board
did not decide the discriminatory discharge issue. Rather, it set aside
the judge's decision on procedural grounds and remanded the case for
reassignment and retrial. Subsequently, Administrative Law Judge
Broderick decided this case on November 9, 1977. An appeal was filed
with the Board and was pending on the effective date of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §801 ~~· (Supp. III
1979)("the 1977 Hine Act"). I t is before the Commission pursuant to
section 301 of the Federal Mine Safety and Health Amendments Act of
1977, 30 U.S.C. §961 (Supp. III 1979). This case, however, presents no
issue under the 1977 Mine Act.

02815 :

80-10-27

Upon caref~l examination of the record, we affirm the judge's
holding that Parks was unlawfully discharged. We also affirm the
judge's order of relief. Our discussion of the case follows.!:_/
Parks was hired by L & M as a timber setter in April of 1974.
Shortly thereafter, he was elected to the union position of mine safety
committeeman at the mine. As a mine safety committeeman, Parks was
active in bringing the safety concerns of the miners to the attention of
L & M management personnel. In February of 1975, a fatal accident
involving a roof fall occurred at L & M's mine. Although Parks was out
of work on sick leave at the time, he participated in part of the MESA
roof fall investigation in his capacity as a mine safety committeeman.
As a result of that investigation, MESA required L & M to adopt a
stricter roof control plan. The new roof control plan called for full
roof bolting in place of the spot roof bolting (i.e., the timber setting
method) that was being employed by L & M when the accident occurred.
The new roof control plan increased L & M's cost of producing coal
considerably.
The mine remained closed from the time of the February 1975 roof
fall to mid-March of that year. From mid-March to early May of 1975,
only maintenance work was performed at the mine. On Friday, May 2,
1975, at about the time that L & M resumed coal production, L & M's mine
superintendent left a message at Parks' home informing him to report
back to work on the following Monday.
Later that evening, on Friday, May 2nd, a walkout occurred at the
mine. Several miners walked off the job claiming that W. L. Lanningham,
a co-owner of L & M, did not intend to fully roof bolt in accordance
with the newly approved roof control plan. Following that walkout, some
of the miners involved reported the incident to Parks. On Monday, May
5th, Parks called L & M and informed management that he would not report
for work until the roof control plan was followed. In addition, Parks
may have also told management that he would not be reporting for work
because he was sick. Later that day, Monday, May 5th, Parks and the
miners who had walked off the job on the previous Friday met with W. L.
Lanningham at the mine. During that meeting, Lanningham told Parks and
the other miners that L & M would not follow its approved roof control
plan because it was too costly to fully roof bolt and still make a
profit. In response, Parks informed Lanningham that he would contact
MESA if L & M did not comply with its approved roof control plan.
The next morning, Tuesday, May 6th, Parks called L.& Mand stated
that he would not be reporting for work until L & M complied with its
roof control plan by fully roof bolting. After Parks' call, at approximately 8:20 a.m. that morning, MESA and Virginia state mine inspectors
arrived at the mine to conduct an inspection of the mine roof. The

!!:_/

The facts recited were found by the judge. Our review of the
record convinces us that his findings are supported by substantial
evidence of record and should not be disturbed.

02818

inspectors informed L & H management personnel that they were conducting
the inspection in response to a phone call by a "representative of the
miners" who alleged that L & M was not following its approved roof control plan. Although the inspectors found that L & M was at that time in
compliance with its roof control plan, they issued several citations for
unrelated violations. A c0py of the MESA inspection report, dated
May 8, 1975, was mailed to Parks and was received by him on May 12th.
In the meantime, on Wednesday, May 7th, two days after the meeting
between W. L. Lanningham, Parks and the miners involved in the May 2nd
walkout in which Lanningham informed the miners that L & M would not
fully roof bolt, and one day after the MESA and Virginia state
inspection of the mine roof, W. L. Lanningham drew up and signed Parks'
notice of suspension. The notice of suspension read:
Due to your refusal to perform your duties
as a faceman ••• and help in correcting any
hazardous conditions which may occur but at
the present time does not exist and due to
your call on May 6, 1915, 7:30 a.m. informing the load operator that you would
not work ••• until the hazardous conditions
were corrected but at the time of your call
no hazardous conditions had been observed
by federal and state inspection. [2_/]
Due to these facts a five day suspension is
in effect and you may be subject to discharge pending an investigation of these
facts.
On Friday, May 9th, Parks was given the notice of suspension and a
layoff slip. As of that date, Parks had still not reported for work.
Parks was discharged by L & M on May 19, 1975.
Parks instituted this proceeding claiming that his suspension and
subsequent discharge were motivated by protected safety activity and,
therefore, violated section llO(b)(l) of the Federal Coal Mine Health
and Safety Act of 1969. After an extensive evidentiary hearing, the
judge found that "Parks' call to MESA and the inspection the following
day are established as a motive for [L & M's] suspension and discharge
of [Parks]", that Parks "had cause to believe, in good faith, that
[L & M] did not intend to bolt every 12 feet in accordance with the
plan" and that "these facts constituted sufficient justification for
[Parks'] refusal to work during the week of May 5." The judge concluded
that L & H's retaliatory action in suspending and eventually discharging
Parks violated section llO(b). We agree, In light of the facts set
5/ Parks notified L & M that he would not be reporting for work before
the inspectors conducted their inspection of the mine roof, not afterwards as the notice of suspension indicates.

02817

out in this opi.m.on, we hold that L & M violated section llO(b) (1) in
suspending and discharging Parks. We fur~her hold that reinstatement,
back pay and attorneys' fees are proper remedies under section 110(b)(2)
of the 1969 Coal Act, and that the judge's remedial order is appropriate
in view of the facts of this case. 6/ Accordingly, the judge's decision
is affirmed. J_/
•
-

A.-

Marian P'e'arlman Nease, Commissioner

2-_/ Section 110(b)(2) in part provided:
If [the Secretary] finds that such violation did occur, he shall
issue a decision, incorporating an order therein, requiring the
person committing such violation to take such affirmative action to
abate the violation as the Secretary deems appropriate,
including, but not limited to, the rehiring or reinstatement
of the miner or representative of miners to his former position
with back pay. [Emphasis added.]
J_/
We also affirm the judge's holdings with respect to two procedural
matters. First, the judge properly denied L & M's motion to dismiss the
Secretary of the Interior's amicus curiae brief. L & M had alleged that
a decision by another Commission judge that was attached to the brief
and that involved a civil penalty proceeding stemming from the February
1975 roof fall at L & M's mine constituted extra-record evidence. In
denying L & M's motion to dismiss, the judge here stated that with
respect to the Secretary's brief, he was "not considering such matters
as evidence." Furthermore, the facts established in this case clearly
support the judge's finding of a discriminatory discharge. With respect
to the second alleged procedural error, for the reasons stated by the
judge, we hold that he did not err in refusing to receive into evidence
certain portions of a transcript of an arbitration hearing.

02818

Distribution
Eugene E. Lohman, Esq.
2672 Lee Highwa~
Bristol, Virginia 24201·
Peter Mitchell, Esq.
United Mine Workers of America
900 15th Street, N.W.
Washington, D.C. 20005
Thomas A. Mascolino, Esq.
Cynthia L. Attwood, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Chief Administrative Law Judge
James A. Brod~rick
FMSHRC
1730 K Street, N.W.
Washington, D.C. 20006

02819

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

{703; 756-62 l Oil i 112

1 9 SEP 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 80-197-M
A.O. No. 48-00381-05004

v.

American Partners Mill

FEDERAL AMERICAN PARTNERS,
Respondent
DECISION AND ORDER
After the Assessment Office Conference found the amounts
initially assessed for the nineteen violations charged
were excessive and reduced them almost 50% from $1,046 to
$536 the operator filed a notice of contest seeking leverage
for a further discount based on the nuisance value of the
litigation. This is known as "working the system" and usually
results in a further substantial reduction at the Commission
level. !./
Here the conference notes disclose that all mitigating
factors were properly considered in initially reducing the
penalties. No further factors in mitigation have been offered.
Furthermore, an independent evaluation and de novo review of
the circumstances show no further reduction-rs warranted,
and that because of the marginal and largely trivial nature
1/ Because the file that comes before the trial judge
usually does not reflect the reduction effected at the
conference level, most of these further reductions are
routinely approved because even a 50% reduction is well
within the Commission's established. zone of reasonableness.
In fact, in the Davis cases the Commission approved reductions
of 90%. See, Davis Coal Co., 2 FMSHRC 619, 620 (1980).

02822

of most of the violations cited 2/ a denial of the motion
to approve settlement is not justified.
Because of the serious waste of scarce judicial resources
and the misallocation of industrial effort involved in
processing these de minimis cases, Congress, the Commission
or the Secretary should move to establish a less expensive
and time consuming procedure for finally adjudicating
penalties that either singly or in the aggregate total less
than $2,000. As we have learned, an adjudicative remedy
that literally drowns in a sea of due process is a luxury
this society cannot afford. See Mathews v. Eldridge, 424
U.S. 319, 343, 348 (1976). It is generally accepted that
the cost to an operator of fully contesting a violation
at the Commission level is $1,500 to $2,000. Since it is
the policy of the Secretary not to enforce the safety
standards against individual miners and penalties that average
$200 or less have little deterrent effect on the operators,
a cutoff of $2,000 seems reasonable in terms of the cost to
the economy of affording adversary, trial-type hearings in
these matters. A study made for the Administrative Conference
of the United States has proposed that for cases involving
penalties that range from $200 to $2,000 the adjudication
be made on the record of the parties' written submissions
supplemented if necessary by a conference or informational
type hearing that would permit the proffering of witnesses
but not the right to confront or cross-examine. See, Diver,
Civil Money Penalties, 79 Col. L. Rev. 1436, .1500-1501 (1979).
For these reasons, I conclude the settlement proposed
is fair and in accord with the purposes and policy of the
Act. Accordingly, it is ORDERED that the motion to approve
settlement be, and hereby is, GRANTED. ·It is FURTHER ORDERED
that the operator pay the penalt agreed upon, $536, on or before
Friday, October 3, 1980, and th t subject to payment the captioned
matter be DISMISSED.

2/ Since many of the violations cited relate to no readily
recognizable hazard, (e.g., exposed light bulbs) serious
consideration should be given to deleteing those standards
from the category for which the assessment of a penalty is
required.

0282.3

Distribution:
John D. Raymond, Safety Supervisor, Federal American Partners,
Gas Hills Star Route, Riverton, WY 82501 (Certified Mail)
Katherine Vigil, Esq., U.S. Department of Labor, Office of'
the Solicitor, 1585 Federal Bldg., 1961 Stout St., Denver,
CO 80294 (Cert~fied Mail)

02824

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041-

(703) 756-621 O/ l 1/12

SEP 2.4 1980
SECRETARY PF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceedin~
Docket No. WEST 80-325-M
A.O. No. 45-00730-05004

v.

Pasco Pit

CENTRAL PRE-MIX CONCRETE CO.,
Respondent
DECISION AND ORDER
The parties move for approval of a settlement of four violations
of the threshold limit values for silica dust in the amounts initially
assessed, $56.00 each, and one failure to post violation of section 109(a)
at $30.00. The total settlement proposed for the five violations charged
is $254.00.
A review of the respirable dust violations shows the concentrations
exceeded the threshold limit values (TLV) by 200% to 400%. Despite this
the only evaluation of gravity (made by the inspector) notes that the
time weighted average was more than 20% of the TLV. It seems obvious,
therefore, that MSHA, at least for the purposes of this motion, has
chosen not to furnish a meaningful evaluation of the impact of longterm exposure to the concentrations alleged on the health of the miners
involved. For these reasons I can only conclude that the miners
involved were not subject to a significant risk of material health
impairment. Compare, Industrial Union Dept. v. American Petrol. Inst.
U.S. __ , No. 78-911, decided July 2, 1980, Slip op. 41-49 •.
The premises considered, and after considering the other criteria
applicable, I find that in view of the de minimis nature of the violations
charged the settlement proposed is acceptable.
Accordingly, it is ORDERED that the motion to approve settlement
be, and hereby is, GRANTED. It is FURTHER ORDERED that the operator pay
the penalty agreed upon, $254.00, on or bef r Friday, October 10, 1980
and that subject to payment the captioned at er be DISMISSED.

02825

Distribution:
Marshall P. Salzman, Esq., U.S. Department of Labor, Office of the Solicitor,
450 Golden Gate Ave., Box 36017, Rm. 11071 Federal Bldg., San Francisco,
CA 94102 (Certified Mail)
R. M. Rawlings, Safety Director, Central Pre-Mix Concrete Co., Corporate
Office, East 5111 Broadway, P.O. Box 3366 TA, Spokane, WA 99220
(Certified Mail)

02826

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-62101111'12

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

2 9 SEP 1980

Civil Penalty Proceed~ng
Docket No. VA 80-55
A.O. No. 44-02841-1004
Pocahontas Prep. Plant

POCAHONTAS FUEL CO.,
Respondent
PATSY TRUCKING CO.,
Third-Party
Respondent
DECISION AND ORDER
This case involves charges that an independent contractor was
responsible for operating three coal trucks at the site of the
operator's Pocahontas Preparation Plant without fire extinguishers and,
in the case of one truck, without an operative back-up alarm. The
violations occurred in June 1975 and thereafter became entailed in
the long standing dispute over the liability of independent contractors
for violations of the Mine Safety Law. In this case, the gordian knot
was cut with a simple motion to implead. 1./ See, Secretary v. Morton
Salt Division and Frontier-Kemper Contractors, CENT 80-59-M 2 FMSHRC ~-'
(August 8, 1980).
The pen~lties initially proposed were $106 for the missing fire
extinguishers and $94 for the inoperative back-up alarm. Based on
an independent evaluation and de nova review of the circumstances,
1/ Impleading the independent contractor mooted the operator's
motio"Il to dismiss for failure of the Secretary to file a timely proposal
for penalty. Rule 27(a). In Arch Mineral and Mulzer Crushed·Stone
the judges, in the absence of a showing of prejudice, denied similar
motions. See, Secretary v. Mulzer Crushed Stone Company, LAKE 80-255-M,
(September 25, 1980). An interlocutory appeal from the judge's decision
in Arch Mineral was denied by the Commission without resolving the issue.
Arch Mineral Corporation, WEST 79-58, 2 FMSHRC 277 (Feb. 1980).

the trial judge advised the parties he would approve a settlement in
the amount of $300. One hundred dollars was to be allocated to the
fire extinguishers and $200 to the back-up alarm violation. When
the independent contractor agreed, the Secretary moved for approval and
dismissal.
The premises considered, it is ORDERED that the motion to approve
settlement as to the independent contractor and dismissal as to the
operator be, and hereby is, GRANTED. It is FURTHER ORDERED that
the independent contractor having paid the settlement agreed upon,
$300, the captioned matter be, and here, is, DISMISSED.

Distribution:
Thomas Mascolino, Esq., Lawrence W. Moon, Esq., U.S. Department of
Labor, Office of the Solicitor, 4015 Wilson Blvd., Arlington, VA
22203 (Certified Mail)
Karl T. Skrypak, Esq., Consolidation Coal Co., Consol Plaza, 1800
Washington Rd., Pittsburgh, PA 15241 (Certified Mail)
Mr. Clovis Cox, President, Patsy Trucking Co., P.O. Box 1612, Bluefield,
WV 24701 (Certified Mail)

0282,g

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT
MARTIN COUNTY COAL CORPORATION,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

3 1980
Contest of Citation
Docket No. KENT 80-212-R
Citation No. 706431
March 5, 1980
and

Respondent
Contest of Order

and
COUNCIL OF THE SOUTHERN MOUNTAINS,
INC.,
Respondent

Docket No. KENT 80-213-R
Order No. 706432
March 18, 1980

COUNCIL OF THE SOUTHERN MOUNTAINS,
INC.,
Complainant
v.

Complaint of Discharge,
Discrimination, or Interference
Docket No. KENT 80-222-D

MARTIN COUNTY COAL CORPORATION,
Respondent

No. 1-S Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

v.

Docket No. KENT 80-264
Assessment Control
No. 15-04194-03008

MARTIN COUNTY COAL CORPORATION,
Respondent

No. 1-S Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Docket No. KENT 80-354
Petitioner

v.

No. 1-S Mine

MARTIN COUNTY COAL CORPORATION,
Respondent

02829

DECISION
Appearances:

Jack W. Burtch, Jr., Esq., and James F. Stutts, Esq., Mcsweeney,
Stutts & Burtch, Richmond, Virginia, for Martin County Coal
Corporation;
.
L. Thomas Galloway, Esq., and Richard L. Webb, Esq., Washington,
D.C., for Council of the Southern Mountains, Inc.;
Edward H. Fitch IV, Esq., Office of the Solicitor, U.S. Department of Labor, for the Secretary of Labor and Mine Safety and
Health Administration.

Before:

Administrative Law Judge Steffey

Pursuant to an order issued May 30, 1980, as amended July 2, 1980, and
August 12, 1980, a hearing in the above-entitled proceeding was held on
August 21, 1980, in Pikeville, Kentucky, under sections 105(d) and 105(c)(3)
of the Federal Mine Safety and Health Act of 1977.
Upon completion of introduction of evidence by the parties, I rendered
the bench decision which is reproduced below (Tr. 39-59):
This proceeding involves two Notices of Contest, one
Complaint of Discharge, Discrimination, or Interference, and
one Petition for Assessment of Civil Penalty. The two Notices
of Contest were filed on March 31, 1980, pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977, by
Martin County Coal Corporation in Docket Nos. KENT 80-212-R
and KENT 80-213-R challenging the validity of Citation
No. 706431 and Order of Withdrawal No. 706432, respectively.
Citation No. 706431 was issued under section 104(a) of the
Act on March 5, 1980, alleging a violation of 30 C.F.R.
§ 48.3 by Martin County Coal Corporation and Order No. 706432
was issued under section 104(b) of the Act because of Martin
County Coal Corporation's failure to abate the alleged violation of section 48.3 within the time provided for in Citation
No. 706431.
The Complaint of Discharge, Discrimination, or Interference was filed on April 10, 1980, in Docket No. KENT
80-222-D by the Council of the Southern Mountains, Inc.,
pursuant to section 105(c)(3) of the Act alleging that
Martin County Coal Corporation violated section 105(c)(l)
of the Act when the corporation denied access of the
Council to the corporation's mine site on October 25, 1979,
and March 18, 1980, so that the Council could monitor training classes being held at those times. The Council filed
its Complaint under section 105(c)(3) of the Act because the
Secretary of Labor had advised the Council by letter dated
March 12, 1980, that the corporation's refusal to allow the
Council to monitor training classes was not a violation of
section 105(c)(l) of the Act.

. \.../
028. ~(';
\ .;

The Petition for Assessment of Civil Penalty was filed
on June 18, 1980, in Docket No. KENT 80-264 by the Secretary
of Labor seeking to have a civil penalty assessed for the
violation of 30 C.F.R. § 48.3 alleged in Citation No. 706431
whose validity is being challenged by the Notice of Contest
filed in Docket No. KENT 80-212-R. Additionally, my order
issued May 30, 1980, in this proceeding consolidated for
hearing all civil penalty issues which may be raised when
and if the Secretary of Labor should hereafter file a Petition for Assessment of Civil Penalty for the violation of
section lOS(c)(l) of the Act alleged by the Council's Complaint filed in Docket No. KENT 80-222-D. "};_/
Although there are several exhibits in the record upon
which I rely in my decision, the primary facts which are
necessary to a decision in this case are set forth in a
stipulation of facts the parties submitted to me on July 18,
1980. I shall make those stipulations at this point a part
of my decision.
(1) The Council of the Southern Mountains, Inc.
(Council), at least since October 24, 1979, has been an
authorized representative of miners within the meaning of
the Federal Mine Safety and Health Act of 1977 (Act), and
30 C.F.R. Part 40.
(2) The Council has never been decertified by the Miµe
Safety and Health Administration (MSHA), pursuant to 30 C.F.R.
Part 40.
(3) On March 8, 1979, Martin County Coal Corporation
(Martin County) denied non-employee Council representatives
access to the mine site for purposes of monitoring training classes. The Council filed a discrimination complaint
regarding this incident which, pursuant to a settlement
agreement, subsequently was withdrawn.

lf

Counsel for the Secretary of Labor filed on September 12, 1980, in Docket
No. KENT 80-354 a Petition for Assessment of Civil Penalty seeking assessment
of a civil penalty for the violation of section lOS(c)(l) which was found to
have occurred in the bench decision which is issued in final form as a part
of this decision. A copy of the Petition for Assessment of Civil Penalty in
Docket No. KENT 80-354 was served by mail on September 10, 1980, on counsel
for respondent Martin County Coal Corporation and respondent has a period of
30 days under 29 C.F.R. § 2700.28 from date of service.within which to file
an answer to the Petition. Since I promised the parties to this proceeding
that I would issue my final decision by October 3, 1980, I shall defer
assessing a civil penalty for the violation of section 105(c)(l) until the
time for filing an answer has expired.

02831

(4) On October 25, 1979, Martin County denied nonemployee Council representatives access to the mine site for
purposes of monitoring training classes.
(5) On March 18, 1980, Martin County denied nonemployee Council representatives access to the mine site for
purposes of monitoring training classes.
(6) On March 5, 1980, Martin County was duly served with
Citation No. 706431 and on March 18, 1980, Martin County was
duly served with Withdrawal Order No. 706432, both of which
Martin County timely contested.
(7) MSHA has determined that Martin County's refusal to
allow non-employee representatives of the Council access to
the mine site for purposes of monitoring training classes on
October 25, 1979, and March 18, 1980, did not violate section
105(c) of the Act.
(8) The information in the MSHA Proposed Civil Penalty
Assessment dated May 30, 1980, regarding size of operator
and history of previous violations is as set forth in
Exhibits 1 and 4.
(9) Martin County has not abated the alleged violations
which are the subject of this proceeding for the reasons
stated by Martin County in the various pleadings of this
proceeding.
(10) The assessment of a civil penalty under the Act
will not adversely affect Martin County's ability to continue
in business.
DOCKET NO. KENT 80-212-R
Contestant contends that Citation No. 706431 issued
March 5, 1980, alleging a violation of 30 C.F.R. § 48.3 because
of contestant's refusal to allow a non-employee representative
of miners the right to attend on-site training sessions is
invalid. Contestant supports that claim by arguing that the
right for a non-employee representative to attend training
classes is not to be found in the Act or any regulation promulgated under the Act. Moreover, contestant says that no
such right can fairly be implied from the language used in
the Act or regulations.
There is considerable merit in the arguments made by contestant in support of its claims that Citation No. 706431 is
invalid for failure to cite a violation of a mandatory health
or safety standard. The citation was issued under section

02832

104(a) of the Act which requires the inspector to describe
with particularity the nature of the violation and to cite
the provisions of the Act, standard, rule, regulation, or
order alleged to be violated. Citation No. 706431 flawlessly
describes the violation by stating that "[o]n October 25, 1979,
Raymond Bradbury, President of Martin County Coal Corporation,
advised the representative of the miners, Dan Hendrickson
of the Council of Southern Mountains, Inc., that he would not
be permitted to observe the training class to be held that
day. This refusal to permit observation of the training
class constitutes a violation of 30 C.F.R. § 48.3."
The inspector's difficulty in finding a specific regulation to cite as having been violated is readily apparent when
one turns to section 48.3 to find the language which requires
an operator to allow a non-employee representative of miners
to monitor or observe training classes. Section 48.3 is composed of subsections "(a)" through "(n)" and extends through
three pages of regulations. The Secretary of Labor promulgated Part 48 in response to section 115 of the 1977 Act
which requires each operator of a coal mine to have a health
and safety training program approved by the Secretary. Section 48.3 specifically sets forth the steps to be followed
by the operator for filing his training program and getting
it approved by the Secretary.
Section 48.3 does not refer to the miners' representative
until subparagraph (d) which requires the operator to furnish
the miners' representative with a copy of the proposed training program 2 weeks before it is submitted to the Chief o.f
MSHA's Training Center which approves or disapproves such
plans on behalf of the Secretary. Subparagraph (d) gives the
miners' representative the right to file comments with the
operator or directly with the Chief of the Training Center.
Any comments received by the operator from the miners' representative must be submitted to the Chief of the Training
Center.
Subparagraph (e) does not refer to the miners' representative, but subparagraph (f) specifically requires the operator to make available at the mine site a copy of the MSHA
approved plan for examination by the miners and their
representatives.
The miners' representative is not mentioned in section
48.3 again until subparagraph (j) which requires the Chief of
MSHA's Training C~nter to notify the miners' representative
in writing within 60 days after the training plan is filed of
the approval or status of approval of the training program.
Subparagraph (j) also requires the Chief to give the miners'

02833

representative a copy of any required revisions and affords
the miners' representative the right to discuss the revisions
or propose alternate revisions or cpanges, including the
right to participate in a conference with the operator and
the Chief of the Training Center before the training pro&ram
is finally approved.
The next time section 48.3 refers to the miners' representative is in subparagraph (1) which requires the operator
to notify the Chief of the Training Center and the miners'
representative of any changes or modifications which the
operator may wish to make in his training program. The
operator must obtain the approval of the Chief of the
Training Center for the proposed modifications.
Subparagraph (m) requires the Chief of the Training
Center to notify the operator and the miners' representative
of any disapproval of proposed modifications or of any changes
which the Chief wishes to make in an operator's training plan.
Subparagraph (n) is the final part of section 48.3 and
it requires the operator to post on the mine bulletin board
and provide to the miners' representative a copy of all
revisions and decisions made by the Chief of the Training
Center with respect to an operator's training program.
My scrutiny of section 48.3 has left me empty-handed in
being able to specify an exact subparagraph in that section
which requires an operator to allow a non-employee repres.entative of miners the right to observe or monitor actual
training classes. MSHA's counsel takes the position in his
pretrial brief that "a passive monitoring right is implied
in the scope of the training regulations and that 30 C.F.R.
§ 48.3 is violated when an operator refuses to allow a
representative of the miners to passively monitor a training session."
Contestant argues in its pretrial brief, pages 11 through
12, that there is no provision in the Act or regulation which
implies that a non-employee miners' representative has a right
to monitor training classes. Contestant points out that only
section 103(f) pertaining to walkaround rights of a miners'
representative provides for a non-employee representative to
have access to the mine site. I believe that contestant may
have overlooked section 103(c) which would permit a nonemployee miners' representative to enter a mine site to
monitor the measuring of miners' exposure to toxic materials
and to examine records made of such exposures.
Contestant also argues, at page 14 of its pretrial brief,
that an operator has to comply with thousands of individual

02834

regulations and is not free to read rights "in" or "out" of
the regulations as it s.ees fit. Contestant further contends
that such implied standards as are urged by the Council and
MSHA would cause the regulations to lose their meaning.
The Council's pretrial brief, pages 15 and 16, contends,
on the other hand, that failure to find an implied right for
the miners' representative to monitor training classes would
undercut the rights granted to the miners' representative in
the regulations and would nullify the regulations. In support of that claim, the Council argues that the miners'
representative cannot determine the substance of the training plans and intelligently evaluate the training without
attending the training sessions. The Council claims that
the miners' representative cannot evaluate the performance
of an instructor, nor seek his decertification under section
48.3(i), nor evaluate the use of training aids, without
attending the training classes. The Council further argues
that a miners' representative cannot determine whether training plans are being implemented as written and approved without attending the classes. The Council emphasizes the
seriousness of failure of an operator to provide proper
training for new miners by reference to section 104(g) of the
Act which provides for withdrawal of miners without proper
training from the mine as a hazard to themselves and others.
The Council contends that the miners' representative cannot
recommend modification of a training plan unless he has
access to the mine site to monitor classes because there i-s
no way to determine whether modifications are needed unless
the classes are monitored.
The difficulty with the Council's and MSHA's arguments
about the implied right of a miners' representative to
monitor training classes is that section 48.3 was written
so as to reserve exclusively to the Chief of MSHA's Training
Center the right to evaluate the effectiveness of the operator's instructors in teaching the substance of the operator's training program as set forth in subparagraph (e) of
section 48.3; the Chief of the Training Center also has
exclusive power to monitor the operator's instructors to
determine whether the instructors should be approved by MSHA
as set forth in subparagraph (h)(3); the Chief of the Training Center also has exclusive power to revoke MSHA's
approval of instructors for good cause shown, as set forth
in subparagraph (i). The miners' representative is not
mentioned at all in any of the subparagraphs which have to
do with the actual teaching or implementation of the training programs.
There must be some reason for the failure of section 48.3
to give the miners' representative any right of participation

02835

in helping to assure that training programs are properly implemented in the classroom. A probable reason for that omission
is referred to in footnote 2 on page 12 of contestant's pretrial brief where contestant states that employee miners'
representatives, as distinguished from non-employee miners'
representatives, have free access to the mine site by virtue
of their being employees. One possible reason that section
48.3 does not specifically provide for the miners' representative to attend training classes or assist in evaluating
instructors is that nearly everyone assumes that the miners'
representative will be an employee as well as a miner's representative. In the 8 years that I have been holding hearings
under the 1969 and 1977 Acts, this is the first dispute I've
had where the miners' representative was other than someone
affiliated with the United Mine Workers of America. In the
cases involving the United Mine Workers of America, there was
a safety committeeman who was both an employee and a miners'
representative. In those cases, when a miner wanted to report
a safety hazard, he generally reported it to the safety committeeman who would pass on the complaint to
non-employee
miners' representative who was paid solely by UMWA.

a

When complaints about health and safety are relayed by
the miners' representative to MSHA for the purpose of
requesting a special investigation, section 103(g)(l) of the
Act provides that the name of the miner who made the initial
complaint shall not be revealed to the operator. Thus, the
reason that section 48.3 contains no specific language providing for the miners' representative to monitor the training classes is that the Secretary, in my opinion, assumed
when drafting section 48.3 that the miners' representative
would monitor the classes as an employee miners' representative because each miner is given retraining each year and
one or more employee miners' representatives will be in a
position to evaluate the quality and substance of the training classes as well as the competence of the instructors who
teach the classes, or new miners will pass on comments about
the training classes and instructors to an employee miners'
representative.
In this proceeding, there is no employee miners' representative. Even if the miners at contestant's mine report
to their non-employee representative that they believe their
training classes are inadequate, it is not possible for their
representative to check on the accuracy of their complaints
because, as a non-employee, contestant will not admit the
miners' representative to the mine site to monitor the
classes.
The evidence in this case shows that the miners' representative was denied the opportunity of accompanying MSHA's

02836

training-specialist in Pike County on a trip to monitor a
training class held on October 25, 1979. Even though the
Chief of MSHA's Training Center arranged for his training
specialist to go to the mine and even though the Council
hired an experienced mine foreman to be the miners' representative on that occasion, contestant's president advised
the Chief of the Training Center and the miners' representative that the miners' representative would nor be permitted
access to the mine site for the purpose of monitoring the
class. Since MSHA has authority under secti~ .. 48.3(e) of
the regulations to determine the effectiveness of the training program, the training specialist who had requested that
the miners' representative accompany him, was entitled to
have access to mine property to observe the training class;
and the miners' representative would have had the right to
do so under section 103(f) if the training specialist had
asked the miners' representative to accompany him for the
purpose of monitoring the class.
Mr. Fitch has indicated in the argument that he made this
morning that the Secretary of Labor does not want the miners'
representative to be tied to visits by MSHA's inspectors for
the purpose of monitoring training classes and he says that
this proceeding could have been brought up under a factual
situation under which the miners' representative would have
been accompanying an inspector, but MSHA does not want section 103(f) used as a vehicle to assure that a miners'
representative has a right to monitor training classes.
Mr. Fitch's position on behalf of the Secretary is that the
Act in general has an implied right for the miners' representative to monitor training classes and that, therefore,
the Secretary did not, for the purpose of this hearing, set
up a factual situation whereby this case would have arisen
under an alleged violation of section 103(f) of the Act
instead of an alleged violation of section 48.3 of the
regulations.
I believe that the detailed provisions in section 48.3
providing for the miners' representative to participate at
every stage of the operator's formulation of training plans,
and all modifications of such plans, the fact that the operator is required to furnish the miners' representative with
a copy of the plans before they are submitted to the Chief of
MSHA's Training Center, and the fact that the plans must be
made available for inspection at the mine site by the miners'
representative even though the miners' representative must
be furnished with all proposed plans and modifications to
such plans, in addition to being given the right to discuss
the plans with the operator and the Chief of the Training
Center, provide a strong indication that section 48.3 was

02837

intended to contain an implied right for the miners' representative to monitor the training classes. In fact,
Mr. Fitch says that it was the assumption of the Secretary
that the miners' representative was given that power, an
implied power, of monitoring classes under those provisions
that I have just mentioned.
The difficulty of finding a violation of section 48.3 is
that the right to monitor training classes must be found, insofar as upholding Citation No. 706431 is concerned, within the
provisions of section 48.3, but as I have previously pointed
out, that section reserves to the Chief of MSHA's Training
Center the right of determining the quality of training and
the competence of instructors without any mention of the
right of the miners' representative to participate in those
activities. If, as Mr. Fitch says, the Secretary drafted section 48.3 so as to allow the miners' representative to have
an implied right under that section to monitor training
classes, the Secretary narrowed the scope of section 48.3 so
much that I cannot find a violation of section 48.3 in contestant's refusal to allow the miners' representative to have
access to the mine site for monitoring classes.
Initially, it was pointed out by contestant in its pretrial brief that it has to abide with thousands of specific
regulations and that it cannot arbitrarily read into those
regulations any generalized obligations which are not
spelled out by the Secretary in the beginning when they ar~
drafted. Additionally, if an implied right of monitoring is
to be found in section 48.3, then I must find that the operator or contestant has violated that section; if I do that then
I am required to assess a civil penalty based on an ambiguous
argument that section 48.3 contains a specific provision allowing a non-employee miners' representative to monitor training
classes. I don't think that I can in good conscience make that
finding. Therefore, I find further that Citation No. 706431
failed to show a violation bf section 48.3 and that the citation should be vacated and the Notice of Contest in Docket
No. KENT 80-212-R should be granted.
DOCKET NO. KENT 80-213-R
The Notice of Contest in Docket No. KENT 80-213-R
requests that Order No. 706432 be vacated. Order No. 706432
was issued on March 18, 1980, when contestant refused to allow
the Council's non-employee miners' representative access to
the mine site to monitor training classes. The order did not
actually withdraw anyone from the mine, but it was issued
because the inspector found that the time for compliance with
the inspector's version of section 48.3 should not be extended.

02838

Since I have found in dealing with the Notice of Contest
in Docket No. KENT 80-212-R that a violation of section 48.3
did not occur, the order of withdrawal should be vacated and
the Notice of Contest in Docket No. KENT 80-213-R should be
granted because there is no need to extend the time for compliance with a regulation which has not been violated.
DOCKET NO. KENT 80-222-D
The Complaint in Docket No. KENT 80-222~D claims that
Martin County Coal Corporation violated section lOS(c)(l) of
the Act by interfering with the implied right of the nonemployee miners' representative to come on mine property for
the purpose of monitoring the training classes. In its motion
for consolidation filed on May 9, 1980, and which was granted
by my order issued May 30, 1980, in this proceeding, the
Council asked that its Complaint in Docket No. KENT 80-222-D
be consolidated with the Notices of Contest in Docket Nos.
KENT 80-212-R and KENT 80-213-R because the issue of Martin
County Coal Corporation's refusal to allow monitoring is
involved in the Complaint as well as in the Notices of Contest.
The Council's Complaint will have to be denied to the
extent that it claims an implied right to monitor classes
under section 48.3 because I have already found that no such
implied right exists under that section of the regulations.
The Complaint, however, is based on much broader allegations
than implied rights under section 48.3. As shown in paragraph 9 on page 9 of the Complaint and in the prayer for
relief on pages 9 and 10, the Complaint generally alleges
illegal acts of interference.
The implied right to monitor training classes must be
found as a part of the purposes of the Act and its provisions
in general. One of the arguments made by the Council in this
proceeding in contending that an implied right to monitor
exists under the Act has been based on its reference to
Franklin Phillips v. Interior Board of Mine Operations Appeals,
500 F.2d 772 (D.C. Cir. 1974), cert. denied, 420 U.S. 938, in
which the court found that a miner may refuse to work in an
area he thinks is unsafe until such time as the safety matter
is resolved. The Council argues that the right not to work in
an unsafe area is an implied right gleaned from the general
provisions of the Act and is not a right which is specifically
spelled out in the Act.
Many people r~ly on the general preamble to the 1969 Act,
which, as far as I know, has not been rescinded by the 1977
amendments. In paragraph (e) of that preamble, the statement appears to the effect that the operators, with the

02839

assistance of the miners, have the primary responsibility to
prevent the existence of unsafe and unhealthful conditions
and practices in the mines.

Mr. Fitch impressed me with his argument today that once
a miners' representative is chosen, he has a right to act for
the miners whether he's an employee or non-employee and that
miners are doing their part to enforce the safety and health
provisions of the Act by electing representatives to help
them see that improvements in safety and health conditions in
mines are made. One way for the miners to enhance safety is
to have their representatives attend training classes to
assure that the operators' training program is being carried
out in the classrooms.
Mr. Galloway on behalf of the Council also impressed me
with an argument this morning in which he said that if it's
conceded, as I think I must concede, that the Secretary could
have drafted section 48.3 so as to permit a miners' representative to participate in monitoring training classes, then it
must also be conceded that the Act contains within its purview
an implied right for a miners' representative to monitor
training classes. If the Act does contain an implied right to
monitor training classes, then, of course, that is all that's
required to sustain the Council's argument that it does have
such an implied right under the Act.
Section 115 of the Act deals with training programs and
has been codified in the Federal Regulations under Part 43.
The first part of section 115, that is, subparagraph (a)(l),
is noteworthy in this proceeding because, under that subparagraph, the training plan which the operator must submit to
MSHA for approval shall include instruction in the statutory
rights of miners and their representatives. The provision
that instruction be given as to the statutory rights of the
miners' representative is a strong indication that the miners'
representative should be present when that instruction is
given. I believe that subparagraph (a)(l) provides strong
support for finding that miners' representatives are intended
to be given the right to see what's being taught under the
training program. Another provision that I think is significant in considering this implied right is in section·ll5(b),
which indicates that training might be given in some location
other than the mine site. I would assume that if training is
given at some place other than the mine site, that the operator would have difficulty in objecting to a non-employee
miners' representative coming to that site to monitor the
training classes.
Additionally, section 115(c) refers to the fact that
miners will be given certificates to show that they have

02840

completed certain kinds of instructions and those certificates
are supposed to be available for inspection at the mine site.
There again, I would think that the miners' representatives,
if employees or otherwise, should have the right to examine
those certificates of instruction upon completion of
instruction.
The Commission itself has taken a liberal view about
interpreting the Act and the regulations. For example, in
Old Ben Coal Co., 1 FMSHRC 1954 (1979), the Commission interpreted section 75.400 to require the prevention of accumulation of combustible materials, as opposed to the former
Board's interpretation that section 75.400 only required that
accumulation of combustible materials be cleaned up within a
reasonable time after they had accumulated. In that case,
the Commission quoted UMWA v. Kleppe, 562 F.2d 1260 (D.C.
Cir. 1977), at page 1265, where the court stated that
"[s]hould a conflict develop between a statutory interpretation that would promote safety and an interpretation that
would serve another purpose at a possible compromise to
safety, the first should be preferred."
In Freeman Coal Mining Co. v. Interior Board of Mine
Operations Appeals, 504 F.2d 741 (7th Cir. 1974), the court
upheld the former Board's opinion that existence of 7,200 feet
of coal dust constituted an imminent danger. The court· noted
that the 1969 Act, which has been strengthened by the 1977
Act, is a remedial statute which should be liberally con- ·
strued. That language was cited with approval by the court
in Marshall v. Kilgore, 478 F. Supp. 4 (E.D. Tenn. 1979), in
which the court ruled that a mine whose coal was sold only
in intrastate commerce for domestic consumption was subject
to the 1977 Act because of its effect on interstate commerce.
My discussion above leads me to find that non-employee
miners' representatives do have an implied right under the
Act to monitor training classes.
As to the alleged violation of section 105(c)(l), the
pertinent part of that section provides:
No person shall discharge or in any manner
discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere with the exercise of the statutory rights of
any miner, representative of miners or applicant
for employment in any coal or other mine subject
to this Act because * * * of the exercise by such
miner, representative of miners or applicant for
employment on behalf of himself or others of any
statutory rights afforded by this Act.

One of the cases which I think supports a finding of a
violation of section lOS(c)(l) in this proceeding is a case
entitled Local Union No. 1110, UMWA, and Robert L. Carney v.
Consolidation Coal Co., 1 FMSHRC 338 (197Y). In that case,
Carney was given three letters of reprimand and placed on
probation for 1 year because of his union activities. He had
left his continuous-mining machine and had gone to complain
to other union officers and MSHA because he was asked to
operate a continuous-mining machine pending receipt of a
known mixture of methane for checking the methane monitor on
the continuous-mining machine. Carney was told that he could
only make such complaints and leave the section when management approved. Carney continued doing union work, because
he was a safety committeeman, without getting permission to
do so and that resulted in other letters of reprimand.
The Commission in that case affirmed an administrative
law judge's holding that this restrictive policy was a violation of Carney's rights. The Commission stated that health
and safety of miners made it necessary for the union committeeman to do his work even though it might interfere with
Consolidation's ability to control production as it might
prefer on a given occasion. The Commission said that
Consolidation's policy would impede a miner's ability to
contact the Secretary when safety violations or dangers
arise.
In this case, I think it is clear that when Martin County
Coal Corporation prevented the non-employee miners' representative from coming on the premises to monitor the training
classes, it was doing exactly what the Commission said couldn't
be done in the Carney case because Carney was_ trying to report
violations to the proper authorities at various times when it
didn't suit management for him to do so. The Commission said
that the importance of maintaining health and safety in the
mines requires that the operator not interfere with the miners'
representative when he is trying to accomplish something
which will enhance safety. In this case, as I have already
indicated in the first part of my decision, when the Council's
representative tries to go on the premises to monitor the
classes and make sure that the training program is being conducted properly so as really to teach the miners the things
that.are required, he is simply trying to carry out his
obligations as the miners' representative in seeing that the
training program is competent and is accomplishing its
purposes.
I am aware of Martin County's argument in this case to
the effect that there must be an additional effort to bring
the alleged violation of section lOS(c)(l) within the purview

02842

of a violation, but I think that when a miners' representative seeks to exercise even an implied statutory right that
he is automatically brought within the purview of section
lOS(c)(l) when the company takes an action which specifically interferes with the miners' representative in his
effort to .do an act that he should be allowed to do in
order to make sure that health and safety in the mines are
going to be carried out in fact as well as placed in a
training program. For the reasons I have indicated, I find
that a violation of section lOS(c)(l) did occur and that
the Council is entitled to the relief sought under section
105(c)(3) of the Act.
DOCKET NO. KENT 80-264
The Petition for Assessment of Civil Penalty filed in
Docket No. KENT 80-264 seeks to have a civil penalty assessed
for the violation of section 48.3 alleged in Citation No.
706431. Since I have already found in this decision that no
violation of section 48.3 occurred, the order accompanying
this decision will dismiss the Petition for Assessment of
Civil Penalty in Docket No. KENT 80-264.
WHEREFORE, it is ordered:
(A) The Notice of Contest filed on March 31, 1980, by Martin County
Coal Corporation in Docket No. KENT 80-212-R is granted and Citation
No. 706431 dated March S, 1980, is vacated for failure to show that a violation of 30 C.F.R. § 48.3 occurred.
(B) The Notice of Contest filed on March 31, 1980, by Martin County
Coal Corporation in Docket No. KENT 80-213-R is granted and Order of Withdrawai No. 706432 dated March 18, 1980, is vacated because no question as
to the reasonableness of time to be given for compliance existed in this
instance in view of the fact that underlying Citation No. 706431 failed to
show a violation of a mandatory health or safety standard.
(C) The Complaint of Discharge, Discrimination, or Interference filed
on April 10, 1980, in Docket No. KENT 80-222-D by the Council of the Southern
Mountains, Inc., is granted because a violation of section lOS(c)(l) of the
Act existed. Therefore, Martin County Coal Corporation is ordered:
(1) To cease and desist from further acts of discrimination and
intereference with the Council in its efforts to represent the miners at the
Corporation's mines, including, but not limited to, interference with the
Council's sending representatives to monitor training classes given at the
Corporation's mine site or elsewhere.
(2) To notify the Council, at least 2 days in advance, when
actual training classes are to be given, including providing the Council

02843

with the time and place where the classes will be held and specifying the
length of time which the classes are expected to la~t.
(3) To reimburse the Council for all attorneys' fees and other·
expenses incurred in connection with the filing and prosecution of the Complaint in Docket No. KENT 80-222-D or otherwise incurred as a direct result
of Martin County Coal Corporation's refusal to allow the Council's representative to monitor training classes.
(D) The Petition for Assessment of Civil Penalty filed June 18, 1980,
in Docket No. KENT 80-264 by the Secretary of Labor seeking assessment of a
civil penalty for an alleged violation of 30 C.F.R. § 48.3, is dismissed
because no violation of section 48.3 has been proven.
(E) The civil penalty issues raised by the Petition for Assessment of
Civil Penalty filed in Docket No. KENT 80-354, seeking assessment of a
civil penalty for the violation of section 105(c)(l) by Martin County Coal
Corporation, are severed from this consolidated proceeding and a decision
regarding those issues is def erred until such time as Martin County has
filed an answer to the Petition pursuant to 29 C.F.R. § 2700.28.
(F) In order to evaluate the criterion of whether respondent demonstrates a good faith effort to achieve rapid compliance with respect to
the civil penalty issues referred to in paragraph (E) above, counsel for
Martin County is requested to provide me with a statement by October 10»
1980, as to whether Martin County allowed the Council's representative access
to the mine site for the purpose of monitoring the training classes which
are scheduled to begin on October 5, 1980.
SUPPLEMENTAL DECISION
Foreword. In some preliminary discussions with counsel for the parties
in this proceeding, I stated that I expected to render a bench decision at
the conclusion of the presentation of evidence. Counsel thereupon requested
that they be permitted to file prehearing briefs. Such briefs were filed
by the parties on August 15, 1980.
After I had indicated at the hearing that my bench decision, supra,
would rule in the Council's favor with respect to the complaint filed in
Docket No. KENT 80-222-D, counsel for Martin County Coal Corporation asked
that he be permitted to file a posthearing brief between the time that I
received the transcript of the hearing containing my bench decision and the
time of issuance of the bench decision in final written form. I granted
that request at the hearing (Tr. 29) and provided that such posthearing
briefs should be submitted to me by September 25, 1980. Posthearing briefs
were timely filed by the Council and Martin County Coal Corporation. Counsel
for MSHA did not file a posthearing brief.
It should be noted that I agreed to issue my decision by October 3,
1980, because new training classes are scheduled to be held by Martin County

.02844

beginning with the first shift which reports for work at midnight on Sunday,
October 5, 1980, and the Council wanted a ruling by me as. to whether the
Council's representative would be ~ntitled under my decision to send a
representative to monitor the training classes which are scheduled to
commence on October 5, 1980.
Consideration of Arguments in Council's Posthearing Brief
The Council's brief states that it still believes that section 48.3
contains an implied right for the Council's representative to monitor
classes on behalf of the miners, but its brief is devoted primarily to
supporting the aspects of my bench decision which found that the Council has
a right under the Act to monitor training classes. Inasmuch as the Council's
brief primarily supports the holdings which are contained in my decision, it
is unnecessary for me to consider the arguments contained in the Council's
posthearing brief except for one issue which is discussed below.
Award of Damages under Section 105(c)(3) of the Act. At page 10 of the
Council's brief, it is correctly stated that I said at the hearing that I
would not order Martin County Coal Corporation to pay any damages to the
Council unless the Council could cite some legal support for its request
for damages (Tr. 59). After reading the Council's arguments in support of
its request for damages, it is obvious that I misunderstood what the Council
meant in its complaint when it asked for damages. I understood the prayer
for damages to be a request that I order Martin County to pay punitive damages
because, in other cases, I have had miners in discrimination cases to ask for
up to $1,000,000 in damages because of an alleged unlawful discharge. The
Council's brief shows that the Council meant by damages that it wants to be
reimbursed for approximately $500 in expenses (phone calls, travel, etc.,)
which the Council incurred as a direct result of Martin County's refusal to
allow its representative access to the mine site for the purpose of monitoring
training classes.
I have always considered that a complainant in a discrimination or
interference case has a right to be compensated for all direct costs associated with the act of discrimination or interference. For example, in my
decision in Bernard Lyle Cline v. Itmann Coal Co., Docket No. HOPE 76-364,
issued December 21, 1977, I ordered the company to reimburse Cline for
expenses such as phone calls, preparation of employment applications, etc.,
in addition to reimbursement for back pay and legal fees. With respect
to the relief to be provided under section 105(c), Senate Report No. 95-181,
95th Cong., 1st Sess., May 16, 1977, stated as follows (p. 37):
It is the Committee's intention that the Secretary propose, and that the ·commission require, all relief that is
necessary to make the complaining party whole and to remove
the deleterious effects of the discriminatory conduct including, but not limited to reinstatement with full seniority
rights, back-pay with interest, and recompense for any. special
damages sustained as a result of the discrimination. The

02845

specified relief is only illustrative. Thus, for example,
where appropriate, the Commission should issue broad cease
and desist orders and include requirements for the posting of
notices by the operator.
Paragraph (C)(3), page 16, supra, of the order accompanying my bench
decision is intended to grant recovery of the type of expenses for which
the Council seeks reimbursement in its references to "damages" on pages 10
through 12 of its posthearing brief.
Consideration of Arguments in Martin County's Posthearing Brief
None of the arguments in Martin County's posthearing brief persuades
me that I ought to change my findings or .rulings made in the bench decision
which has been reproduced on pages 2 to 16, supra. My reasons for rejecting
Martin County's supplemental arguments are set forth below.
The Right of a Non-Employee Miners' Representative To Monitor Training
Classes. Pages 5 to 13 of Martin County's posthearing brief are devoted to
arguing that the Act contains no specific provision that a non-employee
miners' representative has the right to monitor training classes and that
such a right cannot be fairly implied.
The first contention under the above argument is that the Act provides
for miners' representatives to have three categories of rights. Those rights
are said to be given in sections lOl(c), 103(f), and 111 of the Act which
provide, in general, (1) that the miners' representative may inform the
appropriate authorities about conditions affecting health and safety of the
miners, (2) that the miners' representative has a right to health and safety
information, such as mine maps and records, which are deemed necessary for
enforcement purposes and prevention of work-related accidents, and (3) that
the miners' representative is entitled to accompany a Federal inspector
when he is conducting an inspection. Martin County follows up the foregoing
recitation of the rights given to the miners' representative by the Act
with the claim that under the doctrine of ejusdem generis only those rights
of the same kind, class, or nature as those specifically within a statute's
coverage are to be implicitly included. Martin County then concludes that
the right of a miners' representative to attend training classes cannot be
considered to be of the same nature as access to records and descriptions
of mines.
I cannot agree with Martin County's conclusion that the right of a
miners' representative to attend training classes is of a different category
or type of right from the ones which Martin County has described as being
inherent in sections 101-, 103, and.111 of the Act. Determining whether a
company's training classes are teaching the contents of the training program
is specifically related to assuring that the miners are trained properly in
the health and safety precautions which they should follow in the course
of their employment.

02846

There is almost no difference between a miners' representative being
allowed to observe a training class and requiring that he be allowed to
accompany an inspector who is conducting a health and safety inspection.
The primary difference between accompanying an inspector under the provi-·
sions of section 103(f) and attending a training class is that a miners'
representative is more likely to be able to compare the adequacy of a
company's instructors to carry out the provisons of a training program than
a miners' representative may be competent to obtain rock dust samples or
take air measurements or determine whether a ground wire complies with the
mandatory safety standards. Since I believe that the right of a non-employee
miners' representative to monitor training classes is of the same category
as other rights specifically granted by the Act, I find that there is no
merit to Martin County's first contention to the effect that the Act does
not give the miners' representative the right to monitor training classes.
The second argument made by Martin County's posthearing brief is a claim
that the finding in my bench decision that the miners' representative has an
implied right to monitor classes is invalid because I made a rule of general
applicability by the adjudicative process rather than through the rulemaking
provisions of the Act. Martin County's brief (p. 9) concedes that the
Supreme Court held in NLRB v. Bell Aerospace Co., 416 U.S. 267 (1974), that
the Administrative Procedure Act does not preclude enunciation and enforcement of a retroactive standard by an adjudicative rather than a rulemaking
proceeding, but argues that the Supreme Court's holding in the Aerospace
case that the NLRB could do so was based on that Board's historic reliance
on adjudicative proceedings to establish new principles. Also Martin
County observes that the Supreme Court said that there might be situations
where the NLRB's reliance on adjudication would be an abuse of discretion
or a violation of the Act there involved (Brief, p. 10). Martin County
completes its rulemaking argument by pointing out that the rulemaking
provisions of the 1977 Act are very rigorous and require preliminary procedures which are much more demanding than those prescribed by the Administrative Procedure Act, citing a long passage from Zeigler Coal Co. v.
Kleppe, 536 F.2d 398, 402-403 (D.C. Cir. 1976), which describes the prqcedures which the Secretary of Labor is required to follow in rulemaking
proceedings.
Martin County's arguments based on the rulemaking provisions of the
Act are misapplied. Those rulemaking provisons apply to the Secretary of
Labor rather than to the Federal Mine Safety and Health Review Commission.
The Commission pointed out in Old Ben Coal Co., 1 FMSHRC 1480 (1979), that
its powers in proceedings under the Act are broad in scope and that the
Commission has an obligation to set a policy for enforcement of the Act.
Therefore, Martin County's argument that the NLRB can proceed by adjudication, whereas the Commission cannot, is incorrect and must be rejected.
Another argument raised by Martin County's brief (pp. 13-16) in support
of its claim that the Act contains no language from which it can be implied
that a non-employee miners' representative can come on Martin County's mine
property to monitor training classes is an involved claim that Martin

02847

County's property is so sacred that a non-employee can come on the property
only if the reason for his coming on the property can be satisfied by no
other means. Martin County argues that the non-employee miner's representative can find out fom talking to Martin County's employees whether the
training classes are faithfully carrying out the provisions of the train-·
ing program. The representative, it is said, can make complaints to MSHA
on the reports received from the miners who attend the classes.
The Council's pretrial brief provided excellent reasons, as set forth
in my bench decision at page 7, supra, for the need for the non-employee
miners' representative to come on Martin County's property to monitor the
training classes. Moreover, as I pointed out on page 8 of my bench decision,
supra, the non-employee miners' representative should be allowed on the mine
property to check the reports of the miners so that any reports given to the
representative by the miners can be verified by the representative before
complaints are made to MSHA. Verification of miners' complaints before
reporting them to MSHA is beneficial to Martin County because idle, false,
or incorrect reports would be eliminated.
The Award to the Council of Attorney's Fees. Martin County's posthearing brief (pp. 16-19) argues that neither courts nor administrative
agencies are free to require losing litigants to pay the attorney's fees of
successful litigants in the absence of express statutory authorization.
Martin County cites authorities in support of the foregoing argument and
then faces up to the fact that my statement at the hearing that my order in
this case would award attorney's fees to the Council is based on a statute
which does authorize the Commission and its judges to award attorney's fees
to persons who have proved their cases under section 105(c)(3) ·of the Act.
Martin County then states that even though section 105(c)(3) does provide
for an award of attorney's fees, that special circumstances may exist
which would make an award of attorney's fees unjust. Martin County contends
that such special circumstances are present in this case because this is a
case of first impression where Martin County proceeded under a course of
action which was based on a reasonable interpretation of the Act. Martin
County says that my finding that a non-employee miners' representative has
a right to monitor training classes is concededly based on an implied right
under the Act. Martin County argues that it was reasonably led by the
Secretary's Interpretative Bulletin, 43 Fed. Reg. 17546, published April 25,
1978, to believe that its conduct was consistent with the Act and the
regulations. Martin County completes its argument on the above point as
follows (Brief, p. 19):
Normally where an award of attorney's fees is assessed by
statute, the party against whom it is assessed has violated
some objective, concrete provision of which he has notice of
the consequences of violation. Here, the Company's reliance
on the Department's own published statements and the apparent
langu~ge of the statute itself was reasonable.
In these
circumstances to assess an award of attorney's fees against
the Company would be to impose an unjust penalty where no
penalty at all is warranted.

02848

There are a number of exhibits in this proceeding which show that Martin
County has been extremely recalcitrant in complying with any of the provisions
of the Act or the regulations insofar as they pertain to allowing the miners'
representative to participate in the formulation of training plans. Exhibit B
shows that Martin County did not send a copy of its training program to the
miners' representatve in compliance with section 48.3. Exhibit C shows that
the Council tried to use the regulations as an excuse to ignore the miners'
representative altogether and Exhibit D shows that Martin County failed to
read the preamble to the training regulations which clearly showed that MSHA
had not refused to continue recognizing the Council as the miners' representative at Martin County's mine. Exhibit E contains a painstaking recitation
of the uncooperative series of acts on the part of Martin County's managerial
staff in its obstinate and continual refusal to allow the Council to perform
the duties which were clearly within its right as the miners' representative
at Martin County's mine.
Martin County's brief deals with my finding of an implied right of a
non-employee miners' representative to monitor training classes as if it were
a finding of a tremendously burdensome and demanding requirement which it
could not possibly have thought could happen. The right to monitor training
classes has no adverse impact on Martin County because it has to do almost
nothing in response to the right. Martin County already had the obligation
under section 48.3 to prepare and file with MSHA a training program for MSHA's
approval. Under section 48.3, a copy of the proposed training program has
to be filed with the Council which is the miners' non-employee representative.
The 9ouncil had a right to participate in discussions regarding the training
program under section 48.3. The Council is entitled under section 48.3 to be
notified if the training program is modified by either Martin County or MSHA.
Martin County is required to teach the material which is described in its
training program. Martin County must provide a room in which the classes
can be taught and must ventilate and provide illumination in such room. The
instructors must be competent and must be approved by MSHA. The requirement
that Martin County allow a non-employee miners' representative to monitor
the class requires Martin County to do nothing which it was not already
obligated to do by section 48.3 other than to send the Council notification
of the time and place where the classes will be held.
While it may cost Martin County 15 cents in postage to notify the Council
when training classes are to be held, Martin County, in exchange for honoring
that right, will be able to discontinue the practice of posting a guard at
its mine in order to prevent the Council's representative from having access
to mine property for the purpose of monitoring the classes. Moreover, Martin
County will no longer have to be plagued with numerous phone calls from the
Council's representative and the Chief of MSHA's Training Center as they try
to persuade Martin County's officials to allow the non-employee miners'
representative access to mine property to monitor training classeso
In view of the facts recited above, I find that there is no merit to
Martin County's claim that it reasonably refused to allow the miners' representative to monitor its training classes. The Act was written to improve health

12g4c
~ - J

and safety in the mines. The likelihood that the Act would be interpreted so
as to deny a non-employee miners' representative the right to monitor training
classes was remote and Martin County's officials deliberately and knowingly took
a calculated risk that they would be found to have violated section 105(c)(l)
when they continually and defiantly refused to allow the Council's representative to monitor the training classes. Therefore, Martin County should be
required to reimburse the Council for all attorney's fees and all other
expenses incurred by the Council with respect to its efforts to be given access
to mine property for the purpose of monitoring training classes.
The ordering paragraphs at the end of my bench decision, commencing on
page 15, supra, are affirmed.

~@.0o/~-

Richard C. Steffey
~~~
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:

Jack w. Burtch, Jr., Esq., Attorney for Martin County Coal Corporation,
Mcsweeney, Stutts & Burtch, 121 Shockoe Slip, Richmond, VA 23219
(Certified Mail)
L. Thomas Galloway, Esq., and Richard L. Webb, Esq., Attorneys for
Council of the Southern Mountains, Inc., Center for Law and Social
Policy, 1751 N Street, NW., Washington, DC 20036 (Certified Mail)
Edward H. Fitch, IV, Trial Att.orney, Office of the Solicitor, U.S
Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)

02850

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

(703) 756-6210/ll /12

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

Civil Penalty Proceeding
Docket No. LAKE 80-201-M
A.O. No. 12-01423-05002
Derby UG Quarry

MULZER CRUSHED STONE CO.,
Respondent
DECISION ON REMAND
On September 29, 1980, the Commission remanded this case to me
for the purpose of reconsidering my prior decision of September 3, 1980,
affirming one citation and assessing a civil penalty in the amount of
$75. The case was remanded after a finding by the Commission that the
respondent was improperly denied an opportunity to submit a post-he~ring
brief prior to the issuance of my decision.
The Commission and the respondent are correct in their assertions
that my decision of September 3, 1980, issued prior to the filing of
respondent's written brief on September 11, 19S0:--This was an oversight
on my part, and after now reviewing and considering the arguments advanced
in writing by the respondent in support of its case, I conclude and find
that my prior decision should be re-affirmed. Accordingly, my findings
and conclusions made in this case on September 3, 1980, including the
decision affirming the citation and imposing a civil penalty of $75
stands as my final decision in this case.
It seems clear to me from the record in this case that the arguments
advanced by the respondent in its brief of September 11th are the same
as those made on the record during the course of the hearing (Tr. 143-158).
Further, my findings and conclusions concerning a violation of 30 CFR
57.6-177, include a discussion of the position taken by the parties with
respect to that violation, and clearly indicate my consideration of the
arguments advanced by the respondent in support of its case'(pgs. 6-10,
decision of September 3, 1980). After reviewing respondent's written
arguments in its brief, I cannot conclude that respondent has advanced
any additional arguments which would warrant any change in my prior
findings and conclusions concerning the factual and legal arguments

02851

advanced by the respondent in support of its case. As noted by me several
times during the hearing, respondent's arguments, for the most part, go
to questions of gravity and negligence rather than to an absolute defense
of the citation issued in this case. As for the factors of gravity and
negligence, they were given due consideration by me in the course of
my decision and are reflected by the civil penalty assessed by me in
this case.
In view of the foregoing, I cannot conclude that respondent has
been prejudiced by my hasty issuance of the decision in advance of the
actual filing of respondent's brief. Respondent's position and arguments
made at the hearing, as reflected in the transcript, were carefully
considered by me in the course of the decision , and as noted therein,
were considered by me in the course of my findings and conclusions, both
as to the facts developed and the legal interpretations and applications
of the cited mandatory safety standard which was in issue.
ORDER
My previous decision of September 3, 1980, as well as my order
directing payment of a civil penalty of $75 are re-affirmed as my final
decision in this case.

Distribution:
William C. Pasternak, Esq., Miguel J. Carmona, Esq., Office of the
Solicitor, U.S. Department of Labor, 230 S. Dearborn, 8th Floor,
Chicago, IL 60604 (Certified Mail)
Philip E. Balcomb, Manager, P.O. Box 248, Tell City, IN 47586 (Certified
Mail)

02852

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

6 OCT 130u
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. WILK 79-103-PM
A.O. No. 37-00065-05002W

Petitioner

v.
J. Santoro Pit & Plant
J. SANTORO, INC.,
Respondent
DECISION
Appearances:

Paul J. Katz, Attorney, U.S. Department of Labor, Boston,
Massachusetts, for the Petitioner;
Dennis H. Esposito, Esquire, Providence, Rhode Island, for
the Respondent.

Before:

Judge Koutras
Statement of the Proceeding

This is a civil penalty proceeding filed by the petitioner against the
respondent proposing civil penalties pursuant to section llO(a) of the
Federal Mine Safety and Health Act of 1977 for two alleged violations of
section 104(b) of the Act. The alleged violations were served on the respondent by MSHA inspector George w. Sargent on May 17, 1978, when he issued
Citation Nos. 216486 and 216487 charging the respondent with violations of
30 C.F.R. §§ 56.14-1 and 56.9-88. The citations resulted from the re~pondent's
failure to abate the same conditions which were the subject of two section
104(b) orders, and they were issued after the inspector found that the equipment cited continued to be used by the respondent at the mine in violation
of the withdrawal orders.
ISSUES
The principal issues presented in this proceeding are: (1) whether
respondent has violated the provisions of the Act and implementing regulations as alleged in the proposals for assessment of civil penalties filed
in this proceeding, and, if so, (2) the appropriate civil penalties that
should be assessed against the respondent for the alleged violations based
upon the criteria set forth in section llO(i) of the Act. Additional issues
raised by the parties are identified and disposed of in the course of this
decision.

02853

In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty
to the size of the business of the operator charged, (3) whether the operator
was negligent, (4) the effect on the operator's ability to continue in business, (5) the gravity of the violation, and (6) the demonstrated good fai~h
of the operator in attempting to achieve rapid compliance after notification
of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, Pub. L. 95-164,
30 u.s.c. § 801 et seq.
2.

Section liO(i) of the 1977 Act, 30 u.s.c. § 820(i).

3.

Commission Rules, 29 C.F.R. § 2700.1 ~seq.
DISCUSSION

This is the second proceeding brought by the petitioner against the
respondent seeking civil penalties for citations issued to the respondent for
violations of section 104(b) of the Act. The first proceeding was brought
against Mr. Joseph Santoro pursuant to section llO(c) of the Act in his
individual capacity as president of the respondent corporation for allegedly
knowingly authorizing, ordering, or carrying out the corporate operator's
violations of three 104(b) orders issued by Inspector Sargent on May 17, 1978.
The case was heard by Judge Stewart on April 6, 1979, but after the testimony
of one witness, the parties proposed a settlement in the full amount of
$1,500 as initially assessed by MSHA's Office of Assessments •. Judge Stewart
approved the settlement by his decision and order dated May 31, 1979, Docket
No. WILK 79-46-PM, and respondent's payment of the penalties finally disposed
of that case.
This proceeding was initiated by the petitioner against the corporate
operator pursuant to section llO(a) of the Act, and the charges are
based on two of the orders which were disposed of by the settlement in Judge
Stewart's proceeding. The case was docketed for hearing at Providence,
Rhode Island on August 21, 1980, and after a prehearing conference prior
to the taking of any testimony, the parties proposed a settlement of the case
whereby the respondent agreed to pay the full proposed assessment of $350
for each of the two violations. The parties submitted their proposal on the
record, and the petitioner presented oral arguments in support of the proposed settlement for my consideration and approval (Tr. 3-6). ·
In support of the proposed settlement, petitioner asserted that aside
from the violations which were at issue in Judge Stewart's proceeding and
in this case, respondent has no other applicable history of prior paid
violations. In addition, the record reflects that respondent is a small
family owned sand and gravel operator employing five to 10 employees, that the

02854

violations issued shortly after the effective date of the Act, and that
abatement was utlimately achieved in good faith by providing the cited
front-end loader with roll-over protection, and by installing a guard
on the V-belt drive on the cited secondary crusher. In addition, the
parties agreed that the payment of the penalties in question will not
adversely affect respondent's ablity to remain in business (Tr. 7-9).
In addition to the foregoing arguments, petitioner asserted that it has
agreed to a settlement of the case because of the uncertainty concerning
a substantial legal issue raised by the fact the initial underlying citations
which preceded the section 104(b) withdrawal orders were issued on April 27,
1977, pursuant to the now repealed Metal and Nonmetallic Mine Safety Act,
and that the orders issued pursuant to the present 1977 Act were issued
in accordance with an MSHA policy directive whereby inspectors were instructed
to issue section 104(b) orders of withdrawal when they determined that citations previously issued under the Metal and Nonmetallic-Metal Mine Act were
not timely abated. Petitioner asserted that this policy presents a substantial question of law of uncertain legal precedent and validity, and that it
has been discussed and taken into account by the parties in their joint proposal for the settlement disposition of this matter (Tr. 9-15).
CONCLUSION
Upon consideration of the arguments presented by the parties in support
of the proposed settlement, I conclude and find that it is reasonable and in
the public interest. Accordingly, pursuant to Commission Rule 29 C.F.R.
§ 2700.30, settlement is approved for the following two citations which are
the subject of this proceeding:
Ci ta ti on No.

Date

30 C.F.R. Standard

Assessment

Settlement

216486
216487

5/17/78
5/17/78

56.14-1
56.9-88

$ 350
350
$ 700

$ 350
350
$ 700

ORDER
Respondent IS ORDERED to pay civil ·penalties in the amount of $700 in
satisfaction of the aforesaid citations within thirty (3~ days of the date
of this decision. Upon receipt of payment by MSHA, this proceeding is
dismissed.

Administrative Law Judge
Distribution:
Paul J. Katz, Esq., U.S. Department of Labor, Office of the Solicitor,
JFK Federal Bldg., Govt. Center, Boston, MA 02203 (Certified Mail)
Dennis H. Esposito, Esq., Goldman & Biafore, 72 South Main Street,
Providence, RI 02902 (Certified Mail)

02855

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

6 l'J1'~'.." 1(.j·'•• .
..J;

TOLBERT WHITT, CHARLIE ROSS,
JOHN WALL, JOHN McGRAW,
ROSS BUCKLAND and WILLIE
JOHNSON,
Complainants

.'"'!

Complaints of Discrimination
Docket No. WEVA 80-321-D
Itmann No. 1 Mine

v.
ITMANN COAL COMPANY,
Respondent
DECISION AND ORDER
In response to the order to show cause issued September 19, 1980,
counsel for complainants Wall, Rose and McGraw contend that because it
was "the clear intent of the stipulation of settlement to secure the
status quo, the subject complainants are obviously due an amount from
respondent equal to the amount" of unemployment compensation denied them
by the state of West Virginia. For the reasons set forth in the order
to show cause, I do not agree.
Counsel also claims that the finding that employment benefits "is
not a payment normally paid by respondent" is erroneous because the
·normal procedure is for respondent to pay such benefits "through the
mechanism of rates paid to the unemployment compensation fund." I do
not agree that because the normal procedure for funding payments is
through the mechanism of premiums paid to the state unemployment
compensation department liability for the payment of such claims falls
on the employer as a normal or expected incident of a change in an
employee's status from that of discharged to that of laid-off after a
state's denial of such claims. This Commission obviously has no jurisdiction to reopen and set aside the state's determination. As counsel
for Itmann points out "The issue of whether certain of the complainants
are entitled to unemployment benefits is, under West Virginia law, an
issue between the Workmen's Compensation Commission and those complainants
claiming such benefits. If the Workmen's Compensation Commission determines that unemployment compensation benefits are due, such benefits will
be paid by the Workmen's Compensation Fund, not Itmann. Alternatively,
if the Commission determines that unemployment benefits should not be
paid, complainants have the legal right to appeal such determinatio.n under
West Virginia law." But unless and until the state's determination is
set aside by a court of competent jurisdiction, that determination is
res judicata as between the parties and entitled to full faith and credit
by the Commission.

0285S

Finally, on September 11, 1980, Mr. Brown Payne, counsel for
complainants, admitted there was "no negotiation" during the settlement discussions over his present claim. This was confirmed by counsel
for Itmann. Despite this, counsel for complainants stoutly maintain
that while they pursue their claim against the state. they want this
judge to reform the stipulation of settlement to include a liability
on Itmann's part never bargained for.
In other words, it is counsel's position that whether or not the
stipulation of settlement either expressly or by fair implication
includes a claim for unemployment compensation against Itmann, it should
nevertheless be so interpreted. While I have no doubt that it was
counsel's secret intent to provide for such liability, I cannot in good
conscience find that counsel for Itmann was privy to that intent. It
may be that counsel for complainants made a bad bargain. But under
the jurisdiction reserved to the Commission by the stipulation of settlement, I am not in a position to rectify it.
Accordingly, it is ORDERED that as supplemented by this opinion the
interpretation of the stipulation of settlement as set forth in the
order of September 19, 1980, be, and hereby is, CONFIRMED and ADOPTED as
the trial judge's final disposition in this matter.
It is FURTHER ORDERED that subject to counsel's compliance with the
terms of paragraph 3 of the stipulatio
settlement the captioned
matter be, and hereby is, DISMISSED.

Distribution:
Rodney A. Skeens, Esq., Tutwiler, Crockett, LaCaria, 145 McDowell St.,
Welch, WV 24801 (Certified Mail)
C. Lynch Christian, III, Esq., Jackson; Kelly, Holt & O'Farrell, Box 553,
Charleston, WV 25233 (Certified Mail)
Brown H. Payne, Esq., 339 S. Fayette St., Beckley, WV 25801
Mail)

02857

(Certified

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, GTH FLOOR
WASHINGTON, D.C.

20006

October 6, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. LAKE 80-152-M
A.C. No. 20-2253-5002
Bretschneider Pit & Mill

AGGREGATE MATERIALS CORPORATION,
Respondent
DECISION
Appearances:

Gerald A. Hudson, Esq., Office of the Solicitor
of Labor, Detroit, Michigan, for Petitioner;
William L. LaBre, Esq., Edwardsburg, Michigan,
for Respondent.

Before:

Chief Administrative Law Judge Broderick
STATEMENT OF THE CASE

The above matter was heard on August 13, 1980, in Cassopolis,
Michigan. At the conclusion of the hearing, the parties waived
their rights to file written proposed findings of fact and conclusions of law and I issued a decision from the bench as follows:
THE COURT: Pursuant to notice, the matter was
heard before me today, August 13, 1980, in the Probate
Courtroom, Cassopolis, Michigan. Appearing on behalf
of the petitioner, Secretary of Labor, was Mr. Gerald
Hudson, of the Office of the Solicitor of Labor, Detroit,
Michigan. Appearing on behalf of respondent was
Mr. William LaBre of Edwardsburg, Michigan.
Mr. Thomas G. Wasley, a federal mine inspector,
testified on behalf of the petitioner; Mr. Robert
Bretschneider, President of respondent-corporation,
testified on behalf of respondent. Three exhibits
were introduced by petitioner; six were introduced by
respondent.

02858

Based upon the evidence presented this morning,
and on the contentions of the parties, I make the
following findings of fact and conclusions of law:
One, respondent is and was on August 1st of 1979,
the operator of a sand and gravel mine in Cass County,
Michigan.
Two, respondent is and was on August 1st, 1979,
subject to the Federal Mine Safety and Health Act of
1977 in the operation of that mine.
Three, respondent is a relatively small operator
and does not have a significant history of prior
violations.
Number four, on August 1st, 1979, respondent's
facility, respondent's mine, was inspected by Mr.
Thomas Wasley, a federal mine inspector, and an
authorized representative of the Secretary of Labor.
Five, on August 1st, 1979, a cover was not in
place on a box variously described as a junction box
and a fuse box outside the electrical distribution
building in respondent's facility; there was a dispute in the testimony between Mr. Wasley and
Mr. Bretschneider as to whether this was the box
covered bX the citation. I accept the testimony of
Mr. Wasley that his citation was describing a junction
box or fuse box outside of the electrical distribution
building in the facility.
Six, the absence of the cover on the junction
box was in violation of the mandatory standard contained in 30 Code of Federal Regulations, 56.12-32.
Number seven, the condition was evident and
should have been known to respondent. Therefore,
the violation was by respondent's negligence.
Number eight, the condition was only moderately
serious; there were no bare wires in the box; the box
was five to five and a half feet high off the ground;
and the possibility of an employee receiving a shock
by touching the box or wires, was relatively remote;
the wires would have to somehow become bared or water
introduced into the box in order to cause this hazard;
however, if a shock occurred, if a employee did touch
a wire that was bared or there was sufficient moisture
in the box to have produced an electrical shock, an
injury could have been serious.

1J28~q
........
~.·

Number nine, the condition was promptly abated by
respondent in good faith.
Based on these findings of fact and conclusions
of law, I assess a penalty of $50 for the violation
found.
Number ten, I find that the machine, which was
cited in citation 295715, was not a stationary grinding machine, and therefore the absence of a hood on
this machine did not constitute a violation of 30 CFR
56.14-S(a). I am not finding that the condition was
not in violation of some other standard, however, the
standard charged in the citation was 30 CFR 56.14-8(a),
and my finding is that that standard was not violated.
Therefore, the citation 295715 is hereby vacated, and
no penalty is assessed.
Therefore, based upon these findings of fact,
with respect to the two alleged violations, respondent is ordered to pay the sum of $50 for the one
violation which I have found occurred. A written
decision will be issued confirming this decision
issued from the bench this morning. Either party,
or both parties, have the right to petition for
Commisston review, the time for filing a petition
for Commission review will run from the date of the
issuance of the written decision, which will follow.
That will conclude the record in this proceeding, I thank you very much, gentlemen.
I hereby affirm the decision issued from the bench.
ORDER
Respondent is ORDERED to pay $50 in penalties within 30 days
of the date of this decision. It is FURTHER ORDERED that Citation
No. 295715 is VACATED.

J

_4-/1',v ~-1/l e/t_

e;'Wi<L-5
James A. Broderick
Chief Administrative Law Judge

02860

Distribution:
William L. LeBre, J.D., Esq., Attorney for Aggregate Materials Corporation, 68897 South Cass Street, P.O. Drawer X, Edwardsburg, MI
49112
Gerald A. Hudson,Attorney, Office of the Solicitor, U.S. Department
of Labor, 657 Federal Building, 231 West Lafayette, Detroit, MI
48226
Assessment Office, MSHA, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203

02861

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
520~ LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

703)
... 759-6230
~_......,

CONSOLIDATION COAL COMPANY,
Contestant

Contest of Orders and Citation

v.

Docket Nos. WEVA 80-116-R
WEVA 80-117-R
WEVA 80-118-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Shoemaker Mine
Respondent
DECISION

Appearances:

Anthony J. Polito, Esq., Rose, Schmidt, Dixon, Hasley, Whyte.&
Hardesty, Pittsburgh, Pennsylvania, for Contestant, Consolidation Coal Co.;
David E. Street, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for Respondent, Secretary
of Labor.

Before:

Judge James A. Laurenson
JURISDICTION AND PROCEDURAL HISTORY

On November 26, 1979, Consolidation Coal Company (hereinafter Consol)
filed these three actions to contest the validity of two orders of withdrawal
pursuant to section 104(b) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 814(b) (hereinafter the Act) for failure to abate citations and
the validity of a citation issued under section 104(d)(l) of the Act,
30 u.s.c. § 814(d)(l). Consol's motion to consolidate the three proceedings
was granted.
Upon completion of the prehearing requirements, a hearing was held in
Pittsburgh, Pennsylvania, on April 22-24, 1980. The following witnesses
testified on behalf of Consol: Peter J. Dominick, Bill Zamski, Willard E.
Behrens, Jr., Matthew Matkovich, Bill Newman, Ronald G. Stovash, Charles
Causey, and Thomas w. Duffy. The following witnesses testified on behalf of
the Secretary of Labor, Mine Health and Safety Administration (hereinafter
MSHA): Michael Blevins, Dennis Pickens, Charlie Pyle, Charles Coffield,
Howard Dabrawsky, and Charles A. Pettit. Consol and MSHA submitted posthearing briefs.
ISSUES
Whether the orders and citation were properly issued.

02862

APPLICABLE LAW
Section 104(b) of the Act, 30 u.s.c.·§ 814(b) provides as follows:
If, upon any follow-up inspection of a coal or other
mine, an authorized representative of the Secretary finds
(1) that a violation described in a citation issued pursuant to subsection (a) has not been totaliy abated within
the period of time as originally fixed therein or as subsequently extended, and (2) that the period of time for the
abatement should not be further extended, he shall determine the extent of the area affected by the violation and
shall promptly issue an order requiring the operator of
such mine or his agent to immediately cause all persons,
except those persons referred to in subsection (c), to be
withdrawn from, and to be prohibited from entering, such
area until an authorized representative of the Secretary
determines that such violation has been abated.
Section 104(d)(l) of the Act, 30 u.s.c. § 814(d)(l), provides in pertinent
part as follows:
If, upon inspection of a coal or other mine, an authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard,
and if he also finds that, while the conditions created by
such violation do not cause imminent danger, such violation
is of such nature as could significantly and substantially
contribute to the cause and effect of a coal or other mine
safety or health hazard, and if he finds such violation to
be caused by an unwarrantable failure of such operator to
comply with such mandatory health or safety standards, he
shall include such finding in any citation given to the
operator under this Act.
STIPULATIONS
The parties stipulated the following:
1.

Shoemaker Mine is owned and operated by Consol.

2.

Consol's operations at Shoemaker Mine are covered _by the Act.

3. The presiding administrative law judge has jurisdiction to hear
the case.
4. The following citations and orders issued under the Act were
properly served by a duly authorized representative of the Secretary of
Labor upon an agent of Consol at the dates, times and places stated therein:
Citation No. 0808594; Order of Withdrawal No. 0808596; Citation No. 0808599;
and Order of Withdrawal No. 0808606.

0286.3

FINDINGS OF FACT
I find that the evidence of record establishes the following facts:
1.

Shoemaker Mine is owned and operated by Consol.

2. Inspector Charles Coffield, who issued the citations and orders
in controversy, was a duly authorized representative of the Secretary of
Labor at all times pertinent herein.
3. On October 26, 1979, Inspector Coffield performed a regular inspection of the Shoemaker Mine and, at 6:15 p.m., issued Citation No. 0808594
under section 104(a) of the Act for a violation of the operator's approved
roof control plan in the 4 right, 5 north section of the mine in that
approximately 150 roof bolts were spaced from 4 feet 7 inches to 6 feet
2 inches apart whereas the approved roof control plan required that roof
bolts be spaced 4 feet 6 inches apart. Consol does not challenge the
validity of this citation. Consol's section foreman, Charles Causey, test"ified that he assumed that the roof control plan in this section called for
the spacing of roof bolts at 5 foot intervals like the rest of the mine when,
in fact, the approved roof control plan required the spacing of roof bolts
at 4 feet 6 inch intervals in this section.
4. At all times and places relevant herein, the condition of the roof
was good in that there was no evidence of recent falls of supported roof and
no evidence of cracks, splits, or loose bolts. At all times and places
relevant herein, there was only minimal sloughage of the ribs.
5. The existence of wide spaced roof bolts, in contravention of the
approved roof control plan, increased the hazard of roof falls.
6. Upon issuing this citation, Inspector Coffield met with with Consol's
general superintendent, Ronald Stovash, and told him that there was also a
problem with improperly spaced roof bolts in the track supply area of this
section even though that area was not included in the citation.
7. Citation No. 0808594, issued on Friday, October 26, 1979, at
6:15 p.m., set a termination due date of Monday, October 29, 1979, at
8:00 a.m. Consol's escort, Peter J. Dominick, was unable to give Inspector
Coffield a specific estimate of the amount of time necessary for abatement
but rather requested "as much as you can give me." Inspector Coffield
believed that the condition cited could be abated during two working shifts.
8. On October 26, 1979, after being served with the citation, Consol
management voluntarily closed the 4 right, 5 north section to evaluate and
correct the cited condi·tion. No coal was produced on this section after the
citation was issued. Consol management determined that part of the area
cited required resin roof bolts and the remainder required mechanical roof
bolts. Although a mechanical roof bolting crew was on the section at the
time the citation was issued, there were no resin roof bolt supplies. Consol

0.2864

management ordered the mechanical roof bolting crew out of the section because
it determined that the resin roof bolts should be installed first, but Consol
offered no explanation or justification for this action.
9. Roof bolters were working at Shoemaker Mine on Saturday, October 27,
and were instructed to begin abatement of this citation upon completion of
their other work. The roof bolters did not complete their other work and
did not perform any abatement work of the citation in issue on Saturday,
October 27, 1979.
10. Consol management could have called in additional roof bolters to
abate the citation on Saturday, October 27, or Sunday, October 28, but
elected not to do so because management determined that the citation could
be abated during the midnight to 8:00 a.m. shift on Monday, October 29.
11. Consol management believed that if it voluntarily closed the section, the time for abatement of the citation would be extended by Inspector
Coffield on Monday, October 29, 1979.

12. Inspector Coffield returned to the Shoemaker Mine on Monday,
October 29, 1979, and found that only 15 roof bolts had been installed to
abate the cited violation when more than 100 roof bolts were required to
totally abate the cited violation.
13. Consol management did not inform Inspector Coffield of any alleged
problems with supplies or equipment prior to the issuance of the section
104(b) order on Monday, October 29, 1979.
14. On Monday, October 29, 1979, Inspector Coffield rejected Consol's
request for an extension of time within which to abate the citation issued
on Friday, October 26, 1979, and, instead, issued Order of Withdrawl
No. 0808596 under section 104(b) of the Act for failure to abate the citation
because little work had been performea to abate the violation during the six
shifts after the citation was issued.
15. On Tuesday, October 30, 1979, Inspector Coffield returned to the
mine to continue his regular inspection. He again went to the 4 right,
5 north section and issued Citation No. 0808599 under section 104(d)(l) of
the Act for an area which was not included in his prior citation or order.
The citation alleged that there were approximately 350 locations where
roof bolts were spaced between 4 feet 7 inches and 7 feet 6 inches in rooms
31, 32, and 33 and for a distance of approximately 1,500 feet along the
supply track.
16. Citation No. 0808599 issued on Tuesday, October 30, 1979, at
11:55 a.m., set a termination due date of Friday, November 2, 1979, at
8:00 a.m.

02865

17. Consol knew or should have known of the violation cited on
October 30, 1979; because the supply track was in an area which had been
subjected to preshift examinations for more than 6 months, and Inspector
Coffield advised Consol management on -October 26, 1979, that there appeared
to be a problem of wide spaced roof bolts in this area but Consol had taken
no action to correct this condition by October 30, 1979.
18. All persons who walked under the wide spaced roof bolts were
exposed to the danger of a roof fall.
19. Inspector Coffield did not return to the mine on Friday, November 2,
1979, but did return on Monday, November 5, 1979.
20. On Monday, November 5, 1979, Inspector Coffield returned to the
area in question to aetermine whether the violation cited on October 30, 1979,
had been abated. At that time, more than 400 roof bolts had been installed
to abate the condition but the violation was not totally abated.
21. On November 5, 1979, at 9:45 a.m., Inspector Coffield refused to
extend the time for termination of Citation No. 0808599 and thereupon issued
Order of Withdrawal No. 0808606 under section 104(b) of the Act for failure
to abate the citation.
22. Order No. 0808596 issued on October 29, 1979, was terminated on
November 2, 1979.
23. Order No. 0808606 issued on November 5, 1979, was terminated on
December 14, 1979.
DISCUSSION
Background
This controversy arises out of the fact that Consol management at the
Shoemaker mine failed to follow its approved roof control plan pursuant to
30 C.F.R. § 75.200. The approved plan for the 4 right, 5 north section
required that roof bolts be installed at 4 feet 6 inch intervals. The roof
control plan for most of the mine required roof bolts to be installed at
5 foot intervals. Consol does not challenge Inspector Coffield's initial
citation issued on October 26, 1979, under section 104(a) of the Act for
violation of the approved roof control plan. However, Consol challenges
the inspector's decision to refuse an extension of time for abatement and
the issuance of a section 104(b) order on October 29, 1979. It also
challenges his citation issued on October 30, 1979, under section 104(d)(l)
of the Act for the same violation in a different area of the same working
section of the mine, his subsequent refusal on November 5, 1979, to extend
the time for abatement of this citation, and his issuance of another order
of withdrawal on October 5, 1979, for failure to abate the citation under
section 104(b) of the Act.

02866

During the hearing, Consol challenged the credibility and impartiality
of Inspector Coffield by adducing testimony concerning disciplinary action
taken against the inspector by his supervisor. It was alleged that this
disciplinary action resulted from the 1nspector's refusal to return to the
Shoemaker Mine in December, 1979, to terminate an order. Inspector Coffield
was interrogated extensively concerning this matter and the effect, if any,
which it had upon his testimony at the hearing. Since the incident in
question arose after all of the citations and orders in controversy here
were issued, I find that this allegation is irrelevant to the action taken
by the inspector in this case. I find no reason to question the inspector's
credibility as a witness at the hearing. I also note that Consol has not
addressed this matter in its brief.
Order No. 0808596
On October 26, 1979, at 6:15 p.m., Inspector Coffield issued Citation
No. 0808594 to Consol for a violation of its approved roof control plan in
that roof bolts in an area of the 4 right, 5 north section were spread
farther apart than the 4 feet 6 inches required under the plan. This citation was issued under section 104(a) of the Act and Consol does not challenge
the validity of this citation. The citation required that the 150 wide
spaced roof bolts be corrected by 8:00 a.m., on Monday, October 29, 1979.
Although Consol now contends that the inspector did not provide a reasonable
period of time for abatement of the violation, it did not claim that it could
not correct the violation within the period of time allotted when the citation was issued.
The evidence established the facts as follows: (1) Although Consol had
a mechanical roof bolting crew in the section which could have commenced
abatement of the citation immediately after it was issued, Consol management
ordered that crew out of the section because it wanted to install resin roof
bolts before installing mechanical roof bolts; (2) Consol management could
have called roof bolters to work during the intervening Saturday and Sunday
but decided not to do so because it determined that the entire violation
could be abated during the midnight to 8:00 a.m. shift on Monday, October 29,
1979; (3) roof bolters assigned to other duties in the mine on Saturday,
October 27, 1979, were told to commence abatement work on this citation after
they completed their other duties but did not complete those duties in time
to perform any abatement work; (4) only 15 roof bolts were installed during
the midnight to 8:00 a.m. shift; and (5) although Consol alleged supply and
mechanical problems during the midnight to 8:00 a.m. shift, it did not assert
these problems to Inspector Coffield at the time it requested an extension
of time to complete abatement.
The sum and substance of this matter is that Consol management made a
calculated decision that the cited violation could be totally abated during
the shift immediately preceding the.termination time and, in the event of
failure to totally abate, assumed that if it voluntarily closed the section,
the inspector would extend the period of time for abatement. Consol failed

02857

to establish.that supply and mechanical problems prevented its timely abatement because it presented only hearsay evidence of such purported problems
without documentation. Moreover, I find that Consol did not assert supply
or mechanical problems as bases for its request for an extension of time on
October 29, 1979. When Inspector Coffield returned to the mine at about·
8:00 a.m., on October 29, he was confronted with the fact that only 15 roof
bolts had been installed to correct 150 wide spaced bolts and that abat·ement
work had only been performed during one shift after issuance of the citation.
I find that Inspector Coffield correctly concluded that Consol failed
to exercise good faith to achieve timely abatement of the citation and failed
to establish a valid reason for an extension of time. While the condition
of the roof did not constitute an imminent danger to miners, the evidence
established that the existence of wide space roof bolts herein increased the
hazard of roof falls. The fact that Consol voluntarily closed the section
after the citation was issued is entitled to little weight. To hold otherwise
would sanction the tactic of voluntary closure of cited areas to indefinitely
postpone abatement of safety and health violations. Such a course of conduct
would be contrary to the intent of Congress when it enacted section 104(b).
In this regard, the Senate Commitee on Human Resources stated as follows:
The Committee believe that rapid abatement of violations
is essential for the protection of miners. A violation of a
standard which continues unabated constitutes a potential
threat to the health and safety of miners. Therefore, if the
violation is not eliminated by abatement in the specified
period of time the miners should be withdrawn from the area
affected by the violation until the violation is abated. ·

s. Rpt. No. 95-181, 95th Cong., 1st Sess. 30 (1977)
Hence, I find that the evidence establishes that the inspector acted
properly in refusing to extend the time for abatement and in issuing Order
No. 0808596 requiring the withdrawal of miners from the affected area.
Consol's Contest of Order No. 0808596 is denied.
Citation No. 0808599
On October 30, 1979, Inspector Coffield returned to the section of the
mine affected by the prior citation and order to determine whether the violation had been abated. After determining that the violation had not been
abated, he continued with his regular inspection. He proceeded to inspect
the supply track entry and rooms 31, 32, and 33 which area was adjacent to
the area affected by the prior citation and order. Thereafter, he issued
Citation No. 0808599 pu~suant to section 104(d)(l) charging Consol with an
unwarrantable·failure to comply with its roof control plan in that approximately 350 roof bolts wer~ not within 4 feet 6 inches of each other or the
rib. The citation alleged that the space between roof bolts varied from
4 feet 7 inches to 7 feet 6 inches. The citation, issued at 11:55 a.m.,
on Tuesday, October 30, 1979, set a termination due date_of Friday,

02868

November 2, 1979, at 8:00 a.m. Consol does not dispute the fact that some
violations of the roof control plan exis~ed in the area covered by this
citation. However, it contends that the violation was not due to its
unwarrantable failure and that the violation could not significantly and
substantially contribute to the cause and effect of a coal mine safety
hazard.
~line

The term "unwarrantable failure" was defined by th2 Interior Board of
Operations Appeals as follows:
[A]n inspector should find that a violation of a mandatory
standard was caused by an unwarrantable failure to comply
with such standard if he determines that the operator
involved has failed to abate the conditions or practices
constituting such violation, conditions or practices the
operator knew or should have known existed or which it
failed to abate because of a lack of due diligence, or
because of indifference or a lack of reasonable care.
Zeigler Coal Company, 7 IBMA 280 (1977).

This definition was approved in the legislative history of the Act.
S. Rpt. No. 95-181, 95th Cong., 1st Sess. 32 (1977).
Consol contends that the violation was not due to unwarrantable failure
because of the following: (1) Roof bolters had been working in one of the
rooms cited prior to the issuance of the citation but had been moved to the
area of the prior citation and ordered to effect abatement of the prior violation; (2) the condition cited herein is identical to the violation in the
prior citation which was issued under section 104(a) of the Act and which did
not allege unwarrantable failure; (3) the section in which the violation had
occurred had been voluntarily closed by Consol prior to the issuance of the
citation.
Consol's evidence concerning the fact that roof bolters had been working
in room 31 just prior to the time this citation was issued is entitled to
little weight. There was no probative evidence that those roof bolters were
attempting to abate the violation in controversy. Although Consol knew that
it had probable violations of its approved roof control plan in the area
covered by this citation, the evidence fails to establish that Consol exercised due diligence or reasonable care to abate this condition. The fact
that the section was voluntarily closed at the time this citation was issued
is irrelevant to the issue of unwarrantable failure as that- term is defined
under the Act. Likewise, Consol's claim that the condition of this area was
the same as the area cited in the citation issued under section 104(a) on
October 26, 1979, is of no moment. The validity of a citation must stand or
fall on its own merits. If MSHA has established the required findings of
unwarrantability at the time this citation was issued, the operator cannot
escape a finding of an unwarrantable failure violation by showing that the
condition was the same as a prior citation which did not allege an unwarrantable failure.

'0286. ()
~

,_)

The evidence in the instqnt case establishes that the wide spaced roof
bolts in question in this citation had been installed at least 6 months prior
to the date the citation was issued. ~hey were in an area which was subject
to preshift examinations and, hence, Consol knew or should have known of this
condition. Moreover, Consol was given notice on October 26, 1979, by
Inspector Coffield that there may be violations involving wide spaced roof
bolts in the supply track area. It follows that Consol failed to exercise
due diligence and reasonable care to abate this condition prior to the time
this citation was issued. I conclude that MSHA has established that the violation cited herein was the result of unwarrantable failure of Consol.
In Alabama By-Products, 7 IBMA 85 (1976) the Interior Board of Mine
Operations Appeals held that the term "significantly and substantially contribute to the cause and effect of a coal mine safety or health hazard" means
all violations of mandatory standards except "violations posing no risk of
injury at all, that is to say, purely technical violations, and violations
posing a source of any injury which has only a remote or speculative chance
of coming to fruition." (Emphasis in original) Id. at 94. Consol concedes
that this citation does not allege a purely technical violation but contends
that the occurrence of any injury is only remote or speculative.
We are here concerned about the possibility of miners being injured by
a roof fall. Although the roof in question was generally acknowledged to be
in good condition, there was evidence of at least one prior fall of supported
roof in this section. Even Consol's general mine foreman, Bill Zamski, conceded that wide spaced roof bolts increased the possibility of roof falls.
While the approved roof control plan required that roof bolts be spaced
4 feet 6 inches apart, the credible evidence established that. at some locations there were roof bolts 7 feet apart. The preponderance of the credible
evidence establishes that the possibility of a roof fall injury in the cited
area was neither remote nor speculative. I find that the violation could
significantly and substantially contribute to the cause and effect of a coal
mine safety hazard.
Therefore, the evidence establishes that Citation No. 0808599 was
properly issued under section 104(d)(l) of the Act and Consol's contest of
that citation is denied.
Order No. 0808606
On Tuesday, October 30, 1979, at 11:55 a.m., Inspector Coffield issued
the citation for approximately 350 roof bolts that were in violation of the
spacing requirements of the approved roof control plan. He set the termination due date at Friday, November 2, 1979, at 8:00 a.m. Consol superintendent Ronald Stovash protested the termination due date at the time the
citation was issued. He stated that Consol would be required to close the
entire mine and move all roof bolters into this section to abate this citation in the time allowed. Inspector Coffield did not return to the mine on
November 2, 1979.

02870

On Monday, November 5, 1979, Inspector Coffield returned to the mine
and examined the preshift books. He noted that the condition of this vio).ation was reported during seven shifts but there was no indication of work
being performed. When he went underground to determine the extent of abatement of the violation, he walked the area cited and reported finding only
155 new roof bolts. He denied Consol's request for an extension of time and
issued Order No. 0808606 pursuant to section 104(b) of theAct for failure
to abate the violation.
Consol admits that the violation was not totally abated on November 5,
1979, but contends that it made a good faith effort to abate this citation by
installing a total of more than 400 roof bolts in the cited area by working
every shift between the time the citation was issued and the time the order
was issued except for the three shifts on Sunday, November 4, 1979. In support of its contention that more than 400 roof bolts had been installed,
Consol submitted documentary evidence concerning the number of roof bolters
per shift and the number of roof bolts installed per day during the interval
between the citation and the order (Exhibit 10). On this issue, I find that
Consol's evidence is more credible and probative than the testimony of
Inspector Coffield. Inspector Coffield admitted that it was sometimes difficult to distinguish between new bolts and old bolts. Consol did make a
bona fide effort to abate this citation in a timely manner. Obviously, Consol
found more than 350 roof bolts that were not in compliance. Consol was obligated to abate each violation whether or not it happened to be among those
cited by the inspector. Consol's records show that more than 1,000 roof
bolts were added to this section before the citation was terminated. In
light of the fact that the inspector cited 350 roof bolts in violation of the
approved plan on October 30, 1979, and Consol had installed more than
400 roof bolts by November 5, 1979, I find that the inspector failed to give
proper credit to Consol for its abatement activities and erred in refusing to
extend the time for abatement of this violation.
Therefore, Order No. 0808606 is vacated and Consol's contest of this
order is granted.
CONCLUSIONS OF LAW
1. This administrative law judge has jurisdiction over this proceeding
pursuant to section 105 of the Act.

2. On October 29, 1979, Consol failed to totally abate the violation
in Citation No. 0808594 issued on October 26, 1979, or to establish that
the period of time for abatement of this citation should be extended.
3. On October 29, 1979, Order No. 0808596 was properly issued under
section 104(b) of the Act and Consol's contest of that order is denied.
4. On October 30, 1979, Consol violated its approved roof control plan,
30 C.F.R. § 75.200, in the 4 right, 5 north section and that violation was

D287J.

caused by the unwarrantable failure of Consol to comply with the mandatory
standard and could significantly and substantially contribute to the cause and
effect of a coal mine safety hazard.
5. On October 30, 1979, Citation No. 0808599 was properly issued under
section 104(d)(l) of the Act and Consol's contest of that citation is denied.
6. On November 5, 1979, Consol failed to totally abate the violation
in Citation No. 0808599 issued on October 30, 1979, but established that
the period of time for abatement should have been further extended.
7. On November 5, 1979, Order No. 0808606 was improperly issued under
section 104(b) of the Act; Order No. 0808606 is vacated; and Consol's contest
of that order is gr~nted.
ORDER
WHEREFORE IT IS ORDERED that the contests of Order No. 0808596 and
Citation No. 0808599 are DENIED. And the subject order and citation are
AFFIRMED.
IT IS FURTHER ORDERED that the contest of Order No. 0808606 is GRANTED
and said order is VACATED.

J~ A. Laurenson, Judge

Distribution Certified Mail:
Anthony J. Polito, Esq., Rose, Schmidt, Dixon, Hasley, Whyte & Hardesty,
900 Oliver Bldg., Pittsburgh, PA 15222
David E. Street, Esq., U.S. Department of Labor, Office of the Solicitor,
Room 14480, Gateway Bldg., 3535 Market Street, Philadelphia, PA 19104
Michael Blevins, United Mine Workers of America, 28 Stratford Road,
Wheeling, WV

:J2872

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

9 OCT 198U
Application for Review

CLIMAX MOLYBDENUM COMPANY,
a division of AMAX, INC.»
Ai;plicant

Docket No. DENV 79-21-M
Citation and Order No. 332803
September 20, 1978

v.

Climax Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 79-24-M
A.O. No. 05-00354-05014H

v.
Climax Mine
CLIMAX MOLYBDENUM COMPANY,
Respondent
DECISIONS
Appearances:

Thomas Bastien and Harvey P. Wallace, Esquires, Denver,
Colorado, for Climax Molybdenum Company;
James R. Cato and Jerry R. Atencio, Attorneys, U.S. Department
of Labor, Denver, Colorado, for MSHA;
James A. Kasie, Leadville, Colorado, amicus curiae, Oil,
Chemical, and Atomic Workers International Union.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern an imminent danger withdrawal
order served on Climax by MSHA pursuant to section 107(a) of the Federal
Mine Safety and Health Act of 197~, and a subsequent civil penalty proposal
filed by MSHA pursuant to section llO(a) of the Act, seeking a civil penalty
assessment based on the conditions described in the order for an alleged
violation of the provisions of mandatory safety standard 30 C.F.R. § 57.3-5.

02873

Climax file4 timely notices of contests in the proceedings and the parties engaged in extensive prehearing discovery, including the taking of
depositions. A hearing was conducted in Denver, Colorado, May 8-9, 1980, and
the parties appeared and participated therein. The parties filed posthearing
briefs, and the arguments presented in support of their respective positions
have been carefully considered by me in the course of these decisions.
Applicable Statutory Provisions
1.

The Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801

et~·

2. Section llO(i) of the 1977 Act, 30 u.s.c. § 820(i), which requires
consideration of the following criteria before a civil penalty may be
assessed for a proven violation: (1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business
of the operator, (3) whether the operator was negligent, (4) the effect of a
penalty on the operator's ability to continue in business, (5) the gravity of
the violation, and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification of the violation.
3.

Commission Rules, 29 C.F.R. § 2700.1

et~·

Issues Presented
1. Whether the conditions cited and described by the inspector in the
order issued in these proceedings presented an imminent danger warranting
the issuance of a withdrawal order pursuant to section 107(a) of the Act.
2. Whether the conditions described in the aforesaid order constituted
a violation of the provisions of 30 C.F.R. § 57.3-5, and if so, the amount
of the civil penalty which should be assessed for said violation taking into
consideration the criteria set forth in section llO(i) of the Act.
3. Additional issues raised by the parties are identified and disposed
of in the course of these decisions.
Stipulations
The parties stipulated to MSHA's enforcement jurisdiction over the
Climax Mine in question, the fact that Climax is a large mine operator, and
the fact that an assessment of any civil penalty in this matter will not
adversely affect Climax's ability to remain in business (Tr. 175-177). The
parties also stipulated that any danger or hazard which may have existed at
the time the citation and order issued affected only employees of the· contractor Colo-Maaco and that no employees of Climax were exposed to any
hazard resulting from the conditions cited in the order (Tr. 177-178). The
parties also stipulated that abatement was achieved in good faith once the
order issued (Tr. 177), and Climax's history of prior violations for the
24-month period prior to the August 10, 1978, issuance of the order is
reflected in the computer printout compiled by MSHA (Exh. G-4; Tr •.175-176).

02874

Background
The facts developed in these proceedings reflect that MSHA inspectors
David Park and Jack Petty conducted an inspection at the Climax Mine on
August 10, 1978, and while walking through the surface open-pit area observed
a condition which they believed constituted an imminent danger. Inspector
Park issued an imminent danger order pursuant to section 107(a) of the Act;
included a reference to section 104(d)(l) of the Act (unwarrantable failure
finding), and cited a violation of mandatory safety standard 30 C.F.R.
§ 57.3-5. The order was served on a representative of Colorado-Maaco, an
independent contractor performing work at the open-pit area where the alleged
imminent danger occurred. MSHA inspector Richard King subsequently conducted
a "special investigation" pursuant to section 110 of the Act, and his investigation was prompted by the issuance of the imminent danger order. Inspectors Park and Petty also participated in that investigation, but it is not an
issue in this case.
The order was modified by Inspector Park on August 10, 1978, to reflect
a reference to section 104(a) of the Act rather than section 104(d)(l), and
it was modified again by Inspector Park on September 20, 1978, to show Climax
Molybdenum Company, Division of AMAX, as the responsible mine operator rather
than the contractor Colorado-Maaco.
The section 107(a)-104(a) citation and order issued by Inspector Park,
No. 332803, on August 10, 1978, describes the following condition or practice
which he believed constituted an imminent danger and a violation of mandatory
safety standard 57.3-5:

An imminent danger situation existed at the open pit
entry to the old intake vent drift where the Colorado-Maaco
employees were working near a dangerous bank. Unconsolidated
material was observed on the bank and a loose chunk fell to
the working area as inspectors looked on. Dangers of the
loose rock in the bank had been discussed by the ColoradoMaaco supervisory personnel on August 9, 1978.
Inspector Park described the area affected by the withdrawal order as
the "old intake vent drift adit," and the order was terminated on August 23,
1978, after abatement of the cited conditions, and the abatement action is
described as follows:
A bench was excavated to hard rock above the pit wall
at the old intake vent drift site. Ten rolls of wire mesh,
approximately 70 feet in length and 6 feet in width, have
been placed against the face and anchored from above by 157 feet reinforced rock bolts set in epoxy. The rolls have
been laced to each other vertically on two to three foot
intervals. Work may now resume at the old intake vent drift
site.

MSHA's Testimony and Evidence
MSHA inspector David Park testified that he was first appointed as an
inspector-trainee with MESA in April 1975, was assigned to a subdistrict
office in Albany, New York, and was subsequently appointed.an MSHA inspector
when the 1977 Act became effective on March 9, 1978. He attended a 6-week
MSHA training course at Beckley, West Virginia, and has taken subequent
training courses at Beckley, MSHA's Denver Technical Support Center, and at
Michigan State University. These training courses included courses in surface and underground mining ground-control methods. Prior to his employment
with MSHA, he worked during the summer months in quarries in Pennsylvania,
and was employed by Bethlehem Steel Company for 10 years in an underground
iron ore mine in Pennsylvania, and this included numerous assignments at
Bethlehem Steel's open-pit operations where he was involved with highwalls.
He has conducted some 30 open-pit inspections while employed as an MSHA
inspector and first visited the Climax Hine on July 19, 1978 (Tr. 1-16).
Inspector Park confirmed that he inspected the mine in question on
August 10, 1978, that he was accompanied by his supervisor, Jack Petty, and
Climax's general mine foreman Kenneth Diedrich, and he also confirmed that he
did not present his inspector's credentials that particular day. He identified Exhibit G-1 as a "plan view" of the Climax Mine Storke level, indicated
the areas traveled during the inspection by marking his route of travel on
the exhibit, and identified Exhibit G-2 as a similar diagram showing the
general open-pit area in question (Tr. 17-21). He stated that the conditions
he observed which prompted him to issue the citation and order was a highwall
approximately 80 feet high at a location identified as "the old vent drift",
and the highwall was composed of solid rock, sandy material, a variety of
seams in the rock, and some rock with evident cracks (Tr. 21). As the
inspection party entered the open-pit area, he observed some workmen at the
base of the highwall, and he also observed a workman in another area handling_
a trailing cable in a manner which he believed may have been contrary to
safety standards. As he proceeded toward that man, his attention was drawn
to the highwall area by the sound of a rock striking a solid object. He did
not actually observe the rock dislodge, and he estimated the sound came from
a distance of some 40 or 50 yards away. However, after hearing the sound, he
turned in that direction and observed the rock rolling to its resting place.
He believed the sound came from the area of the concrete form being constructed at the base of the highwall at the old vent drift adit and he
believed the rock fell from above that location (Tr. 24-26).
Inspector Park testified that he observed the highwall during the course
of the entire morning of August 19, walked around the area at the base of the
highwall where the construction was taking place, and later that morning
observed the area from the top of the highwall. Photographs of the area were
taken by him on August 11, and he identified one of them as Exhibit G-6, and
he believed that the conditions depicted therein were the same as on
August 10 (Tr. 27-30). He also identified Exhibit G-7 as another pictorial
view of the highwall taken August 11, and he marked the photograph where he
believed fractured and unconsolidated materials existed (Tr. 31-35). He went

02876

on to identify other· photographs taken August 11, described the terrain, and
indicated that the photographs fairly depicted the conditions as they existed
on August 10 when the order issued (Tr. 35-38; Exhs. G-8, G-10, G-14). He
stated that approximately seven employees of the contractor, Colorado-Maaco,
were exposed to the potential hazards described in the order, and he marked.
photographic Exhibit G-14 with "X's" as the approximate location where he
observed the employees. The rolling rock which he heard was in the "general
area" where the employees were located and within an approximate distance of
20 feet (Tr. 41-43).
Inspector Park described the highwall as approximately 80 feet high,
with some slope, and with some indentations, both vertical and hanging "in
and out" (Tr. 44). Based on the conditions he observed during his inspection
of August 10, 1978, Inspector Park characterized the highwall as follows
(Tr. 46):

Q. Based upon your experience and what you observed at
the Climax Molybdenum mine on August 10, 1978, do you have
an opinion regarding the situation you observed regarding the
highwall as being hazardous?
A.

Yes, I do.

Q.

And what is that opinion?

A.

I believe it to be haz\.rdous.

Q.

What exactly is a hazard?

A. The nature of the material and its placement on the
highwall poses the possibility of falling rocks which could
lacerate or fracture or even possibly fatally injure someone.
When asked what formed the basis for his opinion that the conditions he
observed presented a hazard on August 10, Inspector Park replied that fractured material presented a hazard because if it should fall from a height of
80 feet or less it would fall directly below and bounce, and if it struck
someone it would inflict harm, and he believed fractured material was more
likely to fall than unfractured material (Tr. 52). Inspector Park also testified that he was aware that blasting had taken place at the mine on
August 8, but that it was not in the open-pit area, but somewhere underground
in the general mining area (Tr. 52-53). He then clarified his answer and
stated that he was mistaken and was not aware of the fact that blasting had
occurred on August 8, but rather, he was aware of blasting as early as
July 19, when he began his underground inspection of the Storke level. On
August 10, blasting had taken place between 8:15 and 8:40 in the morning, but
he could not state the location where the blasting was taking place (Tr.
54-55). He also indicated that changing weather conditions such as rain,
ice, and freezing ·would affect the rocks, and would increase the likelihood
of a fall (Tr. 55).

02877

Inspector Park stated that after he issued his oral imminent danger
order, employees were permitted to retrieve tools and materials from the
"fringes" of the danger zone, and that it took them 3 minutes to do this.
The tools and materials were lying in areas to the front and side of the
construction form, and he observed no employee go up to the form itself to
retrieve tools or materials (Exh. G-14, Tr. 56). When asked whether Climax
management personnel were aware of the hazards presented, Mr. Park stated
"yes," but he then clarified his answer by stating they were contractor
supervisors (Tr. 58). When asked to identify any Climax supervisors who had
prior knowledge of the hazards, he named two individuals, and again clarified
his answer by identifying them as contractor personnel. These individuals
told him that they had attempted to scale the highwall in the past, and one
of them told him of his "concern for the condition of the highwall" (Tr.
60-61). Specifically,. Mr. Park testified that one man made a statement to
the effect that "we knew it was bad" (Tr. 61).
Inspector Park stated that even if he had not heard the rock fall on the
day in question, he would still have issued an imminent danger order. He
also confirmed that the two contractor employees with whom he spoke advised
him that they had attempted to scale the highwall on August 9, the day before
the order issued, and that a cherry picker and scaling bar were used for this
task. Mr. Park believed that the cherry picker would only reach 30 feet up
the highwall, and he observed unconsolidated and fractured material above
that height. He could not remember asking the employees if they made any
attempts to scale the upper half of the highwall. Abatement was achieved by
fastening wire mesh netting over the highwall and attaching it with bolts
(Tr. 66-67).
On cross-examination, Inspector Park confirmed that when he viewed the
open-pit area he observed construction work going on, and a shovel was loading a truck, while a bulldozer was parked idly nearby. The area was noisy,
and he confirmed that he peripherally observed the rock and marked the spot
where he believed the rock came to rest on photographic Exhibit G-14 (Tr.
78). He also confirmed that he could not determine where the rock came from,
but identified three locations on photographic Exhibit G-7, one of which was
the location of the rock which concerned him. At the time he issued his
verbal withdrawal order, he was some 10 feet from the man on the east side of
the construction form and some 20 feet from the base of the bank. He could
not identify the person whom he had ordered off the form but subsequently
learned that his name was Chris Nelson, a foreman for Colorado-Maaco. Immediately following this incident, Inspector Park stated that he made a closer
inspection of the bank by walking in front of the form and inspecting it from
above by looking over the edge of the bank to observe the conditions at the
top. After the order issued, he also observed one of the Colorado-Maaco
employees in a cherry picker attempting to pry or scale rocks loose, and he
confirmed that he spoke with some of the supervisory employees present and
that they advised him that they did not believe the bank was dangerous (Tr.
79-82). None of the employees told him that they had also observed the rock
which he observed (Tr. 83). During the approximate 2 hours that he was on
the scene, he did not see any rocks fall of their own volition, but he pushed
some material down from the top of the bank with his feet (Tr. 83-84).

D287t3

Inspector Park classified the rock formations where the citation issued
as "probably sedimentary" (Tr. 85). He also confirmed that he permitted two
employees to reenter the "fringe" area which had been withdrawn before the
order was reduced to writing, and he did so for the purpose of allowing them
to retrieve some of their tools, and they did not go back to perform abatement work, and they were in the area for approximately 3 minutes (Tr. 87).
He did not believe these two employees were in any imminent danger (Tr. 87).
When asked to explain why he permitted them to go into the area which he had
closed because of the asserted imminent danger, he answered:
I saw an area of imminent danger, part of it was more
imminent than other areas. When I had my discussion with
the two hourly employees about my granting them permission
to reenter, I first asked them to explain where these tools
were at and how long it would take for them to get them. I
determined from that conversation that the tools and equipment were on the fringe area of the order, that they could
be retrieved in a very short period of time and I had to make
a judgment, I allowed them to get their tools.
(Tr. 88).
In pinpointing the area where he believed an imminent danger existed
because of overhanging material, Inspector Park indicated that the word
"adit" as described on the face of the order, was meant to describe the form
at the base of the bank and the form area surrounding the adit as shown on
Exhibit G-6 (Tr. 91). He was not present during the abatement and did not
know who in particular was involved in that work (Tr. 92).
On redirect, Inspector Park gave his opinion as to how he believed the
upper half of the 80-foot wall could have been scaled, and he had no knowledge that any attempts were made to scale the upper half of the wall on the
day in question (Tr. 96). He defined "imminent danger" as "a condition or
practice or a combination of them that might result in serious harm or even
fatality before you can do something about it" (Tr. 97). The fact that the
employees had been alerted to the danger was a factor which influenced his
decision to permit them to reenter to retrieve their tools, and his alerting
them made it less dangerous than their simply working on the form without
knowing of any dangers (Tr. 97). His principal concern was that men would be
hit by falling rocks, and he candidly admitted that the fact that they were
alerted to this hazard could not have prevented rocks from falling (Tr. 98).
In response to bench questions, Inspector Park stated that he modified
his order to delete the unwarrantable failure finding which he made and he
did so after researching the law further and reviewing his Inspector's
Manual and discovering that an immin~nt danger finding, coupled with an
unwarrantable failure finding, is inconsistent because an unwarrantable
failure finding can only be made if there is no imminent danger (Tr. 100101 ). He believed the workers on the form saw the rock because after he
heard the rock fall he observed the workers looking at each other and down

02878

in the area where the rock came to rest (Tr. 101)~ The rock appeared to be
6 by 8 inches or "something like the size of a small cantaloupe melon" (Tr.
102-122). He did not believe the entire highwall was in danger of coming
down on the men, but he was "convinced on the imminent danger of the different types of material above them and the condition of that" and his area of
concern was an area of the highwall SO to 60 feet wide (Tr. 103). The standard cited requires an operator to have a plan for scaling highwalls, and
while he was aware that a plan existed, he has never reviewed it (Tr. 104).
Mr. Park believed a violation of section 57.3-5 existed because the bank
was dangerous due to the nature of the material 80 feet above the area where
the men were working, the material was overhanging, the conditions were not
corrected promptly, and the area had not been posted or barricaded (Tr. 104).
He had never observed highwalls of this nature at the Climax Mine in the
past, but has observed them at other mining operations, and they looked like
the one in question (Tr. 104). The inspection in question was his initial
one at Climax under the new Act, and he made no inquiries to determine
whether similar conditions had previously been cited under the Metal and
Nonmetallic Metal Act (Tr. 106). He believed a rock slide could have
occurred because of the sandy material and loose material at the top of the
wall (Tr. 112). His prior statement concerning management's knowledge of the
asserted dangerous conditions, and permitting workmen to work under those
conditions, applied to the contractor, and he did not mean to suggest that
Climax permitted its people to work in the alleged danger area (Tr. 113-114).
He subsequently learned that the conditions were abated by the contractor
(Tr. 114).
Mr. Park indicated that Climax personnel were engaged in mining operations some 75 yards away from the area affected by his order, but that no
Climax supervisors were present when he issued the verbal order (Tr. 115),
and the mining activities were taking place outside the area affected by the
order (Tr. 116) •· He marked the area of the alleged imminent danger on
Exhibit G-14 by parallel vertical lines indicating an area from the base of
the highwall to the top (Tr. 123).
Jack Petty testified that on August 10, 1978, he was employed by MSHA
as a supervisory mining engineer, and his job included supervising MSHA field
inspectors. He is a graduate mining engineer from the Colorado School of
Hines, and has undergone the usual MSHA training as an inspector. His experience includes inspection of open-pit mines, but he has no specific training
with regard to highwalls, unconsolidated rock matter, or fractured materials
(Tr. 125-127). He has some familiarity with rock formations, and has conducted other inspections at the Climax Mine (Tr. 129). He has no engineering
training in highwalls, is not a soil engineer, but has conducted approximately 40 inspections involving open pits and rock walls (Tr. 129). He confirmed that he visited the mine in question on August 10, 1978, and was
accompanied by Mr. Park (Tr. 132). He described the route traveled on the
day in quest~on, and indicated that as he exited the underground mine onto
the open-pit area, he glanced toward the Colo-Maaco construction site at the
base of the highwall and proceeded toward that area. As he passed the construction site, "rock fell from the general area and it caught my attention

;")28°1"lJ

1

\J

(.)

out of the corner of my eye" (Tr. 134). He commented to Mr. Park that he
should return to the construction site area and he then proceeded to look
into the situation concerning the miner handling a trailing cable for the
purpose of determining whether he was wearing suitable gloves. Upon returning to the scene of the construction site, he testified that he observed the
follow~ng conditions (Tr. 135-136):
[W]e went back and looked at the bank above the pipe. Looking
at the bank there appeared to be certain areas above the pipe
where there was rock that could possibly have slid and killed
people. There was what appeared to be loose rock, there was
an area on the right side up above which had a small overhang
and it apparently had a slide sometime previous to us being
there. Just looking at the area there appeared to have been
numerous rocks there that had they been adequately scaled,
they would have been brought down. There was an area up to
the left, up at the top of the bank, that was full of rock
which had been loose and had consolidated somewhat.
Mr. Petty indicated the approximate dimensions of the highwall as 50 feet
high by 40 feet wide, and after observing the area from the front and side
vantage points he described an area to the right above the vent pipe "which
had a fracture there where a block appeared to have slid from it, and there
was a fairly large rock there still in that area" (Tr. 136). After the order
issued, he went to the top of the wall and stated that "there were rocks there
that would have come off, I pushed one off with my foot" (Tr. 137). He also
described what he believed to be loose rock at the bottom around the sides of
the vent pipe and it was "loose and somewhat consolidated" (Tr. 137). He considered the conditions which he observed to be hazardous, observed four to
seven men working in the area where the hazard existed, and he believed that
a rock could have rolled with sufficient force and weight to injure or kill
some of the men working below (Tr. 139). Referring to photographic Exhibit
G-6, he pointed out the locations in and around the vent-pipe construction
area where he observed men working in the areas where he believed they were
exposed to falling rock (Tr. 140).
Mr. Petty defined an imminent danger as "a condition or practice that
exists that could result in serious bodily harm or fatal injuries to a miner
working in the area" (Tr. 142). He has issued imminent danger in the past
during the course of his inspection duties, and in his judgment, the conditions he observed with respect to the highwall in question on August 10,
1978, constituted an imminent danger (Tr. 144). He indicated that Mr. Park
cited section 55.3-5, as a violation because the vent pipe under construction
was considered part of the underground mine workings (Tr. 147). The wall did
not appear to have been scaled, and he considered the wall to be unsafe
ground, and while the use of a cherry picker is a proper method of scaling
such a wall, he did not believe that scaling had been done high enough on the
wall since the cherry picker could only scale two-thirds of the wall from the
ground up (Tr. 148-149).

0.2881

On cross-examination, Mr. Petty conceded that he did not know whether
the wall had been scaled, and he indicated that when he kicked the rock at the
top of the wall it only went to the edge, and he then propelled it over and
down the wall. Before going to the top of the wall, he knew nothing about it,
and he went to the top about 30 minutes after the order had been issued (Tr.
150). He confirmed that while he was present, two men went into the closed
area to retrieve their tools, but he could not estimate how long they took to
obtain their tools (Tr. 151). He observed no adverse weather conditions on
the day the order issued, and admitted that he was no expert on highwalls.
He confirmed that he had a discussion with Colo-Maaco employee Chris Nelson
on August 10, and that Mr. Nelson told him that the bank had been scaled the
day before the order issued, and he did not disbelieve Mr. Nelson (Tr. 154).
He confirmed that he saw a rock fall out of the corner of his eye, heard a
sound, but could not attribute it to the falling rock. He marked Exhibit G-14
with letters "A" and "B" to indicate where he first saw the rock and where it
came to rest (Tr. 155). Although Mr. Nelson told him the wall had been scaled
with a cherry picker and a bar, the cherry picker could only reach two-thirds
of the way up the wall (Tr. 157).
In response to bench. questions, Mr. Petty stated that in the majority of
cases it is his view that any highwall that is not properly scaled and has
men working under it is an imminent danger. If no men were working under it,
he would only issue a citation for failure to scale the wall (Tr. 158-159).
Although he confirmed he saw an employee under the wall at the vent pipe
location "hunching his shoulder over to avoid the rock", it was a split
second peripheral observation on his part, and he made no attempts to confront the employee or to speak with him since his attention was diverted to
the miner handling the cable in another area of the pit (Tr. 160). He had no
idea where the rock came from or how far it fell off the wall (Tr. 161). He
confirmed that Exhibits G-7 and G-8 depict fractured rock, and he conceded
that such fractures result from the block-cave method of mining. He conceded
that all rock fractures are not hazardous, but those which do not lie flat
and are loose are because they possibly could fall on someone (Tr. 163). The
dirt, loose rocks, and other materials depicted in Exhibits G-7 and G-8 are
required to be cleaned out if the slope is sufficiently inclined enough and
men are working under the material (Tr. 164). All of his examinations of the
bank and materials were by visual observation, and he had no opinion as to
whether or not the rock which he kicked over the wall would have dislodged
itself had he not propelled it over the wall (Tr. 166), and he did not know
how far the rock fell (Tr. 170). No Climax personnel were exposed to any
hazard, but employees of the contractor Colo-Maaco were (Tr. 168).
Inspector Petty stated that the cited standard does not specifically
detail what is required to render an alleged dangerous bank safe. It could
be sloped to its angle of repose, it could be scaled to eliminate loose material, or it could be wire-meshed as an adequate protective measure (Tr. 289).
Climax's Testimony and Evidence
Gordon Matheson, a professional consulting rock mechanics engineer,
testified that he was employed by Climax at one time but terminated his

02882

employment during October 1979, and while at Climax he was employed as a
senior geological engineer. He holds Bachelor's and Master's degrees from
VPI in geology, and he indicated that his primary responsibility while with
Climax was with the open pit. He was present in the vent-pipe construction
area on August 1, 1978, for the purpose of examining the rock conditions so
that· he could give an opinion as to the stability of the foundation materials
for an overpass that was being constructed in the area adjacent to the vent
pipe structure. In his expert opinion, and based on his observations of the
wall area in question, the possibility of any sort of large rock movement or
large failure of the rock in the area was very unlikely (Tr. 179-187).
On cross-examination, Mr. Matheson conceded that while a large rock
failure was unlikely, this did not foreclose the possibility that smaller
rocks the size of grapefruits or basketballs could come loose from the formation on August 10, 1978, but due to the passage of time he could not recall
whether loose rocks existed on that day. While the wall itself was stable,
he did not examine it close enough to state whether the rock face had loose
rocks on it or not (Tr. 183). He also conceded that his evaluation and
opinion that the rock face was structurally sound did not take into account
the fact that loose material in terms of smaller rocks may have been present
on the face of the wall (Tr. 185).
Jerry Harris, testified that he is employed in "concrete work" and that
during August through November 1978, he worked for Colo-Maaco at the Climax
vent-drift construction site in question. He was the lead man on the rebar
crew installing the concrete structure and had four to 10 men working for him
at any one time. He recalled the MSHA inspectors who inspected the site on
August 10, 1978, and he stated that he was working some 150 yards away when
foremen Chris Nelson informed him that more scaling would have to be done on
the wall. Mr. Nelson operated the cherry picker and he (Harris) went up
above the drift sounding and checking the rocks with a scaling bar. However,
he was unable to dislodge any rocks, but.the day before he had also been up
in t~e cherry ·picker and did knock out some loose rock, sounded others, and
went from one side of the vent opening to the other knocking off loose rock
(Tr. 186-190).
On cross-examination, Mr. Harris stated that the wall was 80 feet high
and that the cherry picker would only reach a height of 40 feet, and no
attempts were made to scale the wall any higher than where the cherry picker
could reach. Although the foreman and superintendent went above the 40-foot
height to look at the top of the wall, no attempts were made to scale it above
the 40-foot level. He admitted that he told Inspector Park on August 10,
1978, that the wall was not safe and that no rocks were pried loose on that
day, and that in order to scale a wall safely and properly it should be
scaled at the top first before the bottom is scaled. He also admitted that
he has had no training as to the sounding of rocks (Tr. 190-192).
In response to further questions, Mr. Harris stated that he is familiar
with the practice of "sounding" rocks, and he explained his prior statement

0288.3

to Inspect.or Park regarding his concern for the highwall as follows (Tr. 192193):
I got down off the cherry picker and I walked down to
the front of the RO and that's where I met Mr. Park and he
asked me if I felt safe up there and I said no, the situation
never went any further than that. Later on when they asked
me for a deposition about it I wanted to explain myself a
little bit further and I told them that it wasn't the fact
that I didn't feel safe. I didn't feel safe in prying any
more loose because the rock up above was consolidated or it
had a little stuff that dirt, and the rest of the rock was
solid and I didn't want to start prying away rock because you
don't know what was coming down or what rock was holding the
other one up.

Q. In other words, if it wasn't going to come out, you
didn't want to get it out?
A. I didn't want to mess with it when I was half way up
the cliff.
Mr. Harris confirmed that he was one of the four men who were permitted
to go back into the area withdrawn by the order to retrieve power tools, personal tools, and a generator, and that this took about 15 to 20 minutes. The
crew went into the area next to the construction form at the base of the wall
and into the adit (Tr. 195).He also indicated that approximately an hour or
two elapsed from the time he was advised the withdrawal order had issued and
the time he went into the area to retrieve the equipment (Tr. 196). With
regard to the scaling of the wall prior to the issuance of the order, he
stated that he has never engaged in the scaling of the upper 40 feet of the
wall, has never worked on an 80-foot highwall, and the reason he was never
higher than the initial 40 feet was due to the limited operating height of
the cherry picker (Tr. 199).
Kenneth Diedrich, now retired, but employed on August 10, 1978, as a
general mine foreman at Climax's storke level, testified that he accompanied
Messrs. Park and Petty during their inspection on that day. While approaching a miner in the open pit to ascertain whether he was wearing suitable
gloves while handling a cable, he did not see or hear a rock fall. Employees
were permitted to reenter the area closed by the imminent danger order to
retrieve their tools and he observed that they were in that area for at least
10 minutes. · The men went in as far as the area around the pipe and concrete
form (Tr. 212-216).
James Whitmore, testified he was employed as a general foreman in the
open pit during July and August 1978. He inspected the construction site in
·question during this time, met with the contractor, and explained Climax's
pit policies and rules to them. The contractor expressed some concern over
three rocks near the area where they intended to locate their trailer office,

02884

and Climax tried to remove them with bores, but due to their size they had to
be blasted down with dynamite. In his view, there were no other problems at
the construction site, and he believed the bank in question was competent (Tr.
216-218).
On cross-examination, Mr. Whitmore indicated that the rocks were blasted
out in either late July or early August. The blasting took place some
100 yards to the west of the vent-construction form where the imminent
danger order issued. Prior to the contractor's arrival on the site in early
August or late July, Climax experienced no problems with the wall and had a
shovel in the lower pit, and its trucks were passing by the area all the time.
In his view, there was no need to scale the wall above the construction site
(Tr. 2.20).
In response to futher questions, Mr. Whitmore stated that during this
time there was an ongoing inspection program in the open pit concerning the
slopes, and the pit walls are scaled with the shovel prior to being moved out
to the next bench, but no shovels were used above the vent drift walls to
scale it (Tr. 221). He also indicated that he did not accompany the inspectors nor make any observations of the site on the day the order issued (Tr.
221). He explained the usual procedures for scaling highwalls, and they
include observation, scaling with the shovel at 40- and 80-foot bench intervals, blasting, and barring (Tr. 222). The three rocks blasted down were to
the west, or to the left, of the area depicted in photographic Exhibit G-6
(Tr. 223).
Upon review of photographic Exhibit G-7 and the area circled with a "C,"
Mr. Whitmore could not specifically characterize the material shown as
"unconsolidated and loose material" without physically inspecting the area.
He denied that such material was observed by him prior to August 11, admitted
that as a general rule he does not physically go above a height of 40 feet
unless there is a need to, and that he determined the wall was safe by visual
inspection from the bottom up for a distance of some 80 feet (Tr. 226).
Dan Wilmot, former assistant superintendent at Climax's underground and
open-pit mines, testified that prior to his retirement he was employed with
Climax for approximately 30 years and is quite familiar with its mining operations. He identified Exhibits G-8 and G-14 as a photograph of the intake
vent-construction site and stated that he was the assistant superintendent
at the time that section was excavated. He described the hill area depicted
as a highly mineralized, high-grade ore bed being developed in 1975, and that
from 1977 to 1978 the area had been mined out. He described the process for
scaling the wall in question by use of a shovel bucket from the first cut to
the floor below for a distance of some 80 feet. A "catch" area is cut out to
provide a catch for loose material. He confirmed that three rocks were
blasted down, and following that shot, the area was observed and inspected.
He observed the wall regularly during August 9 and 10, and believed it was
competent and did not constitute an imminent danger. He observed persons in
the area which was closed by the order, and this led him to bel~eve that the

02885

order had been terminated. The mine had a daily."dig plan" in effect which
included procedures for scaling or attempting to solidify loose rock (Tr.
227-235).
On cross-examination, Mr. Wilmot confirmed that Exhibit G-10 accurately
depicts the scene above the vent as he viewed it on August 10, 1978, and he
indicated that the rock slope is almost vertical, but that the overall slope
is greater. He conceded that unconsolidated material can be found to exist
at any wall (Tr. 237). He was not aware that the contractor found it necessary to scale the wall on August 9, but if they did, and thought it required
it, the contractor did what any competent operator would do (Tr. 237).
Abatement was achieved through the joint efforts of Climax and the contractor
by using a bulldozer on the wall and by installing a net-like material over
the wall area above the adit to prevent any rocks and other inaterials from
falling below, and he was not aware of any rocks dislodging during this
process (Tr. 239-241).
In response to bench questions, Mr. Wilmot stated that the contractor
arrived on the property during the latter part of July or early August and
was there until November. The specific construction project in question had
been in progress for about a week before the order issued and would have been
completed in 2 or 3 more days. The wall area which was covered by the netting was approximately 30 to 35 feet wide and 80 feet in length (Tr. 243).
He identified photographic Exhibit G-7 as the area over which the netting was
installed (Tr. 247). He also indicated that it was possible that seven to
10 rolls of 5-foot wide netting were used in the abatement, and indicated
that while this netting would have provided protection to the men below from
any falling rock, it would not have protected them against a slope failure
(Tr. 248).
Chris Nelson testified that he was formerly employed with Climax and
with Colo-Maaco. While employed with Climax for some 6 years, his duties
included blasting out blockages on the drifts and this entailed going up on
the drift for distances of SO to 60 feet. This work requires some judgment
of rock stability. On August 10, 1978, he was employed as a labor foreman by
Colo-Maaco at the cited Climax construction site, and he was operating a
front-end loader in the pit when the inspectors arrived at the scene. Power
tools were being used and the area was noisy. Upon being advised of the
issuance of the withdrawal order, he and Jerry Harris obtained a cherry
picker and Mr. Harris went up to check the rock and found that the face of
the wall was in the same condition that it was in the previous day.
Mr. Nelson stated that it was his own view that the condition of the wall was
as safe as it was the previous 2 days (Tr. 250-253).
Mr. Nelson testified that the day before the order issued> on August 9,
he operated the cherry picker and directed Mr. Harris in the scaling of the
wall and whatever loose rock was present was taken down. On August 10~ at the
time the order issued, someone told him that the inspectors had observed a
rock fall, but when he discussed it with his crew no one indicated to him
that they had observed a rock fall. After the order issued and the area was

02886

roped off, he asked Inspector Park if the crew could go back in to retrieve
their tools and he granted them permission ~o do so as long as they did not
disturb any of the scaffolding or plywood forms. The crew went in and to the
back side of the bulkhead which was under construction, and they were some
20 to 30 feet in from the face of the wall and were there for some 15 to
20 minutes. He identified Exhibit G-6 as the vent-drift adit where the construction was taking place and identified the area where the crew went in to
retrieve the tools (Tr. 253-256).
Mr. Nelson stated that the inspectors rejected his suggestion to construct a timber bulkhead over the adit area as a means of abatement, and he
personally worked on the subsequent abatement of the order. Abatement was
achieved by building a road down to a bench with a D-9 Caterpillar, boring
holes 7 feet deep in the wall to anchor the fence-netting meterial and he
went up the face with a "bosun's chair" to sew and tie the netting seams
together to produce a solid fence. He removed all of the small rocks from
under the netting, and a "little rock" may have been dislodged while rolling
out the netting material, but no rock as such came down during this process.
He feels a responsibility for the men on his crew and believed that on
August 10 the wall was a solid, safe, and workable wall (Tr. 258).
On cross-examination, Mr. Nelson confirmed that only the lower 40 feet
of the wall was scaled, and that the only way to scale a wall is to "sound"
the rocks by tapping them with a sounding bar. The purpose of scaling a rock
wall is to knock loose rocks free of the wall and no one can say that it is
solid without testing it. Another method of scaling is to bring someone over
the side of the top of the wall or drag a tractor belt or steel chain across
the wall knocking off loose rocks. He confirmed that very few ~ocks were
knocked loose when the wire-mesh netting was being installed, and in response
to a question as to whether the wire mesh made the wall safe because it
knocked some of the loose rock free, he answered "anything is safer, yes"
(Tr. 261).
Mr. Nelson stated that when he went in to retrieve his tools he was not
concerned for his safety because he knew it was safe. He believed there was
a conflict in the inspector permitting the crew to go into an area which he
had just closed as an imminent danger (Tr. 262). He described the rock material depicted under the wire-mesh netting in Exhibits ALJ-2 and 4 as compacted rather than loose rock (Tr. 264). The soil-like material on the slope
consisted of fractured rock at the bottom 40 feet, and red clay dirt mixed
with rock at the upper sloped area, and it is not sandy, and a lot of rain
would affect the rock embedded in the dirt (Tr. 264).
Ron Surface testified that he has been employed by Climax as a resident
geologist for 11 years and prior to that time worked as a geologist for the
company for some 6-1/2 years. He holds a B.S. degree in geology from
Colorado College and prior to working for Climax was employed in consulting
jobs as a geologist. He has 20 years of experience in mining and geology.
His office designed and implemented the mine slope stability plan, and it was
in operational use in August 1978. He described the terrain depicted in
Exhibit G-7 as the highwall adjacent to and behind the vent-pipe construction

site and stated that it was not sedimentary rock, but. rather, precambrian,
younger, or silver-plume granite of igneous origin. There is no sedimentary
rock in the Climax Mine ore body, but there is some several hundred feet to
to the west of the adit site in question. The pit area in question was at
one time a part of the underground mine. He arrived at the site the day
after the order was issued, and based on his expertise he would say it was
a stable wall (Tr. 265-270).
On cross-examination, Mr. Surface stated that while he was satisfied
with the stability of the slope, loose rocks could have been present on the
face of the wall (Tr. 270).
Inspector Park was recalled by MSHA and.confirmed that he was at the
mine on August 23, 1978, to ascertain whether the conditions cited in the
order were abated. He traveled the wall face area as well as the top of the
bank. He confirmed that the area marked with a "C" on photographic Exhibit
G-7 is the area which concerned him and indicated that it was a portion of
the hazard that the men were exposed to. He also marked an "X" on Exhibit
ALJ-1 as the area which concerned him, and indicated that it was an area
approximately 50 feet wide and 80 feet in height (Tr. 272276). He later testified that the circled area "C" on Exhibit G-7 did not exactly encompass the
area he had in mind (Tr. -276), and that his concern was only with portions
of the area (Tr. 281).
DISCUSSION
Procedural and Other Rulings
Party Status of the Union
At the hearing, the Oil, Chemical, and Atomic Workers International
Union, Local No. 2-24410, (OCAW) Leadville, Colorado, sought leave to intervene as a party in these proceedings. MSHA did not object, but Climax did,
and in support of its objection, Climax argues that it objects to the OCAW
local being afforded party status on the ground that while they do represent
a bargaining unit at the Climax Mine, the local does not represent the
affected miners involved in the alleged imminentdanger incident. Climax
asserts that those employees of Colo-Maaco allegedly exposed to the asserted
hazard are not members of the Union, and citing 1 MSHC 2080, June 19, 1979,
holding that the UMWA was not to be allowed party status because it did not
represent the workmen in the Magma copper mines in question (Tr. 205), argues
that OCAW should not be permitted party status in this case.
MSHA took the position that the union should be afforded party status
where there is any possibility that its employees would be exposed to any
imminent danger (Tr. 206). OCAW's representative indicated that the Union
would be satisfied with an amicus curiae status allowing it to present a
short argument and file briefs in the case, citing 1 OSMC, 1017, E.D.
Michigan (1972) (Tr. 207). OCAW was granted party status and Climax's motion
was overruled (Tr. 207-210). My ruling made at the hearing is herein
reaffirmed.

02888

Authority of the Inspectors and Alleged Citation of an Erroneous Standard
In support of its motion to dismiss, Climax argued that there is no
proof or evidence that Inspectors Park or Petty were authorized representatives of the Secretary. The motion was denied (Tr. 211), as was Climax's
assertion that the wrong section of the standard was cited (Tr. 211).
With regard to the authority of _the inspectors who issued the citations,
Climax argues in its posthearing brief that MSHA has failed to establish that
the inspectors who conducted the inspection and issued the citation and withdrawal order were in fact acting in their capacity as authorized representatives of the Secretary of Labor, and that there is nothing in the Act which
designates employees of MSHA as authorized representatives of the Secretary.
This assertion and defense is rejected. While it is true that Inspector Park
testified that he did not initially present his credentials on August 10,
1978, the record reflects that he had conducted numerous mine inspections
concerning open-pit mines, including prior inspections at the Climax Mine,
beginning on July 19, 1978. Mr. Petty testified that he and Mr. Park went to
the mine on a follow-up compliance inspection, that when they arrived they
made contact with Climax officials, and company officials accompanied them
during the inspection (Tr. 132-133). He also testified that he had issued
previous orders at the Climax Mine in his capacity as an inspector (Tr. 143).
In addition, both inspectors testified in detail as to their appointments as
inspectors, their training and duties, and I am satisfied that the record
supports a finding that they were in fact duly authorized mine inspectors
and that their inspection duties on the day in question were in complete
accord with the provisions of the Act, and my previous ruling denying
Climax's motion to dismiss on this somewhat frivolous claim is reaffirmed.
With regard to the asserted citation of the wrong standard, Climax
argued at the hearing, and in its posthearing brief, that the cited standard,
section 57.3-5, is part of the metal a?d nonmetallic metal standards for
underground mines, and since the conditions cited occurred in the open-pit
mine, the citation should be dismissed and vacated (Tr. 68-75, 147, 171-173).
MSHA's brief does not address this 'issue, but an explanation was forthcoming
from the inspectors during the hearing, and it is found at the referenced
transcript pages, and for the reasons which follow below, Climax's arguments
are rejected.
Section 57.3-5, is found under the general heading of Ground Control for
Surface Areas of Underground Mines, and section 57.3-1 specifically puts an
operator on notice that he must establish procedures for the safe control of
pit walls and banks. Mr. Petty testified that he considered the surface
vent-pipe construction site to be an extension of the underground mine, and
Part 57 specifically deals to the surface area of such an underground mine
(Tr. 171). He also testified that the correct standard was cited, and that
the vent was considered part of the underground workings since it was being
constructed to supply ventilation to the underground portion of the mine
(Tr. 147).

02888

Section 55.3-5, which is a standard found in the applicable Part 55
standards dealing with open-pit mines, is identical to the language used in
section 57.3-5, and aside from the question of which standard applies, on the
facts here presented, it would have been a simple matter for MSHA to amend
its pleadings and I cannot conclude that Climax would have been unduly
prejudiced since the two standards contain identical requirements. However,
I conclude and find that the inspectors cited the correct standard, and my
previous ruling denying Climax's assertions to the contrary is reaffirmed.
The Concept of Imminent Danger
"Imminent danger" is defined in section 3(j) of the Act, 30 u.s.c.
"The existence of any condition or practice in a coal or other
mine which could reasonably be expected to cause death or serious physical
harm before such condition or practice can be abated."
§ 802(j) as:

Section 107(a) of the Act provides as follows:
If, upon any inspection or investigation of a coal or
other mine which is subject to this Act, an authorized representative of the Secretary finds that an imminent danger
exists, such representative shall determine the extent of the
area of such mine throughout which the danger exists, and
issue an order requiring the operator of such mine to cause
all persons, except those referred to in section 104(c), to
be withdrawn from, and to be prohibited from entering, such
area until an authorized representative of the Secretary
determines that such imminent danger and the condition or
practice which caused such imminent danger no longer exists.
The issuance of an order under this subsection shall not
preclude the issuance of a citation under section 104 or the
proposing of a penalty under section 110.
The legislative history with respect to the concept of "imminent danger,"
Committee on Education and Labor, House of Representatives, Legislative
History of Federal Coal Mine Health and Safety Act of 1969 at page 44
(March 1970), states in pertinent part as follows:
The definition of an "imminent danger" is broadened from
that in the 1952 Act in recognition of the need to be concerned with any condition or practice, naturally or otherwise
caused, which may lead to sudden death or injury before the
danger can be abated. It is not limited to just disastrous
type accidents, as in the past, but all accidents which could
be fatal or nonfatal to one or more persons before abatement of
the condition or practice can be achieved. [Emphasis added.]
And, at page 89 of the report:
The concept of an imminent danger as it has evolved in
this industry is that the situation is no serious that the

02890

miners must be removed from the danger forthwith when the
danger is discovered * * *· The seriousness of the situation
demands such immediate action. The first concern is the
danger to the miner. Delays, even of a few minutes may be
critical or disastrous.
The former Interior Board of Mine Operations Appeals has held that an
imminent danger exists when the condition or practice observed could reasonably be expected to cause death or serious physical harm to a miner or normal
mining operations are permitted to proceed in the area before the dangerous
condition is eliminated. The dangerous condition cannot be divorced from
normal work activity. Eastern Associated Coal Corp. v. Interior Board of
Mine Operations Appeals, et al., 491 F.2d 277, 278 (4th Cir. 1974). The test
of imminence is objective and the inspector's subjective opinion need not be
taken at face value. The question is whether a reasonable man, with the
inspector's education and experience, would conclude that the facts indicate
an impending accident or disaster, likely to occur at any moment, but not
necessarily immediately. Freeman Coal Mining Corporation, 2 IBMA 197, 212
(1973), aff'd., Freeman Coal Mining Company v. Interior Board of Mine Operations Appeals, et al., 504 F.2d 741 (7th Cir. 1974). The foregoing principles
were reaffirmed in Old Ben Coal Corporation v. Interior Board of Mine Operations Appeals, et al., 523 F.2d 25 (7th Cir. 1975), where the court, following
Freeman, phrased the test for determining an imminent danger as follows:
[E]ach case must be decided on its own peculiar facts.
The question in every case is essentially the proximity of
the peril to life and limb. Put another way: Would a
reasonable man, given a qualified inspector's education and
experience, conclude that the facts indicate an impending
accident or disaster, threatening to kill or to cause serious
physical harm, likely to occur at any moment, but not necessarily immediately? The uncertainty must be of a nature that
would induce a reasonable man to estimate that, if normal
operations designed to extract coal in the disputed area proceeded, it is at least just as pro~able as not that the feared
accident or disaster would occur before elimination of the
danger.
In a proceeding concerning an imminent danger order, the burden of proof
lies with the applicant, and the applicant must show by a preponderance of
the evidence that imminent danger did not exist. Lucas Coal Company, 1 IBMA
138 (1972); Carbon Fuel Company, 2 IBMA 43 (1973); Freeman Coal Mining Corporation, 2 IBMA 197 (1973). However, since withdrawal orders are "sanctions"
within the meaning of section 7(d) of the Administrative Procedure Act
(5 U.S.C. § 556(d) (1970)), and may be imposed only i f the government produces
reliable, probative and substantial evidence which establishes a prima facie
case, MSHA must bear the burden of establishing a prima facie case. It
should be noted that the obligation of establishing a prima facie case is not
the same as bearing the burden of proof. That is, although the applicant

02891

bears the ultimate burden of proof in a proceeding involving an imminent danger withdrawal order, MSHA must still make out a prima facie case. Thus, the
order is properly vacated where the applicant proves by a preponderance ·of
the evidence that an imminent danger was not present when the order was
issued. See: Lucas Coal Company, supra; Carbon Fuel Company, 2 IBMA 43
(1973); Freeman Coal Mining Corporation, supra; Zeigler Coal Company, 4 IBMA
88, 82 I.D. 111 (1975); Quarto Mining Company and Nacco Mining Company,
3 IBMA 199, 81 I.D. 328, (1973-1974); Kings Station Coal Corporation, 3 IBMA
322, 81 I.D. 562 (1974).
The Seventh Circuit also noted in its Old Ben opinion that an inspector
has a very difficult job because he is primarily concerned about the safety
of men, and the court indicated that an inspector should be supported unless
he has clearly abused his discretion (523 F.2d at 31). On the facts presented in Old Ben, the court observed that an inspector cannot wait until the
danger is so immediate that no one can remain in the mine to correct the condition, nor can the inspector wait until an explosion or fire has occurred
before issuing a withdrawal order (523 F.2d, at 34). Thus, on the facts
presented in this proceeding, MSHA must show that reasonable men with the
inspector's education and experience would conclude that the condition of the
highwall above the vent adit construction site in question, a condition which
the inspector characterized as a "dangerous bank" consisting of "unconsolidated material" from which "a loose chunk fell to the working area as inspectors looked on", constituted a situation indicating an impending accident or
disaster, likely to occur at any moment, but not necessarily immediately.
Findings and Conclusions
Docket DENV 79-21-M
Imminent Danger
In this docket the question presented for determination is whether the
conditions described by Inspector Park on the face of the imminent danger
portion of the order he issued on August 10, 1978, No. 332803, constituted an
"imminent danger" within the meaning of section 107(a) of the Act. On the
face of his order, Inspector Park stated that he observed unconsolidated
material on the bank in question and that "a loose chunk fell to the working
area as inspectors looked on". At first blush, it would appear that Mr. Park
and Mr. Petty were standing near the highwall observing the men working
beneath it, and that a "chunk" of unconsolidated material fell from the highwall where the employees were working. However, Mr. Park's .testimony is that
from a distance of some 40 or 50 yards, while observing a workman handling a
cable in a manner which he believed may have been contrary to safety standards, he heard a sound which appeared to come from the highwall area where
the employees were working, and when he glanced in that direction he peripherally observed a single rock about the size of a cantaloupe rolling to its
resting place. He did not actually observe the rock dislodge or fall, and
while he stated that he observed several of the workmen in the area looking
at each other, he made no attempt to speak with them, could not identify

02892

them, and the supervisbry personnel with whom he spoke with could not confirm
that they also observed the rock in questioµ. In addition, during a period
of some 2 hours while he was at the scene he saw no other rocks fall, except
for one which he dislodged with his foot at the top of the wall and then
kicked over the edge with his foot.
The basis for Mr. Park's opim.on that the highwall conditions he
observed were hazardous was his assertion that the situation presented a
possibility that falling rock could lacerate or fracture, thereby resulting
in serious injuries to the men working at the base of the highwall. He also
initially alluded to the fact that blasting had taken place in the area
2 days before his inspection, and that coupled with changing weather conditions such as rain, ice, and freezing, he implied that these added factors
somehow contributed to the danger. However, he subsequently clarified his
testimony and indicated that any blasting would have occurred as early as
July 19, and while blasting occurred on August 10, he could not state where
it had taken place. As for any adverse weather conditions, he conceded that
none were present at the time the citation and order issued.
With regard to the incident concerning his granting permission for
several employees to re-enter the area which had been closed by his order for
the purpose of retrieving their tools and equipment, Mr. Park stated that he
permitted them to enter the "fringe" area which had been withdrawn and that
part of the asserted imminent danger area was more "imminent" than others.
Finally, Mr. Park's initial finding of an "unwarrantable failure" violation pursuant to section 104(d)(l), was modified to reflect a section 104(a)
citation after he discovered that such a finding was inconsistent with his
imminent danger finding.
Inspector Petty testified that he too observed the rock in question out
of the corner of his eye, and while he heard a sound, he could not attribute
it to the rock which he claimed had fallen. He candidly admitted that his
observation of the rock was a split second peripheral observation, and rather
than proceeding immediately to the area, he and Mr. Park waited until they
resolved the question concerning the employee handling the cable in the pit
area without proper gloves. He did not know where the rock came from or how
it fell off the wall. He too kicked a rock loose with his foot from the top
of the wall after the order issued, but it only rolled to the edge of the
wall, and he had to propel it over with another kick of his foot.
Finally, Mr. Petty expressed the view that in the majority of cases, any
highwall which is not properly scaled and has men working under is in itself
an imminent danger, but if no men were working under the wall, he would only
issue a citation for failure to scale the wall.
On the facts presented in this case, when the inspectors initially
heard and observed what they believed was a rock which had fallen from some
undisclosed location on the highwall, they did not proceed directly to that
area, but r~ther, continued about their business concerning a miner who was

D.289.3

apparently handling a power cable without wearing suitable gloves. Thus, the
assertion by Inspector Park on the face of his order that a chunk of material
fell while the inspectors looked on is a somewhat distorted and misleading
conclusion which ordinarily would lead one to believe that an accident was
likely to happen at any moment unless corrective action were taken immediately. The fact is, however, that the inspectors obviously were not concerned that the situation required their prompt attention since they did
not immediately proceed to the area. Further, once the area was withdrawn,
the inspectors permitted employees to re-enter to retrieve their tools, and
while Mr. Park stated that they only entered the "fringe" area, three
employees testified that they actually went into the adit area around and
behind the concrete form to retrieve their tools and other equipment and that
they were in the area for more than just a few minutes.
Regarding the actual conditions which existed on the highwall in question at the time the order issued on August 10, a professional engineer and
a resident geologist testifying on behalf of Climax, stated that while it was
possible that unconsolidate material may have been present, they were satisfied with the overall stability of the highwall and that it was highly
unlikely that a massive rock movement or slide would occur. Construction
Foreman Nelson testified that he checked the wall after the order issued and
found it safe, and that he discussed the conditions of the wall with his crew
and no one indicated to him that they had observed any rock fall. Assistant
Superintendent Wilmot, a man with 30 years of mining experience, while conceding that unconsolidated material can exist on any highwall, testified that
his inspections and observations of the highwall in question convinced him
that the wall was stable and competent. General foreman Whitmore testified
that he inspected the construction site, observed the highwall, and determined that it was safe. Lead man Harris testified that he and Mr. Nelson
scaled part of the wall the day before the order issued and knocked down some
loose rock but that after the order issued he scaled it again but could not
dislodge any rock.
Inspector Park testified that the 80 foot highwall was composed of sandy
materials qnd solid rock, with a variety of seams, some of which had evident
cracks • . He also observed unconsolidated and fractured rock on the upper portion of the highwall which was apparently out of the range of the 30-foot
cherry picker which had been used to scale the lower portion of the wall.
His inspection of the highwall was limited to his observations, and except
for some material which.he kicked down with his foot, during the 2 hours or
so that he was on the scene he observed no rocks or materials fall from the
highwall. And, while he alluded to the presence of some "overhanging" materials on the highwall, I take note of the fact that no mention of such a
condition is made in the order he issued.
Inspector Petty's testimony regarding the highwall conditions is consistent with Mr. Park's evaluation of the highwalls and he candidly believed
that most highwalls which are not properly scaled and with men working under
them are imminently dangerous ~ se.

02894

After careful consideration of all of the testimony and evidence
adduced in this proceeding, I cannot conclude ·that the conditions described
by Inspector Park in his order constituted an imminent danger on the highwall
above the adit construction site in question on August 10, 1978. While the
testimony by the inspectors may support a conclusion that there were some
areas of loose unconsolidated materials scattered about the upper reaches of
the highwall, including the area to the right of the adit area, as depicted
in the photographic exhibits, I simply cannot conclude from the inspector's
testimony in support of their imminent danger finding that the prevailing
conditions on the highwall presented a situation which constituted an impending accident or disaster likely to occur at any minute. I believe that
Mr. Park's real concern was over the fact that from his vantage point in the
pit, there appeared to be some loose and unconsolidated material which had
not been scaled down from the upper portion of the highwall, and that since
the vertical range of the cherry picker used for scaling was limited to a
distance of some 40 feet up the highwall, I am convinced that he believed
some other methods of scaling should have been used. I am also convinced
that Mr. Park was impressed by the 80 foot height of the highwall and that he
issued the imminent danger order as a means of insuring routine immediate
compliance with section 57.3-5, rather than any real assessment on his part
of any imminently dangerous condition. I conclude that such a use of imminent
danger orders· to achieve compliance with routine or unusual situations which
do not present an immediate threat to life and limb is an unwarranted abuse
of such orders.
On the facts presented in this case, I believe it is clear that Inspector
Park over-reacted by issuing the imminent danger order. In addition, while
it is true that his testimony in support of his order came approximately
2 years after the order issued, I find it to be somewhat colored and contradictory, particularly with respect to the discrepancy in the order which
states that a "chunk of material fell while the inspectors looked on," when
in fact it turns out that a single roe~ may have been observed rolling to its
resting place by the inspectors out of the corner of their eye from a distance of some 50 yards away. In addition, I am not too impressed by
Mr. Park's explanation concerning his initial finding of an unwarrantable
failure, and his subsequent modification of that finding, nor am I impressed
by his attempts to include weather conditions and blasting activities as part
of his initial determination of the asserted imminent danger, when in fact he
had no facts to substantiate such claims. The weather was clear at the time
the order issued, and the inspector simply did not know the extent of, or the
details of any blasting in the area. Finally, the fact that the inspectors
did not go immediately to the area where they claimed they saw a rock fall,
the fact that they failed to interview any of the workers who they believed
may have observed the rock fall, and the fact that they permitted miners to
re-enter the area after they were withdrawn, adds to the doubts which I have
concerning the presence of any imminent danger at the work site in question
at the time the order issued.

0.2895

In view of the foregoing findings and conclusions, I find that the
preponderance of the reliable and probative evidence and testimony adduced in
this proceeding simply does not support a finding that an imminent danger
existed on August 10, 1978, and the Order is VACATED.
Findings and Conclusions
Docket No. WEVA 79-24-M
Fact of Violation
This docket concerns a proposal for assessment of civil penalty filed by
MSHA seeking a civil penalty for an alleged violation of the provisions of
mandatory safety st?-ndard 30 C.F.R. § 57.3-5, 1 which provides as follows:
Men shall not work near or under dangerous banks.
Overhanging banks shall be taken down immediately and other
unsafe ground conditions shall be corrected promptly, or
the areas shall be barricaded and posted.
It is clear that while a condition or practice described by an inspector
on the face of an order or citation may not constitute an imminent danger
pursuant to section 107(a) of the Act, it may nonetheless constitute a violation of a mandatory safety standard for which a civil penalty may be assessed
pursuant to section llO(a). In these consolidated proceedings, while I have
vacated the imminent danger order issued by Inspector Park, there still
remains the question as to whether the petitioner has established by a preponderance of the evidence that the conditions described on the face of the
combined order-citation constitute a violation of section 57.3-5.
The conditions described by Inspector Park which are relevant to any
determination as to whether section 57.3-5 has been violated are~ (1) his
characterization of the highwall bank as dangerous, and the assertion that men
were working near it; (2) his asserted observations of unconsolidated material
on the bank; and (3) the asserted presence of loose rock in the bank.
Although he testified that he observed certain overhanging areas on the bank,
no mention of that condition is made on the face of the order-citation, and I
have given his testimony no weight in this regard, nor will I consider his
after-the-fact testimony concerning the presence of any overhangs as any form
of an amendment to the charges as cited on the face of the citation.
The record adduced in this case supports a finding that in certain areas
and locations along the extent of the highwall bank in question loose rock
and other unconsolidated materials were present. Respondent's evidence establishes that while some scaling took place the day before the citation issued,
it was limited to the lower 40 feet of the bank because of the operationa..l
limitations of the cherry picker used for this chore. Although respondent's
witness Wilmot testified as to certain procedures used for scaling highwalls
through the use of a shovel bucket and the establishment of a "catch" area,
I am not persuaded that respondent has established that this was in fact done

on the day before the citation issued and that all loose and unconsolidated
materials had been taken down. As a matter of fact, Mr. Wilmot candidly
admitted that such loose materials and rocks are present on all highwalls.
Further, while Climax's engineers testified that the stability of the bank
was such that any sort of large rock movement was highly unlikely, both
Mr. Matheson and Mr. Surface conceded that loose materials and rocks may have
been present on the wall, and the crew that scaled the wall candidly admitted
that they did not scale above the 40-foot height of the wall.
• I find that petitioner MSHA has established that there were several
areas on the highwall above and to the right of the adit construction site in
question, which contained some loose rocks and unconsolidated materials which
had not been scaled, and that the men working at the adit were working near
those areas. I conclude that such unscaled loose and unconsolidated materials as shown in Exhibits G-7 and G-8 constitute an unsafe ground condition
within the meaning of section 57.3-5, and the failure of the respondent
Climax to insure that the area was scaled of such materials constitutes a
violation of the cited standard. Specifically, I find that the failure by
Climax to scale the upper 40 foot portion of the highwall in question to
insure that all loose and unconsolidated materials were removed while the
crew was working at the adit construction site in question, constituted a
failure on its part to insure that such unsafe ground conditions were promptly
corrected. Accordingly, I find that petitioner MSHA has established a violation of section 57.3-5, and the section 104(a) citation is AFFIRMED.
Gravity
I find that the violation in this case was serious. Although I am not
totally convinced that the construction crew working at the adit construction
site were directly in a position to receive serious ~njuries from falling
rock on the day in question, the fact is that the presence of loose unconsolidated materials above and nearby their work site presented a potential
hazard to them should the materials shift or fall. In my view, the intent of
the cited standard is to insure that all such identifiable material is scaled
and removed so as to preclude its falling or bouncing in the area where men
might be working.
Negligence
While the record reflects that the adit construction site involved construction work being carried out by one of Climax's contractors, the primary
responsibility for insuring a safe work site for the workers there rested
with Climax, and I am convinced that this was in fact the case since
Mr. Wilmot went through great detail in establishing the procedures utilized
by Climax to scale all highwalls on the mine site. As a matter of fact~ the
record reflects that when the contractor pointed out several rocks which presented a potential hazard, Climax had them taken down. I believe that Climax
had a duty to inspect the highwall and to scale it in its entirety. Its
failure to completely scale and remove all materials, particularly on the

02897

upper 40 foot portion of the bank, resulted from Climax's failure to take
reasonable care to prevent the cited conditions, and I conclude and find that
this constitutes ordinary negligence.
Good Faith Compliance
The record supports a finding that Climax exercised good faith com~
pliance in achieving abatement, and I take note of the fact that abatement
was achieved in this case by the installation of a somewhat elaborate netting
system to contain all of the material above the adit construction site.
Respondent's abatement efforts in this regard have been considered by me in
the assessment of a civil penalty for the citation in question.
Prior History of Violations
Respondent Climax's prior history of violations is reflected in Exhibit
G-4, an MSHA computer printout reflecting 167 paid violations for the 2-year
period covering August 11, 1976, through August 10, 1978. I take note of the
fact that the prior history of violations contains no prior violations of
section 57.3-5, and for a large operator, I cannot conclude that respondent's
prior history in indicative of a poor history of violations, and that fact is
also taken into consideration by me in the assessment of the civil penalty in
this case. I have also considered the fact that the adit construction site
was under the direct supervision of a contractor and that none of Climax's
employees were exposed to a hazard. In this regard, the "independent contractor" question is not an issue in this case since the state of the law at
the time this citation was issued was such as to hold the mine operator-owner
accountable for citations resulting from a contractor's failure to comply with
a mandatory standard, and Climax's counsel candidly recognized the fact that
Climax, rather than the contractor, is in fact the responsible party.
Size of Business and Effect of Civil Penalty on Respondent's Ability to
Remain in Business
The parties stipulated that respondent Climax is a large mine operator
and that a civil penalty assessment will not adversely affect its ability
to remain in business. I adopt this stipulation as my finding on this issue.
Penalty Assessment
It is clear that I am not bound by the initial proposed civil penalty
arrived at by MSHA's assessment procedures and that I may assess a penalty
de novo based on my consideration of the record adduced at the hearing in
this proceeding. Accordingly, based on the entire record as a whole, and
taking into account Climax's prior history of violations and its somewhat
extraordinary efforts in achieving abatement in this case, I conclude that
a civil penalty of $800 is appropriate in the circumstances. Accordinly,
respondent Climax is assessed that amount for the section 104(a) citation
which has been affirmed in this case.

02898

ORDER
Respondent Climax IS ORDERED to pay a civil penalty in the amount of
$800 within thirty (30) days of the date of this decision in satisfaction of
Citation No. 322803, issued on August 10, 1978, for a violation of mandatory
standard 30 C.F.R. § 57.3-5. Upon receipt of payment by MSHA, these proceedings are DISMISSED. It is further ORDERED that the section 107(a) imminent
danger order issued on August 10, 1978, is VACATED.

.,

/;r~;I
/J
/,..,;,
(//
..

~orge

Koutra
Adminis rative Law Judge

~

Distribution:
James R. Cato, Esq., U.S. Department of Labor, Office of the Solicitor,
911 Walnut St., Kansas City, MO 64106 (Certified Mail)
Jerry R. Atencio, Esq., U.S. Department of Labor, Office of the Solcitor,
1585 Federal Office Bldg., 1961 Stout St., Denver, CO 80294 (Certified
Mail)
Thomas Bastien, Harvey P. Wallace, Esqs., Tallmadge, Tallmadge, Wallace &
Hahn, Suite 2400, 717 17th St., Denver, CO 80202 (Certified Mail)
W. Michael Hackett, Esq., Climax Molybdenum Co., 13949 West Colfax Ave.,
Golden, CO 80401 (Certified Mail)
John R. Tadlock, Esq., Oil, Chemical & Atomic Workers Int'!. Union,
1636 Champa St., Denver, CO 80202 (Certified Mail)
David A. Jones, Jr., President, James A. Kasie, Oil, Chemical & Atomic
Workers Int'!. Union, Local 2-4410, P.O. Box 949, Leadville, CO 80461
(Certified Mail)

"128°.. J .'.1_

v

FEDERAL .MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

9 OCT 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

'Docket No. WILK 79-24-PM
A.O. No. 43-00134-05001

v.
Oerby Granite Quarry & Mill
DERBY GRANITE, INC.,
Respondent
DECISION
Appearances:

Michael D. Felsen, Attorney, U.S. Department of Labor,
Boston, .Massachusetts, for the petitioner.

Before:

Judge Koutras
STATEMENT OF THE CASE

This proceeding concerns a proposal for assessment of civil penalties
filed by the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
charging the respondent with four alleged violations of certain mandatory
safety standards found in Part 56, Title 30, Code of Federal Regulations.
Respondent answered and contested the proposed penalty assessments and
the case was scheduled for hearing at Montpelier, Vermont, on September 17,
1980. Petitioner appeared at the hearing but the respondent did not. Under
the circumstances, the hearing proceeded without him and petitioner presented
testimony and evidence in support of the citations and its proposal for
assessment of civil penalties.
Issues
The principal issues presented in this proceeding are: (1) whether
respondent has violated the provisions of the Act and implementing regulations
as alleged in the proposals for assessment of civil penalties filed in this
proceeding, and, if so, (2) the appropriate civil penalties that should be
assessed against the respondent for the alleged violations based upon the
criteria set forth in section llO(i) of the Act.

02JOO

In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty
to the size of the business of the operator charged, (3) whether the operator
was negligent, (4) the effect on the operator's ability to continue in business, (5) the gravity of the violation, and (6) the demonstrated good faith
of the operator in attempting to achieve rapid compliance after notification
of the violation.
Applicable Statutory and Regulatory Pr..,..,isions
1. The Federal Mine Safety and Health Act of 1977, Pub. L. 95-164,
30 u.s.c. § 801 ~ ~·
2.

Section llO(i) of the 1977 Act, 30 u.s.c. § 820(i).

3.

Commission Rules, 29 C.F.R. § 2700.1

et~·

Discussion
The citations issued in this proceeding are as follows:
104(a) Citation No. 211881, May 4, 1978, 30 C.F.R. § 56.14-1: "Mandatory standard 56.14-1 was not complied with in that a guard was not provided
on the rope drum gears of the wooden derrick hoist."
104(a) Citation No. 211882, May 4, 1978, 30 C.F.R. § 56.12-23: "Mandatory standard 56.12-23 was not complied with in that the 440 volt energized
primary wooden derrick hoist turn meter brushes were not guarded to prevent
contact by persons."
104(a) Citation No. 211886, May 4, 1978, 30 C.F.R. § 56.16-5: "Mandatory
standard 56.16-5 was not complied with in that compressed gas cylinders were
not secured in the hoist room."
104(a) Citation No. 211895, May 5, 1978, 30 C.F.R. 56.15-4: "Mandatory
standard 56.15-4 was not complied with in that the mill foreman was not
/
wearing safety glasses while breaking stone."
Petitioner's Testimony and Evidence
MSHA inspector John Rouba testified as to his training and experience,
and stated that prior to the issuance of the citations in question during the
course of an inspection at respondent's mining operation, he had previously
inspected the mine and he detailed the dates of those inspections (Tr. 10-12;
Exhs. P-a, P-b). He described the mining operation as a granite mine, and
indicated that the operation consists of mining granite in "block" form
approximately 8 feet long and 4 feet thick. The quarried granite is removed
from the quarry by means of a derrick hoist and either stockpiled in the
storage yard or stored in trucks for sale and transportation to quarry

,. .
u"2 jQl

customers. The operation also includes a milling operation on the mine
property where some of the mined granite is sawed into blocks and finished
and manufactured into curbing or monumental stone. Some of the granite is
also used for stone chipped to a customer's specifications. He was advised
and informed that some of the mined granite products from the quarry are
sold and shipped to Canadian buyers and that some is shipped to buyers in
New York and New Jersey (Tr. 12-14). He also indicated that sometime in
July of 1980, respondent sold his quarry business and no longer operates
the mine.
Inspector Rouba testified that as of May 4, 1978, MSHA's records reflect
that the mine in question employed 31 employees, that it is located in Derby,
Vermont, some 5 miles or so south of the Canadian border, and Exhibit P-2(a),
a mine profile, ref.lects that the mine operated 5 days a week during one
9-hour shift each day (Tr. 14; Exhs. P-1, P-2(a)).
Inspector Rouba confirmed that he issued each of the citations in question in this proceeding during the course of an inspection at the mine on
May 4, 1978, and he indicated that mine owner Bianchi accompanied him during
the inspection. The unguarded drum gears on the derrick hoist were adjacent
to a travelway and he identified a copy of a sketch he prepared indicating
the location of the area in question (Exh. P-7). The derrick was located in
a hoist room, and he indicated that a hoistman is on duty in the room to
operate the hoist and that as many as seven men regularly traveled through
the area and that the men usually ate their lunch in the hoist room. The
unguarded gears presented a potential hazard to the men who could have
slipped or fallen into the unguarded gear pinch point and received serious
injuries while walking along the travelway which had a clearance of some
20 inches on one side of the hoist and some 30 inches on the opposite side.
Mr. Rouba believed that the respondent should have been aware of the guarding
requirements of section 56.14-1 because a second hoist located in the hoist
room had its gears guarded and the respondent had been previously cited for
other equipment guarding violations discovered during previous inspections
(Tr. 23-28; Exh. P-2(b)). Mr. Rouba also identified several photographs of
the hoist in question taken by him on September 10, 1980, showing the gears
and the location of the derrick hoist before it was removed from the hoist
room and dismantled (Exhs. P-4 through P-6).
Mr. Rouba stated that respondent exercised rapid good faith compliance
by installing a guard on May 5, 3 days in advance of the May 8, date that
he initially fixed for abatement (Exh. P-8; Tr. 29).
Regarding Citation No. 211882 concerning the unguarded derrick hoist
turn meter brushes, Inspector Rouba identified two recent photographs of the
motor electrical connections which he was concerned with and he indicated
that the location of the motor in the proximity of the travelway, coupled
with the fact that miners regularly passed through the area, presented a shock
hazard if they were to contact the unguarded connectors. The unguarded motor
was in plain view and he believed that the respondent should have been aware
of the hazard.and the fact that a guard was required. Abatement was achieved

.1?c.io2
\.-;1...J

the day after the citation issued and 3 days prior to the date he fixed for
abatement and he considered this to be rapid good faith compliance (Tr. 3348; Exhs. P-7, P-10 through P-12).
Mr. Rouba stated that Citation No. 211886 concerning the unsecured compressed gas cylinders involved only one such cylinder which he observed
standing upright on the hoist room floor and it was not secured in any way to
prevent it from being struck or knocked over. Failure to secure it in any
way presented a hazard of the valve being struck and damaged by a tool. He
did not determine whether the cylinder was full or empty and he described it
as being approximately 5 feet high. He also indicated that men regularly
passed through the area, and he stated that the cylinder was not in use but
was either awaiting transport into the quarry or out of the hoist room to a
storage area, but he was not sure as to which was the case. Abatement was
achieved within the 50 minutes which he fixed by securing the cylinder against
a wall with a rope. He believed the respondent should have been aware of the
requirements of section 56.16-5, because he had previously been cited for
identical violations (Tr. 48-57; Exhs. P-2(b), P-13).
Inspector Rouba identified the mill foreman without safety glasses as
Ronald Le Clair, and he indicated that he was breaking and chipping stone
when he observed him. The foreman had no safety glasses of his own on his
person and had to borrow a pair from another employee. Abatement was achieved
immediately, and Mr. Rouba indicated that respondent had previously been cited
for safety glasses violations (Tr. 60; Exhs. P-14, P-2(b)). In support of his
contention that the respondent's milling operation was owned and operated by
the respondent, the inspector identified an MSHA accident report, Form 7000-1,
reflecting that the accident (unrelated to the citation in question) occurred
at respondent's mill or plant. The form is signed by respondent Bianchi's
wife and that form reflects that respondent Derby Granite, Incorporated, owns
the Derby Quarry and Plant (Tr. 58-60; Exh. P-15).
Findings and Conclusions
Failure of Respondent to Appear
I consider respondent's failure to enter an appearance in this matter to
be a waiver of any further rights on his part to be heard. The record
reflects that respondent received the two notices of hearing issued by me in
this proceeding. In addition, although respondent's initial answer to the
petitioner's proposals for assessment of civil penalties was not timely filed,
prompting a show-cause order to be issued by Judge Broderick proposing to
hold him in default, upon further consideration of his answer, and out of
deference to respondent's apparent failure to comprehend the consequences of
his failure to file a timely answer, I accepted his late-filed answer and
accommodated him with a hearing site within reasonable commuting distance of
the mine. Under these circumstances, I find that respondent has been given
more than an adequate opportunity to be heard, but he obviously has failed to
take advantage of it. Accordingly, I conclude that respondent has waived his
right to any further hearing and that the issuance of any show-cause order

02903

would be a fruitless gesture. I have considered this case de ~ and my
decision in this regard is made on the basis of the evidence and testimony of
record as presented by the petitioner in support of its case at the hearing.
Fact of Violations
I conclude and find that petitioner's testimony and evidence establishes
the fact of violation as to each of the citations issued by the inspector in
this proceeding. The conditions described on the face of each citation are
supported by his testimony and the conditions establish violations of each
of the cited mandatory safety standards. The citations are therefore AFFIRMED.
Negligence
I find that the respondent failed to exercise reasonable care to prevent
the conditions cited by the inspector and which resulted in the issuance of
the citations in question and that such a failure on respondent's part constitutes ordinary negligence.
Gravity
With the exception of the citation for the unsecured gas cylinder, I
find that the testimony of the inspector supports a finding that Citation
Nos. 211881, 211882, and 211895 were serious violations. The conditions
described in each of these citations, coupled with the inspector's testimony,
establish that they exposed workers to the possibility of serious injuries.
As for the one unsecured cylinder, I find that the possibility of a tool
striking the gas valve to be highly remote, and since the inspector failed to
determine whether the cylinder was full or empty, I have no basis for finding
that the situation was hazardous. The cylinder was not in use, and there is
no indication that it was located near or in the proximity of any travelway
where it may have been in a position to topple over and strike someone.
Under the circumstances, I conclude that Citation No. 211886, was nonserious.
I also take note of the fact that while the citation refers to unsecured
cylinders, the inspector candidly admitted that only a single cylinder was
present.
Good Faith Compliance
The record supports a finding that Citation Nos. 211881, 211882, and
211895, were rapidly abated before the time fixed by the inspector, and that
Citation No. 211886 was abated within the time fixed by the inspectors.
Respondent's compliance in this regard has been considered by me in the
penalties assessed for the citations which have been affirmed.
History of Prior Violations
Inspector Rouba stated that the respondent has a poor compliance record
and that MSHA's records reflect that for the period prior to the issuance of
the citations in question, respondent was issued 264 notices .of violations

02904

and 27 orders of withdrawal (Exh. P-2(a)). In.addition, Mr. Rouba stated
that during his inspection of May 4, 1978, he issued 15 additional citations
and one order for various violations but he was unaware of the current status
of those citations or whether or not civil penalties have been assessed •.
Size of Business and Effect of Civil Penalties on Respondent's Ability to
Remain in Business
I find that respondent conducted a small-to-medium-sized mining operation, and since he did not appear at the hearing, there is no information
that the civil penalties assessed in this case will adversely affect the
respondent's ability to continue in business.
Penalty Assessments
Petitioner's counsel asserted that the proposed civil penalties advanced
in this case accurately reflect, and take into account, an evaluation· of all
of the statutory criteria found in section llO(i) of the Act, and that it is
petitioner's position that as a minimum, those proposed assessments should be
affirmed.
Although the record establishes that respondent's history of prior violations is not a good one for an operation of its size, I have considered the
fact that respondent achieved rapid and timely abatement of the citations in
question, that the citations were issued over 2 years ago, less than 2 months
after.the effective date of the Act, and that re~pondent has apparently sold
his business and no longer operates the quarry. Under the circumstances, I
conclude that the proposed penalties are reasonable and they are accepted and
affirmed as the civil penalties assessed and imposed by me in this matter, as
as follows:
Citation No.

Date

30 C.F.R. Standard

Assessment

211881
211882
211886
211895

5/4/78
5/4/78
5/4/78
5/4/78

56.14-1
56.12-23
56.16-5
56.15-4

$106
90
78
130

ORDER
Respondent IS ORDERED to pay civil penalties in the amount of $404 within
thirty (30) days of the date of this decision.

A

/?/-#;~·.

" ~~outta'l"~
Administrative Law Judge

Distribution:
Michael D. Felsen, Esq., U.S. Department of Labor, Office of the
Solicitor, JFK Federal Bldg., Boston, MA 02203 (Certified Mail)
Eirio Bianchi, Derby Granite, Inc., P.O. Box 136, Derby, VT 05829
(Certified Mail)

"2(JnC
\..!
vUCi

FEDERAL MINE SAFETY AND HEALTH REVIEW tO~MISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210111112

l 0 OCT 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF BOBBY D. SMITH,
Complainants

Complaint of Discrimination
Docket No. KENT 80-102-D
No. 1 Mine

v.
MULLIN CREEK COAL. CO., INC.,
AND KENNETH STANLEY,
Individually,
Respondents
DECISION
Appearances:

William F. Taylor, Attorney, U.S. Department of Labor,
Nashville, Tennessee, for the Complainants;
Charles Lowe, Attorney, Pikeville, Kentucky, for the
Respondents.

Before:

Judge Koutras
Statement of the Case

This is a discrimination proceeding initiated by the Secretary
against the respondents pursuant to section 105(c)(l) of the Federal
Mine Safety and Health Act of 1977, charging the respondents with
unlawful discrimination against complainant Bobby Smith for exercising
certain rights afforded him under the Act. Mr. Smith was discharged
by the respondent on October 22, 1979, but was subsequently reinstated
on December 18, 1979, by Order of Chief Judge Broderick pending final
adjudication of his complaint.
Respondent filed a timely answer denying the allegations of
discrimination, and pursuant to notice, a hearing was convened at
Pikeville, Kentucky, during the term September 9-10, 1980, and the parties
appeared and participated fully therein.

12°07
~.....

.,:J

.

Discussion
The hearing record adduced in this case reflects that complainant
Smith has been regularly employed at the mine since his reinstatement
on December 18, 1979, that he is considered a good employee by mine
management, and that he presently enjoys a good working relationship
at the mine with mine management (Tr. 204). Further, the record
reflects that Mr. Stanley is no longer employed by the respondent
mining company, and the Secretary conceded that the testimony and
evidence adduced during the course of the hearing in support of the
complaint does not support a finding that Mr. Stanley discriminated
against Mr. Smith (Tr. 200). Accordingly, counsel agreed that Mr. Stanley
should be dismissed as an individual party-respondent and he was dismissed
from the case from the bench.
At the conclusion of the Secretary's case, respondent's motion to
dismiss the complaint was denied. Shortly after the initiation of
respondent's defense, the parties requested a bench conference for the
purpose of proposing a settlement of the case. Pursuant to an agreement
by the parties, including Mr. Smith, the settlement agreed to is as
follows (Tr. 272-274):
1.

Mr. Smith will be permanently reinstated to his position
which he has reoccupied since his temporary reinstatement
on December 18, 1979.

2.

Mr. Smith will be paid $1,000 by the respondent as
compensation for his back wages during the period that
he was off the payroll.

In view of the proposed settlement of the matter, the complainants,
including Mr. Smith, requested leave to wi_thdraw the complaint and
that I dismiss the case (Tr. 273).
Conclusion
After full consideration of the record adduced in this proceeding,
including the transcript of the testimony presented by the witnesses
who testified at the two-day hearing session of September 9 and 10, 1980,
and the settlement agreement entered into by the parties, I conclude
that the settlement disposition of this dispute is a reasonable and fair
resolution of the matter and that approval of same is in the public
interest. It seems clear to me that both Mr. Smith and the respondent
are satisfied with the settlement disposition of this case, and the Secretary
is in accord with the agreement.
ORDER
;rn view of the foregoing, the proposed settlement d·isposition of
this matter is APPROVED, and the complainants' motion to withdraw and
dismiss the complaints are GRANTED.

~~fta~
:J2908
Administrative Law Judge

Distribution:
William F. Taylor, Esq., U.S. of Department of Labor, Room 280 U.S.
Courthouse, 801 Broadway, Nashville, TN 37203 (Certified Mail)
Charles E. Lowe, Esq., Lowe, Lowe & Stamper, 220-1/2 Second St.,
Pikeville, KY 41501 (Certified Mail)
Bobby D. Smith, General Delivery, Pinsontork, KY 41555 (Certified Mail)

.12ar;q
\,, ·.Ju·-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGIN1A 22041

t 0 OCT 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceedings
Docket No. YORK 79-10-M
A.C. No. 30-00006-05002

Petitioner

v.
Docket No. YORK 79-76-M
A.C. No. 30-00006-05005

ATLANTIC CEMENT COMPANY, INC.,
Respondent

Ravena Quarry and Plant
DECISION
Appearances:

William Gonzalez, Esq., Office of the Solicitor, U.S. Department
of Labor, New York, New York, for Petitioner;
Howard Estock, Esq., Clifton, Budd, Burke & DeMaria, New York,
New York, for Respondent.

Before:

Judge Meli ck

These consolidated cases are before me upon petitions for assessment of
civil penalties under section llO(a) of the Federal Mine Safety and Health Act
of 1977 (30 u.s.c. § 801 et seq., hereinafter the "Act"). The general issue
in these cases is whether~tlantic Cement Company, Inc. (Atlantic) has violated provisions of the Act and its implementing regulations and, if so, what
are the appropriate civil penalties to be assessed. An evidentiary hearing
was held in Albany, New York, on April 8, 1980.
I.

Docket No. YORK 79-10-M
A.

Uncontested Citations

Petitioner moved to settle all citations in this case except Citation
Nos. 205218, 205244 and 205252. MSHA supported the reductions in penalty for
the reasons set forth below:
Citation No. 205219 charges one violation of 30 C.F.R. § 56.12-8
(requiring the adequate insulation of power wires and cables where they pass
into or out of electrical compartments). MSHA maintains that the condition
cited, i.e., the wiring- was not properly connected where it entered a junction
box because a locking nut was missing, could not have been known or predicted
and occurred due to circumstances beyond the operator's control. It further

:12 ,. "'! n

l ..- •

'.:1.l. '.)

contends that injuries were improbable in light of the fact that the junction
box was not located where employees worked and that the possible hazard of
electrical shock could not occur unless energized wires were actually pulled
from the junction box and then contacted by an employee. A reduction in penalty from $48 to $26 is proposed.
Citation No. 205242 charges one violation of 30 C.F.R. § 56.11-12
(requiring the guarding of openings near travelways through which men or
material may fall). MSHA now claims that the probability of injuries due to
the cited condition, i.e., the absence of a toeboard around a hoist platform,
was remote in that the platform was rarely used. It further maintains that
Atlantic exercised extraordinary good faith in abating the con·dition inasmuch
as a repairman immediately installed a 4-inch toeboard around the affected
area. A reduction in penalty from $60 to $38 is proposed.
Citation No. 205246 charges one violation of 30 C.F.R. § 56.14-1
(requiring the guarding of exposed moving machine parts). MSHA now maintains
that the operator was not negligent because it was unaware that an appropriate
guard could be obtained for the radial arm saw in question. MSHA also asserts
that Atlantic took extraordinary steps to gain compliance by immediately purchasing and installing a guard for the cited saw. A reduction in penalty from
$90 to $44 is proposed.
Citation No. 205249 charges one violation of 30 C.F.R. § 56.9-3 (requiring brakes on powered mobile equipment). MSHA now asserts that injuries from
the cited condition, i.e., the existence of an inoperative emergency brake on
a forklift truck, were unlikely since the footbrakes were functioning and the
forklift traveled at only a slow rate of speed. A reduction in penalty from
$60 to $38 is proposed.
Citation Nos. 205245, 205250, 205253, and 205256 each charge a violation
of 30 C.F.R. § 56.12-25 (requiring the grounding of metal-encasing electrical
circuits). MSHA now maintains that in each instance Atlantic was not negligent since the conditions cited were essentially hidden in nature. MSHA also
contends that Atlantic exercised extraordinary good faith in abating the violations by immediately removing the cited equipment from service. A reduction
in penalty from $56 to $22, from $56 to $26, from $60 to $26, and from $60 to
$22 is proposed for the citations, respectively.
Citation No. 205254 charges one violation of 30 C.F.R. § 56.12-8 (requiring the adequate insulation of power wires or cables where they pass into or
out of electrical compartments). MSHA maintains that injuries from the cited
condition were improbable and that the broken conduit was not readily visible
thereby reducing the operator's negligence. MSHA further claims that Atlantic
immediately removed the defective equipment from service. A reduction in penalty from $48 to $24 is proposed.
Although I do not necessarily accept the rationale offered by MSHA in
support of the proposed settlement, r'nevertheless conclude based on Petitioner's representations and the documentation submitted that the settlement
is appropriate under the criteria set forth in section llO(i) of the Act.

B.

Contested Citations

Atlantic contests both the existence of a violation and the penalty proposed for Citation No. 205252 but contests only the proposed penalty with
respect to Citation Nos. 205218 and 205244.
Citation No. 205218 alleges that Atlantic violated the provisions of
30 C.F.R. § 56.14-1 in that the troughing idlers on the west side of the
No. 4 clinker feeder belt were not guarded. The cited standard provides that
"gears; sprockets; chains; drive, head, tail, and takeup pulleys; flywheels;
couplings; shafts; sawblades; fan inlets; and similar exposed moving machine
parts which may be contacted by persons and which may cause injury to persons
shall be guarded." According to MSHA Inspector Thomas Rezsnyak, the troughing idlers at issue here were located some 43 to 62 inches above floor level
thereby creating pinch points at a location accessible to employees. He concluded that Atlantic was negligent in allowing this condition to exist because
"they should have known of the condition." Since Atlantic abated the condition within 2 hours of the citation, however, Rezsnyak deemed the abatement
effort as "extraordinary." While Atlantic does not deny the existence of the
cited violation, Ralph Stresing, Atlantic's safety engineer, testified that
the same condition had existed at the time of a previous MSHA inspection only
6 months before and that Atlantic had not then been cited. Stresing emphasized, moreover, that no walkway existed on the side of the belt cited and
that no employees would actually be exposed to the hazard since a front-end
loader known as a "Bobcat" was used to clean up spillage under the feeder
belt.
The failure of a previous inspector to have cited this condition does
reflect in my opinion upon the operator's negligence. If the condition was
in fact as serious as claimed by Inspector Rezsnyak and one therefore that
should have been known to the operator, I cannot understand why this hazard
was not discovered on a previous inspection. Under the circumstances, I cannot conclude that the operator was so negligent as suggested by MSHA. Moreover, I accept Stresing's testimony that the area cited was one having only
limited employee access. The gravity of potential injuries is accordingly
greatly diminished. I accord greater weight to the testimony of Mr. Stresing
in reference to this violation inasmuch as he demonstrated, and understandably
so, a much more thorough and intimate knowledge of the operations surrounding
the cited condition. A pe~alty of $25 is appropriate.
Citation No. 205244 also charges a violation of 30 C.F.R. § 56.14-1.
The cited idler rollers on the clinker belts were described as being only
31 inches off the ground and guarded only on the outside. According to
Inspector Rezsnyak, at least one employee went into the area once a day and
could suffer a broken hand or arm if caught in the exposed rollers. Stresing
pointed out, however, that injuries were unlikely ina~much as the exposed
area was difficult to reach and that employees moving about the area would
ordinarily ube other protected cross-overs. Stresing also maintained that
injuries were unlikely because there would be little pressure between the
roller and the belt and claimed that few, if any, sharp metal splices existed

in the belt. Stresing did admit, however, that there was some degree of
hazard if an employee's arm did come in contact with the exposed rollers. I
accept Stresing's testimony, for the reasons previously given, that employee
exposure to the cited condition would be minimal. A penalty of $50 is
appropriate.
Citation No. 205252 charges that temporary wiring for outside lighting
on the No. 6 pier was in violation of 30 C.F.R. § 56.12-30 since the ground
wire was severed and wiring was exposed outside of the conduit. The cited
standard requires that when a potentially dangerous condition is found it
shall be corrected before equipment or wiring is energized. Atlantic
admitted the facts as stated in the citation but according to Robert Masner,
its chief electrician, the condition presented no hazard because the building
was in fact grounded by its ironwork and ground rods located at various
points. The conduit in question was in fact connected to the building ground
and therefore, argued Masner, there was no danger. In this technical area,
I must accord greater weight to the testimony of Masner than to that of the
inspector because of Masner's clearly superior expertise as an electrician.
Accordingly, I conclude that the cited condition was not in fact potentially
dangerous. There is, therefore, no violation and Citation No. 205252 is
therefore vacated.
II.

Docket No. YORK 79-76-M
A.

Uncontested Citations

At hearing, MSHA presented a proposal for settlement with respect to
Citation Nos. 205307, 205308, 205311, 205312 and 205317. Citation
Nos. 205307 and 205312 each charge one violation of 30 C.F.R. § 56.14-1
(requiring that power wires and cables be adequately insulated where they
pass through electrical compartments). · MSHA now maintains that the condition
alleged in Citation No. 205307, i.e., that the conduit carrying energized
wiring for certain.lighting circ~its was broken in two locations, was located
so that it afforded only minimal exposure of the hazard to employees. The
area was checked only once a week and only for a brief period by one employee.
MSHA therefore maintains that the gravity of the cited condition should be
accordingly reduced. A reduction in penalty from $305 to $150 is proposed.
In Citation No. 205312, MSHA charged that a sealed tube carrying the
energized wires for the light fixture located above the east side of the
generator was broken where it left the junction box and where it entered the
light fixture. According to the Secretary, an employee would be exposed only
briefly to this condition once a week and therefore petitions for a reduction
in the penalty from $305 to $150.
Citation Nos. 205308, and 205311 each charge one violation of 30 C.F.R.
As to
the former citation, MSHA now maintains that the subject return idler on belt
No. 7 had previously been guarded but that the guard had been knocked off and
§ 56 •.14-1 (requiring the guarding of exposed moving machine parts).

was not discovered by the operator. HSHA also maintains that exposure to the
hazard would have been quite brief to only one employee once a week. A
penalty reduction from $345 to $170 is thus proposed.
With respect to Citation No. 205311, MSHA now maintains that although
the cited equipment was not in fact guarded as required, the exposure of
employees to the hazard was quite minimal. According to MSHA, an employee
would pass the hazardous area at least once a day but only to make visual
checks and would not make repairs unless the machine was shut down. A
reduction in penalty from $345 to $170 is therefore proposed.
Citation No. 205317 charges one violation of 30 C.F.R. § 56.16-5
(requiring that compressed and liquid gas cylinders be secured in a safe
manner). While the cited condition did exist in that a propane cylinder used
to supply fuel to a heater inside the cab of a yard locomotive was not secured
to prevent accidental damage to ·the exposed regulator, the likelihood of
injuries was considered improbable. The cylinder was laying on its side and
the locomotive in question was not used for 2 or 3 months at a time. A reduction in penalty from $240 to $120 is proposed.
Although I do not necessarily accept the rationale offered by MSHA in
support of the proposed settlement, I nevertheless conclude based on Petitioner's representations and the documentation submitted that the settlement
is appropriate under the criteria set forth in section llO(i) of the Act.
B.

Contested Citations

While Atlantic does admit that the violations in fact did occur as
charged in Citation Nos. 205306, 205309, 205314 and 205318, it questions
the amount of penalties assessed for each of these violations. Citation
No. 205306 charges one violation of 30 C.F.R § 56.4-24(c). The standard
requires that fire extinguishers and fire suppression devices be replaced
with a fully charged extinguisher or device or recharged immediately after
any discharge is made. There is no question that the gauge on the cited
portable fire extinguisher indicated that it was in a discharged condition.
There is also no dispute that the extinguisher was located near a station
used to unload coal and indeed that there had recently been a fire at that
location that had in fact destroyed the unloading station. According to
Rezsnyak, there would be a danger if an employee attempted to use the discharged extinguisher, from being too near a fire without effective means of
extinguishing it. He thought the operator should have known of the condition of the fire extinguisher since it was located in plain view.
Atlantic does not deny these allegations but maintains that several
factors should be considered to reduce the amount of penalty including: (1)
the existence of a company policy requiring the reporting, and replacement,
of discharged extinguishers and, (2) the company practice of having an outside contractor service the fire extinguisher once a month. It is apparent,
however, because of the violation in this case, that such procedures have
not been adequate. I therefore reject Atlantic's claims of "no negligence,"

~~291
\. '
......rl

·-

but I do find reduced·negligence because of these procedures. Atlantic also
speculates that temperature and humidity could have affected the gauge on the
fire extinguisher. It offered no affirmative evidence to support the contention, however, and I therefore reject it as purely speculative. A penalty of
$180 is appropriate.
Citation No. 205314 charges one violation of 30 C.F.R. § 56.12-25
(requiring that all metal-enclosing electrical circuits be grounded or provided with equivalent protection). There is no dispute that the ground wire
inside the power cable of the Black and Decker "nibbler" was broken and could
cause electrical shock under certain conditions. Atlantic contends, however,
that it was not negligent in that the cited tool had passed a continuity test
within 1 month before the inspection and that .the condition of the tool on
the day of the inspection was such that continuity could be obtained by
manipulating the molded plug of the "nibbler". In light of this undisputed
evidence from Atlantic, I do consider that its negligence is somewhat reduced
and the penalty therefore should accordingly be mitigated. A penalty of $180
is appropriate.
Citation No. 205309 charges one violation of 30 C.F.R. § 56.9-88(a)(2)
in that the Model D-8 Caterpillar bulldozer having a roll-over protective
structure was not equipped with the required seat belt. Inspector Rezsnyak
pointed out that should the bulldozer roll over, the operator could be killed
by hitting the steel roll-over bar. Although he found the hazard to be
"probable" since the equipment occasionally pushed up stockpiles and performed
other work where a roll-over could occur, Rezsnyak subsequently conceded that
the bulldozer was primarily operated on level or nearly flat ground, thereby
making the necessity for seat belts less significant and the likelihood of
injury more remote. The operator did not contradict Respondent's conclusion
that it should have known of the violation. A penalty of $300 is appropriate.
Citation No. 205318 charges one violation of 30 C.F.R. § 56.12-8 (requiring adequate insulation of power wires and cables where they pass through
electrical compartments). The citation here charged that a conduit carrying
electrical wiring had been pulled from the pull cord box located in the belt
cross-over beneath the New York State Thruway. The wiring feeding the pull
cord box was exposed and according to the inspector was subject to vibration
and rubbing. The inspector thought that the operator should have known of
the plainly visible condition inasmuch as the maintenance superintendent
walked through the area at least once a week. The hazard was potential electric shock but the exposure potential was quite limited. While Atlantic
admits the violation, it maintains that the conduit was broken by pressure
from vibration from traffic on the Thruway above and that its negligence was
therefore minimal. I reject Atlantic's argument, however, because it should
have placed that particular area under closer surveillance if in fact it was
subject to a higher risk of damage from the vibration. A penalty of $240 is
appropriate.
With respect to Citation Nos. 205303, 205304, 205305, 205315 and 205316,
Atlantic denies that any violation occurred. Citation No. 205303, charges
one violation of 30 c.F.R § 56.9-2 (requiring that equipment defects affecting

safety be corrected before the equipment is used). It is not disputed that
the No. 5 Caterpillar Model 773 haul truck was operating on the date at issue
with an inoperable automatic reverse signal alarm. There is also no dispute
that the view to the rear from the truck cab was obstructed. The truck was
controlled to some extent at the primary crusher where an operator directs
trucks backing up by the use of red and green signal lights. There was rio
other means of communication, however, between that operator and the truck
driver and the system could prove insufficient in an emergency. Rezsnyak
testified that he had also seen similar trucks backing up in the locker room
area to park and at the quarry face.
Even assuming, arguendo, that the use of a signal light system at the
crusher provided a sufficient alternative to a reverse signal alarm at that
location, the credible evidence is that the haul trucks also back up to park
at the end of a shift and in the quarry area. I find that a violation of
the cited standard has therefore been proven. In the absence of evidence to
support the inspector's opinion that the operator should have known of the
existence of the violation, I cannot however conclude that the operator was
negligent. I also give consideration in determining the amount of penalty
to the undisputed evidence that there was only minimal employee exposure to
the described hazard. A penalty of $200 is appropriate.
Citation No. 205304 also charges a violation of 30 C.F.R. § 56.9-2, for
a defective automatic backup alarm on its "lube truck." The cited standard
requires that equipment defects affecting safety shall be corrected before
the equipment.is used. Atlantic argues that the standard is so vague that it
would be a violation of due process of law (presumably under the Fifth
Amendment to the United States Constitutution) to enforce it without interpretive reference to other MSHA standards, namely 30 C.F.R. § '56.9-87 (relating to the use of backup warning devices but only on heavy-duty mobile
equipment).
Clearly the cited standard does not involve First Amendment rights or
criminal' sanctions and therefore its facial constitutionality is not at
issue. U.S. v. National Dairy Corporation, 372 U.S. 29, 83 s. Ct. 594,
9 L.Ed.2d 561 (1963); McLean Trucking Company v. Occupational Safety and
Health Review Commission, et al., 503 F.2d. 8 (4th Cir. 1974). I will therefore consider the challenged vagueness of the standard only in terms of its
application to this case. McLean Trucking Company, supra.
The regulatory standard cited herein is similar to the regulations considered in McLean, supra, and in Ryder Truck Lines, Inc., v. Brennan,
497 F.2d. 230 (5th Cir. 1974), in that "the regulation appears to have been
drafted with as much exactitude as possible in light of the myriad conceivable
situations which could arise and which would be capable of causing injury".
Also just as in the case of those standards, inherent in the standard at bar
"is an external and objective test, namely, whether or not a reasonable person
would recognize [the cited hazard]". McLean, supra at p. 10. The "reasonable
person" has recently been defined as a "conscientious safety expert seeking to
prevent all hazards which are reasonably foreseeable". General Dynamics
Corporation v. OSHRC, 599 F.2d 453 (1st Cir. 1979).

In this case, there is no dispute that the operator's lube truck did in
fact have an automatic reverse signal alarm that was not functioning. It is
described as a flatbed truck with tanks of fuel oil and lubricants mounted
behind the cab. A photograph of the truck is in evidence as Exhibit E-5. I
find that the view to the rear of the cab was obstructed and that the truck
operated (sometimes in reverse) in areas of pedestrain traffic. I also find
that the operator had other equipment on the premises which was equipped with
reverse signal alarms and this equipment operated in the same areas of
pedestrian traffic. It may reasonably be inferred that employees would come
to rely upon reverse signal alarms to warn them of the dangers of equipment
operating in reverse. An increased hazard would therefore exist because of
'employee reliance upon those alarms if a backup alarm should cease function.
Under the circumstances I conclude that "a conscientious safety expert
seeking to prevent all hazards which are reasonably foreseeable", would
easily recognize as reasonably foreseeable the hazard created by a nonfunctioning reverse signal alarm on equipment such as the iube truck in this
case. The circumstances present herein were thus sufficient to convey to
Atlantic a reasonable understanding that the non-functioning reverse signal
alarm on its lube truck was a defect affecting safety within the meaning of
the cited standard. Indeed it is disingenuous of Atlantic, which had
installed the safety ftevice on the subject lube truck to now claim that there
would be no hazard to operate the truck without such a device. The evidence
is such from which it may be concluded that Atlantic, indeed, had actual
knowledge that a non-functioning back-up alarm on this type of equipment was
a hazardous condition. Where such actual knowledge exists the problem of fair
notice does not exist. Cape and Vineyard Division of the New Bedford Gas and
Edison Light Co. v. OSHRC, 512 F.2d 1148 at 115~ (1st Cir., 1975). '!:..._/
I find that the admitted existence of a non-functioning reverse signal
alarm on the lube truck constituted a violation as charged. I also accept
the essentially uncontradicted testimony of Inspector Rezsnyak that fatal or
serious injuries were probable as a result of the defective alarm and agree
that the operator should have known of the defect. A penalty of $350 is
appropriate under the circumstances.
Citation No. 205305 also charges one violation of 30 C.F.R. § 56.9-2
alleging that a guardrail located on the south side of the No. 1 belt was
damaged thereby leaving a troughing idler exposed. MSHA was unable, however,
to produce any affirmative evidence that any employees would be exposed to
this condition. The credible testimony from the operator indicates that the
splice shack where the alleged violation occurred was not in fact used, that
the belt conveyor tender could only walk on the side opposite the damaged
rail and that rollers were replaced only when the belt was shut down. Under
Since the facts in this ca8e demonstrate that the lube truck in question
was in fact "heavy duty mobile equipment" and thus was required under 30 C.F.R.
§ 56.9-87 to have a back-up alarm the "fears" cited by the court in Cape and
Vineyard of turning company safety policies that exceed government requirements
against the company thereby needlessly discouraging such desirable policies
do not exist in this case. See, Cape and Vineyard, supra at p. 1154.

'!:./

the circumstances, I find that no danger affecting safety existed and there
was therefore rio violation of the standard. The citation is therefore
VACATED.
Citation No. 205315 charges one violation 30 C.F.R § 56.12-21, which
requires that suitable danger signs be posted at all major electrical installations. In particular, it was charged that the transformer station which
supplies power to the carpenter shop did not have a suitable danger sign
posted on the fencing enclosure. Inspector Rezsnyak conceded at hearing that
he could not recall whether there was any sign on any of the four walls or
whether there may have been a sign and that he found that to be insufficient.
In light of the testimony from Robert Mazner, Atlantic's chief electrician,
that there was in fact a danger sign posted at or near the entrance to the
transformer substation, that no guidelines are furnished the operators as to
the "suitability" of such signs and that the MSHA inspector was not sure
whether or not there was in fact a danger sign posted, I conclude that the
Government has not met its burden of proving the violation as charged. The
citation is therefore VACATED.
Citation No. 205316 charges one violation of 30 C.F.R § 56.14-1 (requiring the guarding of certain exposed moving machine parts). The testimony is
undisputed that the center fans on the east and west walls of the precipitator
building were not guarded to prevent employee contact. The blades were
located approximately 44 inches above a walkway, and each fan was 30 inches
in diameter. Serious injuries could clearly result if contact was made with
a moving fan blade, but the credible evidence indicates that exposure to the
hazard was quite limited. The fans were not used during the cooler months
and according to the MSHA inspector an employee would only maintain the motor
about twice a year. The operator did not contradict the inspector's conclusion that it should have known of the hazard because of fan location. A
penalty of $200 is appropriate.
With respect to all violations cited, the Government concedes that the
conditions were corrected within the time specified for abatement. Where
Atlantic was extraordinarily diligent in correcting the cited condition or
practice it has been specifically noted in this decision. There is no contention in these cases that the operator's ability to continue in business
would be affected by any penalties imposed. Based on the submitted evidence,
I find that Atlantic is a large size operator. It does not have a serious
history of reported violations. These factors have been considered in
arriving at the penalties imposed herein.
ORDER
Upon consideration of the entire record and the foregoing findings and
conclusions and in light of the criteria set forth in section llO(i) of the
Act, I hereby ORDER tha·t the following penalties totaling $2, 751 be paid
within 30 days of the date vf this decision.

~2918

Ci ta ti on No.
I.

I

ii.,

Docket No. YORK 79-10-M
205218
205219
205242
205244
205245
205246
205249
205250
205252
205253
205254
205256

II.

Penalty

$25
26
38
50
22
44
38
26
vacated
26
24
22

Docket No. YORK 79-76~M
205303
205304
205305
205306
205307
205308
205309
205311
205312
205314
205315
205316
205317
205318

$200
350
vacated
180
150
170
300
170
150
180
vacated
200
120
240

Distribution:
William Gonzalez, Esq.,
Labor, 1515 Broadway,
Mail)

ne·partment of
(Certified

Howard G. Estock, Esq., Clifton, Budd, Burke & DeMaria, 420 Lexington
Avenue, New York, NY 10017 (Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

l 4 OCT
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. WEST 79-323-M
A/O No. 02-01510-05002
Crushed Granite Operation

MADISON GRANITE COMPANY,
Respondent
DECISION
At 9:00 a.m. Tuesday, September 23, 1980, the above-captioned
action came on for hearing in accordance with the Notice of Hearing
issued July 24, 1980.
The Solicitor was present on behalf of the Mine Safety and Health
Administration. Operator's counsel did not appear. At 9:15 a.m. I
telephoned the office of operator's counsel and was advised by his
secretary that he was on his way to the hearing. At 9:40 a.m., operator's
counsel not having appeared, I again telephoned his office and was
informed by his secretary that he was at another hearing and that this
matter was not written down on his calendar. Counsel's secretary asked
for an opportunity to contact him which I granted. At 10 a.m. I once
more telephoned and the secretary stated that she had been unable to
reach counsel. Thereafter we went on the record and the Solicitor moved
for a default. I reserved ruling on the motion.
The Notice of Hearing was mailed to operator's counsel Certified
Mail Return Receipt Requested and the file contains the return receipt.
On September 25, 1980 I issued an Order for the operator to show
good cause for counsel's failure to appear and good cause why the
Solicitor's motion for default should not be granted.
The Order to Show Cause crossed in the mails with a letter dated
September 24, 1980 from operator's counsel which stated:
In my many years of practice, the first time that I have
not appeared at a scheduled matter occurred on September 23, 1980
in the hearing before you.
Although I thought that my calendar was fail-safe, somehow
or other there was a failure to make an entry on the proper date.
When your default is entered, I will take care of the judgment
with my personal check.

In light of the letter from operator's counsel I find there was no
good cause shown for the failure to appear, the Solicitor's motion for
default should be granted and an order should be. entered for penalties
in the originally assessed amount of $194.
Operator and counsel should be aware of the fact that the government incurred substantial expenses in this matter including travel to
Phoenix, a hearing site close to the operator. I believe I have
authority to assess costs if I wished to do so. After consideration of
the matter, including the frank and forthright letter from operator's
counsel, I have decided not to levy costs against the operator in this
instance.
·
In addition, operator and counsel should be aware that the logistics
of obtaining a hearing site convenient for the operator, and most
particularly the securing of an adequate hearing room, are most difficult
and time-consuming. );./ I trust this situation will not recur.
ORDER
It is hereby ORDERED that the operator pay $194 within 30 days from
the date of this decision.

Paul Merlin
Assistant Chief Administrative iaw Judge
Distribution:
John B. Renick, Deputy Regional Solicitor, Room 2106, 911 Walnut St.,
Kansas City, MO 64106 (Certified Mail)
W. T. Elsing, Esq., 34 West Monroe Street, Suite 202, Phoenix, AZ
85003 (Certified Mail)

l_/ It is especially for this reason that the Commission's recent
decision in Sewell Coal Company Docket Nos. HOPE 79-6-P, HOPE 79-227-P,
is so disturbing.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 4 OCT i980
Civil Penalty·Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 80-85-M
A/O No. 34-01207-05001

v.
Shirley's Sand Pit
SHIRLEY'S SAND, INC.,
Respondent
DECISION
Appearances:

Patricia D. Keane, Esq., Office of the Solicitor, U.S. Department of Labor, Dallas, Texas, for Petitioner;
Kenneth Dewbre, Esq., Oklahoma City, Oklahoma, for Respondent.

Before:

Judge Stewart

The above-captioned case is a civil penalty proceeding brought pursuant to section llO(a) 'J:.! of the Federal Mine Safety and Health Act of 1977

!/

Sections llO(i) and (k) of the Act provide:
"(i) The Commission shall have authority to assess all civil penalties
provided in this Act. In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous violations, the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve rapid compliance
after notification of a violation. In proposing civil penalties under this
Act, the Secretary may rely upon a summary review of the information available to him and shall not be required to make findings of fact concerning
the above factors.
"(k) No proposed penalty which has been contested before the Commission
under section 105(a) shall be compromised, mitigated, or settled except with
the approval of the Commission. No penalty assessment which has become a
final order of the Commission shall be compromised, mitigated, or settled
except with the approval of the court."

02922

(hereinafter, the Act), 30 U.S.C. § 820(a). At the hearing in these matters
in Oklahoma City, Petitioner called four witnesses and introduced three
exhibits.
Citation No. 167118 which was issued on July 19, 1979, by MSHA inspector
M. H. Smith cited a violation of 30 C.F.R. § 56.9-3 and stated that "The 645
Allis Chalmers End Loader has very little brake at this time. Will not
stop with a load." Order of Withdrawal No. 166707, issued on August 6, 1979,
stated that "the brakes in the Allis Chalmers Front End Loader were still
not repaired."
30 C.F.R. § 56.9-3 provides:
be provided with adequate brakes.

Mandatory.

Powered mobile equipment shall

At the outset of the hearing, the parties entered into the following
stipulations:
(1) Mr. Shirley knew that the brakes on the loader were
not working.
(2)

There is no history of prior paid violations for this

mine.
(3) For the April through June quarter of the year preceding the citation, 1979, * * * 1,350 man-hours had been worked
at the mine.
(4) For the year preceding the citation, 900 loads had been
sold for a dollar volume business of approximately $44,000
a year.
At the end of Petitioner's case, the parties announced that they had
reached the following settlement agreement:
The parties have agreed that Mr. Shirley will pay the
$275 fine in this case within 30 days of the date of the
order and that he is admitting guilt only in this instance
and jurisdiction only in this instance; that, while this
case may be used as past history should another violation
occur, he is not admitting jurisdiction of the Act over him
or his business for any other purposes. Mr. Shirley has
agreed that he will not use the loader while the brakes are
defective in the operation of Shirley Sand, Incorporated, or
in the operation of the sand pit.
The settlement agreement was approved at the hearing and Respondent was
ordered to pay Petitioner the sum of $275 within 30 days of the date of the
order.
Based on an independent review and evaluation of the record, I find
the settlement proposed is in accord with the provisions of the Act.

ORDER
The approval of the settlement negotiated by the parties in the abovecaptioned proceeding is AFFIRMED.
Respondent is ORDERED to pay 2/ the amount of $275 within 30 days of the date
of this order, if it has not already done so •

.//'
/ /0 (:"' /
/
~/L-1-tt#- (_'_ ,_j~~;.c/
Forrest E. Stewart
Administrative Law Judge
Distribution:
Patricia D. Keane Esq., Office of the Solicitor, U.S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
Kenneth Dewbre, Esq., 3410 S. Western, Oklahoma City, OK 73109
(Certified Mail)
2/

Section llO(j)_of the Act provides:
"(j) Civil penalties owed under this Act shall be paid to the Secretary
for deposit into the Treasury of the United States and shall accrue to the
United States and may be recovered in a civil action in the name of the
United States brought in the United States district court for the district
where the violation occurred or where the operator has its principal office.
Interest at the rate of 8 percent per annum shall be charged against a person
on any final order of the Commission, or the court. Interest shall begin to
accrue 30 days after the issuance of such order."

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR

WASHINGTON, D.C.

20006

October 15, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

Docket No. LAKE 80-158-M
A.C. No. 20-1570-5002

v.
John R. Sand and Gravel Pit
JOHN R. SAND AND GRAVEL,
Respondent
DECISION
Appearances:

Gerald A. Hudson, Esq., Office of the Solicitor, U.S. Department of Labor, Detroit, Michigan, for Petitioner;
Edward Evatz, General Manager, John R. Sand and Gravel, for
Respondent.

Before:

Chief Administrative Law Judge Broderick

STATEMENT OF THE CASE
Pursuant to notice, the above proceeding was called for hearing on the
merits on August 6, 1980, in Detroit, Michigan. Victor Chicky, a Federal
mine inspector, testified on behalf of Petitioner; Edward Evatz testified on
behalf of Respondent.
At the conclusion of the testimony, I issued a decision from the bench
as follows:
THE COURT: The following will be my decision in the case
of Secretary of Labor, Mine Safety and Health Administration
versus John R. Sand and Gravel, Docket number LAKE 80-158-M.
I find from the record made before me this morning that
the Respondent is a small operator and that he has no history
of previous violations under the Federal Mine Safety and Health
Act of 1977.
Although the matter is not ·entirely free from doubt, I
find that on September 20, 1979, a violation of 30 CFR 56.14-1
occurred, with respect to the John R. Sand and Gravel Pit, in
that a moving machine part which might be contacted by
employees might cause injury, was not guarded.

1 '~9?5
1..,L
......

I fu.rther find that the violation was not serious because
considering all the testimony, the possibility of injury to an
employee was relatively remote.
I find that the Petitioner has not established that the
violation resulted from the Respondent's negligence.
The original citation required that it be abated, that
the condition be abated by October 4, 1979. It was not abated
by that date and the citation was extended by fhe inspector to
October 18, and then to October 24, after request of Respondent.
It had not been abated as of October 25, and a withdrawal
order was issued on that date. This indicates a lack of good
faith on the part of the Respondent in attempting to abate the
violation.
However, in the mitigation of this, the record shows a
lack of communication between the MSHA officials and the
Respondent and a failure to adequately point out the hazard
and advise the Respondent as to how it might be abated.
The record further shows that Respondent, which is as
I said, a small operation, has had or did have at this time
employee health problems and genuine difficulties in
achieving the abatement.
Normally, I would consider the failure to abate the
citation describing a violation as a very serious matter,
however minor the violation might have been. I would ordinarily under these conditions assess a very heavy penalty
because of the failure to abate.
However, considering all the circumstances here and
especially, when I consider the failure of the MSHA officials
to adequately discuss this matter with Respondent, I will
assess a penalty of only seventy-five dollars for the violation found.
A written decision confirming this decision will be
issued. The right of either to seek review by the Commission
will begin to run from the date of the written decision.
Either party has the right to petition the Commission for
review of my decision. The Commission may grant a petition
or deny it.
That will conclude the record in this case. I wish to
express my appreciation to Counsel and to the parties for their
cooperation in this hearing.

J292S

(Whereupon the Proceedings were concluded at about
12:00 P.M.)
The bench decision is hereby affirmed.
ORDER
Respondent is ORDERED to pay, within 30 days of the date of this
decision, the sum of $75 for the violation which I found occurred.

Distribution:

/ / ;J

j,~· ~-$ ,,J./.!J"'~
/, . ,

J

James A. Broderick
Chief Administrative Law Judge

,

l

-

'

'1·

I

-

By certified mail.

Mr. Edward Evatz, Jr., General Manager, John R Sand and Gravel, 36401 Van
Dyke, Sterling Heights, MI 48077
Gerald A. Hudson, Attorney, Office of the Solicitor, U.S. Department of
Labor, 231 West Lafayette, 657 Federal Building, Detroit, MI 48226
Assessment Office, MSHA, U.S. Department of Labor,4015 Wilson Boulevard,
Arlington, VA 22201

:J2927

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES·
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-62 l 0/11 /12

1 6 OCT 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 80-297-M
A.O. No. 39-00967-05011

v.

South Dakota Cement Plant

SOUTH DAKOTA CEMENT PLANT,
Respondent
DECISION AND ORDER
The Secretary moves to withdraw and dismiss his proposal for
penalty as to citation 329618 on the ground the violation charged did
not, in fact, occur. This I construe as a motion to withdraw a
pleading and to vacate and proposed penalty ab initio pursuant to
Rule 11 and not as a motion to approve settlement under Rule 30.
See, Pomerleau Bros. Inc., WILK 79-4-PM (February 13, 1979).
Concurrently, the operator moves to withdraw its notice of contest
as to citation 330611 and to pay the proposed penalty of $78. It has
long been held that the requirements of Rule 30 and section llO(k)
of the Act may not be circumvented by resort to Rule 11 through the
withdrawal of a notice of contest since this involves approval of the
penalty proposed and therefore approval of a settlement. See
Pomerleau, supra. The operator's motion will therefore be considered
as a mo~ion to approve settlement.
Based on an independent evaluation and de ~ review of the
circumstances, I conclude both motions should be granted. Accordingly,
it is ORDERED that the motion to withdraw and the motion to approve
settlement be, and hereby are, GRANTED. It is FURTHER ORDERED the
operator pay the amount of the penalty agreed upon, $78.00, on or
before Monday, November 3, 1980 and that subject to payment the captioned
matter be DISMISSED.

Distribution:
James H. Barkley, Esq., U.S. Department of Labor, Office of the
Solicitor, 1585 Federal Bldg., 1961 Stout St., Denver, CO 80294
(Certified Mail)
Curtis S. Jensen, Esq., Gunderson, Farrar, Aldrich, Warder & DeMersseman,
516 5th Street, Rapid City, SD 57701 (Certified Mail)

•

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52o3 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

•

OCT 1 7 1980

Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petition'er

Docket No. WEVA 80-61-M
A/O No. 46-02805-05002

v.
PENNSYLVANIA GLASS SAND CORP.,
Respondent

Docket No. WEVA 80-102-M
A/O No. 46-02805-05003
Docket No. WEVA 80-103-M
A/o No. 46-02805-05004
Docket No. WEVA 80-104-M
A/O No. 46-02805-05005
Docket No. WEVA 80-175-M
A/O No. 46-02805-05006
Berkeley Quarry & Mill

DECISION
Appearances:

David E. Street, Esq., u.s. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner
Jeffrey J. Yost, Esq., Pennsylvania Glass Sand Corporation,
Berkeley Springs, West Virginia, for Respondent.

Before:

Judge Stewart

The above-captioned cases are civil penalty proceedings brought pursuant
to section 110 1/ of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et ~· (hereinafter, the Act). The hearing in these matters was held
in Berkeley Springs, West Virginia, on Mar~h 18, 1980.

!./

Sections llO(i), (j) and (k) of the Act provide:
"(i) The Commission shall have authority to assess all civil penalties
provided in this Act. In assessing civil monetary penalties, the Commission
shall consider the oper~tor's history of previous violations~ the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve rapid compliance

Stipulations
The parties entered into the following stipulations at the hearing:
Berkeley Works is a mine subject to the Federal Mine
Safety and Health Act of 1977; and Pennsylvania Glass Sand
Corporation, as operator of the mine, is subject to the Act.
The Federal Mine Safety and Health Review Commission has
jurisidiction of these proceedings.
Prior to the inspection of June 22 and 23, 1979, the
Berkeley Works history of previous violations consisted of
one citation, No. 303092, which was issued for unsafe access
caused by one step in a metal staircase being bent.
The Berkeley Works had between 300,000 and 500,000 annual
hours worked, and Pennsylvania Glass Sand Corporation had
between 900,000 and 3,000,000 hours worked at its 14 mines.
Assessment. of the penalties proposed by the Federal Mine
Safety and Health Administration will not materially affect
the ability of the Berkeley Works or Pennsylvania Glass
Corporation to continue in business~
The citations at issue in the proceedings, the termination orders and any modification orders which were issued
to those citations are authentic.
fn. 1 (continued)
after notification of a violation. In proposing civil penalties under this
Act, the Secretary may rely upon a summary review of the information available to him and shall not be required to make findings of fact concerning
the above factors.
"(j) Civil penalties owed under this Act shall be paid to the Secretary
for deposit into the Treasury of the United States and shall accrue to the
United States and may be recovered in a civil action in the name of the
United States brought in the United States district court for the district
where the violation occurred or where the operator has its principal office.
Interest at the rate of 8 percent per annum shall be charged against a person on any final order of the Commission, or the court. Interest shall
begin to accrue 30 days after the issuance of such order.
"(k) No proposed penalty which has been contested before the Commission
under section 105(a) shall be compromised, mitigated, or settled except with
the approval of the Commission. No penalty assessment which has become a
final order of the Commission shall be compromised, mitigated, or settled
except with the approval of the court."

02931

Bench Decision
After the presentation of evidence and oral argument by the parties on
each issue, a decision was announced orally from the bench. The decision
is reduced to writing in substance as follows, pursuant to the Federal Mine
Safety and Health Review Commission's Rules of Procedure, 29 C.F.R.
§ 2700.65:
The record shows there are one hundred eighty-five (185)
employees at the Berkeley Works. The record supports a finding that the Berkeley Works'is medium in size and that the
corporation, as it pertains to mining, is medium in size. In
accordance with stipulation 5, it is found that the assessment
of the penalty imposed by the Federal Mine Safety and Health
Administration will not materially affect the ability of the
Berkeley Works or Pennsylvania Glass Sand Corporation to continue in business.
Docket No. WEVA 80-102-M
Citation No. 310020
On Citation 310020, which was admitted as Exhibit P-3,
the inspector stated the condition or practice to be as
follows: Railing was not adequate around the walkway at the
top of the jaw crusher. There was an opening of about
eighteen inches to two feet where employees use a hook to
dislodge chunks stuck in crusher. There was a drop of about
six to eight feet to platform below.
This citation alleged a violation of 30 CFR 56.11-27.
This regulation reads as follows: Mandatory. Scaffolds and
working platforms shall be of substantial construction and
provided with handrails and maintained in good condition.
Floor boards shall be laid properly and the scaffolds and
working platforms shall not be overloaded. Working platforms shall be provided with toeboards when necessary.
The record supports a finding that there was a space
of approximately eighteen inches on the working platform
where a handrail was not provided. The record also indicates
that there was a drop of six to eight feet to the platform
below. It is found that this is a violation of 30 CFR
56.11-27.
..

The record reflects that there was a handrailing around
the crusher with the exception of a space of approximately
eighteen inches into which it might be possible for an
employee to fall. It would ordinarily be expected that only

'1293')
(.

\.; .

'-

one person would be affected. The nature of any such injury
is indeterminate, ranging from no injury to a fatality. I
find that the gravity is moderate.
The record supports a finding that the operator should
have known of the existence of the condition and that it failed
to exercise reasonable care to prevent or correct the condition.
This is evidence sufficient to sustain a findine of negligence.
The record indicates that the citation wa~ issued at
10:00 A.M. and that the condition was required to be abated by
4:00 P.M. on the same day. The condition was actually abated
by 1:30 P.M. which demonstrates good faith on the part of the
operator.
In view of the foregoing findings concerning the statutory criteria the penalty assessed for this violation is
fifty dollars.
Citation No. 310023
Citation No. 310023 was admitted as Exhibit P-4. On
this citation the inspector has listed the condition or practice as follows: There were unguarded electrical connections
of 440 volts potential on the armature end of the Symon's
crusher drive motor in the secondary crusher building. The
motor was mounted alongside a work platform used by employees.
This citation cited a violation of 30 CFR 56.12-23.
56.12-23 reads as follows: Mandatory. Electrical connections
and resistor grids that are difficult and impracticable to
insulate shall be guarded unless protection is provided by
location.
The record shows that the crusher drive motor was
surrounded at the armature end by the housing. In this
housing, there were four openings, approximately four to six
inches in size, through which a person could reach--that is,
through which a hand could extend. These openings were immediately adjacent to a walkway; therefore, protection was not
provided by location. The record also supports a finding that
the connections for the brush rigging were impractical to
insulate. The record, therefore, shows that there was a violation of 30 CFR 56.12-23.
The record supports a finding that it would be improbable that injury would occur as a result of the conditions
found by the inspector. This is due to the remote location

of the motor down the walkway and the small size of the openings. It is clear that only one person would be affected.
However, if the person should be exposed to the shock hazard,
it could result in electrocution or burns. The record supports the finding that overall gravity is slight.
Based on the stipulation '!:../ of the parties it is further
found that the negligence of the operator in regard to this
violation was low.
,Based on the stipulation of the parties it is found that,
due to the rapid abatement of the condition, there was above
normal good faith exhibited by the operator.
In view of the aforementioned findings with respect to
the statutory criteria concerning Citation No. 310023, it is
found that the penalty of forty-five dollars is a proper
assessment.
Citation No. 310024
Citation No. 310024 has been admitted as Exhibit P-5.
In that exhibit, the inspector listed the condition or practice as follows: There was an unguarded opening in the work
platform on the third level of the secondary crusher building.
This opening was around the feed roll of the Symon's crusher
where employees travel.
The citation alleges a violation of 30 CFR 56.11-12 which
states as follows: Mandatory. Openings above, below or near
travelways through which men or materials may fall shall be
protected by railings, barriers, or covers. Where it is
impractical to install such protective devices, adequate warning signals shall be installed. 30 CFR 50.2 defines travelways as follows: Travelway means a passage walk or way regularly used and designated for persons to go from one place to
another.
The record is adequate to demonstrate that the area
around the unguarded opening is a way regularly used by persons to go from one place to another while cleaning the area
and maintaining the equipment. The record establishes that
2/ After findings were made regarding the existence of a violation as
alleged in Citation No: 310023 and the gravity of the violation, the parties
stipulated that the record supported a finding that the negligence in this
case was low and, in view of Respondent's rapid abatement of the violation,
above-normal good faith was demonstrated.

the opening is adequate to allow a person to fall through that
opening at least "leg length." The record, therefore, establishes a violation of 30 CFR 56.11-12.
Pursuant to the stipulations 'lf by the parties, it is
found that the gravity is low, the negligence on the part of
the respondent was low and the operator exhibited above normal
good faith in correcting the conditions found by the inspector.
It is found that, in view of the aformentioned findings
concerning statutory criteria, the assessment for violation
Citation 310024 is seventy-five dollars.
Citation No. 310026
Citation No. 310026 was admitted as Exhibit P-6. In
this citation, the inspector noted the condition or practice
to be as follows: The guards were not in place on the head
pulley of the transfer belt to the south shuttle conveyor of
the wet processing. The head pulley was bordered on both
sides by a walkway used by the employees.
The inspector cited a violation of 30 CFR 56.14-6 which
reads as follows: Mandatory. Except when testing the
machinery, guards shall be secured in place while machinery
is being operated.
The testimony of both the witness for petitioner and the
witness for the respondent shows that the wire guard was
missing from the head pulley as alleged. Without regard at
the present time to the gravity of the failure to have this
guard in place, the record does indicate that one of these
guards was rusted away and was in the vicinity of the head
pulley but not in place. The record, therefore, establishes
that there was a violation of 56.14-6.
As to the issue of negligence, it is found that the condition was in a remote area and in the wet processing section
where there is an atmosphere which produces rust. The time
during which the guard had been missing or at least the part
which had rusted away has not been established, therefore, it
has not been determined that the operator should have known

'lf

After the finding was made that the condition cited in Citation
No. 310024 existed as alleged, the parties stipulated that the record as
regards this citation showed that the gravity of the violation was low, the
Respondent's negligence was low and that above normal good faith was shown
in effecting compliance.

that this condition existed or that he had failed to take reasonable action to correct the condit~on. Therefore, I find
that there is no negligence on the part of the operator. Pursuant to the stipulation !!.._/ of the parties it is found that
the gravity was low, that there was above average good faith
on the part of the operator, and that the condition was corrected prior to the time that it was required to be corrected
by the citation. A penalty of seventy-five dollars is
assessed for this violation.
Docket •No. WEVA 80-103-M
Citation No. 310605
Citation No. 310605 has been admitted as Exhibit P-6.
In that citation, the inspector alleged the following condition or practice: A hazardous condition existed in tank car
cleaning operations due to one person entering the enclosed
tanks of the cars without having an additional person in the
vicinity to monitor his activity in case of an accident. The
cleaning operations are done away from the immediate plant
area. The tanks are entered from the hatch on the top of
the car and this is approximately a fifteen (15') foot drop
to the bottom of the tank. The internal ladder is situated
back from the hatch.
The evidence establishes that the condition or practice
alleged by the inspector existed with the exception that ·the
car was not a tank car as that term is ordinarily used, l·~·
a railroad car carrying liquids, and the evidence does not
establish that the operation was·done away from the immediate
plant area. The citation alleges a violation of 30 CFR
56.15-5 which states: Mandatory. Safety belts and lines shall
be worn when men work where there is danger of falling; a
second person shall tend the lifeline where bins, tanks, or
other dangerous areas are entered.
Although the evidence does not establish.that the tank
cleaner failed to wear a safety belt, it does establish that
lifelines were not utilized and it established that a second
person did not tend a lifeline. The evidence establishes
that the compartments of the covered hopper cars which were
4/ After the finding was made that the condition cited in Citation
No. 310026 existed as alleged, the parties stipulated that the gravity of
the violation was low and that Respondent demonstrated above-average good
faith in abating the violation because it was abated before the time set
for abatement.

being cleaned were in the nature of bins, tanks or other dangerous areas encompassed by the language of Section 56.15-5.
Since the lifeline was not attended by a person in the immediate area the record establishes a violation of 56.15-5.
Although there were persons in a building near the area where
the compartments were being cleaned, there is no evidence that
these persons were actively engaged in tending the lifeline as
required by the regulation. The testimony of the inspector
establishes that the injury to the cleaner could vary from
bruises to broken bones in the event he should fall. The
record supports a finding that the gravity is moderate. The
record does not support a finding that the cleaner on the
occasion of the inspection was subjected to toxic substances.
It is found that only one person would be affected by the
injury and that the gravity was moderate.
The evidence establishes that the operator either knew or
should have known that the tank cleaner was cleaning the bin
or the compartments by entering them without lifelines instead
of cleaning them from outside by the high pressure hose.
Although facilities had been provided for cleaning with a high
pressure hose, the cleaner did, in fact, enter the tanks.
Since the supervisory personnel were located in the general
area where the cleaning operations were being done, they
should have been aware of the methods that were used in cleaning tanks. The record establishes that the negligence of the
operator was moderate.
It is found that the operator exercised above normal
good faith in abating the condition after the citation was
issued. In consideration of the statutory criteria, a penalty
of sixty dollars is assessed for Citation 310605.
Settlements
The following settlements and dispositions were submitted by motion at
the hearing and approved by the Administrative Law Judge at that time:
Docket No. WEVA 80-61-M
Citation No. 302026
Petitioner submitted a motion for approval of settlement with regard to
Citation No. 302026. The parties proposed settlement in the amount of $150.
This citation had originally been assessed at $160. In support of the settlement, counsel for Petitioner asserted the following:
With regard to the negligence, the Assessment Officer had
proposed a point total which reflected ordinary negligence.
The parties would submit that under the circumstances of the

~293?

case ordinary negligence would be an appropriate finding.
* * * It was probable that an accident could occur. If there
were injury, there could be a fatal accident and one person
would be affected by the violation. The respondent demonstrated above normal good faith in rapidly abating the
violation.
Docket No. WEVA 80-102-M
Citation Nos. 310032 and 310035
The parties agreed to settle these proceedings with respect to three
of the citations alleged in Docket No. WEVA 80-102-M. Petitioner proposed
to withdraw its petition with respect to Citation Nos. 310032 and 310035.
In support of its motion for withdrawal, Petitioner asserted that Petitioner
would be unable to meet its burden of proof to show that a standard had been
violated and that it was unable to prove a violation.
Citation No. 310601
In support of the settlement proposed regarding Citation No. 310601,
counsel for Petitioner asserted the following:
The originally proposed penalty for Citation 310601 was
sixty-six dollars. The parties would move for approval of a
settlement for the penalty amount of sixty-six dollars for
that citation. As the government proposal would reflect, the
respondent demonstrated negligence and it was probable that
an accident would occur. The gravity of injury is indeterminate; it's a twelve foot drop and one person would be
affected by the violation. Respondent demonstrated above
normal good faith in its rapid abatement of violation.
Docket No. WEVA 80-104-M
Citation No. 310018
Citation No. 310018 was issued on July 10, 1979, by inspector Stanley
Andrzjewski pursuant to section 104(a) of the Act. The inspector alleged a
violation of JO C.F.R. § 56.4-2 and described the pertinent condition or
practice as follows:
A sign for warning against smoking or open flame was not
provided for at the permanent oil storage area in the primary
crusher building. The oil storage area was between two doorways that employees use to enter and exit the building.
The cited mandatory standard reads as follows:

:_:""''"'·93r·
'- ' d

Mandatory. Signs warning against smoking and open flames
shall be posted so they can be readily seen in areas or
places where fire or explosion hazards exist.
It was established at the hearing that the flashpoint of the lubricating
oil observed by the inspector was 605 degrees Fahrenheit. The oil did not,
therefore, present a fire or explosion hazard. At the conclusion of testimony, counsel for Petitioner moved to withdraw the citation. This motion
was granted at the hearing. The granting of this motion is approved at this
time. The proceeding with respect to Citation No. 310018 is hereby dismissed.
Citation No. 310040
In support of _the settlement proposed regarding Citation No. 310040,
counsel for Petitioner asserted the following:
The penalty as proposed by the assessment office is
sixty dollars. The parties move for an approval of settlement of sixty dollars. Respondent's negligence regarding
the violation is ordinary. The probability of an accident
occurring was low. The gravity of an injury resulting from
the violation is high. It is a violation having to do with
berms not being provided at a couple of locations on a railing about a mile long. The number of persons affected would
be one and, as with the other citations, respondent demonstrated above normal good faith in the rapid abatement of
these violations.
Docket No. WEVA 80-175-M
Citation No. 310603
The parties proposed to settle the proceeding with respect to Citation
No. 310603 for the full amount as originally assessed. In support of this
settlement, counsel for Petitioner asserted the following:
As the assessment office recognized, * * * Respondent
demonstrated ordinary negligence regarding the violation of a
moderate level. The number of persons which would be affected
by the violation is one. The type of injury could be serious
injury or death. The probability of injury is very low. As
with the other citation which has been in issue in these proceedings, the respondent demonstrated above normal good faith
in compliance.

Based on the information furnished and an independent review and evaluation of the circumstances, the proposed settlements and motions for withdrawal were found to be in accord with the provisions of the Act and the
motions were granted. At the conclusion of the hearing, the following order
was entered: "It is ordered that the sum of six hundred seventy-one dollars

-

~?93C2

"

' .

be paid to petitioner by the respondent within thirty days of the date of
this order." By a letter filed March 24, 1980, counsel for Respondent
asserted that Respondent paid the entire $671 as ordered.
ORDER
It is ORDERED that the approval of settlements and dispositions
as the bench decision rendered at the hearing are hereby AFFIRMED.

as well

In view of Respondent's statement that he has paid the agreed-upon sum,
the above-captioned proceedings are hereby DISMISSED subject to the receipt
of payment by Petitioner.

Forrest E. Stewart
Administrative Law Judge
Distribution:
Sidney Salkin, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480-Gateway Building, 3535 Market Street, Philadelphia, PA-19104
(Certified Mail)
Jeffrey J. Yost, Esq., Pennsylvania Sand Glass Corporation, P.O. Box 187,
Berkeley Springs, WV 25411 (Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT i 7 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. LAKE 80-3
A.O. No. 33-tl303-03007-V

Petitioner
v.

Broken Aro No. 1 Strip Mine
OHIO AMCO, INC. ,
Respondent
DECISION
Appearances:

Linda Leasure, Attorney, Office of the Solicitor,
U.S. Department of Labor, Cleveland, Ohio, for the
petitioner;
Paul E. Bryant, Coshocton, Ohio, for the respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the 'petitioner against
the respondent pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 802(a), through the filing of a proposal for
assessment of a civil penalty on October 29, 1980, for one alleged violation
of the provisions of 30 C.F.R. § 77.1004(b). Respondent filed a timely
response and contest and a hearing was convened in New Philadelphia, Ohio, on
July 8, 1980, and the parties appeared and particiated therein. Petitioner
filed a posthearing brief, but the respondent did not.
Issues
The principal issues presented in this proceeding are: (1) whether
respondent has violated the provisions of the Act and implementing regulations as alleged in the proposal for assessment of civil penalties filed in
this proceeding, and, if so, (2) the appropriate civil penalty that should
be assessed against the respondent for the alleged violation based upon the
criteria set forth in section llO(i) of the Act. Additional issues raised by
the parties are identified and disposed of in the course of this decision.
In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty

"'\294 ...•I...
'..

. '

to the size of the business of the operator, (3) whether the operator was
negligent, (4) the effect on the operator's ability to continue in business,
(5) the gravity of the violation, and (6) the demonstrated good faith of the
operator in attempting to achieve rapid compliance after notification of the
violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, Pub. L •. 95-164,
30 u.s.c. § 801 et~·
2.

Section llO(i) of the 1977 Act, 30 u.s.c. § 820(i).

3.

Commission Rules, 29 C.F~R. § 2700.1 et ~·

Stipulations
The parties stipulated to the following:
1. The authenticity and admissibility of all documents identified and
introduced by the parties.
2. Respondent is an operator engaged in augering surface coal at the
Broken Aro No. 1 Strip Mine.
3. At all relevant times to this proceeding, respondent's coal production (1979) was 199,427 tons annually.
4. As of April 1, 1979, respondent employed 30 employees for all of its
mining operations, and eight to nine employees were employed at the pit in
question.
Discussion
The section 104(d)(l) citation, No. 0785532, April 30, 1979, citing
30 C.F.R. § 77.1004(b), states as follows:
The auger crew (3 men) were observed working in close
proximity to an overhanging highwall in pit 004. The overhanging area to the left of the auger had been readied for
augering and according to the foreman, Gerald Mccuiston, the
employees were instructed to proceed in that direction. The
next hole to be augered would have placed the coal conveyor
operator directly beneath the affected highwall. The overhanging area was about 66 feet in length and 40 feet wide.
The height of the highwall was approximately 105 feet.
Petitioner's Testimony and Evidence
MSHA inspector Robert L. Grissett confirmed that he conductedan inspection at the mine in question on April 30, 1979, and upon arriving at the pit

'.:2942

he noticed a large overhang in the highwall and he observed the auger crew
close to it. He measured the overhang by pacing and estimating its height.
Referring to his notes where he recorded the measurements, he indicated that
the width of the pit from the toe of the highwall to the toe of the spoil was
140 feet, that the estimated height of the highwall from the ground up to the
bottom of the overhang was approximately 105 feet, and that the overhang
distance from where it jutted out from the highwall to where it went back it
was 66 feet long (Tr. 20-26).
Mr. Grissett stated that there were three men on the augering crew,
namely, an auger operator, his heJper, and a man that operates the coal
conveyor. He described the mining sequence carried out by the auger crew.
He observed three holes which were augered to the right of the overhang,
and the mining sequence was moving to the left in the direction of the
overhang and the crew would have moved one more hole, or a distance of
2 to 3 feet, to place them under the overhang. He observed the highwall
to the right of the auger operation and observed loose, hazardous material
some 5 feet to the right where the augering had started (Tr. 26-31).
Mr. Grissett stated that he spoke with the foreman who advised him that
his intention was to continue augering in the direction of five holes which
had been prepared, and this would have put them under the overhang (Tr. 32).
He also spoke with the auger operator who also confirmed the direction of
the augering and also confirmed the existence of the overhang and stated
that it "didn't look very good" (Tr. 35). He also said that Mr. Brymt knew
about most of the mine conditions (Tr. 35). At that point, Mr. Grissett
decided to issue Citation No. 0785532, and advised the foreman that if the
crew continued to mine in the direction of, and under the highwall, he would
issue an order of withdrawal. The foreman thereupon moved the crew and
auger out of the area (Tr. 36). He also issued another Citation No. 0785533
for the area to the right of the augering operation for loose and hazardous
material near the top of the highwall (Tr. 37).
Mr. Grissett observed equipment tracks in the area of the loose and
hazardous materials and this indicated that equipment was in the area. He
confirmed that he issued the instant section 104(d)(l) unwarrantable failure
citation because the foreman admitted knowledge of the overhang and yet permitted the crew to work there (Tr. 38).
Referring to the notations on his inspector's statement concerning
blasting and auger vibration contributing to the gravity of the citation, he
could not state whether these conditions were present during his inspection
(Tr. 41-42). He did state that the crew was augering into the side of the
highwall and that the day was clear (Tr. 43).
On cross-examination, Mr. Grissett confirmed that when he first entered
the pit the auger machine was idle and the crew was waiting for a truck. He
spoke with the crew, and during this time no augering actually took place.
The foreman then appeared on the scene, and Mr. Grissett discussed his plans

.~?94
7(
....
:;...
... ,..
\,..

for the day and ~hen the foreman told him that he and his crew intended to continue augering in the direction of the overhang area which had been cleaned,
he decided he had to do something and issued the citation. Mr. Grissett conceded that no augering took place from the time he appeared and began talking
to the crew and the time the citation issued (Tr. 45).
Regarding any vibration, Mr. Grissett conceded that none took place while
he was there because no augering took place, and as for any blasting going on,
he conceded that it was being done by another company "on the same ridge," but
he did not know any of the details, including the distance from the citation
location or the amount of blasting taking place (Tr. 47). Regarding the
loose, hazardous materials citation, he conceded that there was no equipment
in the area when he issued that citation and the reason he issued it was to
keep equipment and men from going into that area (Tr. 48-49). Mr. Grissett
testified as to locations of the auger and conveyor during the drilling operations and the distances that the equipment and men would be from the highwall
(Tr. 50-52).
Mr. Grissett stated that before any augering can take place, the face
must first be stripped of the coal and loaded out. In other words, coal was
stipped and loaded from the face by someone else before the respondent moved
in with its augering operation. Mr. Grissett did not know the angle of the
highwall but estimated that the toe was out some 20 feet from the top (Tr.
55-56). When he observed the crew, the conveyor operator was some 10 to
15 feet from the base of the highwall (Tr. 58).
In response to bench questions, Mr. Grissett stated that he could not
have issued an imminent-danger order because no one was under the overhang,
and when the foreman asked him what he should do, Mr. Grissett told him to
barricade the area. He did not expect the respondent to take the overhang
down within the 15-minute abatement time (Tr. 68-69).
Paul E. Bryant, President, Ohio Amco, Inc., was called as an adverse
witness by MSHA, and testified that as of April 30, 1979, his company employed
approximately 30 employees, eight or nine of whom were engaged in auger operations, and that including the auger pit in question, his company operated a
total of three auger pits. He indicated that foreman Gerald McCuiston supervised the auger crew at the mine in question and this was limited to one auger
machine. He recalled being at the No. 4 pit on April 30, and indicated that
unless he personally is present on the site to discuss any dangerous or
hazardous highwall conditions, Mr. McCuiston has the responsibility for this
area of his augering procedure and he indicated that Mr. McCuiston did his
job well in this regard (Tr. 102-108).
Mr. Bryant could not specifically recall visiting the mine site on
April 28 or 29, but stated that he did go there prior to April 30 to evaluate
the highwall conditions_ to determine whether it was safe or unsafe for augering, that he normally follows this procedure as time would permit, and that
Mr. McCuiston periodically reports to him in this regard. Mr. McCuiston's
duties included the safety of his men, coal production, equipment scheduling

:2944

and maintenance, procurement of supplies and parts, and the scheduling of
the crew. Mr. Mccuiston had daily contact with him, eithe.r personally or by
telephone or radio.

Mr. Bryant stated that he observed the overhang in question prior to
April 30, and indicated that the portion he saw was safe. However, should
the conditions change, his instructions were not to auger it if cracks or
rock movement are observed. Highwalls are usually inspected through observation from the top, but he could not recall inspecting the particular highwall
in question from the top because the overhang was not located near the top,
and in this situation he would ob~erve the adjoining rock protrusions and
strata to determine whether it is consolidated or tied into the hill itself.
Regarding that specific overhang, he did not determine whether it was tied
in to the hill, but the employees have the right to refuse to work in unsafe
places, they were not working under the overhang, and he could not state
whether the foreman intended for the crew to work under the overhang on the
day the citation issued. He did not authorize the men to continue augering in the direction of the overhang at the specific location which was
cited by the inspector. The question of whethre to auger is left to the
judgment of the foreman (Tr. 108-117). If the highwalls or overhangs look
safe, they will mine under them (Tr. 128).
Respondent's Testimony and Evidence
Mr. Bryant testified by the time he arrived at the highwall after the
citation had been issued, the area had already been barricaded and all of the
men and equipment had been withdrawn. After discussing the matter with Inspector Grissett that same day or the next day, and after receiving Mr. Grissett's
evaluations, he was disturbed over the inspector characterizing his company as
an "unsafe company." Mr. Bryant stated further that his employees are free
to report dangerous conditions to MSHA, and that on those occasions when
dangerous highwalls are encountered, employees are not required to work under
them, and even where a highwall is questionable, he has always honored the
feelings of employees not to work in those areas. He also stated that his
company's safety record is a good one and that he has trained his employees
and has a concern for them and their families and would not want to see any
of them injured (Tr. 136-139).
Mr. Bryant took issue with the inspector's statements concerning the
positioning of the augering crew and their alleged exposure to the highwall,
and he indicated that the conveyor operator would normally be at least
30 to 35 feet or more from the toe of the highwall (Tr. 140-141), and the
auger operator would be even further back than that because the auger itself
would take up 15 to 18 feet horizontally out from the highwall (Tr. 142-143).
Further, since the inspector testified that the top of the highwall was
20 feet back from the toe, the overhang would have had to protrude out into
the pit for a distance of 40 feet and this was clearly not the case (Tr. 144).

Findings and Conclusions
Fact of Violation
Respondent is charged with a violation of the provisions of mandatory
safety standard 30 C.F.R. § 77.1004(b), which provides that "overhanging highwalls and banks shall be taken down and other unsafe ground conditions shall
be corrected promptly, or the area shall be posted." The gist of the alleged
violation in this case lies in the fact that Inspector Grissett believed that
the augering crew intended to continue the mining process in the direction of
the overhang and that this would shortly place them directly under the overhang in question. Since the overhang area was not posted or barricaded, the
inspector concluded that had the mining cycle continued the crew would have
proceeded untler the overhang, thus placing them in a hazardous position.
Inspector Grissett indicated that his interpretation of section 77.1004(b)
is that an operator has an option to either take down an overhang or to barricade and post the area and mine around it. In this case, due to the great
size of the overhang, he believed it was unreasonable to expect the operator
to take down the overhang because it would have cost him approximately "half
a million dollars" to blast it out or to drill and take it out with a stripping
machine (Tr. 67). However, he issued the citation because it was obvious to
him that the crew intended to continue mining under the overhang and the area
had not been posted. He also believed that it is incumbent on a mine operator
to make his men aware of the existence of hazardous overhangs and he should
not permit his men to work under them unless they are taken down or otherwise
isolated by posting and barricading (Tr. 68-69).
Inspector Grissett also testified that had Foreman McCuiston indicated to
him that he would immediately withdraw his men and barricade the area instead
of indicating to him that he intended to continue mining in the direction of
the overhang, he would not have issued the citation. However, since
Mr. McCuiston readily admitted the existence of the overhang, that it "looked
pretty bad," and stated his intention to continue mining, Mr. Grissett stated
he had no choice but to issue the citation (Tr. 80-81).
Respondent does not seriously dispute the existence of the overhang in
question, nor does it rebut the fact that the overhang was not taken down or
that the area beneath it was posted or otherwise secured so as to preclude
the augering crew from mining in that area. Accordingly, I find that the
preponderance of the testimony and evidence adduced in this case by the
petitioner supports a finding of a violation of section 77.1004(b), and
Citation No. 0785532, issued on April 30, 1979, is therefore AFFIRMED.
Gravity
It is clear from t~e inspector's testimony that at the time the citation
issued men were not mining coal and the augering machine was not in operation.
Further, petitioner conceded that no employees were actually working under
the overhang in question, and that while augering may have taken place shortly

·-

~?94F...
'-

~

before the inspector's arrival on the scene, no such augering was taking place
under the overhang (Tr. 141, 155). Nonetheless, petitioner argues that the
inspector considered the violation to be serious because the crew was about
to move under the overhang and he considered the situation as bordering on an
imminent d~nger. In these circumstances, petitioner argues that an additional
degree of seriousness attaches in this case (Tr. 157). Inspector Grissett
considered the particular overhang to be dangerous because he observed cracks
with spaces in them, but he indicated that it would be impossible to determine
whether there had been any recent movement of the overhang (Tr. 92).
Inspector Grissett clarified the matter concerning the position of the
overhang by stating that it protrµded some 18 to 20 feet from the highwall,
and that in any normal augering process men would be exposed to an overhang
danger while positioning the equipment and that should an overhang come down
it does not "dribble down," but collapses. The distance it would collapse
would depend on its thickness, and as an example, Mr. Grissett stated that
a 2-foot overhang would not expose men to any hazard if they were working
in an area 24 feet out from the base of the highwall (Tr. 146-147).
Although Mr. Bryant disputed the inspector's testimony concerning his
estimates regarding equipment measurements, the location of the crew in relation to the highwall, etc., he did not dispute the fact that on occasion the
autering crew is in fact at the base of the highwall while changing out
augering bits, and that in these circumstances they would be in the area of
any hazard. However, he steadfastly denied that his company would ever
deliberately place men or equipment under an overhang, but conceded that
"sometimes people do it" (Tr. 151-152).
While I consider the potential hazard resulting from an augering crew
mining in the direction of an overhang to be a serious situation if it is not
discontinued before they reach the danger zone, the particular gravity of the
citation in this case must be considered in light of the violation which
occurred. Here, the violation has been affirmed because the overhang area had
not been taken down or posted to keep miners out. Therefore, I believe that
any consideration of the question of gravity, insofar as a civil penalty
assessment is concerned, should be considered in connection with the hazard
to which the miners were exposed at the time the citation issued. In this
case, the record reflects that no miners were working under any overhang or
dangerous area, and the miners and equipment were immediately withdrawn from
the area and it was barricaded. Therefore, the situation at the time the
inspe,ctor arrived on the scene was not as grave as he made it out to be.
Neverthless, I cannot overlook the fact that had he not appeared and acted
when he did, the crew would have routinely continued to mine under the area
of the overhang. Inspector Grissett relied on the statements of the foreman
who purportedly advised him that the crew intended to continue mining in the
direction of the overhang. While it is true that mining could have continued
without incident or injury, one can never be sure in these circumstances, and
the clear intent of the safety standard in question is to insure that miners
are not exposed to hazardous conditions in the course of their duties.

Therefore, I conclude that the failure to post the area to preclude miners
from continuing mining into the overhang area constituted a serious violation.
Good Faith Compliance
The record establishes that the respondent immediately withdrew the men
and equipment from the area which concerned the inspector, ceased all further
mining operations, and barricaded the area (Tr. 77). In the circumstances, I
find that respondent exhibited rapid good faith compliance in abating ,the conditions cited and this fact has been considerede by me in the penalty assessed
for the violation.

•

Size of Business and Effect of Civil Penalty on Respondent's Ability to Remain
in Business
The parties stipulated that respondent's annual coal production for the
year 1979 was 199,427, respondent's overall employment compliment for all of
its mining operations as of April 1, 1979, was 30 employees, and eight to nine
of them were employed at the strip mine operations where the citation was
issued. In addition, Mr. Bryant indicated that as of April 1, 1979, one of
his operations closed down due to a lack of sales, thus reducing his size
considerably (Tr. 13). Based on.all of this information, I conclude that for
purposes of a civil penalty assessment, respondent is a small mine operator.
Further, respondent does not assert that a reasonable penalty imposed for the
violation in question will adversely affect its ability to continue in business, and I conclude that it will not.
History of Prior Violations
Respondent's history of prior violations is reflected in petitioner's
Exhibit P-4, a computer printout containing a listing of assessed and paid
violations for the period April 31, 1977, through April 30, 1979. In addition, respondent produced Exhibit R-4, an MSHA computer printout listing all
assessed and paid violations for the period January 1, 1970, through September
21, 1979. Respondent also submitted two letters .from his insurance carrier
(Exhs. R-3 and R-6), concerning his company's favorable workmen's compensation
rating as compared to other comparable operators in the industri, and he
believes these ~avorable ratings attest to his good safety record.
Respondent's prior history of violations for the approximate 9-year
period reflected in Exhibit R-4, shows that respondent has paid $9,319 for
a total of 108 violations issued during 1970 through 1979. Three of these
prior violations were for violations of section 77.1004(b), one each in the
1975, 1976, and 1978, for which respondent paid civil penalties in the
amounts of $210, $94, and $560. This information is verified by petitioner's Exhibit P-4, which reflects two paid assessments for violations
of section 77.1004(b), prior to April 31, 1977, and one paid assessment for
the year 1978.
After careful consideration of the history of prior violations as documented by the computer printouts, I cannot conclude that respondent's prior

history is a bad one. To the contrary, the record establishes that for a
period of some 9 years, respondent has averaged some 12 violations a year,
and for an operation of its size and scop~, I believe re~pondent has a good
history of prior violations. Further, with regard to repeat violations of
section 77.1004(b), the record simply does not support a finding that respondent has deliberately failed to insure compliance with this standard. The
record in this case establishes that the overhangs which exist at respondent's
strip mining operation are created during the coal-stripping operations at the
highwalls and those stripping operations are carried out by another mine operator. Respondent has a contract with that operator, and his operations are
limited to taking out the coal wh,ich remains at the highwalls by means of
augering. In these circumstances, and taking into account the fact that
respondent has been cited for only three prior violations of section
77.1004(b), I cannot conclude that respondent has consciously disregarded
.the requirements of this standard as suggested by the inspector's testimony.
It seems clear to me that respondent's contest in this case was prompted
in part by the inspector's characterization of the mine as one which "seems
to have a history of placing men under bad highwalls." This statement was
made at part of the inspector's statement executed by Mr. Grissett at or near
the time he issued the citation (Exh. P-1). Taken out of context, this charge
has serious implications for an operator, particularly with respect to the
penalty assessed for any such violations, since it implies that the respondent
deliberately exposes his crews to dangerous overhangs. In this case, I cannot
conclude that the inspector's characterization of the mine operator is supported by any credible evidence, and I have given it no weight in the assessment of the civil penalty made by me for the violation.
Negligence
In its posthearing brief, petition~r asserts that the respondent demonstrated gross negligence "by permitting the development of employee exposure
to the hazard despite his knowledge of his employees' activities and the
existence of the unbarricaded overhang" (p. 8, Posthearing Brief). Coupled
with the suggestion and inference that Mr. Bryant was personally aware of the
dangerous nature of the overhang, but nonetheless instructed his employees
to continue mining in that direction, petitioner seeks a substantial civil
penalty in this case based on this asserted conduct on Mr. Bryant's part.
However, based on a close review of all of the circumstances which prevailed
at the time the citation issued, I cannot conclude that Mr. Bryant is the
chief culprit in this matter, and my reasons for this conclusion follow.
Inspector Grissett candidly admitted that his opinion that the mine
seems to have a history of placing men under bad highwalls was based on his
"conversations in the past, on the history of that mine and the violations."
He also stated that "I ·just got to the point where it appeared to me that
that was the feeling at the mine" (Tr. 154-155). In his inspector's statement of April 30, 1979 (Exh. P-1), Inspector Grissett commented that the
foreman in charge of the auger crew was aware of the hazardous nature of
the overhang and that members of the crew, including a safety committeeman,

were also aware of the overhang but failed to express their views to mine
management. However, none of the augering.c.rew, including the mine safety
committeeman, were called as witnesses to back up their purported statements
concerning the highwall conditions. Further, Mr. Grissett could recall no
work stoppages at the mine due to overhangs, nor could he recall that any
dangerous highwall conditions had ever previously been brought to MSHA's
attention (Tr. 97).
With regard to the culpabililty of Mr. Bryant, contrary to the veiled
suggestion by the inspector that he somehow deliberately directed his personnel to continue mining in the face of a dangerous overhang, petitioner
candidly admitted during the heariµg that Mr. Bryant did not specifically
direct the auger mining operation beneath the overhang (Tr. 122). Further,
Inspector Grissett candidly conceded that due to Mr. Bryant's responsibilities as company vice president, that he couid not be expected to be at the
mine all the time, and that the primary responsibility for the day-to-day
mining operations are delegated to the foreman (Tr. 72-76). It seems to me
that a more effective method of achieving enforcement in a situation where
MSHA believes that a mine foreman or operator deliberately and consciously
places his men in peril through an infraction of any mandatory safety standard is to consider bringing an action pursuant to the "knowing" and
"willfull" provisons of sections llO(c) and (d) of the Act. General, speculative suggestions in this regard, unsupported by any tangible evidence,
simply are insufficient in my view.
At page 7 of its posthearing brief, petitioner asserts that Mr. Bryant
knew about the overhang, knew that his crew was working in the pit, but gave
his foreman no instructions either to take it down or barricade the overhang.
However, a review of the transcript pages cited by the petitioner in support
of these conclusions clearly indicate the following:
1. Mr. Bryant viewed the overhang 3 or 4 days prior to
the issuance of the citation on April 30, 1979, and possibly
the day before, but considering the location of the crew, he
did not consider the overhang to be a hazard. Mr. Bryant considers an overhang to be dangerous if there are indications
of movement or falling rocks, and highwalls are checked from
the top to determine whether they are safe or unsafe (Tr. 112113).
2. Mr. Bryant denied that he authorized or condoned
employees working under dangerous highwalls, and indicated
that judgments concerning the safety of highwalls are left
to the foreman supervising the crew, and that if he or the
men believe the conditions are unsafe, they are free not to
continue augering (Tr. 115-117).
In addition Mr. Bryant also testified that as a general proposition, in
the development of the different mine-augering areas, if he is not personally

present to confer with his foreman concerning possible hazards, it is the foreman's responsibility to make these judgments, and he believed that Mr. McCuiston
does a good job in this regard (Tr. 107-108). As for the specific condition
of the overhang in question, Mr. Bryant testified that when he viewed the overhang a day or so before April 30, it appeared safe to him and he advised
Mr. McCuiston that if any conditions changed in the interim that would indicate
it was not safe, he was not to auger it (Tr. 112). Having viewed Mr. Bryant
on the stand during the hearing, he impressed me as a straightforward, candid,
and honest mine operator, and taken in context, I find his testimony to be
credible, and cannot conclude that he deliberately ordered his foreman or the
mining crew to continue mining in the face of a clearly hazardous overhang,
and the fact that the foreman may, have made an off-hand comment to the inspector that Mr. Bryant "knows about all of the conditions out here" is hardly
enough to support a finding of a knowing and reckless disregard for safety
on his part, and petitioner's counsel candidly admitted the lack of any
probative value to that purported statement (Tr. 127).
As indicated earlier, overhangs at the strip mining operation conducted
by the respondent appear to be commonplace, and they result from coal being
stripped from the highwalls. Those overhangs which are difficult to take down
are left in place and mining is supposed to proceed around them. As long as
the areas are posted or barricaded to prevent miners from mining under them,
leaving the overhangs because they are too expensive or difficult to take down
is not a violation of section 77.1004(b). Petitioner argues that Foreman
Mccuiston knew about the overhang in question, yet readily indicated his
intention to continue the mining cycle in such a manner as to bring his crew
directly beneath that overhang. However, at the time the citation issued,
the crew was not positioned under the overhang, and the inspector's issuance
of the citation resulted in the cessation of mining and the withdrawal of
men. Thus, on the facts here presented, petitioner seeks to escalate the
foreman's intent to continue mining toward an overhang into a violation of
section 77.1004(b). However, it seems clear to me that the violation lies
not in the fact that the crew was mining toward the overhang, but rather,
deals with the existence of an overhang which had not been taken down or
isolated as required by section 77.1004(b). In short, the approaching
proximity of the crew to the overhang goes primarily to the question of
gravity and the presence of the crew at the time the inspector arrived on
the scene adds little to the question of whether the existence of the overhang~ se constitutes a violation of section 77.1004(b). Nonetheless, I
cannot disregard the inspector's testimony concerning the foreman's intent
to continue mining toward the overhangs without taking any precautions to
post or barricade the area. The inspector's testimony is not rebutted,
and Foreman HcCuiston did not appear at the hearing to testify. In the circumstances, since the foreman had the responsibility for the safety of his
crew, his disregard for the overhang and his stated intention of continuing
mining in that direction, thereby prompting the issuance of the citation
and the threat of a closure order by the inspector, supports a finding of a
reckless disregard on his part for the safety of his crew, and it constitutes
a reckless mining practice which would have resulted in placing the crew in

a potentially hazardous position under the overhang had the inspector not
acted to have them withdrawn. In these circumstances, I find that the violation resulted from gross negligence.
Penalty Assessment
This case was "specially assessed" by MSHA's Assessment Office, and I
am convinced that the assessment officer was influenced by the inspector's
narrative statement concerning the asserted regular practice of the respondent routinely exposing his mine personnel to unsafe highwalls and overhangs,
as well as the inspector's statements concerning respondent's prior history
of violations in this regard. H~wever, it is clear that I am not bound by
the assessment officer's evaluation and assessment based on the facts,known
to him at the time the initial assessment is made. My findings and conclusions are based on a de novo consideration of the record made during the
hearing, including th~testimony and evidence adduced by the parties, not
only as to the fact of violation, but also in regard to the six statutory
criteria found in section llO(i) of the Act.
In view of the foregoing findings and conclusions, and in particular my
findings concerning respondent's prior history of violations, its small size,
and the fact that abatement was achieved immediately, petitioner's suggestion
that I affirm the initial assessment of $2,500 is rejected. However, taking
into account my findings concerning respondent's negligence and gravity, I
believe that a civil penalty of $950 is reasonable in the circumstances.
ORDER
The respondent IS ORDERED to pay a civil penalty in the amount of $950
within thirty (30) days of the date of this decision. Upon receipt of payment by MSHA, this matter is DISMISSED.

-IJ~

t?_

~ y--

~Kout"r~
Administrative Law Judge

Distribution:
Linda Leasure, Attorney, Office of the Solicitor, U.S. Department of
Labor, 881 Federal Office Building, 1240 E. Ninth Street, Cleveland,
OH 44199 (Certified Mail)
Paul E. Bryant, President, Ohio Am.co, Inc., Box 207 5 Coshocton, OH
43812 (Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 7 OCT 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Docket No. KENT 80-187
A.O. No. 15-02069-03013 V

Petitioner
v.

Sinclair Strip
PEABODY COAL COMPANY,
Respondent
DECISION
Appearances:

George Drumming, Jr., Attorney, U.S. Department of Labor,
Nashville, Tennessee, for the petitioner;
Thomas Gallagher, Esq., St. Louis, Missouri, for the
respondent.

Before:

Judge Koutras
Statement of the Proceeding

This proceeding concerns a proposal for assessment of a civil penalty
filed by the petitioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 820(a), charging
the respondent with one alleged violation of mandatory safety standard
30 C.F.R. § 77.807. Respondent filed a timely answer contesting the citation
and requested a hearing. A hearing was held pursuant to notice on June 26,
1980, in Evansville, Indiana, and the parties appeared and participated
therein. The parties filed posthearing proposed findings and conclusions, and
the arguments presented therein have been considered by me in the course of
this decision.
Issues
The principal issues presented in this proceeding are (1) whether respondent has violated the provisions of the Act and implementing regulations as
alleged in the proposal tor assessment of a civil penalty filed, and, if so,
(2) the appropriate civil penalty that should be assessed against the respondent for the alleged violation based upon the criteria set forth in section
llO(i) of the Act. Additional issues raised by the parties are identified
and disposed of in the course of this decision.

0295.3

In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business of the operator, (3) whether the operator
was negligent, (4) the effect on the operator's ability to continue in business, (5) the gravity of the violation, and (6) the demonstrated good faith
of the operator in attempting to achieve rapid compliance after notification
of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, Pub. L. 95-164,
30 U.S.C. § 801 et ~·
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 C.F.R.

§

2700.1 ~seq.

Stipulations (Tr. 4-5)
1.

Respondent is subject to the jurisdiction of the Act.

2. Respondent is a large mine operator and the subject mine employs
280 miners.
3. Respondent's history of prior violations at the mine in question is
not excessive and any penalty assessed in this matter will not adversely
affect respondent's ability to remain in business.
4. MSHA inspector Curtis w. Haile conducted an inspection at the mine
in question on October 12, 1979, and issued Citation No. 799652.
5.

The depositions taken in three prior proceedings which were settled

by the parties (KENT 80-155, 80-156, and 80-157), where relevant and material

in the instant proceeding, may be incorporated by reference in this case (Tr.
108-109).
Discussion
Citation No. 799652, issued by MSHA inspector Curtis W. Haile on
October 12, 1979, charges a violation of 30 C.F.R. § 77.807, and states as
follows:
The high voltage cable supplying 4160 volts AC to the
5561 pit (I.D. 002) was inadequately protected against damage
by mobile equipment in at least three separate locations
between the main substation and the 5561 shovel. The cable
locations at which mobile pit equipment were crossing was
inadequate which was resulting in cable damage and or
deterioration which was clearly visible especially near the
5561 shovel. Responsibility of Eddie Curtis (Supt).

Petitioner's Testimony and Evidence
Inspector Haile testified that he has been employed as an MSHA electrical inspector for approximately 5-1/2 years, and prior to this was employed
in electrical maintenance with Peabody Coal and Island Creek Coal Companies.
He confirmed that he conducted an electrical inspection at the mine on
October 12, 1979, starting at the power substation and proceeding to the
5561 pit. He believed that there were damaged areas in the power cable and
his visual observations confirmed this fact. The damage:lcable constituted
a violation of section 77.807 which requires that high-voltage transmission
cables be installed or placed so as to afford protection against damage by
mobile equipment. He walked along the cable inspecting it, and his inspection covered the area between the power substation and the 5561 pit shovel,
and the area covered is depicted in a sketch which he drew (Exh. P-3, Tr.
11-15).
Inspector Haile described the damaged cable areas as those which are
detailed in the citation, and in his opinion the damage was caused by
mobile equipment crossing the cable even though a varied amount of dirt
had been pushed over the cable in order to protect it. The cable supplied
4,160 volts of power to the 5561 shovel, and it was a 40 GGC-shielded cable
approximately 5,000 to 6,000 feet long, beginning at the power substation,
connecting to a series of connection boxes commonly known as "knife houses,"
and ending at the 5561 shovel. The cable was stretched out along travelways
and reclaimed spoil areas, and it was lying on the ground. At the locations
used for equipment crossings, mounds of dirt were pushed over the cable to
protect it when equipment crossed over it. The type of equipment working
in the pit varied, and Mr. Haile could not specify the types of· equipment
utilized other than bulldozers performing reclamation work. He observed no
equipment crossing over any of the cable during his inspection (Tr. 15-20).
Inspector Haile testified that the cable damage he observed was limited
to a torn outer jacket. The cable shielding was still intact at all three
damaged locations, and the only damage visible was the torn outer jacket.
The cable was not energized during the inspection because he asked that it
be deenergized so that it could be inspected. He estimated the dirt crossover ramps to be approximately 10 feet wide and the depth of the dirt ranged
from 8 to 20 inches, but he made no measurements. He could not recall the
three specific locations along the cable length where the damage had occurred
(Tr.- 20-29).
Inspector Haile indicated that the damage to the outer cable jacket
would eventually result in deterioration to the cable due to its exposure to
the soil. However, he conceded that respondent tried to keep rocks out of
the dirt used for the ramps so as to prevent cable damage. The three damaged
areas were not visible, and they were detected only after the cable was pulled
out of the dirt. Abatement was achieved by repairing the damaged cable areas
and repairs were also made to several questionable cable sections which were
not cited. The cable was also placed in a different location (Tr. 30-33).
A portion of the cable had been already been removed prior to his inspection

:1?9
51..,Jc:
·.. ·"-

and a company electrician told him the cable was removed because it was
damaged by a dozer (Tr. 37).
In addition to repairing the cable cover to achieve abatement, Inspector
Haile indicated that he requested that the cable be placed in a trench at
least the depth of the cable and then covered with dirt at the locations
designated as equipment crossovers. The depth of the trench would depend on
the size of the cable, and the three locations cited were trenched and
covered. The other alternative abatement methods discussed with management
were suspending the cable or placing it in a metal trough (Tr. 38-41).
Inspector Haile testified that the three alternative methods of cable
protection through trenching, suspending, or placing it in a trough, was a
policy arrived at collectively in his MSHA district at a conference of electrical personnel, an electrical supervisor, and the district manager, and the
three methods were deemed acceptable as future compliance. Inspector Haile
identified Exhibit P-4 as a district memorandum detailing the policy in
writing, and although it pertains to section 77.604, it also applied to section 77.807, because a trailing cable covered by section 77.604 is of the
same basic design as a high-voltage transmission line covered by section
77.807 (Tr. 42).
Mr. Haile confirmed that one would have to walk miles of cable and
examine it closely in order to detect any damage, but he considered the practice of covering the cable with dirt to be more of a hazard than the actual
cable damage condition because the cable could deteriorate over a period of
time and it could contribute to cable blowouts (Tr. 45). Abatement was
achieved immediately and repairs were made as each damaged cable condition
was detected (Tr. 47).
On cross-examination, Inspect.or Haile recalled that the cable outer
jacket insulation was damaged in three locations, but he could not recall
whether he made notes of the specific extent of the damage, and indicated
that if the damage had been more than just the outer jacket he would have
cited other standards covering other damage. The three damaged areas were
observed after the cable was pulled out of the dirt at the places where it
had been covered. The practice of burying cable above ground is not a violation, and he confirmed that such a practice is contrary to the "Craft
Memorandum." If a cable buried above ground is found to be damaged, he
would cite the regulation and not the memorandum, but he would not issue a
citation simply because a mine operator buried its cable above ground (Tr.
63-70).
Inspector Haile testified that the cable was on the pit spoil, and reclamation dozers would be in the area, although he observed none on the day of
the inspection. The distances between the cable crossovers varied and some
looked inadequate in that a small amount of dirt was pushed up over the cable
(Tr. 80). He described the interior make up of the cable (Tr. 80-82), and
he indicated that the three damaged cable locations he cited consisted of
torn outer jackets ranging from 8 to 10 inches wide exposing the inner cable

~~ssr
,
~l
\

·-

'••

shielding and the outer jacket was gapped open for approximately 2 inches
(Tr. 84). He could pinpoint only one cable location which was directly under
the dirt, and while he could not state whether the other two damaged cable
locations were buried, he indicated that they were "near" (Tr. 88). He
observed no evidence of the cable being run over at the areas away from t~e
cable buries, and except for an electrician or pit foreman, no one would
have any reason to be on the spoil (Tr. 91, 101).
Inspector Haile identified the notes he made when he issued his citation
(Tr. 107, Exh. R-8, deposition of May 28, 1980). He confirmed tht his notes
do not specifically describe the damaged cable locations (Tr. 112), and he
could only confirm that one locati~n was directly under the cable crossing
bury and he could not confirm that the cable was not damaged before it was
buried (Tr. 131).
Respondent's Testimony and Evidence
Richard D. Stokes, director of respondent's Eastern Service Electrical
Engineering Operations (including the Sinclair Mine), who holds a B.S. degree
in electrical engineering from the University of Kentucky, testified he was
familiar with the alleged, violation in question by reviewing the citation and
speaking to several mine personnel, but he was not present when the citation
was issued. Mr. Stokes examined a demonstration piece of a cable (Exh. R-1)
and described its various parts (Tr. 146-157). The cable which was cited by
Mr. Haile was an above-ground buried cable located on the spoil bank and it
was apparently installed by being reeled off a cable reel mounted on a truck
cable transporter, and he identified a series of aerial photographs showing
the cable location area (Tr. 152-153, Exhs. R-4, R-5, R-6). Wh~n necessary,
the cable is handled by electricians, and the cable locations depicted on the
exhibits indicates to him that it is not handled often (Tr. 155-156). Based
on his experience in surface mining since 1953, he believed that a high
transmission cable such as the one in question only'requires handling when
there is a cable failure requiring repairs or when it is buried underground.
Surface burying does not require the handling of the cable. In his view, the
cable in question is a feeder cable (Tr. 158).
Mr. Stokes was of the opinion that assuming the cable outer jacket was
damaged as described by Inspector Haile, no one would be in any danger or
exposed to a hazard because the shielding affords protection against any
faults and the cable is not handled without proper gloves while it is
energized (Tr. 159-160). The function of the cable outer jacket is to
afford mechanical protection to the internal cable conductors and it is not
constructed as an insulation (Tr. 161).
On cross-examination, Mr. Stokes could not state with any certainty what
caused the cable damage described by Inspector Haile, and he indicated that
it could be damaged by rocks or equipment. Cables are surfaced buried to a
sufficient depth to protect them at places where mobile equipment may cross
over them (Tr. 162). Cables are inspected as required by the law, monthly
or daily, but damaged cables are not reported to him since that it is the

responsibility of the mine chief electrician (Tr. 163-164). He could not
state whether the cable cited was in fact handled at the time in question
(Tr. 165). Cable hooks and rubber gloves are used to handle such cables (Tr.
166). Outer cable jackets do provide protection from cable electrical problems, and he did not believe that outer jackets are required for the cable
construction in question and has never seen cable deterioration simply from
a damaged outer jacket (Tr. 168). He confirmed that the cited cable was a
high-voltage transmission cable and its construction is no different from
the one depicted in Exhibit R-1 (Tr. 171). He was advised that abatement was
achieved by trenching the cable below the surface and covering it (Tr. 172),
and he believed that water would not present a hazard to the particular torn
cable jacket in question because the conductors are composed of tin and are
insulated from each other (Tr. 172-173).
Findings and Conclusions
Fact of Violation
Respondent is charged with a violation of the provisions of mandatory
safety standard 30 C.F.R. § 77.807, which provides as follows: "Highvoltage transmission cables shall be installed or placed so as to afford
protection against damage. They shall be placed to prevent contact with
low-voltage or communication circuits."
The cited standard requires that cables be installed and placed in such
a manner so as to provide protection against damage. Since the inspector
found three areas of cable damage at or near locations where he believed
mobile equipment was operating and passing over the cables, he concluded that
respondent had failed to provide adequate protection for the cable and this
caused him to issue the citation.
One of the defenses advanced by the respondent in its posthearing brief
is the assertion that Inspector Haile did not specifically pinpoint the
exact three locations between the area described as "the main substation and
the 5561 shovel" where he discovered cable damage. This defense is rejected.
While I am in agreement with the respondent's observation in this regard,
and.find that the inspector's citation is lacking somewhat in specificity,
the fact is that his description adequately enabled respondent to achieve
abatement, and the record reflects that company representatives, including
electrical personnel, accompanied the inspector during his inspection and
they were clearly aware of the cited three damaged cable areas.
It seems clear to me that Inspector Haile could not specifically pinpoint the three cable locations which he believed constituted areas which
were apparently damaged by mobile equipment passing over the cable, and
petitioner's counsel candidly conceded this fact at the hearing (Tr. 187).
However, it is also clear from the inspector's testimony that in at least
one cable location the outer jacket of the cable was torn and ripped apart
to a degree which exposed the inner shielding, which in itself was not
damaged. In addition, the inspector alluded to two other unspecified cable

.'~?95
'
0
'•-

··-

""()

locations which also contained some degree of damage to the outer cable, and
he also indicated that one section of cable near the shovel had been removed
and repaired by the respondent prior to his inspection due to apparent damage
caused by equipment running over it. Respondent's testimony does not rebut
these findings by the inspector, and the thrust of its defense centers on.its
assertion that MSHA is attempting to force it to bury its cables below the
surface as a means of protection and to matters which go to the question of
negligence and to the gravity of the conditions cited rather than a denial
of the fact that the cable was in fact damaged as described by the inspector
on the face of the citation, and respondent's counsel conceded this fact
during the hearing (Tr. 188).
Respondent's suggestion that since the inspector did not personally
observe any equipment actually running over the cable the petitioner has
failed to establish a violation is likewise rejected as a defense in this
case. Respondent has not rebutted the inspector's findings that in at least
three locations along the approximately 6,000 feet of cable, there was some
damage to the cable. While it is true that the inspector could not pinpoint
the precise locations, he did in fact specifically recall one location where
the outer jacket of the cable was torn and ripped open at a location where
the cable was "surface buried." That is, dirt was piled over the cable so
as to form a ramp to facilitate equipment crossing over it. Therefore, as to
that location, absent any rebuttal or explanation from the respondent as to
what may have caused the damage, there is a strong inference and presumption
that the cable was in fact damaged by equipment passing over it at the point
where it was covered with dirt.
In view of the foregoing findings and conclusions, and on the basis of
the preponderance of the credible evidence and testimony adduced by the
petitioner in support of the citation, I conclude and find that petitioner
has established a violation of section 77.807, and the citation issued by
Inspector Haile is AFFIRMED.
While I have affirmed the citation in this case, I believe that some
comment is in order regarding the real concern by respondent regarding MSHA's
enforcement policy concerning cable protection. The thrust of respondent's
concern centers on its assertion that MSHA is attempting to impose a requirement that it trench or bury its cables underground as a means of complying
with section 77.807, and that it has attempted to do this by adopting an
enforcement policy issued by MSHA District 10 Manager William M. Craft, in
a Memorandum dated October 16, 1978, directed to all "District 10 Surface
Personnel and All Surface Mine Superintendents" (Exh. P-4). That memorandum
states as follows:
SUBJECT:

77.604 - Trailing Cable Protection

Trailing cables shall be placed away from roadways and
haulageways where they will not be run over or damaged by
mobile equipment. Where trailing cables must cross roadways
and haulageways they shall be protected from damage by:

1.

Suspension over the roadway or haulageway

2.

Installation under a substantial bridge capable of
supporting the weight of the mobile equipment
using the roadway or haulageway; or

3.

An equivalent form of protection,.!.·~·, by cutting
a trench and burying the cable covered with dirt.
Covering cable with dirt only will no longer be
acceptable.

'lbe subject matter of the Craft Memorandum deals with cable protection
for trailing cables, while the cited standard in this case deals with cable
protection for high-voltage transmission cables. The practical effect of
the memorandum is to treat both mandatory requirements as interchangeable,
and it seems clear to me that MSHA's district office believes that on the
facts of this case the proper method to protect the cable which was cited by
the inspector is to bury it beneath the surface of the ground, even though
petitioner's counsel conceded that the standard itself does not provide for
any specific method for protecting such cables (Tr. 51).
Although Inspector Haile denied that he would not issue a citation simply
because the respondent did not trench or bury its cable beneath the surface
of the ground, I believe that his assertion in this regard is tempered by the
fact that there is no specific mandatory standard requiring that cables be
protected by burying or trenching, and he was cognizant of this fact. In
short, were it not for the fact that he discovered some cable damage which he
attributed to equipment running over it, he clearly would not have issued a
citation simply because the cable was not buried. Further, I am convinced
that Inspector Haile was not oblivious to the Craft Memorandum and that he
was influenced to some degree by the memorandum and by his own personal
opinion concerning what he and his MSHA district believed to be proper cable
protection. My conclusion in this regard is supported by the fact .that abatement was achieved in part by retrenching the cable in question in the manner
suggested by the memorandum after the damage was repaired (Tr. 130-131). It
is further supported by Inspector Haile's assertion that in the event cable
damage is detected, he would, as a matter of course, attempt to reach some
agreement with an operator as to the best method to protect the cable from
further damage or deterioration, presumably by burying it underground, before
he would abate any citation. If this were not done, he would issue a withdrawal order (Tr. 127-128). This strikes me as being a rather arbitrary
method of achieving compliance by the threatened use of closure orders.
In addition to MSHA's apparent use of the Craft Memorandum as a means of
achieving compliance with section 77.807, respondent is also concerned with
the real possibility that MSHA inspectors will require it to take up all of
its surface-buried cables for inspection purposes, and if any damage is
detected, will require respondent to trench or rebury it underground or suffer
the consequences of a withdrawal order. In short, respondent believes that
MSHA has rejected its surface-burying method of cable protection out of hand

and is attempting to impose the trenching or subsurface-burying method as a
mandatory requirement for continued compliance with section 77.807.
After careful consideration of the facts and circumstances surrounding
the issuance of the citation in this case, I believe that respondent's
assertions concerning the somewhat arbitrary enforcement scheme.concerning
the application of section 77.807 has merit. I believe that the record
adduced in this case supports a strong inference that at the time he conducted his inspection, Mr. Haile was influenced to some degree by the policy
in his district concerning the MSHA method of protecting cables as opposed
to the method used by respondent. In these circumstances, were it not for
the fact that the inspector discov~red unrebutted evidence of cable damage,
I would vacate the citation forthwith on the ground that the cited standard
does not require any particular method for protecting cables, that the
District 10 Craft Memorandum, which is not a validly promulgated safety
standard, may not serve to impose MSHA's cable-trenching policy on the
respondent, and that respondent's failure to trench or bury its cable in
accordance with the memorandum is not per sea violation of section 77.807.
While I express no opinion on the meri~o~MSHA's suggestions concerning
the methods of providing cable protection, suffice it to say that this is
not the first time MSHA has attempted to impose its invalid unpromulgated
will on a mine operator by means of a memorandum seemingly limited to one
of its districts. It seems to me that a better way to achieve industry-wide
compliance in these instances is to promulgate such requirements as mandatory
standards, rather than attempting to force them on a selected operator through
administrative fiat.

As far as I am concerned, I see nothing on the face of sec~ion 77.807,
which prohibits the respondent from continuing to provide cable protection
by means of constructing dirt ramps at mobile equipment crossover points. If
that method results in adequate protection for the cable, then respondent has
achieved compliance. If it does not, then respondent runs the risk of being
cited again for failure to provide adequate damage protection for.its cables.
Further, if the respondent believes that MSHA's continued enforcement policy
in connection with section 77.807, is arbitrary, then I suggest it avail
itself of any additional legal remedies afforded pursuant to the Act.
Size of Business and Effect of Civil Penalty on Respondent's Ability to
Remain in Business.
'Ille parties stipulated that the respondent is a large mine operator and
that any civil penalty assessed in this matter will not adversely affect its
ability to remain in business. I adopt this as my findings on these issues.
History of Prior Violations
Respondent's prior history of violations at its Sinclair Strip Mine is
reflected in petitioner's Exhibit P-1, a list complied by the inspector.
Although this history reflects two prior citations of section 77.807, both
issued in October, 1979, there is no indication that these were paid assessments, and petitioner concedes that respondent's history does not appear to be

~295l

excessive for the mine in question (p. 4, posthearing brief). Under the
circumstances, I cannot conclude that respondent's prior history is such to
warrant any increase in the civil penalty assessment normally attributed to
the citation in question.
Good Faith Compliance
The record supports a finding that respondent achieved rapid good faith
compliance in correcting the conditions cited and abating the citation. As
pointed out by the petitioner, the inspector testified that as soon as a
damaged section of the cable was found it was corrected immediately and the
respondent removed another damaged section of cable from use before being
told by the inspector to do so (Tr. 37, 47-48). Respondent's abatement
efforts in this regard are reflected in the civil penlaty assessed by me in
this case.
Gravity
The entire length of the cable in question was some 6,000 feet, and its
location at a rather isolated section of the mine along a spoil bank where
miners normally do not travel as shown in the aerial photographs (Exhs.
R-4 (a) (b); R-5 (a) (b); and R-6 (a) (b)), coupled with the fact that only
one section of the cable exhibited any real surface damage, leads me to conclude and find that in the circumstances presented, the condition cited was
nonserious. As noted by the petitioner at page 3 of its posthearing brief,
the inspector's opinion that the condition was serious was based upon the
possibility of greater damage existing inside the cable. However, since the
inner parts of the cable which conducted the high-voltage current were not
exposed, the potential for danger to any miners was not great.
Negligence
I agree with the petitioner's proposed finding that the conditions cited
resulted from the respondent's failure to exercise reasonable care to prevent
the occurrence of the violation.· Accordingly, I find that the violation
resulted from respondent's ordinary negligence. It seems to me that if
respondent chooses to construct dirt ramps for cable protection, thereby
concealing any damage, it has a positive duty to monitor and inspect those
crossover locations to insure that the ramps are adequately maintained for
continued cable protection against damage.
Penalty Assessment
On the basis of the foregoing findings and conclusions made in this
proceeding, a civil penalty of $950 is assessed for Citation No. 0799652,
issued on October 12, 1979, for a violation of 30 C.F.R. § 77.807.

~2962

ORDER

-unt

within thirty

Respondent IS ORDERED to pay the civil penalty assessed by me in the
of $9So

<Jo> daylt.;;;~~:~z

Administrative Law.Judge
Distribution:
George Drumming, Jr., Esq., Office of the Solicitor, U.S. Department
of Labor, Room 280 - U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
lhomas Gallagher, Esq., Peabody Coal Company, P.O. Box 235, St. Louis,
MO (Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COU·AX AVENUE
DENVER, COLORADO 80204

OCT 1 7 1980
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)
)

Petitioner,

)
)

v.

)

CIVtL PENALTY PROCEEDING
DOCKET NOS. CENT 79-188-M
CENT 79-189-M
CENT 79-190-M
CENT 79-191-M
(CONSOLIDATED)

)

PHELPS DODGE CORPORATION,

)

Mine:

TYRONE MINE & MILL

)

Respondent.

)
)

~~~~~~~~~~~~~~~~~~~

DECISION
APPEARANCES:
Marigny A. Lanier, Esq., Office of the Solicitor, United States
Department of Labor, 555 Griffin Square Building, Suite 501, Dallas,
Texas 75202
For the Petitioner.
Stephen W. Pogson, Esq., EVANS, KITCHEL & JENCKES, P.C., 363 North
First Avenue, Phoenix, Arizona 85003
For the Respondent.
Before:

John A. Carlson, Judge

INTRODUCTION
This case, heard under the provisions of the Federal Mine Safety and
Heal th Act of 1977 [hereinafter the "Act"], arose out of inspect ions
conducted between January 31 and February 15, 1979 at respondent's mine near
Tyrone, New Mexico. As a result of those inspections, thirty citations were
issued. 1 A hearing on the merits was held in Albuquerque, New Mexico.
Jurisdiction was not contested. Respondent filed a post-hearing brief.
Petitioner waived his right to do so.
Of the eleven citations actually tried, six concerned alleged "equipment defects affecting [the] safety" of several vehicles. 2 These citations will be addressed together. The others will be addressed
individually.
1/

Of the thirty citations issued, only eleven were actually tried.
parties reached an Rgreed disposition of seventeen citations and
petitioner withdrew two citations.

2/

These citations charged that respondent had violated 30 C.F.R. 55.9-2
which provides:
Mandatory. Equipment defects affecting safety shall be
corrected before the equipment is used.

:12954

The

DISCUSSION:
(1)

Citation 46 -- Faulty Brakes.

This citation charges that respondent violated 30 C.F.R. 55.9-3 3 by
allowing a truck (#127) with faulty brakes to continue operating.
Respondent concedes that the standard was violated (respondent's brief at
2), but argues that the proposed penalty of $445.00 is unreasonable.
The parties stipulated that respondent ogerates a relatively large mine
and has a relatively favorable safety record.
The grAvity of the
violation was high.
If the brakes had failed, the truck could have struck
another vehicle or person (Tr. 76). The inspector testified that respondent
should have known of the violation because reports had previously indicated
that the air brakes on the truck were not working properly (Tr. 77). The
probability of harm was high because the truck was being used to haul heavy
loads of ore; if it took ninety feet to stop the truck while empty, it would
take a considerably greater distance to stop the truck while loaded (Tr. 78).
Although respondent abated the violation in good faith (Tr. 79-80), the
violation resulted from respondent's negligence and could have easily caused
serious harm
For these reasons, I find that $400.00 is an appropriate
penalty.
(2)

Citation 43 -- Illumination

Citation 43 charges that respondent violated 30 C.F.R. 55.17-1 5
because there was insufficient lighting to provide safe access to a dust

3/

30 C.F.R. 55.9-3 provides:
Mandatory.
brakes.

4/

Powered mobile equipment shall be provided with adequate

Joint exhibit #2 shows that respondent's mine produced 875,688 tons in
1977 and 1,064,340 tons in 1978 (Tr. 8). These figures indicate that
respondent operates a relatively large mine.
The same exhibit shows that in the two years prior to the inspection
involved in this case respondent had been inspected eleven days and
received five citation- (Tr. 8). These figures indicate that respondent
has a history of r~latively few violations.
In accordance with § llO(i) of the Act, these stipulations will be
considered together with the four other statutory criteria in
determining appropriate penalties for other violations proved in this
case.

5/

30 C.F.R. 55.17-1 provides:
Mandatory. Illumination sufficient to provide safe working conditions
shall be provided in and on all surface structures, paths, walkways,
stairways, switch panels, loading and dumping sitei, and work areas.

collector and hoist room facility. The uncontradicted testimony of the
inspector is that on January 31, 1979, at 8: 45 p. m., the mercury vapor light
above the stairway and two lights on the southside of tge platform at the
top of the stairway were out (Tr. 20; See exhibit R-1).
Employees, he
maintained, would have to use a flashlight to work on the dust control
system or in the hoist room, and might trip on the stairway en route to
these facilities (Tr. 21 - 22).
Respondent contends that the lights which remained operable at the time
of inspection provided sufficient illumination. In support of this
position, respondent stresses the fact that the inspector's conclusion was
only a "judgement call" and was not based on a scientific test, e.g., a
light meter reading (Tr. 45; respondent's brief at 4). Respondent also
points out that only· on rare occasions did employees work in the dust
collector area at night and that those who did could easily obtain
flashlights (Tr. 43, 45, 106, 117 - 119). Finally, respondent stresses the
testimony of its former safety inspector, Nicholas Armijo, that he was able
to see across the platform located at the top of the stairway (Tr. 103,
107).
The standard does not specify a minimum quantity of illumination, nor
should it. By requiring "sufficient illumination ... ," the standard
provides necessary flexibility in ensuring safe access under different
conditions. It is not necessary to use a light meter to determine whether
there is enough light to walk safely up and down a stairway. For example,
evidence that an inspector, standing at the base of a stairway, could not
see the third step would be strong proof that the stairway was unsafe.
Petitioner, however, presented no such evidence of the inspector's
observations. Although the inspector testified that three of six lights
were not operating, we do not know how far and how clearly the inspector,
or anyone else, could see up the stairway and across the platform. We have
only the inspector's belief of a tripping hazard, unsupported by evidentiary
detail, poised against the equally conclusory belief of respondent's
witnesses that the light level was safe. (The fact that a flashlight would
be needed to work on the dust collector or hoist apparatus says nothing
about whether there was enough light to walk up and down the stairway and
across the platform.) The burden of proof lay with the Secretary. The
preponderant evidence failed to support that burden.
The citation is vacated for lack of proof.
(3)

Citation Number 52 -- Exposed Wires:
(a)

6/

Violation:

In R-1 the circles represent lights which were operating during
the inspection; the arrows represent lights which were not working
(Tr. 104).

This citation charges that rei:pondent violated 30 C.F.R. 55.12-32 7 by
failing to keep the electrical leads on a 120 volt AC-DC converter
insulated (See Tr. 27). That the leads were exposed is undisputed (Tr. 170,
184). Respondent argues that the likelihood of injury was low because· the
machine was not used regularly and was not in use when inspected (Tr. 28,
~8).
The frequency of use, however, is not relevant to a determination of
whether the standard was violated. The machine was available for use and
was used periodically (Tr. 28, 176). Respondent also argues that the
machine is used only for testing purposes and therefore requires a
relatively modest current (Tr. 160-162, 181; respondent's brief at 9). This
argument relates to the gravity of the violation and not to its existence.
Finally, respondent contends that a passerby could not accidentally brush up
against the machine and make contact with the wires (Tr. 162-163;
respondent's brief at 9). A person could trip and fall across the machine;
however (Tr. 29).
Respondent made no showing that the machine was being tested or
repaired. The standard requires that at all other times cover plates be
kept in place. Respondent's electrical foreman testified that leads are
protected by insulation, not cover plates, and that the leads on this
machine were exposed (Tr. ·175-176).
(b)

Penalty:

The gravity of this violation was relatively low because the machine
operated 'on a low current; resulting injury was improbable since the machine
was used only occasionally and few people would be exposed; the violation
was promptly abated (Tr. 30). Under these circumstances an appropriate
penalty is $25.00.
4.

Citation Number 48
(a).

Unattended Truck:

Violation:

This citation charges that respondent violated 30 C.F.R. 55.9-37 8
by leaving a truck unattended, parked on a grade without blocking the wheels
or turning them toward the bank or berm.
As respondent concedes, there are no material facts in dispute (see
respondent's brief at 6). A truck was left unattended on the side of a
7/

30 C.F.R. 55.12-32 provides:
Mandatory~

Inspection and cover plates on electrical equipment
and junction boxes shall be kept in place at all times except
during testing or repairs.

8/

30 C.F.R. 55.9-37 provides:
Mandatory. Mobile equipment shall not be left unattended unless
the brakes are set. Mobile equipment with wheels or tracks, when
parked on a grade, shall be either blocked or turned into a bank
or rib; and the bucket or blade lowered to the ground to prevent
movement.

road. The road was graded at five to eight percent. The wheels of the
truck were neither blocked nor turned towards a bank or berm.
Respondent argues that the position of the truck presented no hazard
because the truck, if hit by another vehicle, would have to travel 900 feet
and negotiate turns on its own before colliding with the electrical shop,
the closest work area (Tr. 114 - 115; respondent's brief at 6 - 7).
Although the likelihood of the truck striking the electrical shop is small,
the unattended truck presented other hazards. The road is used by other
vehicles. If the unattended truck were struck it could, in turn, strike
another vehicle or person.
(b)

Penalty:

The gravity of this violation is somewhat unclear (Tr. 67). Potentially, of course, the truck, if dislodged, could kill someone (Tr. 67).
The probability of that occurrence was slight, however. Although the road
was slippery, the truck was in park and the emergency brake was engaged (Tr.
26 - 27; 45 - 46). Respondent was negligent in allowing the violation to
exist since the truck was clearly visible (see Tr. 26). There is no
evidence, however, indicating how long the truck remained unattended and how
often respondent's supervisory personnel had occasion to observe the truck's
position. The violation was abated immediately (Tr. 27). For these reasons
an appropriate penalty is $14.00.
5.

Citation Number 80 -- Working on Crane-Rail Platform without a
Safety Line:
(a)

Violation:

This citation charges that respondent violated 30 C.F.R. 55.15-5 9
because one of its employees was observed walking on the overhead crane
tracks sixteen feet above the floor in t~e electrical shop.
The electrical shop is a rectangular building. A crane-rail (a long,
narrow-gauge steel track two to three inches wide) traces the length-sides
of the building approximately sixteen feet above the floor (Tr. 187). The
rail extends three feet over two elevated storage areas which span the
width-sides of the building (Tr. 170; exhibits P-1 and R-8). Directly
underneath the rail is a platform about ten inches wide (Tr. 165 - 166,
185), leaving about 3 1/2 inches of platform area on either side of the
rails (Tr. 185).
Approximately two and a half feet below the crane-rail platform is
another "platform" which is actually a beam within the wall structure; a
horizontal distance of about ten inches separates the two platforms (Tr. 168
- 169).

9/

30 C.F.R. 55.15-5 provides:
Mandatory: Safety belts and lines shall be worn when men work where
there is a danger of falling; a second person shall tend the lifeline
when bins, tanks, or other dangerous areas are entered.

The undisputed facts are that Randy Lemke, one of respondent's
employees, stepped from a storage level onto the rail platform and walked
approximately twenty feet along the rail platform straddling the rail,
without a safety line, until he reached· a cable hanging on the wall (Tr.
174, 183 - 185; also see exhibit R-8). When he reached the cable, Mr.
Lemke stepped from the crane rail platform down to the beam (Tr. 166). He
then reached down to the cable and pulled up the slack while a man on the
floor pulled the cable to the floor (Tr. 166). After unhooking the cable,
Mr. Lemke returned to the storage platform by walking along the crane rail
platform, again without a safety line (Tr. 186).
The evidence conflicts in three respects. First, Inspector Akers
testified he saw no handrails alongside the rails (Tr. 40); Mr. Lemke claims
there were handrails (Tr. 184). The inspector's testimony is corroborated
by respondent's exhibit number eight: it reveals no handrails alongside the
crane-rail. Second, Inspector Akers testified that he saw Mr. Lemke
handling the cable at the same time that the man on the floor was pulling it
(Tr. 53); Mr. Lemke claims he was not holding the cable while it was being
pulled to the ground. Even if Mr. Lemke is correct, there remains the
danger of his falling while he walked along the crane-rail pfatform without
a safety line. Third, Mr. Lemke claims that he had a purlin O to hold
onto while untangling the cable (Tr. 167); the inspector testified that he
saw Mr. Lemke leaning against the wall with one hand (Tr. 35; respondent's
brief at 16). Respondent also argues that Mr. Lemke was not in danger of
falling while unhooking the cable because he was flanked on three sides by
the wall, a roof support and the crane rail platform (Tr. 166, 167; also see
exhibit R-8 and respondent's brief at 16). Mr. Lemke admits, however, that
he could have fallen through the remaining empty space (Tr. 168; also see
exhibit R-8). Furthermore, these conditions do not eliminate the danger
posed by walking along the crane-rail platform without a safety line; and
with regard to that danger, it is most significant that Mr. Lemke admitted
his failure to use a safety line.
(b)

Penalty:

The gravity of this violation is relatively high. If Mr. Lemke had
fallen from the crane rail, he could have received serious injuries (see
Tr. 41). The probability of injury was also relatively high. Mr. Lemke was
straddling the rail, leaving himself only 3 1/2 inches of platform on either
side of the rail on which to walk (Tr. 185). If Mr. Lemke were distracted
or for some reason lost his balance for a moment, he could have easily
fallen. The circumstances of the violation suggest that respondent was
negligent in allowing it to occur. The foreman was in the immediate area at
the time (Tr. 41); the workman on the floor certainly must have seen
Mr. Lemke walking on the elevated platform without a safety line; and I must
believe that a reasonable person in Mr. Lemke's position would have been
aware of the danger of falling, despite Mr. Lemke's claims to the contrary
(Tr. 167, 184). For these reasons I find that an appropriate penalty is
$180.00.

10/

A purlin is an upturned brace that is fastened to the roof support
arches (Tr. 167).

"'. ".,9 c . },
~... >....

·.)

•

1

(6)

Citation Numbers 47, 58, 62, 64, 68, 79 -- Vehicle Defects
Affecting Safety.
(a)

ViolatiQns:

These citations allege that respondent violated 30 C.F.R. 55.9.2 11
because it allowed vehicles to operate with safety defects. Respondent
concedes the existence of the defects, but contends that they did not ~ffect
safety. In that regard, respondent argues that the determination of whether
a defect affects safety involves judgment, and that, therefore, a violation
cannot be proven by "subjective evidence" unless the safety risk(s)
presented could not be reasonably questioned (respondent's brief at 10).
Respondent voices concern that "[::i] decision to the contrary would
necessarily base violation solely on the unsupported conclusions of
inspectorc:" (respondent's brief at 10) •
. A similar argument has already been rejected (see page 3, supra). The
language of the standard provides flexibility necessary to ensure the safe
operation of complex machinery. It would be impossible to draft enough
"objective" standards to address all conceivable safety hazards. Of course
the standard involves judgment. But that judgment is substantiated not by
"unsupported conclusions", as respondent asserts, but by the inspectors'
observations and exp.ertise, and in some cases, by the admissions of
respondent's witnesses as well. It is unnecessary to recount the five pages
of testimony establishing Mr. Diggs' qualifications as a mechanic and mine
inspector (See Tr. 59 - 64).
Respondent also argues that the defects involved here have never
caused an accident at its mine (respondent's brief at 12). This fact does
not relate to the existence of a safety risk but to the probability that it
will result in injury; it is therefore a factor to be considered in
ascertaining an appropriate penalty.
Citation 47 charges that a steering arm bushing on one of respondent's
vehicles was loose. Inspector Diggs testified that the bushings were so
worn that he was able to observe lateral movement of the wheels and steering
wheel (Tr. 80 - 81).
Respondent relies on testimony of its experts, Mr. Leonard Duncan and
Mr. John Wylie, in arguing that the defective bushings did not affect
safety (respondent's brief at 13). Mr. Duncan testified that, under most
circumstances, if the bushing were to break, the affected wheel would trail
the others (Tr. 126). He admitted, however, that under some circumstances,
particularly if the truck were moving in reverse, the broken wheel would not
follow the others (Tr. 136 - 137). Mr. Duncan also admitted, as did
Mr. Wylie, that if the broken wheel did not trail the others, the dr~ver
could lose control of the steering (Tr. 138, 148, 152 - 153).

11/

30 C.F.R. 55.9-2 provides:
Mandatory. Equipment defects affecting safety shall be corrected
before the equipment is used.

.J '.291 c1

Mr. Wylie testified that the breaking of ball joints and bushings is
generally caused by impact rather than gradual wear and thar "to the best
of his knowledge," no ball joint had been destroyed by excessive wear (Tr.
147, 149). Assuming this opinion to be accurate, it does not entirely
discount the risk of breakage due to excessive . wear. Furthermore, the
loose bushing, without breaking, presented a safety hazard. The lateral
movement of wheels on a one hundred ton truck traveling over muddy roads
with pot holes clearly presents a safety hazard (see Tr. 80 - 82).
Citations 58 and 62 also concern loose ball joints and bushings.
Respondent argues that the rain and snow washed the grease from the joints
and caused the joints to loosen (Tr. 130, 155; respondent's brief at
13 - 14). This condition does not justify the defect; it simply suggests a
possible cause and the need to grease the joints more often.
Respondent also relies on Mr. Wylie's opinion that the ball joint was
not loose enough to be dangerous (Tr. 149 - 150; respondent's brief at 14).
Mr. Wylie observed the steering arm only after it had been removed from the
vehicle, however (Tr. 149). Inspector Diggs observed the ball joint from
the undercarriage of the steering while the driver manuevered the steering
mechanism (Tr. 85). He was, therefore, in a better position to observe the
effect of the loose ball joint on the steering mechanism.
Inspector Diggs issued the citations because he thought that the loose
parts, together with the rough roads, presented a safety hazard (Tr. 85 86). Although Inspector Diggs apparently agreed with Mr. Wylie that the
immediate cause of ball joint and bushing breakage is hard impact, he
issued the citation because he thought that the loose condition of joints
and bushings is a contributing cause of breakage (Tr. 101). This opinion
is to some extent corroborated by Mr. Duncan's admission that excessive
wear can affect the safe operation of a vehicle (Tr. 139 - 140); the
opinion is not contradicted by Mr. Wylie's view that excessive wear by
itself cannot cause breakage.
Citation number 64 involves a suspension spring which Inspector Diggs
observed to be broken. Mr. Diggs also observed tire marks on an inner
fender well caused by the rubbing of the right front tire. He issued the
citation because if the truck hit a bump, the wheel could be wedged against
the fender well and cause the driver to lose control (Tr. 87) -- a strong
possibility considering the poor condition of the roads.
Respondent raises no credible defense.
Citation number 68 involves a loose idler arm on one of respondent's
trucks. Inspector Diggs testified that he saw the part "just flopping"
when the driver shook the steering wheel (Tr. 88), and issued the citation
because the idler arm could "pull loose" under the stress of travelling
over rough roads and cause a loss of steering (Tr. 88).
Mr. Duncan testified that the wet weather caused the defect. The
point is immaterial because the effect of the defect, not the cause, is at
issue under this standard. Mr. Wylie's opinion that the defect did not
affect safety is poorly founded because he examined the idler arm after it
had bee·n removed from the truck (Tr. 151 - 152).

J2971

(b)

Penalty:

The gravity of these violations is relatively high because they all
affect the ability to control large vehicles. The violations were abated
promptly.
Petitioner presented evidence to show that respondent was negligent in
failing to prevent these violations. There was testimony that respondent
had relied on state inspections and became lax when they were discontinued
(Tr. 83). Respondent, however, presented evidence that it did not overly
rely upon state inspections because they covered only brakes and lights
(Tr. 124 - 125, 147). There was also testimony that the trucks were
inspected and maintained regularly, suggesting that respondent should have
detected the defects (Tr. 123, 146). There was no evidence, however,
indicating when the trucks involved here were last inspected. In short,
the evidence concerning respondent's negligence is inconclusive.
For the reasons discussed above, I find that an appropriate penalty
for each of these violations is $100.00.
Respondent concedes that it violated 30 C.F.R. 55.9-2, as alleged in
Citation 79, by failing to maintain the automatic reverse alarm on one of
its trucks in operating condition. It contends, however, that the proposed
penalty of $40.00 is unreasonable.
The gravity of the violation and the negligence suggested by the
circumstances of the violation support the imposition of a $40.00 penalty
notwithstanding respondent's prompt abatement. The violation could have
resulted in serious harm or death (See Tr. 34); and the probability of an
accident occurring was fairly high since the driver's rear view was
obstructed by oil drums and equipment sitting in the truck's bed (Tr. 30,
32). The violation must have been apparent to the driver of the truck,
suggesting at least some negligence on respondent's part.
FINDINGS OF FACT
(1) Respondent owns a mine near Tyrone, New Mexico.
inspected between January 31 and February 15, 1979.

The mine was

(2) Although several lights outside respondent's dust collector and
hoist room facility were not working, no evidence was presented to show
that the existing illumination was insufficient to provide safe access to
the facility.
(3) The leads on top of respondent's AC - DC converter were exposed
and thus presented a danger of electrical shock to workers making contact
with them. Although the converter was not in use when it was inspected, it
was available for use and was not being tested or repaired.
(4) One of respondent's trucks was left unattended on the side of a
road graded at five to eight percent. The wheels were neither blocked nor
turned towards a bank or berm. The truck, if struck by another vehicle,
thus presented a risk of harm to persons walking or driving vehicles along
the road.

~2972

(5) A crane-rail spans the length of respondent's electrical shop
sixteen feet above the floor. A platform ten inches wide lies directly
underneath the rail. One of respondent's employees walked along the
platform, without a safety line, while straddling the rail.

(6) Steering arm bushings and ball joints on several of respondent's
vehicles were loose, causing lateral movement of the wheels and steering
wheel, and creating a risk that the driver might lose control of the
vehicle.
(7) The suspension spring on one of respondent's trucks was broken.
There were marks on the inside of the fender well where the tire had begun
to rub against the fender. If the truck were jarred by a bump in the road,
the tire could easily become wedged in the fender well and cause a loss of
control over the vehicle.
CONCLUSIONS OF LAW
(1)
(2)
162046.

The Commission has jurisdiction to decide this case.
Respondent violated 30 C.F.R. 55.9-3 as alleged in Citation

(3) Respondent did not violate 30 C.F.R. 55.17-1 as alleged in
Citation 162043.
(4)
162052.

Respondent violated 30 C.F.R. 55.12-32 as charged in Citation

(5)
162048.

Respondent violated 30 C.F.R. 55.9-37 as charged in Citation

(6)
162080.

Respondent violated 30 C.F.R. 55.15-5 as charged in Citation

(7) Respondent violated 30 C.F.R. 55.9-2 as alleged in Citations
162047, 162058, 162062, 162064, 162068 and 162079.
ORDER
Pursuant to the foregoing, it is ORDERED that Citation 162043 is
vacated, and that Citations 162046 and 162079, on the basis of the parties'
stipulations, are affirmed. It is further ORDERED that all other citations
which were actually tried are affirmed.
In connection with the citations which have been affirmed, the
following penalties are ORDERED assessed:

::2973

DOCKET NUMBER CENT 79-188-M
Citation Number 162047:
Citation Number 1620L~8:
Citation Number 162052:

$100.00
$ 25.00
$ 14.00

Citation Number 162058:
Citation Number 162062:
Citation Number 162064:

$100.00
$100.00
$100.00

DOCKET NUMBER CENT 79-189-M
Citation Number 162068:

$100.00

Citation Number 162079:

$ 40.00

DOCKET NUMBER CENT 79-191-M
Citation Number 162046:
TOTAL:

$400.00

Citation Number 162080:

$180.00

$1,159.00

In connection with several other citations, petitioner has moved for
approval of a partial settlement agreement made with respondent. The
agreement provides for the reduct ion of proposed penalties as follows:
DOCKET NUMBER CENT 79-188-M
Citation Number 162044:
Citation Number 162054:
Citation Number 162057:
Citation Number 162059:
Citation Number 162063:

From$ 36.00 to$ 27.00
Withdrawn
From $114.00 to $ 85.50
From $ 72.00 to $ 54.00
From $ 90.00 to $ 67.50

DOCKET NUMBER CENT 79-189-M
Citation Number 162065:
Citation Number 162067:
Citation Number 162069:
Citation Number 162070:
Citation Number 162072:
Citation Number 162073:
Citation Number 162075:
Citation Number 162076:
Citation Number 162077:
Citation Number 162085:
Citation Number 162087:

From $ 78.00 to $ 58.50
From$ 90.00 to $ 67.50
From $ 90.00 to $ 67.50
From $130.00 to $ 97.00
From$ 90.00 to $ 67.50
From$ 90.00 to $ 67.50
From$ 90.00 to $ 67.50
From$ 90.00 to $ 67.50
From $ 90.00 to $ 67.50
From $ 72.00 to $ 54.00
From $ 72.00 to $ 54.00

DOCKET NUMBER CENT 79-190-M
Citation Number 162089:
Citation Number 162090:
TOTAL:

From $ 84.00 to $ 63.00
From$ 90.00 to $ 67.50

$1,101.00

The written motion and the record developed at the hearing provide
documented informarion relating to the statutory penalty criteria set out
in Section llO(i) of the Act. The motion specifically states that Citation
162054 was withdrawn because the equipment which was cited. had been
scheduled for repairs and taken out of service before it was inspected.

:2974

Upon due consideration I conclude that the proposed settlement is
consistent with the purposes of the Act and should be approved.
Accordingly, petitioner's motion is granted and the settlement
agreement is ORDERED approved.
In addition to the written motion, petitioner orally moved for
approval of withdrawal of Citation 162081 at the outset of the hearing
(Tr. 6). Petitioner justified the withdrawal on the ground that its proof
would not support a violation of the cited standard (see Tr. 7). The
motion to withdraw was granted (Tr. 8).
If the agreed penalties have not previously been paid, respondent is
ORDERED to pay the sum of $1,101.00, together with the assessed penalty sum
of $1,159.00, within 30 days of this order.

Judge
Distribution:
Marigny A. Lanier, Esq., Office of the Solicitor, United States
Department of Labor, 555 Griffin Square Building, Suite 501, Dallas,
Texas 75202
Stephen W. Pogson, Esq., EVANS, KITCHEL & JENCKES, P.C., 363 North
First Avenue, Phoenix, Arizona 85003

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 7 OCT 1980
CLIMAX MOLYBDENUM COMPANY,
a division of AMAX, Inc.,
Applicant
v.

Application for Review
Docket No. DENV 79-196-M
Order No. 331891
December 11, 1978

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Climax Mine
Respondent

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

Docket No. WEST 79-27-M
A.O. No. 05-00354-05017

v.
Climax Mine
CLTMAX MOLYBDENUM COMPANY,
Respondent
DECISIONS
Appearances:

Thomas Bastien and Harvey P. Wallace, Esquires, Denver,
Colorado, for Climax Molybdenum Company;
James Barkley and Jerry R. Atencio, Attorneys, U.S.
Department of Labor, Denver, Colorado, for MSHA.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern an imminent danger withdrawal
order served on Climax by MSHA pursuant to section 107(a) of the Federal
Mine Safety and Health Act of 1977, and a subsequent civil penalty proposal
filed by MSHA pursuant to section llO(a) of the Act, seeking a civil penalty assessment based on the conditions described in the order, as well as
two other alleged violations of certain mandatory safety standards.
Climax fileri time~y notices of contests in the procee~ings and the
parties etlgaged iu extensive prehearing discovery, including the taking of

·i?97f-'
..
..._.....
\

depositions. A hearing was conducted in Denver, Colorado, July 16 and 17,
1980, and the parties appeared and participated therein. Climax filed
posthearing briefs, but MSHA did not, and its failure to do so was "due to
a shortage of clerical personnel in our office" (August 19, 1980, letter
from Denver Regional Counsel).
Applicable Statutory Provisions

§

1. The Federal Mine Safety and Health Act of 1977, 30 U.S.C.
801 ~seq.

2. Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i), which requires
consideration of the following criteria before a civil penalty may be
assessed for a proven violation: (1) the operator's history of previous
violations, (2) the appropriateness of such penalty to the size of the
busin·ess of the operator, (3) whether the operator was negligent, (4) the
effect on the operator's ability to continue in business, (5) the gravity
of the violation, and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification of the violation.
3.

Commission Rules, 29 C.F.R. § 2700.1 ~ seq.

Stipulations
The parties stipulated to the following (Tr. 5-6):

i. Climax Molybdenum Company is a large mine operator, is subject to
the provisions of the Act, and any civil penalties assessed by me in these
proceedings will not adversely affect its ability to continue in business.
2. Government Exhibits G-1 through G-8, consisting of eight photographs
taken by Climax concerning some of the citations issued in these proceedings,
as well as Exhibit G-9, a computer printout detailing Climax's prior history
of violations, may be received in evidence.
Discussion
On December 11, 1978, MSHA inspector Richard F. King issued a combined
section 104(a) citation and a section 107(a) imminent-danger order. The citation alleges a violation of 30 C.F.R. § 57.12-30, and describes the following
conditions or practices which Inspector King believed collectively constituted
an imminent danger, as well as individual violations of several mandatory safety
standards which he listed on the face of the order in brackets designated by a
numerical reference to the specific standard:

The electricially powered equipment on the core drill
located at 9 IVL East, 929 Level had not been locked out
before mechanical work was done on the drill. (12-16). The
power cable to the motor on the drill had not been isolated
(4-11), the power cable to the switchbox on the drill rig was

·-

·~?977
..

not bushed (12-8), the 2/o power cable feeding the drill rig
had an inadequate splice in it 180 ft. east down the drift
(12-13). 240 ft. east down the drift, were [sic] the powercable enters the main switch, it was not bushed (12-8).
Each of the bracketed numerical references in the "condition or pra~-,
tice" portion of the order is a reference to a section of the mandatory
safety standards found in Part 57, and they are itemized in petitioner's
civil penalty proposals as follows:
Citation or Order No.

Date

30 C.F.R. Standard

331891 A
331891 B
331891 c
331891 D
331891 E
331891 F

12/11/78
12/11/78
12/11/78
12/11/78
12/11/78
12/11/78

57.12-30
57.4-11
57.12-8
57.12-13
57.12-16
57.12-8

Petitioner's motion to withdraw its civil penalty proposal for Citation
No. 331891 B, December 11, 1978, citing an alleged violation of 30 C.F.R.
§ 57.4-11, was granted from the bench and the citation was dismissed (Tr. 7).
MSHA's Testimony and Evidence
Inspector Richard King testified that he has been employed by MSHA as
an inspector since 1975, and prior to that time he had 6 years' mining
experience with Homestake Mining Company. He holds a B.S. degree from the
Black Hills State College in Spearfish, South Dakota, has done. graduate work
in criminal justice, and has received training and taken a number of MSHA
training courses at the mine academy in Beckley, West Virginia, including
several courses in electricity. He confirmed that he inspected the mine in
question on December 11, 1978, at the No. 9 Intake Vent Lateral East on the
929 level.
·
Mr. King identified photographic Exhibits G-1 through G-3 as the electrically powered core drill which he cited, and stated that the conditions depicted
appeared to be the same as those he observed at the time of his inspection.
The switchbox depicted has only one main power control switch and it was not
locked out at the time he observed it. He observed no warning signs attached
to the core drill, nor did he observe anything which would lead him to believe
that mechanical work was being performed on the drill (Tr. 8-12).
Mr. King identified Exhibit G-4 as the working deck of the drill rig
showing the drill motor lead wire laying on the wet deck and disconnected
from the motor. The wire was not connected when he observed the rig and
Climax supervisor Ken Hack advised him at that time that mechanical work was
being performed on the drill rig and that it was in the process of being
repaired. Mr. King stated that the wire would normally have been connected
to the motor, and upon observation, he determined that the wire conductor

~2978

leads were taped with what appeared to be one wrap of plastic electrician's
tape, b~t the wire was not energized. The wire is energized by throwing a
switcn on the drill itself, and the switch is shown in Exhibits G-2 and G-3,
and it is the switch which he determined was not locked out. The area where
the drill was located was wet, with approximately a foot of water in the immediate area of the drill. However, the drill rig itself had a platform elevated inches above the water, and the platform itself was soaked, and portions
of the drill were wet. The drill switch also controlled the rig lights, and
he observed no signs warning employees not to turn the lights on or not to
energize the disconnected wire. He observed no employees working in the immediate vicinity of the drill rig, but employees were in another area some 500
to 600 feet away. The rig was located in a drift which provided access to
an escape raise, and anyone could venture into the area (Tr. 12-16).
Mr. King stated that it was his understanding that while the drill rig
was owned by Broyles ~rothers, Climax had a maintenance crew who took care
of electrical problems. The drill motor was disconnected but he could not
recall whether it was being taken out or being put back in, and more electrical work was certainly required to make an electrical connection. He
was not sure which switch operated the wire leads he observed, but he believed
that the main switch operated the rig lights. The drill switch could not
be locked out at the drill location because he observed no lock-out attachments in the area, and it would have to be locked out at a disconnect switch
located 240 feet away. He identified Exhibits G-7 and G-8 as the disconnect
switch, and when he observed it he noted that the switch handle was in the
ON position and that the power cable leaving the bottom of the switchbox was
not provided with a proper fitting or bushing, and he saw none. Failure to
provide such a bushing or fitting could result in the cutting of the cable
conductor insulation where it exits the box and a hazard would result in that
a phase conductor could go to ground and energize the switchbox, thereby
resulting in an electrocution. He observed no one near the switchbox, but
anyone would have access to it, and the area was wet from standing water
and water from the roof (Tr. 16-21).
Mr. King identified Exhibits G-5 and G-6 as the power cable located at
a splice point midway between the main disconnect switch and the drill rig,
and the cable splice is shown hanging on a nail. The area was wet, and if
one were reaching for the area next to the splice he would have his feet
in the water. The splice phase conductors were connected to each other and
were taped, and the ground conductor was intact and spliced with the other
two, but no effort had been made to replace the outer cable jacket. The
cable was energized at the time he observed it, and the lack of an outer
jacket would diminish the insulation qualities of the cable and lessen the
protection against damage to the wires. The splice which he observed would
not afford protection equal to that of the original cable, and it was made
with a rubberized tape (Tr. 21-27).
Mr. King testified that the drill switchbox contained no bushings at the
point where the cable entered the box, and the insulated wire phase conductors

simply came out of the box at the opening and were not bushed. Vibration from
the drill rig could cause the cable insulation to be cut and the phase current
could ground and possibly energize the switchbox, and any personnel, such as
electricians or mechanics, would have occasion to operate the switch. He
identified the cable in question in Exhibit G-3 as the one entering the top
of the box. The wire insulation was in place around the conducting wire but
the jacketed portion of the cable protruded an inch and a half out of the box
cable opening (Tr. 27-30).

Mr. King stated that he based his imminent danger order on the combined
conditions he observed. He believed that the cited electrical violations,
the sloppy electrical workmanship, coupled with the wet conditions and the
fact that no warning signs were posted, constituted a "trap" and a place where
one could "reasonably and easily get killed or electrocuted" (Tr. 31).
On cross-examination, Mr. King confirmed that the switcheox at the drill
rig had a "bad bushing" which was "not functional." He stated the distinctions between a bushing and a fitting, and stated that the former was a fitting provided with some type of insulation quality, and that the latter was
"just a connection point of something to fit around the sharp edge of the
box." He stated that Exhibit G-6 (a fitting described by respondent's counsel
as a Chase Nipple), looked familiar to him, but he could not recall seeing
such a device installed on the switchbox in question (Tr. 39-40). He could
not recall in detail how the lead wires on the cable he previously described
were wrapped, could not recall the dielectric strength of the tape used, and
he could not recall whether any portions of the wire leads were not taped (Tr.
42). He confirmed that the switch on the box was in the OFF position, and
while power was coming into the box through the cable, none was corning out of
or through the box. No one was working in the area, the drill was down for
maintenance, and the nearest miners were located some 500 to 600 feet down
the drift. He stated that if someone had simply walked up to the motor wires
and picked them up by hand nothing would have happened. Even if the switchbox were in the ON position, he was still not sure what would happen if a
person had picked up one of the motor lead wires because he did not know
whether another switch was required to be engaged in order to energize the
wires (Tr. 42-46).
With regard to the cable entering the top of the drill switchbox, Inspector King confirmed that the outer cable jacketing was missing for a distance
of an inch and a half above the box. However, the phase conductors were insulated, and he did not know their dielectric strength. Although the drill was
shut down at the time, he still believed the defective cable fitting or bushing
contributed to the imminent danger because drill vibration would cause the
cable to be cut and the defective fitting did not provide adequate protection
to prevent this condition from occurring (Tr. 48). However, he conceded that
the wires did not appear to be cut, there was no drill vibration present,
and he was not sure whe_n any cutting action would take place (Tr. 49).
With regard to the defective splice down the drift, Inspector King
stated that a danger would be presented if someone were to grab hold of the

splice while standing in the wet water conditions which were present. That
person would act as a ground, but ~his would occur only if the splice insulation were broken or damaged or if there were moisture leakage to the phase
conductor through the tape splice. Although the splice was taped with some
kind of a rubberized tape, he did not know the dielectric strength of the
insulation and did not know whether another type of insulation was present
beneath the taped splice he observed, nor was he sure whether the type of
cable in question was designated for use under water (Tr. 51-52).
Regarding the main disconnect switchbox and the lack of a bushing or
fitting, Inspector King stated that the outer cable jacket itself did extend
into the box, but he could not recall looking into the box. The cable jacket
was not cut, and while nothing could happen "at any moment," the situation
was such that it was possible that a cable conductor could contact the metal
framework of the box itself (Tr. 53). The lack of a fitting or bushing on
this box was not essential to his imminent-danger finding, but it still contributed to it, and even if the fitting were on the cable, he would still
have made an imminent-danger finding. He also confirmed that the "open splice"
contributed to the finding of imminent danger, but if the splice was made
"jacket-to-jacket," and a proper bushing had been installed on the disconnect
switchbox, he would not have found an imminent danger. The essential condition
which prompted him to make an imminent-danger finding was "the work practice
conditions that existed" (Tr. 55). When asked to describe the conditions
that he believed existed and which could hurt anyone, he replied as follows
(Tr. 55):
The condition is that with the violations in the contributing form in work practice that the standard requires
that that circuit be de-energized, the way I looked at it
back at the main disconnect switch, if you had that area
posted, if you had that condition where they had no way to
lock that box out on the drill rig, they should have had a
sign there and people wouldn't go in there and inadvertently
turn that on.
In describing the possibility of someone being injured by throwing the
drill rig switch, Inspector King stated that he did not know exactly where
the source of electricity would come from, and he stated that "it could have
come from any of those violations that were there" (Tr. 56). He went on to
explain that while there was a "distinct probability" of someone being hurt,
"a variety of possibilities existed" (Tr·. 56). He did not know which of the
drill rig switches were required to be activated to energize the motor wires
(Tr. 57). When asked the specifics of what conditions were required to be
present for a hazard to exist, aside from a faulty switch and fitting, he
stated "if the conditions were right," and when asked to clarify that answer,
he stated that other than the violations he cited, he could not describe the
alleged "conditions" he had in mind (Tr. 59).
Regarding the drill rig switchbox violation, Mr. King stated that the
power wires themselves were insulated, and therefore the first sentence of the

. .,293-··

'., i

\,,. .

.)..

standard was not violated. Since the wires were not a "cable" at the point
where they entered the box opening, the second sentence of the standard was
not violated. However, since the wires did not pass through a substantial
bushing where it passed through the metal oox frame, that part of the standard was violated. Even though a Chase Nipple may have been used, it is not
insulated at all and it is not an insulated bushing (Tr. 60). However, had
the cable jacket itself, rather than the insulated wires, passed through the
Chase Nipple, compliance would have been achieved and there would be no
violation (Tr. 60).
Regarding the main disconnect switch violation of section 57.12-8, the
second part of the standard dealing with the requirement that cables pass
through proper fittings was the part violated (Tr. 61). Regarding the failure
to lock out the drill rig switch, while the drill itself was deenergized, it
was not locked out. Even though the switch was OFF, it was still not locked
out, and that is a violation (Tr. 62). He was present when Inspector Enderby
cited the lack of guards on the drill rig lights, and the lights were off
because the power was off, and the box was locked out due to the issuance
of his order (Tr. 63). He conceded that his testimony in his prior deposition
that the lights were on was in error (Tr. 63).
In response to further questions, Mr King confirmed that while the power
to the drill switch itself was on, the drill motor was deenergized because
the rig was down for maintenance (Tr. 64). However, he was not sure which
switches had to be activated to energize the motor, and he saw no independent
light switch (Tr. 64). The purpose of the bushing at the place where the
cable entered the drill switchbox was to keep the cable in place and to eliminate any cutting due to vibration (Tr. 73). He did not determine whether the
switch had a "neutral" position, but the switch was definitely OFF (Tr. 75).
In response to bench questions, Mr. King conceded that the drill rig was
down for repairs when he made his inspection and that he was aware of this
fact. He began his inspection at the drill rig site, and worked his way back
down the drift to the location of the other conditions he cited, and respondent's electrical foreman, Kenneth Hack, and others accompanied him during the
inspection. Mr. Hack is a certified electrician, but he did not consult him
before issuing the order, and he stated he "pretty well made up my mind"
(Tr. 81). While the drill rig itself could not be locked out, it could have
been locked out down the drift at the main disconnect switch, or the area
could have posted (Tr. 82). The power was deenergized from the drill switchbox
to the drill motor (Tr. 82). Power along the 440-volt cable and up to the
drill rig box was "hot," but the box and motor were not (Tr. 88).
Climax's Testimony and Evidence
Kenneth Hack testified that he has been employed with Climax as an
electrical foreman, and that he is a 1971 graduate of Colorado State
University with a B.S. degree in electrical engineering. At the time the

;'2982

citations in question issued, he was supervisor for electrical maintenance
and construction at the 600, 629, and 929 mine production levels. He stated
that he was not with Mr. King when his citations issued on December 12, but
he went to the scene the next day and took the photographs, Exhibits G-1 through
G-8 (Tr. 136-139).

Mr. Hack identified Exhibits C-1 and C-2 as schematic drawings depicting
the circuits and current path to the drill rig and disconnect switches which
were cited by Inspector King, andihe explained the path of current, the function
of the disconnect switch and circuit breakers used in the system, the grounding systems, and he identified Exhibit C-7 as a 2/0 conductor cable similar
to the one cited by Mr. King for a bad splice (Tr. 168-171). He stated that
if someone were to step into the 'splice area shown in photographic Exhibits
G-5 and G-6 and grabbed the splice, nothing would happen (Tr. 172). He also
indicated that he is familiar with the manner in which.the splice in question
was made through routine supervision of electricians who routinely make such
splices at the Climax Mine. He described the method by which such splices are
made, and indicated they are placed butt-to-butt with Okonite 35 tape, then
wrapped with Scotch 88 tape in an overlapping fashion similar to that of a
tennis racket handle, and he identified Exhibit C-11 as the vendor's specifications for Okonite, as well as Exhibits C-3 through C-5 as Scotch 88 electrical tape, Okonite No •. 35 cable jacketing tape, and Scotchfill electric
insulation putty, the products used in the making of the splice in question
(Tr. 173-177).
Mr. Hack indicated that had the splice in question fallen off the spike
where it was hanging, and it was skillfully made by an electrician, it would
have been impervious to water. However, if water leaked into the splice, a
short circuit would have developed and resulted in the main circuit breaker
tripping, thereby deenergizing the line (Tr. 177). The circuit breaker would
trip in about "one to 240th of a second" (Tr. 178). He could not explain why
the splice was hanging on the nail. With regard to the method used to make
the splice in question, he stated that when he first became employed with
Climax he questioned the manner in which such splices were made, and he
explained that the splice was left "open" so that water could not accumulate
in it and to permit visual inspection of the interior conductors. Also, during the war, Climax could not obtain insulating material and they found that
the "open"-type splice was more reliable (Tr. 179). Had the splice fallen in
the water, the breaker would trip and there would be no voltage on the drill
rig (Tr. 180).
With respect to the cable entering the main disconnect switchbox,
Mr. Hack stated that the cable jacketing extended some 2 inches into the box,
and from that point on there is an additional 6 inches on insulated conductor
wires before it is connected to the disconnect inside in the box (Tr. 181).
He observed no cutting of the cable that extended into the box, and if all
of the conductors were pulled out of the box, there would be no shock hazard
on the rig because the cable would be deenergized and there would be no
voltage to the drill rig (Tr. 182).

Regarding the drill rig switch breaker box, Mr. Hack indicated that an
electrical bushing or fitting was installed at the top of the box and he
identified it as a "Chase Nipple" (Exh. C-6). The device has a lock nut
and a bushing and the terms "bushing" and "fitting" are used interchangeably,
and when he examined it it "seemed acceptable" (Tr. 184). The 2/0 power cable
jacketing entering the box through the Chase Nipple was flush with and to
the bottom depth of the nipple and he observed no power conductor visible
above the nipple and box, and it. was that way when he observed it on the
morning of the 12th before the condition was abated (Tr. 185). Mr. Hack
stated that the breaker box contains an "on-off" push button which controls
a starter for the drill rig motor, and that is a separate switch in addition
to the "on-off" switch for the box circuit breaker itself (Tr. 189). The
circuit breaker switch is for motor overcurrent protection and it is always
on when drilling is taken place (Tr. 189).
Mr. Hack stated that in order to obtain electricity and voltage to the
drill motor leg area where the taped wires which were lying on the deck were
located, one would have to push the switch breaker on and then push the start
button for the motor. Assuming one were to pick up the taped wires with
both switches on, he would be in no danger and he described the method used
for taping such leads (Tr. 191-192). If one were to turn the breaker switch
"on" and plug in the lights, he would be in no danger, and he knew of no
conditions in or around the drill rig platform, or 240 feet down the drift,
on the day in question which presented any danger to anyone (Tr. 195). He
did not dispute the fact that the system was not locked out when Mr. King
issued his order (Tr. 195).
cross-examination, Mr. Hack confirmed that he first observed the
welding machine splice on July 14, 1980, some 2 years after the citation
issued, and it was kept at the mine in his office (Tr. 205). ·He had no firsthand knowledge of the condition of the splice at the time it was cited, and
he made no attempt to open the splice himself, but an electrician did and
he (Hack) found that i_t was adequately made (Tr. 206-207). He described the
manner in which the splice was made, did not know the thickness of the jacket,
how many tape wraps were used, and conceded that it was not of the same
mechanical strength of the cable insulation or the splice. No splice offers
as much protection as the original cable because anytime the cable is broken,
its integrity is destroyed, and while the splice may not be equal to the original, it was adequate for the application for which it was being used
(Tr. 210-216).
On

Mr. Hack expressed some familiarity with the process of using vulcanization for making permanent splices, but has never personally used this
process. If done properly, he assumed the splice which results would be
equal to the existing cable, and he conceded that it is a better method for
making splices, and also conceded that he questioned the "open-splice" method
used by Climax when he ~irst came to work at the mine (Tr. 217-218), and he
questioned the lack of a jacket-to-jacket cover for mechanical protection (Tr.
219). Mr. Hack also indicated that the circuit-breaking system for the drill
rig is engineered to provide protection for the machinery, and if one were to
touch a live wire on the rig which was not fixed to trip the breaker at the ·
proper cut-off amperage, there is a possibility of a~ electrocution (Tr. 227).

J2984

Regarding the "open splice," Mr. Hack conceded that the splice was not
as mechanically strong as the original, was not made as nearly as possible
as strong as the original cable, and since it had no outer jacket, it did
not offer damage protection nearly as possible to the original (Tr. 227).
Electricians at the Climax Mine routinely splice cables in the manner he
previously described, but he personally has attended no training sessions
at the mine for this purpose, and has only learned that this is the normal
procedure through "firsthand conversations" (Tr. 231). He would have no
hesitation in grabbing the open splice in question, but if there is moisture
in it, that would possibly affect his willingness to touch it because it would
be a defective splice and would possibly be electrocuted (Tr. 232-233). He
would accept no amount of moisture in a splice if he were standing in water,
but he would be safe with .12 percent water in a splice (Tr. 235). However,
he did not know the amount of water absorption tolerance for the splice in
question (Tr. 239).
With respect to the main disconnect switchbox down the drift, Mr. Hack
conceded that the switchbox cited by Inspector King did not have any kind
of a bushing or fitting when he observed it (Tr. 249). In response to additional questions, Mr. Hack stated that the cable (Exh. G-7), has a MESA approval
but he did not believe it was completely impervious to moisture (Tr. 250).
The splicing method used for cables would render them mechanically strong,
the electrical conductivity would be as near as possible to the original, and
no splice is 100 percent as good as the original cable (Tr. 251). Vulcanization
is not used at the Climax Mine because it is not practical because of the great
number of cables spliced with "T-Taps," and they could not operate underground
if each splice had to be vulcanized (Tr. 251). The splicing method used at
the mine takes 45 minutes to make a splice, while the use of vulcanization
underground would take 4 or 5 hours to make a splice (Tr. 252). Climax has
MSHA's approval to use "T-Taps" in its production drifts (Tr. 253). Although
the open splice hanging on the nail was mechanically strong, the electrical
conductivity was as near as possible to the original, and was sealed to exclude
moisture, it did not have damage protection as near as possible to the original
because the outer jacket did not extend across the splice (Tr. 254). However,
by hanging on the spike and being wrapped in tape, he believed damage protection
was afforded (Tr. 255).
In response to bench questions, Mr. Hack stated that the subject of how
Climax makes its splices in the mine has been a topic of discussion with MSHA
inspectors, and aside from the "T-Taps" splices, nothing concrete has resulted
with respect to the other type splices, and MSHA has issued Climax no guidelines
as to the types of cable-splicing kits it would accept as compliance (Tr. 266).
On December 12, 1978, MSHA inspector James G. Enderby issued section
104(a) Citation No. 333657, charging a violation of 30 C.F.R. § 57.12-13,
and the condition or practice cited states as follows: "A bad splice was
observed on the 440 volt power supply cable to the Chemtron welder on south
and outside storke shop. The welder was being used at the time. A Tic
Tracer was used to find this condition."

J288.5

On December 13, 1978, Inspector Enderby issued section 104(a) Citation
No. 333658, charging a violation of 30 C.F.R. § 57.lZ-34, and the condition
or practice cited states as follows: "The portable flood lights around the
Boyles Brothers drill rig at 9 IVL East 929 level were not guarded. The
light bulbs could easily be reached while standing on drill rig platform."

MSHA's Testimony and Evidence
MSHA inspector James G. Enderby testified has he has been employed as an
inspector for 5 years. He previously worked as a miner, and has taken MSHA
courses in electricity at Beckley, West Virginia. He confirmed that he
inspected the blacksmith's shop on the mine surface on December 12, 1978,
and that he issued the citations in question. The portable welder splice
citation was issued after he observed that a section of the cable had been
spliced and that the plastic tape was torn and deterioriated from being dragged
around the shop. The splice was about a foot long, and it supplied 440 volts
of power to the welder. He used a "Tic Tracer" instrument to test the cable,
and he described the Tic Tracer (Exh. C-9) as a battery-powered device which
detects current by emitting a "chattering noise" through a speaker device on
the instrument. As cable current gets stronger, the sound gets louder. By
moving the instrument along the cable, the sound became louder at the location
of the splice and this indicated to him that the splice was not as good as
the initial insulation when the cable was originally installed (Tr. 91-94).
Mr. Enderby stated that the welder was in use at the time he observed the
splice condition, he noticed no moisture in the area, and the person operating
the welder was located some 10 feet from the splice (Tr. 96). He performed
no other tests on the splice and he described it as a jacket-to-jacket splice.
He was concerned over the fact that continued use of the cable would lead
to further deterioration and it would not be in the same condition or as strong
as the original manufactured cable. He was concerned that someone could be
electrocuted or shocked if they came in contact with it (Tr. 96). He did not
believe the splice was equal to that of the original and that is why he cited
section 57.12-13 (Tr. 97).
Regarding the drill rig lights citation, Mr. Enderby identified Exhibits
G-1 and G-2 as photographs of the lights in question and stated that there
were four or five unguarded lights on the drill rig. If a man were standing
on the drill rig platform in the picture identified as Exhibit G-2, the light
would be in his face. It was possible that the lights could have been broken
by a steel drill used during drilling, and if a person comes in contact with
the broken filaments, there would be a potential shock hazard present (Tr. 100).
The lighting circuit was not energized, and he saw no evidence that the lights
were ever guarded prior to his inspection (Tr. 101-102).
On cross-examination, Mr. Enderby stated that in order to reach the
unguarded lights, the person depicted in Exhibit G-1 (Mr. Hack), would be
able to reach the light.s with a bar, but would have to jam it into the socket
in order to be shocked. Normally, he would be unable to simply reach up an4
in with his hand, but with a little effort he may (Tr. 103). He confirmed

;'l_.
'-

?9 8 ~~
- - 1tr,.

i.,. •'

that the lights were not energized, and while he believed that a shock hazard
existed prior to the issuance of Mr. King's order~ he conceded that no
hazard was present on December 13 when his citation issued (Tr. 104).
With regard to the splice on the welder cable, Mr. Enderby confirmed
that it was located between the man doing the work and the welding machine,
and he could not recall whether the cable was AC or DC. He confirmed that
when he gave his prior deposition, he indicated at that time that he used
the Tic Tracer instrument to determine whether the cable was a main power
supply cable or a ground. In addition, he has been trained to use the tic
tracer to determine leakage in a cable and if the tracer noise increases it
indicates to him a change of more current or voltage being exposed to the
instrument. He also confirmed that the tracer is used to measure current.
Regarding the condition of the splice, he stated that the torn and worn part
of the splice appeared to be taped, that no power conductors were visible, and
he did not know whether the cable had a ground wire. Even if the Tic Tracer
had not indicated an increase in noise, he still would have probably issued
the citation. Although the splice was mechanically strong, it was not insulated to a degree at least equal to the original, and he doubted that it was
sealed to exclude moisture, and did not believe it was provided with damage
protection as near as possible to that of the original cable (Tr. 106-109).
Mr. Enderby testified that the splice was not sealed to exclude moisture
because the tape was torn, deteriorated, and was cracked and coming off. He
did not know what was below the outer tape and believed that "Scotch Fill" is
a type of insulating material used in splices (Tr. 109). He could not
specifically recall making any inquiries of anyone from Climax as to the
splice and how it was made (Tr. 113). He stated that he would have issued
a citation even if the Tic Tracer were not used and he would have done so
because of the deterioration of the tape wrapped around the splice (Tr. 111).
In response to bench questions, Mr. Enderby stated that the splice in
question was a permanent splice, that the cable was some 50 feet long, and
was used to power the portable welder (Tr. 114). An increase in noise from
the Tic Tracer indicated to him that the splice was leaking current and was
not being protected or insulated to the same degree as manufactured. He was
concerned that someone picking up the cable would be electrocuted, but he did
not examine the splice after it was cut out of the cable, and he was not
familiar with the manner in which splices are made at the mine (Tr. 117-118).
In response to further questions, Mr. Enderby stated that he was not
certain that electrical leakage detected by a Tic Tracer is an indication
of diminished insulation quality from the power cable to the splice, but in
"office conversation," he was told that any increase in the volume of the
sound emitted by that instrument indicates "some sort of leakage" (Tr. 124).
He did not remember that the manufacturer's instructions concerning the use
of a Tic Tracer instrument state that its purpose is to detect splice leakage
(Tr. 124). Regarding the unguarded lights, Mr. Enderby stated that four or
five bulbs were not guarded, that a man would likely stand by the drill at
one location on the backside of the drill, that on similar rigs the lights
are usually guarded by a cage or screen attachment, and the ·1ocatiqn of the
lights is a factor in determining whether guards are required (Tr. 121-122).

Climax's Testimony and Evidence
Regarding the welding cable splice citation, Mr. Hack stated that he was
familiar with the splice in question and des.cribed how it was made. It was
a butt-to-butt splice made with Scotch 88 electrician's black tape. The wire
terminals were built up with Scotch Fill, an electrical putty used to ma~ntain
cable asymmetry. The sequence for making the splice is to use the tape and
putty over the power conductors, and the Scotch 88 is then used jacket-to-jacket,
thereby replacing the original cable jacketing (Tr. 139). The torn and deteriorated condition of the outer tape as described by Mr. Enderby is normal because
the outer taping on the cable is deliberately heavily taped and built up so
as to absorb any cable abuse (Tr. 140).
Mr. Hack identified the manufacturer's specifications for the tape and
scotch fill (Exhs. C-10 and C-12) and stated that they are regularly used in
his work in the electrical department (Tr. 140). He confirmed that no tests
were conducted on the splice, that he relied on the manufacturer's representations as shown in the specifications, and he had no knowledge of any field
tests conducted by the manufacturer concerning the products in question in
his electrical work and had no reason to question the manufacturer's representations (Tr. 157). He examined the particular splice which was cited and
found it to be made in the manner he previously described (Tr. 160). The
cable portion between the welding machine and the man using it was DC and
the other cable portion was AC. A Tic Tracer is primarily used to detect
interior breaks or loss of voltage in trailing cable conductors which are not
readily visible (Tr. 161). As an example, if a piece of equipment ran over
a cable, the Tic Tracer could be used to detect a possible damaged open conductor within the cable which is not visible, and a break in a conductor could
possibly indicate that the interior insulation of the conductor was damaged
(Tr. 162-163). DC current cannot be measured by a Tic Tracer °(Tr. 163). The
floor in the machine shop where the welder was located is a concrete floor
and is not normally wet. He believed the splice was acceptable in terms of
being mechanically strong (Tr. 164). He was not present when the splice was
cited (Tr. 164), but based on his examination of the splice after it was
removed, he believed it was as good as the original and the basis for this
opinion is his experience with the use of the products for making such a
splice (Tr. 165).
Regarding the unguarded lights citation, Mr. Hack stated that the light
depicted in Exhibit G-1 is approximately 10 feet off the drill rig deck and
some 12 feet off the floor, and the other two lights are about 12 feet off
the floor (Tr. 167-168).
MSHA's Rebuttal Witness
Paul Price, electrical engineer, MSHA's Denver Technical Support Center,
testified that he hold& a 1965 B.S. degree in electrical engineering, and that
his past experience includes the design of surface and underground lighting
and power-distribution systems, cable-splicing methods, grounding systems, and
he helped develop the electrical tape manufactured by the 3M Company (Tr. 273276).

Mr. Price stated that he was present during the testimony presented in
these proceedings, and upon examination of photographic Exhibit G-4 concerning the taped drill rig motor wires, he stated that based on the manner in
which those wires appeared to be taped, they were exposed to the possibility
of being punctured with a screw or nail, and since the power was not locked
out, anyone turning on the breaker on the box and then activating the start
button would be in danger. Aside from any possible punctures, he believed
that the use of tape is a "last ditch" effort and he would not care to touch
a "hot" taped wire. Based on the testimony he heard, the drill rig was not
locked out because the box had no lock hasp and it therefore should have
been locked out down the drift at the feed line (Tr. 279-280).
Upon viewing photographic Exhibit G-5 concerning the "open splice" down
the drift, Mr. Price testified that he did not consider it to be a safe splice
because there was no outer jacket bonding across the spliced wires. The lack
of such an outer jacket violated the standard cited because the standard
specifically requires an outer bonded jacket, and that jacket provides additional insulation and protection against damage and abrasions. Failure to
provide such a jacket renders the spliced cable less than equal to the
original. The lack of a jacket would also not afford at least equal protection against moisture. The cable in question is an MSHA-approved cable, and
if it is undamaged it should not have any water in it since it is approved
for use under water and· .12 percent of water in a cable could only be detected
under laboratory conditions (Tr. 281-285).
Mr. Price stated that the splice depicted in Exhibit G-5 presented a
hazard to any miner touching it, and coupled with the water conditions in
the area, if the cable were reachable, and if someone touched it, an imminent
danger would be presented. He would not touch it even under dry _conditions
because to the untrained eye the cable may have some damage which is not
readily detectable. In response to a question as to whether the spliced cable
presented an imminent danger simply because it had no outer bonded jacket,
Mr. Price answered as follows: "If perhaps I had done it myself and knew
there was no damage, if it had not been hanging out in that location for
any period of time, if it were under laboratory conditions, I wouldn't mind
touching it" (Tr. 292).
Regarding the cable citation at the point where it entered the drill
switchbox (Exh. G-3), Mr. Price testified that at the point where the cable
enters the box a clamp fitting providing for strain relief should have been
installed. Since the inspector testified that the cable jacket was out of
the fitting, a proper clamp-type fitting would have prevented this. By
allowing the cable to move up and down out of the box, there was a danger
that the phase conductor would have been disconnected from its normal contact point inside the box, thereby energizing the box frame or the frame of
the machine. A "Chase Nipple" is not a clamp-type fitting, and it was
originally designed for use in protecting cables which are installed in
conduits, and it is totally inadequate for use in conjunction with a cable
or single insulated wires which enter a switchbox such as the one in question (Tr. 289-290). Assuming the cable did not extend into the box and the

wires were stripped above the point where they enter the box, those wires
are no longer considered a "cable," but rather, "power wires," and permitting
them to enter the box without a fitting is a poor wiring practice (Tr. 290).
Mr. Price stated that the term "fitting" is a generic term covering
basically all fittings. A "bushing" is a particular type of fitting whi~h
may or may not be insulated. Under section 57.12-8, insulated wires and
power cables are treated differently. A cable entering a machine or a box
should be provided with a relief-type or clamp-type fitting that would hold
it securely in place to prevent it from slipping up and down inside the box.
If this is not provided, the cable may slip up and down enough to dislodge
the connector connections inside the box thereby causing a short (Tr. 286).
Viewing Exhibit G-7, a photograph of the switchbox 240 down the drift,
Mr. Price stated that it should have a clamp-type fitting to secure the
cable, and there is no proper fitting at all installed on that box (Tr. 287).
However, the cable itself appears to be adequately insulated (Tr. 288).
In the interest of time, the parties stipulated by way of a proffer by
MSHA's counsel, that Mr. Price would also testify that the use of a Tic Tracer
adequately and accurately indicates whether a splice is insulated to the
degree of the original cable, that the placement of the unguarded lights at the
locations shown in Exhibits G-1 through G-3 presented a shock and burn hazard
to men in the area should they or their equipment come into contact with the
wiring inside the lights, and that the splice on the cited welding machine did
not comply with the standard because the same danger and insulation protection as the original was not provided (Tr. 293-294).
On cross-examination, Mr. Price stated that rather than taping the wires
on the drill motor, he would leave them bare, but only if the .machine was
locked out. He conceded that anyone unlocking the box, pushing the starter,
and then picking up the bare wires, would be electrocuted, but that would be a
remote set of circumstances. It would also be equally remote for someone to
push the starter button, and pick up taped wires and be hurt (Tr. 294-295).
He stated that he had never visited the Climax Mine or any large underground
molybdenum mine (Tr. 295). He also indicated that any cable has an absorption
rate and none are 100 percent impervious (Tr. 296), and that under certain
conditions, a Chase Nipple is a proper fitting (Tr. 297).
Mr. Price identified a PST system of cable splicing as a kit manufactured
by the 3M Company which provides jacket-to-jacket protection and is approved
by the Bureau of Mines. He described the method of splicing with such a kit,
and indicated that it is extremely similar to the method described by Mr. Hack
with respect to the welding machine cable up to the point of the outer jacket.
The kit is provided with a neoprene tube and spring to hold it in place over
the splice after the scotch fill and taping is done, and the splice is then
vulcanized by a chemical process which bonds to the tube to the outer cable
jacket. This procedure does not require a vulcanizing machine and would not
take as long as taping (Tr. 300).

.'!2990

In response to a question from me as to whether the cited standard concerning splices would be clearer if the standard specifically required the use
of Bureau of Mines approved splicing methods for making splices, Mr. Price
answered "I don't thing we would be here" (Tr. 302). When asked why this
had not been done, he answered "Non-electrical people make the standards"
(Tr. 302).
Climax's Challenge to the Authority of the Inspectors
In its posthearing brief at pages 25-26, Climax asserts that MSHA has
failed to establish that Inspectors King and Enderby were "authorized
representatives of the Secretary", within the meaning of the Act. In support
of this assertion, Climax argues that MSHA has failed to establish that the
inspectors who conducted the inspection and issued the citations and withdrawal order were in fact acting in their capacity as authorized representatives of the Secretary of Labor, and that there is nothing in the Act which
designates employees of MSHA as authorized representatives of the Secretary.
This assertion and defense is rejected. I am satisfied from the inspectors'
testimony that they are duly authorized representatives of the Secretary,
that they are qualified and competent to conduct mine inspections, that they
did so at all times pertinent to these cases, that mine management was aware
of the fact that Mr. King and Mr. Enderby were in fact MSHA inspectors, and
that the inspections were conducted in accord with the provisions of the Act.
Findings and Conclusions
Docket No. DENV 79-196-M
The issue presented in this contest is whether or not the conditions or
practices cited by Inspector King in the section 107(a) imminent danger Order
No. 331891, December 11, 1978, in fact constituted an imminent danger within
the meaning of the Act. "Imminent danger" is defined in section 3(j) of the
Act, 30 u.s.c. § 802(j) as: "The existence· of any condition or practice in
a coal or other mine which could reasonably be expected to cause death or
serious physical harm before such condition or practice can be abated."
The legislative history with respect to the concept of "imminent danger,"
Committee on Education and Labor, House of Representatives, Legislative
History of the Federal Coal Mine Health and Safety Act of 1969 at page 44
(March 1970), states, in pertinent part, as follows:
The definition of an "imminent danger" is broadened from
that in the 1952 Act in recognition of the need to be concerned with any condition or practice, naturally or otherwise
caused, which may lead to sudden death or injury before the
danger can be abated. It is not limited to just disastrous
type accidents, as in the past, but all accidents which could
be fatal or nonfatal to one or more persons before abatement
of the condition or practice can be achieved.

And, at page 89 of the report:
The concept of an imminent danger as it has evolved in
this industry is that the situation is so serious that the
miners must be removed from the danger forthwith when the
danger ls discovered * * *· The seriousness of the situation demands such immediate action. The first concern is
the danger to the miner. Delays, even of a few minutes may
be critical or disastrous.
The former Interior Board of Mine Operations Appeals has held that an
imminent danger exists when the condition or practice observed could reasonably be expected to cause death or serious physical harm to a miner or normal
mining operations are permitted to proceed in the area before the dangerous
condition is eliminated. The dangerous condition cannot be divorced from
normal work activity. Eastern Associated Coal Corporation v. Interior Board
of Mine Operations Appeals, et al., 491 F.2d 277, 278 (4th Cir. 1974). The
test of imminence is objective and the inspector's subjective opinion need not
be taken at face value. The question is whether a reasonable man, with the
inspector's education and experience, would conclude that the facts indicate
an impending accident or disaster, likely to occur at any moment, but not·
necessarily immediately. Freeman Coal Mining Corporation, 2 IBMA 197, 212
(1973), aff'd., Freeman Coal Mining Company v. Interior Board of Mine Operations Appeals, et al., 504 F.2d 741 (7th Cir. 1974). The foregoing
principles were reaffirmed in Old Ben Coal Corporation v. Interior Board of
Mine Operations Appeals, et al., 523 F.2d 25 (7th Cir. 1975), where the court,
following Freeman, phrased the test for determining an imminent danger as
follows:
Each case must be decided on its own peculiar facts; The
question in every case is essentially the proximity of the
peril to life and limb. Put another way: Would a reasonable
man, given a qualified inspector's education and experience,
conclude that the facts indicate an impending accident or
disaster, threatening to kill or to cause serious physical
harm, likely to occur at any moment, but not necessary
immediately? The uncertainty must be of a nature that would
induce a reasonable man to estimate that, if normal operations designed to extract coal in the disputed area proceeded,
it is at least just as probable as not that the feared accident or disaster would occur before elimination of the danger.
In a proceeding concerning an imminent-danger order, the burden of proof
lies with the contestant, and the contestant must show by a preponderance of
the evidence that an imminent danger did not exist. Lucas Coal Company,
1 IBMA 138 (1972); Carbon Fuel Company, 2 IBMA 43 (1973); Freeman Coal Mining
Corporation, 2 IBMA 197 (1973). However, since withdrawal orders are "sanctions" within the meaning of section 7(d) of the Administrative Procedure Act
(5 U.S.C. § 556(d) (1970)), and may be imposed only if the Government produces reliable, probative and substantial evidence which establishes a prima
facie case, MSHA must bear the burden of establishing a prima facie case. It

should be noted that the obligation of establishing a prima facie case is not
the same as bearing the burden of proof. That is, although the applicant
bears the ultimate burden of proof in a proceeding involving an imminentdanger withdrawal order, MSHA must still make out a prima facie case. Thus,
the order ts properly vacated where the applicant proves by a preponderance
of the evidence that an imminent danger was not present when the order was
issued. See Lucas Coal Company, supra; Carbon Fuel Company, 2 IBMA 43
(1973); Freeman Coal Mining Corporation, supra; Zeigler Coal Company, 4 IBMA
88, 82 I.D. 111 (1975); Quarto Mining Company and Nacco Mining Company, 3 IBMA
199, 81 I.D. 328 (1973-1975); Kings Station Coal Corporation, 3 IBMA 322,
81 I.D. 562 (1974).
The Seventh Circuit also noied in its Old Ben opinion that an inspector
has a very difficult job because he is primarily concerned about the safety
of men, and the court indicated that an inspector should be supported unless
he has clearly abused his discretion (523 F.2d at 31). On the facts presented in Old Ben, the court observed that an inspector cannot wait until
the danger is so immediate that no one can remain in the mine to correct the
condition, nor can the inspector wait until an explosion or fire has occurred
before issuing a withdrawal order (523 F.2d at 34). Thus, on the facts presented in the instant proceeding, MSHA must show that reasonable men with the
inspector's education and experience would conclude that the conditions cited
by Inspector King constituted a situation indicating an impending accident or
disaster, likely to occur at any moment, but not necessarily immediately.
MSHA's theory seems to be that an imminent danger existed sometime before
Inspector King's inspection, and its counsel candidly admitted this at the conclusion of the hearing when he stated "[t]here was an imminent danger there sometime before the inspection" (Tr. 256). In addition, I take note of the fact
that on direct testimony by Inspector King to support his imminent-danger order,
after MSHA's counsel had completed his questioning concerning the conditions
observed, Mr. King said not one word about any imminent danger. The question
was put to him after I inquired of counsel as follows (Tr. 30):
MR. BARKLEY:
of this witness.

Your Honor, that concludes my questioning

JUDGE KOUTRAS:
question?

You're not going to ask him the $64,000

MR. BARKLEY:

I would if I knew what it was.

JUDGE KOUTRAS: How did he come to the conclusion that
all these conditions constituted an imminent danger?
Gentlemen, we're not playing games in this proceeding and
I have a responsibility to make a record, and if Counsel
doesn't ask a critical question, I'm going to ask it. I
assume that's why you sighed, Mr. Bastien?

Inspector King then went on to explain his rationale for issuing the
imminent-danger order as follows (Tr. 31):

Q. Mr. King, did you draw a con~lusion at the time of
your inspection as to whether or not any or all of the conditions that we talked about presented an imminent danger?
A.

Yes, I did.

Q.

On

what facts did you base that conclusion?

A. I based it on the observations I had made at the time
•
of the inspection when I entered
the 9 IVL Drift. I based it
on the fact that excessive water was in the area, multiple
electrical violations I had discussed in my testimony, the
fact that there were no warning signs, there was nothing to
tell anybody that there was danger in there. I perceived this
as a trap, a place that you could reasonably and easily get
killed, electrocuted.
The power cable, the main feed cable was under water in
some cases around the drill rig, there was evidence of sloppy
workmenship in the insulation of the electrical equipment,
the cables not being bushed or having proper fittings, the
bad splice, the power to the drill rig. That's basically what
I based it on.
Although Inspector King testified as to some arcing inside the drill
switchbox, and included this observation on his inspector's s~atement in support of the order, the fact is that he did not observe such a condition when
he issued the order, was unaware of any loose lug inside the box, and inserted
the comment concerning arcing in his inspector's statement on December 15,
after abatement had been achieved and after the order had been terminated,
and MSHA counsel candidly admitted that any arcing condition had nothing to
do with the imminent-danger order (Tr. 261). Although the record is somewhat
unclear as to the amount of arcing, the fact is that based on the testimony
of Mr. Hack, it is clear to me that any prior arcing was not an imminently
dangerous situation, and it had been corrected, and MSHA's attempts to amend
the condition cited by the inspector or to add to those conditions 2 years
after the fact on the basis of any speculative testimony generated at the
hearing was summarily denied (Tr. 262-263).
It is clear from the testimony and evidence adduced in this case that
at the time Inspector King issued his imminent-danger order, the drill rig in
question was shut down, the drill motor had been removed and was down for
maintenance~ no drilling or mining was taking place, and the only employees
remotely close to the area were miners who were working in another section
some 500 to 600 feet away. In addition, the drill motor junction box was
disconnected, the activating switches were not on, and the drill was down for
repairs. With respect to the inadequate splice some 180 feet from the rig,

while it may not have contained a jacket-to-jacket outer bonding to render it
as mechanically strong as the original cable, Mr. Hack indicated that electricians at the mine routinely splice cables in this manner, and the cable
itself is an MSHA-approved cable which is approved for underwater use. Aside
from the fact that he believed the lack of an outer jacket diminished the
insulation and physical protective qualifies of the splice, Inspector King
conceded that the splice-phase conductors were connected and taped, and that
the ground conductor was intact and spliced with the conductors. Further,
the splice was hung up on a nail and was somewhat isolated by a ditch of
water (Exh. G-6). While Mr. King's concern was over the fact that someone
standing in the water and grabbing the splice would be in danger, he conceded
that this would be true if the insulation were damaged or there was moisture
leakage through the taped conduc~ors. However, he had no knowledge of the
insulation qualities of the tape in question, was not aware of the fact that
the cable was MSHA approved for use under water, and he did not rebut the fact
that the splice was in otherwise good condition.
After careful review and consideration of all of the foregoing circumstances which I believe prevailed at the time Mr. King issued his order, I
am not convinced that the conditions cited, taken collectively or singularly,
presented any imminent danger. It seems clear to me that Mr. King's principal
concern was in connection with what he believed were "sloppy work practices"
and he candidly admitted as much (Tr. 55). However, I find his somewhat
speculative concern over a "probability that a variety of possible circumstances" would result in an imminent danger to be conjecture unsupported by
any credible facts. As for Mr. Price's testimony, I find that while he is
a qualified electrical expert, his testimony was mostly theoretical and speculative. He has never been in the Climax Mine, did not view the conditions
cited by the inspectors during the course of the inspections, and had no firsthand knowledge of those conditions. MSHA's attempts to support the imminentdanger order by simply having Mr. Price present listening to the testimony and
giving his opinions are rejected. Accordingly, I conclude and find that MSHA
has failed to establish a prima facie case of imminent danger, and the section
107(a) order in this regard is VACATED.
Findings and Conclusions
Docket No. WEST 79-27-M
Fact of Violations
The overall conditions or practices described by Inspector King on the
face of the combined section 104(a) citation and section 107(a) imminent-danger
Order No. 331891 are as follows:
The electrically powered equipment on the core drill
located at 9 IVL East, 929 Level had not been locked out
before mechanical work was done on the drill (12-16). The
power cable to the motor on the drill had not been isolated
( 4-11). The power cable to the switchbox on .the drill rig was

not bushed (12-8). The 2/o power cable feeding the drill rig
had an inadequate splice in it 180 ft. east down the drift
(12-13). 240 ft. east down the drift where the powercable
enters the main switch, it was not bushed (12-8).
As indicated earlier, each of the bracketed numerical references following the conditions described in the order are references to the mandatory
regulatory sections found in Part 57, Title 30, Code of Federal Regulations.
In addition, the top portion of the citation form itself, in the space labeled
"Part and Section," includes a citation to mandatory standard section 57.12-30,
which provides as foliows: "When a potentially dangerous condition is found
it shall be corrected before equipment or wiring is energized."
MSHA's civil penalty proposals include a separate proposal for an alleged
violation of section 57.12-30, and I take note of the fact that the portion of
the citation asserting a violation of section 57.4-11, for an alleged failure
to isolate the drill motor power cable was dismissed on MSHA's motion at the
hearing. Since the Secretary opted not to file any posthearing arguments, I
have no way of knowing the theory of MSHA's assertion that Climax has somehow
violated section 57.12-30. One can speculate that the inspector believed that
all of the combined individual violations enumerated on the face of the
citation/order also violated section 57.12-30. However, after close examination of the trial transcript, I find no testimony or evidence advanced by MSHA
to support a violation of section 57.12-30, separate and apart from any of the
other enumerated cited alleged violations.
Although MSHA' s couns·el alluded to section 57 .12-30 during a discussion
of the manner in which the drill motor leg wires were taped (Tr. 191-192), and
touched on it during his opening remarks (Tr. 46-47), it is clear to me that
Inspector King did not specifically cite the wire leads which 'he believed were
inadequately taped, as a separate violation. Petitioner's counsel stated that
this was in fact the case. That is, Inspector King did not cite what he
believed was/a poor splicing job on the wire leads testified to as violations
(Tr. 44). Counsel believed that the conditions concerning the wire motor
leads had something to do with "the standard that requires adequate measures
or whatever the wording is" (Tr. 44). He also conceded that the wire lead
conditions testified to by Inspector King were not among those conditions
cited on the face of his order (Tr. 44).
After. careful review and consideration of the entire record adduced in
these proceedings, I cannot conclude and find that MSHA has established a
violation of mandatory safety standard section 57.12-30, and that portion of
the citation citing this alleged violation is VACATED and MSHA's proposal
for a civil penalty for this asserted violation is REJECTED and DISMISSED.
Citation No. 331891-C, December 11, 1978, 30 C.F.R. § 57.12-8, states
that "the power cable to the switchbox on the drill rig was not bushed."
Citation No. 331891-F states that "240 ft. down the drift, where the power
cable enters the main switch, it was not bushed."

:!?QO~
\,

!a-. \,...J "-'

•-"

Section 57.12-8 states as follows:
Power wires and cables shall be insulated adequately
where they pass into or out of electrical compartments.
Cables shall enter metal frames of motors, splice boxes,
and electrical compartments only through proper fittings.
When insulated wires, other than cables, pass through
metal frames, the holes shall be substantially bushed with
insulated bushings.
Although Inspector King's citation states that t!:.; drill switchbox power
cable was not bushed, the fact is that a fitting or bushing was provided but
that Mr. King believed it was defective because it permitted the cable or conductors to move up and down as they entered the top of the box and, in short,
he did not believe that the fitting was a proper fitting. Since both the
inspector and Mr. Hack agreed that the terms "bushing" and "fitting" are used
interchangeably, the· fact that Mr. King used the term "bushed" does not, in
my view, render the citation defective. The question presented is whether
MSHA has established a violation by a preponderance of the evidence.
I find that MSHA has established that the power cable entering the drill
switchbox did not enter the top of the box at the opening provided through a
proper fitting. In short, it was not bushed as required by section 57.12-8.
Having examined a Chase Nipple produced at the hearing (Exh. C-6), I conclude
that it was not a proper fitting for use with the cable in question because
it did not permit the cable to be maintained in a "locked-in" or rigid position, but rather, allowed for free movement of the cable in and out of the
box opening. The inspector observed insulated wires protruding from the
opening, and although a Chase Nipple may have provided some protection against
possible cutting, I cannot conclude that it provided adequate protection to
prevent the cable or cable conductors from being pulled out of the box and
being accidentally disconnected in the event tension were applied to the cable.
Citation No. 331891-C is AFFIRMED.
With regard to the power cable which entered the main disconnect switchbox some 240 feet down the drift and outby the drill rig itself, I find that
MSHA has established a violation by a preponderance of the evidence. Although
Inspec.tor King's narrative description of the condition cited is far from a
model of clarity, I believe it is clear that he cited section 57.12-8 because
the box opening through which the cable passed contained no fitting at all to
keep the cable in place and to prevent it from coming loose or being pulled
out of the box. Again, while the inspector used the term "bushed," it seems
clear to me from his testimony that since there was no fitting at all, he
believed the standard was violated. Since the second sentence of the standard requires that cables entering electrical compartments shall enter only
through proper fittings, the absence of any device at all to maintain the
cable in place is sufficient to establish a violation of the cited standard.
Respondent's evidence does not rebut the fact that at the point where the
cable entered the box, no fitting or other device was present to prevent the
cable from being cut or accidentally pulled out or disconnected from the box.
Citation No. 331891-F is AFFIRMED.

Citation No •. 331891-D, December 11, 1978, 30 C.F.R. § 57.12-13, states
the "the 2/0 power cable feeding the drill rig had an inadequate splice in it
180 ft. east down the drift." Mandatory standard section 57.12-13 states as
follows:
Permanent splices and repairs made in power cables,
including the ground conductor where provided, shall be:
(a) Mechanically strong with electrical conductivity
as near as possible to that of the original;
(b) Insulated to a degree at least equal to that of
the original, and sealed to ~xclude moisture; and
(c) Provided with damage protection as near as possible
to that of the original, including good bonding to the outer
jacket.
Inspector King's citation asserts that the cable in question had an
"inadequate" splice. The term "inadequate" is a rather broad conclusion and
it would be much better if MSHA inspectors would detail their findings in
more specific terms so that an operator is informed as to what is required
for corective action and abatement. More attention to such detail will also
preclude evidentiary and credibility problems which invariably always regularly
arise when citations are drafted in such a general manner, and an inspector
later attempts to justify his citation at the hearing months later.
Exhibit G-5 is a photograph of the splice in question and Inspector King
testified that while the splice phase conductors were correcte~ and taped and
the ground conductor was intact and spliced with the other conductors, the
outer cable jacket was missing. Respondent does not dispute the fact that the
cable splice in question did not contain an outer jacket and that it was not
bonded at all. Further, respondent's own witness, Mr. Hack, candidly admitted
that the lack of an outer cable jacket at the splice did not offer damage
protection as nearly as possible to that of the original cable, and that the
cable in such a condition was not as mechanically strong as the original.
I conclude that the condition of the cable splice as depicted by Exhibit
G-5, coupled with the testimony of Mr. King and Mr. Hack, supports a finding
that the failure to install an outer bonded jacket to the cable splice in
question rendered it inadequate in that a cable in that condition is not
mechanically strong as nearly as possible to that of the original cable with
the outer jacket intact, nor does it provide damage protection as nearly as
possible to that of the original cable. Failure to install the outer bonded
cable as part of the splicing process constitutes a violation of section
57.12-13, and Citation No. 331891-D is AFFIRMED.
Citation No. 331891-E, December 11, 1978, 30 C.F.R. § 57.12-16, states
that "the electrically powered equipment on the core drill located at the
9 IVL East, 929 Level had not been locked out before mechanical work was done
on the drill."

Section 57 .12-16 states as follows:
Electrically powered equipment shall be deenergized
before mechanical work is done on such equipment. Power
switches shall be locked out or other measures taken which
shall prevent the equipment from being energized without the
knowledge of the individuals working on it. Suitable warning
notices shall be posted at the power switch and signed by the
individuals who are to do the work. Such locks or preventative
devices shall be removed only by the persons who installed
them or by authorized personnel.
Inspector King's citation asserts generally that "electrically powered ·
equipment on the drill rig was not locked out." Again, the citation is rather
ambiguous since it does not specify the particular equipment that Mr. King had
in mind at the time he issued the citation. However, his testimony reflects
that what he had in mind was the fact that the switchbox mounted on the drill
rig itself, as shown in photographic Exhibits G-2 and G-3, was not locked out
(Tr. 62). The reason that it was not locked out is that the box was not
equipped with a hasp or lock attachment, and in these circumstances, Mr. King
believed that the main disconnect switch located some 240 feet away (Exlis.
G-7 and G-8), and which supplied power to the rig should have been locked out.
While it is clear from the. photographs that the disconnect box was equipped
with a lock and hasp, and that it was in place at the time the citation
issued, Mr. King's testimony that the switch handle was in the ON position,
indicating that the power was on the cable exiting the box, has not been
rebutted by the respondent.
Respondent concedes that the drill rig switchbox was not locked out
(Tr. 195). Its defense to the citation is based on the fact that the drill
itself was deenergized, that the electrical source to the drill motor was
disconnected, and that mechanical work to complete the installation of a new
motor had not been completed. In addition, since several steps were required
to activate the flow of current to the motor legs, respondent also argues
that it would have been impossible for the motor legs to have been energized
without the knowledge of the ind,ividuals working on the equipment.
Respondent's arguments in defense of the citation are rejected. In my
view, these arguments go to the extent of the gravity or seriousness of the
situation presented at the time the citation issued. Although the facts may
support a finding that respondent was in partial compliance with section
57.12-16 by deenergizing the drill rig motor by disconnecting it from its
power source, and that the drill switchbox itself was not energized or functional due to the maintenance which was taking place, the fact is that in
this case the main disconnect switchbox which supplied power to the rig was
energized and was not locked out by throwing the switch to the OFF position
and locking the box in that mode. Therefore, to this extent, I conclude that
MSHA has established a violation of the second sentence of section 57.12-16,
which clearly requires that power switches be locked out while mechanical
work is being performed. The "other measures" preventative arguments advanced

by the respondent leave too much to the imagination and they are rejected as
an absolute defense to the citation, but may be considered in mitigation of
the seriousness of the citation condition. Citation No. 331891-E is AFFIRMED.
Citation No. 333658, December 13, 1978, 30 C.F.R. § 57.12-34, states as
follows: "The portable flood lights around the Boyles Brothers drill rig at
9 IVL East 929 level were not guarded. The light bulbs could easily be ·
reached while standing on drill rig platform."
Section 57.12-34requires that "portable extension lights, and other
lights that by their location present a shock or burn hazard, shall be
guarded."
Although it is true that the drill rig lights were not energized at the
time the citation issued, this fact may go to the gravity of the citation but
it may not serve as an absolute defense to the violation. The record establishes that none of the lights on the drill rig were guarded. The light
depicted on photographic Exhibit G-2 would be within one's reach and respondent concedes that it could present a hazard if it were energized. With
regard to the other lights shown in Exhibit G-1, while Inspector Enderby stated
on the face of the citation that they could easily be reached while standing
on the drill rig platform, I believe his real concern was his belief that
the lights could have been broken by a drill bit used on the drill. Mr. Hack
testified that the lights are some 12 feet off the mine floor and approximately
10 feet off the drill platform.
I find that the location of the three lights as shown in Exhibit G-1 was
such as to reasonably preclude a shock or burn hazard in the unlikely event
they were broken by someone handling a drill bit. The location of the lights
some 10 feet off the deck of the rig would place them out of the reach of
someone who may inadvertently come into contact within any exposed filaments.
As for the light bulb shown in Exhibit G-2, its location is such as to bring
it within reach of anyone working in the area, and, as indicated above, respondent conceded that this unguarded light presented a hazard if it were energized. Accordingly, Citation No. 333658, as applied to the single unguarded
drill rig light bulb, is AFFIRMED.
Citation No. 333657, Dec·ember 12, 1978, 30 C.F.R. § 57.12-13, states as
follows: "A bad splice was observed on the 440 volt power supply cable to the
Chemtron Welder on South end of outside storke shop. The welder was being
used at the time. A Tic Tracer was used to find this condition."
Inspector Enderby's citation alleges that the welder cable in question
contained a "bad splice." That conclusion is not further elaborated on by the
inspector and the citation is devoid of any specifics. However, his testimony
clearly reflects that he issued the citation after visually observing that the
splice contained some torn and deteriorated tape, and by use of an instrument
called a Tic Tracer, he determined that the splice had somehow lost some of
its original insulation qualities, thereby supporting his assertion that the
splice was "bad."

i'1
...~oo"
j
) lJ

Section 57.12-13.requires that permanent splices and repairs made in
power cables be mechanically strong, insulated and provided with damage protection. The requirement that it be mechanically strong includes a requirement that the electrical conductivity of the splice be as near as possible
to that of the original cable. Insulation must be to a-aegree at least equal
to that of the original cable, and the splice must be sealed to-exclude moisture. Damage protection must be as near as possible to that of the original
cable, and must include good bonding~the outer jacket.
By failing to detail on the face of the citation the specific cable
defects noted, it is difficult to ascertain from that notice how one can conclude that the splice was "bad." However, a review of Mr. Enderby's testimony
•
reflects some doubt on his part that
the cable was adequately sealed to exclude
moisture or to provide damage protection. The evidence in support of this
conclusion is limited to Mr. Enderby's visual observations that the taped splice
was torn and somewhat deteriorated, coupled with his use of a Tic Tracer device.
Mr. Enderby did not examine the splice after it was cut out and removed from
service, he was not familiar with Climax's procedures for making splices, and
he could not recall whether the cable was AC or DC. In these circumstances,
I cannot conclude that MSHA has established that the so-called "bad splice"
was in fact made in such a manner as to be in violation of the cited safety
standard, and the reasons for my finding in this regard follow.
Mr. Enderby's use of the Tic Tracer to support his finding of a "bad"
splice is somewhat suspect. To begin with, his testimony that he used the
Tic Tracer to detect a drop or leakage in cable current is directly contrary
to his testimony taken by deposition where he stated that he used the device
as a means of determining whether the cable was a ground cable or a main source
of power. Further, he did not establish to my satisfaction that the use of
such a device is a reliable means for determining the existence of a "bad
splice." As a matter of fact, Mr. Enderby candidly admitted that any current
leakage indicated by a Tic Tracer is not in fact an indication of diminished
insulation, and such a concl'.lsion on his part came by "office conversations"
with his fellow inspectors. FJct~er, a review of the manufacturer's specifications concerning the use of the device (Exh. G-9), makes no reference to
the fact that it may be used to detect faulty splices. As a matter of fact,
the literature seems to indicate that the use of the device is limited to
AC current, and I am not convinced from Mr. Enderby's testimony that he was
at all certain as to whether the cable he cited was in fact AC or DC. Quite
frankly, aside from his cursory observations that the tape used to make the
splice was torn, I am not convinced that he made any real evaluation or assessment of the condition of the splice, and once observing that the outer splice
tape was torn, he made a summary conclusion that the splice itself did not
meet the requirements of section 57.12-13. In these circumstances, I conclude
and find that MSHA has failed to establish a violation and the citation is
VACATED.
Size of Business and Effect of Civil Penalty on Respondent's Ability to Remain
in Business
The parties stipulated that Climax is a large mine operator and that any
civil penalty assessments will not adversely affect its ability to remain in
business. I adopt this stipulation as my finding in this regard.

03001

Gravity
Citation No. 333658, concerning the unguarded light bulb on the drill
rig, is nonserious. The rig was down for maintenance, no one was in the area,
and the inspector conceded that the condition would be serious only if the
lights were energized. The lights were not only deenergized, but the power
switch had been locked out as a result of Mr. King's order (Tr. 63).
Citation No. 331891-D, concerning the open splice located 180 feet down
the drift, is serious. Although the splice was hung on a nail, failure to
provide jacket-to-jacket bonding exposed the splice to possible damage or
saturation with water in the event it fell off the nail and into the water.
The lack of an outer jacket also affected the mechanical strength of the
splice and respondent's own witness admitted that this was the case.
Citation No. 331891-F, concerning the lack of a bushing on the main disconnect switchbox power cable is serious. Power was on the box and the cable
was energized. The lack of any bushing or fitting would in time subject the
cable to possible damage or becoming disconnected from the power source inside
the box.
Citation No. 331891-C, concerning the inadequate bushing on the drill rig
switchbox, is nonserious. The inspector's concern was over the possible cutting of the cable jacket caused by vibration of the rig. However, at the time
the citation issued, the rig was down for maintenance, no one was present in
the area, the motor was not energized, there was no power entering the switchbox, and the cable itself was not cut and was otherwise in good condition.
Citation No. 331891-E, concerning the failure to lock out the drill rig
at the main disconnect switch, is nonserious. While it is true that power was
on at the main disconnect switch, the drill rig itself was not in operation
since it was down for maintenance. The mechanical work being done on the
drill was work c:onnec:ted with the motor. However, the motor was rtot energized
and was disconnected from the rig. As a matter of fact, Inspector King did
not know whether the motor was being taken out or being put back in.
Negligence
I conclude that each of the violations which have been affirmed resulted
from ordinary negligence. I find that Climax failed to exercise reasonable
care to prevent the cited conditions and I believe that closer attention to
the work being performed and onshif t or preshif t inspections by qualified
electrical personnel possibly could have prevented the conditions cited by
the inspectors.
Good Faith Compliance
Citation No. 33365.7, concerning the unguarded lights on the drill rig,
was abated on December 21, 1978, a day before the time fixed by the inspector,
and this reflects rapid good-faith compliance by Climax. As for the remaining
violations which I have affirmed, the record supports a finding that Climax
corrected the conditions cited in good faith after the order issued and after
being advised of the conditions by the inspector.

03002

History of Prior Violations
Climax's prior history of violations is reflected in Exhibit G-9, an MSHA
computer printout indicating 159 paid violations for the period covering
December 12, 1976, through December 11, 1978. Included among these prior paid
violations are 17 for violations of section 57.12-8, three for prior violations of section 57.12-13, five for prior violations of section 57.12-34, and
one prior violation of section 57.12-16.
For an operation the size of Climax, I cannot conclude that its overall
prior history of violations is necessarily a poor one. However, I take note
of the 17 prior citations for violations of the cable fitting and bushing
requirements of section 57.12-8, and an inference can be made that this
seems to be a recurring problem which Climax needs to address in its mining
operation.
ORDER
Docket No. DENV 79-196-M
In view of the foregoing findings and conclusions .made in this case, the
section 107(a) imminent-danger order, No. 331891, December 11, 1978, is
VACATED.
Docket No. WEST 79-27-M
On the basis of the foregoing findings and conclusions, the following
citations are VACATED, and the proposals for assessment of civil penalties,
insofar as these alleged violations are concerned, are DISMISSED:
Citation No.

Date

30 C.F.R. Standard

331891-A
333657

12/11/78
12/12/78

57.12-30
57.12-13

Citation No. 331891-B, December 11, 1978, 30 C.F.R. § 57.4-11, was
DISMISSED from the bench upon motion by MSHA, and it is VACATED.
On the basis of the foregoing findings and conclusions concerning the
citations which I have affirmed, and considering the six statutory criteria
set forth in section llO(i) of the Act, civil penalties are assessed as
follows:
Citation No.

Date

30 C.F.R. Standard

Assessment

331891-C
331891-D
331891-E
331891-F
333658

12/11/78
12/11/78
12/11/78
12/11/78
12/13/78.

57.12_;8
57 .12-13
57.12-16
57.12-8
57.12-34

$200
250
200
250
20
$920

, '"'30r0 J

u~1

Respondent is ORDERED to pay the civil penalties assessed in these proceedings, as indicated above, in the total amount of $920 within thirty
(30) days of the date of these deci~sions.

-~~ ~~~
~.J

orge jk' Kaut~·
Administrative Law Judge

·

Distribution:
Thomas Bastien, Harvey P. Wallace, Esqs., Tallmade, Tallmadge, Wallace &
Hahn, Suite 2400, 717 17th Street, Denver, CO 80202 (Certified Mail)
•
James Barkley, Jerry R. Atencio, Esqs., Office of the Solicitor, U.S.
Department of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294 (Certified Mail)

3004

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

(703} 756-6210/l l /12

OCT 1 7 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 80-363-M
A.O. No. 45-02684-05002
QS-C-109 Mine

v.
N. A.

Civil Penalty Proceeding

INC.,
Respondent

DA~ERSTROM,

DECISION AND ORDER
Pursuant to Rule 11, the Secretary moves for an order vacating
the citation which underlies the charge of violation of the mandatory
safety standard cited. The motion is predicated on the fact that the
solicitor's pretrial investigation of the charge conclusively
demonstrates that no violation, in fact, occurred.
Based on an independent evaluation and de novo review of the
circumstances, I conclude the evidence is insufficient to support the
charge upon which the proposal for penalty rests.
Accordingly, it is ORDERED that the motion to withdraw the
proposal for penalty, vacate the citation, and dismiss this matter
be, and hereby is, GRANTED and the capti ned matter be, and hereby is,
DISMISSED WITH PREJUDICE. Climax Mol
nurn Corn an , 2 FMSHRC
(October 7, 1980).

Distribution:
Ernest Scott, Jr., Esq., U.S. Department of Labor, Office of the Solicitor,
8003 Federal Office Bldg., Seattle, WA 98174 (Certified Mail)
N. A. Dagerstrorn, Inc., c/o James A. Fish, Winston & Cashatt, 5th Floor,
Spokane & Eastern Bldg., Spokane, WA 99201 (Certified Mail)

3005

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 7 OCT 1980

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket Nos.

Assessment Control Nos.

KENT 80-39
KENT 80-85
KENT 80-128
KENT 80-143

15-10815-03020
15-10815-03023
15-10815-03024
15-10815-03025

Petitioner

v.
PYRO MINING COMPANY,
Respondent

Wheatcroft Mine
KENT 80-86
KENT 80-129
KENT 80-144
KENT 80-163
KENT 80-164
KENT 80-165

15-11408-03020
15-11408-03021
. 15-11408-03022
15-11408-03023
15-11408-03024 v
15-11408-03025

Pride Mine
DECISION
Appearances:

George Drumming, Jr., Esq., Office of the Solicitor, U.S.
Department of Labor, for Petitioner;
H. Michael McDowell, Safety Director for Pyro Mining
Company, for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to a written notice of hearing dated July 28, 1980, a hearing
was held in the above-entitled proceeding on September 17, 1980, in
Evansville, Indiana, under section 105(d) of the Federal Mine Safety and
Health Act of 1977.

.

After the parties had completed their presentations of evidence with
respect to the contested issues, I rendered the bench decision which is set
forth below (Tr. 89-95):

3006

Docket No. KENT 80-164

As was indicated at the beginning of this hearing, only
one alleged violation has been contested and that is related
to the Proposal for Assessment of Civil Penalty filed in
Docket No. KENT 80-164.
The issues raised in each civil penalty ca~e are whether
a violation occurred and, if so, what civil penalty should be
assessed based on the six criteria set forth in section llO(i)
of the Act. The first question that has to be answered is
whether a violation occurred. I shall make some findings of
fact on which my decision will be based. Those findings are
set forth in the following numbered paragraphs.
Findings of Fact
1. An inspector on September 17, 1979, went into the
Pride Mine of Pyro Mining Company for the purpose of making
a regular inspection. On his way into the mine, he was
accompanied by the safety director for the Pride Mine.
During the trip into the mine, the inspector traveled down
the supply road. At that time, he noticed that a number of
posts, which should normally have been installed under
crossbars along the supply road, had been knocked down. He
determined that a sufficient number had been knocked down to
require the citing of a violation of a mandatory safety
standard.
2. The inspector issued Order No. 798942 dated
September 17, 1979, citing a violation of 30 C.F.R. § 75.202.
The order alleged that 17 supports had been knocked out from
under crossbars and that the knocked-down supports extended
for 15 crosscuts along a total distance of 2,100 feet. Later
it was indicated that the probable distance was 900 feet
because there were 15 crosscuts and each crosscut was 60 feet
in length.
3. The inspector's order was terminated within a short
period of time, the order having been issued at 8:30 a.m. and
the termination having been issued at 10:20 a.m. The timbers
had been left lying in the supply road and all that was
required for abatement was that they be reset. Eight miners
were used for the purpose of resetting the timbers.
4. Section 75.202 provides in pertinent part, "[e)xcept
in the case of recovery work, supports knocked out shall be
replaced promptly."
5. Respondent's roof-control plan provides in Safety
Precaution No. 31 that "[c)rossbars and railbars shall be

3007

supported by posts; however, if conditions permit, crossbars
or railbars installed inby the dumping point shall be bolted
or strapped to the roof and legs will be placed under the
bolted bars when the dumping point is moved inby the bolted
bars." The testimony of both the inspector and the safety
director indicates that the company does not have to install
the crossbars except when the company feels that the conditions require the installation of crossbars. Both the
company's representative and the Secretary's attorney agree
that once the crossbars are installed, if posts are knocked
down, they should be replaced.
I believe that those paragraphs constitute the primary
facts to be considered in this case. I think that the facts
support without any doubt that there was a violation of
Section 75.202 because supports had been knocked down and
they had not been promptly replaced. Having found that a
violation occurred, it is necessary now to consider the six
criteria. There were stipulations by the parties with
respect to some of the criteria.
First of all, it was stipulated that respondent is
subject to the provisions of the 1977 Act and that I have
jurisdiction to hear the case. It was stipulated that
respondent operates the Pride Mine and that the inspector was
a duly authorized representative of the Secretary of Labor
when he issued the order here involved. It was stipulated
that the order was issued under section 104(d)(2) of the Act.
The first criterion is the size of the operator; and it
was stipulated that respondent is a large operator. One of
the criteria is whether the payment of penalties would cause
respondent to discontinue in business. It was stipulated that
a penalty assessed in this case would not adversely affect
respondent's ability to continue in business. It was also
stipulated that the company demonstrated a normal good faith
effort to achieve rapid compliance after the violation was
cited.
As to the criterion of history of previous violations,
there was introduced as Exhibit 1, a computer printout showing that in all of respondent's mines, there have been
22 previous violations of section 75.202. For the Pride Mine,
which is the one here involved, there have been three previous violations in the 24-month preceding the violation here
involved. As the Secretary's counsel noted, however, all
three of those occurred between March 1979 and September 11,
1979, Those violations establish an unfavorable trend in
violations of section 75.202; therefore, any penalty assessed
in this case should be increased by $150.00 because of the
adverse history of previous violations.

3008

The remaining criteria of gravity and negligence are the
ones that generally determine whether a penalty should be
large or in a low range of magnitude. Of course, anytime
that a large operator is involved, the penalty should be
larger than if only a very small company is involved. The
gravity of the violation in this instance was only moderate
because there were a number of extenuating circumstances.
For example, respondent's safety director testified that
respondent had made.a number of safety installations in the
supply road to increase its security because it was anticipated that the road would be used for a considerable period
of time and the company wanted it to be as safe as it could
be made. Consequently, not only had some conventional roof
bolts been installed in the travelway on a 5-foot spacing
plan, but some resin roof bolts had also been placed in the
haulageway. In addition, some 7-foot conventional bolts had
been placed at strategic points, such as intersections, for
improving the stability of the roof.
Finally, the company had installed crossbars on not more
than 4-foot centers through the entire 900-foot area here
involved. When it is considered that out of the total of
450 posts that would have been situated in this 900-foot area,
only 17 were missing, and that there were a large number of
roof bolts in addition, there was not a great likelihood that
a roof fall would have occurred solely because of 17 posts
having been knocked out.
As to the criterion of negligence, I think that ordinary
negligence was involved because, so far as respondent's safety
director was able to determine, the supports had been knocked
out on the first shift of the week which began at midnight on
Sunday. At that time, the equipment necessary to operate an
entire section had been moved down the supply road which was
only 14 to 16 feet wide. There was close tolerance of equipment being moved through the haulageway and some likelihood
of hitting timbers was prevalent. Additionally, a continuousmining machine had been used in the supply road to increase
the height by taking out some of the bottom or floor and all
of these activities had occurred only a short time prior to
the inspection of September 17.

•
Nevertheless, regardless of the length
of time between
the knocking out of the timbers and their discovery by the
inspector, a supervisor would have been in charge of the
movement of the equipment or any work that took place because
this was the primary way to get in and out of the mine.
Consequently, some supervisory person was present and should
have seen the timbers when they were knocked down. Safety
Precaution No. 31 requires that timbers be replaced promptly,

3009

which means as soon as they are knocked down they are supposed
to be replaced. Consequently, there was a_t least ordinary
negligence in respondent's failure to replace the posts.
Although the seriousness of the violation was not great, I
must take into consideration the fact that several of these
posts, as many as four or five, were in some places consecutively knocked down which had the effect of possibly weakening the roof in a given area. Four or five posts knocked
down in a single area should have been more noticeable than a
single post or posts knocked down out of sequence.
By way of summary, respondent is a large operator and
there are previous violations of this same section. There
was a moderate degree of·seriousness, but the violation
involves a roof-control problem which is very important in
ensuring safety to the miners. The circumstances show that
the supervisor in charge had ignored the fact that these
posts had been knocked down and had not been replaced. Considering all of these factors and mitigating circumstances,
I find that a penalty of $500.00 is warranted, to which
$150.00 should be added under the criterion of history of
previous violations, making a total penalty of $650.00 for
this violation of section 75.202.
Settlement
This consolidated proceeding involves a total of 57 alleged violations
of the IDandatory health and safety standards for which civil penalties are
sought in 10 Proposals for Assessment of Civil Penalty. A settlement agreements was entered into by the parties with respect to all of the Proposals
except for the Proposal filed in Docket No. KENT 80-164 which is the subject
of the bench decision set forth above. Under the settlement agreement,
respondent has agreed to pay the full amount proposed by the Assessment
Office with respect to the remaining 56 alleged violations.
When a respondent agrees to pay the full amounts proposed by the
Assessment Office, it becomes necessary to consider whether the Assessment
Office reasonably evaluated all of the six criteria set forth in section
llO(i) of the Act when it arrived at the penalties proposed for each of
the violations involved in the settlement agreement. As I have already
indicated in my bench decision, the parties' stipulations cover some of the
criteria. The Assessment Office correctly considered respondent to be a
large operator and the Assessment Office appropriately gave respondent credit
for having shown a normal, or better than normal, good faith effort to
achieve rapid compliance. It has also been stipulated that payment of penalties would not cause respondent to discontinue in business.
The Assessment Office, pursuant to 30 C.F.R. § 100.3, assigned from
four to 10 penalty points under the criterion of history of previous violations. A computer printout was introduced in the record as Exhibit 1. That

3010

exhibit lists respondent's previous violations for which penalties have been
paid. While Exhibit 1 shows in a few instances that the Assessment Office
should have assigned more penalty points than it did for some alleged violations, Exhibit 1 also shows that the Assessment Office assigned, in some
instances, more penalty points than are supported by the data in Exhibit 1.
A balancing of the overages and underages in the Assessment Office's assignment of penalty points under the criterion of history of previous violations,
when compared with the data in Exhibit 1, gives a resµlt which enables me to
find that the Assessment Office reasonably evaluated respondent's history of
previous violations with respect to the alleged violations involved in the
settlement agreement.
I have examined the Assessment Office's assignment of penalty points
under the criteria of negligence and gravity and I find that they are also
reasonable and should be accepted for purposes of the settlement agreement.
It should be noted that the Assessment Office considered that it had
made an error in listing one of the alleged violations in Docket No.
KENT 80-86 with respect to Citation No. 800321 dated October 2, 1979, which
shows a violation of section 75.523. As to that particular alleged violation, the Proposed Assessment in Docket No. KENT 80-86 indicates that the
Assessment Office proposed a zero penalty. Therefore, in the listing of the
amounts to be paid under the settlement agreement in paragraph (B) of the
order accompanying this decision, the alleged violation of section 75.523 in
Docket No. KENT 80-86 is shown to have a zero penalty because the Assessment
Office believes that no violation of section 75.523 occurred. It is necessary that I show that particular violation in my list of settlement penalties
so that it will not appear that I have made an error in considering all of
the violations alleged by the Proposals for Assessment of Civil Penalty in
this proceeding.
Since two of respondent's safety directors were present at the hearing,
I discussed with them some matters which needed clarification or emphasis.
For example, although the inspector refers to the fact that roof bolts should
be no more than 2-1/2 feet from the ribs in Citation No. 798220 in Docket No.
KENT 80-129, in Docket No. KENT 80-163, there are references in Citation
Nos. 799818 and 800865 to the fact that roof bolts should be no more than
3 feet from the ribs. It was agreed at the hearing that the roof-control
plan requires bolts to be no more than 3 feet from the ribs. The reference
to 2-1/2 feet was not in accordance with respondent's roof-control plan
because the plan has not been amended at any time to change the distance
from 3 to 2-1/2 feet (Tr. 5).
One aspect of the settlement which gives me some concern is that there
are nine alleged violations of section 75.200 among the 56 violations
involved in the settled cases. The Assessment Office assigned some rather
low penalties for the violations of section 75.200. The only reason that
I have agreed to approve a settlement involving nine roof-control violations
for· which the Assessment Office has proposed low penalties is that all of the
violations are relatively nonserious because most of them involve a failure

3011

to have proper spacing for just four or five roof bolts. Inasmuch as a small
area was involved in the alleged violations, it does not appear that the
failure to comply with the roof-control plan would have exposed the miners
to any serious hazard. Nevertheless, I emphasized at the hearing that I was
disturbed by the fact that nine violations of the roof-control plan were
involved in this proceeding (Tr. 6).
I also pointed out to respondent's safety directors that I felt five
different violations with respect to the cutting machine indicated that the
miners had not been as careful as they should have been in operating the
cutting machine and in performing work on it (Tr. 7). I also expressed
concern at the hearing about the fact that the settlement cases involved
repetitious violations of section 75.316 for respondent's failure to ensure
that permanent stoppings were promptly constructed within three crosscuts
of the working face. Respondent's safety directors indicated that they would
increase their efforts to avoid the repetitious violations which were pointed
out to them at the hearing.
Aside from the matters discussed above, I have found no reasons to disagree with the assessments proposed by the Assessment Office for the 56 violations which were the subject of the settlement agreements. Therefore, I
find that the motion for approval of settlement should be granted and that
the settlement agreement should be approved.
WHEREFORE, it is ordered:
(A) The motion for approval of settlement with respect to nine of the
10 Proposals for Assessment of Civil Penalty is granted and the settlement
agreement is approved.
(B) Pursuant to the settlement agreement and in accordance with my
bench decision in the contested case in Docket No. KENT 80-164, supra,
respondent, within 30 days from the date of this decision, shall pay civil
penalties totaling $5,942 which are allocated to the respective dockets and
violations as follows:
Contested Case
Docket No. KENT 80-164
Order No. 798942 9/17/79 § 75.202 ••••••••••••••••••••••• $

650.00

Settlement Cases
Docket No. KENT 80-39
Citation No.
Citation No.
Citation No.
Citation No.

798764 7 /23/79 § 75.316 ...................
797210 7/30/79 § 7 s. 313-1.· ...........•.•..
798928 8/27/79 § 75.200 ..••..•............
798929 8/27 /79 § 75.503 •••••••••••••••••••

3012

$

150.00
195.00
170.00
72.00

Citation No. 797219 8/30/79 § 75.1107-16(b) ............ .
Citation ~o. 798600 9/6/79 § 77.400(c)····~···•••••••••
Total Settlement Penalties in Docket No. KENT 80-39....

106.00
180.00
$

873.00

798247 9/10/79 § 75.523 ••••••••••• •.. • ••••••
798249 9/11/79 § 75.503 •••••••••••••••••••
798250 9/11/79 § 75.1107-16 •••••••••••••••
798255 9/17/79 § 75.503 •••••••••••••••••••
799789 9/25/79 § 75.1722(b) •••••••••••••••
799790 9/25/79 § 75.1722(a) •••••••••••••••
799792 9/25/79 § 75.1103-8(b) •••••••••••••
799798 9/29/79 § 75.401 •••••••••••••••••••

$

150.00
78.00
130.00
90.00
170.00
140.00
72.00
122.00

Total Settlement Penalties in Docket No. KENT 80-85 ••••

$

952.00

Citation No. 798217 9/11/79 § 75.1401-1 ••••••••••••••••
Citation No. 799151 9/12/79 § 75.302-1 •••••••••••••••••
Citation No. 799149 9/13/79 § 75.503 •••••••••••••••••••
Citation No. 799154 9/14/79 § 75.503 •••••••••••••••••••
Citation No. 799156 9/14/79 § 75.503 •••••••••••••••••••
Citation·No. 798943 9/17i79 § 75.1722 ••••••••••••••••••
Citation No. 800138 10/2/79 § 75.503 •••••••••••••••••••
Citation No. 800139 10/2/79 § 75.503 •••••••••••••••••••
Citation No. 800140 10/2/79 § 75.1107-16(b) ••••••••••••
Citation No. 800321 10/2/79 § 75.523 •••••••••••••••••••
Citation No. 800323 10/5/79 § 75.200 •••••••••••••••••••
Citation No. 800324 10/5/79 § 75.604(b) ••••••••••••••••
Citation No. 800326 10/5/79 § 75.1105 ••••••••••••••••••
Citation No. 800343 10/12/79 § 75.1101-1 •••••••••••••••

$

160.00
98.00
40.00
48.00
4-8. 00
106.00
44.00
44.00
48.00

Total Settlement Penalties in Docket No. KENT 80-86 ••••

$

942.00

$

140.00

$

36.00
98.00
98.00

Docket No. KENT 80-8S
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

Docket No. KENT 80-86

o.oo 1/

90.00 84.00
84.00
48.00

Docket No. KENT 80-128
Citation No. 800307 10/10/79 § 75.1722(b) ••••••••••••••
Docket No. KENT 80-129
Citation No. 9948661 8/30/79 § 70.250 ••••••••••••••••••
Citation No. 798220 9/11/79 § 75.200 •••••••••••••••••••
Citation No. 798961 9/11/79 § 75.200 •••••••••••••••••••

l/ · This alleged violation was included in Docket No. KENT 80-86 by the
Assessment Office in error and no penalty was proposed for the violation
(Tr. 12).

3013

Citation No. 799150 9/12/79 § 75.200 •••••••••••••••••••
Citation No. 800345 10/15/79 § 75.316 •••••••••• ~ •••••••
Citation No. 800346 10/15/79 § 75.316 ••••••••••••••••••
Citation No. 799809 10/18/79 § 75.1722(a) ••••••••••••••
Citation No. 800352 10/25/79 § 75.1400-2 •••••••••••••••
Total Settlement Penalties in Docket No. KENT 80-129 •••

56.00
72.00
84.00
106.00
38.00
$

588.00

Citation No. 798336 7/19/79 § 75.503 •••••••••••••••••••
Citation No. 799125 8/14/79 § 75.403 •••••••••••••••••••
Citation No. 799921 11/15/79 § 75.313-1 ••••••••••••••••

$

48.00
60.00
150.00

Total Settlement Penalties in Docket No. KENT 80-143 •••

$

258.00

Citation No. 9948716 10/4/79 § 70.250 ••••••••••••••••••
Citation No. 801121 11/5/79 § 75.316...................

$

160.00
195.00

Total Settlement Penalties in Docket No. KENT 80-144 •••

$

355.00

Citation No. 800342 10/12/79 § 75.1100-2(b) ••••••••••••
Citation No. 800353 10/25/79 § 77.400 ••••••••••••••••••
Citation No. 799818 11/2/79 § 75.200 •••••••••••••••••••
Citation No. 800865 11/9/79 § 75.200 •••••••••••••••••••
Citation No. 800866 11/9/79 § 75.1308 ••••••••••••••••••
Citation No. 800874 11/19/79 § 75.200 ••••••••••••••••••
Citation No. 800875 11/19/79 § 75.1722(a) ••••••••••••••
Citation No. 800877 11/19/79 § 75.1722(b) ••••••••••••••

$

52.00
84.00
106.00
122.00
60.00
114.00
66.00
106.00

Total Settlement Penalties in Docket No. KENT 80-163 •••

$

710.00

800344 10/15/79 § 75.200 ••••••••••••••••••
799808 10/18/79 § 75.200 ••••••••••••••••••
800872 11/19/79 § 75.400 ••••••••••••••••••
800873 11/19/79 § 75.316 ••••••••••••••••••
800855 11/30/79 § 75.130~ •••••••••••••••••
799492 12/4/79 § 75.313-1 •••••••••••••••••

$

90.00
90.00
60.00
48.00
72.00
114.00

Total Settlement Penalties in Docket No. KENT 80-165 •••

$

474.00

Docket No. KENT 80-143

Docket No. KENT 80-144

Docket No. KENT 80-163

Docket No. KENT 80-165
Ci tat ion No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

30.14

Total Settlement Penalties in This Proceeding •••••• ~···

$5,292.00

Total Contested and Settlement Penalties in
This Proceeding ••••••••••••••••••••••••••••••••••••••

$5,942.00

~C.Qf~~

Richard C. Stef_fey
~
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:

George Drumming, Jr., Attorney, Office of the Solicitor, U.S.
Department of Labor, Room 280, U.S. Courthouse, 801 Broadway,
Nashville, TN 37203 (Certified Mail)
Pyro Mining Company, Inc., Attention: H. Michael McDowell, Director
of Training, P.O. Box 267, Sturgis, KY 42459 (Certified Mail)

3015

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 1 7 1980

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. SE 79-86
A.O. No. 40-02s;-03002

Petitioner

v.
Moon Tipple
BILLY MOON TRUCKING COMPANY, INC.,
Respondent
DECISION
Appearances:

William F. Taylor, Attorney, U.S. Department of Labor, Nashville,
Tennessee, for the petitioner;
Billy W. Moon,~~· for the respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns proposals for assessment of civil penalties
filed by the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
charging the respondent with four alleged violations of certain mandatory
safety standards found in Part 77, Title 30, Code of Federal Regulations.
Respondent filed a timely answer and notice of contest and a hearing was
convened at Chattanooga, Tennessee, on September 30, 1980. The parties
waived the filing of posthearing proposed findings and conclusions, were
afforded an opportunity to present arguments in support of their respective
positions on the record, and agreed to a bench decision which is herein
reduced to writing as required by Commission Rule 65, 29 C.F.R. § 2700.65.
Issues
The issues presented in this proceeding are: (1) whether respondent
has violated the provisions of the Act and implementing regulations as
alleged in the proposals for assessment of civil penalties, and, if so,
(2) th~ appropriate civil penalties that should be assessed against the
respondent for the alleged violations based upon the criteria set forth in
section llO(i) of the Act.

3016

In determining the amount of civil penalty assessments, section llO(i)
of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business of the operator charged, (3) whether the
operator was negligent, (4) the effect on the operator's ability to continue
in business, (5) the gravity of the violations, and (6) the demonstrated
good faith of the operator in attempting to achieve rapid compliance after
notification of the violations.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, Pub. L. 95-164,
30 u.s.c. § 801 ~ ~·
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 C.F.R. § 2700.1 ~~·
Discussion

The citations in this case were issued by MSHA inspector Billy C. Layne
on November 1, 1978, during the course of a regular inspection of the respondent's mining operation. The citations and the conditions or practices
cited by Mr. Layne are as follows (Exhs. P-1 through P-4):
Citation No. 240757, November 1, 1978, 30 C.F.R. § 77 .410: "An automatic warning device was not provided for the 530 end-loader that was being
operated at the tipple. The warning device shall give an audible alarm when
the equipment is put in reverse."
Citation No. 240758, November 1, 1978, 30 C.F.R. § 77.400(a): "A guard
was not provided over the bottom part of the two sprockets in the bottom of
the hopper."
Citation No. 240759, November 1, 1978, 30 C.F.R. § 77.400(c):
was not provided around the tail pulley under the coal hopper."

"A guard

Citation No. 240760, November 1, 1978, 30 C.F.R. § 77.400(b):
was not provided over the (V) belt on the shaker line.

"A guard

Petitioner's Testimony and Evidence
Inspector Layne testified to the circumstances surrounding each of the
citations which he issued. He observed the front-end loader in operation in
reverse and heard no backup alarm sound when the loader was operated in that
mode. The loader was approxim~tely 12 feet long and 7 feet wide and he
discussed the matter witp the operator of the loader who advised him that
he would have the alarm repaired. Mr. Layne indicated that the respondent
should have been aware of the inoperable alarm because the equipment is
supposed to be checked out before it is operated and it was obvious that the
alarm was not operating when the loader was in reverse. He did not know how

3017

long the device was inoperable, no one was in the area where the loader
was operating, and he believed the possibility of any injuries in these circumstances was remote, and the condition was abated in good faith (Tr. 8-19).
With regard to the lack of guards on the hopper sprockets, Mr. Layne
sketched a diagram of the device (Exh. P-2(a)), and indicated that while the
device was partially guarded, the guard did not cover the bottom sprocket
parts which were exposed and which presented a hazard of someone being accidentally caught in them. The lack of guards was visually obvious, and an
' employee told him that the guards were taken off to facilitate the cleaning
of the hopper and were never put back on. He did not know how long the
guards were off the equipment, but no one was working in the area at the
time. Further, the hopper operator operates .it by means of a control panel
located some 10 or 12 feet away from the sprocket location, and when he
leaves his work station he usually shuts the controls down. Mr. Layne considered the lack of guards as serious if someone were designated to work in
the area near the sprockets. However, in view of the fact that no one was
assigned to work there on the day the citation issued, he believes it was
nonserious (Tr. 19-28).
With respect to the lack of a guard at the hopper tail pulley, Mr. Layne
indicated that it is located some 15 to 18 feet from the control panel and
since no one was near it at the time, he believed the violation was nonserious. However, men do go near the area to perform maintenance or to
grease the pulley and they could be exposed to a hazard. The pulley is
usually guarded by a piece of plywood which is adequate as a guard. However,
on the day in question the plywood guard was not in place and was lying
nearby, and he had no reason to dispute Mr. Moon's statement that the guard
was taken off to facilitate cleaning of the pulley and someone forgot to put
it back in place (Tr. 38-45).
Regarding the failure to guard the shaker line V-belt, Mr. Layne stated
that a man was working on the belt picking slate off the belt by hand, but
this task in and of itself is not a violation.· While located some 12 to
14 feet from the unguarded belt, the man would have ocassion to go near the
unguarded belt to grease the motor or to check it for icing conditions, and
if the belt broke, he would be exposed to a hazard from the whipping action
of the broken belt (Tr. 47-50). The belt was an overhead belt located some
12 to 15 feet off the ground, and it was never guarded in the past (Tr. 51).
He believed the violation was nonserious because any injury resulting from
the lack of guard would be a "freak accident" (Tr. 52, 56-57).
Respondent's Testimony and Evidence
Mine operator Billy Moon was given an opportunity to cross-examine the
inspector, and he also testified as to the circumstances surrounding each
of the citations. He did not dispute the conditions cited by the inspector, but rather, offered explanations and clarifications concerning the circumstances surrounding each of the citations. Regarding the lack of an alarm

3018

on the loader, he s.tated that it was a new loader which was delivered to the
mine a day before the inspection and the supplier checked it out and found
the alarm was defective but did not notify him (Tr. 21)~
Regarding the lack of a tail pulley and sprocket guards on the hopper,
Mr. Moon testified that the guards are installed in such a manner as to
facilitate their easy removal so that the belts can be cleaned on the afternoon of each day when the plant is shut down for this purpose. It is not
normal practice to operate the tipple without the guards in place, and he
conceded that they were not replaced after the cleanup operations were completed. He was not present when the citations were issued, and Mr. Layne
agreed with his explanations concerning the lack of guards when he observed
the violations (Tr. 29-37, 42).
With respect to the lack of a guard on the shaker V-belt, Mr. Moon
stated that it was never guarded because he believed it was rather isolated
by its position some 15 feet off the ground, and the belt moves at a relatively slow rate of speed. There was a coal storage bin directly under the
belt location and no one would be in that area. However, he did not dispute
the inspector's assertion that the belt was located on a platform and that
there was a work access near the belt. He conceded the remote possibility
of the belt breaking and flying off and that a '~reak accident could happen''
(Tr. 53-57).
Findings and Conclusions
I conclude and find that the testimony and evidence adduced by the
petitioner in this proceeding establishes the fact of violations as to each
of the citations issued by Inspector Layne. While a backup alarm was
installed in the loader in question, it was not in operation when the inspector observed the equipment operating in reverse and respondent conceded this
fact. As for the hopper-guarding violations, it is clear that while guards
are normally in place on the equipment, they were not installed when the
inspector viewed the equipment, and the V-belt was not guarded at all. All
of the citations are AFFIRMED (Tr. 67-69).
Size of Operations and Jurisdiction
The testimony adduced in this proceeding reflects that respondent operates a very small mining operation consisting of a tipple operation where
coal is sized and prepared for sale to customers, including several textile
mills, schools, and others. Respondent employs two or three employees to
operate the tipple, and he also owns five trucks which are used to haul coal
to and from the tipple operation. During 1978, the tipple operated on an
intermittent basis, and at the current time, it operates at 50 percent capacity. Respondent mines·· no coal as such, but purchases coal as needed to fill
customer orders. Coal is purchased from strip and underground mines located
in Tri-cities and Alabama, including the Black Diamond Coal Company and
Russell Mining Company. Sales of the processed coal are made within the
state of Tennessee as well as to several textile mills in the State of

3019

Georgia, and the· volume of coal processed at any given time is dependent on
customer requirments, and range from 300 to 500 tons a day, or as much as
1,000 tons a week. While Mr. Moon himself is not at the tipple site at all
times, he is there on an intermittent basis and the operation is supervised
by a certified mine foreman.
Respondent conceded, and I conclude and find that respondent is subject
to the Act and to MSHA's enforcement jurisdiction (Tr. 65). Petitioner stipulated that respondent is a small operator and I adopt this as my finding in
this matter.
History of Prior Violations
Petitioner asserted that respondent has no prior history of any particular consequence, that it received three or four previous citations, and
Inspector Layne testified that respondent has always timely corrected any
violations brought to its attention. I conclude that respondent has a good
record of prior citations and this has been taken into consideration by me
in the penalties assessed in this matter (Tr. 4).
Good Faith Compliance
Inspector Layne testified that each of the citations issued in this case
were abated by the respondent within the time fixed by him for that purpose.
Although he actually terminated the citations on November 29, 1974, he did so
at that time because that was the next opportunity he had to visit the tipple
when it was actually in operation. In the circumstances, I find that respondent exercised good faith compliance in timely abating the conditions cited
in each of the citations.
Gravity
Petitioner stipulated and agreed that based on all of the circumstances
which prevailed at the time the conditions were noted by the inspector, all
of the citations here were nonserious (Tr. 15, 28, 39), and I adopt these
conclusions as my findings concerning the question of gravity (Tr. 69-74).
Negligence
I conclude and find that each of the citations resulted from respondent's failure to exercise reasonable care to prevent the conditions cited.
An examination of the loader before it was placed in service would have
detected the defective backup alarm, and failure to reinstall the guards
taken off to facilitate cleaning is an indication of carelessness which
could have been prevented by a supervisor checking the belts. As for the
V-belt, while the respondent did not believe a guard was required, he nonetheless conceded that the lack of guard did present a hazard, although
remote. I find each of the citations resulted from ordinary negligence
(Tr. 76).

3020

Effect of Penalties on Respondent's Ability to Remain in Business
Respondent conceded that the payment of the assessed civil penalties in
this case will not adversely affect his ability to remain in business, and I
conclude that this is in fact the case (Tr. 76).
Penalty Assessments
On the basis of the foregoing findings and conclusions, I believe that
the following civil penalties are reasonable and appropriate in the circumstances and they are imposed by me for each of the citations which have been
affirmed:
I

Citation No.

Date

30 C.F.R.
Section

240757
240758
240759
240760

11/1/78
11/1/78
11/1/78
11/1/78

77 .410
77 .400(a)
77.400(c)
77.400(b)

Assessment
$ 50
45
35
30
$160

Order
Respondent IS ORDERED to pay civil penalties in the amount of $160
as indicated above within thirty (30) days of the date of this decision, and
upon receipt of payment by MSHA, this matter is dismissed.

d~Ko1r:~
Administrative Law Judge

Distribution:
Billy w. Hoon, President, Billy W. Moon Trucking Co., P.O. Box 569,
Monteagle, TN 37356 (Certified Mail)
William F. Taylor, Esq., Office of the Solicitor, U.S. Department of
Labor, Rm. 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Hail)

3021

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COU AX AVENUE
DENVER, COLORADO 80204

UNITED STATES STEEL CORPORATION,
GENEVA MINE,
Contestant,
v._

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Respondent.

)
)
)
)
)
)
)
)
)
)
)
)
)

OCT 1 7 1980

NOTICE OF CONTEST
DOCKET NO. WEST 80-312-R
CITATION NO.
MINE:

0790979

GENEVA MINE

DECISION
APPEARANCES:

Louise Q. Symons, Esq.
United States Steel Corporation
600 Grant Street
Pittsburgh, Pennsylvania 15230, for the Contestant
James H. Barkley, Esq. and Eliehue Brunson, Esq.
Office of the Solicitor
U. S. Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294, for the Respondent

BEFORE:

'

Jon D. Boltz, Administrative Law Judge
STATEMENT OF THE CASE

Pursuant to section 105(d) of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. 0978), the Contestant filed its Notice of
Contest to the issuance ofCitation No. 0790979, dated May 13, 19.80. The
citation alleged that the Contestant failed to follow its approved roof
control plan in violation of 30 CFR 75.200. Specifically, it alleged that
the spacing from the last roof bolt to the rib exceeded five feet in
several ~reas of Contestant's coal mine.l

1/

Citation No. 0790979 alleges the following: "The approved roof control plan was not being follow[ed] in the 3 dip section in that the
spacing from the Last roof bolt to the rib was in excess of 5' at the
following Location, (1) in the no[.] 1 entry at 14 Location the
spacing ranged from 6'3" to 10'6" (2) in the no[.] 2 entry at 6
Location the spacing ranged from 6' to 10 foot (3) in the no[.] 3
entry at 6 Location the spacing ranged from 6 '4" to 8 '7" (4) the
no[.] 1 room along the Lower rib at 6 Location the spacing ranged
from 6'3" to 8'5"."
.

3022.

FINDINGS OF FACT, DISCUSSION AND CONCLUSIONS
During the hearing in Denver, Colorado, on June 10 ~nd 11, 1980, there
was no evidence presented by Contestant challenging the measurements from
the last roof bolt to the rib, and I therefore find that the distance did
exceed 5 feet in the areas as alleged in the citation.
The question of whether or not there was a violation of 30 CFR 75.200
centers around the interpretation of several nrovisions of the roof control
plan.
The MSHA inspector testified that the Contestant failed to comply with
paragraph 22 of the roof control plan. (Tr. 26). The applicable part of
paragraph 22 states as follows: "When heavy sloughing or heaving
conditions require the roadway to be cleaned and/or brushed to a width
greater than twenty feet, a supplementary row of timbers will be set on
eight-foot centers leaving a minimum of sixteen feet of roadway for
travel."
It is undisputed that entries were not initially driven wider than 20
feet. However, after a period of time sloughage occurs on the rib at the
roof line and, as a result, the entry exceeds 20 feet when measured at the
roof line. In all areas where violations were alleged to have occurred,
the spacing from the last roof bolt to the rib exceeded 5 feet due to
sloughage of the rib at the roof line.
The MSHA inspector testified that he considered the entire entry to be
the roadway (Tr. 27), and that the distance between the ribs as measured at
the roof exceeded 20 feet. Thus, supplementary rows of timber should have
been set as required by paragraph 22.
The Contestant contends that the roadway must be measured at roadway
level and that the width did not exceed 20 feet. The gist of the testimony
is that neither Contestant nor Respondent agree as to how the width of a
roadway is to be measured; on the surface between the sloughage from the
rib lines, rib to rib half way up, or on the roof.
The roof control plan contains no definition of roadway or of how a
roadway is measured. If the roadway is measured at the bottom of the
entry, it did not exceed 20 feet in any area cited and there would be no
violation of paragraph 22. However, if the roadway is measured the same as
an entry, it might be measured at its widest span which would be at the
roof line. Since that measurement exceeded 20 feet, paragraph 22 would not
have been complied with. Neither side agrees as to what is "common
accepted mining practice" when measuring a roadway.

3023

"Since provisions of the roof control plan are not regulations of the
Secretary, but are adopted by the operator and approved by the Secretary,
there is no written legislative history to look to for clarification."
Secretary of Labor v. Penn Allegh Coal Company, Inc. (Docket No. PITT
79-390-P, February 28, 1979). Much of the trial time was taken up with each
party explaining through its engineers and inspectors the accepted method of
measuring the roadway. The testimony convinced me that there was no meeting
of the minds in regard to measuring a roadway, nor had there been when the
roof control plan was entered into and approved. Both parties agreed that
it is not the function of the Judge to "re-engineer" the roof control plan,
but merely to interpret it as contained within the four corners of the
instrument. I agree. I find that the applicable part of paragraph 22 is
unclear and ambiguous. Therefore, it is inapplicable in determining whether
or not there was a violation of Contestant's roof control plan.
The MSHA inspector also stated that Contestant was in violation of
that part of the plan which states: "On initial installation, bolts will
not be installed more than 5 feet from the face or ribs." (Tr. 32).
However, the witness subsequently testified that he did not know if the
bolts as initially set were within 5 feet of the rib. Therefore, this
evidence does not show a violation of the roof control plan.
The inspector testified that the Roof Bolting Plan as shown on the
document designated as A3-1198-l, which is part of the roof control plan
(Exhibit R-2), requires bolting on 5 foot centers throughout the mine (Tr.
35). The Contestant argues that the drawing showing the bolts as spaced 5
feet apart applies only to an intersection (Tr. 289; Contestant's post
hearing brief, pg. 2). I agree that the words "centers - 5 feet" are
written in the middle of the intersection. However, I also find that the
entire diagram, including the entry, two cross-cuts and the intersection,
are shown as being roof bolted on 5 foot centers. In addition, the drawing
also shows the edge of a roadway commencing from the entry and turning into
a cross-cui along with the proper placement of the roof bolt in the turn.
The roof control plan does not state that additional roof bolts must
be installed if sloughage from the rib at the roof line causes the distance
to exceed 5 feet from the last roof bolt to the rib. But the drawing
previously referred to as A3-1198-l shows no exceptions from bolting on 5
foot centers. If the distance from the last roof bolt to the rib exceeds 5
feet because of sloughage, or for that matter any other reason, roof bolts
must be installed in order to comply with that part of the plan. To
conclude otherwise would require me to ignore what is plainly drawn on the
Roof Bolting Plan.

3024

There was evidence that putting in additional roof bolts after
sloughage might require a miner to be momentarily under unsupported roof.
(Tr 92). There was also evidence concerning the difficulty encountered in
roof bolting over the area of sloughage. (Tr. 92, 93). These problems may
or may not cause an unsafe condition to exist in connection with requiring
additional roof bolts to be installed after the distance from the last bolt
to the rib exceeds 5 feet. However it is unequivocal in the roof bolting
plan that bolting on 5 foot centers is a requirement as it now exists.
Since the plan, by regulation,2 is periodically reviewed at least every
six months by the Secretary, these are matters which may suggest that
changes be made in the roof control plan.
I find that there was a violation of 30 CFR 75.200 as alleged in
Citation No. 0790979 in that the di~tance from the last roof bolt to the rib
exceeded 5 feet in the areas alleged in the citation, all of which was
contrary to th~ provisions of the approved roof control plan.
ORDER
Citation No. 0790979 is hereby AFFIRMED.

I ,Jon D. Bolt
v'Administrative

2/

30 CFR 75.200.

Distribution:

Louise Q. Symons, Esq.
U. S. Steel Corporation
600 Grant Street
Pittsburgh, Pennsylvania 15230
Eliehue Brunson, Esq.
Office of the Solicitor
United States Department of Labor
911 Walnut Street, Suite 2106
Kansas City, Missouri 64106
James H. Barkley, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building, 1961 Stout Street
Denver, Colorado 80294

3025

Judge

.

.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION.
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG Pl~E
FALLS CHURCH, VIRGINIA 22041

OCT 1 7 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Docket Nos.

Assessment Control Nos.

VA 79-66
VA 79-107

44-00281-03017 v
44-00281-03021

Petitioner

v.
CLINCHFIELD COAL COMPANY,
Respondent

Moss No. 2 Mine

DECISION
Appearances:

Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department
of Labor, for Petitioner;
Gary W. Callahan, Esq. and Donald R. Johnson, Esq., Lebanon,
Virginia, for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to a notice of hearing issued February 29, 1980, a hearing in
the above-entitled proceeding was held on May 1 and 2, 1980, in Abingdon,
Virginia, under section 105(d) of the Federal Mine Safety and Health Act
of 1977.
After the parties had completed their presentations of evidence with
respect to the contested issues, I rendered the bench decisions wh.ich are
set forth below:
Docket No. VA 79-66 (Tr. 72-77)
This consolidated proceeding involves two Petitions for
Assessment of Civil Penalty filed in Docket Nos. VA 79-66 and
VA 79-107 on July 30, 1979, and September 26, 1979, respectively.
First I shall deal only with the single•violation which was
alleged in Docket No. VA 79-66. In that docket, MSHA's Peti-·.
tion alleged a violation of section 75.200 based on Order
No. 678352 dated February 12, 1979.
In a civil penalty proceeding, the issues are whether
·or not a violation occurred and, if so, what penalty should be
assessed under the six criteria set forth in section llO(i) of

3026

the Act. As to the question of whether a violation occurred,
the inspector's testimony shows that he believed that a violation of section 75.200 had occurred because a permanent stopping had been constructed in a crosscut to the left of the
No. 1 entry in the 1 West 025 Section of Clinchfield's Moss
No. 2 Mine. The inspector believed that the men who constructed the stopping had gone out from under supported roof
to do so. According to the inspector's testimony, there was
a cavity in the crosscut approximately 17 feet in length. The
inspector said that, insofar as he could tell, there was about
a foot between the 17-foot cavity and the stopping. There
were three roof bolts between the stopping and the cavity so
that a 1-foot protected area existed along the stopping. The
inspector believed that the men who constructed the stopping
would necessarily have had to have been under the unsupported
area to construct the stopping. The inspector did not think
that the men could have bent over and picked up cinder blocks
and stacked them while remaining within the protected 12-inch
area.
The inspector's conclusion that the stopping was constructed by men who worked under unsupported roof is based on
his examination of the site without his actually having seen
anyone working there and without his actually having gone up
close to the stopping. The location of the stopping,
its proximity to the cavity, and the spacing of the roof bolts
are shown on Exhibits 10 and B. The inspector stated that his
measurement of the 17-foot cavity was made by tying a rock to
a tape and throwing the tape and rock across the area under
the cavity. His estimate as to how far the stopping was from
the edge of the cavity was based on a visual examination made
by the inspector while he was standing in the No. 1 entry at a
point which, according to his testimony, would have been at
least 17 feet from the stopping which had been constructed.
Therefore, the inspector based everything that was stated in
his Order No. 678352 on conjecture and on facts that the
company has presented witnesses to rebut.
The company presented two witnesses who were the men who
constructed the stopping. Their testimony is almost identical
despite the fact, as Mr. Callahan pointed out, that they were
sequestered during the testimony of the inspector and of each
other. As Mr. Callahan also pointed out, the company has done
all it can do to show that it feels that it was improperly
cited for this particular violation. The testimony of the two
men who constructed the stopping differed primarily in the fact
.that Mr. Salyer believed that the cavity in the crosscut was
smaller than Mr. Fields thought it was. Otherwise, their
testimony is identical in that both of them stated that they
were told by their foreman to construct the stopping and to do

3027

it safely."· They are both members of a self.:....rescue team and
they are both skilled in checking roof conditions.
It was their testimony that the only place that they saw
in the crosscut that they considered hazardous was an area
of from 3 to 4 feet in diameter or length. It is .. their testimony that they checked the roof bolt close to the cavity and
found that it was 48 inches long and they believed that it
was well anchored. They then loaded cinder blocks for constructing the stopping on a scoop which Mr. Salyer estimated
to be about 25 feet long. They then drove the scoop completely under the cavity so that the bucket containing the
cinder blocks was on the far end or front end of the scoop.
The operator of the scoop remained on the rear end of the
scoop but he was not under the cavity. According to their
testimony, they had a protected area of from 4 to 6 feet
within which to build the stopping. The protected area
extended from the point where the bucket ended to the line
along which the stopping was constructed. They say that
they, at no time, were under unsupported roof. They also
say that the roof bolts that they visually checked appeared
to be sound, except for one bolt inside the cavity area
under which they did not travel.
As both Mr. Cohen and Mr. Callahan have indicated, the
case goes off on a question of credibility. I do not think
credibility is necessarily something which, if decided in
favor of Clinchfield's witnesses, means that the inspector
was improperly concerned about the conditions which he
observed. The inspector was dealing with an area which he
believed to be hazardous and under which he did not wish to
travel. I can respect his reasons for feeling that it was
a hazardous area. Under those conditions, I think that he
properly had additional support installed before any other
work was done. Nevertheless, when I am confronted with two
witnesses who say that they were there in person and who
describe almost exactly, without contradiction between them,
what was actually done, I think that the preponderance of
the evidence shows that the men who constructed the stopping
did not go under unsupported roof to construct the stopping.
In his testimony, the inspector alleged that there was
a violation of section 75.200. The sentence in section
75.200, to which the inspector referred, states, "[t]he roof
and ribs of all active underground roadways, travelways, and
working places shall be supported or otherwise controlled
.adequately to protect persons from falls of the roof or ribs."
What I am further required to consider is whether the inspector alleged the violation of section 75.200 by what is shown
in his Order No. 678352. While the inspector testified here

3028

this morning that the above-quote& portion of section 75.200
was violated, in his order, he stated "that the roof control
plan for this mine was not being complied with on the 1 West
025 section in that a permanent stopping had been erected
17 feet inby any supported roof in the 3rd connec_ting crosscut outby the face of the No. 1 entry."
The ultimate decision as to whether a violation of section 75.200 occurred should be made on the bas~s of the
language used by ihe inspector in his order. In the order,
the inspector simply alleged a violation of ti1e roof-control
plan. In support of the violation, the inspector cited a provision in the roof-control plan on page 5, paragraph 3(c),
which states that only those persons engaged in installing
temporary supports shall be allowed to proceed beyond the
last row of permanent supports until temporary supports are
installed (Exh. 3). Since the witnesses for Clinchfield have
stated that they did not go beyond the permanent supports to
install the stopping, I do not think there was a violation of
paragraph 3(c) of the roof-control plan. I find that the
testimony given by the two men who built the stopping preponderates in this instance. Therefore, I find that the violation of section 75.200 alleged in Order No. 678352 did not
occur. The order accompanying this decision will dismiss
the Petition for Assessment of Civil Penalty in Docket
No. VA 79-66.
Docket No. VA 79-107 (Tr. 84-93)
The Petition for Assessment' of Civil Penalty in Docket
No. VA 79-107 was filed on September 26, 1979, and alleged
that two violations had occurred. One of the alleged violations was of 30 C.F.R. § 75.1101-15(d). With respect to that
particular alleged violation, the parties entered into a
settlement agreement which was placed in the record yesterday
and about which I shall make some further comments when this
decision is issued in final written form.
This bench decision is related to the other violation
alleged in Docket No. VA 79-107, which ls an alleged violation
of section 75.1722(a). I have already stated in the other
bench decision above what the issues are in a civil penalty
case.
The first consideration is whether any violation has
.occurred. The inspector's citation here involved is No. 680970
which was issued on May 29, 1979, at 6:00 p.m. The inspector
actually alleges three different violations of section
75.~722(a) but the Petition for Assess~ent of Civil Penalty
seeks a penalty for only one alleged violation of section

302H

75.1722(a).

Consequently, when I assess the penalty in this
instance I shall arrive at a single penalty after considering
all three of the alleged violations.
I shall make some findings of fact which will show what
conditions existed with respect to each of the alleged violations. My findings of fact will be given below ih enumerated
paragraphs.
1. The inspector first cited a violation with respect
to a drive chain and in that instance he said that a part
of the guard was still on the drive chain at the time that
he examined it and it was his belief that it would have
been possible for someone to have caught his hand in the
top of the sprocket as well as at the bottom where the guard
had been cut away.

2. The second violation alleged by the inspector
was that the sprocket at the rock pick on the feeder had not
been guarded. Although the chain which would drive the
sprocket wheel here involved was not on the sprocket wheel,
there was a cylinder beneath the sprocket which turned when
coal passed beneath it. The result was that the turning of
the cylind~r caused the sprocket wheel to turn.
The inspector believed that it would have been possible
for someone to have caught his hand or arm in the sprocket
as it was being turned by this moving coal, and he had good
reason to think so, because he said that the area around the
sprocket wheel was uneven and he himself slipped and fell
toward this sprocket. It caused him to realize that it was
a dangerous area.
3. The third violation alleged by the inspector was in
connection with the tram chain and sprocket wheels which
operate only when the feeder is being trammed to a new location. There was no guard at all on this tram chain, but it
was not in motion at the time that the inspector examined the
feeder.
He could only assume that the mach~ne had been trammed
without the guard having been on it. He saw the guard some
300 feet outby the place where the feeder was then situated
and he said that the condition of the teeth on the sprocket
wheel made him feel that the feeder had been trammed recently
and that as far as he was concerned the guard was not on at
the time it was moved. That conclusion was, of course, an
assumption on his part.
4. Respondent's chief electrician at the present time,
and who was assistant chief electrician on May 29, 1979, gave

3030

some testimony with respect to all three of these alleged
violations. With respect to the chain drive and guard on the
feeder, the chief electrician said that he had examined them
on May 29, and while a portion of the guard was not in place,
he felt that the remainder served as an adequate guard because
he did not think that anyone would have been caught in it.
Therefore, he would not have made any effort to change that
guard if it had not been cited by the inspector. After it was
cited by the inspector, however, they did install a guard
completely enclosing the drive chain.
5. As to the rock pick, the chief electrician testified
that the guard for that particular item had been bent and
that he had instructed his miners to take that guard off and
send it to the shop so as to have it either repaired or to
have a new one made. Those instructions were being carried
out at the very time that the rock-pick sprocket was cited by
the inspector. The chief electrician also expressed an opinion that it would not have been likely for anyone to be hurt
by this particular sprocket wheel because he said that at
least half of it is protected, that is, on the outer side of
the sprocket, there is a speed reducer which would tend to
keep anyone from getting completely into the teeth of the
sprocket wheel.
6. With respect to the guard on the tram chain, the
chief electrician said that the mine superintendent had
called him on May 29, on the day shift and had told him
that there was no guard on that tram chain. The response
of the chief electrician to that notification was that the
pump should be disconnected which operates the tram so that
the tram could not be moved until a guard could be put on it.
The superintendent had the pump taken off. Therefore, the
chief electrician says that the lack of a guard on the tram
chain at the time that it was cited by the inspector could
not have been a hazard to anyone.
Additionally, the chief electrician says that the feeder
cannot be pulled around by any other vehicle, such as a scoop,
because the track on which the feeder sits will not move
unless everything is disconnected at th~ tram chain and that
they normally will not try to move the feeder except under its
own power.
I think that those are the primary facts that should be
considered in connection with each of these alleged violations.
"I find that the violation alleged by the inspector with respect
to the guard on the chain drive occurred because the inspector,
I believe, looked at this with great care and the chief electrician agreed that it might be possible for someone to have gotten

3031

hurt if he had fallen completely against this guard where it
was not entirely in place. So, while the hazard may not have
been as great as it would have been if the guard had been
lacking entirely, there was still a violation of section
75.1722(a).
In connection with the rock pick, Mr. Johnson, the
attorney for Clinchfield, has argued that no violation occurred
at all and he bases that primarily on a contention that the
chain on this particular sprocket wheel is removed and does
not operate because the company has found it unnecessary to
break up the coal coming from a continuous-mining machine.
Since the chain had been disconnected, it is Mr. Johnson's
feeling that it is a type of wheel that does not move except
when coal moves the drum underneath it. Inasmuch as it is not
operated under power, Mr. Johnson believes that it does not
need guarding or at least is not hazardous. I find that that
particular argument is not well taken because the inspector
himself testified that he practically fell into it.
Therefore, I find that the violation of section 75.1722(a)
occurred here also. I particularly would like to point out,
in this connection, that respondent itself recognized that
this guard· should be on this piece of equipment and a guard
was in the process of being made or repaired when the citation
was written. So, I think that respondent achnowledged that
the guard does need to be installed on the feeder.
Finally, with respect to the guard for the tramming
device on the feeder, obviously that was a violation of
section 75.1722(a) because respondent was having it repaired
and replaced at the time the citation was written and the
superintendent himself had been the one who noticed that it
was missing and who recommended or ordered that it be replaced.

•

Having found a violation of section 75.1722(a), I now have
to assess a penalty by considering all of the six criteria.
It was stipulated yesterday on the first day of the hearing
that respondent is subject to the jurisdiction of the
Commission and subject to the Federal Mine Safety and Health
Act of 1977.
It was stipulated that respondent is a large operator and
a member of the Pittston Coal Group. It was stipulated that
Moss No. 2 Mine is fairly large and has 250 employees. It was
also stipulated that payment of a reasonable penalty would not
·affect respondent's ability to continue in business.
That leaves for consideration the gravity and negligence
associated with the violations. I find that the violations

3032

were all moderately serious except the one at the rock pick.
The one at the chain drive was partially guarded. The lack
of a guard at the tram would not have been a hazard to anyone
hecause the feeder could not have been trammed at the time
the citation was written.
The violation at the rock pick was serious because the
inspector came close to falling against the sprocket. The
lack of a guard would not, by itself, have been serious if
the conditions near the rock pick had not contributed to
producing a possible injury. The foregoing conclusion is
based on the existence of several hazardous conditions.
There was an incline at the rock pick as well as water and
mud in the area. There were enough accumulations along the
rib that a person walking by the rock pick was forced toward
the unguarded sprocket. Therefore, I find that the lack of a
guard at the rock pick should be classified as serious and that
the other two guarding deficiencies should be classified as
moderately serious. As to the criterion of negligence, the
fact that respondent disconnected and made inoperable the tram
chain supports a finding of no negligence with respect to that
violation because the lack of a guard had been found by the
superinten~ent and the tram chain had been disengaged so that
it could not be operated.
In connection with the guard at the drive chain, the
chief electrician had examined that one and he reached a conclusion that it was satisfactory and did not need additional
work. There was no negligence because there was only a difference of opinion between two people as to what was adequate
or not adequate.
As to the rock pi~k, I think that there was negligence
of a fairly high degree b~cause the area was slippery and the
guard had been taken off and nothing had been done to keep a
person from slipping against the sprocket at the time the
citation was written.

As to the criterion of whether there was a good faith
effort to achieve rapid compliance, the,inspector said that a
good faith effort had been made to achieve compliance. The
testimony shows that respondent was in the process of repairing two of the guards at the time they were cited and respondent very rapidly fixed the third one and had it installed
before the inspector returned to the mine the next day.
Therefore, respondent demonstrated an extraordinary effort to
achieve rapid compliance in connection with the three guards.
Finally, consideration must be given to the criterion
of history of previous violations and that information is

3033

shown in Exhibit No. 1 in this proceeding. I have examined
the exhibit and find that respondent had eight violations
of section 75.1722 in 1974, one in 1975, one in 1976, 11 in
1977, three in 1978, and one in 1979, by January 9, 1979.
It has been my practice to increase a penalty otherwise
assessable under the other five criteria if I find that respondent has violated the same section on a previous occasion even
if there is only one previous violation. I always add at
least $5 to $15 depending on the size of the company, but I
also take into consideration the trend that I see·in those
violations. If I had seen an increase in the trend from 1977,
when there were 11 violations, and that had gone to 12 and 13
for the next 2 years, I would have assessed a large penalty
under the criterion of history of previous violations.
The fact that respondent had only three violations in
1978, and one in 1979, before being cited for the instant
violation on May 29, shows that respondent is making an
effort to maintain adequate guards on its equipment. The
fact that the tram guard on the feeder was reported by the
superintendent himself is a very good indication to me that
respondent.is making a sincere effort to avoid this type
of violation. Consequently, in this instance, I shall
assess $25 under the criterion of history of previous
violations.
As indicated above, I am not going to assess a separate
penalty for each of the three violations alleged in Citation
No. 680970 since the Petition for Assessment of Civil Penalty
seeks assessment of a single penalty for a violation of
section 75.1722(a). Respondent, therefore, has not received
notice that more than one penalty is to be assessed. Of
course, inasmuch as all three violations alleged in Citation
No. 680970 have been given individual consideration in my
decision, there would be no difference in the total penalty
even if I were to assess three separate penalties because
the total penalty is based on all three violations and their
effect on the health and safety of the miners.
I

In view of respondent's extraordinary effort to achieve
rapid compliance, the fact that no negligence was associated
with two of the three violations, and the fact that only one
of the three violations was serious, an amount of $100 will
be assessed for all three violations. The penalty of $100
will be increased by $25 under the criterion of history of
previous violations to a total penalty of $125 for the violations of section 75.1722(a) involved in Citation No. 680970
dated May 29, 1979.

3034

SETTLEMENT
Counsel for the parties moved at the hearing that I accept a settlement
agreement with respect to the other violation for which a civil penalty is
sought in the Petition for Assessment of Civil Penalty filed in Docket
No. VA 79-107. Under the settlement agreement, respondent would pay the
full penalty of $90 proposed by the Assessment Office for the violation of
section 75.1101-15(d) alleged in Citation No. 680971 dated May 30, 1979.
Section 75.1101-15(d) requires that an adequate number of nozzles and
reservoirs be supplied to provide maximum fire protection for belt drives
and electrical controls along conveyors. The Assessment Office considered
the violation to be relatively nonserious, to involve ordinary negligence,
to have been associated with a normal effort to achieve compliance, and to
warrant a civil penalty of $90. I find that the Assessment Office assigned
a reasonable number of penalty points under 30 C.F.R. § 100.3 and derived an •
appropriate penalty. I further find that the motion for approval of settlement should be granted and that the settlement agreement should be approved.
WHEREFORE, it is ordered:
(A) The motion for approval of settlement with respect to the violation of 30 C.F.R! § 75.1101-15(d) alleged in Citation No. 680971 in
Docket No. VA 79-107 is granted and the settlement agreement is approved.
(B) The Petition for Assessment of Civil Penalty filed in Docket
No. VA 79-66 is dismissed because the evidence submitted in this proceeding
did not prove that the violation of 30 C.F.R. § 75.200 alleged in Citation
No. 678352 dated February 12, 1979, occurred.
(C) Respondent, pursuant to the settlement agreement approved in
paragraph (A) above, and pursuant to the bench decision above, shall pay
civil penalties totaling $215.00 within 3U days from the date of this
decision. The penalties are allocated to the respective violations as
follows:
Citation No. 680970 5/29/79 § 75.1722(a) ••• (Contested) ••• $125.00
Citation No. 680971 5/30/79 § 75.1101-15(d)(Settlement).. 90.00
Total Settlement and Contested Penalties
in This Proceeding••••••••••••••••••··~····••••••••••••$215.00

R~ff~· ><lo/#~
Administrative Law Judge
(Phone: 703-756-6225)

3035

Distribution:
Robert A. Cohen, Trial Attorney, Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Gary w. Callahan, Assistant General Counsel, Donaid R. Johnson, Esq.,
Attorneys for Clinchfield Coal Company, Lebanon, VA 24266 (Certified
Mail)

•

3036

FEDJ:RAL .MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 20, 1980
LOCAL UNION 6025, UNITED MINE
WORKERS OF AMERICA (UMWA),
Complainant

Complaint of Discharge, Discrimination, or Interference
Docket No. WEVA 80-457-D

v.

CONSOLIDATION COAL COMPANY,
Respondent

MSHA Case No. HOPE CD 80-53
Bishop Mine

ORDER OF DISMISSAL
On June 16, 1980, Complainant filed a complaint of discrimination,
alleging that Respondent violated section 105(c) of the Act by refusing
to pay a walkaround representative for time spent accompanying a Federal
inspector during a "spot" inspection. Respondent filed a motion to dismiss on October 6, 1980, for failure to state a claim upon which relief
can be granted. F.R. Civ.P. Rule 12(b)(6); 29 C.F.R. § 2700.l(b). In·
reply, Complainant filed a copy of a motion to stay submitted to Administrative Law Judge Lasher in a case involving the same parties and the
same issue. Local 6025, UMWA v. Bishop Coal Co., Docket No. WEVA 80429-D.
I agree with Judge Lasher's approach in the cited case and therefore will deny the motion for a stay and grant the motion to dismiss.
The Commission has decided that a walkaround representative need not be
paid for participating in a "spot" inspection. MSHA v. Helen Mining, Inc.,
1 FMSHRC 1796 (November 21, 1979). That case is controlling here.
I must note that Complainant submitted a motion to stay without
mentioning that the motion had been denied by Judge Lasher and that the
Commission on September 16, 1980, had voted not to disturb the judge's
decision.
However, I find no authority in the Act for granting Respondent's
request for reimbursement of attorney's fees. Therefore, the request
will be denied.
Complainant's motion for a stay is DENIED; Respondent's request for
attorney's fees is DENIED; Respondent's motion to dismiss is GRANTED
and, accordingly, the case is DISMISSED .

./Jcv.~ .A43'-vle~eL
,__.,.

James A. Broderick
Chief Administrative Law Judge

Distribution: Page 2.

3037

Distribution:
Dkt

By certified mail.

Karl T. Skrypak, Esq., Counsel, Consolidation Coal Company, Consol
Plaza, Pittsburgh, PA 15241
Mary Lu Jordan, Esq., Attorney,wUnited Mine Workers of America, 900
Fifteenth Street, N.W., Washington, DC 20005
Special Investigation, MSHA, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203

3038

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210/11/12

2 o ccr
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

Civil Penalty Proceeding
Docket No. LAKE 80-279-M
A.O. No. 33-01460-05002F
Eldean Pit and Mill

ELDEAN GRAVEL COMPANY,
Respondent
DECISION AND ORDER
The parties move for approval of a settlement of this matter
in the amount of $300, 60% of the amount initially assessed. Based.
on an independent evaluation and de novo review of the circumstances I
conclude (1) that as a matter of law the violation charged is marginal
in that it is not at all certain that the standard cited applies
to the practice that resulted in the death of the front-end loader
operator on October 15, 1979, (2) that assuming a violation occurred
it was extremely serious in that a fatality resulted, and (3) .that the
death of the front-end loader operator was the result of his independent
and inexplicably reckless disregard for safety while performing an
operation not required by his employer. For these reasons, I conclude
that despite the serious consequences of the front-end loader's grossly
negligent conduct, that conduct is not rightly imputable to the operator.
Accordingly, it is ORDERED that the settlement proposed be, and
hereby is, APPROVED. It is FURTHER ORDERED that the operator pay the
penalty agreed upon, $300, on or befo~Friday, October 30, 1980, and
that subject to payment the captioned matter be DISMISSED.

·;
11--J

~B.

Administrative

Distribution:
Marcella L. Thompson, Esq., U.S. Department of Labor, Office of the
Solicitor, 881 Federal Office Bldg., Cleveland, OH 44199 (Certified Mail)
Jack L. Neuenschwander, Esq., McCulloch, Felger, Fite & Gutman Co., L.P.A.,
Piqua Nat'l Bank Bldg., Piqua, OH 45356 (Certified Mail)

3039

FEDERAL .MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

{703) 756-623Q

2 0 OCT ·1~~:.n
Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. YORK 79-9-M
A.C. No. 3(}00589-05003

Petition.er

Docket No. YORK 79-16-M
No. 30-00589-05004

A.C~

v.

Macintyne Development Mine & Mill

N. L. INDUSTRIES, INC.,
Respondent

DECISION
Appearances:

Jithender Rao, Esq., Office of the Solicitor, U.S. Department
of Labor, New York, New York, for Secretary of Labor, Mine
Safety and Health Administration, Petitioner;
William R. Bronner, Esq., Office of General Counsel,
N. L. Industries, Inc., Respondent.

Before:

Judge James A. Laurenson
JURISDICTION AND PROCEDURAL HISTORY

These are proceedings filed by the Secretary of Labor, Mine Safety and
Health Administration (hereinafter MSHA), under section llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 820(a), to assess civil penalties against N. L. Industries, Inc. (hereinafter N. L.) for violations of
mandatory safety standards. A hearing was held in Burlington, Vermont, on
June 3 and 4, 1980. MSHA inspector John Rouba testified on behalf of MSHA.
Merrell Arthur and Walter Chapman testified on behalf of N. L.
ISSUES
Whether N. L. violated the mandatory standards as charged by MSHA and,
if so, the amounts of the civil penalties which should be assessed.
APPLICABLE LAW
Secti0n llO(i) of the Act, 30 u.s.c. § 820(i) p~ovides in pertinent part:

30':t0

The Commission shall have authority to assess all civil
penalties provided in this Act. In assessing civil monetary
penalties, the Commission shall consider the operator's history of previous violations, the appropriateness of such
penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue in business, the gravity of the
violation, and the demonstrated good faith of the person
charged in attempting to achieve rapid compliance after
notification of a violation.
30 C.F.R. § 55.5-5 provides•in pertinent part:
Mandatory. Control of employee exposure to harmful
airborne contaminants shall be, insofar as feasible, by
prevention of contamination, removal of exhaust ventilation, or by dilution with uncontaminated air. However,
where accepted engineering control measures have not been
developed or when necessary by the nature of work involved
(for example, while establishing controls or occasional
entry into hazardous atmospheres to perform maintenance
or investigation), employees may work for reasonable
periods of time in concentrations of airborne contaminants
exceeding permissible levels if they are protected by
appropriate respiratory protective equipment.
30 C.F.R. § 55.9-2 provides: "Mandatory. Equipment defects affecting
safety shall be corrected before the equipment is used."
30 C.F.R. § 55.11-1 provides: "Mandatory. Safe means of access shall
be provided and maintained to all working places."
30 C.F.R. § 55.11-16 provides: "Mandatory. Regularly used walkways and
travelways shall be sanded, salted, or cleared of snow and ice as soon as
practicable."
30 C.F.R. § 55.12-32 provides: "Mandatory. Inspection and cover plates
on electrical equipment and junction boxes shall be kept in place at all times
except during testing or repairs."
30 C.F.R. § 55.14-1 provides: "Mandatory. Gears; sprockets; chains;
drive, head, tail, and takeup pulleys; flywheels' couplings; shafts; sawblades; fan inlets; and similar exposed moving machine parts which may be
contacted by persons, and which may cause injury to persons shall be guarded."
30 C.F.R. § 55.14-6 provides: "Mandatory. Except when testing the
machinery, guards shall be securely in place while machinery is being
operated."

30':11

30 C.F.R. § 55.17-1 provides: "Mandatory. Illumination sufficient to
provide safe working conditions shall be provided in an on all surface structures, paths, walkways, stairways, switch panels, loading and dumping sites,
and work areas."
30 C.F.R. § 55.20-3 provides in pertinent part: "Mandatory. (b) The
floor of every workplace shall be maintained in a clean and, so far as possible, a dry condition. Where wet processes are used, drainage shall be
maintained, and false floors, platforms, mats, or other dry standing places
shall be provided where practicable."
STIPULATIONS
The parties stipulated the following:

1. The facility known as Macintyre Development Mine and Mill located
in Tahawus, New York is a mine within the meaning of Section 3H of the Act.
2. N.L. Industries. is the operator of the said mine within the meaning
of Section 3(d) of the Act.
3. The products of said mine enter and affect commerce within the
meaning of Section 4 of the Act. Accordingly, the operator is subject to the
provisions of this Act.
4. The Federal Mine Safety and Health Review Commission has jurisdiction
over this proceeding.
5. Any penalty that may be assessed in this proceeding will not affect
the ability of the respondent to continue in business.
6. The inspector who issued the citations was a duly authorized representative of the Secretary of Labor.
7. The concentrations alleged in citations number 212026 and 212028
directly reflect the concentration levels to which these two employees named
herein were exposed to on the date of the initial sampling.
DISCUSSION
Docket No. YORK 79-9-M
Citation Nos. 212026 and 212028 both allege violations of 30 C.F.R.
55.5-5. To establish these violations, MSHA must show (1) exposure to dust
exceeded permissible levels and (2) there existed feasible methods to control
employee exposure to dust which were not utilized. At the hearing, the parties first stipulated, "that the concentrations alleged in Citation Nos.
212026 and 212028 directly reflect the concentration levels to which these
two employees named herein were exposed to on the date of the initial sampling." N. L., on cross-examination, questioned the method of taking samples.
§

3042

MSHA objected, stating that N. L. had stipulated to the validity of the test.
N. L. answered that it had not intended to make such a broad stipulation.
N. L. did not wish to contest the validity of the samples (i.e., whether the
analyses of the samples accurately reflected the amount of dust which MSHA
contends they did); rather, N. L. apparently wished to contest whether the
conditions which were measured should have been measured to determine employee
exposure to dust. This distinction was not contained in the stipulation,
but N. L.'s Answer and the questions asked at the hearing make clear that
N. L. was not conceding this issue. Under these circumstances, N. L. is not
bound by the strict wording of the stipulation. Moreover, MSHA was not prejudiced in any way since it had noti'ce and an opportunity to rebut N. L.'s
evidence.
N. L. contends that the sampling procedure was invalid because the
inspector did not remove the sampler while the miner was performing certain
tasks. These tasks were part of the miner's job duties. N. L. does not
explain why the sampler should be removed while the miner was performing this
part of his job. The samples accurately reflect the conditions to
which the miner was exposed in performing his job; they show that the miner
was exposed to a greater amount of dust than is acceptable. N. L. has not
shown that the sampling procedure was invalid.
MSHA has the burden of proving that feasible methods to control exposure to dust existed but were not utilized. For the crusher operator (Citation
No. 212026), MSHA presented evidence that extending the control booth and
requiring the use of a vacuum when cleaning would control exposure to dust.
I find that these methods were feasible but not adopted. N. L. therefore violated
30 C.F.R. § 55.5-5 as alleged in Citation No. 212026.
N. L. was chargeable with ordinary negligence. Miners were exposed to
a greater amount of dust than is acceptable because of this violation.
Ab~tement was timely.
I find that a penalty of $78 should be assessed for
this violation.
For the millwright (Citation No. 212028), MSHA presented evidence that
his exposure to dust could be controlled by spraying the conveyor belt with
water. Although N. L. claimed that the use of a water spray under freezing
conditions might present a slip and fall hazard to those who worked near the
conveyor, I note that this violation was timely abated. I find that N. L.
has failed to rebut MSHA's evidence that feasible methods for controlling
dust existed but were not adopted. N. L. therefore violated 30 C.F.R.
§ 55.5-5 as alleged in Citation No. 212028.
N. L. was chargeable with ordinary negligence. Miners were exposed to
a greater amount of dust than is acceptable because of this violation.
Abatement was timely. I find that a penalty of $78 should be assessed for
this violation.

304~1

Docket No. YORK 79-16-M
N. L. contends that Citation Nos. 212185 and 212187, Citation Nos. 212026
and 212028, and Citation Nos. 212188 and 212183 should be merged because, in
all three instances, the violations were ab~ted by one remedial measure. The
citations refer to distinctly separate violations. The fact that the same
kind of remedial measures were taken by N. L. to abate the conditions does
not make them a single violation. I therefore hold that the citations shall
not be merged.
Citation No. 212180
Citation No. 212180 alleged 'a violation of 30 C.F.R. § 55.11-16 which
requires that regularly used walkways be sanded, salted or cleared of snow and
ice as soon as practicable. The evidence establishes that there was an accumulation of 6 inches of snow and ice on a walkway along a conveyor which had
not been cleared. The snow and ice had been there for up to 3 days. I find
that this regularly used walkway was not cleared as soon as practicable. I
reject N. L.'s contention that this regulation is unconstitutionally vague
because I find that this regulation gives operators a reasonable warning of
proscribed conduct. N. L. therefore violated 30 C.F.R. § 55.11-16 as
alleged in Citation No. 212180.
N. L. was chargeable with ordinary negligence. A person could slip
and fall up to 50 feet because of this violation. Abatement was timely.
find that a penalty of $210 should be assessed for this violation.

I

Citation No. 212181
Citation No. 212181 alleged a violation of 30 C.F.R. § 55.12-32 which
requires that inspection and cover plates on electrical equipment and junction boxes be kept in place at all times except during testing or repairs.
The evidence establishes that two panel doors of cabinets which housed electrical equipment were open 2 to 3 inches. No repairs or testing were being
done. I therefore find that N. L. violated 30 C.F.R. § 55.12-32 as alleged
in Citation No. 212181.
N. L. was chargeable with ordinary negligence. A person could be
shocked or burned because of the violation. The possibility of occurence was
slight. Abatement was timely. I find that a penalty of $75 should be assessed
for this violation.
Citation No. 212182
Citation No. 212182 alleged a violation of 30 C.F.R. § 55.17-1 which
requires that "illumination sufficient to provide safe working conditions
shall be provided." N. L. contends that MSHA can establish a violation of
this section only through objective measurements of the lighting. I conclude
that MSHA can show a violation through evidence other than by objective
measurement of lighting. See, Clinchfield Coal Company v. Secretary of
Labor, MSHA, No. 79-1306 (4th Cir., April 8, 1980). Here, the inspector's

3044

testimony was that two of three lights in a room 10 by 15 feet were burned
out and that the remaining light bulb was covered by dust• He stated that
there were steps in the area which could hardly be seen because of the lack
of light. Part of the area was almost totally dark. The area was used as a
travelway and maintenance had to be performed around a tail pulley in the
area. I find that the inspector's testimony establishes that sufficient
illumination to provide safe working conditions was not provided. I reject
N. L.'s argument that this regulation is vague for the reason stated in my
discussion of Citation No. 212180. N. L. therefore violated 30 C.F.R.
§ 55.17-1 as alleged in Citation No. 212182.
N. L. was chargeable with ordinary negligence. A person could trip and
fall because of the lack of light, possibly into the pinch point of a conveyor. Abatement was timely. I find that a penalty of $80 should be assessed
for this penalty.
·
Citation No. 212183
Citation No. 212183 alleged a violation of 30 C.F.R. § 55.14-6 which
requires that guards be securely in place when machinery is operated. The
evidence establishes that the head pulley of a conveyor was not guarded while
the conveyor was operating. N. L. contends that the machinery was guarded
by location in· that the pinch point of the pulley was not readily accessible
and that there was therefore no violation. However, the evidence shows that
an employee is within 18 inches of the pinch point at least once a shift
without there being a guard between him and the pinch point. I therefore
find that the pinch point was not inaccessible. N. L. has violated 30 C.F.R.
§ 55.14-6 as alleged in Citation No. 212183.
N. L. was chargeable with ordinary negligence. Because of the violation, a person could come into contact with the pinch point and be killed or
severely injured. Abatement was timely. I find that a penalty of $305 should
be assessed for this violation.
Citation No. 212184
Citation No. 212184 alleged a violation of 30 C.F.R. § 55.11-1 which
requires that a safe means of access be provided and maintained to all working places. The evidence establishes that a catwalk which extended for
approximately 100 feet along the tops of bins was partially covered with
spilled material. Work was occasionally performed on this catwalk. The
spilled material increased the danger of using the catwalk. I find that
N. L. did not maintain the catwalk as a safe access to working places. N. L.
therefore violated 30 C.F.R. § 55.11-1 as alleged in Citation No. 212184.
N. L. was chargeable with ordinary negligence. A person could trip and
fall into the bin because of this violation. Abatement was timely. I find
that a penalty of $180 should be assessed for this violation.

3045

Citation No. 212185
Citation No~ 212185 alleged a violation of 30 C.F.R. § 55.20-3 which
requires that the floors of working places be maintained in clean and, as far
as possible, dry condition. The evidence establishes that 75 percent of a
work place floor with an area of 400 square feet was covered by a wet, slippery material varying in depth from 1 to 6 inches. The condition had existed
for 2 days. I reject N. L. 's argument that the floor was kept as "dry as
possible" because N. L. management decided to utilize its personnel, who
could have cleaned up the material, else~here. I also reject N. L.'s argument that the regulation is unconstitutionally vague for the same reason as
in my discussion of Citation No. •212186. I find that the evidence establishes a violation of 30 C.F.R. § 55.20-3 as alleged in Citation No. 212185.
N. L. was chargeable with ordinary negligence. A person could slip and
fall, possibly over a railing with a 25-foot drop because of this violation.
Abatement was timely. I find that N. L. should be assessed a penalty of $180
for this violation.
Citation No. 212186
Citation No. 212186 alleged a violation of 30 C.F.R. § 55.11-1 which
requires that a safe means of access be provided to all working places. The
evidence establishes that in an area where a spill of wet, slippery material
had occurred, the portable steps to a work platform had been replaced by a
ladder. The ladder was leaning at an angle against the platform and the foot
of the ladder was in the wet, slippery material. I find that this was not a
safe means of access to the working platform. N. L. therefore violated
30 C.F.R. § 55.11-1 as alleged in Citation No. 212186.
N. L. was chargeable with ordinary negligence. A person could have
fallen off the ladder because of this violation. Abatement was timely. I
find that a penalty of $100 should be assessed for this violation.
Citation No. 212187
Citation No. 212187 alleged a violation of 30 C.F.R. § 55.20-3 which
requires·that the floors of working places be maintained in clean and, as far
as possible, dry condition. The evidence establishes that there was a spillage of wet, slippery material on three working place floors. Approximately
500 feet of each floor was covered by the material to a depth of 2 to
6 inches. The condition had existed for 2 days. I reject N. L.'s argument
that the floor was kept "as dry as possible" because N. L. management decided
to utilize its personnel, who could have cleaned up the material, elsewhere.
Therefore, I find that N. L. violated 30 C.F.R. § 55.20-3 as charged in
Citation No. 212187.
N. L. was chargeable with ordinary negligence. A person could slip and
fall, possibly 25 feet, because of the violation. Abatement was timely. I
find that a penalty of $160 should be assessed for this violation.

304fj

Citation No. 212188
Citation No. 212188 alleged a violation of 30 C.F.R. § 55.14-1 which
requires that pulleys be guarded. The evidence establishes that an adequate
guard was not provided for the head pulley of a conveyor belt. N. L.'s
argument that a guard was provided which, even if inadequate, would prevent
this from being a violation, is rejected. I therefore find that N. L.
violated 30 C.F.R. § 55.14-1 as alleged in Citation No. 212188.
N. L. was chargeable with ordinary negligence. A person could be
caught in the pinch point of a pulley because of this violation. Abatement
was timely. I find that N. L. should be assessed a penalty of $210 for this
violation.
Citation No. 212189
Citation No. 212189 alleged a violation of 30 C.F.R. § 55.9-2 which
requires that equipment defects affecting safety shall be corrected before
equipment is used. The evidence establishes that a front-end loader which
had an inoperable backup alarm was being operated by N. L. N. L.'s argument
that there was no violation of 30 C.F.R. § 55.9-2 because another, more
specific regulation could have been cited, is rejected. I therefore find
that N. L. violated 30 C.F.R. § 55.9-2 as alleged in Citation No. 212189.
N. L. was chargeable with ordinary negligence. A person could be struck
by the front-end loader because of the violation. Abatement was timely. I
find that N. L. should be assessed a penalty of $100 for this violation.
Citation No. 212190
Citation No. 212190 alleged a violation of 30 C.F.R. § 55.9-2 which
requires that equipment defects affecting safety be corrected before the
equipment is used. The testimony establishes that there were several
broken wires in one or more lays in the wire rope used on a crane in
the machine shop. N. L. presented evidence that the rope was, at the
time the citation was issued, more than strong enough to hold any load
which would be placed on it. The MSHA inspector did not know how many
strands were broken or how it would affect safety. MSHA did not present
evidence to rebut N. L.'s evidence and has not addressed the citation
in its briefs. I find that MSHA has not shown that there was a defect
affecting safety. Therefore, MSHA has not proved a violation of 30 C.F.R.
§ 55.9-2 as alleged in Citation No. 212190.
The citation is therefore
vacated.
ORDER
IT IS ORDERED that Citation No. 212190 be VACATED.
IT IS FURTHER ORDERED that N. L. pay the above assessed civil penalties
in the sum of $1,756 within 30 days of the date of this decision.

~~s A, Laufenson, Judge
(/

304?

Distribution Certified Mail:
William R. Bronner, Esq., Office of General Counsel 1230 Avenue of
the Americas, New York, NY 10020
Jithender Rao, Esq., U.S. Department of Labor, 1515 Broadway,
Rm. 3555, New York, NY 10036

3048

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COLFAX AVENUE
DENVER, COLORADO 80204

2 1 OCT i980

)

SECRETARY OF LABOR, MINE SAFETY AND )
HEALTH ADMINISTRATION (MSHA),
)

CIVIL PENALTY PROCEEDING

)

Petitioner,

)
)

DOCKET NO. WEST 79-127
MSHA CASE NO. 05-00303-03003

)

v.

)
)
)
)
)
)
)

THE PITTSBURG AND MIDWAY COAL
MINING COMPANY,
Respondent.

DOCKET NO. WEST 79-211
MSHA CASE NO. 05-00303-03004

MINE:

EDNA STRIP

~~~~~~~~~~~~~~~~~~

Appearances:
James Abrams, Esq., Office of Henry C. Mahlman, Regional Solicitor,
United States Department of Labor, Denver, Colorado
for the Petitioner
George M. Paulson, Jr., Esq., and Terrance Cullen, Esq. Denver,
Colorado
for the Respondent
Before:

Judge John J. Morris
DECISION

In these civil penalty proceedings·Petitioner, the Secretary of Labor,
on behalf of the Mine Safety and Health Administration (MSHA), charges that
four Pittsburg and Midway Coal Mining Company (P & M) trucks were in
violation of 30 C.F.R. 77.1104 1 , a regulation issued under the authority
of the FederaL Mine Safety and Health Act of 1977, 30 U.S.C. § 801 !!_~·
Pursuant to notices, a hearing on the merits was held in Denver,
Colorado, on January 11, 1980 and in Littleton, Colorado, on February 6,
1980.
The parties filed post trial briefs.

1/

The cited standard provides as follows:
§ 77.1104 Accumulations of Combustible Materials.
Combustible
materials, grease, lubricants, paints, or flammable liquids shall.
not be allowed to accumulate where they can create a fire hazard.

3049

ISSUE.
The issue ls whether the facts establish a ~iolation of the standard.
FINDINGS OF FACT
The evidence is essentially uncontroverted.
facts to be credible.

I find the following

1. A mixture of motor oil, grease, diesel fuel, dirt, and water was
present on the upper portion of the engines of PITTSBURG trucks #656, #657,
#658 and #27 (Tr. 24-26,49, 58, 59, 72, 73, 88)
2. Motor oil, grease, and diesel fuel are combustible materials (Tr.
7, 55, 75, 88, 174, 176).
3. The mixture on the engines of trucks #656, #657, and #658 was one
sixteenth to one-eighth of an inch thick. The substance covered most of the
engine in truck #27 (Tr. 22, 26).
4. If there was a sufficient concentration of the combustible
materials a fire could be started by a statically caused spark, by friction
brakes, by mechanical sparking, or by arcing (Tr. 218, 219).
5. The mere presence of combustible oil or grease similar to
lubricating oil and #2 diesel fuel does not create a fire hazard (Tr.
199, 222).
6. Road dirt would significantly suppress the flash point of the
combustible materials on the engines. It would also make the ignition
point of the materials higher, thereby substantially reducing the chance of
a fire (Tr. 199, 223).
DISCUSSION
The above findings of fact do not support a conclusion that P & M
violated the standard. The evidence fails to show the quantitive
composition of the material on the engines (Tr. 24, 49, 72, 73). The
inspector indicated the upper portion of the engine was covered with oil,
grease and dirt but the inspector could not say how much dirt or "lacquered
type thing" was present. (Tr. 73, Exhibit R-l(a)). In view of the lack of
evidence on this pivotal issue, I consider that MSHA failed to prove that
there was a sufficient accunrulation of combustible materials where they can
create a fire hazard within the terms of 30 C.F.R. 77. 1104.
MSHA's post trial reply brief asserts three basic contentions. First,
MSHA argues it need only establish the presence of one of the substances
mentioned in the standard. Second, that the inspector's expertise
establishes the violation. Third, that the possibility of ignition
was clearly established.
Concerning the initial argument: I agree with MSHA that there were on
these engines accumulations of combustible materials and that, b~
themselves, such materials are combustible. The inspector, during portions
of his testimony, established the foregoing facts. However, a careful
evaluation of the evidence establishes that the accunrulations were in

3050

combination with dirt. (See transcript pages 22, 24 - 26, 49, 58, 59, 72,
73; 88). A finding that dirt was combined with the combustible substances
leaves the Commission in the quandary of trying to evaluate the
combustibility of the dirt component and its effect on the possible
ignition of the other materials. The la~k of a clear articulation of these
facts lends considerable strength to the testimony of P & M's expert
witness (see findings of fact 5 and 6).
In short, MSHA understates its burden of proof under 30 C.F.R. 77.
1104. The evidence must· show the presence of a sufficient accumulation of
combustible materials in an area where there is an ignition source for
these materials.
I am not persuaded by the admissions of the P & M safety director who
at the inspection characterized the inspector's finding as "right" and the
cited conditions "bad". The admissions are conclusory in form. But more
to the issue, in my view, a mine operator's representative during an
inspection would be more inclined to agree rather than disagree with an
inspector. The comments of the safety director do not prove that there was
a sufficient accumulation of combustible materials to create a fire hazard.
Concerning MSHA's second argument: The expertise of the inspection is
not persuasive since the factual basis for his opinion, as stated above, is
fatally flawed. While expert testimony is commonly given greater weight
than l~y testimony, expert testimony need not be accepted even if
uncontradicted, U. S. Steel v. O.S.H.R.C., 537 F. 2d 780, 783, (3rd Cir.,
1976). Indeed, expert testimony is not conclusive. It is up to the trier
of the fact to determine what, if any, weight will be given to that
testimony, Sartor v. Arkansas Natural Gas Corporation, 321 U.S. 620, 627
(1944).
Further diminishing MSHA's expert testimony argument is that prior
incidents of fires in trucks involved broken fuel lines (Tr. 36, 39). The
inspector had never experienced a situation where a vehicle caught fire
except where there was a leaking fuel or oil line (Tr. 56). The parties
stipulated to the fact that no leaking fuel or oil lines near the engines
were observed or repaired after the engines were steam cleaned to abate the
citation. (Tr. 176, 177).
Contrary to P & M's views, it was not necessary to conduct a test on
the accumulations before issuing the citations. However, there must be
some persuasive evidence that there was a sufficient accumulation of the
combustible materials to create a fire hazard. American Coal Corp. 3 IBMA
93 0974).
MSHA's final argument concerning the possible ignition of the
materials involves an evaluation of the evidence.
MSHA points to the heat of the turbocharger 0000 - 1250 degrees F)
and the Hauser report (Exhibit 3) to conclusively establish combustibility
and the presence of an ignition source. I disagree. The turbocharger is

3051

at the top of this diesel engine and the accumulations were beneath it at
best within an inch or two of the heating source (Tr. 46 - 47, Exhibit
R-l(a)). Mere close proximity to the heat source does not, on this record,
prove the existence of a fire hazard. These vehicles had been running
and hauling material at the jobsite when the inspection occurred. When
running his finger in the area of the accumulations the inspector described
the area as "warm" (Tr. 50). If the heat at that point will ignite these
materials, one would anticipate it would have a degree of heat greater than
"warm".
P & M's expert admitted to the existence of other ignition sources.
However, without proof of a sufficient accumulation of combustible
materials, MSHA has failed to prove a violation.
CONCLUSIONS OF LAW
Petitioner did not prove a violation of 30 C.F.R.77. 1104.
Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
1.

Case number WEST 79-127:

Citations 791120, 791121, and 791122 and all proposed penalties
therefor are VACATED.
2.

Case number WEST 79-211:
Citation number 791124 and all proposed penalties therefor are

VACATED.

Judge
Distribution:

Henry C. Mahlman, Regional Solicitor
James Abrams, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, CO 80294
George M. Paulson, Jr., Esq.
Terrance Cullen, Esq.
The Pittsburg & Midway Coal Mining Co.
1720 South Bellaire Street
Denver, Colorado 80222

3052

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

2 1 OCT 1980
Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 80-309
A.c. No. 46-02208-03033R

v.
Docket No. WEVA 80-310
A.c. No. 46-02208-03034

DAVIS COAL COMPANY,
Respondent

Docket No. WEVA 80-311
A.c. No. 46-02208-03035
Docket No. WEVA 80-325
A.c. No. 46-02208-03036V
Docket No. WEVA 80-330
A.C. No. 46-02208-03037
Marie No. 1 Mine
DECISION
Appearances:

Covette Rooney, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for Petitioner;
Paul E. Pinson, Esq., Williamson, West Virginia, for Respondent.

Before:

Judge Melick

These cases are before me upon petitions for assessment of civil penalties under section llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et ~·, the "Act." A hearing on the merits in the cases
docketed as WEVA 80-310 and WEVA 80-325 was held on September 9 and 10, 1980,
in Charleston, West Virginia. The parties thereafter agreed to proceed on
stipulations of fact as to the cases docketed as WEVA 80-311 and WEVA 80-330
and moved to settle the case docketed as WEVA 80-309. I approved the motion
for settlement and accepted the stipulations of fact. I now reaffirm those
determinations.
The general issue in these cases is, of course, whether the Davis Coal
Company (Davis) has violated the provisions of the Act and its implementing
regulations and, if so, what are the appropriate civil penalties to be paid.

3053

In determining the amount of penalty that should be assessed for such violations, section llO(i) of the Act requires consideration of the following
criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty to the size of the business of the operator, (3)
the effect on the operator's ability to continue in business, (4) whether the
operator was negligent, (5) the gravity of the violation, and (6) the demonstrated good faith of the operator in attempting to achieve rapid compliance
after notification of the violation.
A.

Contested Cases
Docket Nos. WEVA 80-310 and WEVA 80-325

At the conclusion of the evidentiary hearing as to these cases, I rendered
a bench decision which is reproduced below with only non-substantive corrections. I reaffirm that decision at this time.
I am prepared to rule. With respect to Citation No. 75994
which charges a violation of 30 C.F.R. § 75.316, I find that
the violation clearly did occur. That particular standard
requires, in essence, that a ventilation system and methane
and dust-control plan and revisions thereto be filed and
approved by the Secretary. That standard has been interpreted
by both the Board of ~line Operations Appeals and by various
judges in the Federal Mine Safety and Health Review Commission,
including myself, to mean that violations of the plan are also
violations of this particular standard. The plan here in effect
called for the use of a Lee-Norse model 265 continuous miner
with 35 regular sprays on the ripper head each operating with
58 pounds per square inch of pressure and a flow rate of
17 gallons per minute.
The inspector's testimony I find completely credible and
in all essential respects uncontradicted. Inspector Hinchman
testified that of the 35 spray nozzles on the cited Lee-Norse
continuous miner, 30 were completely clogged when he conducted
his regular inspection of the Marie No. 1 Mine, on July 26,
1979, and that of the five remaining nozzles, only a trickle
of water was being emanated. His determination of the reason
for this defect, while not essential to proving the violation,
is nevertheless interesting because it shows that the condition existed for some time. His analysis of the situation
showed that the nozzles were in fact clogged with coal dust,
that in fact some of the fittings were broken, and that some
of the branch hoses leading to the particular nozzles were
leaking and thereby decreasing the water and water pressure
available to those nozzles.
Now, Inspector Hinchman could very well have issued an
unwarrantable failure type of citation in this case. Clearly,
based on his testimony, which is uncontradicted, the condition

3054

existed prior to the beginning of this shift. The miner
operator was in a position and the mine foreman (Mr. Beasley)
was certainly in a position to have observed this condition
from at least the beginning of the shift, and that therefore,
they certainly should have known of the violative condition.
I consider the failure to correct that condition to be gross
negligence.
The hazard presented was essentially from the increased
dust that would result from the failure of the spray nozzles
to function and this dust could not only increase the health
hazard of miners working in the area from increased respirable
dust, but also increase the amount of float coal dust in the
immediate vicinity of the miner and in other areas of the
mine. I note also that there had been previous violations
relating to float. coal dust in this particular mine. The
failure to have the spray controls functioning could also
increase the methane level and, as the inspector testified,
this mine has had methane problems on prior occasions.
Although there was no testimony of an ignition source in the
immediate vicinity, I find that a hazard from potential fire
and explosion was nevertheless present because of the operating equipment and I consider that the dangers that I have
described were likely to happen, and could result in serious
health problems or injuries. I observe also that there were
two persons in the immediate vicinity of the miner and that
there were five or six additional people who would have been
exposed to these additional hazards.
Now, the defense in this case was essentially that if
there was no water coming out of the nozzles, the machine
would have burned up as a result of failure in the cooling
system. However, this argument presupposes that the water
could not have leaked out after passing through the cooling
system and the evidence in this case is that in fact the
water was leaking out in such other locations, that is, out
of the branch hoses. Mr. Davis, himself, testified that the
water goes through the cooling system before reaching those
branch hoses, so the machine could clearly have been cooled
sufficiently and then the water could have leaked out through
the branch hoses before reaching the nozzles. So, that
defense is not supportable.
Now, with respect to Citation No. 676020, I also find a
violation there. The citation, as amended, charges a violation of 30 C.F.R. § 77.502. That standard reads as follows:
"Electric equipment shall be frequently tested, and properly
maintained by a qualified person to assure safe operating
conditions. When a potentially dangerous condition is found
on electric equipment, such equipment shall be removed from

3055

service until such condition is corrected. A record of such
examination shall be kept." Under 30 C.F.R. § 77.502-2, the
examination and tests that are required under Section 77.502
must be made at least monthly.
Now clearly, and it is undisputed in this regard, the
operator did not have any entry in the appropriate books to
reflect that an electrical examination was conducted in the
surface facility at the Marie No. 1 Mine after April 22, 1979.
The MSHA inspection was conducted on August 6, 1979. The
violation, therefore, is proven as charged.
Mr. Hinchman testified that the hazard in this case is
that electrical equipment could have been faulty during this
interim period and remained undetected and that unsuspecting
employees could therefore place themselves in a dangerous position from which they could receive serious injuries from electrical shock. I consider this to be a potentially dangerous
and serious hazard. I observe in this regard that on the same
date as this citation, serious electrical defects were
detected, including bad splices and defective grounding of
the frame, in areas where employees would be expected to work
on a daily basis. Five employees would have been exposed to
these dangerous situations.
Now, I also consider that the operator was negligent
with regard to this violation and again an "unwarrantable
failure" citation would have been justified in this case.
Clearly, the operator should have known that this condition
existed. More than 3 months had elapsed since an entry had
been in the book which indicates a serious failure on the
part of the operator to maintain the books in conformity with
the standards.
The defense in this case was essentially that the electrical equipment could have been inspected and probably was,
but this is strictly speculation on the part of Mr. Winfred
Davis and there is no affirmative evidence that this equipment was in fact examined properly and found to be in a safe
operating condition. In fact, from the evidence that there
were in fact electrical hazards existing on the date of this
inspection, it is apparent that such inspections by the operator were in fact not made or if they were made, they were
made in a slipshod or negligent manner. I therefore reject
the defense.
The bench decision in Docket No. WEVA 80-325 is as follows with only
non-substantive corrections. I reaffirm that decision at this time.
I am prepared to rule. First of all, regarding Order
No. 677287, which was a 104(d)(2) order charging a violation
of 30 C.F.R. § 75.316. Of course, section 75.316 specifically

3056

relates again only to the requirement for the filing and
approval of a ventilation system and methane and dust-control
plan, but as -I said with respect to the previous case, that
regulation has been interpreted as meaning that the approved
plan must also be complied with. The plan in this case that
was in effect on the date in question, that is June 11, 1979,
called for the use of a continuous miner, the Lee-Norse 265,
and called for 35 regular sprays located on the top, bottom,
and sides of the ripper head.
Now, Inspector Hinchman testified that upon his arrival
at the site where this particular miner was operating, he
first of all observed an excessive amount of dust in the air.
He then observed that all 35 of these spray nozzles were
clogged and were in fact dry. He also observed that there
was no water on the ground or around the miner.
Now, the witness presented by the operator, Mr. Mondlak,
who certainly is an expert in the operation of this type of
machinery, testified that if all the nozzle heads were in
fact clogged fully, the machine would most likely shut down
in less than 30 minutes. He said 30 minutes was probably the
outside limit on this particular machine and that would be
because one of the sensors on the three motors would most
likely turn the equipment off automatically when it reached
a certain temperature due to a lack of cooling water flowing
through the system. Mr. Mondlak also testified that the
machine could operate, however, with as many as 10 percent
of the nozzles plugged up and would not overheat under those
circumstances. He also testified that the nozzles might ·
periodically clog and unclog without any outside attention.
This testimony by Mr. Mondlak does not directly contradict the testimony of Inspector Hinchman, except regarding
possibly the amount of time that this miner may have been
fully or totally clogged. I would tend to accept Mr. Mondlak's·
testimony to the extent that the miner was probably not operating in this condition for a very long period of time. However, the testimony does not in any way contradict Inspector
Hinchman's testimony that the miner was in fact clogged
totally at the time he observed it. There is no direct contradictory testimony of that fact and I therefore accept it
and therefore, the violation is and has been proven.
Inspector Hinchman also testified that the foreman in
this particular section, Mr. Beasley, was present and in a
position from which he could have observed the condition of
the miner and with the excessive dust in the air, it should
have been obvious to Mr. Beasley that something was awry.
Mr. Hinchman, by the way, testified that the mine foreman,
Mr. Beasley, was actually within 20 feet of the miner at

3057

this time. Certainly, under those circumstances, I can find
that management, through its foreman, Mr. Beasley, should
have known that there was a problem with this miner. I therefore find that the operator was negligent in this regard. The
fact that the miner may not have been operating in that condition for as long as Mr. Hinchman thought it might have been
dilutes somewhat the amount of negligence, but nevertheless,
there was negligence here.
The hazard presented was clear. The excessive dust
causes a hazard to miners in the respirable dust sense and
it also presents a hazard from float coal dust. The inspector testified that there was in fact a possible ignition
source from the miner striking rock and causing a spark,
thereby causing potentially fatal injuries to as many as
three people who would be in that particular area.
In light of the testimony from Mr. Davis, himself, I take
the history of methane in this mine to be somewhat less severe
than the impression created by Inspector Hinchman. Although
there is always the danger of methane being emanated, I consider the hazard from potential explosion or fire to be
slightly less thari perhaps was presented by the inspector.
Now, with respect to Order No. 677923, which was also a
section 104(d)(2) order and was issued on June 12, 1979, for a
violation of 30 C.F.R. § 75.200. That section requires, in
part, that the mine operator file and have an approved roofcontrol plan in effect. That section also requires, however,
that: "The roof and ribs of all active underground roadways,
travelways, and working places shall be supported or otherwise controlled adequately to protect persons from falls of
the roof or ribs."
Now, the order at issue here actually charges two violations. The first part of that order charges a violation of
the roof-control plan itself, and the second part of the
order, beginning with the last line (Exh. G-11), under the
subheading "Condition or Practice," the order states, "and
the area experiencing a fault slickenside roof formation
(horseback) was inadequately supported."
~ do not find that in the first part of that order that a
violation has been actually charged and that is because in
reading the roof-control plan, under the section cited to me,
it requires something totally different than the violation
cited in the order itself. The roof-control plan provides on
page 9, "(c) torque checks will be made on at least one out of
every ten roof bolts from the face to the outby side of the
last open crosscut each 24 hours during coal producing days."
There is no evidence that that particular provision has been
violated in this case. The plan goes on to state, "[t]he
results_ shall be recorded, showing how many checks were made,

3058

how many roof bolts were below 100 foot pounds when installed
against the roof, or 70 foot pounds if installed against wood,
and how many roof bolts were above 240 foot pounds." I think
Mr. Hinchman conceded that the results were recorded, although
he was somewhat suspect of the accuracy of the results. But
nevertheless, I find that there is not sufficient proof that
this provision has been violated. Then finally, the plan
states, "[i]f more than one-half of the tested roof bolts
fall outside the listed range, supplementary support," and so
forth. But in this case, according to the records of the
company which have not been proven to be false or incorrect,
the roof bolts did not fall outside the listed range and
therefore this provision too is inapplicable.
However, I do find that based on the expert testimony of
Mr. Hinchman that the conditions of the roof here clearly did
warrant special attention and were in fact not adequately supported. In fact, the foreman, Mr. Beasley admitted and
acknowledged that there was a serious problem with that roof.
This admission certainly supports the credible testimony of
Inspector Hinchman in this regard and I do therefore find a
violation in the second part of the order as a result of
inadequate roof support. I would vacate, however, the first
part of the order and that particular order should be modified
to reflect that the first part of that has been vacated. I
do not find a violation of the first part of the order. This
illustrates the problems in dealing with orders that really
cite more than one violation. I think that is not a proper
procedure. I think in the future, I think instructions have
come down from MSHA headquarters not to follow that practice.
Is that correct, Mr. Hinchman?

MR.. HINCHMAN:

Yes, sir.

JUDGE MELICK:

It does cause some confusion sometimes.

I have no problem finding that this condition was in fact
known to management because Mr. Beasley admitted he knew it
existed and that it was a serious problem. Therefore, I find
that negligence existed on the part of Davis Coal Company. I
also find this to be an extremely hazardous condition. Roof
falls are notoriously the primary killers in the mining industry. The fact that Davis has not had any serious casualties
due to roof falls is no defense. It is a hazard regardless
of the previous history and is a serious hazard.
Order No. 67~599 charges a violation of section 77.200 of
Title 30, Code of Federal Regulations. The operator has
admitted the violation in closing argument and has, of course,
presented no contradictory testimony to the fact of the violation nor any defense to it. Clearly, the violation has therefore been proven as charged.

3053

I also find that the operator clearly knew of the condition because Mr. Don Davis told Inspector Hinchman how the
accident had actually occurred that caused the large sections
of blocks to be broken and in bad repair inthe supply storage
building. There was a serious hazard presented by the fact
that the structure could collapse upon someone in the vicinity
of the building and indeed, apparently one worker, the supply
man, was periodically in the vicinity of that building.
Order No. 677199 charges another violation of 30 C.F.R.
75.200. Again there is no evidence to directly contradict
the testimony of Inspector Hinchman. It is not denied that
the entries were of excessive width in the locations cited
in the order. There is, therefore, no question that this was
a violation of the roof-control plan which specifically and
precisely sets the width limit on the entries to be 20 feet,
and in particular, I am referring to page 5 of the roofcontrol plan, in evidence as Exhibit No. 12.
§

Now, it is clear that management was aware of this condition in light of the fact that the foreman admitted to
Mr. Hinchman that, "I'm not through with it," in referring
to the fact that he started to place crib blocks in the
affected areas to alleviate the problem. However, there
were not sufficient crib blocks in place when the violation
was found and indeed, there was no work then being done to
provide sufficient crib blocks. In addition, men were continuing to mine in this particular area where the roof,
according to Inspector Hinchman, was in fact starting to
break up due to the excess width. This is not contradicted.
Indeed, the seriousness of the hazard was underlined by the
testimony of Hinchman that the roof was actually spalling
around the bolts and the plates, showing signs of excessive
pressure on the plates. He also observed cracks in the roof.
Order No. 675993 also charges a violation of 30 C.F.R.
75.200. Now again, this violation is proven as charged.
There is no defense presented to this other than the allegation that torque wrenches were available on the surface. The
fact is, however, that the torque wrench was not provided, as
required in the roof-control plan, on the roof-bolting
machine. In particular, on page 8 of that plan, item 12(a)
requires that "an approved calibrated torque wrench, maintained in workable condition, shall be kept on each roof
bolting machine in use."
There is also evidence that this particular roof-bolting
machine was being used. The machine operator told Inspector
Hinchman that he then had no torque wrench and had none the
day before. Foreman Beasley had to call outside to get a
torque wrench. There was none in the vicinity of the machine
or even inside the mine.

3060

As pointed out by Inspector Hinchman, the fact that no
torque wrench was ava~lable is serious because there is no
other way to check the torque on the roof bolts without using
such a tool. Of course, proper roof bolting is essential to
a sound and safe roof condition. So, I consider the violation
to have been serious. The fact that the machine operator had
not had a torque wrench for at least 2 days does suggest a
high degree of negligence.
The fact that the operator had many torque wrenches on
the surface is no defense to this. Those arc useless on the
surface. They must be located where they can be used.
All right, moving on then to Order No. 676006, again
charging a violation of the roof-control plan and in particular, a violation of the provisions requiring entries not be
more than 20 feet in width. It charges that the roof bolts
were 7-1/2 feet ·from the rib on the left side of the No. 3
entry, over a distance of 15 feet. Actually, there are a
number of charges in this particular order. Again, there is
no defense presented to the testimony of Mr. Hinchman that
the entries were in fact wider than 20 feet, in excess of that
mandated width as provided on page 5 of the roof-control plan,
and therefore, that violation is proven as charged. Moreover, there has been no defense presented to the fact that the
roof bolts were placed more than 4 or 5 feet from the rib on
the left side of the No. 3 entry. Clearly, in either case,
whether it was required to be 4 feet or 5 feet at that point,
it was in violation since they were 7-1/2 feet from the ribs.
There has been no defense proffered to that violation either
so that that, too, has been proven as charged.
I find also that the operator was negligent in this case
because Mr. Beasley admitted that he had in fact ordered the
entry to be widened to allow the conveyor to be placed in a
straight line. It was also a hazardous condition. The mine
was in operation. Coal was being mined and the conveyor was
operating.
A defense has been offered that the cribs were partially
stacked, that is, two cribs were partially stacked, but there
is no evidence to indicate that work was continuing on the
cribs and according to Mr. Hinchman, even had those two cribs
been completed, they would have been insufficient to support
the roof as bad as it was. The hazard was indeed increased
in this location because of the nature of the roof there.
It consisted of broken slickensided slate and it was a particularly bad roof according to Inspector Hinchman. There
is no evidence to contradict that testimony.

3061

Allright, moving along to Order No. 676008. That charges
a violation of 30 C.F.R. § 75.512. That standard requires that:
All electric equipment shall be frequently examined, tested, and properly maintained by a qualified
person to assure safe operating conditions. When a
potentially dangerous condition is found on electric
equipment such equipment shall be removed from service
until such condition is corrected. A record of such
examinations shall be kept and made available to an
authorized representative of the Secretary and to
miners in such mine.
Now, the order at issue here charges that, "[t]he
Number 3 shuttle car operating in the 014 section, serial
number L569772 FMC, was not maintained in a safe condition
for operation. The shuttle car did not have brakes and the
light system was partially inoperative and was being operated under these conditions." The essence of this violation
is in fact that this particular shuttle car was not properly
maintained. This particular provision does appear in the
first part of the cited standard. The evidence is uncontradicted that the shuttle car did not have proper brakes and
did not have proper lights.
The testimony of Inspector Hinchman was that the lights
on this shuttle car were only providing 2 or 3 feet of
illumination even though he could see the lights from as far
away as 50 feet. The machine also, according to Mr. Hinchman,
was essentially operating in an uncontrolled manner and that
it could be stopped only by bumping against a mound of coal or
such similar obstacle. Both of these conditions indeed could
have and did expose at least two people to injuries of a
serious nature.
I am also going to consider the testimony of the machine
operator in this case, that he had told the chief electrician,
Larry Davis, the day before this order was issued that indeed
the shuttle car did not have brakes or lights, and therefore,
I am finding that the operator was indeed negligent with
respect to this order also.
Now, with respect to Order No. 676014, again, there is
no denial of the offense charged. The cited standard,
30 C.F.R. § 77.701, requires the "grounding of metallic
frames, casings, and other enclosures of electrical equipment receiving power from a direct current power system."
Now, I consider, however, that the gravity of the violation is attenuated by the testimony from Mr. Davis that the
pump was located some 75 feet from the preparation plant and
that really, the exposure would have been, at most, to one

3062

person who would go to the pump and service it, certainly not
every day,. but over some extended period of time. The switch
that controlled the pump was located not only on the pump, but
in the preparation plant itself and was in fact operated from
the preparation plant, thus limiting the exposure to that
particular hazard. The hazard was nevertheless present to
that one employee when he would be in the vicinity of the
particular pump, and indeed, the hazard was aggravated by the
fact that it was a wet environment, that the splices themselves were improper and that there was no rubber insulating
mat provided, as required apparently by some other regulation.
B. ,Uncontested Cases
Docket Nos. WEVA 80-311 and WEVA 80-330
The following stipulations were proffered by MSHA at hearing and accepted
by the operator. I adopted those factual stipulations at hearing as my findings of fact.
MS. ROONEY (MSHA counsel): In regard to WEVA 80-311, the
parties have agreed to stipulate the following testimony with
ieference to each of the five citations.
With reference to Citation No. 677216, issued on May 10,
1979, a 104(a) citation for a violation of 30 C.F.R. § 75.512,
the condition or practice stated is that, "[t]he Number two
shuttle car and S and S coal scoop charger in the 14 section
were not examined often enough to assure a safe operating condition and were being used as electrical equipment in this
working section."
Termination due date upon that citation was May 11, 1979,
at 8 o'clock.
If the inspector were to testify, his testimony would be
that the operator should have known about the violation and
this type of violation occurs frequently at this mine. The
gravity of the violation was such that it was probable that
the occurrence of the event which the cited standard is
directed--the injury resulting from or contemplated by the
occurrence of the event could reasonably be expected to be
permanently disabling. The number of persons who would be
affected if the event were to occur would be one person at
the charging station.
Conditions or circumstances which might have increased
the likelihood or the severity of the event were that there
were mud and water and improperly spliced cable in the area.
The operator did terminate the violation within the time
specified for abatement.

3063

With reference to Citation No. 0676822, issued on
August 9, 1979, a 104(a) citation, part and .section violated
was 30 C.F.R. § 77.400. The condition or practice cited
was, "[t]he metal dodge line shaft c~upling for the washer
located on the second floor of the preparation plant was not
guarded and the exposed moving parts could be contacted by
persons, causing an injury."
The termination due date was set for August 10, 1979, at
8 o'clock.
If the inspector were to testify, he would testify that
the operator should have known about the violation in that it
was visible to anyone entering the tipple. The gravity of the
violation was such that it was probable that the occurrence of
an event against which the cited standard was directed could
occur.
The injury resulting from or contemplated by the occurrence of the event could reasonably be expected to be permanently disabling. The number of persons who would be affected
if the event were to occur would be one person at the prep
plan.
The operator also terminated this violation within the
time specified for abatement.
With reference to Citation No. 676823, issued on August 9,
1979, a 104(a) citation, the part and section violated is
30 C.F.R. § 77.205. 'The condition or practice set forth is
that, "[t]he wooden flooring located on the second floor of the
preparation plant near the wash box ~nd where men were traveling was badly deteriorated and a section of the flooring
missing, creating a hazard to persons required to travel in
this area."
The termination due date was set at August 17, 1979, at
8 o'clock.
The inspector would testify that the operator should have
known about this violation. It could easily be detected and
was quite visible to all persons. The gravity of the violation was such that it was probable that an occurrence of the
event against which the cited standard is -JUDGE MELICK:
about in this?
MS. ROONEY:
JUDGE MELICK:
talking about?

What was the event that was concerned
What was the -What was the specific hazard that you are

3064

MS. ROONEY: Oh.
deteriorating floor.
JUDGE MELICK:

A fall of a person through a

Oh, all right.

Go ahead.
MS. ROONEY: The occurrence of the event, i.e., the fall
of a person through a deteriorating floor, was :Probable. The
injury resulting from or contemplated by the occurrence of
such an event would be permanently disabling. The number
of persons who would be affected would be one and that person
would be at the surface prep plant.
The operator, here, terminated the violation within the
time specified for abatement.
MS. ROONEY: With reference to Citation No. 676824, a
104(a) citation, the part and section cited were 30 C.F.R.
§ 77.505.
The condition or practice set forth is that, "(t]he
power cable for the wet coal elevator motor switch box was not
entered through proper fittings and located on the third floor
of the preparatio~ plant. No fittings were provided.
Insulated wires passed through the energized metal box."
A termination due date was set for August 10, 1979, at
8 o'clock.
If the inspector were to testify, he would state that the
operator should have known about this violation. It could
easily be detected by the certified persons present. The
gravity of this violation was such that it was probable that
electrical shock could occur. The injury resulting from or
contemplated by the or_currence of the event could reasonably
be expected to be permanently disabling.
The number of persons who would be affected if the event
occurred would be one person at the ~reparation plant.
The operator abated this violation within the time
specified for abatement.
With reference to WEVA 80-330, the parties stipulate that
the testimony on this 104(d)(2) order would be as follows:
Order No. 676007, issued on July 30, 1979, the part and
section violated is 30 C.F.R. § 75.303. The type of action is
a 104(d)(2)o The condition or practice cited is that , "(t]he
results of the pre-shift examination for the day shift on
July 30, 1979, was inadequate in that the hazardous roof
control practices were not recorded in the book provided
for that purpose by the certified person."

3065

The initial action for this 104(d) order was--occurred on
January 3, 1979, and that was 104(d) Order No. 024472.
If the inspector were to testify, he would testify that
the operator knew about this violation. The preshift examiner
should have found the conditions obvious and located on the
last open crosscut, and this should have been recorded within
the book.
The gravity of the violation was probable in that a failure to record.hazards could result in persons who are authorized or miners who are authorized to check these books-would be able to find out where and what these hazards were.
The injury resulting from or ~ontemplated by the occurrence of such an event could reasonably be expected to be
permanently disabling. The number of persons who could be
affected if the event were to occur would be eight at the
working section.
The operator terminated the condition 1 by a new preshift
examination which was made and recorded. The hazards in the
014 working section were recorded and that was done on July 30,
1979, at 1400, which is 2 p.m.
C.

Settled Case
Docket No. WEVA 80-309

At hearing, the parties moved for approval of a settlement of the one
citation in this case requesting a penalty of $200. The citation (No. 023297)
was issued for a violation of section 103(a) of the Act in that the operator
directed the MSHA inspector to leave the area of his preparation plant thereby
preventing him from conducting his inspection. There had been no history for
the preceding 5 years of any type of threats or violence toward any authorized representative of the Secretary and there had been no history of this
specific type of violation. I consider the evidence submitted in light of
the criteria under section llO(i) of the Act and I find that the proposed
assessment is appropriate.
D.

Additional Findings as to Penalty Criteria
(1)

Size of Business

The parties have stipulated in all cases that the annual production for
Davis and its Marie No. 1 Mine is under 50,000 tons thereby placing it in a
small-size category.
(2)

Good Faith Abatement

The parties have further stipulated that the operator exercised good
faith in attempting to achieve rapid compliance after notification of the
violations in the citations and orders before me.

3066

(3)

History of Violations and Ability to Continue in Business

I rendered a bench decision at hearing in which I made specific findings
applicable to all cases before me regarding these criteria. Those specific
findings are set forth below with non-substantive corrections and reaffirmed
at this time:
One of the two criteria that remains for consideration
at this time is the operator's prior history of violations
and as I stated before, I find that history not to be very
good. In fact, it is quite bad. There had appeared to be a
very lax attitude by Davis toward safety, a rather sloppy
attitude, and I therefore cannot consider any significant
penalty reductions in this case. In light of the testimony
of Inspector Hinchman about an improved recent history, however, I will consiqer some reduction.
Now, the operator has also placed great emphasis in this
case on his financial condition and he claims that even the
penalties that were proposed by the Mine Safety and Health
Administration would adversely affect his ability to continue
in business. Of course, we heard extensive testimony from his
accountant, Donald Wright, but I do observe that even that
accountant could say no more than that the proposed assessments could affect Davis' ability to stay in business. That
is as far as he would permit himself to go. I also observe
that in spite of these alleged financial difficulties that
Davis claims to have had for a number of years, he has managed
to stay in business and indeed, has even seen fit to vote he
and his wife salary increases, giving them a combined sala'ry
in a recent year .,of more than $67 ,OOO. I also observe that
Davis Coal Company has been able to continue to get financial
assistance from institutions that are usually quite critical
when loaning money, namely, banks. So, I am not all that convinced that the dire financial condition that was proffered by
the accountant is in actuality all that bad. Of course, the
statements that were utilized by the accountant were not
audited or certified statements. The credibility of those
statements is accordingly affected.
I also observe that, although these are not liquid assets,
that Davis does retain valuable coal leases over large coal
reserves, both in its own and its subsidiary's control and
that these properties or this right was not considered by the
accountant and it is not considered in accounting practice,
apparently, to be an asset. I also observe that the valuation
placed on the vari~us Davis Coal Company properties by the
accountant was based on a depreciated value as determined by
the ordinary practices of accountants in compliance with
Internal Revenue Service guidelines and rules. But that does
not always, of course, reflect the true market value of such
property. I just point out by way of illustration that the

3067

Rolls Royce that was purchased for over $43,000 by the Davis
Coal Company in late 1977 had a book value placed on it of
only $27,000. Rut I would hazard to guess that that vehicle
is probably now worth substantially more than its original
purchase price. I am just using that as an illustration
that the accounting procedures or the accounting practices
are not always truly reflective of market value.
In any event because of these factors I have just discussed, I do not give great weight to the accountant's
figures or to the claims of poverty. Indeed, it might be in
this case appropriate that because of the past history of
Mr. Davis' company, that he sacrifice some of his rather substantial salary to pay some of these penalties. I do, however, consider that there has been sufficient evidence of
financial difficulty that I am going to grant reductions in
the penalties amounting to approximately 25 percent overall

* * *·
ORDER
Upon consideration of the entire record and the foregoing findings and
conclusions and in light of the criteria set forth in section llO(i) of the
Act, I hereby ORDER that the following penalties totaling $9,030 be paid
within 1 year of the date of this decision, payment to commence within
30 days of this decision and to be made in equal monthly installments over
that period of time.
Citation/ Order No.
I.

Penalty

Docket No. WEVA 80-309
23297

II.

200

$

180
110

$

110
180

Docket No. WEVA 80-310
6 7 5994
676020

III.

$

Docket No. WEVA 80-311
677216
676822
676823
676824
676825

180

120
110

3068

IV.

Docket No. WEVA 80-325
677287
677293
675599
677199
675993
676006
676008
676014 .

v.

$ 400
800
1,200
1,200
1,200
1,200
1,200
500

Docket No. WEVA 80-330
676007

Distribution:
Covette Rooney, Esq.,
3535 Market Street,
Mail)
Paul E. Pinson, Esq., P.O. Box 440, Williamson, WV 25661 (Certified
Mail)

3069

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041
Phone: (703) 756-6225

2 .1 OCT 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
HINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WE~! A 80-499
A.O. No. 46-03775-03006

v.

Kessler Preparation Plant

KESSLER COALS, INC.,
Respondent
DECISION AND ORDER APPROVING SETTLEMENT
Petitioner filed a motion to approve settlement in this matter for $56.
The amount proposed by the Assessment Office was $78. The motion contained
an analysis of the six criteria in Section llO(i) of the Federal Mine Safety
and Health Act of 1977 (the Act).
The citation in question was issued for an alleged violation of
30 C.F.R. § 77.1605(m), which provides: "Roadbeds, rails, joints, switches,
frogs, and· other elements on railroads shall be designed, installed, and
maintained in a safe manner consistent with the speed and type of haulage."
The citation alleged that rails and joints on the No. 1 loadout track were
not being maintained in a safe manner.
The citation also noted that this track was owned and maintained by
the C and 0 Railroad Company. The motion stated that Respondent's negligence was overestimated by the Assessment Office. Apparently, an agreement
between the miners' union and the train worker~ union prohibited mine
workers from maintaining the rails and joints on this track. Therefore,
Respondent's employees could not maintain the track despite the fact that
Respondent was ultimately responsible for the track. The motion asserted
that Respondent communicated often with the railroad company concerning any
safety problems on the tracks, including the one which resulted in the
issuance of this citation. Also, whenever Respondent felt that the health
and safety of its employees ·were being affected by a problem with the track,
those employees were removed from the area.
The motion concluded that "the operator was not as in.control of the
condition as originally determined," and that while this factor does not
eliminate Respondent's negligence, it does mitigate it. Based upon this
explanation of the situation at the scene of the violation, I approve the
recommended settlement.
ORDER
Respondent is ORDERED to pay $56 in penalties within 30 days of the
date of this Order.

/~ -

3070

,4 1'2 ...... -~·

Edwin S. Bernstein
Administrative Law Judge

Distribution:
Covette Rooney, Attorney, Office of the Solicitor, U.S. Department
of Labor, Room 14480, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
Robert Stubbs, Attorney, Jackson, Kelly, Holt & O'Farrell,
P.O. Box 553, Charleston, WV 25322 (Certified Mail)

3071

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

2 1 OCT 1980

PENN ALLEGH COAL COMPANY, INC.,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Notice of Contest
Docket No. PENN 81-6-R
Order No. 843525
October 7, 1980

Respondent

Underlying Citation No. 843526
October 6, 1980
Allegheny No. 2 Mine

DECISION
Appearances:

Henry Ingram, Esq., and Ronald S. Cusano, Esq., Rose, Schmidt,
Dixon, Hasley, Whyte & Hardesty, Pittsburgh, Pennsylvania, for
the Contestant;
Stephen P. Kramer, Esq., Office of the Solicitor, U.S. Department of Labor, Arlington, Virginia, for Respondent;
The United Mine Workers of America, which had been served with
the pleadings and the notice of hearing, did not enter an
appearance.

Before:

Judge Stewart

On October 8, 1980, Penn Allegh Coal Company, Inc. (hereinafter, Penn
Allegh), filed a contest of Citation No. 843526 and Order No. 843525 pursuant
to section 105(d) 1/ of the Federal Mine Safety and Health Act of 1977 (hereinafter, the Act),-30 U.S.C. § 801 et~· At the same time, Contestant filed

1_/

Section 105(d) reads as follows:
"If, within 30 days of receip~ thereof, an operator of a coal or other
mine notifies the Secretary that he intends to contest the issuance or
modification of an order issued under section 104, or citation or a notification of proposed assessment of a penalty issued under subsection (a) or
(b) of this section, or_the reasonableness of the length of abatement time
fixed in a citation or modification thereof issued under section 104, or
any miner or representative of miners notifies the Secretary of an intention
to contest the issuance, modification, or termination of any order issued
under section 104, or the reasonableness of the length of time set for abatement by a citation or modification thereof issued under section 104, the

3072

a motion for expedition of the proceeding pursuant to 29 C.F.R. § 2700.52.
This motion was granted. An expedited hearing in this matter was held on
October 15 and 16, 1980, in Pittsburgh, Pennsylvania. To expedite the decision, the parties waived submission of proposed findings of fact and conclusions of law.
STIPULATIONS
The mine in question here is the Allegheny No. 2 Mine, an underground
coal mine, operating in the Upper Freeport seam of coal.
There are five operating sections in the mine, underground.
There are approximately 150 underground employees, and 50 persons
employed on the surface.
The annual production, coal production from the mine is approximately
600,000 tons.
DOCUMENTARY EVIDENCE (MSHA)
At approximately 10 a.m., Monday, October 6, 1980, Federal mine inspector John J. Savine issued Citation No. 843526 pursuant to section 104(a) 2/ of
the Act. The inspector cited a violation of 30 C.F.R. § 75.316 and described
the condition or practice as follows:
fn. 1 (continued)
Secretary shall immediately advise the Commission of such notification, and
the Commission shall afford an opportunity for a hearing (in accordance with
section 554 of title 5, United States Code, but without regard to subsection
(a)(3) of such section), and thereafter shall issue an order, based on findings of fact, affirming, modifying, or vacating the Secretary's citation,
order, or proposed penalty, or directing other appropriate relief. Such
order shall become final 30 days after its issuance. The rules of procedure
prescribed by the Commission shall provide affected miners or representatives
of affected miners an opportunity to participate as parties to hearings under
this section·. The Commission shall take whatever action is necessary to
expedite proceedings for hearing appeals of orders issued under section 104."
2/ Sections 104(a) and 104(b) of the Act read as follows:
"(a) If, upon inspection or investigation, the Secretary or his authorized representative believes that an operator of a coal or other mine subject
to this Act has violated this Act, or any mandatory health or safety standard,
rule, order, or regulation promulgated pursuant to this Act, he shall, with
reasonable promptness, issue a citation to the qperator. Each citation shall
be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of the Act, standard, rule, regulation, or order alleged to have been violated. In addition, the citation
shall fix a reasonable time for the abatement of the violation. The requirement for the issuance of a citation with reasonable promptness shall not be
a jurisdictional prerequisite to the enforcement of any provision of this Act.

3073

In the 1 right working section (I.D. #005) the operator's
approved ventilation plan was not being followed in that, the
water pressure, on the continuous miner, under flow conditions
was only 80 P.S.I. when measured just outby the shut-off valve
provided for the operator. The approved plan requires
150 P.S.I. when measured under flow conditions (page 6a), the
miner is a Lee Norse 106, Serial No. 7786 approved 2G-2752A.
The inspector set 12:30 p.m., October 6, 1980, as the termination due
date. At 12:30 p.m., he extended the termination due date to 12 midnight,
October 6, 1980. The justification he gave for doing so reads as follows:
"Citation No. 843526 is hereby extended to allow the operator more time to
check into the ventilation plan with MSHA" (Govt. Exh. 16).
30 C.F.R. § 75.316 is a statutory provision corresponding with section
303(0) of the Act. It reads as follows:
A ventilation system and methane and dust control plan
and revisions thereof suitable to the conditions and the
mining system of the coal mine and approved by the Secretary
shall be adopted by the operator and set out in printed form
within ninety days after the operative date of this title.
The plan shall show the type and location of mechanical
ventilation equipment installed and operated in the mine,
such additional or improved equipment as the Secretary may
require, the quantity and velocity of air reaching each
working face, and such other information as the Secretary
may require. Such plan shall be reviewed by the operator
and the Secretary at least every six months.
At 8:45 a.m., on the following day, October 7, 1980, the inspector issued
Order No. 843525 pursuant to section 104(b) of the Act. On the order, he noted
as his reason for issuing the order: "No effort is being made to correct or
increase the water pressure on the continuous miner to the 150 P.S.I. flow
pressure as required in the ventilation plan." Edward Michaels, general manager, and Al Reisz, chief engineer, both stated that they were not going to
take corrective action ~o abate the condition (Govt. Exh. 17).
fn. 2 (continued)
"(b) If, upon any follow-up inspection of a coal or other mine, an authorized representative of the Secretary finds (1) that a violation described in
a citation issued pursuant to subsection (a) has not been totally abated within
the period of time as originally fixed therein or as subsequently extended, and
(2) that the period of time for the abatement should not be further extended,
he shall determine the extent of the area affected by the violation and shall
promptly issue an order requiring the operator of such mine or his agent to
immediately cause all persons, except those persons referred to in subsection
(c), to be withdrawn from, and to be prohibited from entering, such area until
an authorized representative of the Secretary determines that such violation
has been abated."

3074

Page 6(a) of Penn Allegh's ventilation system, methane and dust-control
plan (hereinafter, dust plan) Review No 15, bears the date January 12, 1977,
and it was established at the hearing that a similar page had been part of
the dust plan several years prior to that date.
A safety and health ventilation and respirable dust technical inspection
(hereinafter, technical inspection) conducted by MSHA between June 26 and
June 30, 1978, found that the ventilation system, methane and dust-control
plan (Review No. 11) (hereinafter, dust plan) of Contestant's Allegheny No. 2
Mine was being followed. Water pressure was 150 psi at the continuous mining
machine and 150 psi at the sprays. Thirty seven of 39 sprays were operating
(Govt. Exh. 1, Govt. Exh. 4).
A technical inspection completed on September 11, 1979, to determine compliance and adequacy of the dust plan (Review No. 14) approved on August 21,
1979, determined that ~he average respirable dust concentration on the
036 miner operator on the 1 right 005 section was 2.75 milligrams. A citation
was issued. In his inspection report addressed to the MSHA district manager,
the inspector stated: "It is my opinion that the plan is inadequate and the
operator must submit a new revised ventilation and respirable dust control
plan to the District Manager." The report stated that the water pressure at
the continuous miner was as follows:
Location
1 Right 005
4 Right 011
East Main 010
3 North 013
1 North 014

Washdown hose 3/
Flow
Static
150
160
150
150
180

Pressure at Spray

240
250
200
220
210

140 psi
100 psi
150 psi
50 psi
60 psi

In a citation issued on September 17, 1979, the inspector stated:
The average concentration of respirable dust collected
in the working environment of the continuous miner operator
and the roof bolter operator in 4 and 5 days respectively in
the 005 section (1 Right) during a MSHA inspection was 2.75
and 2.4 milligrams per cubic meter of air respectively. Management shall collect and submit samples from the working
environment of the two above occupations each production
shift during the period of reasonable time. Management
shall also revise their methane and dust control plan to
3/ Exhibit 0-4, a schematic diagram of 'the water spray system shows a valve
bearing the caption "flush valve" located outby the cut-off valve and outby
the point marked "X" on that exhibit as the place where measurements were
taken. The valve ref erred to by the witness as a cut-off valve bears the
caption "ball valve" on Exhibit 0-4.

3075

provide protection measures for the continuous miner operator and the roof-bolt operator.
(Govt.

E~h.

18).

The subsequent action terminating this citation on October 24, 1979,
stated:
Based on the results of 10 samples submitted by the
Company, the cumulative concentration of respirable dust in
Section 005-0 in the working environment of the continuous
miner operator (036) was 8.6 milligrams and the roof bolter
(046) was 7.6 milligrams, which is within the applicable
limit of 2.0 milligrams per cubic meter of air. A plan has
been submitted to the District Manager.

•

(Govt. Exh. 18).

Government Exhibits 19 and 20 were citations for average respirable dust
concentrations of 2.25 and 2.24 millilgrams per cubic meter of air in sections
other than the 1 right (005) section of the No. 2 Mine in April and September
of 1979.
On January 29, 1980, a citation alleging a violation of 30 C.F.R. § 75.316
was issued, noting that ''[t]he ventilation system and methane and dust control
plan was not being followed in the 1 right (005) section in that the water
pressure when measured at the continuous mining machine, serial no. 7341
measured only 120 pounds per square inch water gauge." The plan states that
a 150-pounds per squre inch water gauge would be maintained. In a subsequent
action on January 30, 1980, extending the time for abatement, the inspector
stated: "The condition existed due to a malfunctioning in a pressure relief
valve. The operator is in the process of obtaining a new valve." In a subsequent action on February 6, 1980, further extending the time for abatement,
the inspector stated: "The operator has received a pressure relief valve to
replace a valve which restricted flow to the 1 right (005) section." In
terminating the citation on February 7, 1980, the inspector stated in his
subsequent action report: "The water pressure was increased to 185 pounds
per square inch gauge at the continuous mining machine in the 1 right (005)
section" (Govt. Exh. 3).
Contestant's dust plan (Review No. 15) approved on March 4, 1980,
specified 150 psi and 40 gallons per minute on the continuous miners at the
Allegheny No. 2 Mine. There was a marginal notation, "coal producing,"
beside four of the continuous miners and "cutting bottom for track" beside
two of the continuous miners. Thirty nine operating sprays were specified
for the coal-producing miners and 23 operating sprays for the other two continuous miners. This information was contained on Page 6(a), the page
dated January 12, 1977 (Govt. Exh. 4).

§

On April 16, 1980, in a citation alleging a violation of 30 C.F.R.
75.316, the inspector stated: "The ventilation system and methane and

3076

dust control plan was not being followed in east main (010) section in that
the water pressure when measured at the continuous mining machine measured
only 75 pounds per square inch water gauge." In his action to terminate the
citation on the same date, ·the inspector stated: "The water pressure was
increased to 240 pounds per square inch water gauge" (Govt. Exh. 5).
On April 17, 1980, in a citation alleging a violation of 30 C.F.R.
75.316, the inspector stated: "The approved Ventilation System and Methane
and Dust Control Plan dated March 4, 1980, is not being followed in that water
pressure was measured with an Ashcroft gauge and flow pressure was 100 psi
and static pressure 160 psi and at spray 45 psi." Further notations by the
inspector in the citation indicated that this was in the (005) 1 right section (Govt. Exh. 6).
§

In a subsequent action on April 21, 1980, terminating the citation which
had been issued on April 17, 1980, the inspector stated: "The approved
ventilation system, methane and dust control plan is being followed in that
water pressure at the HH265 miner as measured was 165 psi flow pressure in
(005) 1 right section" (Govt. Exh. 6a).
In a letter to MSHA dated April 18, 1980, Penn Allegh stated:
[W]e would like to modify our approved plan for clarification
to mean and read as follows: The total water pressure when
measured under flow condition at a point outby the shut-off
valve provided to the operator of the continuous mining
machine shall be maintained at seventy (70) psi or higher.
In this letter, Penn Allegh also stated:
[S]ince the 150 psi pressure approyed in our present plans
were meant by us to represent shut off pressure at static
conditions measured at any point of the system and your
present enforcement policies, as we understand it now,
call for evaluation under flow conditions, it is obvious
that the two (2) subject citations were issued in error due
to lack of understanding in respect to the meaning of the
numbers * * *·
(Govt. Exh. 7).
A technical inspection completed on April 29, 1980, to determine compliance and adequacy- of the dust plan (Review No. 15) approved on March 4, 1980,
determined that the water pressure at the continuous miner on the 005 section
was 45 psi. On the othe! four sections, the pressures were 60 psi, 155 psi,
65 psi, and 50 psi. In a memorandum to the district manager, the inspector
included in his recommendations for plan improvement a statement that "[t]he
plan should state water flow pressure as needed at miner in plan" (Govt.
fxh. 8).

3077

In a letter to Penn Allegh dated May 1, 1980, the MSHA district manager
stated in part:
Permission is granted to reduce the water pressure to
70 psi measured under flow conditions at the shutoff valve
of the continuous miner only while an MSHA representative
is collecting respirable dust samples to determine the
adequacy of your revised plan. The survey will be conducted by MSHA inspection personnel from the Monroeville
Subdistrict office. They have been instructed to conduct
the survey with the quantity of air at the face, number of
water sprays, and water pressure exceeding the parameters
tested in your plan by not more than 10 percent. If neither
compliance nor noncompliance can be determined after the
first day of sampling, you will be given the opportunity to
suspend the survey and revise your proposed plan.
(Govt. Exh. 9).
In a letter dated May 6, 1980, declining MSHA's proposed study, Penn
Allegh reasserted its contention that the water pressure of 150 psi in its
approved plans represent the shut-off pressure at the static condition measured at any part of the system and stated that the inspectors are measuring
pressure under flow conditions (Govt. Exh. 10).
In a letter dated May 14, 1980, acknowledging receipt of the May 6 letter
which had declined MSHA's offer to conduct the environmental dust-survey plan,
Penn Allegh was informed that "[y]our current plans requiring 150 psi, measured
under flow conditions at the shutoff valve of the continuous miner shall remain
in effect" (Govt. Exh. 11).
On July 21, 1980, Penn Allegh forwarded an amended dust plan (Review
No. 16) to MSHA for approval. A paragraph on Page 6(a) of this dust plan
stated:

At least 75 per cent of the spray heads on the continuous
miners shall always be maintained operative. The pumps supplying the water to the continuous miners shall be operated at
least 150 psi pressure and the total pressure under flow condition shall be maintained at least 70 psi when measured just
outby the shut off valve provided for the operator.
(Govt. Exh. 12).
Penn Allegh's forwarding letter, making no direct reference to the proposed change in water pressure, stated: "For your review and approval,
attached are the 'Ventilation System and Methane and Dust Control Plan' and
the updated mine map, in triplicate, showing: the extent of mining on
June 30, 1980; the present ventilation system; and the areas of contemplated
mining" (Govt. Exh. 13).

3078

A letter dated September 4, 1980, approved Penn Allegh's +evised dust
plan without reference to the change in wate~ pressure. The last paragraph
stated: "Revised ventilation system and methane and dust control plan shall
be submitted to the District Manager for review by January 20, 1981" (Govt.
Exh. 13).
By a letter dated August 11, 1980, Penn Allegh had forwarded a dust plan
for the Allegheny No. 3 Portal Mine for approval by MSHA. This is for the
No. 3 Mine, not the No. 2 Mine, the subject of this proceeding. In approving
the plan, MSHA stated, in pertinent part, in a letter dated September 22,
1980:
Your revised ventilation system and methane and dust
control plans as required by Section 75.316, 30 CFR 75, for
the Allegheny #3 mine, I.D. No. 36 05691, (Review No. 8) are
approved with the following stipulations and revisions as
shown on the attached prints:
Page 6(a), Item 1. c. Uater pressure is to be maintained
at 150 psi when measured just outby the shutoff valve provided
for the operator. * * * If we do not hear from you within
10 days froru the date of this letter, it will be assumed you
are in agreement.
(Govt. Exh. 14).
After MSHA discovered its mistake in inadvertently approving Review
No. 15, it sent a letter dated October 2, 1980, to Penn Allegh; stating:
This is intended to clarify our position regarding the
environmental dust control plan for the Allegheny #2 mine,
I.D. No. 36 02581.
Reference is made to our letter of May l, 1980, granting
permission to reduce the water pressure to 70 psi as measured
under flow conditions at the shutoff valves of the continuous
miners only while an MSHA representative is collecting respirable dust samples to determine the adequacy of your revised
plan.
Your reply dated May 6, 1980, indicated that you had
decided to decline the proposed study. Consequently, you
were notified by letter dated May 14, 1980, that a water
pressure of 150 psi as measured under flow conditions at
the shutoff valves of the continuous miners would remain
in effect.
You are hereby notified that a water pressure of 150 psi
as measured under flow conditions at the shutoff valves of
the continuous miners shall remain in effect as part of your

3079

ventilation system and methane and dust control plans (Review
No. 16).
If you wish to have your plan changed, please notify this
off ice and appropriate action will be taken.
This correspondence, as well as the other letters between MSHA and Penn
Allegh, was between Mr. Reisz and Mr. Huntley. The letter was addressed to
Mr. Alfred Reisz, Chief Engineer, Penn Allegh Coal Co., Inc., R.D. #2,
Box 238-A, Tarentum, Pennsylvania 15084. It was signed by Donald w. Huntley,
District Manager--Coal Mine Safety and Health District 2 (Govt. Exh. 15).
DOCUNENTARY EVIDENCE (PENN ALLEGH)
In response to MSHA's repudiation of its inadvertent approval of Penn
Allegh's dust plan (Review No. 16) containing amendments concerning the water
pressure, Penn Allegh, in a letter dated October 7, 1980, stated:
We were dismayed to receive your letter dated October 2,
1980, purporting to clarify your position regarding our ventilation plan for the Allegheny No. 2 Mine. As we understand
your letter (and MSHA's subsequent enforcement activities),
you purport to rescind approval of paragraph 1 of Page 6(a)
of Penn Allegh's approved Ventilation Plan. We are advised
and believe you have no authority to do so. Penn Allegh contends your authority is limited to approving the plan or if
you disapprove the plan, to state in detail the reasons for
such disapproval including technical or regulatory reasons,
and after giving us an opportunity to discuss your reasons,
to allow us to adopt a plan acceptable to us.
Throughout our discussions of this matter, neither you
nor others in MSHA have cited any provisions of the Mine
Safety Act or Regulations which requires an operator to maintain a water pressure of 150 psi, as measured under flow conditions at the shutoff valves of the continuous miners. An
internal memorandum has been alluded to by certain MSHA
representatives but our requests for a copy have been refused.
Our position on the technical issues involved is outlined
in my letter of i'1ay 6, 1980, to you. Our legal position is
being asserted in Review Commission proceedings at Docket Nos.
PENN 80-208-R and 80-209-R and in proceedings which are being
filed tomorrow.
Despite the foregoing, we are willing to continue to discuss this matter with MSHA if you will set forth in writing
and in detail the technical and/or legal basis for MSHA's
position. These discussions, of course, would be without
prejudice to positions advanced or rights asserted by either
party in pending proceedings before the Review Commission.

3080

In reference to the last paragraph of your letter, we do
not wish to have our plan changed and our plan, which you
approved on September 4, 1980, remains in effect.
(Exh. 0-1).
Penn Allegh had previously been issued citations for failure to comply
with its dust plan for which it filed an application for review on April 21,
1980, stating in pertinent part:
PENN ALLEGH COAL CO., INC., the Petitioner above named,
hereby respectfully requests a formal hearing in respect to
Citations No. 837274, dated 4/16/80, and No. 0624481, dated
4/17/80, both citing violation of the ventilation system
and Methane and Dust Control Plans, more particularly the
part referring to the water pressure. One copy of each
citation is attached. The Petitioner maintains that the
Ventilation System and Methane and Dust Control Plans, more
particularly the part referring to the water pressure, was
complied to in both instances.
The Petitioner hereby respectfully requests that MSHA be
restrained from arbitrarily, frivolously, and without notice
to the Petitioner assign different meanings to the numbers
found in the Petitioner's plans than meanings which were
purported by the Petitioner.
The Petitioner hereby respectfully requests reimbursement
from MSHA for all damages and expenses incurred by the Petitioner because of MSHA's indefensible, relentless and reckless
efforts to cite the Petitioner for violations of the plans
which, in fact, did not take place.
The April 16, 1980, citation noted:
Condition or practice: The ventilation system and
methane and dust control plan was not being followed in east
mains (010) section in that the water pressure when measured
at the continuous mining machine measured only 75 pounds per
square inch water gage. John Patterson was the section
foreman.
Action to terminate: The water pressure was increased
to 240 pounds per square inch water gage.
The April 17, 1980, .. citation noted:
Condition or practice: The approved ventilation system
and methane and dust control plan dated March 4, 1980, is
not being followed in that water pressure was measured with

3081·

an Ashcroft gage and flow pressure was only 100 psi and static
pressure 160 psi and the spray 45 psi on miner HH 265 serial
number 7241 and 29 working sprays were operative out of
34 sprays located on the miner in 005, 1 right section.
(Exh. 0-2).
Operator's Exhibit 0-3 consisted of excerpts from a published report
entitled "Measurement and Control of Respirable Dust in Mines." The part of
this exhibit to which Penn Allegh alluded at the hearing concerned underground tests on a continuous miner performed to compare the dust suppression
efficiency of two different models of spray nozzles. The relevance of these
tests to the instant case was not established.at the hearing.
Exhibit 0-4 was a schematic diagram showing, in general, the point in the
water supply line at which the pressure was measured, the shut-off valve, the
pressure regulator, the booster pump, and the nozzles.
The water pressure regulator valve on the miner was factory-set at
150 psi pressure (Exh. 0-5).
A letter dated July 23, 1980, acknowledged receipt of Penn Allegh's
dust plan (Review 16) (Exh. 0-6).
A notice of compliance for the Allegheny No. 2 Mine dated August 18,
1980, noted a cumulative concentration of 10 samples to be 4.7 with a
12-milligram limit under the Interim Compliance Panel Permit quantity (Exh.
o-7).
A reminder notice of insufficient sample (intake air) dated
September 11, 1980, noted a cumulative average concentration of 3.0 with a
12-milligram limit.
SUMMARY OF TESTIMONY
At the hearing, Petitioner called four witnesses--Robert Lee Davis, John
Karp, John J. Savine, and Joseph J. Garcia. Respondent called two witnesses-Alfred Reisz and Peter Montali. The testimony of these witnesses is summarized
in pertinent part as follows:
Robert Lee Davis
Mr. Davis is a coal mine technical specialist in charge of health for the
bituminous region of Western Pennsylvania. He reviews health programs and
plans submitted by operators and recommends approval.
Mr. Davis testified that it was MSHA policy to take water pressure readings for dust-suppression systems on continuous miners under flow conditions.
He stated that it would be meaningless to take such measurements under static

3082

conditions. He also· stated that the manual used by MSHA inspectors recommended that pressure readings be taken at the water spray, but that District 2
policy permitted the measurement to be taken anywhere under flow conditions.
This District 2 policy was not written but passed on to inspectors verbally.
Mr. Davis testified that he was aware that Penn Allegh's plan called for
a water pressure of 150 psi at least as early as March 1978.
Mr. Davis testified that most of the larger mines in District 2, approximately 20 percent of the total number of mines in the district, have requirements of water pressure in the 150-psi range. The remaining mines have, for
the most part, pressures in the 50-100-psi range.
Mr. Davis also testified that MSHA requires that a study be made of a
change in a plan, unless that change is an improvement. Upon request by an
operator to revise a plan downward, such revision is permitted while a survey
is taken. The survey takes 2 days, during which time respirable dust is
collected and methane monitored.
Mr. Davis testified that he first became aware of the Penn Allegh position that the requirements in its plan for 150 psi water pressure was static
rather than flow pressure when Mr. Reisz complained to him of the issuance
of two citations (Govt. Exhs. 5 and 6) in April 1980. At that time, Davis
orally offered to conduct a study to determine the adequacy of 70-psi flow
pressure. He also drafted a letter containing the same offer for
Mr. Huntley's signature. These offers were declined by Mr. Reisz.
Mr. Davis stated that he did not participate in the review·of Review
No. 16.
John Karp
Mr. Karp testified that he is a mining engineer for MSHA assigned to the
health section. Among his responsibilities are the conducting of dust, noise
and airborne contaminant surveys, and the review of plans and recommendation
of their approval.
Mr. Karp testified that he examined the dust-control measures specified
in Review No. 16 and recommended approval of the plan to Mr. Huntley through
Alex O'Rourke, MSHA's supervisory mining engineer. In examining Review No. 16,
he noted provisions as to the' number of water sprays, water pressures, air
quantities, and other control measures. He admitted that he was aware of the
provision contained on Page 6(a), to the effect that a water pressure of
70 psi under flow conditions would be required by the plan. He stated that
he approved the provision for a flow pressure of 70 psi because he observed
MSHA's letter of May 1, l980 (Govt. Exh. 9) in the file. In that letter,
MSHA had offered to conduct a surve¥ of the effectiveness of the 70-psi flow
pressure. He assumed that the survey had been made. Standard procedure
during a review of the plan includes examination of prior reviews to spot
changes. Mr. Karp testified that Penn Allegh made no mention in the cover
letter to Reyiew No. 16 of the change in its plan.

3083

Mr. Karp testified that he was first made aware of his mistake on
October 2, 1980, by a phone call from the MSHA subdistrict office. (In later
testimony, it was established that this phone call had been made by Joseph
Garcia, a supervisory technical specialist at MSHA's Monroeville Office.)
On October 2, 1980, Mr. Karp had a telephone conversation with Mr. Reisz.
During this conversation, he told Mr. Reisz that the reduction to 70 psi flow
pressure could not be approved by MSHA without a survey of its effectiveness.
Mr. Karp agreed with Mr. Reisz's observation that the measurement of flow
pressure would be more meaningful if it was taken at the sprays. Mr. Karp
also prepared the letter dated October 2, 1980, in which MSHA asserted that
the approval of the flow pressure of 70 psi was revoked.
Regarding MSHA policy, Mr. Karp testified that (1) it had "always" been
MSHA's policy to measure flow pressure and (2) that it was standard MSHA procedure to conduct a survey of the effectiveness of the reduction before
approving a reduction in the water pressure called for under a plan.
John Savine

Mr. Savine is an MSHA inspector working out of the Monroeville Office.
On October 2, 1980, in preparing for an inspection of the Allegheny No. 2
Mine, he observed the apparent change in Penn Allegh's plan requiring a
water pressure of only 70 psi. He called the change to the attention of
his supervisor, Joseph Garcia, who, in turn, called John Karp.
On October 6, 1980, Inspector Savine proceeded to the Allegheny No. 2
Mine, 005 section. He measured a water pressure of 80 psi under flow conditions on the continuous miner and issued Citation No. 843526. He took the
measurement on the outby side of the valve located on the water line in the
operator's compartment. The inspector set 2-1/2 hours as the time for abatement. He extended the period for abatement in the belief that some misunderstanding might have existed with regard to the water pressure provision of
the plan.
Upon his arrival at the mine on the following morning, Inspector Savine
was told by Ed Michaels, one of Penn Allegh's managers, that they would do
nothing more about the water pressure. The inspector proceeded to section
005, found a water pressure of 110 psi under flow conditions and issued
Order No. 843525.
Inspector Savine testified that his instructions had always been to
measure water pressure under flow rather than static conditions, that he knew
of no plan which called for measurement of static pressure.
The inspector noted that a coupling at the end of a hose failed during
Contestant's abatement efforts, but that it had failed because it was not
•
fastened tightly enough.
On rebuttal, the inspector testified that he had told Mr. Reisz that
he was not personally aware of any other mine at which the water pressure

3084

was required to be 150 psi under flow conditions. He also explained his
statement to Mr. Reisz to the effect that notification of the mistaken
approval should have been given 2 weeks earlier. He assumed that an MSHA
ventilation inspector had reviewed the major points of the plan during the
period from September 8, 1980, through October 2, 1980.
Joseph J. Garcia
Joseph Garcia, Inspector Savine's supervisor, confirmed that the inspector approached him on October 2, 1980, and pointed out that Penn Allegh's
plan had been changed. Mr. Garcia, in turn, contacted Mr. Karp.
Hr. Garcia stated that, as far as he knew and for as long as he could
recollect, water pressure had been measured under flow conditions.
Alfred Reisz
Alfred Reisz is Penn Allegh's chief engineer. As such, he is responsible, among other things, for the formulation and submission to MSHA of
Penn Allegh's ventilation and methane and dust-control plans.
Mr. Reisz testified that it was his understanding that the plan for
the Allegheny No. 2 Mine called for the measurement of water pressure under
static conditions. He testified that he became aware of MSHA's interpretation
that the measurement be taken under flow conditions on April 16, 1980, when
Penn Allegh received a citation for not having 150 psi under flow conditions.
A second citation was issued to Penn Allegh on April 17, 1980, for the same
reason.
Mr. Reisz met with Mr. Davis and Mr. Karp on April 18, 1980, to discuss
the disputed provision of the plan. He testified that he stated within earshot of Mr. Karp that he would not permit a survey of the effectiveness of
the lower water pressure because he disputed the soundness of MSHA's
methods of testing; he would cooperate if MSHA had a "technically sound,
statistically valid method of doing a study."
Mr. Reisz testified that he objected to MSHA's survey methods because
the cause of the results unfavorable to Penn Allegh could not be identified.
He stated he based his objection on his opinion that the dust-measuring
devises were inaccurate and that the survey limited study to only three
variables--water pressure, number of operating sprays and air quantity. He
admitted that Penn Allegh had never submitted to an MSHA survey because of
its objection to MSHA's survey techniques.
Mr. Reisz was responsible for the submission to MSHA of Review No. 16,
including the change in ~he provision regarding r~quired water pressure.
On October 2, 1980, Mr. Reisz received a phone call from Mr. Karp regarding the provision of Review No. 16 relating to water pressure. Mr. Reisz
testified that Mr. Karp told him that the requirement would be changed back

3085

to 150 psi flow pressure measured just outby the shut-off valve provided for
the operator of the continuous miner. Mr. Reisz thereupon suggested that the
measurement of pressure be taken at the water sprays and that an appropriate
flow pressure at that point would be 40 psi.

Mr. Reisz testified that he was present on the 005 section on October 6,
1980, and that he spoke with Inspector Savine regarding the requirements of
the plan. He stated that at that time he had yet to receive the letter dated
October 2, 1980 (Govt. Exh. 15), containing notification that MSHA would
enforce a pressure of 150 psi under flow conditions. Inspector Savine agreed
to extend the time set for abatement because he said that he wanted to talk
with his office for "clarification." Mr. Reisz later testified that, although
the October 2, 1980, letter from MSHA had been stamped into his office on
October 3, 1980, he µad not seen it until October 6, 1980. Reisz continued
operation of the continuous miner at 250-255-psi static pressure and 108112-psi flow pressure. On October 7, 1980, the static pressure measured 160170 psi and the flow pressure measured 108-112 psi. He attributed the differences in pressure on the two consecutive days to variations in the use of
water by the second continuous miner and other sprays drawing from the same
source of water.
Mr. Reisz testified that he had been told by Inspector Savine on
October 7, 1980, that he (Savine) knew of no other operator required to
maintain a 150-psi flow pressure and that at other mines where a 150-psi
pressure is required, it was static rather than flow pressure.
Mr. Reisz testified that underground sumps provided the water at the
Allegheny No. 2 Mine. The water for the continuous miner on the 005 section
and for one other miner was drawn from one of these sumps.
Mr. Reisz explained the water spray system on the continuous miner, as
represented in Operator's Exhibit No. 4. He testified that the water system
was used in the machine's cooling system as well as for the dust-suppression
system. The water passes first through the shut-off or ball valve. If the
operator of the continuous miner were to shut off the supply of water to the
machine, he would do so at the ball valve which is located in his compartment.
The water proceeds past the shut-off valve to a pressure regulator. The
function of the pressure regulator is to protect the equipment from excessive
pressure. The regulator, although adjustable, is factory-set to a pressure of
150 psi. The water is then routed so as to cool the pump motor and the cutter
motors. Finally, the water passes through a booster pump which provides the
correct pressure for operation of the sprays.
Mr. Reisz testified that the water pressure varies throughout this spray
system under flow conditions and that to his knowledge, there is no direct
relationship between the water pressure under flow conditions at the shut-off·.
valve and the pressure at the sprays.

•
Reisz stated that he placed the marginal notations on Page 6(a) of
Review No. 15. By the notations "coal producing" and "cutting bottom for
~tr.

3086

track," he had intended to locate the places where the continuous miners
were to be used.
Peter Montali
Mr. Montali, a member of Penn Allegh's engineering department, was present when Inspector Savine issued Order No. 843525. When asked if he recalled
Mr. Reisz's testimony to the effect that Inspector Savine stated at the time
he issued the order that he, Mr. Savine, knew of no other mine in the district
that was required to have a flow pressure of 150 psi, but that he knew that
there were a couple that had a static pressure of 150 psi, Mr. Montali stated
"I remember Mr. Savine stating that he did not know of any mine that required
150 psi flow pressure. That is the only thing that I remember that Mr. Savine
said."
~~thod

of Water Pressure Measurement

Penn Allegh asserts that the water pressure on its continuous miner was
to be measured under static conditions (with the shut-off valve closed) and
MSHA asserts that the pressure was to be measured under flow conditions (with
the shut-off valve open).
MSHA has established that a water pressure reading of 150 psi to a closed
valve would have little meaning since the static pressure could be maintained
(as long as the valve remained closed) even with the volume of the available
water supply inadequate to operate the spray nozzles. The record establishes
that this might be due to inadequate size of the supply line, restrictions on
the supply line, inadequate pump capacity, or too many spray nozzles in operation on other continuous miners or on the belt line operating from the supply
line. With a severely restricted supply measuring 150 psi under static conditions, the pressure could be reduced sharply when the cut-off valve is opened
and only a trickle might reach the spray nozzles.
It was the policy in MSHA District 2 to measure continuous miner water
pressure under flow conditions (with the cut-off valve open) and the inspectors measured all of the continuous miners in the mines in that district under
flow conditions. Penn Allegh's chief engineer, Mr. Alfred Reisz, was under
the impression that on October 7, 1980, MSHA inspector John Savine had told
him that there were several other mines in MSHA District 2 where static pressure, not flow pressure, had to be maintained and he so testified at the hearing. Mr. Savine, upon being recalled, testified that there were no mines in
District 2 approved for measurement under static conditions and that he had
never made and did not tell Mr. Reisz that measurements were made under static
conditions. Mr. Peter Montali, employed in Penn Allegh's engineering department, was in the presence of Mr. Reisz and Inspector Savine on October 7, 1980,
when they were discussing the methods of measuring water pressure in other
mines. Upon being called on surrebuttal, he testified that on October 7,
1980, when the order of withdrawal was issued, he he'ard Mr. Savine say that
he knew of no other mine with a requirement of 150 psi flow pressure but he
did not remember any statement about static pressure. Each of the witnesses

3087-

for Petitioner testified that measurements of water pressure were taken under
flow, rather than static, conditions.
Included in Review No. 15 approved by MSHA on March 4, 1980, there was a
Page No. 6(a) which had the date January 12, 1977. Mr. Reisz testified that
Page 6(a) went as far back as 1974. He had provided the information on a form
which he had filled out at MSHA's request in 1974. The information provided
in this form thereupon became part of Contestant's ventilation plan. He testified that the 150 figure he placed under the column headed "PSI" was meant to
be 150 psi measured under static conditions although there was nothing in the
plan to specifically show that a measurement of static pressure was intended.
Nr. Reisz made a marginal notation "coal producing" alongside four of the
continuous miners (which he designated HH 265 Lee-Norse). MSHA contended at
the hearing that this notation conclusively establishes that a pressure of
150 psi was required under flow conditions since it meant that 150 psi was to
be maintained while producing coal,.:!:..·~·, cutting coal with the continuous
miner. This specific contention was rebutted by Mr. Reisz who testified that
by the notation "coal producing" he meant to indicate that one group of miners
was to be used at the face and another group of miners was to be used in other
areas of the mine. Mr. Reisz had written the marginal notation "cutting
bottom for tracks" alongside this second group of miners listed on Page 6(a).
Nevertheless it has been established that in hSHA District 2 it was the policy
that all plans were approved for flow pressure and that the inspectors in
District 2 measured flow pressure when making their inspections.
For the four coal-producing miners listed in Page 6(a), Mr. Reisz entered
the figures 150 psi, 40 gpm (gallons per minute), and 39 operating sprays.
This could reasonably be construed to mean that the plan called for 150 pounds
per square inch of water pressure at a flow rate of 40 gallons per minute with
39 sprays in operation.
The continuous miner on the 1 right section has a pressure regulator
which was preset at the factory for 150 psi under flow conditions. That the
150-psi pressure quoted by the manufacturer in Operator's Exhibit 5 was a
pressure under flow conditions follows because the pressure regulator is inby
the water shut-off valve (Exh. 0-4). No water would reach the pressure regulator under static conditions with the shut-off valve closed even though the
pressure reading taken outby the shut-off valve might be 150 psi. When the
valve is opened, the water is flowing and the pressure regulator should be
expected to reduce any supply of water pressure in excess of 150 psi to a
pressure of 150 psi under flow conditions. The pressure regulator can be
reset but mechanical operations and additional pressure gauges would be
necessary to change the set pressure and determine the gauge pressure at that
setting. This indicates that the factory setting of the reducing valve would
produce a flow pressure of 150 psi measured at that point if water at sufficient pressure and volume was provided by the supply pump.
The record establishes that the pump supplying water to the continuous
miners has in general been capable of producing pressure in excess of 150 psi

3088

and that in the past Penn Allegh has been able to comply with the requirement
of 150 psi under flow conditions. In June 1978, MSHA inspector Jesse A. Bates
found that "water pressure was 150 psi at the continuous mining machine and
150 psi at the sprays" (Govt. Exh. 1). In a technical inspection completed
on September 11, 1979, MSHA inspector Erick Kenesky found water pressure at
the continuous miner on the 1 right 005 section to be 150 psi flow and
240 static with a pressure of 140 psi at the spray. Pressures under flow
conditions on the four continuous miners in the other sections were measured
at the washdown hose to be 160 psi, 150 psi, 150 psi, and 180 psi.
Although the Allegheny No. 2 Mine had been cited for excessive concentrations of respirable dust in the past, there is no indication in the record of
specific problems in maintaining water pressure until January 29, 1980, when
a measurement of 120 pounds per square inch gauge was made on the 1 right (005)
section and a citation was issued. On February 7, 1980, the water pressure
was increased to 185 pounds per square inch gauge (Govt. Exh. 3). A citation
was issued on April·l7, 1980, when on that 1 right section the flow pressure
was 100 psi, the static pressure was 160 psi and the pressure at the spray was
45 psi. The citation was terminated on the same day when the flow pressure
was raised to 165 psi (Govt. Exh. 6(a)). A technical inspection completed on
April 29, 1980, determined the water pressure in one section to be 155 psi
but less than 150 psi in the other four sections (Govt. Exh. 8). This record
therefore establishes that in the past it has not been impossible in general
for Penn Allegh to comply with its plan calling for 150-psi flow pressure and
that the 150-psi figure in the plan has always been considered by MSHA to
mean that pressure measured under flow condition.
Before the time of Penn Allegh's refusal to take any further action to
raise the flow pressure on October 7, 1980, in an apparent attempt to abate
the violation, the pressure had been raised to some extent but not enough to
comply with the requirements of the dust plan. Penn Allegh offered no
explanation why it was unable to comply.
On October 6, when a measurement was made after the citation was issued,
the pressure was 250 to 255-psi static pressure and 110 to 115-psi flow
pressure. On October 7, the pressure had dropped to 160 to 170 psi and a
flow pressure of 108 to 112 psi. The changes in pressures were attributed by
Mr. Reisz to the operation of other machinery drawing upon the same water
system.
Under the circumstances of this case, the 150-psi figure in the dust
control plan is construed to mean 150 psi under flow conditions.
Amount of Flow Pressure Required
~k. Reisz is the Penn Allegh official responsible for creating and submitting plans for approval by MSHA. The 150-psi figure was placed by him on
Page 6(a) of Review No. 15 (approved by MSHA on March 4, 1980). This is the
page bearing the date January 12, 1977, which had been approved for several
years as submitted on a form developed by MSHA. The dust plan is a continuing

3089

plan which remains in effect until changed. The Act prescribes a review of
the plan every 6 months. Normally only the mine maps, which show continual
change as mining progresses, are submitted for review unless required by MSHA,
or there are amendments to other parts of the plan. This is to eliminate the
need for copying and submitting bulky paper work which is unchanged. In the
March 4, 1980, letter approving Review No. 15, MSHA stated: "Revised ventilation system and methane and dust control plans shall be submitted to the
District Manager for review by July 20, 1980. For your next submittal,
(Review No. 16), please submit the general information and face plans with
the maps."
The form on which Page 6(a) had previously been submitted provided for
the recording of the pertinent information in·tabular form in a manner in
which changes would be readily apparent. This procedure was not followed
by Penn Allegh in submitting Review No. 16 in which there was a separate
paragraph stating that a total pressure under flow condition shall be maintained at least 70 psi when measured just outby the shut-off valve provided
for the operator. The letter from Penn Allegh forwarding Review No. 16 for
approval on July 21, 1980, contained no explanation of the changes and indeed
no reference at all to the change in water pressure on the continuous miner.
It should be noted that prior to the submission of Review No. 16 for
approval, a number of significant events had transpired that year regarding
water pressure on the continuous miner in the 005 section. On January 29,
1980, a citation was issued when the pressure was found to be 120 psi. On
February 7, this citation was terminated after a pressure-relief valve had
been replaced and the pressure increased to 185 psi. On March 4, Review
No. 14 was approved. On April 16, a citation was issued for 75 psi and
terminated when the pressure was increased to 2_40 psi. On April 17, a citation issued when the pressure was 100 psi, static pressure was 160 psi, Jand
pressure at the spray was 45 psi. That citation was terminated on April 21
when 165 psi flow pressure was established. On April 18, Penn Allegh
requested a modification to 70 psi flow. On April 21, Penn Allegh filed an
application for review of the citation which had been issued on April 16 and
17. On April 29, a technical inspection was completed. On May 1, MSHA
granted permission to reduce the water pressure to 70 psi flow for 1 day
only while conducting a survey to determine the adequacy of a revised plan.
On May 6, Penn Allegh declined the survey. On May 14, MSHA notified Penn
Allegh that the 150-psi requirement under flow condition should remain in
effect. Under these circumstances, either Penn Allegh knew that, without
a survey, Review No. 16 calling for only 70 psi under flow condition would
not knowingly be approved by MSHA, or Penn Allegh was proceeding under a
misconception amounting to a material mistake of fact.
The dust plan was reviewed by Mr. John Karp, a mining engineer assigned
to the health section of MSHA District 2. His unrefuted testimony was that
it is standard practice to conduct a survey at the mine before approving a
reductio~ in the requirements in a dust plan.
In the file, he saw MSHA's
letter offering to conduct a survey and mistakenly assumed that a survey had
in fact been conducted. Under this erroneous assumption, he recommended that

3090

the district manager approve the plan and the letter dated September 4, 1980,
was accordingly prepared for the signature of Donald w. Huntley, the district
manager. Mr. Karp testified that he would not expect that Mr. Huntley would
go through each plan in the review process. Mr. Karp became aware of his
mistake in recommending approval before a survey had been conducted when
Mr. Joseph J. Garcia, supervisory coal mine technical superintendent at the
Monroeville Subdistrict Office phoned on October 2, 1980, and asked why the
plan had been approved without a survey. After the mistake was discussed,
immediate steps were taken to rectify the error and advise Penn Allegh that
150-psi flow pressure was still required.
On August 11, 1980, Penn Allegh had forwarded for approval a dust plan
for the Allegheny No. 3 Portal. This was after the date Review No. 16 for Mine
No. 2 had been submitted, but before the date of the inadvertent approval of
Review No. 16. On September 22 (a time after the date of inadvertent approval
of Review No. 16, but before the date the mistake was discovered by MSHA) the
dust plan for the Allegheny No. 3 Portal was approved subject to the following
stipulation: 11 1. Page 6(a), Item l. c. Water pressure is to be maintained
at 150 psi when measured just outby the shutoff valve provided for the
operator."
In the circumstances under which Review No. 16 was approved, it is clear
that the inadvertent approval was due to a mistaken assumption of fact on the
part of MSHA. It is undeniable that the mistake in approving the plan was
made in good faith.
In a recent decision involving a civil penalty proceeding arising under
the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C. § 801 ~~·
(1976 and Supp. I 1977), the Federal Mine Safety and Health Review Commission
affirmed the decision of the administrative law judge who held that regulations
adopted by the Department of Interior to implement the civil penalty program
did not bind the Government to an assessment settlement agreement where such
agreement was entered into because of a mistaken assumption of fact on the
part of the department's assessment personnel. Secretary of Labor v. Island
Creek Coal Company (Docket No. BARB 76-297-P, IBMA 77-27 (July 9, 1980)).
That case was initiated as a result of a fatal accident that occurred at an
underground coal mine. A mechanic employed at the mine was fatally injured
when the boom of a loading machine fell on him.
The inspector failed to indicate on the face of the notice that it was
being issued as a result of a fatality investigation. The regulations (citing
30 C.F.R. Part 100 (1975)) adopted by the Secretary to implement the civil
penalty program required HESA's Office of Assessments to prepare and serve on
the mine operator an initial order of assessment. Due to the omission on the
face of the notice referred to above, the subject violation was assessed as a
non-fatal infraction. By applying the point system provided in 30 C.F.R.
§ 100.3(b) (1975), a penalty of $102 was assessed.
The penalty was further
reduced to $78 as a result of a settlement conference between a MESA assessment official and Island Creek. During the conference, a formal assessment
agreement was executed, in compliance with section 100.6, by the representatives of the parties.

3091

Two weeks later, the Office of Assessments discovered that the notice
of violation involved a fatality and determined that .the assessment agreement was based on a mistaken assumption of fact on its part. On August 14,
1975, before Island Creek had tendered payment, MESA (MSHA's predecessor
under the 1969 Act) wrote Island Creek a letter indicating the mistake and
repudiated the agreement. Island Creek replied to MESA's letter stating
that MESA was bound by the assessment agr~ement and could not unilaterally
void the agreed penalty of $78. Island Creek then tendered payment of the
$78, which amount was returned by MESA. MESA reassessed the violation on
the theory that it contributed to the fatality and assessed a new penalty
of $5,000. Island Creek refused to pay the second assessment and requested
a hearing.
Before the judge, Island Creek moved that the proceeding be dismissed
with prejudice on the basis that it had previously made payment of an amount
agreed upon by MESA in full satisfaction of civil penalty liability for the
subject notice of violation. The judge denied the motion and the case proceeded to hearing. In a written decision issued on March 24, 1977, the judge
held that a violation as charged occurred, but found that there was no negligence on the part of the mine operator. After a lengthy discussion of the
criteria provided in section 109(a)(l) for the assesment of a penalty, the
judge determined that a penalty of $5,000 was appropriate.

An appeal on the contentions of Island Creek was that the judge erred in
denying its motion to dismiss the proceeding. Island Creek argued that the
record was devoid of any evidence which would support a finding that MESA
entered into the agreement because of a good faith mistake. It further urged
that MESA did not have a right to unilaterally void the assessment agreement
and that the judge's decision nullifies the purpose of a key provision of the
assessment regulations in section 100.6(d). Under that provision, failure
of the mine operator to tender payment of the agreed amount within 10 days
resulted in the agreed amount being entered as the final order of the Secretary. It was Island Creek's position that once the assessment agreement for
$78 was signed, MESA was precluded from further administrative action. The
Commission in rejecting those arguments stated:
The record did not include testimony from the assessment
official who signed the agreement regarding his state of mind
during the negotiations. It did, however, provide substantial
evidence that during the conference, this official was
operating under a mistake of fact. Documents of record indicate that, in agreeing to a reduced assessment of $78, he was
unaware that the violation was considered by MESA to be the
cause of the accident, in this case a fatality.
One of the six statutory criteria to be considered in
assessing a civil penalty is "the gravity of•' the violation"
(section 109(a)(l)). Island Creek's criter~on was obviously
not considered by the MESA assessment official in the context
of the actual facts of this case.

3092

In the instant case, we have the unrefuted testimony of Mr. Karp regarding
his state of mind in recommending approval of the plan to .establish that this
official was operating under a mistake of fact because he assumed that a
survey had been made.
The Commission held that if Island Creek was also unaware of all facts
material in assessing the civil penalty, the agreement of the parties was
predicated upon a mutual mistake of fact, a firmly established basis for
relief and avoidance of an agreement. (Citing 54 Am. ~r. 2d Mistake,
Accident, or Surprise, § 4 et seq. (1971); Peabody Coal Company, 7 IBHA 318,
325 (1977)).
Here Penn Allegh was unaware of all facts material in approving the plan
just as Island Creek was unaware of all facts material in assessing the civil
penalty. Although Penn Allegh should have anticipated under the circumstances
that Review No. 16 would be disapproved, there is no evidence whatever to
indicate that it was aware of the fact that the plan was approved because
Mr. Karp had mistakenly assumed that a survey have been conducted.
Even if it had been established that Penn Allegh was aware of all material facts underlying the plan's approval and was also aware of MSHA's lack
of knowledge, the plan reducing the water pressure on the continuous miner to
70 psi still would have been repudiated under the principles of Island Creek
in which the Commission further stated:
[I]f the operator's representative was aware of all such material facts underlying this citation, and also aware of MES~'s
lack of such knowledge, he had an equitable obligation to so
inform the MESA assessment official, or take the risk that the
agreement herein could be timely avoided. In either case, the
resulting document could be and under these facts was properly
repudiated.
The principles enunciated by the Commission in Island Creek may be and
clearly should be applied to this case in holding that Review No. 16 was void
or voidable and had been repudiated. In Island Creek, the judge noted that
the mistake and the repudiation of the agreement were called to the mine
operator's attention before payment of the penalty. He concluded that the
operator was not prejudiced and ordered the case to proceed to a full evidentiary hearing. The judge found, and the Commission agreed, that the
regulations under Part 100 were designed to provide a mechanism by which an
operator could settle penalties for alleged violations without the need for
a hearing or a decision on the merits, but that these regulations were not
intended to bind HESA to an assessment agreement which was entered into on
the basis of a good faith mistake that became known to all parties prior to
payment.
Likewise, the operator was not prejudiced in this case where the mistake
by MSHA and the fact that 150-psi flow pressure must be maintained were called
to the attention of Penn Allegh before an inspection was made. There is no

3093

evidence whatever that Penn Allegh changed its mining practi'ces in any way or
that it suffered harm in reliance on the erroneously approved plan.
MSHA inspector John J. Savine was assigned to make a respirable dust
technical inspection at the Allegheny No. 2 Mine on October 3, 1980. He was
familiar with the 150-psi requirement in the dust plan so he obtained a copy
of the latest dust plan at the subdistrict office. He noticed the change to
70 psi. He asked Mr. Joseph J. Garcia, supervisory coal mine technical
specialist at the Monroeville Subdistrict Office, about the change and after
discussing the change, Mr. Garcia made a phone call to Mr. Karp in Pittsburgh.
After Mr. Garcia read him the change, Mr. Karp said the pressure was not meant
to be reduced to 70 psi and that the 150-psi requirement was supposed to stay
in effect. Mr. Karp said that he would telephone Mr. Reisz and he would follow through with a letter. Mr. Savine also called and told Penn Allegh that
the 70-psi flow pressure was not in effect and that it was to be 150 psi. The
letter dated October 2, 1980, telling Penn Allegh that a flow pressure of
150 psi was required, prepared that day by Mr. Karp for Mr. Huntley's signature, was received by Penn Allegh on October 3, 1980.
After discussions between Mr. Savine and Mr. Garcia, it was decided that
it would not be fair for the inspector to show up the very next day to enforce
150 psi, so the inspection on which Citation No. 843526 was issued was not
started until the morning of October 6, 1980. Any additional time that might
be required to adopt and submit a new plan was not raised as an issue.
Mr. Reisz indeed testified that as long as he was chief engineer at Penn
Allegh there would never be a dust survey of the type required by MSHA before
the required pressure would be reduced.
Under these circumstances, the reduced requirement for only 70 psi had
been repudiated, the requirement for 150 psi under flow condition was in
effect and Penn Allegh should have maintained that pr.essure on its continuous
miner.
Dust Survey
The focal point of this controversy between the parties to the proceeding
seems to be the survey required by MSHA before it would reduce the minimum
standards in a dust plan. In his testimony, Mr. Reisz stated that no survey
was necessary because the 150-psi figure meant static pressure and that a
change to 70 psi under flow condition was actually a more rigid requirement.
This contention is not supported by the record which clearly shows that
150 psi under flow condition had previously been the requirement in the dust
plan; therefore, a reduction to 70 psi would be a reduced standard. In his
proposed plan (Review No. 16), Mr. Reisz proposed 70 psi flow measured outby
the shut-off valve. In his testimony, he stated that 40 psi at the sprays
would be acceptable. He was unable, however, to explain how he could demonstrate to MSHA that these were acceptable levels.
In his letter of May·5 declining the proposed survey, he stated that the
study proposed by MSHA was not sound technically or scientifically because

3094

the variables affecting the outcome were not professionally structured; MSHA
had no sound method to evaluate the effects of the individual variables on
the result; and, the result would not be statistically valid.
As one of the bases of his criticism, the letter stated that recent ·
weight comparisons of simultaneous dust samples indicate that an individual
dust sample by MSHA may be as much as three times greater than the average of
all the others. There is little basis for this fear. Although as Mr. Reisz
testified the sampler might be defective, turned upside down, or otherwise
mishandled, some of the exhibits admitted at the hearing are reports of dust
analyses tending to show quite uniform results even when taken on different
days at the Allegheny No. 2 Mine. While it is possible that there is a
nominal margin of error, the high readings usually indicate concentrations
that are actually high and susceptible to correction. Penn Allegh in this
case has offered analyses of samples of the type which Mr. Reisz criticizes
as proof that the operator is now maintaining dust concentrations well below
the prescribed level.
In proposing a survey, MSHA told Penn Allegh that if neither compliance
nor noncompliance can be determined after the first day of sampling, it would
be given the opportunity to suspend the survey and revise its proposed plan.
Mr. Reisz in his testimony stated that 1 day would not be sufficient time and
that sampling for several days would be necessary. It is true that in the
normal sampling cycle the cumulative average for 10 different days is used to
determine compliance, however, sampling under strictly supervised conditions
for a lesser period would seem to have validity under test conditions. Penn
Allegh is now able to maintain its respirable dust at less than half of the
maximum allowable concentration as contended at the hearing. The use of more
than one proposed sample under close supervision might eliminate some of the
potential problems feared by Mr. Reisz. Close supervision should eliminate
his suspicion that someone might "monkey around" with the sample.
In his letter declining a survey, Mr. Reisz stated that "[o]ur approved
plans are not designed or meant to operate with all the variables simultaneously at their minimums, which is substa~tiated by the results of frequent inspections." If this is true, it is possible that the minimums in
Penn Allegh's plans are set too low. The reluctance of operators to set the
minimum standards in their plans at acceptable levels is understandable, however, the Act requires that they must adopt plans and it must be demonstrated
that the minimums in the plan submitted for approval are acceptable.
Although the issue therein was the acceptable amount of ventilating air
instead of the acceptable water pressure, a recent decision of Federal Mine
Safety and Health Review Commission Judge James A. Laurenson is illustrative
of the problems encountered in the instant case. Sewell Coal Company v.
Secretary of Labor, Docket Nos. WEVA 80-264-R and WEVA 80-265-R (August 11,
1980).
Sewell abandoned its plan of May 1979, and switched to an all-exhaust
system for dust control in the section. At the same time, it submitted to

3095

MSHA a proposed ventilation and dust-control plan (hereinafter proposed plan)
which detailed the changes from the May 1979, plan.
MSHA gave verbal, tentative approval to the proposed plan. The inspector
who was already at the mine, was instructed to conduct tests in the section
to determine if the proposed plan adequately controlled dust and if it should
be approved. To conduct the test, the inspector put dust samplers on miners
with five different occupations. The samples were then sent to an MSHA
laboratory to determine the dust concentration to which the men were exposed.
The men were instructed to wear the samples for 2 to 5 days and the measured
dust concentrations were averaged. A maximum concentration of 2.0 milligrams
per cubic meter was permitted for a plan to be approved.
The inspector instructed Sewell that it could set its ventilation controls at any level it wished but he further indicated that· the actual conditions during the test would be the minimum conditions which would be approved.
Sewell chose not to change its ventilation. During the tests, the inspector
measured the actual conditions present in the mine. The actual controls far
exceeded the conditions in the proposed plan. The proposed plan required 18
operating water sprays at 90 pounds pressure on the continuous-mining machines;
but during the test, there·were 30 operating water sprays at 100 pounds pressure on the continuous-mining machines. The proposed plan required that an
air velocity of 15 feet per minute be maintained in the main entry; during
the test, there was an average air velocity of 60 feet per minute in the main
entry. The proposed plan required an air volume of 3,000 cubic feet per minute at the end of the line curtain; but during the test, there was an average
air volume of 4,000 cubic feet per minute behind the line curtain. Even with
the controls set at these higher levels during the test, the results of the
tests showed Sewell barely within the acceptable 2.0 milligrams per cubic
meter level.
At the end of the inspection, the inspector told Sewell that the proposed
plan would not be approved. He told Sewell to submit a new plan by February 8,
1980. On February 14, 1980, when the inspector returned to the mine, a new
plan had not been submitted. Thl inspector thereupon issued a citation for a
violation of 30 C.F.R. § 75.316.

At that. time, he set February 18, 1980, as the time by which the violation should be abated. On February 19, 1980, the inspector returned to the
mine. Sewell had not submitted a new plan to abate the violation. The
inspector thereupon issued a section 104(b) order of withdrawal. Immediately
upon being served with the order of withdrawal, Sewell submitted a new proposed plan to the inspector. That plan mirrored the conditions present in
the mine during the tests. The inspector thereupon terminated the order of
withdrawal. The plan submitted on February 19, 1980, has been approved.
Sewell presented testimony that the proposed plan should have been
approved by MSHA, including testimony that in late January 1980, Sewell conducted its own respirable dust tests. During those tests, Sewell tried to
stay as close as possible to 3,000 cubic feet per minute main entry air

3096

volume. According to Sewell's analysis, dust samples taken at that time
were in compliance.
In this case, Mr. Reisz testified that water pressure on the continuqus
miner had little effect on dust concentrations and that measured ventilation
was more effective. In Sewell, where the amount of air was the issue, the
operator's witness testified that studies done with methane demonstrated
that the volume of air could be lowered from 10,000 cubic feet per minute to
5,000 cubic feet per minute without an appreciable change in the methane concentration. He believed that that study would be applicable to respirable
dust. He further stated that it is very difficult to maintain volume and
velocity around air curtains. He stated that a plan requiring an air
velocity of 60 feet per minute and an air volume of 4,000 feet per minute
could be significantly reduced and still maintain a safe level of dust. On
cross-examination, he stated that the minimum air velocity that would move
dust would have to be empirically determined. He stated that the type of dust
and the concentration of rock in the dust would be important in determining
what velocity would be necessary.
In Sewell, the judge held that:
Normally when a proposed plan is submitted, MSHA will
give the operator tentative written approval. Subsequent to
such tenative approval, tests are performed to evaluate the
efficacy of the proposed plan. Thereafter, that plan is
either approved in writing or disapproved. Here tentative
approval and the subsequent disapproval were given verbally.
Although regular procedures were not followed, Sewell
was aware that the proposed plan was disapproved and it also
had sufficient time to rework the proposed plan to meet MSHA's
requirements. When the inspector issued the citation, Sewell
had not adopted a dust··control plan which showed the equipment
and quantity and velocit/ of air in the mine which had been
approved by MSHA. Sewell, therefore, was in violation of the
requirements of 30 C.F.R. § 75.316.
In his decisio.n in Sewell, the judge stated:
Another witness for Sewell gave a theoretical argument
why air volume could be lowered without affecting dust concentration, but he could not state exactly to what extent the
volume should be lowered. He conceded that the only way to
arrive at the proper volume would be to test it empirically.
Sewell failed to establish that its proposed plan would have
been approved.
Here MSHA tested the conditions in the mine empirically.
Sewell was given the opportunity to adjust its controls to
correspond to the proposed plan for the test; it chose not to

3097

do so. The test results show that the conditions present
during the test were barely adequate to control dust. Therefore, the average conditions during the test were considered
to be the minimum acceptable conditions. MSHA did not err in
requiring these conditions or in refusing to approve Sewell's
proposed plan. !±._/
The procedures to be followed while collecting respirable dust samples
to determine the adequacy of Penn Allegh's revised plan was stated simply
and succintly by MSHA as follows:
The survey will be conducted by MSHA inspection personnel
from the Monroeville Subdistrict office. They have been
instructed to conduct the survey with the quantity of air at
the face, number of water sprays, and water pressure exceeding
the parameters listed in your plan by not more than 10 percent.
Therefore in the case-at-hand, MSHA did not require ~enn Allegh to set
its minimum standards at precisely the levels used in the survey as Sewell
was required to do. Here the requirement was less stringent in allowing the
proposed survey to be conducted with the quantity of air at the face, number
of water sprays, and water pressure exceeding the parameters listed in the
plan by not more than 10 percent. Mr. Reisz has testified that there are
other factors affecting the concentration of respirable dust and some of
these factors were discussed in Sewell. The instructions to the inspectors
concerning the survey did not place limitations on those factors while performing the tests so Penn Allegh was not constrained thereby.
Mr. Reisz in his testimony has also charged that the proposed test is
really an experiment disguised as a survey for which the operator should
be compensated. In his letter declining the proposed survey, Mr. Reisz said
that to "insure some sort of acceptable results of a study of the variables
at their simultaneous minimums, we would be compelled by common sense to
hold our production also at the minimum acceptable by MSHA, which we understand to be 60% of the average production." He explained his reluctance by
saying that no "company should be expected or required to participate in a
study where the effect of the variables on the result cannot be professionally evaluated and where the result is statistically invalid, when the cost
of the study to the company is 40% decrease in its production." In his
testimony, Mr. Reisz stated that there was also difficulty in determining
what his average production was.
In its letter proposing a survey, MSHA did not require that production
be held to 60 percent of the average production and the record does not
The judge in Sewell also stated that:
"The fact that Sewell formerly had an approved plan which had not been
disapproved in writing is not a defense to this violation. That plan was
abandoned by Sewell."

!!;../

3098

reflect that there was any such requirement. To the contrary, the record
reflects that the general rule is that production must be at least 60 percent
of average production in order for respirable dust samples to be valid. Of
course, the test parameters may be relaxed and factors affecting respirable
dust may be maintained at a reasonable level accceptable to MSHA during the
survey but common sense would suggest that the parameters for respirable
dust control should be set at levels where the result would be adequate
suppression of respirable dust during normal production in the mine.
Mr. Reisz's belief, as expressed in his testimony, that MSHA was
requiring that during the survey all factors be at minimum levels prescribed
by the plan or by the regulations is unfounded. Although, as he stated, the
proposed survey might not have been a scientifically structured test or
experiment with a broad statistical basis, it apparently gave the operator
the benefit of any reasonable doubt that there might have been as to its
validity. It is doubtful that a comprehensive series of scientifically
structured tests of sufficient duration and scope to provide a broad established basis would be practicable each time a plan is amended by an operator.
Surveys of the type proposed by MSHA in the case-at-hand are routinely
conducted in the course of its enforcement activities and evidently have not
proved a serious obstacle to the approval of plans in which the standards
are properly set. The criticism expressed by Contestant in declining the
survey is unfounded; especially its statement that the "kind of study proposed by MSHA would not promote a better understanding of the subject but
would have a tendency to obfuscate the issues, propagate superstitions and,
therefore, it would not serve the health and safety of the miners."
Penn Allegh has introduced evidence to establish that its most recent
dust sampling showed the average concentration of dust to be 0.47 milligrams
of dust per cubic meter of air; a concentration well below the prescribed
maximum of 1.2 milligrams of dust per cubic meter of air in its Allegheny
No. 2 Mine. If these conditions remain true today, the operator should have
little difficulty in adopting meaningful parameters in its dust plan and
establishing under controlled conditions that it is able to maintain a concentration of 1.2 milligrams of dust per cubic meter.
After declining the survey, Penn Allegh stated that it would welcome a
study by MSHA to promote the health and safety of the miners, provided that
the study is professionally structured to yield statistically valid results
reflecting the effects of changes in the variables, under a research grant
to compensate for its loss of production. While this offer is commendable,
the proposed study is not the kind of survey for which MSHA is calling as a
prerequisite to reducing water pressure requirements on the continuous miner.
This is not to say that a study such as that proposed by Contestant would
not be useful. In Sewefi, supra, whe.re the amount of ventilation air was
the issue, there was expert testimony that the air could be appreciably
reduced with little effect on respirable dust. In this case, where water
pressure to the continuous miner is the issue, Mr. Reisz has testified that
such water pressure has little effect on respirable dust concentrations and

3099

that ventilation air is more important. While a comprehensive technical study
of the type proposed by Contestant might resolve the .question as to which of
the two factors is more important in the control of respirable dust, the
resolution of that question is not necessary to resolve empirically the
underlying problem in this case. All MSHA is asking is that the operator
set minimums in its plan that would reduce the dust concentration to that
required by the Act.
Citation No. 843526
Violation of 30 C.F.R. § 75.316
Contestant has introduced evidence to establish that the No. 2 Mine has
a good safety and health compliance record in the past and this has been
acknowledged to some extent by MSHA inspectors at the mine. Nevertheless, the
record establishes that there are now serious problems in maintaining the prescribed water pressure to a continuous-mining machine and there have been some
problems with excessive respirable dust concentrations in the past. Even if
the operator had a perfect record in keeping the concentration of respirable
dust below the prescribed levels, the Act in dealing with dust requires more
than compliance with a general performance standard. After prescribing means
of determining the maximum respirable dust levels that would be required, the
Act in section 303 sets forth specific requirements for some of the variable
factors affecting the concentration of respirable dust. It prescribes in
detail the quantity of ventilating air that must reach the working face and
the specific requirement for line brattice to direct the air to the working
face. Regulations promulgated by the Secretary elaborate upon these requirements, and section 303(a), cited supra, provides for further elaboration and
the adoption of additional standards, suitable to the conditions and the
mining system of the individual coal mine, to be set forth in a ventilation
system and methane and dust-control plan. Review No. 15, adopted and approved
under this section, established requirements for water on the continuous
miner at 150 psi, 40 gallons per minute and 39 operating sprays. MSHA granted
permission to reduce the water pressure for 1 day only for a proposed survey.
When the survey was declined, MSHA informed Penn Allegh that the current plans
requiring 150 psi measured under flow condition shall remain in effect.
Consonant with the findings in this decision, there was no ambiguity at
that point in time. A pressure of 150 psi was clearly required under flow
condition. The words in Review No. 16 stating that "the pumps supplying the
water to the continuous miners shall be operated at least 150 psi pressure"
introduced a new concept with apparently little meaning. This phrase failed
to specify either the point at which pressure was to be measured or the condition under which it would be measured, i.e., flow or static. Previously,
a requirement for 150-psi pressure under flow condition measured at a point
outby the cut-off valve had been consistently applied in determining compliance with the plan. Nevertheless, the other phrase in Review No. 16 stating
that the "pressure under flow conditions shall be maintained at least 70 psi
when measured just outby the shut-off valve provided for the operator" was
clear and unequivocable. This is the relevant phrase in that sentence by

3100

which the operator sought to reduce the pressure under flow conditions from
150 psi to 70 psi.
As soon as MSHA discovered its mistake in approving Review No. 16, it
voided the 70-psi provision by notifying Penn Allegh that a water pressure·
of 150 psi measured under flow condition shall remain in effect as part of
Review No. 16. There was no ambiguity whatever as to the pressure that was
required. It was clearly 150 psi under flow condition. The legal question
a~ to whether, under the circumstances, MSHA could reimpose the requirement
for 150 psi under flow condition after discovering the mistake is an
entirely different issue which is answered in the affirmative.
MSHA waited until 4 day~ after voiding the erroneously approved 70 psiprovision and reimposing the 150-psi provision before conducting the inspection on which the citation was issued. At the inspection, inspector John
Savine measured a pressure under flow condition of only 80 psi which was
clearly a failure of Penn Allegh to comply with its dust plan in violation
of 30 C.F.R. § 75.316 as MSHA has alleged. l/
In contending that 80 psi on its continuous miner was not a violation,
Penn Allegh relies on a decision by Federal Mine Safety and Health Review
Commission Judge John Cook in Secretary of Labor v. Penn Allegh Coal Company,
Inc., Docket No. PITT 78-390-P (February 27, 1979). On the issue of
ambiguity, that case (hereinafter PITT 78-390-P) is readily distinguishable
from the present Penn Allegh case where there is no ambiguity whatever as to
the pressure that was required, i.e., 150 psi under flow condition. The citation in PITT 78-390-P alleged a violation of the roof-control plan because
temporary roof supports designated D, E, F, and G were not installed in the
Allegheny No. 3 Mine. Drawing No. 2, included as part of that plan, stated
that temporary supports D, E, F, and G shall be installed prior to installing
roof bolts. On Page 94, that plan approved a provision that when resingrouted rods cannot be installed immediately, the pertinent exposed roof
area shall be supported by installing temporary supports on not more than
5-foot centers. In holding that there was no violation, in this instance
where resin-grouted rods were installed, the decision in PITT 78-390-P
stated:
Needless to say, the roof control plan is totally
ambiguous as to the issue raised by the notice of violation.
It appears that this plan has grown by stages and that
attempts have been made to tie it together as it progressed
through each stage. It seems almost incredible that a plan

2f

Section 75.316 provides, for the most part, only for the adoption by the
mine operator of an approved ventilation system and methane and dust-control
plan. It has been held, however, to require compliance with this plan as
well. Violations of section 75.316 have been found for failure to comply
with ventilation plans. Zeigler Coal Company, 4 IBMA 30 (January 28, 1975),
aff'd., 536 F.2d 398 (D.C. Cir. 1976).

3101

worked out by action of both MSHA and the operator could
have resulted in such ambiguity. However, one point is
clear, the documents resulted in absolute ambiguity on the
points which are the crux of this case. It is the duty of
MSHA to immediately make an effort to clarify the plan so
that no question exists in the future as to what is required
for the safety ~f the miners.
Under the circumstances that exist here, there is no way
that a finding can be made that the plan requires the action
which the inspector set forth in the notice as constituting
a violation of law. [Em~hasis in original.] ~
By the time the citation was issued in the instant Penn Allegh case,
there remained no ambiguity whatever in what pressure was required. In the
letter revoking the reduced requirement for only 70 psi, Penn Allegh was
clearly notified that a water pressure of 150 psi, as measured under flow
condition, shall remain in effect as part of Review No. 16. Previously, it
had been forcefully and clearly brought to Penn Allegh's attention that
Review No. 15 required 150 psi under flow condition. Two citations had been
issued and Penn Allegh was repeatedly told both orally and in writing that
150 psi under flow conditions were required and that its requirement would
not be reduced until the survey proposed by MSHA was conducted.
By its course of action after the two previous citations (which are not
in issue in this proceeding) were issued, MSHA has fulfilled its duty as outlined by Judge Cook in PITT 78-390-P when he stated that it was the duty of
MSHA to immediately make an effort to clarify the plan so that no question
exists in the future as to what is required for the safety of the miners.
Citation No. 843526 was properly issued.
Order of Withdrawal
Section 104(b) of the Act requires that an inspector shall issue an order
under that subsection when he finds that a violation described in a citation
issued pursuant to section 104(a) has not been totally abated within the time
specified and that the time for abatement should not be further extended. As
noted above, mine management did not abate the violation within the time set
by the inspector. The test as to whether a 104(b) order was properly issued
was enunciated by the Board of Mine Operations Appeals in United States Steel
Corporation, 7 IBMA 109, 116 (197 6). !3_/ I t was stated therein that "the
6/ The Board was addressing section 104(b) of the Federal Coal Mine Health
and Safety Act of 1969, 30 U.S.C. § 801 et seq. (1970i which reads as follows:
"Except as provided in subsection (i) Ofthis section, if, upon any
inspection of a coal mine, an authorized representative of the Secretary finds
that there has been a violation of any mandatory health or safety standard but
the violation has not created an imminent danger, he shall issue a notice to

3102

inspector's determination to issue a section 104(b) order must be based on
'facts confronting the inspector at the time he issued the subject withdrawal
order regarding whether an additional abatement period should be allowed.'"
The critical question is whether the inspector acted reasonably in failing
to extend the time for abatement and in issuing the subject order.
The citation was issued by inspector John Savine at 10 a.m. on October 6,
1980, after measuring only 80 psi water pressure on the continuous miner.
The inspector gave the operator until 12:30 p.m. (2-1/2 hours) to abate the
violation, which he thought was a reasonable time to set the pump pressure in
the line. The inspector was told by the acting section foreman that there was
a pump in the water line and that they were going to go back and make some
changes on the pump.
Before the 2-1/2 hours had expired, Mr. Reisz arrived on the section and
he told the inspector, who had remained on the scene, that he had been in contact with John Karp and that there was some misunderstanding or some discrepancy
about the plan. The inspector decided at that time that he would extend the
citation to midnight that night to "give them a chance to iron out these problems with the plan, and also to continue working on the water pressure problem,
if that's what they were going to do."
After issuing the extension, the inspector left the mine and went back to
the office. He returned to the mine the morning of October 7. VJhen he arrived
at the mine that morning, the manager of mines for Penn Allegh Coal Company
told him that they "weren't going to do anything further with the water pressure, whatever pressure he had found yesterday, would be the pressure that he
would find today, and that they weren't going to do anything more about it."
In a discussion with the manager of mines about issuing a withdrawal
order, the inspector told him that "if the water pressure didn't come up to
the specs in the plan, the 100 psi flow pressure, then he would have to
issue what is called a B order, for short." The response was "You can go
fn. b (continued)
the operator or his agent fixing a reasonable time for the abatement of the
violation. If, upon the expiration of the period of time as originally fixed
or subsequently extended, an authorized representative finds that the violation has not been ·totally abated, and he also finds that the period of time
should not be further extended, he shall find the extent of the area affected
by the violation and shall promptly issue an order requiring the operator of
such mine or his agent to cause immediately all persons, except those referred
to in subsection (d) of this section, to be withdrawn from, and to be prohibited from entering, such area until an authorized representative of the
Secretary determines thai: the violation has been abated."
This section of the 1969 Act and section 104(b) of the 1977 Act are substantially similar with respect to the requirements each imposes on an inspector confronted with an operator's failure to abate a violation within the time
specified.

3103

ahead and issue it right here, if you want to, you don't have to go
underground."
The inspector had to check for himself so he went underground and found
that after the changes and adjustments that had been made, the pressure was
still only 110 psi under flow condition.
The order of withdrawal was issued at 8:45 a.m. on October 7, l980.

Mr. Reisz, the chief engineer, was on the section at the time and there had
been some discussion between him and the inspector. When the inspector issued
the order, the chief engineer told him that "they weren't going to shut the
section down, just go ahead and issue the paper that he had to issue, but
they weren't shutting the section down, and they weren't going to do anything
more to correct the situation."
Additional time to abate the violation was not requested by the operator.
The lengths of abatement time fixed in the citation and in the modification
extending the time for abatement were reasonable. Moreover, the operator
informed the inspector that no further abatement efforts would be made.
The order of withdrawal was properly issued.
ORDER
Citation No. 843526 and Order of Withdrawal No. 843525 are AFFIRMED.
The contests of Citation No. 843526 and Order of Withdrawal No. 843525
are DISMISSED.

Forrest E. Stewart
Administrative Law Judge

Distribution:
Henry Ingram, Esq., Ronald S. Cusano, Esq., Rose, Schmidt, Dixon, Hasley,
Whyte & Hardesty, 900 Oliver Building, Pittsburgh, PA 15222 (Certified
Mail)
Stephen P. Kramer, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Harrison B. Combs, Esq., United Mine Workers of America, 900 15th
Street, NW., Washington, DC 20005 (Certified Mail)

3104

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 2 OCT 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

Docket No. YORK 80-36-M
A.C. No. 30-00839-05007

v.
Morrisonville Plant
CONCRETE MATERIALS, ING.,
Respondent
DECISION
Appearances:

Deborah B. Fogarty, Esq., Office of the Solicitor, U.S.
Department of Labor, New York, New York, for Petitioner;
George T. White, Jr., Esq., White, Miller & Wurst,
Rochester, New York, for Respondent.

Before:

Administrative Law Judge Melick

This case is before me upon a petition for assessment of civil penalty
under section llO(a) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq., the "Act", in which the Secretary charges Concrete
Materials, Inc. (Concrete Materials), with two violations of 3"0 C.F.R.
§ 56.9-3. The cited standard requires that powered mobile equipment be provided with adequate brakes. In response to a prehearing order, Concrete
Materials challenged the validity of the standard alleging that it was "not
specific or detailed enough to properly advise operator as to his obligations or failed to provide sufficient guidelines for the operator to comply
with the intent of the regulations and in doing so, also failed to establish
guidelines for the inspectors, and therefore, leave [sic] too much of a discretionary judgment in the eyes of the inspector, all--ui" the detriment of
the operator." Although Concrete Materials cites no legal authority in
support of its contention, I interpret it as • challenge to the sufficiency
of the standard in light of due process requirements for specificity under
the Fifth Amendment to the United States Constitution. The issues before
me then are whether the cited standard meets constitutional due process
requirements for specificity and if so, whether Concrete Materials has violated the regulatory standard as alleged in the petition for civil penalty
filed herein and, if so, the appropriate civil penalty to be assessed for
the violation.
I.

Constitutional Validity of the Cited Standard

Clearly, the challenged regulation does not involve First Amendment
rights or criminal sanctions, and therefore its facial constitutionality is

3105

not at issue. United States v. National Dairy Corp., 372 U.S. 29, 83 S. Ct.
594, 9 L.Ed2d 561 (1963); McLean Trucking Company v. Occupational Safety
and Health Review Commission 503 F.2d 8 (4th Cir. 1974). I will therefore
consider the challenged vagueness of the standard only in terms of its
application to this case. McLean Trucking Company, supra.
The language of the cited standard, i.e., that "powered mobile equipment
shall be provided with adequate brakes," indeed does not afford any concrete
guidance as to what is to be considered "adequate brakes." A regulation
without ascertainable standards, like this one, does not provide constitutionally adequate warning to an operator unless read to penalize only conduct
or conditions unacceptable in light of the common understanding and experience
of those working in the industry. Cape and Vineyard Division of the New Bedford
Gas and Edison Light Co. v. OSHRC, 512 F.2d 1148 (1st Cir. 1975); National Dairy
Corp., supra, United States v. Petrillo, 332 U.S. 1, 67 S. Ct. 1538, 91 L.Ed.
1877 (1947). Unless the operator has actual knowledge that a condition or
practice is hazardous the test is whether a reasonably prudent man familiar
with the circumstances of the industry would have protected against the
hazard. Cape and Vineyard, supra. The reasonably prudent man has recently
been defined as a "conscientious safety expert seeking to prevent all hazards
which are reasonably foreseeable." General Dynamics Corporation, Quincy
Shipbuilding Division v. OSHRC, 599 F.2d 453 (1st Cir. 1979).
The question before me then is whether Concrete Materials knew that the
operation of either or both of the cited Euclid haulage trucks with brakes
in the condition then existing would be hazardous or whether a conscientious
safety expert would have protected against the brake conditions existing here
because they presented a reasonably foreseeable hazard.
Citation No. 221884 charges that the brakes on the No. 2 Euclid haulage
truck would not stop or hold the empty truck at coast speed on a 5-degree
slope. According to MSHA inspector Randall Gadway, the Inspector's Manual
recommends testing brakes with the equipment fully loaded on the steepest
grade used at that mine. The trucks here were tested unloaded and on a
5-degree grade (although the steepest grade at the mine was 10 degrees)
because Gadway thought the brakes would not hold on the steeper grade and
that it would therefore be hazardous to perform the tests on that grade.
According to Gadway, the driver of the suspect truck was asked to apply his
brakes on the 5-degree slope while traveling at a coast speed of 2 or 3 miles
an hour. There was "no indication of any brakes" and the truck finally
stopped only after moving onto a level area and then dropping into a small
recess. The truck continued to roll 60 to 70 feet before stopping. These
facts are undisputed. Gadway opined that the truck should have stopped in
3 to 4 feet, and indeed found that it did in fact stop within 3 to 4 feet
when tested after the brakes were repaired.
Howard Collins, a qualified mechanic for Concrete Materials conceded
that the Euclid truck had "never been known to have good brakes." He opined
that if an empty Euclid truck stopped within 15 to 25 feet after the application of its brakes at coast speed on a 5-degree grade, the brakes were
adequate. Collins also testified that after the citation on the No. 2
Euclid was issued, its brake linings and seals were replaced and an air leak
was repaired by the removal of some foreign material.

3106

Donald Barry, also qualified as an expert in the mechanics of Euclid
trucks, opined on behalf of Concrete Materials that it would take a properly
maintained empty Euclid truck moving at coast speed on a 5-degree slope no
further than 10 to 12 feet to stop, and, moving from 7 to 8 miles per hour,
about 20 to 25 feet to stop.
Within this framework of evidence I find it indeed disingenuous for·
Concrete Materials to now contend that it did not know what was meant by
"adequate brakes" in the context of this violation. By the testimony of one
of its own expert witnesses the brakes on the No. 2 Euclid truck would in
essence be "adequate" only if they stopped the truck, under the testing conditions here present, within 12 feet. The undisputed evidence is that the
truck here continued to roll 60 to 70 feet after the brakes were applied and
then only stopped because it dropped into a depression. Under the circumstances, I conclude that Concrete Materials knew that it would be hazardous
to operate its No. 2 Euclid haul truck with the brakes in the condition found
in this case. Where such actual knowledge exists, the problem of fair notice
does not exist. Cape and Vineyard, supra at p. 1152.
Citation No. 221885 also charges a violation of 30 C.F.R. § 56.9-3. It
alleges that the brakes on the No. 3 Euclid haul truck were not effectively
functioning and that the empty truck took approximately 15 to 20 feet to stop
at coast speed on a 5-degree slope. Inspector Gadway conceded that the truck
had some braking capability and that it indeed did stop ~ithin 15 to 20 feet
after application of its brakes. As previously noted, there is some conflict
in the testimony as to the distance such a truck would require to stop under
the testing conditions here utilized. The Government contends that the truck
should have stopped in 3 to 4 feet but offered no evidence of industry standards to support this contention or the contention that the brakes on this
truck constituted a hazard. The burden of this proof is upon the Government.
U.S. v. Petrillo, supra; Cape and Vineyard, supra; Bristol Steel & Iron
wc:>rks Inc. v. OSHRC, 601 F.2d 717 (4th Cir. 1979).
The operator's experts testified on the other hand that under those testing conditions, a properly maintained truck of this type would take from 10 to
25 feet to stop. Under the circumstances, I cannot conclude that Concrete
Materials knew that it would be hazardous to operate its No. 3 Euclid haul
truck with its brakes in the condition found in this case. Nor can I conclude,
in the absence of any evidence that industry standards are as strict as the
Government alleges, that a conscientious safety expert would have found that
a hazardous condition existed in operating the No. 3 Euclid truck with its
brakes in the cited condition. Accordingly, I find that the standard at bar
was improperly applied to the facts of this citation and the citation is therefore vacated.
II.

The Violation and Appropriate Penalty - Citation No. 221884

The evidence discussed and the findings made under Part I of this decision
also lead to my conclusion that the violation alleged in Citation No. 221884
is proven as charged. In determining the appropriate penalty to be assessed

3107

against Concrete Materials for this violation, I note that the operator's
business utilized 177, 654 man-hours in a recent year, _and this particular
mine utilized 21,120 man-hours in a recent year, thereby placing the mine
and the parent company in a small category. According to the evidence submitted, the operator does not have a serious history of violations. There
is no evidence that the penalties I am assessing in this case would have
any effect on the operator's ability to continue in business. I consider
the condition of the brakes on the No. 2 Euclid, to have presented a serious
hazard to the driver of the truck and to pedestrian traffic throughout the
mine area. Gadway's testimony that he had seen pedestrian traffic on the
haul road, in the pit area, and in the stockpile area--areas in which the
subject haul truck would be traveling--is undisputed. There was accordingly
an imminent danger of death or serious injury presented. I also find the
operator to have been negligent in allowing this condition to exist. The
credible evidence reveals that the operator did not even test the brake
function on this truck before allowing it to operate on that particular
shift even though it knew that its Euclid haul trucks had a history of having bad brakes. Under the circumstances, a penalty of $600 is appropriate.
ORDER
Wherefore, Concrete Materials is ORDERED to pay [ penalty of
within 30 days of this order.

.\,
!

$:00

0

\v'4.v10~
·w Judge

J

Distribution:

Deborah B. Fogarty, Esq., Office of·the Solicitor, U.S. Department
of Labor, 1515 Broadway, Room 3555, New York, NY 10036
(Certified Mail)
George T. White, Jr., Esq., White, Miller & Wurtz, 154 South Fitz
U St., Rochester, NY 14608 (Certified Mail)

3108

FEDERAL MIC.: SAFETY AND HEALTH REVIEj

~.OMMISSION

OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 3 ~c ~ 1901

~--7~6-623Q.

CLINCHFIELD COAL COMPANY,
Contestant

Contest of Order
Docket No. VA 79-98-R

v.
Lambert Fork Mine
SECRERARY OF LABOR,
Respondent
DECISION AND ORDER VACATING ORDER
OF WITHDRAWAL
On August 6, 1980, I issued a show cause order in this case.
order, I stated:

In that

"The uncontroverted facts as presented in the prehearing statements are
that the operator was issued a citation for failure to pay a miner, Bernard
Johnson, for the time spent by him in accompanying an inspector in a C.A.A. spot
inspection. The order contested here was issued because the operator did not
abate that violation. The parties have raised no other issues of material
fact. The sole issue in this case is whether an operator is required by
§ 103(f) of the Act to pay a miner who accompanies an inspector during a
"spot" inspection of a mine. This issue has been decided by the Commission
in Helen Mining Co., PITT 79-11-P, November 21, 1979 and Kentland-Elkhorn
Coal Co. , November 30, 19 79."
The parties were given thirty days to show cause why the case should
not be decided upon the uncontroverted facts of record and to present any
other evidence or authority which they wanted considered.
Neither contestant nor respondent has filed anything further, therefore,
the case will be decided upon the uncontroverted facts in record. In Helen
Mining Co., supra, the Commission held that miners are entitled to walkaround
pay only for regu~ar inspections. In this case a citation was issued because
a miner was not paid for his participation in a C.A.A. spot inspection. The order
in question here was issued because the operator did not abate the citation
within the time permitted.
"A mine operator contesting the validity of a 104(b) order
of withdrawal is entitled to challenge the existence of the
violation set forth in the underlying 104(a) citation. United
Mine Workers of America v. Andrus, 581 F.2d 888, 894 (D.C. Cir.
1978); Old Ben Coal Company, 6 IBMA 294, 301 n. 3, 83 I.D.
335. 1976-1977 OSHD par. 21,094 (1987). The language of sections
104(a) and 104(b) of the 1977 Mine Act indicate that the withdrawal
order must be pronounced invalid where the underlying citation
fails to describe a violation of either 1977 Mine Act or a
mandatory safety standard."

3109

Consolidation Coal Co., Docket No. WEVA 79-129-R, July 31, 1980.
Because the underlying citation does not describe a violation of the Act
or regulations under the reasoning of Helen Mining Co., supra and KentlandElkhorn Coal Co., supra, the section 104(b) order in question here is invalid.
Therefore, the order is vacated.
WHEREFORE IT IS ORDERED the contest of order is GRANTED and the order
of withdrawal is VACATED.

(\

\ \:<t'<&"-'

Lauri'nson, Judge

Distribution Certified .Mail:
Gary Callahan, Esq., Clinchfield Coal Company, Lebanon, VA 24266
Leo J. McGinn, US Department of Labor, Office of the Solicitor,
4015 Wilson Boulevard, Arlington, VA 22203

3110

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 w. C0°LFAX AVENUE
DENVER, COLORADO 80204

2 7 OCT 7980
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)

CIVIL PENALTY PROCEEDING

)

)

DOCKET NO. CENT 80-208

)

Pet it ioner,
v.

)
)

PHILLIPS URANIUM CORPORATION,

)

)

ASSESSMENT CONTROL NO.
29-01688-05006
MINE:

NOSEROCK NO. 1

)
)

Respondent.
~~~~~~~~~~~~~~~~~~~~~

DECISION AND ORDER
STATEMENT OF THE CASE
This proceeding arose through initiation of an enforcement action
brought pursuant to section 105 of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § ·801 et seq. 0978) [hereinafter cited as "the 1977
Act" or "the Act"]. On Junell, 1980, the Petitioner, the Secretary of
Labor, Mine Safety and Health Administration (MSHA) [hereinafter "the
Secretary"], and the Respondent, Phillips Uranium Corporation [hereinafter
"Phillips"], filed both a Joint Motion for Submission of Proceedings upon
Stipulated Facts and a Stipulation with the Commission pursuant to
Commission Rule 64, 29 CFR 2700.64.
On August 22, 1980, I issued an Order requesting that the Secretary
determine whether, in view of the Federal Mine Safety and Health Review
Commission's decision of Secretary of Labor, Mine Safety and Health
Administration (MSHA) v. Pittsburg and Midway Coal Mining Company (Docket
No. BARB 79-307-P, August 4, 1980), he wished to continue to proceed
against Phillips; and if so, whether the Secretary chose to proceed solely
against Phillips, or against Phillips and any independent contractor
involved. Pursuant to that Order, the Secretary determined to proceed
solely against Phillips, although he would not oppose any motion by
Phillips to join any independent contractor involved. The Secretary filed
a Motion for Summary Decision to that effect on September 24, 1980.
FINDINGS OF FACT
The parties agree, and I concur, that there is no issue in dispute as
to any material fact. From the uncontroverted evidence, I find the
following facts to be established:
1. Harrison Western Corporation [hereinafter ''HW"] was engaged by
contract with Phillips as an independent contractor to construct shafts and
associated facilities at a proposed underground uranium mine owned by
Phillips, designated as Nose Rock No. 1.

3111

2. HW's contract with Phillip<> requires compliance with all
applicable local, state and federal. laws, including the 1977 Act and any
standards promulgated thereunder.
3. HW began work on construction on or about November 5, 1979, and in
the course of its duties had a continuing presence at the mine.
4. On November 11, 1979, an inspection of Nose Rock No. 1 was
conducted by a duly authorized representative of the Secretary pursuant to
section 103(a) of the 1977 Act.
5. During the course of his inspection, the MSHA inspector observed
an employee of HW working in the headframe of the No. 2 shaft about 40 feet
above the surface shaft collar. Although wearing a safety belt and line,
the employee had not tied his safety line off to protect himself from
injury should he fall, contrary to the provisions of 30 CFR 57.15-5.1
6. Order of Withdrawal No. 152143 was issued to Phillips by the MSHA
inspector for HW's violation of the above-cited mandatory safety standard.
7. During the course of his inspection, the MSHA inspector observed
that a walkway on the headframe of the No. 2 shaft, elevated about 40 feet
above the surface shaft collar, did not have a handrail for about 3 feet on
the shaft side. Men or material might have fallen through this opening,
contrary to the provisions of 30 CFR 57.11-12.2
8. Citation No. 152144 was issued to Phillips by the MSHA inspector
for HW's violation of the above-cited mandatory safety standard.
9. The conditions and practices described in Order of Withdrawal No.
152143 and Citation No. 152144 were abated by employees of HW.
10. MSHA policy in existence at the time the relevant order of
withdrawal and citation were issued provided for issuance of citations or
orders pursuant to section 104(a) and section 107(a) of the Act for mine
safety and health violations to entities identified to MSHA by a Federal
Mine Identification Number.
11. A Federal Mine Identification Number may be issued to any entity
with the Mine Safety and Health Administration upon a
demonstration that that entity controls, or is capable of controlling, the
activities of the mine and is in a better position than other entities
present at the mine to supervise activities affecting the health and safety
of mine personnel. However, only one mine identification number is issued
at any given mine.
registe~ing

1/ Mandatory. Safety belts and lines shall be worn when men work where
there is danger of falling; a second person shall tend the lifeline
when bins, tanks, or other dangerous areas are entered.
2/ Mandatory. Openings above, below, or near travelways through which men
or materials may fall shall be protected by railings, barriers, or
covers. Where it is impractical to install such protective devices,
adequate warning signals shall be installed.

3112

12. Federal Mine Identification Numbers have been issued by MSHA to
entities other than mine owners at mines subject to the 1977 Act, however,
this is unusual.
13. HW does not posses,s a Federal Mine Identification Number for Nose
Rock No. 1, the Federal Mine Identification Number having been issued to
Phillips.
14. Not having a Federal Mine Identification Number, HW could not be
issued a citation or order by the MSHA inspector.
15. Phillips, as opposed to the independent contractor, was proceeded
against under an MSHA agency-wide policy of directly enforcing the 1977 Act
only against owner-operators for contractor violations.
16. MSHA's agency-wide policy of directly enforcing the 1977 Act only
against owner-operators for contractor violations was and is an interim
policy pending adoption of regulations providing guidance to inspectors in
the identification and citation of contractors, and was intended by MSHA to
insure consistent, predictable and fair enforcement of the Act.
17. On October 31, 1978, MSHA announced the availability of a draft
proposal which would allow identification of certain independent
contractors as operators under the Act, by publication at 43 Fed. Reg.
50716 (1978). Forty-five days were given to comment on the draft rule.
18. On August 14, 1979, a proposed tegulation for independent
contractors, by which MSHA could identify certain independent contractors
as operators under the Act, was published at 44 Fed. Reg. 47746 (1979).
The comment period for this proposed regulation was to have closed on
October 15, 1979.
19. On July 1, 1980, MSHA announced a final rule setting forth
procedures and requirements for the identification of independent
contractors performing services or construction at mines covered by the
1977 Act. Publication was made at 45 Fed. Reg. 44494 (1980) and the
effective date of the final rule was declared to be July 31, 1980.
20. For the limited purpose of agreeing that the amount of any
penalties are not in issue in the above-captioned Civil Penalty Proceeding,
the parties agree, and I find, that the gravity of the violations,
Respondent's negligence with respect to the violations, good faith in
abating the violations, history of previpus violations and size of business
are accurately reflected and set forth in the proposed assessment issued to
Phillips.
21. Payment of the proposed penalty will not impair the ability of
Respondent to continue in business.

3113

ISSUES'PRESENTED
The sole issue presented for determination is whether Phillips, in the
absence of direct enforcement of the Act, can be held liable for activities
of an independent contractor which constitute violations of regulations
promulgated pursuant to the 1977 Act?
DISCUSSION
The issue of owner-operator liability has previously been addressed by
the Federal Mine Safety and Health Review Commission. In Secretary of
Labor, Mine Safety and Health Administration (MSHA) v. Old Ben Coal
Company, (Docket No. VINC 79-119, October 29, 1979) [hereinafter cited as
"Old Ben"], the Commission decided that an owner-operator can be held
responsible for the violation of the Act committed by its independent,
contractor. The Commission elaborated:
"When a mine operator engages a contractor
to perform construction or services at a mine,
the duty to maintain compliance with the Act
regarding the contractor's activities can be
imposed on both the owner and the contractor
as operators. This reflects a congressional
judgment that, insofar as contractor activities
are concerned, both the owner and the contractor
are able to assure compliance with the Act.
Arguably, one operator may be in a better
position to prevent the violation. However, as
we read the statute, this issue does not have to
be decided since Congress permitted the imposition
of liability on both operators regardless of who
might be better able to prevent the violation."
Old Ben at 1483.
Several other decisions of the Review Commission are in agreement.
See also Secretary of Labor, Mine Safety and Health Administration (MSHA)
v. Republic Steel Corporation, (Docket No. IBMA 76-28, April 11, 1979);
Secretary of Labor, Mine Safety and Health Administration (MSHA) v. Kaiser
Steel Corporation, (Docket No. DENV 77-13-P, May 17, 1979); Secretary of
Labor, Mine Safety and Health Administration (MSHA) v. Monterey Coal
Company, (Docket No. HOPE 78-469, November 13, 1979).
The Review Commission in its decision of Old Ben emphasized that the
amendment of the definition of "operator" in the Act to include independent
contractors makes it clear that contractors can be proceeded against and
held responsible for their own violations. "Indeed, . . . direct
enforcement against contractors for their violations is a vital part of the
1977 Act's enforcement scheme." Old Ben at 1483.
The issue of direct enforcement of the Act was addressed again in a
recent pronouncement of the Federal Mine Safety and Health Review
Commission. In Secretary of Labor, Mine Safety and Health Administration
(MSHA) v. Pittsburg and Midwa Coal Mining Company, (Docket No. BARB
79-307-P, August 4, 1980 , a majority ruled that in light of publication in

3114

the Federal Register of new enforcement guidelines (see Finding of Fact
No. 19) as to when the Secretary of Labor will cite independent
contractors, when he will cite owner operators, or when he will cite both,
fair enforcement of the Act requires an opportunity for the Secretary to
determine whether he will prosecute only the owner-operator. My Order of
August 22, 1980, afforded the Secretary just such an opportunity. Pursuant
to that Order, the Secretary determined to proceed solely against
Phillips.
Examination of the legislative history of the 197~ Act reveals that
Congress clearly intended that both the Secretary and the Review Commission
should share in the responsibility for the direct ~nforcement of the Act
with respect to independent contractors. The Report of the Senate
Committee on Human Resources on Senate Bill 717 expressed this intention
when, in commenting on the wording of Title I of the bill, it stated:
". . . the definition of mine "operator" is expanded
to include "any independent contractor performing services
of construction at such mine." It is the Committee's intent
to thereby include individuals or firms who are engaged in
construction at such mine, or who may be, under contract or
otherwise, engaged in the extraction process for the benefit
of the owner or lessee of the property and to make clear
that the employees of such individuals or firms are miners
within the definition of the Federal Mine Safety and Health
Act of 1977. In enforcing this Act, the Secretary should be
able to issue citations, notices and orders, and the Commission
should be able to assess civil penalties against such independent contractors as well as against the owner, operator,
or lessee of the mine. The Committee notes that this concept
has been approved by the federal circuit court in Bituminous
Coal Operators' Assn. v. Secretary of the Interior,
547 F 2d 240 (C.A. 4, 1977)." S. Rep. No. 95-181, 95th Cong.
1st Sess., 14 (1977), reprinted in LEGISLATIVE HISTORY OF THE
FEDERAL MINE SAFETY AND HEALTH ACT, p. 602.
The Conference Report of the committee of conference echoed this sentiment
when it reported:
"The Senate bill modified the definition of "operator"
to include independent contractors performing services or
construction at a mine. This was intended to permit enforcement of the Act against such independent contractors, and to
permit the assessment of penalties, the issuance of withdrawal orders, and the imposition of civil and criminal
sanctions against such contractors who may have a continuing
presence at the mine. The House amendment had no comparable
provision.
The conference substitute conforms to the Senate bill."
S. Rep. No. 95-461; 95th Cong. 1st Sess., (37) (1977), id. at
1315.

3115

Judicial coristruction of the quoted provision of the Report of the
Senate Committee on Human Resources accompanying Senate Bill 717 is
revealing.
In National Indus. Sand AssJn. v. Marshall, 601 F. 2d 689 (3d
Cir. 1979), the court, in holding that the allocation of responsibility for
training programs between mining companies and independent contractors was
best left to the initiative of the Secretary, stated:
'~s this excerpt from the legislative
history reveals, independent contractors were
included in the definition of "operator" because
"the Secretary should be able to issue citations,
notices, and orders, and the Commission should be
able to assess civil penalties against such
independent contractors." Congress was clearly
concerned with the permissive scope of the
Secretary's authority, not with the mandatory
imposition of statutory duties on independent
contractors." ..!i_. at 703 (emphasis in original).

Taken together, the text of the legislative history and its judicial
construction present an indication of the intent of Congress as to the
allocation of responsibility for the direct enforcement of the Act with
respect to independent contractors. The Secretary, within the permissive
scope of his powers, should be able to issue citations, notices and orders
against independent contractors as well as against the owner, operator or
lessee of the mine.
The Commission, within the permissive scope of its
powers, should be able to assess civil penalties.against independent
contractors as well as against the owner, operator or lessee of the mine.
In the case before me, the Secretary, by deciding to proceed solely
against Phillips, has effectively limited the ability of the Commission to
assess a civil penalty against a resporisible independent contractor because
the latter has not been brought within the personal jurisdiction o~ the
Corrnnission. While the Federal Mine Safety and Health Review Commission's
ruling in Old Ben allows for the imposition of civil penalties against the
owner-operator for violations of the Act by an independent contractor, the
decision also states that continuation of a policy that forecloses direct
enforcement of the Act against contractors provides evidence that the
policy in force is grounded upon improper considerations of administrative
convenience. Old Ben at 1486-7.
I find indications to that effect
contained in the record of the present case.
(See Petitioner's Motion for
Summary Decision).
From the facts as found, it appears that Order of Withdrawal No.
152143 was properly issued for a violation of 30 CFR 57.15-5.
It also
appears that Citation No. 152144 was properly issued for a violation of
30 CFR 57.11-12.
I must therefore resolve the issue of whether Phillips

3116

can, in the absence of direct enforcement of the Act, be held liable for
independent contractor activities in the affirmative. bld Ben clearly
establishes that the duty to maintain compliance with the Act regarding a
contractor's activities can be imposed on both the owner and contractor as
operators. Even though the Secretary has unduly prolonged the interim
enforcement policy of citing owners only, the owner-operator should be held
liable for independent contractor activities which constitute a violation
of the Act.
· Based upon the foregoing discussion, the facts as found to exist in
Findings of Fact No. 20 and No. 21, my finding that the Secretary has
C?ntinued in a policy that forecloses enforcement of the Act against
independent contractors and my finding of a lack of culpability on the part
of Phillips, I conclude that penalty assessments in nominal amounts of
$1.00 for Order No. 152143 and $1.00 for Citation No. 152144 are
appropriate.
CONCLUSIONS OF LAW
1. The undersigned Administrative Law Judge has jurisdiction over the
parties and subject matter of this proceeding.

2. The conditions found to exist on November 5, 1979, in Finding of
Fact No. 5 constitute a violation of the mandatory safety standard
contained in 30 CFR 57.15-5.
3. The conditions found to exist on November 5, 1979, in Finding of
Fact No. 7 constitute a violation of the mandatory safety standard
contained in 30 CFR 57.11-12.
4. Respondent can be held liable for the activities of its
independent contractor constituting the violations found to exist in
Conclusions No. 2 and No. 3 above.
5. The Secretary has continued in a policy that forecloses
enforcement of the Act against independent contractors for activities which
constitute violations of regulations promulgated pursuant to the 1977 Act.
6. Respondent is liable for the activities of its independent
contractor which constitute the violations found to exist in Conclusions
No. 2 and No. 3 above.
7. Penalty assessments in nominal amounts of $1.00 for Order No.
152143 and $1.00 for Citation No. 152144 are reasonable and appropriate
under the circumstances.

3117

ORDER
Based upon the foregoing findings of fact and conclusions of law,
Order No. 1S2143, together with a penalty assessment of $1.00, and Citation
No. 1S2144, together with a penalty assessment of $1.00, are hereby
affirmed. Respondent shall pay the affirmed penalties within 30 days of
the date of this Decision.

r· /./)

(

Y'

:.\ .· -._..q·l. /',

Jon D. Boltz·-

'-

-

.......... /~

Y)

Administrative La~/Judge

Distribution:
E. J. Pennington, Esq., Office of the Solicitor,
United States Department of Labor
SSS Griffin Square, Suite SOl, Dallas, Texas 7S202
Malcolm L. Shannon, Jr., Esq.,
Phillips Uranium Corporation, Legal Division,
Box 26236, 4S01 Indian School Road, N.E., Albuquerque, New Mexico 87125

3118

FEDERAL .MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE. LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 7 OCT 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

Docket No. YORK 80-13-M
A/O No. 30-00075-05003H

v.
Haverstraw Quarry & Mill
HUDSON RIVER AGGREGATES, INC.,
Respondent
DECISION
ORDER TO PAY
Appearances:

William M. Gonzalez, Esq., Office of the Solicitor, U.S.
Department of Labor, New.York, New York, for Petitioner,
MSHA;
Frederick Braid, Esq., Rain and Pogrebin, Mineola, New York,
for Respondent, Hudson River Aggregates, Inc.

Before:

Judge Merlin

This case is a petition for the assessment of a civil penalty filed by
MSHA against Hudson River Aggregates, Inc. A hearing was held on October 15,
1980.
At the hearing, the parties agreed to the following stipulations (Tr.

3-4):
(1)

The operator is the owner and operator of the subject facility.

(2) The operator and the facility are subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977.
(3)

I have jurisdiction in the case.

(4) The inspecto~ who issued the subject citation was a duly authorized
representative of the Secretary.
(5) A true and correct copy of the subject citation was properly served
upon the operator.

3119

(6) Imposition of a penalty in this matter will not affect the operator's ability to continue in business.
(7)

The alleged violation was abated in good faith.

(8)

The operator's history of prior violations is small.

(9)

The operator's size is moderate.

(10) The operator's witness, N. Clarke Applegate is accepted as an
expert in the field of structural design of conveyors, including sand
conveyors.
(11) The MSHA inspector is accepted as an expert, generally, in mine
health and safety.
At the hearing, documentary exhibits were received and witnesses testified on behalf of MSHA and the operator (Tr. 8-161). At the conclusion of
the taking of evidence, the parties waived the filing of written briefs,
proposed findings of fact and conclusions of law. Instead they agreed to
make oral argument and have a decision rendered from the bench (Tr. 162).
A decision was rendered from the bench setting forth findings and conclusions with respect to the alleged violation (Tr. 174-178).
BENCH DECISION
The bench decision is as follows:
This case is a petition for the assessment of a civil
penalty for an alleged violation of 30 CFR 56.9-2. Section
56.9-2 provides as follows: "Equipment defects affecting
safety shall be corrected before the equipment is used.''
The subject citation sets forth:
Approximately 20 cross sectional braces were
rusted away in a 60 foot section of the sand conveyor. The three inch by one quarter inch main
angles of the framework were rotted in several
areas along the entire length of the conveyor.
Many cross sectional braces were rotted away for
the entire length of the conveyor. 250 feet.
Height on the end of the conveyor approximately
40 feet. (Order modified to allow welders and
other necessary maintenance personnel to make the
necessary repairs.)
I find a violation existed. There is some conflict
in the testimony with respect to the extent of the rusted
and deteriorated angle irons and other supports. After due

3120

consideration, I accept the inspector's description, including his statements setting forth that 60 upright angle iron
supports above the horizontal angle iron support, as well
as 60 cross section supports below were rusted and deteriorated. I further accept his testimony that the 60 rusted
supports above were not in contact with the horizontal
angle iron and that the 20 below (directly over the roadway) also were not attached.
I further ~onclude that the written citation adequately
covers the description given by the inspector in his testimony. The reference to 20 cross sectional braces in the
first sentence of the citation refers to the bottom supports
and the second and third sentences of the citation cover
both supports above and below the horizontal support.
There can be no doubt that this condition affected
the safety of the conveyor belt. Both the inspector and the
operator's plant manager explained how the "above" supports
are for the vertical weight load and how the ·"bottom" cross
supports are for lateral support. When these supports are
in proper condition they enhance safety. Conversely, their
poor condition adversely affects safety.
Moreover, although the operator's expert engineer
expressed the view that the 50 per cent deterioration in
effectiveness of the upper angle irons which he saw did not
affect safety, he admitted that a decrease in effectiveness
of 75 to 80 per cent would create a danger of collapse.
This mandatory standard requires only that defects "affect~ safety shall be corrected. It does not mean that ~n
operator can wait until the equipment is on the brink of a
total breakdown before it remedies the situation. I recognize that this conveyor had a cable system, walkway outriggers and 45 degree supports, which added to safety. However,
this does not mean that the defects cited by the inspector
did not reflect negatively upon safety. They surely did.
Indeed, safety was affected even when the operator's evidence is considered by itself. The operator's expert
engineer testified that maintenance was necessary because
if the uncorrected situation were allowed to become worse,
it might not have been possible to join new welds to the old
metal, thereby making repairs impossible and necessitating
construction of an entirely new conveyor system. The expense
that construction of a new system would require might mean
further delay on the operator's part, thereby adversely
affecting safety in still another way.
Accordingly, I conclude there was a violation.

3121

I further conclude the violation was serious because,
as the inspector testified, the danger of serious injury or
even death would be present if the belt collapsed. The
operator's plant superintendent testified that fifteen
supports, all next to each other, over the roadway, had
to be replaced. However, I find that gravity was substantially mitigated because cables, walkway outriggers and
other factors added to safety above and beyond the components cited by the inspector.
I recognize the operator had ordered materials
necessary for repairs. Nevertheless, I find the operator
was negligent. This condition existed fo.r some time and
was becoming progressively worse.
The parties have stipulated that there was good faith
abatement; imposition of a penalty will not affect the
operator's ability to continue in business; the operator is
moderate in size; the operator has only a small history of
prior violations. I accept all these stipulations.
Bearing in mind that gravity was mitigated, the operator's moderate size and small history of previous violations,
a penalty of $250 is assessed.
ORDER
The operator is ORDERED to
decision.
~--------...

of the date of this

Assistant Chief Administrative Law Judge
Distribution:
William M. Gonzalez, Esq., Office of the Solicitor, U.S. Department
of Labor, 1515 Broadway, New York, NY 10036 (Certified Mail)
James A. Granito, Production Manager, Hudson River Aggregates, Inc.,
66 Long Clove Road, Congers, NY 10920 (Certified Mail)

3122

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210111 /12

2 7 OCT 1980
Contest of Order

MATHIES COAL COMPANY,
Contestant

Docket No •. PENN 80-319-R
Order No. 841925; 7/2~/80

v.

Mathies Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION AND ORDER
Pursuant to Rule 11, 29 C.F.R. 2700.11, the operator moves to
dismiss voluntarily its contest of an unwarrantable failure closure
order based on an inspector's finding of a serious violation of 30
C.F.R. 75.200. The operator has concluded that after a careful
consideration of the merits of the order it is apparently not
subject to challenge.
After dismissal, the validity of the order and its subsidiary
findings of violation and unwarrantability will no longer be subject
to challenge. Wolf Creek Collieries, PIKE 78-70-P (March 26, 1979);
Pontiki Coal Co., 1 FMSHRC 1476 (October 25, 1979). For this reason,
I conclude the dismissal will establish an estoppel as to those issues
in any subsequent penalty proceeding. F.R.C.P. 4l(a)(2); Climax Molybdenum Company, 2 FMSHRC
(October 7, 1980); Energy Fuels Corp.,
1 FMSHRC 299 (May 1, 1979); Rule 22, 29 C.F.R. 2700.22.
Accordingly, it is ORDERED that
is, DISMISSED WITH PREJUDICE.

be and hereby

Distribution: .
William Dickey, Esq., Consolidation Coal Co., 1800 Washington Rd.,
Consol Plaza, Pittsburgh, PA 15241 (Certified Mail)
Catherine M. Oliver, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified Mail)
Harrison Combs, Esq., UMWA, 900 15th St., NW, Washington, DC 20005
(Certified Mail)

3123

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 8 OCT 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (HSHA),

Civil Penalty Proceedings
Petitioner

Docket No. CENT 79-16-M
A/O No. 41-00995-05002

v.

TEXAS ARCHITECTURAL AGGREGATES, INC.,
Respondent

Docket No. CENT 79-17-M
A/O No. 41-00995-05003
Docket No. CENT 79-38-M
A/O No. 41-00995-05004
Docket No. CENT 79-147-M
A/O No. 41-00995-05005
Docket No. CENT 79-357-M
A/O No. 41-00995-05006
Van Horn White Marble Mine

DECISION
Appearances:

Robert A. Fitz, Esq., Office of the Solicitor, U.S.
Department of Labor, Dallas, Texas, for Petitioner;
Ralph William Scoggins, Esq., El Paso, Texas;
David H. Williams, Esq., San Saba, Texas, for Respondent.

Before:

Judge Stewart

The above-captioned cases are civil penalty proceedings brought pursuant
to section 110 1/ of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 ~~· (hereinafter, the Act).
The hearing in these matters was held
in El Paso, Texas, on May 14, 15, 16, 1980, and August 27 and 28, 1980.

!/

Sections llO(i) and (k) of the Act provide:
"(l) The Commission shall have authority to assess all civil penalties
provided in this Act. In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous violations, the appropriateness of such penalty to the size of the business of the operator
charged, whether the operator was negligent, the effect on the operator's
ability to continue in business, the gravity of the violation, and the
demonstrated good faith of the person charged in attempting to achieve rapid

3124

At the outset of the hearing, Petitioner read a number of admissions by
Respondent into the record. Respondent admitted the following: (1) that,
in essence, it fell within the jurisdiction of the Act, (2) that the citations listed in Exhibit 1, a copy of the proposed assessment numbered
41-00995-05001, had not been challenged and that the proposed assessment·
had, therefore, become a final order of the Commission, (3) that Respondent's
employees worked a total of 84,456 man-hours in 1978, (4) that its employees
worked a total of 8,008 man-hours in 1978 at the Van Horn White Marble Mine.
The proposed assessment, identified as Exhibit 1, showed that the·operator had a history of 19 prior violations, for which it was assessed a total
of $997.
The parties stipulated that the size of the Van Horn White Marble Mine
was a small operation with 8,008 total man-hours worked in 1978 and that
Respondent was a small- to medium-sized operator.
After the presentation of evidence and oral argument by the parties on
each alleged violation and each of the criteria to be considered in the
assessment of a penalty, a decision was announced orally from the bench. The
decision is reduced to writing in substance as follows, pursuant to the Federal Mine Safety and Health Review Commission's Rules of Procedure, 29 C.F.R.
§ 2700.65.
General findings were made with regard to Respondent's size, its
history of violations and the effect of civil penalties assessed herein on
its ability to remain in business. Evidence regarding each citation was
presented in the chronological order of the citations rather than by docket
numbers and the decision on each citation was accordingly announced in that
order rather than by docket numbers.
BENCH DECISION
Pursuant to stipulation by the parties, it is found that
the Van Horn White Marble Mine is a small-sized operation and
that the Respondent is a small- to medium-sized operator. All
employees of the operator worked a total of 84,456 man-hours
in 1978. The employees of the operator at the Van Horn White
Marble Mine worked a total of 8,008 man-hours in 1978.
fn. 1 (continued)
compliance after notification of a violation. In proposing civil penalties
under this Act, the Secretary may rely upon a summary review of the information available to him and shall not be required to make findings of fact
concerning the above factors.
"(k) No proposed penalty which has been contested before the Commission
under section 105(a) shall be compromised, mitigated, or settled except with
the approval of the Commission. No penalty assessment which has become a
final order of the Commission shall be compromised, mitigated, or settled
except with the approval of the court."

3125

Exhibit P-1 indicates that the operator has been assessed
the amount of $997 total for 19 prior violations, in 1978.
Pursuant to Exhibit P-1, it is found that the operator's
history of previous violations is moderately good.
It is found that the civil penalties in this case will
not affect the operator's ability to continue in business.
Citation No. 162002
Citation No 162002 was issued on November 7, 1978, by
MSHA Inspector Sidney R. Kirk. The condition or practice
listed on the citation was "Beer bottle, a round stick of
12 inches in length, and an air gauge and hose were in the
floor of the operator's cab of company number zero haul
truck."
The citation alleged a violation of 30 C.F.R. § 57.9-12,
which states as follows: "Mandatory. Cabs of mobile equipment shall be kept free of extraneous materials."
The record establishes that a beer bottle, a round stick
of 12 inches in length and approximately 1-inch diameter, and
an air gauge and air hose were on part of the seat structure
of the company No. 0 haul truck. It has not been established
that in this particular instance that the beer bottle, the
round stick, the air gauge or the air hose were necessary in
order to operate the truck on the day in question. While·
these items might have had some possible use in maintenance
of the truck, it is not clearly indicated that it was necessary that they be in the cab of the truck on the day of the
inspection. Since these materials were extraneous, the
record supports a finding that there was a violation of
30 C.F.R. § 57.9-12.
While it is possible that a person might be injured as a
result of these conditions, the possibility is quite remote.
I believe that an injury is improbable under these conditions,
due to the fact that it would be necessary for a series of
events to occur in order for an accident to take place. First,
the material would have to get from the seat through somewhat
restrictive openings to the floor. Then they would have to
somehow become entangled with the controls of the truck. Even
~fter that, with the truck moving at a slow rate of speed,
perhaps only 5 or so miles per hour, in low gear, an accident
might still be averted. For that reason, I find that an
injury, as a result of these conditions, is improbable.
The record establishes that the mine was in operation at
the time of the violation and that the extraneous articles

3126

were in plain view and obvious. This supports a finding that
the operator should have known that the extraneous articles
were in the cab of the truck and he should have taken steps
to remedy the condition. It has not been established as to
what length of time these articles were actually on the seat
in the operator's cab. Therefore, the appropriate finding is
that the negligence of the operator was slight.
As to the remaining issue of good faith, the record supports a finding that the condition was abated less than an
hour after the citation was issued. This demonstrates that
once the citation was issued, the operator demonstrated good
faith in abating the citation.

In consideration of the foregoing findings of fact and
the statutory criteria to be applied in assessing the civil
penalty, it is found that a civil penalty of $75 is appropriate for this violation.
An assessment in the amount of $75 is entered.
Citation No. 162003
Citation No. 162003 was issued on November 7, 1978, by
Inspector Sidney Kirk. The condition or practice noted on the
citation was, "The haul truck number zero, entered the mine
portal in total darkness and the headlamps had been torn off.
No other illumination was provided."
The record does not support a finding that the truck did,
in fact, enter the portal in total darkness. However, it
does establish that the truck entered the mine portal from
bright sunlight outside to an area where it was considerably
darker.
30 C.F.R. § 57.9-2 provides: "Mandatory. Equipment
defects affecting safety shall be corrected before the equipment is used."
Notwithstanding the fact that the record does not support a finding that the haul truck entered the portal in
total darkness, the citation citing a violation of 30 C.F.R.
§ 57.9-2, did apprise the operator and the operator's counsel
as to the nature of the alleged violation sufficiently to
allow the operator to present its defense. The evidence
supports a finding that when the truck is entering the portal
from the bright sunlight outside into the darker area, vision
is momentarily reduced, creating a safety hazard for a short
period of time. The record, therefore, does support a finding
that there was a violation.

3127

·The record establishes that there was sufficient light
to maneuver vehicles and perform loading functions after
passing through the portal. The evidence establishes that
the probability that the absence of headlights on the No. 0
haul truck would cause an injury is slight. I have made no
finding as to the effect of the lack of headlights if the
truck was coming out of the mine because the effect as the
truck came from the somewhat darker area out into a bright
area has not been established by the record. It was also not
established that any great hazard would occur in the operation of the truck inside the mine after the driver's vision
had adapted itself to the darker conditions. Also, as the
truck came in through the portal from the outside, it would
be silhouetted by the portal and should be readily visible to
the persons or vehicles coming out through the portal.
Nevertheless, there was a momentary impairment in vision of
the truck driver as he came through the portal. I accept the
testimony of the inspector as to this point. However, since
that condition was only momentary, I find that the probability was slight.
The record supports a finding that the headlights had
been missing from the No 0 haul truck for a considerable
period of time prior to the issuance of the citation. It
also supports a finding that the operator either knew or
should have known that the headlights were missing. Since
the operator should have known and failed to take corrective
action, this amounts to negligence. However, it is evident
that the operator used good faith in reaching its decision
not to replace the headlights or furnish the vehicle with
headlights. In view of his good faith in this respect, the
finding is that the operator's negligence was slight.
In view of the admission by MSHA that the operator did
exhibit good faith in abating the violation, the finding is
that the operator did display good faith.
In view of the findings of fact and in consideration of
the statutory criteria for assessment of a civil penalty, a
civil penalty in the amount of $100 is assessed for this
violation.
Citation No. 162004
Citation No. 162004 was issued by Inspector Sidney R.
Kirk on November 7, 1978. The condition or practice noted on
the citation was: "The park brake on the number zero ore haul
truck was inoperative. While parked on a grade, two employees
removed the boulders from behind the rear wheels while the
driver held the truck with engine power."

3128

The citation alleged a violation of 30 c.F.R. § 57.9-37,
which provides as follows: "Mandatory. Mobile equipment
shall not be left unattended unless brakes are set. Mobile
equipment with wheels or track, when parked on a grade, shall
be either blocked or turned into a bank and the bucket or
blade lowered to the ground to prevent movement."
It is clear here that the Secretary is alleging a violation of the first sentence of this regulation which states
that mobile equipment shall not be left unattended unless the
brakes are set. The record supports a finding that the No.O
haul truck did not have parking brakes and that no brakes
were, in fact, set at the time the inspection was made and
the citation issued. Since the brakes were not set on the
No. 0 haul truck, a violation of 30 C.F.R. § 57.9-27 did
exist.
It has already been determined as one of the considerations of whether or not there was a violation of 30 C.F.R.
§ 57.9-37, that the vehicle was unattended.
This finding was
entered since there was no one at the vehicle and no one in
attendance nearby at the time of the inspector's arrival.
The evidence clearly shows that the vehicle was unattended,
that it did not have parking brakes and that the brakes were
not set. The record shows that it is probable that this condition could result in serious injury to personnel.
While the evidence shows that a new truck had been
ordered prior to the time of the inspection, the evidence
does not indicate that truck No. 0 had been removed from
service or that it had been tagged to prohibit further use
until repairs were completed. The record clearly shows that
the operator, either knew or should have known, that the
vehicle did not have :)ar1<.ing brakes and that the brakes were
not set while the vehicle was unattended. Therefore, I find
that the operator was negligent.
In view of the statement by MSHA that respondent exercised good faith, a finding is entered that the operator
demonstrated good faith in attempting to achieve rapid compliance after notification of the violation.
In view of the above findings of fact and the consideration of the statutory criteria for determination of the amount
of the civil penalty to be assessed, it is found that an
appropriate civil penalty for the violation of this citation
is $200.
The operator is assessed the penalty of $200 for the
violation set forth in Citation No. 162004.

3129

Citation No. 162005
Citation No. 162005 was issued on November 7, 1978, by
MSHA inspector Sidney R. Kirk. The condition or practice
noted on the citation was as follows: The No. 0 ore haul
truck driver's visibility to the rear was blocked by a cab
protector and only one mirror located on the driver's side,
backing through the plant yard without a person signaling,
and was not equipped with an automatic reverse signal alarm
to warn persons in the area.
The citation alleged a violation of 30 C.F.R. § 57.9-87
which provides as follows: "Mandatory. Heavy-duty mobile
equipment shall be provided with audible warning devices, when
the operator of such equipment has an obstructed view to the
rear. The equipment shall have either an automatic reverse
signal alarm which is audible above the surrounding noise
level or a lever to signal when it is safe to back up."
Due to the construction of the cab protector the view
of the operator to the rear was obstructed. The record supports a finding that the equipment did not have an automatic
reverse signal alarm which was audible above the surrounding
noise level. The record also establishes that on the day the
citation was issued and at the time the citation was issued,
there was no observer to signal when it was safe to back up.
While there were other persons in the area, none of them were
in the immediate vicinity of the No. 0 ore haul truck. They
did not fulfill the function of an observer to signal when it
was safe to back up. The record clearly establishes a violation of 30 C.F.R. § 57.9-87. The first sentence of 30 C.F.R.
§. 57. 9-87 .says, "Heavy-duty mobile equipment shall be provided
with audible warning devices." The evidence established that
the No. 0 ore haul truck was, in fact, heavy-duty mobile
equipment, that it was not provided with a horn or other
audible warning devices that were in working condition at the
time. The evidence indicates that the horn did not, in fact,
operate.
The evidence establishes that the truck was subject to
being operated in the vicinity of where other miners were
working or otherwise present. At times, the truck was subject
to being backed up for considerable distances. The record
establishes that it was probable that the conditions found by
and cited by the inspector could result in serious injury to
personnel. The record clearly establishes that the truck was
backed for a distance of approximately 125 feet on the 7th of
November, 1978, during the inspection. It has not been established, however, that it was ba~ked up at any other time,
without. an automatic reverse signal alarm or a person to
signal and warn persons in the area.

3130

It was established that the horn did not work and that
there was no other audible warning device. However, it was
not established how long this condition had existed. The
only witness for the Government has testified that there was
no representative of the operator there and that these conditions could, therefore, have not been known by the operator of
the mine. On the basis of this testimony, I find that the
. negligence of the operator has not been established.
Pursuant to a statement by MSHA that respondent exhibited
good faitn, I find that the Respondent demonstrated good faith
in attempting to achieve rapid compliance after notification
of the violation.
For this violation of 30 C.F.R. § 57.9-87, a civil penalty in the amount of $125 is assessed.
Citation No. 162006
Citation No. 162006 was issued on November 7, 1978, by
Inspector Sidney R. Kirk. The condition or practice noted
on this citation was, "High voltage lines over the truck haul
road approximately 40 feet in front of the haul truck dump
site were not conspicuously marked."
This citation alleged a violation of 30 C.F.R. § 57.9-60
which states: "Mandatory. Where overhead clearance is
restricted, warning devices shall be installed and the
restricted area shall be conspicuously marked."
The testimony of Inspector Kirk has shown that the lines
over the truck haul road that he noted in this citation were
not, in fact, high-voltage lines under the regulation in
Title 30 of the Federal Regulations. More important, however,
is the question as to whether or not the overhead clearance
was restrictive. The Secretary asserts that the overhead
clearance was restrictive because it is possible that some
piece of equipment could contact it, that is, the lines. The
record in this case, however, indicates that the highest piece
of equipment was in use on this haul road that might contact
the lines or any other construction over the road was the
Euclid haul truck. With the bed in the dump position, the
evidence establishes that there was a 2-1/2-foot to 3-foot
clearance.
I, therefore, find that this was not a restricted
clearance, within_the meaning of 30 C.F.R. § 57.9-60.
Citation No. 162006 is, accordingly, vacated. The
proceeding concerning Citation No. 162006 is dismissed.

3131

Citation No. 162007
Citation No. 162007 wa~ issued on November 7, 1978, by
Inspector Sidney R. Kirk. The condition or practice noted on
the citation is: "Handrails were not provided at the truck
dump, north side-, where personnel observed the ore hopper
contents. A drop-off of approximately 20 feet (existed)."
The citation alleged the violation of 30 C.F.R. § 57.11-2
which provides: "Mandatory. Crossovers, elevated walkways,
elevated ramps and stairways shall be of substantial construction provided with handrails and maintained in good condition.
Where necessary, toeboards shall be provided."
The evidence shows that there was a small mound approximately 3 feet in width on one side of a dump ramp. From this
mound, there was a drop-off of approximately 16 to 20 feet.
This mound was in addition to the berms on the side of the
dump ground.
Although the company had issued instructions to the truck
drivers that they would dump and receive their instructions
from the truck cab, the evidence clearly shows that the mound
was used as a walkway. The multiple tracks on it indicated
that persons had walked on it. There was testimony to the
effect that persons had been observed there watching the
feeder contents. This mound is clearly elevated and it i_s
clearly a place where persons walked at times. It, therefore,
falls within the purview of the regulations as being a
walkway.
Although this mound is built on cribbing, there is no
indication that this cribbing extends up above the ramp in
any way to act as a guard. The testimony is undisputed that
there was no handrail present at this mound, which is in the
nature of a walkway. The record supports a finding that the
Respondent was in violation of 30 C.F.R. § 57.11-2.
As to the gravity, the evidence establishes that if a
person were to fall from the elevated mound or walkway that
the fall would be at least in the area of a 16~foot or a
20-foot fall and that the person would fall on a hard surface
of some type. A fall of this nature could be expected to
result in severe injuries to the person.

The testimony has shown that this walkway was on occasion
used by persons, specifically some of the truck drivers. However, the number of occasions and the frequency of these
occasions was not established by the testimony. Due to the

3132

limited exposure of personnel to the danger of falling, I find
that it is improbable that a person would be injured by a fall
from this elevated walkway.
The evidence has established that there was no handrail
at the elevated mound or walkway. It has also established
that this condition was obvious and open to view, even from
the office. This supports a finding of negligence on the
part of the operator. The evidence has, however, failed to
show that the operator knew that this area was being used
with any frequency by the truck drivers or other persons.
Due to the lack of showing as to frequency, the fact that
the truck drivers had actually been ins.tructed to remain in
their cabins and not use the walkway, I find that the negligence, in this case, is slight.
The record reflects that the citation was issued on
November 7, 1978, and that the termination or abatement date
was set for November 14. Although the violation was not
abated within this time frame, the inspector did modify the
citation on November 15, 1978, to give the company until
November 20, 1978, to abate the violation. The citation
terminating the original citation was not issued until
January 4, 1979; however, it has not been established that
the operator did actually take that much time in abating the
violation.
When the violation was not abated by November 14, the
time set, the inspector did see fit to modify the citation
to allow additional time. There is no indication that an
order of withdrawal was issued for failure to.abate in sufficient time. Since the actual time of abatement leading
to the termination of the citation has not been established,
I will give the operator credit for good faith in attempting
to achieve rapid compliance after the citation was issued.
In consideration of the findings of fact and the statutory criteria to be applied in assessing a civil penalty, a
penalty of $125 is assessed for this violation.
Citation No. 162008
Citation No. 162008 was issued on November 7, 1978, by
inspector Sidney R. Kirk. The condition or practice noted on
the citation was, "Access to the cutoff valve on the diesel
storage tank on the south side of the crusher was by climbing
the slant structure and using pliers to turn off the fuel."
The citation alleged a violation o'f 30 C.F.R. § 57 .11-1
which states: "Mandatory. Safe means of access shall be
provided and maintained to all working places."

3133

"Working place" is defined in 30 C.F.R. § 57.2 as
follows: "Working place means anyplace in or about a mine
where work is being performed."

"'

There was a great deal of conflict in evidence as to
whether or not this was a working place and that it was a
place in or about the mine, where work was being performed.
However, there is no need to resolve this conflicting
testimony, at this stage of the decision.
The violation was abated by Mr. John Aragon on January 4,
1979. The justification for his action on his subsequent
action form, which terminated the violation, was as follows:
"The diesel fuel storage tank on the south side of the crusher
was equipped with a cutoff valve." This was evidently done
because the cutoff valve, at the time of the inspection, was
not equipped with a valve wheel to operate the valve. The
square handle had been rounded off by pliers used to close
and to open the valve. The termination form issued by
Inspector Aragon did not mention the installation of a ladder
or the installation of additional handrails around the area
of the valve.
While the access to some of the working places might
have been hazardous and a violation, attention has been
directed in this case to the access to the cutoff valve on
the diesel storage tank. This has been the issue that has
been litigated here. Mr. Simpson has testified that the ~ut­
off valve could be operated by reaching from the platform to
the valve and this was a safe operation. He also testified
that there were steps built on the A-frame structure, holding
the diesel fuel tanks, which could be used as a ladder.
Inspector Kirk, in his testimony, stated that, to the
best of his knowledge, that the condition was terminated
merely by the installation of a cutoff valve. There was
nothing to indicate that additional ladders or handrails had
been provided.
I therefore find that the record does not establish a
violation of 30 C.F.R. § 57.11-1, in that it has not been
shown that a safe means of access was not provided and maintained to the cutoff valve on the diesel storage tank.
Accordingly, Citation No. 162008 is vacated and the
proceeding concern-ing Citation No. 162008 is dismissed.
Citation No. 162009
At the conclusion of the presentation of evidence with regard to Citation No. 162009, Respondent moved that the proceedings with respect to this

citation be dismissed. It had been alleged that a master control switchbox
was not equipped with a ground in violation of section 57.12-25. Respondent
argued that testimony had established tRat the control box was equipped with
a ground.
Respondent's motion to dismiss was granted as follows:
Mr. Kirk has clearly testified that the master control
switchbox was grounded with a metal conduit and that a metal
conduit was an approved and acceptable method of grounding
this particular type of installation. What Mr. Kirk has testified to was that the magnetic starter was not grounded by
a conduit between the master switch and.the magnetic starter.
Mr. Kirk has testified that he did not check to see
whether there was a continuous ground from the magnetic
starters through the conduit, through the motor casings to
ground, and he has stated that while this might have complied
with the regulation, it still might be unsafe due to the different degree of grounding in the three motors which might
cause an electric potential. Since Citation No. 162009 refers
to the master control switchbox and not the magnetic starter,
the citation is vacated.
Citation No. 162010
Citation No. 162010 was issued on November 8, 1978, and
it alleged a violation of 30 C.F.R. § 57.18-10. The condition
or practice listed on the citation reads as follows: "First
aid training had not been made available to all the employees.
The selected supervisor had been trained in first aid
four years ago in school. The seven employees were working
30 miles from the nearest town and only a pickup truck and a
stretcher was available, and no communications."
30 C.F.R •.. § 57 .18-10 reads as follows: "Mandatory.
Selected supervisor shall be trained in first aid. First aid
training shall be made available to all interested employees."
Notwitstanding what had been told to the inspector by
Mr. Arturo Gonzalez, foreman, the selected supervisor, the
evidence shows that he had in fact been trained in first-aid
on September 14, 1977.
As to the second requirement of the regulation, the evidence shows that first-aid training had been made available
and had actually been given to some of the employees and it
fails to show that the operator failed to make such training
available to all interested employees.

3135

Citation No. 162010 is vacated and the proceeding in
regard to this citation is dismissed.
Citation No. 162011
Citation No. 162011, issued on November 8, 1978, by
inspector Sidney R. Kirk, alleged a violation of 30 C.F.R.
§ 57.11-58.
The condition or practice noted on the citation
stated: "Two employees were found working underground without any identification. The check-in board tags showed
four persons to be underground. When investigated, neither
were underground since two of them were no longer employed at
this mine."
30 C.F.R. § 57.11-58 states as follows: "Mandatory.
Each operator of an underground mine shall establish a
check-in and check-out system which shall provide an accurate
record of persons in the mine. These records shall be kept
on the surface in a place chosen to minimize the danger of
destruction by fire or other hazards. Every person underground shall carry a positive means of being identified."
It has hardly been disputed that there were persons
underground without a positive means of being identified.
Inspector Kirk stated in the citation that two employees were
found working underground without any identification. His
testimony clearly shows that two employees were found working
underground without any identification even though at one
time he possibly did use language to indicate that perhaps
those two persons did have positive identification. This was
fully explained in subsequent testimony. The record establishes that there were employees without positive means of
identification.
The citation also stated that the check-in tag boards
showed four persons to be underground when they were not
underground and two of them were no longer employed at the
mine.
Although a check-out system had been established by
which the miners checked in and out of the mine, or were
supposed to check in and out of the mine, the system did not,
on the day the citation was issued, provide an accurate
record of persons in the mine as required by 30 C.F.R.
§ 57 .11-58.
The record establishes that there was a violation of the
sentence of the regulation which states: "Each operator of
an underground mine shall establish a check-in and check-out
system which shall provide an accurate record of persons in
the mine."

3136

The record also establishes a violation of the last
sentence of 30 c.F.R. § 57.11-58 which states: "Every
person underground shall carry a positiv_e means of being
identified."
The operator was, therefore, in violation of 30 C.F.R.
§

57.11-58 as alleged in Citation No. 162011.

I do not find that the violation was willful as urged
by Petitioner. However, I do find that the operator was
negligent and failed to follow the mandates of 30 C.F.R.
§ 57.11-58.
The operator had established a system for checking persons in and out of the mine. However, on the day of
the violation, the system was not sufficient to provide an
accurate record of persons in the mine since it showed four
persons underground who were not actually underground. The
operator also should have known that there were persons underground without positive means of being identified. Not only
had these persons failed to leave their tags at the check-out
board in accordance with the check-out system and the check-in
system established, but they had not been issued means of
identification to be used under that system.
As to gravity, the unrebutted testimony of Inspector Kirk
was that the violation posed no hazard to the miners working
at the time. However, he further testified that there could
have been danger to persons involved in rescue efforts in
looking for bodies. Clearly, these persons might also have
been miners. Nevertheless, the operator's mine was a small
mine and the danger to miners would have been triggered only
by a disaster. I therefore find that the possibility of
injury due to the violation was remote.

In view of the concession by Petitioner that temporary
nametags were immediately issued and that the four nametags
were removed from the check-in board, I find that the operator
demonstrated good faith in abating the condition after the
citation was issued.
Having considered the six statutory criteria, I find
that a proper assessment for this violation is $95.
Order No. 161774
Respondent objected on jurisdictional grounds to the assessment of civil
penalties for alleged violattons in Citation Nos. 161774 and two others;
161776 in Docket No. CENT 79·-16-M and Citation No. 161775 in Docket No. CENT
79-38-M. At the conclusion of testimony and oral argument on the issue, the
following decision was rendered:

3137

The.March 29, 1979, memorandum of understanding between
OSHA and MSHA is set forth in a document offered by Respondent
on page 344, section 516 of The Commerce Clearinghouse, Inc.,
a document published in 1980, entitled "Employment Safety and
Health Guide."
According to this document the Occupational Safety and
Health Act of 1970 (OSHA) gives the Secretary of Labor
authority over all working conditions of employees engaged in
business affecting commerce except those conditions with
respect to which other Federal agencies exercise statutory
authority to prescribe or enforce regulations affecting
occupational safety or health.
This document also states that the Federal Mine Safety
and Health Act of 1977, Pub. L. 91-173, as amended by Pub.
L. 95-164 (Mine Act), authorizes the Secretary of Labor to
promulgate and enforce safety and health standards regarding
working conditions of employees engaged in underground and
surface mining extraction (mining), related operations, and
preparation and milling of the minerals extracted.
The definition of a coal or other mine in the Act is
given in section 3(h)l as follows:
Coal or other mine means (a) an area of land
from which minerals are extracted in nonliquid form
or, if in liquid form, are extracted with workers
underground, (b) private ways and roads appurtenant
to such area, and (c) lands, excavations, underground
passageways, shafts, slopes, tunnels, working structu~es, facilities, equipment, machines, tools, or
other property including impoundments, retention dams,
and tailing ponds, on the surface or undergroun·d, used
in, or to be used in, or resulting from, the work of
extracting such minerals from their natural deposits
in nonliquid form, or if in liquid form, with workers
underground, or used in, or to be used in, the milling
of such minerals, or the work of preparing coal or
other minerals, and includes custom coal preparation
facilities. In making a determination of what constitutes mineral milling for purposes of this Act, the
Secretary shall give due consideration to the convenience of administration resulting from the delegation to one Assistant Secretary of all authority with
respect to the health and safety of miners employed
at one physical establishment.
I believe that this definition can be read to mean that
a mine is an area of land from which minerals are extracted

3138

in nonliquid form and facilities, used in, or to be used in,
or resulting from, the work of extracting such minerals from
their natural deposits in liquid form.
The MSHA/OSHA agreement of 1979 sets forth certain
general principles as to which an agency will have jurisdiction. These are stated as follows: "This agreement is
entered into to set forth the general principle and specific
procedures which will guide MSHA and OSHA. The agreement
will also serve as guidance to employers and employees in
the affected industries in determining the jurisdiction of
the two statutes involved.
The general principle is that, as to unsafe and unhealthful working conditions on mine sites and in milling operations, the Secretary will apply the provisions of the Mine
Act and standards promulgated thereunder to eliminate those
conditions.
However, where the provisions of the Mine Act do not
cover or do not otherwise apply to occupational safety and
health hazards on mine or mill sites(!:,.•£•, hospitals or mine
sites), or where there is statutory coverage under the Mine
Act but there exists no MSHA standards applicable to particular working conditions on mine sites, then the OSHA Act will
be applied to those working conditions.
Also, if an employer has control of the working conditions on a mine site or milling operation, and such employer
is neither a mine operator nor an independent contractor subject to the Mine Act, the OSHA Act may be applied to such an
employer where the application of the OSHA Act would in such
a case provide a more effective remedy than citing a mine
operator or an independent contractor subject to the Mine Act
who does not in such circumstances have direct control
over the working conditions.
This statement of general principle seems to apply in
most cases to mine sites and in milling operations. I do not
have sufficient information to determine if there was a milling operation at the Van Horn loading dock and will assume
that the loading operation there consisted only of the use of
hoppers» front-end loading, and railroad cars, and perhaps
other associated equipment.
-

This case does not seem to fall under one of the exceptions in the OSHA/MSHA memorandum of understanding in the
case where there is statutory coverage under the Mine Act,
but there exists no MSHA standards applicable to particular

3139

working conditions on such sites. There appears to be MSHA
standards applicable to particular working conditions at the
Van Horn loading dock.
Another exception set forth in the memorandum of understanding is where an employer has control of the working conditions on the mine site or milling operation and such
employer is neither a mine operator nor an independent contractor subject to the Mine Act. Here, it appears that the
employer is a mine operator who does have control of the
working conditions at the loading dock and is, therefore, not
under the exception. Also, there is no indication in this
case that the application of the OSHA Act would provide a
more effective remedy than citing a mine operator subject to
the Mine Act.
The memorandum of understanding does not seem to specifically address the jurisdiction of the agencies over a loading facility such as that of Texas Agricultural Aggregates-Architectural Aggregates at Van Horn. However, as stated
by counsel for Respondent, there are subgroups of nonmetals
listed under the authority of MSHA. These include sand and
gravel, and crushed and dimension stone industries, as well
as another list including sand, gravel, cement, and marble.
The memorandum of understanding does contain the statement that OSHA regulatory authority commences as indicated in
the following types of operations: gypsum board plant, brick
clay pipe and refractory plants, ceramic plant, fertilizer
products, asphalt mixing plant, concrete ready-mix or batch
plants, custom stone finishing, smelting, electrowinning, and
salt and cement distribution terminals not located on mine
property, and refining. The memorandum of understanding does,
therefore, place certain distribution terminals not located on
mine propery under the jurisdiction of OSHA. However, these
are only salt and cement distribution terminals. No other
types of distribution terminals are listed and there are no
general words to indicate that OSHA has jurisdiction in this
case.
I will, therefore, apply the words of the Federal Mine
Safety Act of 1977 in determining whether or not MSHA has
jurisdiction over the mine operations or the distribution
mine operations at the Van Horn loading dock.
Since the definition of mine includes facilities used in~
or to be used in, or resulting from, the work of extracting
such minerals from their natural deposits in nonliquid form,
the loading facility at Van Horn is clearly within the
statutory definition of a mine.

3140

Since there is nothing in the memorandum of understanding between OSHA and MSHA to place this facility under the
jurisdiction of OSHA rather than MSHA, my ruling is that
MSHA does have jurisdiction over that facility.
The bench decision continued as follows:
Order of Withdrawal No. 161774, citing a violation of
30 C.F.R. § 57.9-3, was issued on November 9, 1978, by
inspector Sidney Kirk. The condition or practice noted on
the order of withdrawal stated:. "The brakes on the Hough-30
payloader used at the railroad loading facility in Van Horn,
Texas was used normally on an appropriate grade of ten to
twelve percent. The brake line was broken and when tried,
the loader would not stop and/or hold on an approximately
three percent grade."
30 C.F.R. § 57.9-3 states: "Mandatory. Powered mobile
equipment shall be· provided with adequate brakes."
The testimony of Mr. Simpson and Inspector Kirk has
established that some time between November 3 and the date of
the order of withdrawal on November 9, an eye had broken from
a tie rod, which, in turn, had broken a brake line to one of
the wheels. Mr. Simpson's testimony has established that
this line was to the left rear wheel. His rationale was that
the tie rod was on the rear wheels used to steer the machine
and that is what broke the line. So it was clearly the left
rear line that was broken. From reports received by these
two witnesses, it was established that the eye bolt had been
repaired and that repair to the brakes had been attempted by
placing a nail in the brake line and reconnecting it to the
master cylinder to create a blockage rendering the brakes on
the wheel served by that line inoperative. The repairs were
never tested and the testimony of Mr. Simpson has established
that brake fluid was never placed in the brake cylinder.
Although the evidence establishes that the machine was
never used, it was there and available for use and might have
been used, relying on the brakes of only three wheels by
placing brake fluid in the cylinder and by making additional
adjustments and bleeding.
The machine was never used by Mr. Tranago, the only
person other than Mr. Simpson who normally used the machine,
after the time of the breakage of the brak"'. line. Mr. Tranago
obviously knew that the machine was not fitted ~ith adequate
brakes at the time and he did not attempt to use the machine.
However, there was nothing to prevent the use of the machine.

3141

There is no evidence that the machine was tagged or locked
out in any manner to prevent its use, therefore, I find that
there was a violation of 30 C.F.R. § 57.9-3.
Since it was obvious that there was a malfunction in the
braking system due to the dangling brake line and since the
condition was known to the parties at the Van Horn loading
facility, the operator either knew or should have known that
the vehicle did not have adequate brakes and the operator
should have taken appropriate steps to remedy the inadequate
brakes. I, therefore, find that the operator was negligent.
In view of agreement by the parties that the gravity was
slight, I find that the gravity was low. I find that it was
low because, as stated by counsel, the machine was not
actually used and it was also not likely that it would be used
since the malfunction was known by Mr. Tranago, the person
who was ordinarily the only operator of the vehicle other than
Mr. Simpson.
Although the order of withdrawal which was issued on
November 9, 1978, was not terminated until November.14, 1978,
the evidence establishes that efforts had been made to abate
the violation promptly and that the repairs were accomplished
at a reasonable time after the day of the order. Since
reasonable efforts were made to repair the braking system, I
find that the operator demonstrated good faith in abating the
violation after receipt of the order of withdrawal.
In consideration of the evidence adduced and the statutory criteria which must be considered in determining the
amount of a civil penalty, I find that a penalty of $400 is
appropriate.
A civil penalty of $400 is assessed for Order of Withdrawal No. 161774.
Order No. 162020
Order No. 162020 was issued by inspector Sidney Kirk on
November 8, 1978~ It alleged a violation of 30 C.F.R.
§ 57.3-22.
30 C.F.R. § 57.3-22 reads in pertinent part: "Loose
ground shall be taken down or adequately supported before
any other work is done."
The record establishes that drilling was done in the
face area and that loose ground in the nature of boulders
of marble were in the vicinity of the face area and over the

3142

drill control. The record establishes that the loose fractured rock was there because of blasting operations and was
not, as suggested by Respondent, caused by.tremors or airplanes flying over. I therefore find that loose ground was
not taken down or adequately supported before any other work
was done as required by the regulation.
While the inspector acknowledged that there were no
persons working in the area at the time the citation was
written, he has given evidence sufficient to support a finding that persons had worked in the area underneath the
unsupported boulders at a time while they were loose and
unsupported. The fractures were obvious and they should have
been known by mine management. Since the operator either
knew or should have known that work was being done under
loose, unsupported ground, action should have been taken to
eliminate the hazard. I therefore find that the operator was
negligent.
The record establishes that it was probable that a serious injury could occur as a result of this violation. It
establishes that there was loose, hanging rock above areas
where persons had been working and when scaled down, at least
one of those rocks did hit the drill. The drill must have
been brought into the mine by some person and it is obvious
that the drill had been used in drilling the holes in the
face.
In view of the fact that the Petitioner conceded good
faith by the Respondent, I find that the operator demonstrated
good faith in abating the violation once the citation was
issued.
In consideration of the statutory criteria which must be
followed in determining the amount of a civil penalty to be
assessed, I find that an appropriate penalty for this violation is $300. A penalty of $300 is assessed.
Settlements
Petitioner moved for approval of settlement of a number of citations
herein. The proposed settlements and supporting assertions are as follows:
With regard to Citation No. 161773 in Docket No. CENT
79·-38·-M and Citation No. 161790 in Docket No. CENT 79-357-M,
I do not believe that there is a factual dispute. Certain
records were kept at the San Saba Office of Texas
Architectural Aggregates, Inc.

These records were not kept at either the Van Horn
facility or at the Van Horn White Marble Mine, some 30 miles
north of Van Horn, Texas. And if the Act and the regulations
permit the records to be kept in San Saba, Texas, there would
be no violation. But if the Act or the regulations require
the records to be kept at the mine, there would' be a violation.
Basically, what is involved in these two citations is a
question of law. I do not think there is any factual dispute
to be determined. And if the Commission could rule as to
whether or not the records are allowed to be kept in San Saba,
Texas, or allowed to be kept at the location in Van Horn or at
the mine itself, I think that this citation could either be
vacated, or if ~ot vacated, then settled.
The presiding Judge thereupon rendered a decision with regards the
existence of a violation as follows:
Citation No. 161773 was issued on November 9, 1978, by
inspector Sidney Kirk. The citation alleged a violation of
30 C.F.R. § 57.18-28(d). The condition or practice noted on
the citation was as follows: "Records of self-rescue and mine
emergency training were not available at the mine office nor
the Van Horn, Texas loading facility office. The San Saba,
Texas, office confirmed that last training recorded was
September 1977."
30 C.F.R. § 57.18-28(d) states: "Records of all instruction shall be kept at the mine site or nearest mine office at
least two years from the date of instruction. Upon completion
of such instruction, copies of the records shall be submitted
to the nearest Mine Safety and Health Administration Training
Center."
Citation No. 161790 was issued by inspector Sidney Kirk
on March 7, 1979. The citation alleged a violation of
30 C.F.R. § 50.30(a). The condition or practice noted on the
citation was: "Records of quarterly employment reports were
not available at the Van Horn, Texas office."
30 C.F.R. § 50.30(a) states:
Each operator of a mine in which an individual
worked during any day of a calendar quarter shall
complete an MSHA form 7000-2 in accordance with the
instructions and criteria in Section S0.30-1 and submit the original to the MSHA Health and Safety Analysis
Center, Post Office Box 25367, Denver Federal Center,
Denver, Colorado 80225, within 15 days after the end of
each calendar quarter. These forms may be obtained from

3144

MSHA Metal and Nonmetallic Mine Health and Safety Subdistrict Offices and from MSHA Coal Mine Health and
Safety Subdistrict Offices. Each operator shall retain
an operator's copy at the mine office nearest the mine
for five years after the submission date."
I take this subsection to mean quarterly employment
reports of mines other than the coal mines since the coal
production report is required by 30 C.F.R. § 50.30(a) which
states as follows: "Each operator of a coal.mine in which an
individual worked during any day of a calendar quarter shall
report coal production on Form 7000-2." My ruling on the
issue as to whether the retention of records at San Saba,
Texas, approximately 400 miles frorn Van.Horn, complies with
the rules will be a narrow ruling ~nd it will apply only to
the specific facts of this case.
The offices at the mine site and the office at the Van
Horn loading facility at the time the citations were issued
were not suitable for the retention of records. However, my
ruling is that this is not an adequate excuse for failure to
retain records at the place reguired by the regulations.
As counsel for Petitioner has pointed out, section 109(a)
of the Act does require that at each coal or other mine there
shall be maintained an off ice with a conspicuous sign designating it as the office of such mine.

This ruling does not reach the issue, since it is not
necessary to resolve this case, as to whether the records
should be kept at the mine site, at the bus body designated
as an office at the mine site, or whether they might be kept
at Van Horn, 30 miles away. It is, however, merely a ruling
that the retention that the records in San Saba, 400 miles
away, does not meet the requirements of the Act and of the
regulations.
There seems to be some guidance from the words of
30 C.F.R. § 57.18-28(d), where there is a requirement that
records of instruction shall be kept at the mine site or
nearest mine office. This would seem to infer, even without
considering the requirements of section 109 of the Act, that
it is expected that the mine office would be maintained near
the mine site and not at a point 400 miles away or at some
distant corporate office.
My ruling, therefore, is that the retention of records at
San Saba, Texas, instead of at Van Horn or at the mine site,
30 miles from Van Horn, was in violation of the regulations as
alleged in Citation Nos. 161773 and 161790.

3145

After the:decision regarding the existence-of a violation was rendered
the parties stipulated as follows: "There was no gravity because no
employees were exposed to injury by these violations and that the mine operator showed good faith by immediately terminating the violation on being,
notified that the records should be kept in Van Horn."
Following these stipulations the bench decision continued as follows:
The stipulation that there was no gravity and that the
operator exhibited good faith in abating the condition after
the citation was issued is accepted.
I rule that the operator did maintain the records at the
facility which was most convenient to him at the time to
maintain those records and that he had not become aware that
it was necessary at that time to maintain records near the
mine. Although ignorance of the requirements of the statute
and regulations is no excuse, I feel that the operator acted
in good faith in maintaining the records at the site most
convenient to him. Therefore, I find that any negligence of
the operator was very slight.
In consideration of the six statutory criteria, a
nominal penalty of $10 will be assessed in each case.
The assessment for Citation No. 161773 in Docket No.
CENT 79-38-M is $10.
The assessment for Citation No. 161790 in Docket No.
CENT 79-357-M is $10.
Petitioner also moved for approval of the following settlements:
With regard to Citation No. 162012 in Docket No. CENT
79-16-M, the proposed assessment was $180. The agreed assessment is $60. In support of this settlement, the Petitioner
would show that there was ordinary negligence and that the
operator should have known of the violation, that the occurrence of the event against which the standard was directed
was improbable, but if the event had occurred, it likely would
have resulted in a fatal accident, that only one employee was
exposed, and that the Respondent demonstrated good faith in
the termination of the violation.
With regard t.o Citation No. 162016 in Docket No. CENT
79-16-M, the proposed assessment was $180 and the agreed
assessment is $87.
In support of this settlement, the Petitioner would show
that the Respondent should have known of the condition, that

3146

the accident was probable, and that only a disabling injury
would have happened if the accident had occurred, that only
one employee was exposed to the condition, and that the
Respondent demonstrated good faith in termination of the
condition upon receipt of the citation.
With regard to Citation No. 161762 in Docket No. CENT
79-16-M, the proposed assessment was $160 and the agreed
assessment is $60.
In support of this disposition, the Petitioner would show
that there was ordinary negligence in that the operator should
have known of the condition, that the o.ccurrence of an accident was improbable but that if an accident had occurred, it
possibly could have been a fatal accident, that only one
employee was exposed to the condition and the operator demonstrated good faith in terminating the condition.
With regard to Citation No. 161763 in Docket No. CENT
79-16-M, the proposed assessment was $114 and the agreed
assessment is $42.
In support of this disposition, the Petitioner would show
that the operator should have known of the condition but that
the occurrence of an accident would have been improbable, that
only lost work days would have resulted from a possible accident, that only one employee was exposed, and that the operator demonstrated good faith in terminating the condition.
With regard to Citation No. 161769 in Docket No. CENT
79-38-M, the proposed assessment was $160 and the agreed
assessment is $87.
In support of this disposition, the Petitioner would show
that the Respondent should have known of the condition but
that the occurrence of an accident as a result from this condition was improbable, that a fatal accident possibly could
have resulted, that only one employee was exposed, and that
the operator demonstrated good faith in terminating the condition upon receipt of the citation.
In Citation No. 161770 in Docket No. CENT 79-38-M, the
proposed assessment was $98 and the agreed assessment is $51.
In support of this disposition, the Petitioner would show
that the Respondent should have known of the condition, that
an accident resulting from this condition was improbable,
that only lost work days would be the likely result of an
accident, that only one employee was exposed, and that the
Respondent demonstrated good faith in terminating the condition upon receipt of the citation.

3147

With regard to Citation No. 161771 in Docket No. CENT
79-38-M, the proposed assessment was $150 and the agreed
assessment is $81.
In support of this disposition, the Petitioner would show
that the Respondent should have known of the condition, that
an accident resulting from this condition was improbable,
that if an accident had resulted, it possibly could have
resulted in disabling injuries, that only one employee was
exposed to the condition, and that Respondent demonstrated
good faith in terminating the condition upon receipt of the
citation.
In Citation No. 161772 in Docket No. CENT-79-38-M, the
proposed assessment was $78 and the agreed assessment is $51.
In support of this disposition, the Petitioner would show
that the Respondent should have known of the condition, that
an accident resulting from this condition was improbable,
that only lost work days would have resulted from an accident,
and that one employee was exposed, and that the Respondent
demonstrated good faith in terminating the condition upon
receipt of the citation.
In Citation No. 161777 in Docket No. CENT 79-16-M,
the proposed assessment was $98 and the agreed assessment
is $36.
In support of this disposition, the Petitioner would show
that Respondent possibly should have known of the violation,
that the occurrence of an accident was improbable, that lost
work days possibly could have resulted from the accident, and
that only one employee was exposed, and that the Respondent
demonstrated good faith in terminating the condition upon
receipt of the citation.
A ruling was accordingly announced that the negotiated settlements were
approved in the following amounts: Citation No. 162012, $60; Citation
No. 162016, $87; Citation No. 161762, $60; Citation No~ 161763, $42; Citation
No. 161769, $87; Citation No. 161770, $51; Citation No. 161771, $81; Citation
No. 161772, $51; Citation No. 161777, $36."
Petitioner also moved for approval of additional settlements as follows:
With respect ..to Citation No. 161775 in Docket No. CENT
79-38-M, the proposed assessment was $130. The parties have
agreed that an assessment of $42 would be appropriate, subject
to the Respondent's exception to the ruling that the Van Horn
distribution terminal is covered by MSHA regulations instead
of by OSHA regulations.

3143

In support of this settlement, the Petitioner would show
that there was some negligence in that the operator should
have known of the condition, that an accident because of this
violation would have been improbable, that if such an accident
had occurred only lost days would have been attributed to the
accident, that only one employee was exposed to the condition,
and that the Respondent demonstrated good faith in the termination of the condition.
With .regard to Citation No. 162014 in Docket No. CENT
79-38-M, the proposed assessment was $72 and the agreed
assessment is $39.
In support of this disposition, the Respondent would show
that there was only ordinary negligence in that the operator
should have known of the condition, that it was improbable
that an accident would have resulted from the condition, that
if an accident had resulted, it was unlikely that an employee
would have received a lost day injury, that only one miner was
exposed, and that the Respondent demonstrated good faith in
terminating the condition.
With regard to Citation No. 162017 in Docket No. CENT
79-38-M, the proposed assessment was $180 and the agreed
assessment is $27.
In support of this disposition, the Petitioner would show
that ther~ was very little negligence involved in that there
was only a possibility that the operator could have known of
the condition, that it was improbable that the condition would
have resulted in an accident and if the condition had resulted
in an accident, the likely injury would have not involved lost
work days to the miner, that only one miner was exposed to
this condition, and that the Respondent demonstated good faith
in terminating the condition once the citation was issued.
The negotiated settlements were approved and assessments
were entered as follows:
A civil penalty for Citation No. 161775 is assessed in
the amount of $42.
For Citation No. 162014, a civil penalty is assessed in
the amount of $39.
For Citation No. 162017, a civil penalty is assessed in
the amount of $27.
Petitioner proposed that the presiding Judge, after rendering a determination as to whether the condition was in violation of the Act, approve
the following settlement:

3149

If .the Commission should find that the ramp is an elevated roadway within the meaning of the standard, the parties
agree that an assessed penalty of $87 would be appropriate
(for Citation No. 161776). Of course, this $87 is subject to
the Respondent's exception to the ruling that the Van Horn
distribution terminal is covered by MSHA regulations instead
of by OSHA regulations,'!:../ and also, subject to Respondent's
exception to any ruling that the loading ramp is an elevated
roadway within the meaning of 30 C.F.R. § 57.9-22.
In support of the agreed disposition, the Petitioner
would show that there was ordinary negligence in that the
Respondent should have known that the ramp did not have guardrails. The qccurrence of an accident from lack of guardrails
was improbable but that if such an accident should occur,
possible disabling injuries could have occurred to the operator of any equipment on the ramp, that. only one employee was
exposed, and that the Respondent demonstrated good faith in
termination of the condition.
The bench decision was in substance as follows:
To place the issue in context, I will read the citation,
or the applicable parts thereof, on the record. Citation
No. 161776 was issued on November 9, 1978, by inspector
Sidney Kirk. The citation alleged a violation of 30 C.F.R.
§ 57.9-22.
The condition or practice noted on the violation
was: "The elevated ramp to the railroad loading facility was
not provided with berms or guardrails along the west side
where the height was from a flat to approximately six feet
high."
30 C.F.R. § 57.9-22 provides as follows: "Handatory.
Berms or guards shall be provided on the outer bank of
elevated roadways."
Inspector Kirk has testified that the length or ramp was
60 to 70 feet and that it led from an alley to the loading
place, where the height was approximately 6 feet.
Mr. Simpson, on the other hand, has testified on behalf of
the Respondent that the ramp was approximately 25 feet with
a short extension and that the maximum height was approximately 4 feet.
Since there is nothing to indicate the actual length
and the height, there is no possible way to reconcile this
testimony in such a way as to determine the accurate length
2/

See discussion above, beginning at p. 14.

3150

of the ramp nor the height of the ramp since Inspector Kirk
has stated that he did not make measurements and there is no
indication that Mr. Simpson made any actual measurements.
In disposing of the issue, it will be considered that the
ramp is somewhere between 25 feet and 70 feet in length and
that the height is somewhere between 4 to 6 feet.
Counsel have cited no cases directly in point and I know
of no such cases. However, I am aware that a Judge of the
Federal Mine Safety and Health Review Commission has held
in two instance.s that ramps, loading places, and places where
trucks travel were required to be bermed or guarded.
The first of these cases is the Golden R Coal Company,
issued by Judge George Koutras on November 5, 1979,. The
docket number is BARB 79-301-P. That case dealt with an
elevated roadway leading to a dump site. In that instance,
dump trucks would pull up to a turnaround and the trucks would
be placed in reverse to back up the short roadway to the dump
site.
The other case which involved berms and also the issue
as to whether or not the operation was a mine was Rock Valley
Cement Block and Tile. That was Docket No. DENV 79-587-PM,
which was issued in July of 1980. A resume of that case is
contained in the August 1, 1980, issue of "Mine Productivity
Report." The case dealt with a dike which was being constructed to prevent a nearby river from flooding a sand and
gravel pit. In that case, a metal/nonmetal operator was
required to have berms on the dike being constructed even
though the roadway used on the top of the dike was only for
the purpose of the construction of the dike. It was held, in
essence, that the short duration of the dike construction did
not prevent the top of the dike used by trucks from being a
roadway.
Now, I do not have these cases or excerpts therefrom
before me. However, the first of these cases, the Golden R
Coal Company case, did contain a dictionary definition of a
road and a roadway which was taken from Webster's New World
Dictionary. A road was defined as a "way, path, or course,"
and a roadway was defined as "that part of a road used by
cars, trucks, etc.--traveled part of a road."
It is noted in that decision that a ramp is defined in
two ways in the Dictionary of Mines, Minerals, and Related
Terms. It is first defined as, "An inclined approach--Used
loosely when applied to a loading ramp." The other definition is, "An incline connecting two levels." The facility

3151

used by Respondent clearly was a ramp, but that does not
dispose of the issue because we must now determine whether a
ramp can also be a roadway.
The ramp was clearly the extension of a roadway used by
trucks to load rail cars. Even if, as testified by
Mr. Simpson, the length of this ramp was only 25 feet, the
record establishes that it was a road used by trucks and that
it was a traveled part of a road.
The regulation requires that berms must be built on elevated roadways. Under the circumstances of this case, even
if the drop-off were only 4 feet as testified by Mr. Simpson,
there could be a serious hazard due to the elevation and it
is clear that the ramp was an elevated roadway.
While the cases that I have cited are not binding, they
do provide guidance and the reasoning therein is persuasive
to some degree, even though the circumstances were different.
I believe that they are correct.
A short duration of use (which might be because of the
short length of the roadway or because it was used only for a
short period of time while loading), does not prevent the ramp
in this case from being an elevated roadway and subject to the
requirements of the regulation. I therefore hold that the
ramp was an elevated roadway subject to the requirements of
the regulation.
The parties have agreed that the $160 proposed penalty
should be reduced to $87. In its motion that the settlement
be approved, counsel for Petitioner has set forth the statutory criteria applied and I am in agreement with the
negotiated settlement reached.
For Citation No. 161776, a civil penalty in the amount
of $87 is assessed.
Petitioner also moved that Respondent's motion to withdraw its contest
be approved as follows:
With regard to Citation Nos. 161764, 161766, and 161767,
the Respondent moves to withdraw its contest.
With regard to the citations on which Respondent is withdrawing its contest, the Petitioner would show that in each
of these cases, the Respondent could have known of the cited
condition, that the condition against which the cited condition was directed, the likelihood of occurrence was probable,

3152

that the Respondent demonstrated good faith in attempting to
terminate the condition once it had been called to Respondent's attention.
With regard to Citation No. 161764, the Petitioner would
show that lost work days could have resulted had an accident
occurred and with regard to Citation Nos. 161766 and 161767,
the Petitioner would show that if an accident had occurred,
a possible disabling injury would have resulted from it.
And also, in·each of those three cases, the Petitioner
would show that only one employee was exposed to the hazardous
condition.
For Citation No. 161764, the proposed assessment is $84
and the agreed assessment is $84.
For Citation No. 161766, the proposed assessment was
$114 and the agreed assessment is $114.
For Citation No. 161767, the proposed assessment was
$114 and the agreed assessment is $114.
These settlements were approved.
Withdrawn Citations
Petitioner made an oral motion for withdrawal of the following citations:
Docket No. CENT 79-16-M:

Citation Nos. 162019, 161761
, and 161768

Docket No. CENT 79-147-M:

Citation No. 161765

Docket No. CENT 79-17-M:

Citation Nos. 161778
and 161779

Docket No. CENT 79-38-M:

Citation No. 161780

In support of this motion to vacate, counsel for Petitioner asserted the
following: "A close examination of the citations and the evidence available
to the Petitioner indicates that the Petitioner will not be able to go forward and sustain a proof of a violation in those instances."
The motion was granted and the following citations were vacated:
162019, 161761, 161765, 161768, 161778, 161779, and 161780.

Nos.

The following motions for approval of withdrawal of citations were also
submitted by Petitioner:

3153

With regard to Citation No. 162013 in Docket No. CENT
79-16-M, and with regard to Citation Number 162015 in Docket
No. 79-16-M, the Petitioner moves to withdraw the citations.
In support of this disposition, the Petitioner would show
that the motion to withdraw Citation Nos. 162013 and 162015 is
made because the Petitioner has doubtful evidence concerning
rather involved electrical violations and is not at all
certain that the Petitioner could prevail.
This motion was approved by the presiding Judge.
Nos. 162013 and 162015, were vacated.

The two citations,

ORDER
IT IS ORDERED that the above bench decision is AFFIRMED.
IT IS FURTHER ORDERED that Respondent pay the sum of $2,502 within
30 days of the date of this order.

Forrest E. Stewart
Administrative Law Judge
Issued:
Distribution:
Robert A. Fitz, Esq., Office of the Solicitor, U.S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
Ralph William Scoggins, Esq., Suite 342, 5959 Gateway West, El Paso,
TX 79925 (Certified Mail)
David M. Williams, Esq., P.O. Box 242, San Saba, TX 76877 (Certified
Mail)

315t.i

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 9 OCT 1980
Civil Penalty Proceeding

SECRETARY OF-LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. YORK 80-34-M
A.C. No. 30-00006-05007

v.
Ravena Quarry and Plant
ATLANTIC CEMENT COMPANY, INC.,
Respondent
DECISION
Appearances:

Jithender Rao, Esq., Office of the Solicitor, U.S. Department
of Labor, New York, New York, for Petitioner;
Howard G. Estock, Esq., New York, New York, for Respondent.

Before:

Judge Melick

This case is before me upon a petition for assessment of civil penalty
under section llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et~., the "Act," alleging two violations of health regulations. The general issue is whether the Atlantic Cement Company, Inc.,
(Atlantic) has violated the provisions of the Act and its implementing
regulations charged herein and, if so, the appropriate civil penalties to
be paid.
At hearing held in Albany, New York, on June 17 and 18, 1980, the parties moved to settle Citation No. 205221. Atlantic was charged therein with
one violation of 30 C.F.R. § 56.5-60, for exceeding permissible noise exposures in the cab of a scraper. A reduction of penalty from $78 to $50 was
proposed because of Atlantic's extraordinary efforts in abating the violative condition. It spent $5,000 installing noise-suppressing engineering
controls in the cited scraper cab. I approved the proposal at hearing as
being consistent with the criteria under section llO(i) of the Act and
affirm that decision at this time.
The citation remaining at issue (No. 205351) charges one violation of
the standard at 30 C.F.R. § 56.5-l(a). That standard requires, in essence,
that employee exposure to airborne contaminants not exceed certain limits.
The citation here charges that crane operator Michael Fatica was exposed to
silica-bearing dust in an amount exceeding those limits. Atlantic does not
appear to deny that Fatica was in fact exposed as charged (See Atlantic's
brief) but cites the provisions of 30 C.F.R. § 56.5-5 by way of defense.

3155

That section provides, in essence, that where accepted engineering control
measures have not been developed or when necessary by the nature of the work
involved (for example, while establishing controls or occasional entry into
hazardous atmospheres to perfonn maintenance or investigation), employees
may work for reasonable periods of time in concentrations of airborne contaminants exceeding pennissible levels if they are protected by appropriate
respiratory protective equipment under certain conditions. MSHA admits that
the provisions of section 56.5-5 would have furnished a valid defense to
the citation had the subject employee been wearing such protective equipment
at the time in question (see Petitioner's Brief at P• 3 and Tr. 128).
The credible evidence in this case leads to the inescapable conclusion
that the subject employee was not in fact "protected" by appropriate respiratory equipment even though such protective equipment was clearly available
to him. MSHA inspector Kettlecamp saw the employee on four occasions for
approximately 3 to 4 minutes each and the employee was not wearing a respirator on any of these occasions. According to Kettlecamp, the employee did
not even have a respirator on or about his person. The subject employee,
Michael Fatica, admitted that he could not remember whether he wore a respirator that day. In light of this admission made shortly after the violation, I can give but little credence to his self-serving testimony at hearing
that he thought he had worn the respirator "once in a while" that day. It
is reasonable to infer therefore that Fatica was not in fact "protected" by
appropriate respiratory protective equipment during the time of the cited
exposure. Under the circumstances, Atlantic clearly has not met its burden
of proving the affirmative defense provided by section 56.5-5. Accordingly,
I find that the violation has been proven as charged.
Although a violation of the cited standard would in most cases be considered serious, under the unusual circumstances of this case, I find only
minimal gravity. The exposed employee ordinarily worked within an airconditioned and pressurized cab where exposure to airborne contaminants had
' been shown by prior testing to have been within permissible limits. On the
date of this citation, the equipment had broken down and the employee was
therefore working outside of the protected cab in an environment to which he
was not ordinarily exposed.
I also find that the failure to have utilized respiratory protective
equiµnent.in this case was due solely to the negligent or intentional
failure of the individual employee and not to any negligence on the part
of Atlantic. MSHA inspector Thomas Reszniak conceded at hearing that
Atlantic had in effect at the· time the citation was issued "a very good
respirator policy and program" and that part of that program was "to ensure"
that the men wore respirators when they were in dusty areas. The company
then had on hand an ample supply of approved respirators and indeed a box of
respirators was kept in the crane cab where the subject "employee" usually
worked. The employees had been instructed on how to fit and wear those
respirators. Disciplinacy action had also been taken in the past against
employees who violated company rules regarding the use of respirators. This
evidence is not disputed. Under the circumstances, I consider that a nominal penalty of $10 is appropriate for the violation.

3156

ORDER
Upon consideration of the entire record in this case and in light of
the criteria set forth in section llO(i) of the Act, I hereby ORDER that
Respondent pay the following penalties within 30 days of the date of this
decision:
Citation No. 205221· -- $50
Citation No. 205351 -- $10

Distribution:
Jithender Rao, Esq., Office
1515 Broadway, Room 3555,

Labor,

Howard G. Estock, Esq., Clifton, Budd, Burke &
Avenue, New York, NY 10017 (Certified Mail)

3157

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 9 OCT 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

Docket No. DENV 79-393-PM
A.C. No. 05-00354-05007

Vo

Climax Mine
CLIMAX MOLYBDENUM COMPANY,
Respondent
DECISION
Appearances:

James Cato, Esq., Assistant Solicitor, Mine Safety and
Health Administration, U.S. Department of Labor, for
Petitioner;
Rosemary Collyer, Esq., Charles Newcom, Esq., of Sherman
and Howard, Denver, Colorado, for Respondent.

Before:

Judge Lasher

This proceeding arose under section llO(a) of the Federal Mine Safety
and Health Act of 1977. A hearing on the merits was held in Denver,
Colorado, on September 11, 1980, at which both parties were represented by
counsel. After considering evidence submitted by both parties and proposed
findings of fact and conclusions of law proferred by counsel during closing
argument, I entered a detailed opinion on the record. ]._/ It was found that
the violation charged in the withdrawal order did occur. My oral decision
containing findings, conclusions and rationale appear below as it appears
in the record aside from minor corrections in grammar and punctuation, and
the deletion of obiter dicta:
This matter arises upon the filing of a petition for
assessment of civil penalty by the Secretary of Labor.
This proceeding initially involved four citations. Two
of those citations were the subject of a settlement agreement between the parties which has been approved by me.
(One citation, No. 332991, was vacated with my approval at
the end of the hearing (Tr. 161-162)). My decision with
respect to the remaining citation, No. 332993, follows.

1/

Tr. 153-161

3158

The subject citation was issued by Inspector Richard
King on Juiy 28, 1978, and charged Respondent with the
following allegedly violative conditions: "Loose ground
was observed in the back and on the ribs of the 613-25 stope
subdrift. Several large slabs were taken down." The regulation cited by the inspector was 30 C.F.R. § 57.3-22, a
mandatory safety standard which provides: "Miners shall
examine and test the back, face, and rib of their working
places at the beginning of each shift and frequently thereafter. Supervisors shall examine ground conditions during
daily visits to insure that proper testing and ground control practices are being followed. Loose ground shall be
taken down or adequately supported before any other work
is done. Ground conditions along haulageways and travelways shall be examined periodically and scaled or supported
as necessary." It appears that the Government's primary
allegation of violation is in reliance on the last sentence
of the regulation.
Inspector King issued the citation in question while
he was a member of an inspection party on July 28, 1978, at
the Climax Mine. He was accompanied by mine management
personnel and a union representative. During his inspection
of the 613-25 stope he observed loose ground in the back and
rib along a cutout in the 613 stope which is depicted on
Respondent's Exhibit 1 where there is indicated a slight
indentation. The 613 stope runs between the 614 crosscut and
the 613 crosscut and behind the indentation shown on the
diagram. As indicated, there is a steel rack and a manway.
The con9ition, which will be subsequently described, was
observed when the inspection party stopped to inspect the
manway which is in the vicinity of the steel rack, which is
set into the cutout which is approximately 3 feet in depth
of the 613-25 stope.
The terminology or jargon in vogue at this mine is that
the term "back" refers to the roof, and the word "ribs" as
is the usual case, refers to the side wall. The inspector
indicated that he observed several large slabs on the ribs
extending over the back. I infer from his testimony that
the large slabs referred to were large slabs of loose ground.
He also found debris on the ground. One large slab was
positioned over the steel rack which I find was set into the
cutout at approximately waist-high height. To have access to
the steel rack, a miner would necessarily have positioned
himself directly under the loose ground. However, the record
indicates that the steel rack, which at the time observed by
the inspector had four to five ·pieces of steel resting on it,
had not been used over a period in excess of two months.
The steel rack was used to store steel which was used in

3159

•

drilling, and the pieces of steel on the rack at the time
were visibly bent or defective. No explanation was given why
steel in such condition,.!·~·, having no utility, remained on
the rack.
From the cutout or aperture-reflected on Respondent's
Exhibit 1 - bad ground extended approximately 2 feet into the
drift. The slabs referred to by the inspector were composed
of grey rock the largest of which, according to'the inspector,
was from 2 to 3 feet long, 1 to 2 feet wide, and 6 to
12 inches thick, and of a weight which the inpector guessed
to be 100 pounds. The inspector indicated that the slabs in
question at the highest point would be 3 to 4 feet above the
head of a miner. He indicated there were two other slabs
nearly the size of the largest slab above described.
The evidence is clear that the subdrift 613-25 referred
to above is a travelway. I find specifically, with reference
to the language of the regulation, that the 613-25 subdrift
was not a working place on July 28, 1978. I find that there
was no imminent danger present as a result of the loose ground
observed by the inspector and I find that the physical conditions with respect to loose ground described by the inspector,
did, in fact, exist. This latter finding, however, does not
automatically constitute a finding that a violation of the
regulation occurred.
'
Respondent's evidence indicated that the standard working
routine during the times material here-even on the day shift
which began at 7:30 and ended at 3:30 p.m. - incorporated a
daily scaling down of the travelway in question by either a
safety miner, whose routine duties included the scaling or
"barring down" of loose ground, or by a two-man crew specifically assigned to do such scaling work by the shift boss of
the 12-man stope crew, Lonnie Arbaugh.
The north stopes, where the travelway in question is
located, were being developed at the pertinent times herein
by this 12-man crew, who shortly after the commencement of
their shift at 7:30 a.m. would assemble for a meeting at the
lunchroom, which is located near the 614 crosscut and duly
depicted on Respondent's Exhibit 1. Various safety subjects
~ould be discussed and assignments made by Arbaugh as a
matter of daily routine, following which the crew would
commence their work. On the day in question, most members of
the 12-man crew proceeded down the 614 crosscut, walked down
the 230-foot travelway in "subdrift 613-25E", then proceeded
down the 613 crosscut into the 6240 crosscut. On July 28,
1978, Arbaugh assigned miners Thibado and Holmberg to do
barring down work, which they commenced to do at the intersection of the 614 crosscut and the 613 subdrift. The two

•

3160

miners, Thibado and Holmberg, commenced work at approximately
7:30 a.m. at this intersection and were in the process of
continuing their scaling work when they were interrupted by
the arrival of the inspection party, at which time they
stopped their work as a safety precaution while the inspection
party passes. They resumed their work after the passing of
the party.
The inspector ·discovered the loose ground, as previously
described, at approximately 9:30 a.m. At this time one of
the members of the inspection party, Jose Rqmero, a repair
foreman with Respondent, was standing in the subdrift opposite the steel rack on the right side of the subdrift. That
is near the right rib of the subdrift, as the same is depicted
on Respondent's Exhibit 1. Romero called to Thibado and
Holmberg whose work had progressed to within approximately
20 to 30 feet of the cutout. Romero called for the crew to
come forward and to "get a bar over here," meaning to take
down the loose ground observed by the inspector. This was
accomplished by one of the two scalers at the time who was
assisted to some extent by Romero.
There is a conflict in the testimony as to how long it
took to take down the loose ground in the vicinity, and also
as to the extent of the loose ground observed by the
inspector. In view of my ultimate conclusion in this case,
I make no particular findings with respect to those ty;ro issues,
other than to find as I have previously, that it wa·s loose
ground, that it was a substantial amount of loose ground,
that it was the amount of loose ground as described by the
inspector, and that the same did constitute a hazardous condition which could have resulted in a variety of injuries
to.miners who may have been hit by falling rock -- the degree
of the injury depending upon the part of the anatomy struck,
the weight of the rock in question, and the height of the
same.
I fully credit Respondent's evidence that on a daily
basis in proximity to the inspection, the travelway in
question would have been examined and scaled by either,
as I have previously indicated, the safety miner or by a
specific crew designated for that purpose by Arbaugh. I
find that the travelway thus would have been "periodically"
examined, as that term is used in the subject regulation.
I also find that it would have been scaled at least daily.
The question remains whether or not the travelway was
scaled or supported as necessary within the language of the
regulations. To some extent this raises the question of
what is reasonable under the circumstances. There is no
evidence of other employees having been struck or injured

3161

along the travelway in question by loose ground which was
falling. The travelway is 8 feet wide and Respondent
indicated that, with reference to the loose ground in the
cutout in question, it would have been possible for miners
passing through to do so without placing themselves in a
perilous position under the rock. I infer from the evidence
presented that scaling operations which are being conducted
sometimes by members of the stope crew, which would have
been traveling down the travelway, would have alerted the
crew to the conditions. I find on the basis of all the
evidence in the record that it would have been common knowledge that there wa? loose ground in these areas. The
regulation requires that ground conditions along travelways
shall be examined periodically and scaled or supported as
necessary. Daily scaling of this area, I find, was a sufficient compliance with the requirement of the safety standard. Petitioner has argued that the employees were not
specifically warned of the specific condition in question,
and that accordingly the "as necessary" requirement of the
regulation was not being complied with. I find no merit
in this for the reasons previously stated. In view of my
finding that there would have been common knowledge of the
loose ground conditions, a specific warning, would have
been unnecessary.
As is frequently the case, the regulation provides considerable leeway in the obligations it places upon the mine
operator. The requirement is that travelways should be
examined periodically with no particular hint of what "periodically" means. Again, the requirement that the travelway
be scaled or supported "as necessary" pinpoints no specific
function, activity, or physical condition in the mine. The
concept "as necessary" suggests a high degree of discretion
on the part of management personnel. Thus, a high degree of
proof to establish a violation rests upon the Government in
the face of such a regulation. I am unable, and no judge can
be able, to state unequivocally that that was a safe condition along the subdrift in question on the morning of July 28,
1978, to the satisfaction of anyone reading this record.
Indeed, there was a significant hazard present had a miner
gone into the cutout and, in particular, attempted to remove
steel from under the steel rack. Nevetheless, having found
the Respondent - as a result of its examining and scaling
activities which have been described at length in the
record - to have been in compliance with the requirements
of the regulation in question, I find no merit in the
petition for penalty assessment. The citation involved,
No. 332993, must be vacated.
My ruling at the hearing granting the Secretary's
motion to vacate Citation No. 332991 for lack of evidence
is affirmed.

3162

ORDER
(1) All proposed findings of fact and conclusions of law
submitted to me prior to the entry of this decision which have
not been expressly incorporated in this decision are rejected.

(2) Citations Nos. 332991 and 332993, dated July 28,
1978, are vacated. ·

Michael A. Lasher, Jr., Judge
Distribution:
James R. Cato, Esq., Office of the Solicitor, U.S. Department of
Labor, 911 Walnut Street, Kansas City, MO 64106 (Certified Mail)
Rosemary M. Collyer, Esq., Charles w. Newcom, Esq., Sherman and
Howard, 2900 First of Denver Plaza, 633, 17th St., Denver, CO
80202 (Certified Mail)
Richard w. Manning, Esq., Michael Hackett, Esq., Climax Molybdenum
Co., Amax, Inc., 13949 W. Colfax Ave., Golden, CO 80401
(Certified Mail)

3163

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 9 OCT 1980

Phone: (703) 756-6225
SECRETARY OF LABOR,
HINE SAFETY Ai.'JD HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. LAKE 80-358
A.O. No. 12-00329-03012
Hine: Old Ben No. 2 Strip

v.
OLD BEN COAL COMPANY,
Respondent

ORDER OF DISMISSAL
Petitioner moved to withdraw its petition for a civil penalty in
this matter "without prejudice, and with leave to the Secretary to
initiate proceedings .against the independent contractor." The motion
stated that the worksite where the subject citation was issued was under
the control of an independent contractor. It also stated that there is
no evidence that any employees of Respondent were exposed to the cited
condition, and that Petitioner has no reason to believe that the independent contractor cannot be served.
Commission Rule 11, 29 C.F.R. § 2700.11, allows a party to "withdraw
a pleading at any stage of a proceeding with the approval of the Commission
or the Judge." Based on the reasons set forth in the motion, the motion
is GRAHTED ap.d this case is DISMISSED WITHOUT PREJUDICE.

~~:..4.~
Edwin S. Bernstein
Administrative Law Judge
Distribution:
Miguel J. Carmona, Attorney, Office of the Solicitor, U.S. Department of Labor, Eighth Floor, 230 South Dearborn Street, Chicago, IL
60604 (Certified Mail)
Robert J. Araujo, Attorney, Old :3en Coal Company, 125 S. T-i'acker
Dr., Chicago, IL 60606 (Certified Mail)
Alvin Johnson, UMWA, 427 S. Mulberry Street, Oakland City, IN 47760
(Certified Mail)

3164

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 9 OCT 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Petitioner

Docket No. DENV 79-554-PM
A/O No. 41-02789-05001F

v.
Dixon Underground Mine
CONTINENTAL OIL COMPANY,
Respondent
DECISION
Appearances:

Robert Fitz, Office of the Solicitor, U.S. Department of
Labor, Dallas, Texas, for Petitioner;
Karl Skrypak, Esq., Consolidation Coal Company, Pittsburgh,
Pennsylvania, fbr Respondent.

Before:

Judge Stewart

The above-captioned case is a civil penalty proceeding brought pursuant
to section 110 1/ of the Federal Mine Safety and Health Act of 1977 (hereinafter, the Act)-; 30 U.S.C. § 820(a). At the hearing in this matter held in
Corpus Christi, Texas, the parties entered in.to stipulations, called
wi.tnesses and presented documentary evidence.
At the conclusion of the hearing, the parties were informed of their
right to submit proposed findings of fact and conclusions of law. It was
agreed that this submission would be deferred until 30 days after a decision
was rendered by the Federal Mine Safety and Health Review Commission regarding the liability of owner-operators and independent contractors. After the
pertinent decisions, Old Ben Coal Company, Docket No. VINC 79-119 (October 29,
1979), and Monterey Coal Company, Docket No. HOPE 78-469 et~· (November 13,
1979), were issued, an order was issued requiring that those parties desiring

1./

Section llO(a) of the Act reads as follows:
"The operator of a coal or other mine in which a violation occurs of a
mandatory health or safety standard or who violates any other provision of
this Act, shall be assessed a civil penalty by the Secretary which penalty
shall not be more than $10,000 for each such violation. Each occurrence
of a violation of a mandatory health or safety standard may constitute a
separate offense."

3165

to submit briefs do so on or before 30 days after receipt of the transcript.
The parties did not file proposed findings of fact and conclusions of law or
any other brief within the specified time.
The stipulations presented by the parties at the outset of the hearing
were as follows:
1. The Dixon Underground Mine is subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164 (Act), dated November 9, 1977.
2. The Administrative Law Judge has jurisdiction over
this proceeding under the 1977 Act.
I

3. The subject order, and termination thereof, were
properly served by a duly authorized representative of the
Secretary of Labor upon an agent of Respondent at the dates,
times, and places stated therein, and may be admitted into
evidence for the purpose of establishing their issuance and
not for the truthfulness or relevancy of any statements
asserted therein.
4. The assessment of a civil penalty in this proceeding
will not affect the Respondent's ability to continue in
business.
5. The alleged violation was abated in a timely fashion and the operator demonstrated good faith in attaining
abatement.
6. The appropriateness of the penalty, if any, to the
size of the operator's business should be determined based
on the fact that in 1978 the Dixon Underground Mine, I.D.
No. 41-02789, was a noncoal mine. The underground mine
had been open for only 3 days; less than 100 hours had been
worked at the underground mine; and the size of the controlling company, if found to be Continental Oil Company (now
known as Conoco, Inc.), would be over 6 million annual
hours worked or if found to be Coast Mining Company would
be under 60,000 annual hours worked.
7. The Respondent did not have any history of previous
violations at the underground mine in that the average number
of violations assessed per year in the preceding 24 months
was 0 and that the average number of violations assessed per
inspection day in the preceding 24 months was O.
8. As far as the gravity criteria is concerned:
event occurred; it was a fatal injury; affecting one
(1) person.

3166

The

9. A violation of 30 C.F.R. § 57.3-20 occurred in the
subject underground mine being excavated by Coast Mining
Company, an independent contractor working under a contract
with Continental Oil Company.
The stipulations establish that at the tim~ of the citation, the Dixon
Underground Mine was a small mine which had been open for only 3 days and
less than 100 hours had been worked. The mining operations of Continental
Oil Company (hereinafter Conoco), the controlling company, were large with
over 6 million hours worked.
The Dixon Underground Mine had no history of previous violations. The
assessment of a civil penalty in this proceeding will not affect the Respondent's ability to continue in business.
The gravity of the violation is high.
fatality.

The accident resulted in a

The alleged violation was abated in a timely fashion and the operator
demonstrated good faith in attaining abatement after notice of the violation.
The parties also stipulated that a violation of 30 C.F.R. § 57.3-20
occurred in the subject underground mine being excavated by Coast Mining
Company, an independent contractor working under a contract with Continental
Oil Company. This establishes that there was a violation by the operator and
that Coast Mining was an independent contractor. Therefore, two issues
remain. The initial question is whether Respondent Conoco can be held liable
for the stipulated violation. If Respondent is liable for the violation, the
negligence of Respondent must be determined, along with other statutory criteria, to ascertain the amount of the civil penalty that must be assessed.
There is no serious dispute as to the material facts established by the
record in this case. On March 1, 1978, Respondent, Conoco, entered into a
contract with Coast Mining Company (hereinafter, Coast) under which the
latter, as an independent contractor, would remove ore reserves remaining
in the walls of Respondent's pits. Coast was a small corporation which
existed for 4 months, from May to September 1978. Donald Buddecke was its
owner and president, as well. as supervisor of its mining operations.
The proposed method of mining was experimental. It had been conceptualized and developed by Donald Buddecke. A small drift would be cut into a
pit wall. A slusher sitting outside the drift would pull a bucket back and
forth to remove the ore. The slusher had been designed and built by
Mr. Buddecke. Hypothetically, no miner would be required to proceed into
the excavated area so ground suppor,t would, therefore, be unnecessary.
Mining on a day-to-day basis was to be carried out by Robert Ousley.
In testimony, Donald Buddecke stated that Robert Ousely was to be the
"laborer-contractor." He was to be paid on the basis of tons of ore
extracted, but worked under the supervision of Donald Buddecke.

3167

Coast began operations at the Dixon Underground Mine on August 8,
1978. The Dixon Mine was located in Respondent's Dickson Pit, also designated as Man Site No. 13. The first drift was cut with a front-end loader.
After 3 days of operation, the initial drift had been extended approximately
25 feet. Its height was approximately 7 feet and its width 5-1/2 feet.
On the afternoon of .August 10, 1978, two individuals were present at
the Dixon Mine. The first of these was Robin Buddecke, the son of Donald
Buddecke and an employee of Coast. The second individual was Robert Ousley.
Donald Buddecke had left for Corpus Christi to obtain supplies on the prior
evening. He was scheduled to return on the evening of August 10. Donald
Buddecke testified that he had left orders for Robert Ousley and Robin
Buddecke to begin timbering the roof in the drift to a distance of 15 or
20 feet. He stated that he ordered that no one proceed into the drift
past the timber-supported roof unless they were in the front-end loader.
At approximately 4 p.m. on August 10, 1978, a roof fall occurred in the
Dixon Underground Mine. The fall resulted in the death of Robert Ousley.
He had proceeded approximately 15 feet inby the mouth of the drift. Timbering had been installed only at the mouth of the drift and no roof support
had been installed inby the mouth.
Robin Buddecke was unable by himself to extricate Mr. Ousley. He drove
2 miles to the nearest active Conoco site, the Franklin Pit, and obtained the
assistance of Conoco personnel. A mine foreman and several other Conoco
employees proceeded to the Dixon Mine and removed Robert Ousley's body from
the drift. Roland Henry, one of Respondent's mine superintendents, arrived
at the Dixon Mine 30 minutes after being notified of the accident. Horace
Harper, manager of the Conquista Project, arrived at 5:30 p.m.
After the accident, operations ceased at the Dixon Underground Mine.
James Sweeney, one of Respondent's safety engineers, filed a document with
MSHA noting the closing of the mine. He completed the actual closure of the
mine pursuant to instructions given by Alex Baca, an MSHA inspector.
MSHA began its investigation of the accident on August 11, 1978. On
August 14, 1978, Alex Baca issued an order of withdrawal pursuant to section
107 of the Act. He described the condition or practice as follows: "No
means of ground support was being used at the time of the fatal accident;
the drift was approximately 25 to 40 feet in the pit wall and only one
timber set had been installed at the entrance." Inspector Baca terminated
the order after the mine had been barricaded and permanently sealed with
waste material.
Inspector Baca cited Respondent because "Continental had the ID Number,
so, as far as (the inspector) was concerned, (Donald Buddecke) was part of
Continental Oil Company, although he was the owner of Coast Mining Company."
In the opinion of the inspector, "Coast was conducting the operation at the
Dixon Mine, but doing so without an identification number; if Coast had been
mining in another area--one to which an identification number had not been

3168

assigned toConoco--it would have been mining illegally." The identification number for the Dixon Underground Mine was issued in Conoco''s name on
August 11, 1978. That is, it was issued after the fatality.
Donald Buddecke had attempted to obtain an identification number for
Coast. He testified that he had been informed by an MSHA official that he
could not be given an identification number because he did not own the mine.
James Sweeney provided assistance to Coast in its effort to obtain an
identification number in Coast's name. Mr. Sweeney testified that this was
not normally done but "this (was) a special project and we wanted to assist
these people to get a mine ID number because we just couldn't be responsible
for their safe conduct on the job." He stated that he was unsuccessful in
his attempt because MSHA officials felt that the legal definition of "independent contractor" had yet to be determined.
The witnesses generally agreed that the comparative expertise of Donald
Buddecke and that of Conoco was such that Conoco employees were not accorded
supervisory authority over Coast's operations. Conoco approved the mining
methods to be used, but had no involvement in the actual mining. The contractors and employees of Coast were subject only to Coast control and supervision. Donald Buddecke was given a free hand to carry on the mining operations at the Dixon Mine as he saw fit.
Conoco contractually reserved the right to inspect Coast operations and
require correction of unsatisfactory work. The clause reads as follows:
"Conoco shall have the right of access to the work herein contemplated and
shall have the right of inspection thereof. If, as a result of such inspection, it is Conoco's opinion that contractor's work is unsatisfactory, such
unsatisfactory condition shall be promptly corrected by contractor at contractor's expense." Donald Buddecke testified that the clause was standard
and was intended to be a broad statement; its scope might encompass conditions affecting safety if Coast was committing a flagrant violation,
including improper timbering practices.
A number of Conoco's supervisory employees had been present in the
Dickson Pit on August 10, 1978, prior to the occurrence of the accident.
Horace Harper testified that he had been at the pit on August 10, 1978, at
approximately 9 a.m. for 15 to 20 minutes. His purpose was to make sure
that nobody was interfering with Coast. He had not received complaints of
such interference. James Sweeney had been in the vicinity of the Dixon Mine
at 4 o'clock on August 10, 1978, to take pictures of the Dixon Mine for a
project newsletter. These individuals had no authority and made no effort
to advise or supervise Coast employees on these occasions.
Conoco had completed its own mining in the Dickson Pit prior to Coast's
initiation of mining operations on behalf of Conoco. The only active presence
of Conoco in the Dickson Pit was an operative water pump.
The question as to whether Respondent can be held liable for the stipulated violation must be answered in the affirmative. Section llO(a) of the.

3169

Act requires that: "The operator of a coal or other mine in which a violation occurs of a mandatory health or safety standard or who violates any
other provision of this Act, shall be assessed a civil penalty by the Secretary * * *·" Conoco was the owner of the Dixon Underground Mine and, as
such, was the operator of that mine. 2/ Consequently, it is subject to the
assessment of civil penalties pursuant to section llO(a). This is so despite
the fact that the violation was due to acts by Coast whose status at the
time was that of an independent contractor. An owner-operator can be held
responsible without fault for a violation of the Act committed by a contractor. The Federal Mine Safety and Health Review Commission has recently ruled
on this question in two cases, Secretary of Labor, Mine Safety and Health
Review Commission v. Old Ben Coal Company (MSHRC Docket No. VINC 79-119) (now
pending before the Circuit Court of Appeals of the District of Columbia,
Docket No. 79-2367), and Monterey Coal Company v. Secretary of Labor, Mine
Safety and Health Administration and United Mine Workers (MSHA Docket Nos.
HOPE 78-469 through HOPE 78-476), now on appeal to the Fourth Circuit Court
of Appeals. In Old Ben, the Commission held that the Secretary of Labor
retained the discretion under the Act to cite the mine owner even though the
1977 Amendments amended the definition of "operator" to include "any independent contractor performing services or construction" at a mine. In
Monterey Coal, the Commission, citing Old Ben, reversed an administrative
law judge's ruling decision in which he had held the owner not liable.
The remaining issue to be determined under the statutory criteria is
whether Respondent was negligent. 3/ The record does not support a finding
of negligence on the part of Respondent. No showing was made that Respondent knew or should have known of the failure to comply with the mandatory
standard. Clearly, Conoco had no actual knowledge of the violation of the
mandatory standard. Those Conoco employees who had been in the immediate
vicinity of the Dixon Mine observed the portal of the mine but could not
and did not observe roof conditions within the mine. They had neither the
general authority under the contractual agreement between the parties nor
the expertise to supervise the two Coast employees.
2/ In section 3(d) of the Act, the term "operator" is defined to mean "any
owner, lessee, or other person who operates, controls, or supervises a coal
or other mine or any independent contractor performing services or construction at such mine."
3/ Section llO(i) of the Act provides:
"The Commission shall have authority to assess all civil penalties provided in this Act. In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous violations, the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve rapid compliance
after notification of a violation. In proposing civil penalties under this
Act, the Secretary may rely upon a summary review of the information available to him and shall not be required to make findings of fact concerning
the above factors."

3110

Moreover, it was not established that Respondent should have known of.
the conditions or practices which led to the death of Robert Ousley. The
immediate cause of the accident was the failure·· of the deceased to heed
instructions of Donald Buddecke to the effect that he should not proceed
under unsupported roof. Although Respondent contractually reserved a measure of control over the broader aspects of Coast's operations, it did not
supervise Respondent's employees or exercise control over day-to-day mining
operations, including matters of safety during daily operations. Respondent
could not have known that Robert Ousley would proceed unprotected under
unsupported roof.
The Federal Mine Safety and Health Review Commission, on August 4, 1980,
issued its decision in Secretary of Labor, Hine Safety and Health Administration (MSHA) v. Pittsburgh & Midway Coal Mining Company (P&M). That case was
remanded to the judge to allow Petitioner an additional opportunity to elect
the parties against which it desired to proceed.
In view of the Commission's decision, an order was issued affording the
Secretary of Labor an opportunity to determine whether to continue to prosecute
the citations against Conoco, or the independent contractor which was claimed
to have violated the standards cited, or both.
The Secretary complied with that orde~ by filing the following response:
"In response to your September 11, 1980 order to elect parties against which
petitioner is to proceed, please be advised that the Secretary of Labor elects
to proceed against only Continental Oil Company. The Secretary of Labor
elects not to proceed against Coast Mining Company."!!_/
In consideration of the stipulations, findings of fact and conclusions
of law contained in this decision, an assessment of $500 is appropriate under
the criteria of section 110 of the Act:
ORDER
It is ORDERED that Respondent pay the sum of $500 within 30 days of the
date of this decision.

Forrest E. Stewart
Administrative Law Judge
4/ Subsequent to that response by the Secretary, Conoco filed a letter
stating that it would seem appropriate that an order to furnish information
be issued against the Secretary to ascertain the basis of his election. The
letter, which was not in the form of a motion, suggested that such order be
patterned after the enforcement guidelines concerning independent contractors
listed in 45 Federal Register 128 at 44497 (July 1, ~980). All evidence
already having been presented at the hearing prior ·to the time of the promulgation of the guidelines, no order for additional information was issued.

3171

Distribution:
Robert Fitz, Esq., Office of the Solicitor, U.S~ Department of Labor,
555 Griffin Square Building, Suite 501, Dallas, TX 75202 (Certified
Mail)

Karl Skrypak, Esq., ·consolidation Coal Company, Consol Plaza,
1800 Washington Road, Pittsburgh, PA 15241 (Certified Mail)

3172

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 9 OCT 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceedings
Petitioner

Docket No. CENT 79-280-M
A/O No. 41-02733-05005

v.
HELDENFELS BROTHERS, INC.,
Respondent

Docket No. CENT i0-235-M
A/O No. 41-02733-05007
Felder Uranium Operation Mine

DECISION
Appearances:

Robert Fitz, Esq., Office of the Solicitor, U.S. Department
of Labor, Dallas, Texas, for Petitioner;
H. c. Heldenfels Jr., Esq., Heldenfels Brothers, Inc.,
Corpus Christi, Texas, for Respondent.

Before:

Judge Stewart

The above-captioned cases are civil penalty proceedings brought pursuant
to s~ction 110 of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 80.l ~ ~· (hereinafter, the Act.)
The hearing in these matters was held
in Corpus Christi, Texas, on September 4, 1980. ·
At the conclusion of presentation of evidence and oral argument by the
parties on an issue-by-issue basis, a decision was rendered from the bench.
The decision is reduced to writing in substance as follows, pursuant to the
Commission's Rules of Procedure, 29 C.F.R. § 2700.65:
The parties have stipulated 1/ that the Respondent has
no history of prior violations; therefore, I find that the
operator's history of previous violations is good.
The parties have stipulated that Respondent's man hours
for its total operations are 218,983 and for the Felder
uranium operation, the man hours are 90,386 and that the
Felder uranium operation is small. Therefore, I find that
the size of the business of the operator is small.

!/

This stipulation and the t~o which follow were made by the parties at the
outset of the hearing, prior to the presentation of evidence as to each
alleged violation.

3173

In view of a stipulation to that effect between the parties, I find that the effect of the assessments will have no
effect on the operator's ability to continue in business.
Docket No. CENT 79-280-M
Citation No. 170601
Citation No. 170601 was issued on 5/8/79 by Inspector
D. J. Haupt, citing a violation of 30 CFR 55.9-40(c). The
condition or. practice noted on the citation was, "I observed
an oiler's helper standing on the outside of the 631-D Caterpillar No. 3236 scraper cab while the oiler was moving the
machine around in the maintenance shop yard. This created a
hazard of falling from the machine and being run over."
30 CFR 55.9-40(c) provides as follows: Mandatory. Men
shall not be transported (c) outside of the cabs and beds of
mobile equipment, except trains.
In view of the testimony to the effect that the inspector
did observe an oiler's helper standing on the outside of the
Caterpillar scraper while the machine was being moved and due
to the fact that the violation has not been controverted by
Respondent, I find that a violation ~f 55.9-40(c) did exist.
In view of the fact that Heldenfels did have a rule prohibiting persons from standing on the outside of such equipment, that Heldenfels could not have known of the violation
and the fact that it was conceded by the Petitioner that
there was no negligence, I, therefore, find that there was
no negligence on the part of the Respondent.
The testimony of Inspector Haupt establishes that there
was a low probability that the man would have fallen from the
vehicle. It is also established that there was a low probability that the man would have fallen off in such a manner
that he would have been crushed by the wheels of the vehicle.
I, therefore, find that the gravity is low.
The testimony of Inspector Haupt was to the effect that
the operator showed good faith. I, therefore, find that the
Respondent demonstrated good faith in attempting to achieve
rapid complicance after notification of the violation.
In consideration of the statutory criteria under the
Act, I find that for Citation No. 170601 an appropriate
penalty is $70. A penalty of $70 is, therefore, assessed.

3174

Citation No. 170603
Citation No. 170603 was issued on 5/8/79, by Inspector
Haupt and it cited a violation of 30 CFR 55.9-22. The condition or practice noted in the citation was as follows:
The about eighteen inch high berm on the outer bank of the
elevated haulage roadway by the switch station for the
Felder No. 1 pit water pump was not high enough for 631-D
Caterpillar pan scrapers, DJB end dump and R-35 Terex end
dumps hauling backfill material along the roadway. The
roadway was elevated about 20 feet.
30 CFR 55.9-22 provides as follows: Mandatory. Berms
or guards shall be provided on the outer bank of elevated
roadways.
In his testimony the inspector has corrected one of the
allegations. That is, that one of the machines was alleged
to be a R-35 Terex. He stated that it was actually a Terex
33-03B.
The testimony of Inspector Haupt has established that
the roadway was elevated about 20 feet and that there was a
slope from this elevated roadway with a base of approximately
10 feet. His testimony has established that the height of
the berm was approximately 18 inches. Although he did not
measure this, he was certain that the dimensions would not
vary more than two inches either way.
The testimony also establishes that the berm had a base
of approximately four feet, but this could vary as much as
from three to five feet. The inspector has testified that
the berms in place were not sufficient to restrain the vehicles using the elevated haulage roadway. He based this
opinion on his prior experience wherein he had seen similar
equipment, although not identical equipment, cross over
elevated piles of materials, which he called "windrows",
which were not sufficient to restrain those vehicles.
Although the material and consistency of the windrows
were not the same as the berms in all respects, I believe
that his prior experience enables him to properly state
that the berms at Respondent's mine were not sufficient to
restrain the vehicles in use on the elevated roadway.
Counsel has argued that it believes that there is no
violation because there was a berm on the roadway and that
the citation itself so states that there was a berm about
18 inches high there. Although there was a mound of material
along the elevated roadway, the evidence does not establish

317b

that there was berm on the roadway because of the definition
of berm in the regulations.
A berm is defined in 30 CFR 55.1 as follows: Berm means
a pile or mound of material capable of restraining a vehicle.
Since the mound of material along the elevated roadway,
in this case, was not capable of restraining the vehicles in
use on that roadway, there was no berm there within the
meaning of the regulation. I, therefore, find that the evidence establishes a violation of 30 CFR 55.9-22.
The evidence establishes that the berm or mound of material on the elevated roadway was only approximately 18 inches
in height and that this was insufficient to restrain the
vehicles in use on the elevated raodway and prevent them from
going over the berm. It is clear that the 18 inch mound of
material was not a berm within the requirements and definitions of the Act and that it was obvious that this mound of
material would not restrain a vehicle. My finding is that
the operator knew or should have known of the condition and
had failed to exercise reasonable care to prevent or correct
the condition. I, therefore, find the operator negligent.
The testimony of Inspector Haupt establishes and Petitioner in oral argument concedes that there was a low probability that one of the vehicles involved would go over the
berm and result in injury to a person. The evidence further
establishes that if the operator were wearing his seat belt
that an injury consisting of bruises or, perhaps, a broken
bone might occur. Inspector Haupt also testifies that if the
operator were not wearing his seat' belt that it was possible
that he might be thrown from the vehicle and crushed or
severely injured. I find that it is improbable that a
serious injury would occur as a result of the condition.
Inspector Haupt has testified that there was good faith
on the part of the operator. Therefore, I so find that the
operator demonstrated good faith in attempting to achieve
rapid compliance after notification of the violation.
In consideration of the statutory criteria prescribed by
the Act, I find that an appropriate penalty in Citation 170603
is $70. Respondent is accordingly assessed a penalty of $70.
Citation No. 170604
Citation 170604, issued by Inspector D. J. Haupt on
5/9/79 cited a violation of 30 CFR 55.6-112. The condition
or practice noted in the citation was as follows: The burning

3176

rate of the safety fuse in Strawn cap magazine was not known
or posted. This created a hazard of not being able to get
far enough away from a blast before it goes off.
30 CFR 55.6-112 provides as follows: Mandatory. The
burning rate of the safety fuse in use at any time shall be
measured, posted in conspicuous locations, and brought to the
attention of all men concerned with blasting.
The testimony of Inspector Haupt has established that
the burning rate of the safety fuse in the magazine was not
known or posted. This testimony establishes a violation of
30 CFR 55.6-112 and Respondent has conceded that a violation
did, in fact, exist. I, therefore, find the violation
existed.
As counsel for Respondent has noted, only one person was
exposed to the condition and the blaster who was that person
was an experienced individual. However, this bears on the
issue of gravity. The testimony of Inspector Haupt has
established that the operator should have known of the condition. Therefore, I find that the operator was negligent and
it knew or should have known of condition or practice, yet
failed to exercise reasonable care to prevent or correct that
condition or practice.
Inspector Haupt has testified that there was good faith
on the part of the operator. Therefore, I find that Respondent demonstrated good faith in attempting to achieve rapid
compliance.after notification of the violation.
As to gravity, the testimony of Inspector Haupt establishes that there was a low probability of an accident occurring as a result of the violation and this is conceded by
Petitioner in its argument on this issue. Although it is
possible that if an accident had occurred, that it might have
resulted in a fatality, the evidence establishes that the
normal blasting method was by electric caps and not by the
use of safety fuse, that the blaster was an extremely experienced person and that there was a low probability that a
fatality or serious injury would, therefore, occur. I,
therefore, find that the gravity is low.
In consideration of the statutory criteria prescribed by
the Act, the operator is assessed a sum of $78.
Citation No. 170605
Citation 170605, issued on 5/9/79 by Inspector D. J.
Haupt, cited a violation of 30 CFR 55.6-5. The condition or

3177

practice noted on the citation was: the explosives magazine
and blasting agents storage had brush and trees within
25 feet, creating a fire and explosion hazard.
30 CFR 55.6-5 provides as follows: Mandatory. Areas
surrounding magazines and facilities for the storage of
blasting agents shall be kept clear of rubbish, brush, dry
grass or trees (other than live trees, 10 or more feet tall)
for a distance of not less than 25 feet in all directions and
other unnecessary combustible materials for a distance of not
less than SO feet.
Inspector Haupt's testimony that the explosives magazine and blasting agents storage had brush and trees within
25 feet is uncontroverted and the parties have stipulated
that a violation existed. 2/ I, therefore, find that there
was violation of 30 CFR 55-:-6-5 on the part of Respondent.
Inspector Haupt has testified that then:! was dried grass
in the immediate vicinity of the explosives storage and that
there were also trees and brush. His evidence establishes
that the trees were green. Respondent argues that on the
basis that the trees and brushes were gt :-een, that there was
no negligence on the part of Respondent. This, however,
bears more on the issue of gravity than on the issue of
negligence. The record establishes that it was obvious that
there were trees, brush and grass within the distance prescribed by the regulation. I, therefore, find that the operator knew or should have known of the conditions or practice
and that it failed to exercise reasonable care to prevent or
correct the condition. It is found that the operator was
negligent.
The testimony of Inspector Haupt establishes that
although a serious injury could occur if thei.E was a fire in
the grass or the brush in such a manner as to cause the explosive to detonate, he further testified that the probability
of such a fire was low and this is conceded by Petitioner in
its argument on this issue. The evidence establishes that the
location of the explosive magazine and storage was not in a
regular work area. I find that the gravity is low.
The testimony of Inspector Haupt has established that
the Respondent demonstrated good faith in abating the violation. Petitioner in its argument on this issue concedes that
2/ Mr. Heldenfels, counsel for Respondent, stated at the hearing that he
would "stipulate that there was a violation • • • • Mr. Haupt's testimony
is uncontroverted."

3178

the condition was abated within the time set by the citation.
I, therefore, find that Respondent demonstrated good faith in
attempting to achieve rapid compliance after notification of
the violation.
In consideration of the statutory criteria prescribed by
the Act in determining an appropriate assessment, a civil penalty in the amount of $60 is assessed for this violation.
Docket No. CENT 80-235-M
Citation No. 170682
Citation No. 170682 was issued on 11/20/79 by Inspector
D. J. Haupt. The citation alleged a violation of 30 CFR
55.9-22. The condition or practice noted on the citation was
as follows: The 11 degree inclined roadway along the south
side of the Felders No. 7 and 4-B pit was equipped with a
clay and sand mixture bladed up berm that measured from 12 to
20 inches high and varied in width at the base from five and
one half to seven feet wide. The berm would not have
restrained the !-Caterpillar Model 623 or 4 Caterpillar Model
631 scrapers I observed hauling up the roadway in an emergency
situation. At the bottom of this form under the heading
"Action to Terminate" the Inspector noted: A berm measuring
five and one half to six feet high with a base width 12 tp
14 feet wide was inst.alled immediately.
30 CFR 55.9-22 provides as follows: Mandatory. Berms
or guards shall be provided on the outer banks of elevated
roadways.
"Berm" is defined in 30 CFR 55.1 as follows: Berm
means a pile or mound of material capable of restraining a
vehicle •.
Inspector Haupt has testified that the length of the
roadway was approximately 600 feet and it was inclined at an
angle of 11 degrees. The roadway was elevated and the ratio
of the shape at the sides was a 1.1 to 1, meaning that the
base of the slope was 1.1 as compared to a heighth of 1.
The testimony of Mr. Haupt establishes that at the time
of his inspection the berm in place was from 12 to 20 inches
high and varied in width from five and one half to seven feet.
The 623 Caterpillar used for excavation and hauling of earth
had wheels approximately five feet high with an axle heighth
of approximately two and one half feet. The 631 Caterpillar
scraper had a wheel heighth of approximately six feet with
an axle heighth of approximately three feet.

317~l

The Inspector has testified that a berm of this size
would be inadequate to restrain the vehicles in use under
the conditions existing at the time of his inspection.
Because the Inspector's testimony has not been rebutted and
it is accepted, I, therefore, find that the material alongside of the haul road was inadequate to restrain the vehicles
in use and that there was a violation of 30 CFR 55.9-22.
Inspector Haupt has testified that the berm in place at
the time of his inspection measured from 12 to 20 inches high
and varied in width at the base from five and one half to
seven feet wide and that this was insufficient to restrain
the vehicles in use. He has also testified that this condition was open and in plain sight. I, therefore, find that
the condition was obvious and that the operator was negligent
in that he should have known of the condition and that it
failed to exercise reasonable care to prevent or correct the
condition.
Inspector Haupt has testified that bruises, cuts could
be sustained by the operator if the safety belt held and if
the equipment in use did not roll into other machinery on
the roadway below. The Inspector testified that he was
apprehensive that the power train might fail and that the
equipment might roll backward and roll over the berm. The
rec~rd establishes that the vehicles were fitted with three
braking systems-a service braking system, emergency braking
system and a parking braking system. Under the conditions
existing at the time of the violation, I find that it is
improbable that a serious injury would be sustained by the
operator or any other miner due to the conditions of the
berm.
Mr. Haupt has testified that there was rapid compliance
in building up the berm. Since the record establishes that
the operator rapidly complied with the terms of the citation
by building up a berm immediately, I find that the Respondent
demonstrated good faith in attempting to achieve rapid compliance after notification of the violation.
In consideration of the statutory criteria regarding
this violation, I find that a penalty of $85 should be
assessed for this violation. Respondent is accordingly
assessed a penalty of $85.
It is ordered that Respondent pay Petitioner the sum of
$363. This is the total sum consisting of the sum of $278
for the four violations under Docket No. 79-280-M and $85
for the violation in Docket No. CENT 80-235-M.

3180

Motions to Dismiss
At the hearing, Respondent made an oral motion that the proceeding with
respect to Docket No. CENT 80-235-M be dismissed because of the length of
time taken by the Secretary of Labor to propose a penalty. Respondent's
motion was denied in substance as follows:
In this case the Citation No. 170682 was issued on
November 20, 1979. The citation was terminated on that same
date by the construction of an additional berm. The results
of initial review are dated January 15, 1980. The notice to
the mine operator, advising of his rights to an informal
conference was dated January 22, 1980. The conference worksheet dated 1/5/80, stated that the conference date was
February 5, 1980.
The proposed assessment was dated February 13, 1980. A
notice that Respondent had the right to contest the proposed
assessment was dated February 22, 1980. The notice of contest was dated February 25, 1980 and the complaint proposing
a penalty was dated April 4, 1980.
Respondent has predicated his motion for dismissal
partly on the requirements of 30 CFR 100.5. 30 CFR 100.5(a)
states, "All citations which have been abated and all
closure orders regardless of termination or abatement will be
promptly referred by HSHA to the Office of Assessments for a
determination of the fact of a violation and amount, if any,
of the penalty to be proposed."
There is nothing in the record on this point to support
a finding that citations which had been abated were not
promptly ref erred by MSHA to the Off ice of Assessments for a
determination of the fact of the violation and the amount,
if any, of the penalty to be proposed.
The Respondent also based his motion for dismissal on
the requirements of the Federal Hine Safety and Health Act of
1977. Section 105(a) of that act provides in pertinent part
as follows: If after an inspection or investigation the
Secretary issues a citation or order under Section 104, he
shall within a reasonable time after the termination of such
inspection or investigation notify the operator by certified
mail of the civil penalty proposed to be assessed under Section llO(a) for the violation cited and that the operator has
30 days within which to notify the Secretary that he wishes
to contest the citation or proposed assessment of penalty.

3181

The record indicates that the citation was issued as a
result of an inspection on November 20, 1979, that the citation was dated November 20, 1979 and that the citation was
terminated or that the condition was abated on November 20,
1979.
The proposed assessment was dated February 13, 1980 and
the notice of right to contest was dated February 22, 1980.
The complaint proposing a civil penalty was dated April 4,
1980.
The Petitioner has admitted that Inspector Haupt's
inspection was complete on November 20, 1979, the date of
the citation, and Respondent has admitted that there was no
harm to Respondent as a result of any delay on the part of
Petitioner in notifying Respondent of the penalty proposed
to be assessed as required by Section 105(a) of the Act.
My ruling is that under the circumstances of this case
the time interval between the issuance of the citation on
November 20, 1979, and the time that Respondent was notified
of the proposed penalty on or about February 13, 1980, was
not a delay in time within the meaning of Section 105(a) of
the Act, that would cause the citation issued by the inspector to be vacated. The Respondent's motion is accordingly
denied.
Respondent's motion that the proceeding with respect to Docket No.
CENT 79-280-M was also denied. The four citations alleged in Docket No.
CENT 79-280-M had been issued on May 8 and 9, 1979. Two citations were
terminated immediately and two were terminated on May 25, 1979. MSHA issued
its Results of Initial Review on July 11, 1979. Approximately 60 days had
elapsed between issuance of the citations and the transmittance of the
Results of Initial Review. The Proposed Assessment was issued on July 26,
1979, approximately 75 days after issuance of the pertinent citations.
ORDER
It is ORDERED that the bench decision rendered in the above-captioned
civil penalty proceedings is hereby AFFIRMED.
It is further ORDERED that Respondent pay the sum of $363, if it has
not already done so, within 30 days of the date of this decision.

Forrest E. Stewart
Administrative Law Judge

3182

Distribution:
Robert A. Fitz, Esq., Office of the Solicitor, U.S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
H.

c. Heldenfels, Jr., Esq., Heldenfels Brothers, Inc., P. o. Box 4957,
Corpus Christi, TX 78408 (Certified Mail)

\

3183

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

3 0 OCT 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 80-352
A/O No. 46-01455-03039I

v.
Osage No. 3 Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
AND
ORDERING PAYMENT OF CIVIL PENALTY
Appearances:

Corvette Rooney, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for Petitioner;
Samuel P. Skeen, Esq., Consolidation Coal Company, Pittsburgh,
Pennsylvania, for Respondent.

Before:

Judge Cook

A proposal for a penalty was filed pursuant to section llO(a) of the
Federal Mine Safety and Health Act of 1977 (Act) in the above-captioned proceeding. An answer was filed, a prehearing order was issued, and the case
was scheduled for hearing. On August 25, 1980, Petitioner filed a motion
requesting approval of a settlement and for dismissal of the proceeding. On
August 28, 1980, an order was issued requiring Petitioner to furnish certain
additional information necessary to properly evaluate the proposed settlement.
Certain additional information was filed on September 9, 1980. A copy of the
acciden~ investigation report was filed at the hearing on September 18, 1980,
and the matter was continued to permit further study of the report.
Information as to the six statutory criteria contained in section 110 of
the Act has been submitted. This information has provided a full disclosure
of the nature of the settlement and the basis for the original determination.
Thus, the parties have complied with the intent of the law th«t settlement be
a matter of public record.

3184

The proposed settlement is identified as follows:
Citation No.

Date

630835
630873

8/21/79
8/21/79

30 C.F.R.
Standard

Assessment

75.512
75.1403
Totals:

$1,000
500
$1,500

Settlement
800
500
$1,300

$

Petitioner advances the following reasons in support of the proposed
settlement:

*

*

*

*

*

*

*

3. On August 21, 1979 there was an accident at the Osage
No. 3 Mine in which four miners were injured when a trip of
loaded cars and a locomotive drifted out onto the main
haulageway from a side-track and collided with a personnel
carrier. None of the men received any permanent or serious
injuries. As a result of that accident an MSHA investigation
was conducted. Two citations were issued during the course
of that investigation. This settlement agreement applies to
one of the two citations.
The Respondent has agreed to tender the full amount of
the original assessment, i.e. $500, in citation No. 0630873.
The six statutory criteria have been considered and the circumstances surrounding the issuance of the citation have been
reviewed. Citation No. 0630873 (30 CFR 75.1·403) was issued
because there was a violation of Safeguard Notice No. lLA
(6-16-76), which required that positive acting stop blocks or
derails be used on all parked track~haulage equipment. The
violation was one of the causes of the haulage accident and
caused injuries to four employees. The violation did not
result from the operator's negligence. The miners who parked
the train discovered the defective stop block and reported
it to management immediately. This was done a short time
before the time of the accident. Thus, there was no way
manag_ement could have known of the violation. There is no
evidence that management had prior notice of the violation
or that the violation had existed for a sufficient period of
time so that management should have known about it.
r.itation No. 0630835 (30 CFR 75.512) was issued because
the weekly electrical examinations of five different locomotives was inadequate. The violation was one of the causes
of the accident in which four employees were injured. The
special assessment sets forth that the operator was negligent
because the examination of the brakes on the locomotives had
been inadequate, i.e., the fact that the brakes were defective

3185

was overlooked or disregarded. However, further investigation has revealed that the operator's records indicated that
the brakes were being checked weekly and no inadequacy had
been noted. The inspector, who issued the citation, noted
that the operator could not have known of this violation.
Management personnel would not have had occasion to operate
these motors, and if a problem was not reported, management
would be unaware of it. This factor does not eliminate the
operator's negligence; it does however slightly mitigate it.
A reduction in penalty to $800 from $1000 is warranted and
should be approved.
The violations were abated within a reasonable period
of time.
The reasons given above by counsel for Petitioner for the proposed
settlement have been reviewed in conjunction with the information submitted
as to the six statutory criteria contained in section 110 of the Act. After
according this information due consideration, it has been found to support
the proposed settlement. It therefore appears that a disposition approving
the settlement will adequately protect the public interest.
ORDER
Accordingly, IT IS ORDERED that the proposed settlement, as outlined
above, be, and hereby is, APPROVED.
IT IS FURTHER ORDERED that Respondent, within 30 days of the date of
this decision, pay the agreed-upon penalty of $1,300 assessed in this
proceeding.

Judge
Distribution:
Corvette Rooney, Esq., Office of the Solicitor, U.S. Department of
Labor, Room 14480, Gateway Building, 3535 Market Street, Philadelphia,
PA 19104 (Certified Mail)
Samuel P. Skeen, Esq., Consolidation Coal Company, Consol Plaza,
1800 Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Administrator for Metal and Nonmetal Mine Safety and Health, U.S.
Department of Labor
Administrator for Coal Mine Safety and Health, U.S. Department of
Labor
Standard Distribution

3186

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

3 0 OCT 1980

Civil Penalty Proceeding
Docket No. LAKE 80-341
A/O No. 11-00609-03020
Captain Strip Mine

v.
SOUTHWESTERN ILLINOIS COAL CORP.,
Respondent

ORDER OF DISMISSAL
On October 6, 1980, Petitioner filed a motion to dismiss in the
above-captioned case stating as follows:
The Petitioner, RAY MARSHALL, Secretary of Labor, United
States Department of Labor, by the undersigned attorney, hereby makes a motion, pursuant to 29 CFR 2700.10, that this proceeding against Respondent, SOUTHWESTERN ILLINOIS COAL
CORPORATION be dismissed. As grounds for this motion, the
Petitioner states:
1. Citation No. 1000674 was issued on February 26, 1980
as a result of an act committed by a subcontractor, Darryll
Waggle Construction Company, working at the Captain Strip
Mine;
2. An assessment of $1,050 was proposed which was based,
in part, on the negligence of Waggle Construction Company;
3. 30 CFR 45.6, effective July 31, 1980, establishes
guidelines as to when the Secretary will cite independent
contractors;
4. In the interests of fair law enforcement, the Secretary
should be given the opportunity to apply this policy to the
independent contractor, Waggle Construction Company;
5. A dismissal of this proceeding will permit the
Secretary to determine whether a citation should be issued
to Waggle Construction Company and, if issued, will permit
Waggle Construction Company to file a Notice of Contest
pursuant to 29 CFR 2700.20 if it chooses to do so.

3187

Petitioner's motion is herewith GRANTED and the above-captioned
case is herewith DISMISSED.

ti ,,.~ _J_

}:_~

/

~··/~

.~-~~., . . .

John F. Cool<.:::.""'-·
__ .,.,../.Administrative Law Judge
Distribution:
Michele M. Fox, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Brent L. Motchan, Assistant Counsel, Southwestern Illinois Coal
Corporation, 500 North Broadway, Suite 1800, St. Louis, MO 63102
(Certified Mail)

3188

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

October 30, 1980
LOCAL UNION 6025,
UNITED MINE
WORKERS OF AMERICA (UNWA),
Complainant
v.

Complaint of Discharge, Discrimination, or Interference
0

CONSOLIDATION COAL CO}fPANY,
Respondent

Docket No. TJEVA 80-648-D
HOPE CD 80-59
Docket No. WEVA 80-649-D
HOPE CD 80-72 thru 80-74
Bishop Mine

ORDER OF DISMISSAL
On August 26, 1980, Complainant filed complaints of discrimination
in these cases, based on section 105(c) of the Act. These are two of a
number of cases filed against Respondent by Complainant for refusals to
pay walkaround representatives for participating in "Spot" or irregular
inspections. See Local 6025, UMWA v. Bishop Coal Company, 2 FMSHRC 2160
(August 7, 1980); Local 6025, UMWA v. Consolidation Coal Company,
Docket No. WEVA.80-457-D (Order of Dismissal, October 20, 1980).
On their faces, these complaints are without merit. It is settled
that a walkaround representative need not be paid for participating in a
"spot" or irregular inspection. MSHA v. Helen Mining, Inc. 1 FMSHRC
1796 (November 21, 1979). Ordinarily, a responsive pleading should be
obtained from Respondent, but in view of the history of these claims and
need to secure the just, speedy, and inexpensive determination of all
proceedings, the complaints will be dismissed. 29 C.F.R. § 2700.l(c).
Complainant has not stated claims upon which relief may be granted.
Accordingly, IT IS ORDERED that the cases are DISMISSED.

~i,) : ;.
./
Distribution:

.''/
'·

' f/".) .. t ' ........~·, ...' ,.(.,,, {'....../
.

---

James A. Broderick
Chief Administrative Law Judge

By certified mail.

Joyce A. Hanula, Legal Assistant, United Mine Workers of America, 900
Fifteenth Street, N.W., Washington, DC 20005
Mr. Bill Trump, Manager of Mines, Consolidation (Bishop) Coal Company,
Po~ahontas, VA
24635
Consolidation Coal Company, Legal Department, Consol Plaza, Pittsburgh,
PA 15241

3189

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333W. C0°LFAX AVENUE
DENVER, COLORADO 80204

3 0 OCT 1980
SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)

CIVIL PENALTY PROCEEDING

)

)
Petitioner,

DOCKET NO. CENT 79-156-M

)

)
)

v.

ASSESSMENT CONTROL NO.
29-00782-05002-F

)

KERR-McGEE CORPORATION,

)

MINE:

CHURCHROCK NO. 1

)
)

Respondent.

)
~~~~~~~~~~~~~~~~~~~-

DECISION
APPEARANCES:
Sandra D. Henderson, Esq. Office of the Solicitor, United States Department of
Labor, 555 Griffin Square, Suite 501, Dallas, Texas 75202,
for the Petitioner,
Carolyn G. Hill, Esq., Kerr-McGee Center, P. O. Box 25861, Oklahoma City,
Oklahoma 73125, and George W. Kozeliski, Esq., P. O. Box 1059,
Gallup, New Mexico 87301,
for the Respondent.
Before:

Judge Jon D. Boltz
STATEMENT OF THE CASE

Petitioner seeks an order assessing a civil monetary penalty against
Respondent for its alleged violation of 30 CFR 57.15-5. The pertinent part of
that regulation states as follows: "Safety belts and lines shall be worn when
men work where there is danger of falling; . . • . " The citation attached to the
complaint alleges that a shaft miner was fatally injured when he fell into a 3'6
inch diameter bore hole while using a 20 foot long cable sling instead of a
standard company constructed 10 foot long safety line. The citation further
alleges that the 20 foot long cable sling allowed the miner to fall 9 1/2 feet
into the bore hole at which time his safety belt failed and he fell an
additional 54 feet to the level below.
By way of answer the Respondent aileges that it was in compliance with the
cited standard.
FINDINGS OF FACT
1. The fatal accident occurred at Respondent's uranium mine located near
Gallup, New Mexico on December 13, 1978.
2. The shaft where the accident occurred was originally a 36 inch diameter
bore hole with a 1,529 foot vertical drop. The bore hole was. being enlarged to
a 12 foot diameter concrete lined shaft. The shaft depth had been completed to a
depth of.1,475 feet.

3190

3. The concrete lined shaft was to. be used by Respondent for hoisting muck
and supplies.
4. A "fine" grizzly plug, 38 inches in diameter and. 3 feet high, was
lowered over the bore hole and excessive muck was then leveled off around the
grizzly plug making a platform from which the miners could install wire mesh and
bolts.
5. The "fine" grizzly plug was raised or lowered by attaching it to a 20
foot long cable which was attached to the bottom of the bucket used to transport
men and material in the shaft.
6. On the date of the accident, the lead miner and the decedent had
completed installing a sect ion of wire mesh and needed to relieve the muck pile
in order to install another section of wire mesh.
7. The lead miner belled the bucket down to the bottom of the shaft, tied
the "fine" grizzly plug to the bottom of the bucket, and the decedent used the
20 foot long cable as a safety line to secure himself to the wire mesh.
8. The lead miner then raised the grizzly plug approximately two feet and
called down to the decedent to clean off the grizzly plug, but he got no
response.
9. The lead miner then observed the safety line of the decedent hanging
into the 36 inch diameter bore hole and decedent's boqy was later recovered
approximately 54 feet below at the bottom of the bore hole.
10. The safety belt was in place around decedent's body, but the "D" ring
which had been attached to the safety belt had been torn loose and was still
attached to the safety line.
11. The lower end of the safety line was located at a point approximately
9.5 feet down into the bore hole.

DISCUSSION AND CONCLUSIONS
The regulation cited requires the use of a safety belt and line "where
there is danger of falling." The Respondent did supply the decedent with a
safety belt and line.
However, the deceased miner did not use the safety line
in a manner that would prevent him from falling approximately 9.5 feet down the
bore hole. The decedent had tied off his safety line on two sections of the
wire mesh before the accident occurred (Tr. 49). The miner could have tied the
line off shorter by wrapping the line around several sections of the wire mesh
(Tr. 49-50). Thus, the miner could have shortened his safety line sufficiently
to prevent the fall into the bore hole.
The original length of the safety line was not as important as the use
which was subsequently made of it. It could have been 15, 20 or 30 feet long.
Proper use of the safety line would be to tie it off so that it is shortened
sufficiently to be of use "where there is danger of falling". Otherwise, there
would be little value in wearing a safety belt and line. ·

3191
.------

Evidence was introduced which showea that the safety belt worn by the
decedent should have been able to withstand, without failure, a test of three
successive drops of a 250 pound weight falling free through a distance of six
feet. (Exhibit P-4, par. 5. 3). The Respondent points out that even if the
Petitioner had produced evidence of a "free fall" of 9.5 feet by the decedent
who weighed 155 pounds, by mathematical calculation, the belt should have been
able to withstand a free fall of 9.68 feet. The safety belt may not have lived
up to its specifications by .18 of a foot, but the point is that had the safety
iine been properly tied off to shorten it, the deceased would not have fallen
9.5 feet into the bore hole, whether it was a free fall or a sliding fall.
I conclude that although a safety belt and line were worn by the decede·nt,
the regulation was not complied with since the safety line as utilized by the
decedent was ineffective in reducing the possibility of falling into the bore
hole "where there was danger of falling."
After the Petitioner rested his case, the Respondent made a motion to
dismiss on the basis that the Petitioner had failed to present a prima facie
case. I took the motion under advisement. I now deny the motion based upon my
conclusion that the Petitioner did show a violation of the regulation.
Since the cited regulation was not complied with by the failure of the
miner to tie off the safety line in order to shorten it, and thus prevent the
accident that did occur, is the Respondent operator liable for a violation of 30
CFR 57.15-5 as alleged?
It has recently been held that the Federal Mine Safety ,and Health Act of
1977 is a strict liability statute, that an operator is vicarously liable under
the doctrine of respondeat superior for both the violations and negligence of
its employees, and that the negligence of.an operator's employee is imputable to
the operator for the purpose of assessing an appropriate civil penalty.
Secretary of Labor, Mine Safety and Health Administration (MSHA) v Warner
Company, (Docket No. Penn 79-161-M, April 28, 1980).
The general mine foreman for the Respondent testified that the decedent
could have used the line properly as a safety line if it had been doubled
through the wire mesh and both ends hooked to the safety belt. (Tr. 103). The
witness also testified that the Respondent operator does not approve of using
this type of line for a safety line because it may become damaged (Tr. 104),and
that the customary lines provided by the company are ten to fifteen feet in
length (Tr. 102). Approximately two or three days before the accident, fifteen
to twenty customary safety lines were constructed for use of the miners by the
Respondent, but the decedent did not use any of them (Tr. 102, 103). I consider
this as mitigating evidence in regard to assessing an appropriate civil
penalty.
I conclude that the violation alleged did occur, and based upon the legal
principles set forth in the case of Warner Company (Id.) I conclude that the
Respondent is liable therefor.

3192

ORDER
Respondent is ordered to pay a civil penalty of $1,500.00 within thirty days of
the date of this Decision for the violation of 30 CFR 57-15.5, as alleged.

1 ,1-

1,. I ' / \'..
/

Jdtt D .~ Boltlz./
'Administrative

Distribution:
Sandra D. Henderson, Esq.
Office of the Solicitor
United States Department of. Labor
555 Griffin Squ~re, Suite 501
Dallas, Texas 75202
Carolyn G. Hill, Esq.
Kerr-McGee Center
P.O. Box 25861
Oklahoma City, Oklahoma 73125
George W. Kozeliski, Esq.
Post Office Box 1059
Gallup, New Mexico 8730

3193

ge

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES.
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

3 1 OCT 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),·
Petitioner
v.

Civil Penalty Proceeding
Docket No. LAKE 80-290
A/O No. 33-01159-03086
Powhatan No. 6 Mine

NACCO MINING COMPANY,
Respondent
DECISION
This case consists of a petition for the assessment of civil
penalties for two alleged violations of the Act. The Solicitor has
filed a motion to approve a settlement for one of the two citations.
Citation 1008201 was issued for an alleged violation of 30 CFR
75.316. On September 8, 1980 a hearing was held in Secretary of Labor
v. Nacco Mining Company, Quarto Mining Company and The North American
Coal Corporation, LAKE 80-251, et al. in which the same provision of
respondent's dust control plan at issue in this citation was litigated.
In those cases a decision dated September 22, 1980 held invalid this
provision of the dust control plan. The decision in LAKE 80-251 is
dispositive of this citation.
Citation 1008126 was issued when exposed power conductors were
observed in two locations on the trailing cable of a welding machine, a
violation of 30 CFR 75.517. The original assessment for the alleged
violation was $210. The reconnnended settlement is $140. In support of
her motion, the Solicitor advises that although the jacket of the cable
was cut, the insulation itself was intact. Further, the floor in the
area of the cable was dry and the welding machine had been in operation
on only an infrequent basis. These factors indicate a more remote
probability of occurrence than was originally indicated. I accept the
Solicitor's representations. The reconnnended settlement is approved.
ORDER
Citation 1008201 is hereby VACATED and the petiton to assess a
civil penalty is DISMISSED insofar as it concerns this citation.
The operator is ORDERED to pay $140 within 30 days of the date of
this decision.

Paul Merlin
Assistant Chief Administrative Law Judge

Distribution:
Linda Leasure, Esq., Office of the Solicitor, U.S. Department of
Labor, 881 Federal Office Bldg., 1240 E. 9th St., Cleveland, OH
44199 (Certified Mail)
John T. Scott III, Esq., Crowell & Moring, 1100 Connecticut Ave.,
N.W., Washington, DC 20036 (Certified Mail)

3195

FEDERAL ·MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE .
FALLS CHURCH, VIRGINIA 22041

3 l OCT 7980
MCCOY ELKHORN COAL CORPORATION,
Contestant

Contest of Order
Docket No. KENT 80-243-R
Order No. 722582
April 4, 1980

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

No. 4 Mine
Respondent
Contest of Citation
Docket No. KENT 80-244-R
Citation No. 722581
April 3, 1980
No. 4 Mine
DECISION

Appearances:

Fred G. Ka.rem, Esq., Shuffett, Kenton, Curry & Ka.rem,
Lexington, Kentucky, for Contestant;
William F. Taylor, Esq., Office of the Solicitor, U.S.
Department of Labor, for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to an order issued June 2, 1980, a hearing in the aboveentitled consolidated proceeding was held on July 22, 1980, in Pikeville,
Kentucky, under section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815(d). All civil penalty issues were consolidated for
purposes.of avoiding an additional hearing in the event a violation of a
mandatory safety standard should be found to have occurred, but the civil
penalty issues will be severed from this decision and will be decided in a
subsequent decision after I have received a Petition for Assessment of Civil
Penalty filed by the Secretary of Labor with respect to the violation of
30 C.F.R. § 75.400 alleged in Citation No. 722581 which is under review in
Docket No. KENT 80-244-R.
At the conclusion of the hearing, counsel for the parties indicated that
they would like to file briefs before a decision was rendered. It was agreed

3196

that simultaneous brtefs would be filed by September 29, 1980 (Tr. 366).
Counsel for the Secretary of Labor filed a memorandum of law on October 1,
1980, and counsel for McCoy Elkhorn Coal Corporation filed a posthearing
brief on October 2, 1980.
Issues
The memorandum of law (p. 2) submitted by counsel for the Secretary
lists four issues which have been raised in this proceeding:
(1) Whether or not the violation set forth in the 104(a) citation
issued April 3, 1980, had been completely abated at the time the 104(b) order
was issued.
(2) Whether or not the Mine Safety and Health Administration's inspector abused his discretion when he determined not to extend the abatement time
of the 104(a) citation.
(3) Whether or not failure to state correctly the initial action citation number voids the resulting 104(b) order.
(4) Whether or not the 104(b) order is void because the inspector
failed to make a written finding that the abatement period should not be
enlarged in regard to the 104(a) citation.
McCoy Elkhorn's posthearing brief contains arguments pertaining to the
four issues set forth above. Since I am in substantial agreement with all
of the arguments made in the Secretary's memorandum of law, my decision will
primarily consider the arguments set forth in McCoy Elkhorn's brief.
Before considering the parties' arguments, I shall make some findings
of fact on which my decision will be based.
Findings of Fact
1. Contestant McCoy Elkhorn Coal Corporation in April 1980 owned three
coal mines, namely, Nos. 1, 3 and 4. On a daily basis, the No. 1 Mine produces about 1,900 tons, the No. 3 Mine produces approximately 400 tons, and
the No. 4 Mine produces about 600 tons. McCoy Elkhorn has 237 employees,
including both office and production personnel. McCoy Elkhorn is an affiliate of General Energy Corporation of Lexington, Kentucky. McCoy Elkhorn's
three mines are all located in Pike County, Kentucky (Tr. 32; 178-180).
2. Mr. Kellis Fields, a duly authorized representative of the Secretary
of Labor, traveled to McCoy Elkhorn's No. 4 Mine on April 3, 1980, for the
purpose of initiating a regular inspection pursuant to section 103(a) of the
Federal Mine Safety and Health Act of 1977 (Tr. 139). On that day, the
inspector issued two citations alleging violations of 30 C.F.R. § 75.400

3197

which provides "[c]oal dust, including float coal dust deposited on rockdusted surfaces, loose coal, and other combustible materials, shall be
. cleaned up and not be permitted to accumulate in active workings, or on
electric equipment" (Tr. 14-15).
3. One of the citations alleged a violation of section 75.400 with
respect to a loading machine and the other citation was No. 722581 issued at
11:30 a.m. alleging that "combustible material in the form of oil and grease
with coal dust was allowed to accumulate under the lid, on and around electrical motors, in one place around the motor 1/2 inch deep on the 16-RB
cutter on the 002 section." The time set for abatement was 8 a.m. the next
day, that is, April 4, 1980 (Tr. 15-16; Exh. 1).
4. When the inspector returned to the mine on the morning of April 4,
he first examined the loading machine and found that all combustible materials had been cleaned from the loading machine. He therefore terminated
the citation which had been issued with respect to the loading machine
(Tr. 19).
5. Mr. Michael K. Norman, McCoy Elkhorn's safety director, accompanied
the inspector during his examination of the No. 4 Mine on both April 3 and
4, 1980 (Tr. 13; 183). At the time of the hearing held on July 22, 1980,
Mr. Norman had been promoted to the position of mine foreman (Tr. 178).
6. After completing his examination of the loading machine, the inspector watched the miners load coal and took an air reading. Then the inspector
went to the place where the cutting machine was sitting and began checking it
(Tr. 51). He and the safety director were joined by Mr. Lester Varney, McCoy
Elkhorn's section foreman on the day shift. The inspector could see down
into the cutting machine because one of the guards on the back side had been
removed. The inspector remarked that the cutting machine had not been cleaned
of all combustible material. The safety director and the section foreman
examined the cutting machine and both expressed the opinion that they thought
the cutting machine was "okay" (Tr. 19-20).
7. The inspector then asked that the other lid on the front of the
cutter be removed. After the front lid had been removed, the inspector again
examined the remainder of the machine. The inspector used his ruler and
found that oil and grease still existed under the lids to a depth of from
1/4 to 1/2 inch. The inspector again remarked that the cutter had not been
properly cleaned of all combustible materials (Tr. 21; 42; 127; 359). Neither
the safety director nor the section foreman offered to have any more cleaning
done on the cutter (Tr. 105; 214; 359-361).
8. After the inspector had carefully examined the entire machine and
had shown the safety director the amount of oil and grease which he had measured around electrical components, the inspector wa tterl rtr1 rt:l:l tt ional 5 to
15 seconds for the safety director or section foreman to offer to do additional cleaning or explain why additional time was needed for properly cleaning the machine, the inspector stated that the machine was down or closed

3198

(Tr. 21; 359-361). The safety director asked if that meant the inspector had
issued a withdrawal order and the inspector replied that it did (Tr. 128-129).
The inspector's Order No. 722582 issued April 4, 1980, stated "[a]ll combustible material still has not been cleaned from the 16 RB Joy Cutter, and oil
and grease still can be measured from 1/4 to 1/2 inch in depth and no one is
cleaning on this piece of equipment" (Tr. 118; Exh. 1).
9. The inspector defended his issuance of the wi.thdrawal order on
various grounds. He stated that lt is his practice to grant extensions of
time for compliance with violations he has cited when an operator explains
why a given violation has not been abated and asks for an extensiori. of time
(Tr. 106; 135). The inspector stated that in this instance he did not grant
an extension of time because no one askecl for additional time within which
to clean the remaining combustible material off the cutting machine and both
the safety director and the section foreman had unequivocally expressed the
opinion that the cutting machine had been adequately cleaned (Tr. 20; 51;
188; 212; 314). The inspector stated that he had reason to do11bt that the
additional cleaning he believed to be necessary would have been done if he
had voluntarily extended the time for a couple of hours (Tr. 109). He
believed that issuance of a withdrawal order was necessary to obtain total
abatement, that is, the cleaning of all combustible materials from the
cutting machine (Tr. 127; 361).

10. The inspector stated that about 60 percent of the combustible materials on the cutting machine. had been removed between the time he issued the
original citation on April 3 and the time he examined the cutting machine on
April 4 (Tr. 88). The inspector believed that the use of water and solvents
and the other cleaning which had been done on the cutting machine had reduced
the machine's propensity for causing a fire on April 4 (Tr. 98), but the
inspector believed that the water and solvents would evaporate at a subsequent time and leave the same kind of ignitable residue which he had initially
observed (Tr. 93; 100). Therefore, he concluded that failure to remove all
the combustible materials which existed on April 4 would cause the cutting
machine to revert to a hazardous condition since oil was still present where
heat from the motor and a possible spark from electrical components could
produce a fire or an explosion (Tr. 27; 40; 58; 95).
11. The inspector believed that the violation was the result of a high
degree of negligence (Exh. 1, p. 2). The operator's cleaning program under
which the equipment was to be cleaned once every 2 weeks was either not being
performed or, if being performed, was not requiring sufficient frequency of
cleaning to keep the equipment free of combustible materials (Tr. 356-357;
Exh. 12). The inspector stated that the amount of combustible materials he
saw on the equipment would not ha\Te acc111nulated if the operator had been
cleaning the equipment with sufficient regularity (Tr. 75; 161).
12. The inspector considered the violatlon to be serious depending on
the circumstances that might exist at the time a flr1:'! or explosion might
occur as a result of the accumulation of combustible materials on the cutting

3199

machine. If all 10 of the miners who worked in the section where the cutting
machine was used were present in the mine, they could be overcome by smoke
inhalation depending on the adequacy of ventilation at the time of the Eire
and the extent of the miners' training as to what to do in case of fire, that
is, how well they reacted in using the proper escapeways and whether the
escapeways were being properly maintained (Tr. 27; 28; 40; 144). Considerations countervailing the above-mentioned hazards were that the mine had been
adeqniltely rock dusted on April 3 and 4, 1980, and the fact that no methane
had been detected on efther day (Tr. 65-66). Additionally, the cutting
machine is equipped with a fire suppression system and a breaker system which
should disconnect power in an emergency (Tr. 98).
13. As to the operator's history of previous violations, Exhibit 3
shows that McCoy Elkhorn was previously cited on October 2, 3, and 4, 1979,
for having accumulations of combustible materials on five different pieces
of mining equipment (Tr. 156; 356-357).
14. McCoy Elkhorn's safety director examined the cutting machine along
with the inspector 011 the morning of April 4, 1980 (Tr. 183-184). The safety
director was of the opinion that the cutting machine had been cleaned
thoroughly, although he conceded that in the compartments under the lids
there were still some accumulations of soggy-like stuff with oil in :it (Tr..
186). The safety director had never seen a cutting machine, as clean as that
one was, receive a citation before (Tr. 188). Although the safety director
did not ask the inspector for an extension of time w,ithin. which to do more
cleaning (Tr. 214), he said they would have done additional cleaning if the
inspector had voluntarily extended the time (Tr. 190). The safety director's
description of the number of hours that were spent by the maintenance shift
in cleaning the cutting machine was based on his discussion with the section
foreman who works on the maintenance shift and with Mr. Dover Varney, the
scoop operator, who -,1;.i.s ch le fly 6i 1T•~11 the r:~s po:is i_ h tll ty for cleaning the
cutting machine (Tr. 225).
15. Mr. Ronnie Fletcher was the sect.ion foreman on the maintenance
shift which hegan at 11 p.m. and ended at 7 a.m. (Tr. 253). He was called
at ho·113 by th'~ day-shift section foreman, Hr. T.1~St8r V:lrney, who told hil'O
that citatio11s ha•l h1~e11 wri.tten with respect to excessive accumulations on
the loail lng m~1chine and cutting m:.:lchtne a111l that the superintendent wanted
the machines thor'.'01.1~hly 1:le;.i.necl on Hr. Fletcher's shift (Tr. 236). The
superintendent, Mr. Stanley Charles, called Mr. Fletcher at the mine about
10: 50 p.m. and emph:-1si;;:1~:l t~1;,it th.~ .~q11li>•ll·~·1t :~11,):.11-:l h1~ nlrt1l1\ 11 1\xtra clean"
(Tr. 237; 344). Mr. Fletcher described in great detail how he and the thre1~
miners on his crew used cap wedges and roof bolts to scrape anil lo<>S<~n thi~
dirt and grease around the motor and other fittings (Tr. 238). Two 3-inch
hol·~s l11 th•~ bottom of the motor compartment were filled with mud when they
hegan cleaning and those holes had to be opened with roof bolts so that the
dirt could be raked out of the· compartment (Tr. 239). After the four men
had scraped dirt off the machine for 2 hours, one of them sprayed a solvent
on the machine from a 55-gallo11 clr11m, using about 40 to 50 gallons on the
cutter (Tr. 241; 262). Mr. Fletcher said that the solvent was sprayed on the

3~00

machine while it was still hot so that it would dissolve the grease around
the motor (Tr. 241-246). The solvent works especially well when equipment
is hot (Tr. 246).
16. The miners ate lunch from about 3 to 3:45 a.m. Then they rinsed
the solvent off the cutting machine with a water hose and backed the cutter
out of the place where they had cleaned it and turned it left-handed in the
No. 6 entry (Tr. 256; 272-274). Two men had started scraping the dirt off
the loading machine at 2 a.m. They finished scraping on the loading machine
and had started scraping on the coal drill shortly before eating lunch at
3 a.m. (Tr. 259; 272-273). Then the loader was brought in, sprayed with
solvent, and washed with water. Finally, after moving the loading machine
out of the washing place, the coal drill was brought in, sprayed with
solvent, washed with a water hose, and returned to the place where the men
had found it in the No. 5 entry (Tr. 275). All three pieces of equipment
were cleaned at the same place in the mine and not one of the three pieces
of equipment was sitting in the place where it had been cleaned when it was
examined by the inspector on the morning of April 4 (Tr. 274-275).
17. Mr. Fletcher referred to cleaning grease off the cutting machine,
specifically mentioned that grease was cleaned from around the motor, and
stated that grease ran qut of the compartment under the lids (Tr. 238; 241;
242). Mr. Charles, the mine superintendent, claimed that the inspector
should not have referred in his citation and order to the existence of grease
on the cutting machine because the only grease used in the rear compartment
was in a sealed unit (Tr. 363-364). Mr. Fletcher found it necessary to contradict himself about his references to grease in his direct testimony when
his counsel specifically asked him if he saw any grease under the lid in the
rear compartment (Tr. 245).
18. Mr. Fletcher stated that it was impossible to clean accumulations
of oil from beneath the motor in the rear compartment and that if the inspector had put a ruler down beside the motor after the cutter had been cleaned,
that he would expect the inspector would definitely have been able to measure
from 1/4 to 1/2 inch of oil in that location (Tr. 283-284). Mr. Fletcher
also stated that the miners had cleaned the cutting machine to his "satisfaction" (Tr. 271).
19. Despite Mr. Charles' position that grease can not exist on the
cutting machine, a memorandum from McCoy Elkhorn's division manager states
that all "grease" and other combustible materials are to be cleaned off the
equipment every 2 weeks (Tr. 289; Exh. 12). Notwithstanding the posting of
the memorandum about the necessity of cleaning equipment every 2 weeks (Tr.
290), Mr. Fletcher stated that it was not one of his regular duties to clean
equipment on the maintenance shift and that cleaning of equipment was done
primarily when equipment breaks down because, at such times, the men have
nothing else to do other than to clean equipment (Tr. 285) •.
20. Mr. Dover Varney is a scoop operator on the maintenance shift and
he had the primary duty of cleaning the cutting machine on April 4. His

3201

description of the cleaning process does not.differ from Mr. Fletcher's, but
Mr. Varney did describe a practice which may well have contributed to the
accumulations which the inspector saw when he issued his citation. Although
Mr. Varney denied that grease existed in the compartment under the rear lid,
he said that if they find an oil accumulation down in a compartment, they
throw rock dust on the oil which has the effect of absorbing the oil. Then
they can scrape off the combined mixture of rock dust and oil, spray the area
with a solvent, and wash it with a water hose (Tr. 308).
21. Mr. Lester Varney, the day-shift section foreman, was present when
the inspector issued the citation on April 3 and he stated that oil and dirt
were "pretty thick" on the machine at the time the citation was issued (Tr.
310). Mr. Varney was instructed by the superintendent to check the cutter as
soon as he went underground on the day shift. Mr. Varney checked the cutter
and thought it looked clean and reported to the superintendent on the mine
telephone that the cutter was clean (Tr. 312). Mr. Varney claimed that he
was surprised when the inspector examined the cutter and stated that it was
not clean enough (Tr. 314). Mr. Varney said that he would have been willing
to clean some more on the cutter if the inspector had asked him to do so and
had voluntarily extended the time for that purpose (Tr. 316). Despite the
fact that Mr. Varney thought the cutter was clean, after the order was issued,
he had five miners use cap wedges and roof bolts for about 1-1/2 hours for
the purpose of cleaning the remaining materials from the cutting machine (Tr.
320). Mr. Varney stated that there was some mud, water, solvent, and a little
oil on the cutter at the time the inspector issued his order (Tr. 313; 324).
Although Mr. Varney was within 2 feet of the inspector when the inspector was
checking the depth of the oil and grease inside the rear compartment on the
cutting machine, Mr. Varney could not say how much oil showed on the inspector's ruler when he measured the materials on the bottom of the compartment
(Tr. 335). Mr. Varney stated that the barrels from which the cleaning solvent
had been taken were sitting nearby and were pointed out to the inspector by
McCoy Elkhorn's safety director (Tr. 335). The maintenance shift foreman,
Mr. Fletcher, however, testified that the barrel from which the solvent had
been taken was left lying on the scoop so that they could conveniently fill
buckets from the barrel (Tr. 262).
22. Mr. William Stanley Charles, the superintendent of the No. 4 Mine,
did not personally see the cutting machine before the inspector's citation
was written and did not examine the cutting machine before or after the
inspector·' s order was written (Tr. 350). The superintendent stated that his
fore~n are very competent miners and that he believed that they correctly
reported to him that the cutter was in excellent condition on the morning of
April 4 when the inspector issued the withdrawal order after finding that all
combustible materials had not been cleaned from the cutting machine (Tr. 351).
Mr. Charles could not state that he has a specific program which assures that
the equipment will be cleaned at least once every 2 weeks. All Mr. Charles
could state was that cleaning was done when equipment had broken down and
that cleaning was a priority consideration on Saturday (Tr. 355-357).

3202

Consideration of Arguments Contained in McCoy Elkhorn's Brief
1.

Whether There Was an Accumulation within the Meaning of Section
75.400 at the Time Order No. 722582 Was Issued on April 4, 1980

McCoy Elkhorn's brief does not challenge whether a violation of section
75.400 existed when the inspector issued Citation No. 722581 on April 3,
1980. McCoy Elkhorn cannot question whether a violation of section
75.400 existed when the citation was issued because its own witnesses agreed
that the accumulations on the cutting machine on April 3, 1980, were "pretty
thick" (Tr. 310) and that four miners worked on the cutting machine for about
12 man hours before they had cleaned it to the section foreman's "satisfaction" (Tr. 271; Finding Nos. 3, 15-16, 20-21, supra).
McCoy Elkhorn's brief (pp. 4-7) does contend, however, that there was no
violation of sectio.n 75.400 on April 4, 1980, when the inspector issued
Withdrawal Order No. 722582 after he had found that the violation had not
been "totally abated" within the meaning of section 104(b) of the Act. McCoy
Elkhorn argues that "accumulate" means "to heap or pile up" and that the mere
existence of combustible materials cannot be considered a violation of section 75.400. In support of the foregoing contention, McCoy Elkhorn cites the
Commission's decision in Old Ben Coal Co., 1 FMSHRC 1954 (1979), at 1958,
where the Commission stated:
We accept that some spillage of combustible materials
may be inevitable in mining operations. Whether a spillage
constitutes an accumulation under the standard is a question,
at least in part, of size and amount. * * *
McCoy Elkhorn claims that its witnesses' testimony shows that the cutting
machine had been thoroughly cleaned on the maintenance shift which begins at
11 p.m. and ends at 7 a.m. It is argued that the inspector's position as to
what constitutes an "accumulation" within the meaning of section 75.400 is
clearly wrong because he believed that mere existence of any amount of a combustible material is an "accumulation" prohibited by section 75.400.
The above argument of McCoy Elhorn is not well taken in the context of
the factual situation which confronted the inspector on the morning of
April 4. The inspector had on April 3, 1980, issued two citations alleging
violations of section 75.400 because of accumulations of coal dust, oil, and
grease on the loading machine and the cutting machine. When the inspector
returned on April 4, he found that the accumulations had been properly
removed from the loading machine and he terminated the citation with respect
to that machine. The inspector, however, found that the cutting machine had
not been properly cleaned because he could still see and measure up to
1/2 inch of oil and grease around the motor in the rear compartment of the
cutting machine. Although the inspector agreed with McCoy Elkhorn's counsel
on cross-examination that the oil and grease were then mixed with water and
solvent as a result of the miners' partial abatement of the violation, he
still believed that the accumulations he had cited on April 3 had been only

a2oa

60 percent removed. He stated that the water and solvents used on the oil
and grease would evaporate and the oily substances around the motor and
electrical components would cause the cutting machine to become a possible
fire or explosion hazard shortly after it began to be used again (Finding
Nos. 4, 7-8, 10, supra).
It is true that McCoy Elkhorn's witnesses claimed that there were only
small amounts of materials around the motor and electrical components, but
not one of the foremen railed to concede that some oil still existed after
they had completed cleaning the cutting machine (Finding Nos. 18 and 21;
Tr. 185-186; 202; 215; 227). McCoy Elkhorn overlooks the fact that when its
foremen conceded that any combustible materails remained after the cleaning
of the cutting machine, the likelihood that the combustible materials were
as extensive as those described by the inspector is great. The reason for
the foregoing conclusion lies in the fact that the mine superintendent had
specifically told his foremen to make certain that the cutting machin.e was
thoroughly cleaned. They assured him that it had been (Finding Nos. 15, 21,
and 22, supra). Therefore, when the inspector issued a withdrawal order,
they had no choice but to take the position that the inspector had incorrectly claimed that the cutting machine still had not been properly cleaned.
I find that the inspector's testimony is more credible than that of
McCoy Elkhorn's witnesses in the above-described circumstances. Additionally, there was no reason whatsoever for the inspector to examine the
loading machine and find that it had been properly cleaned and then to
examine the cutting machine and find that it had not been properly cleaned
(Finding Nos. 4 and 7, supra). The fact that the inspector considered one
violation of section 75.400 to have been "totally abated" and found that the
other violation had not been "totally abated" shows that the inspector was
making independent and impartial evaluation with respect to each piece of
equipment.
I have examined the judges' decisions cited on pages 5 and 6 of McCoy
Elkhorn's brief in support of its arguments, but those decisions were based
on facts which are different from those which existed in this proceeding. I
find that accumulations of oil and grease to a depth of 1/2 inch are sufficient to constitute an accumulation of "combustible materials" * * * "on
electrical equipment" within the meaning of section 75.400 (Finding Nos. 2
and 8, supra). Therefore, McCoy Elkhorn's argument that there was no violation of section 75.400 when Order.No. 722582 was issued is rejected.
2.

Whether any Materials Remaining on the Cutting Machine Were
"Combustible Materials" within the Meaning of Section 75.400

McCoy Elkhorn's brief (pp. 7-9) next contends that whatever nominal
material may have still existed on the cutting machine on the morning of
April 4 was basically inert matter and was so mixed with incombustibles as
not to be ignitable. McCoy Elkhorn cites the extensive testimony of its
witnesses in support of the foregoing argument. It is true that McCoy
Elkhorn's witnesses explained in great detail all the hours of cleaning with

3204

cap wedges, roof bolts, solvent, and water hoses which had been done to the
cutting machine on the maintenance shift. It is true that all of the miners
who worked on the cutting machine and the foremen who examined the cutting
machine on April 4 emphasized that the cutting machine had been drenched in
solvents and water. The inspector himself agreed that at the time he issued
his order, the cutting machine was probably no hazard to the miners because
of the amount of water which had been used on the machine. The inspector
explained, however, that the water would evaporate after the miners began
operating it and that the oily substance which was originally cited would
again render the machine a fire or an explosive hazard (Finding Nos. 10;
15-16).
No witness rebutted the inspector's claim that the water would evaporate, leaving the oily substances which created the fire hazard. Additionally, if the cutting machine was as free of combustible materials as is
contended by McCoy Elkhorn, there would have been no reason for five miners
to clean on the cutting machine for 1-1/2 hours after the order was issued
if the 40 percent of combustibles originally cited in the inspector's citation had not still existed on the cutting machine at the time the order was
issued (Finding No. 21, supra). The preponderance of the evidence shows that
combustible materials still existed on April 4 when the order was issued.
Therefore, the argument that no combustible materials within the meaning of
section 75.400 existed on the morning of April 4 must also be rejected.
3.

Whether, Assuming Arguendo, that Additional Work toward Abatement
Was Required, the Inspector Acted Arbitrarily and Unreasonably in
Failing To Extend the Time for Abatement and in Issuing the Order

The first part of McCoy Elkhorn's argument as to the inspector's alleged
unreasonableness in issuing the withdrawal order, instead of extending the
time for compliance, is that the miners would have been exposed to no danger
if the inspector had extended the time instead of issuing a withdrawal order
(Brief, pp. 10-12). There is no doubt but that the inspector knew when he
wrote the original citation giving McCoy Elkhorn until 8 a.m. the following
day for abating the violation, that McCoy Elkhorn had the option of continuing to use the cutting machine during the remainder of the day shift and during the evening shift which followed before doing any cleaning on the cutter.
As a matter of fact, that is what happened, because the superintendent of the
mine assigned all work toward abatement of the violation to the section
foreman on the maintenance shift which extended from 11 p.m to 7 a.m.
(Finding No. 15, supra).
I have already found above that the inspector did not think that the miners
would have been exposed to an immediate hazard if he had extended the time for
abatement (Finding No. 10, supra). McCoy Elkhorn argues that the primary
matter which the inspector must consider when deciding whether to extend the
time for compliance, or issue an order pursuant to section 104(b), is whether
an extension of time will expose the miners to any undue hazard. McCoy
Elkhorn cites United States Steel Corp., 7 IBMA 109 (1976), in support of the
above argument. In that case, the former Board of Mine Operations Appeals

3205

affirmed a judge's decision finding that ·an inspector had abused his discretion in issung a withdrawal order instead of extending the time within which
U.S. Steel could submit some additional respirable dust samples. The Board's
decision emphasizes that U.S. Steel offe~ed to achieve early abatement in
securing the dust sample by calling a miner in to work on the shift beginning
at 4 p.m., instead of his normal midnight shift, but the inspector declined·
to grant the extension despite U.S. Steel's affirmative and voluntary efforts
to achieve early compliance.
In this proceeding, McCoy Elkhorn's safety director and section foreman
told the inspector that they thought the cutting machine was "okay" and did
not need further cleaning. They never did offer to have additional cleaning
done, did not explain why the cutting machine had not been properly cleaned,
and did not ask for an extension of time within which to perform additional
cleaning (Finding Nos. 4-8, supra). Moreover, the inspector stated that he
believed that the safety director and section foreman had taken a firm position indicating that they would not do any additional cleaning on the machine
unless he issued a withdrawal order (Finding No. 9, supra).
Inasmuch as the cutting machine had been used on the evening shift, as
was demonstrated by the fact that the section foreman on the maintenance
shift stated that he had the machine sprayed with solvent while it was still
hot, the inspector reasonably assumed that the cutting machine would again be
used for production if he extended the time (Finding Nos. 10 and 15, supra).
Although some of McCoy Elkhorn's witnesses claimed that no production had
occurred on the morning of April 4 prior to the time that the inspector
examined the cutting machine, the inspector had watched th~ men operate the
loading machine just a few minutes before he examined the cutting machine
which, up to that time, had not been used on the day shift (Finding No. 6,
supra).
The Secretary's memorandum of law cites a decision by Judge Stewart in
United States Steel Corp., 2 FMSHRC 1515 (1980), in which Judge Stewart held
that the primary considerations in determining whether an inspector acts
reasonably in determining whether to extend the time for abatement are whether
the original time allowed for abatement was adequate and whether the operator
communicated to the inspector any extenuating circumstances which prevented
abatement within the allotted time. In that case, Judge Stewart affirmed an
inspector's order because the inspector said that the operator had ample
opportunity within which to correct the condition described in his citation
but failed to do so. In this proceeding, all agree that the period of 21
hours originally given by the inspector for cleaning all combustible materials
from the cutting machine was an adequate amount of time.
McCoy Elkhorn's chief claim of aggrievement is that the inspector acted
arbitrarily and unreasonably in issuing a withdrawal order instead of extending the time for abatement. All of McCoy Elkhorn's claims of arbitrariness
are based on obligations which it places upon the inspector's shoulders.

3206

McCoy Elkhorn first states that it was obvious that its miners had made
an extensive, good faith effort to achieve compliance (Brief, pp. 12-13).
There is no doubt about that claim because the inspector agreed that McCoy
Elkhorn's efforts had resulted in the cleaning of about 60 percent of the
combustible materials from the machine (Finding No. 10, supra).
McCoy Elkhorn next contends that the inspector acted arbitrarily by ·
issuing the order without making appropriate inquiries as to what action its
foremen and miners had already taken to clean the machine (Brief, p. 14).
The inspector had been a mine foreman himself before he became an inspector
and knew how much work was involved in cleaning a cutting machine (Tr. 161).
He knew that the miners had ample time within which to clean the machine.
Therefore, he did not need to make an investigation to determine how many
hours or what sorts of materials and equipment had been used to do 60 percent
of the work needed to remove all combustible materials from the machine.
The third portion of McCoy Elkhorn's argument with respect to the
inspector's arbitrariness in issuing the order pertains to a very long discussion about how long and how hard the foremen and miners had worked to
clean all combustible materials from the cutting machine, along with emphasis
on the fact that the inspector knew that McCoy Elkhorn had always shown a
spirit of cooperation and willingness to abate all conditions promptly. It
is contended that the inspector, knowing all the company had done in this
instance and possessing an awareness of the company's spirit of cooperation
in the past, acted very arbitrarily and unreasonably in declining to extend
the time for abatement (Brief, pp. 15-25). As I have observed above, since
the inspector knew what kind of effort is required to clean combustible materials from a cutting machine, McCoy Elkhorn's safety director and section
foreman should have made it clear to the inspector that they were willing to
have additional cleaning work performed. Instead, they took a firm position
that the machine had already been cleaned.
I believe that the inspector satisfactorily and succinctly explained why
his refusal to extend the time was not arbitrary or unreasonable when he
answered the following question as indicated below (Tr. 361).

Q. Yes. In other words, why didn't you just say to
them, "I'm going to give you--if I give you another hour,
will you get this cleaned to my satisfaction?"
A. Okay. Like I said before, I think in my opinion,
that I had already given them a sufficient amount of time to
do the job in, which they had not done it. They at no time
offered to tell me why they hadn't cleaned it, nor did they
offer to get anybody to start cleaning on it. They never
even offered to give me a reason to extend it.
McCoy Elkhorn's brief (pp. 18-19) cites as precedents two cases in which
administrative law judge vacated orders issued under section 104(b) of the
Act. Those cases dealt with factual situations which are completely different

from the facts in this proceeding. In Consolidation Coal Co., 1 FMSHRC 1638
(1979), Chief Judge Broderick vacated an order issued under section 104(b) in
a factual situation which showed that the company was still working to abate
the alleged violation at the time the inspector arrived to determine whether
the violation had been abated. Additionally, the inspector was vague about
what additional work was required to abate the violation. In this proceeding, McCoy Elkhorn was not still trying to clean the cutting machine when the
inspector examined it and McCoy Elkhorn showed no willingn~ss to do any
additional work.
In Consolidation Coal Co., 2 FMSHRC 2021 (1980), the other case cited
by McCoy Elkhorn, Judge Cook vacated an order issued under section 104(b)
under factual conditions showing that the inspector's order required the
company to abate a condition other than the one described in the original
citation and the company requested additional time and gave reasons why an
extension of time was needed. In this proceeding, the inspector very specifically stated in his order that from 1/4 to 1/2 inch of oil and grease
still existed around the electrical components and McCoy Elkhorn did not ask
for an extension of time or give any reason for needing additional time.
4.

Whether Order No. 722582 Complied with Procedural Requirements of
Section 104(b)

McCoy Elkhorn (Brief, pp. 25-27) argues that the inspector's Order
No. 722582 is invalid because he did not make the findings required by
section 104(b) which provides:
If, upon any follow-up inspection of a coal or other
mine, an authorized representative of the Secretary finds
(1) that a violation described in a citation issued pursuant
to subsection (a) has not been totally abated within the
period of time as originally fixed therein or as subsequently
extended, and (2) that the period of time for the abatement
should not be further extended, he shall determine the extent
of the area affected by the violation and shall promptly
issue an order requiring the operator of such mine or his
agent to immediately cause all persons * * * to be withdrawn

* * *·
McCoy Elkhorn claims that the above-quoted language from section 104(b)
requires that the inspector make some affirmative inquiry as to whether the
violation has been abated and that his actions must show by some concrete
manifestation that the findings have been made. McCoy Elkhorn says that the
inspector's order clearly shows that he did not make the two findings
required by section 104(b).
Findings of Fact Nos. 6 through 9, supra, show that the inspector did
make a thorough investigation of the conditions which existed on April 4 and
that his actions were sufficient to put.McCoy Elkhorn's safety director and
section foreman on notice that the inspector had found that the violation

3208

still existed. There is nothing in section 104(b) which shows that the
inspector has to make a formal preliminary finding that the time for abatement should not be extended. Section 104(b), unlike section 104(d)(l),
contains no directive that the inspector's findings shall be included in his
citation or order. As pointed out by the Secretary's memorandum of law
(p. 9), there is nothing in the legislative history to show that Congress
wanted the inspector to reduce to writing, or otherwise communicate to the
operator, a formal finding that the abatement period should not be extended.
In support of the foregoing conclusion, the Secretary quotes a passage from
Senate Report No. 95-181, 95th Congress, 1st Session, at page 30, or page
618 of the Legislative History of the Federal Mine Safety and Health Act of
1977 prepared by the Senate Committee on Human Resources:
The Committee intends that withdrawal orders shall be
issued when there has been a failure to abate violations
within the time ·specified in the citation. A withdrawal order
is properly issued under this section if an inspector finds
during the same or subsequent inspection of the mine that an
operator has failed to abate a violation. For example, if a
citation is issued with an abatement period of one hour, and
the violation is not abated in that time, the authorized
representative shall issue a withdrawal order under this section when he follows-up on the citation, whether such
follow-up is on the same or a subsequent inspection.
The second argument in McCoy Elkhorn's brief (pp. 27-28) regarding its
claim that the inspector's Order No. 722582 is invalid for failure to comply
with all procedural requirements is that the inspector's order, when origi-.
nally issued, alleged on the "Initial Action" line of the order that the
order was preceded by Citation No. 722582, whereas, in fact, Order No. 722582
was preceded by Citation No. 722581 (Exh. 1). McCoy Elkhorn argues that the
inspector had already terminated the order on April 4, 1980, the same day it
was issued, and that the inspector could not thereafter properly modify the
order on May 20, 1980, to reflect that the "Initial Action" reference should
have been to Citation No. 722581 instead of to Citation No. 722582. McCoy
Elkhorn argues that the inspector did not correct the reference to the
incorrect citation until after McCoy Elkhorn had already filed its Notice of
Contest in this proceeding. McCoy Elkhorn also contends that section 104(h)
of the Act permits an inspector to modify or terminate an order, but does not
permit him to modify an order after he has terminated it (Brief, p. 28).
In Old Ben Coal Co., 2 FMSHRC 1187 (1980), the Commission affirmed an
administrative law judge's decision which had affirmed four orders of withdrawal which indicated that they had been issued under section 104(c)(l) of
the Federal Coal Mine Health and Safety Act of 1969 when, in fact, they
should have shown that they were issued under section 104(c)(2) of the 1969
Act. The judge had held that the incorrect reference to section 104(c)(l)
was no more than a clerical error which did not prejudice Old Ben in any way.
The Commission stated that it agreed with the judge that Old Ben was not
prejudiced because Old Ben did not show how its defense to a 104(c)(2) order
would differ from its defense to a 104(c)(l) order.

3209

In this proceeding, the inspector's mistake in writing No. 722582 was
even more the res.ult of a clerical error than in the Old Ben case cited
above. Exhibit 1 shows that the inspector's Order No. 722582 was served on
the same person who had received Citation No. 722581 on the previous day.
That individual testified at the hearing on cross-examination that the
inspector's use of No. 722582, instead of No. 722581, had not in any way
confused him. McCoy Elkhorn has not shown that its defense was prejudiced
in any way by the inspector's having written the wrong citation number on
Order No. 722582.
·
It appears to me that an inspector ought to be able to correct a mistake
regardless of whether he discovers it before or after a Notice of Contest has
been filed or whether he discovers it after he has already terminated the
order. It is certain that section 104(h) of the Act empowers the Commission
and its judges to modify orders. Therefore, to remove all doubt as to
whether Order No. 722582 has been modified to correct the reference to the
erroneous citation number, the order accompanying this decision will modify
the order to change the reference to Citation No. 722581 instead of to Citation No. 722582. In any event, I find that the inspector's order was not
rendered invalid by the fact that he mistakenly wrote Citation No. 722582 on
the "Initial Action" line instead of Citation No. 722581.
5.

Whether the Order Described a Different Condition from the Condition
Set Forth in the Citation

The last argument in McCoy Elkhorn's brief (p. 28), to the effect that
Order No. 722582 is invalid, begins with a claim that the language in section
104(b) shows that any order issued for failure to abate must be based on the
continued existence of the same condition which constituted the violation
described in the underlying 104(a) citation. McCoy Elkhorn claims that
Citation No. 722581 referred to oil around "electrical motors" although the
inspector admitted during cross-examination that there was only one motor
under the cutting machine's lids (Tr. 70). McCoy Elkhorn contends that
Order No. 722582 alleged a condition far beyond the scope of the condition
described in Citation No. 722581.
As shown in Finding No. 3, supra, Citation No. 722581 alleged that
"combustible material in the form of oil and grease with coal dust was
allowed to accumulate under the lid, on and around electrical motors, in one
place around the motor 1/2 inch deep on the 16-RB cutter on the 002 section."
Order No. 722582, as shown in Finding No. 8, supra, alleged "[a]ll combustible material still has not been cleaned from the 16 RB cutter, and oil and
grease still can be measured from 1/4 to 1/2 inch in depth and no one is
cleaning on this piece of equipment."
As to McCoy Elkhorn's claim that the inspector mistakenly referred to
"electrical motors" when, in fact, there is only one electrical motor, the
testimony shows unequivocally that' the rear compartment contains both a
hydraulic motor and an electric motor (Tr. 364). To the extent that the
inspector's citation referred to "electrical motors," he may have been in

3210

error, but only because the adjective "electrical" modified the word "motors."
Since McCoy Elkhorn's superintendent is the one who ciarified the record by
pointing out that the rear compartment contained both a hydraulic motor and
an electrical motor, I find that the inspector's reference to the word "motor'i
in the plural was not so misleading or confusing as to make the inspector's
order invalid.
As to McCoy Elkhorn's claim that Order No. 722582 unduly widened the
scope of the condition alleged in the original citation, I find that the
contention is not well taken. The inspector's citation had clearly stated
that the combustible materials consisted of oil, grease, and coal dust. The
order also clearly stated that "[a]ll combustible material still has not been
cleaned from the 16 RB cutter, and oil and grease still can be measured from
1/4 to 1/2 inch in depth." I find that the order very precisely stated that
the same condition described in the citation still existed. Inasmuch as the
inspector had gone over the cutting machine and had shown McCoy Elkhorn's
safety director the exact measurements of the oil and grease which still
remained on the cutting machine, there can be no doubt but that the safety
director knew exactly what conditions still existed when the inspector issued
his order.
I do not agree that Order No. 722582 referred to "cutters" in the plural
(Exh. 1), but assuming, arguendo, that such is true, McCoy Elkhorn's safety
director stated that there is only one cutting machine at the No. 4 Mine
(Tr. 197). Therefore, no one would have been confused by a reference to
"cutters" even if the inspector had used that word in the plural.
Civil Penalty Issues
The last part of McCoy Elkhorn's brief (pp. 29-31) addressed the civil
penalty issues which I shall consider when I have received the Secretary's
Petition for Assessment of Civil Peanlty seeking assessment of a penalty for
the violation of section 75.400 alleged in Citation No. 722581. As I indicated in the 'first part of this decision, I shall sever the civil penalty
issues from this proceeding and decide them after I have received the Secretary's Petition. I shall consider McCoy Elkhorn's arguments with respect to
the civil penalty issues in the separate decision which remains to be written.
Ultimate Findings and Conclusions
(1) Citation No. 722581 dated April 3, 1980, was properly issued under
section 104(a) of the Act and correctly stated that a violation of section
75.400 had occurred. Therefore, the Notice of Contest filed on May 2, 1980,
in Docket No. KENT S0-244-R should be denied and Citation No. 722581 should
be affirmed.
(2) Order No. 722582 dated April 4, 1980, was properly issued under
section 104(b) of the Act. Therefore, the Notice o:t Contest filed May 2,
1980, in Docket No. KENT 80-243-R should be denied and Order No. 722582
should be affirmed.

3211

(3) The reference on the "Initial Action" line of Order No. 722582
should be corrected to reflect the fact that the initial action preceding
the issuance of the order was the issuance by the inspector on April 3, 1980,.
of Citation No. 722581 instead of Citation No. 722582 as shown on the order
as it was originally issued.
(4) McCoy Elkhorn Coal Corporation, as the operator of the No. 4 and
other mines, is subject to the jurisdiction of the Act and to the regulations
promulgated thereunder.·
(5) Inasmuch as the Secretary of Labor has not yet filed a Petition for
Assessment of Civil Penalty with respect to the civil penalty issues which
were consolidated for hearing in this proceeding, the civil penalty issues
should be severed from this proceeding and decided in a separate decision
based on the facts in this record upon receipt by the undersigned administrative law judge of the Petition for Assessment of Civil Penalty pertaining to
the violation of section 75.400 alleged in Citation No. 722581 dated April 3,
1980.

WHEREFORE, it is ordered:
(A) Citation No. 722581 dated April 3, 1980, is affirmed and the Notice
of Contest filed in Docket No. KENT 80-244-R is denied.

(B) Order No. 722582 is modified on the "Initial Action" line to
reflect that the initial action was Citation No. 722581 instead of Citation
No. 722582.
(C) Order No. 722582 dated April 4, 1980, is affirmed, as modified by
paragraph (B) above, and the Notice of Contest filed in Docket No.
KENT 80-243-R is denied.
(D) The civil penalty issues consolidated for hearing in this proceeding
are severed from this proceeding and the decision on those issues is deferred
until such time as I receive the Secretary of Labor's Petition for Assessment
of Civil Penalty with respect to the violation of section 75.400 alleged in
Citation No. 722581 dated April 3, 1980.

~C.~~

Richard C. Steffey~
Administrative Law Judge
(Phone: 703-756-6225)

3212

Distribution:
Fred G. Karem, Esq., Attorney for McCoy Elkhorn Coal Corporation,
Shuffett, Kenton, Curry & Karem, 109 North Mill Street, Lexington,
KY 40507 (Certified Mail)
William F. Taylor, Attorney, Office of the Solicitor, U.S. Department
of Labor, Room 280, U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Michael K. Norman, Mine Foreman, McCoy Elkhorn Coal Corporation,
P.O. Box 2788, Pikeville, KY 41501

•u.s. OOVERNMEN'I' PRINTING OFFICE,

1980-~341-638/346.1

321:1

\
I I

